VERSION 1 THE ALLIANZ VISIONSM VARIABLE ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA This prospectus describes an individual flexible purchase payment variable deferred annuity contract (Contract) issued by Allianz Life Insurance Company of North America (Allianz Life, we, us, our). The Base Contract offers you, the Owner, standard features including: a seven-year withdrawal charge period, multiple variable investment options (Investment Options) and annuitization options (Annuity Options), a free withdrawal privilege, and a death benefit (Traditional Death Benefit). The Contract also offers optional benefits, for an additional charge: Bonus Option provides a 6% bonus on your money (Purchase Payments).Bonus annuity contracts generally have higher charges than contracts without a bonus and therefore, the charges may be greater than the bonus. Short Withdrawal Charge Option shortens the withdrawal charge period to four years. No Withdrawal Charge Option eliminates the year withdrawal charge. Quarterly Value Death Benefit locks in any quarterly investment gains (Quarterly Anniversary Value) to provide a potentially increased death benefit. Income Protector provides guaranteed lifetime income payments (Lifetime Plus Payments) with continued access to both your investment value (Contract Value) and death benefit for a period of time. Investment Protector provides a level of future protection for your principal and any annual investment gains (Target Value), assuming you hold the Contract for the required period. Income Protector and Investment Protector are subject to certain date and/or age restrictions for adding and exercising the benefits. For optional benefit availability, see section 11, Selection of Optional Benefits and check with your Financial Professional, the person who provided you purchase advice regarding this Contract. Please read this prospectus before investing and keep it for future reference. It contains important information about your annuity and Allianz Life that you ought to know before investing. This prospectus is not an offering in any state, country, or jurisdiction in which we are not authorized to sell the Contracts. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. Additional information about the Separate Account has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge. A Statement of Additional Information (SAI) dated the same date as this prospectus includes additional information about the annuity offered by this prospectus. The SAI is incorporated by reference into this prospectus. The SAI is filed with the SEC and is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. The SAI’s table of contents appears before the Privacy and Security Statement in this prospectus. The prospectus, SAI and other Contract information is available on the EDGAR database on the SEC’s website (http://www.sec.gov). The SEC has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in this Contract is not a deposit of a bank or financial institution and is not federally insured or guaranteed by the Federal Deposit Insurance Corporation or any other federal government agency. An investment in this Contract involves investment risk including the possible loss of principal. Variable annuity contracts are complex insurance and investment vehicles. Before you invest, be sure to ask your Financial Professional about the Contract’s features, benefits, risks and fees, and whether the Contract is appropriate for you based upon your financial situation and objectives. Dated: January 24, 2011 The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 1 Optional Benefits That Are No Longer Available The appendices to this prospectus include information on the features and charges for the following optional benefits that are no longer offered for sale. Appendix Benefit No Longer Offered for Sale Available From Available Through D Target Date Retirement Benefit Target Date 10 Benefit March 17, 2008 January 26, 2009 January 25, 2009 March 31, 2009 E Lifetime Plus Benefit Lifetime Plus II Benefit Lifetime Plus 10 Benefit May 1, 2007 November 12, 2007 July 17, 2008 January 25, 2009 March 31, 2009 March 31, 2009 F Quarterly Value Death Benefit May 1, 2007 April 30, 2010 G Investment Protector (08.09) and Income Protector (08.09) July 22, 2009 April 30, 2010 These are the available Investment Options. If you select Income Protector or Investment Protector, we restrict your Investment Option selection and allocations, and rebalance your Contract Value quarterly. See section 11.a, Income Protector, and section 11.b, Investment Protector. Currently, all of the Investment Options are available under Investment Protector, but only the Investment Options indicated by the * below are available under Income Protector. INVESTMENT OPTIONS AVAILABLE UNDER THE CONTRACT ALLIANZ FUND OF FUNDS FRANKLIN TEMPLETON (continued) AZL Balanced Index StrategySM Fund* Franklin Templeton VIP Founding Funds Allocation Fund AZL FusionSM Balanced Fund* Franklin U.S. Government Fund* AZL FusionSM Conservative Fund* Mutual Global Discovery Securities Fund AZL FusionSM Growth Fund Mutual Shares Securities Fund AZL FusionSM Moderate Fund* Templeton Global Bond Securities Fund* AZL Growth Index StrategySM Fund* Templeton Growth Securities Fund ALLIANZ GLOBAL INVESTORS CAPITAL GATEWAY AZL® Allianz AGIC Opportunity Fund AZL® Gateway Fund* BLACKROCK INVESCO AZL® BlackRock Capital Appreciation Fund AZL® Invesco International Equity Fund AZL® International Index Fund AZL® Van Kampen Equity and Income Fund* AZL® Mid Cap Index Fund AZL® Van Kampen Growth and Income Fund AZL® Money Market Fund* AZL® S&P 500 Index Fund J.P. MORGAN AZL® Small Cap Stock Index Fund AZL® JPMorgan U.S. Equity Fund BlackRock Global Allocation V.I. Fund* MFS COLUMBIA AZL® MFS Investors Trust Fund AZL® Columbia Mid Cap Value Fund AZL® Columbia Small Cap Value Fund MORGAN STANLEY AZL® Morgan Stanley Global Real Estate Fund DAVIS AZL® Morgan Stanley International Equity Fund AZL® Davis NY Venture Fund AZL® Morgan Stanley Mid Cap Growth Fund Davis VA Financial Portfolio PIMCO DREYFUS PIMCO EqS Pathfinder Portfolio AZL® Dreyfus Equity Growth Fund PIMCO VIT All Asset Portfolio* PIMCO VIT CommodityRealReturn® Strategy Portfolio EATON VANCE PIMCO VIT Emerging Markets Bond Portfolio* AZL® Eaton Vance Large Cap Value Fund PIMCO VIT Global Bond Portfolio (Unhedged) * PIMCO VIT Global Multi-Asset Portfolio* FIDELITY PIMCO VIT High Yield Portfolio* Fidelity VIP FundsManager 50% Portfolio* PIMCO VIT Real Return Portfolio* Fidelity VIP FundsManager 60% Portfolio* PIMCO VIT Total Return Portfolio* FRANKLIN TEMPLETON SCHRODER AZL® Franklin Small Cap Value Fund AZL® Schroder Emerging Markets Equity Fund AZL® Franklin Templeton Founding Strategy Plus Fund* Franklin High Income Securities Fund* TURNER Franklin Income Securities Fund AZL® Turner Quantitative Small Cap Growth Fund The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 2 TABLE OF CONTENTS Glossary 5 Generation-Skipping Transfer Tax 42 Fee Tables 8 Foreign Tax Credits 42 Control Owner Transaction Expenses 8 Annuity Purchases by Nonresident Aliens and Control Owner Periodic Expenses 8 Foreign Corporations 42 Annual Operating Expenses of the Investment Options 9 Possible Tax Law Changes 43 Examples 10 Diversification 43 1. The Variable Annuity Contract 11 Required Distributions 43 Ownership 12 8. Access to Your Money 43 2. Purchase 14 Free Withdrawal Privilege 45 Purchase Payments 14 Waiver of Withdrawal Charge Benefit 46 Automatic Investment Plan (AIP) 14 Systematic Withdrawal Program 46 Allocation of Purchase Payments 15 The Minimum Distribution Program and Required Tax-Free Section 1035 Exchanges 15 Minimum Distribution (RMD) Payments 46 Faxed Applications 16 Suspension of Payments or Transfers 47 Free Look/Right-to-Examine Period 16 9. Illustrations 47 Accumulation Units/ Computing the Contract Value 16 Death Benefit 47 3. The Annuity Phase 17 Traditional Death Benefit 47 Income Date 17 Death of the Owner and/or Annuitant 48 Annuity Payments 18 Death Benefit Payment Options During Annuity Options 18 The Accumulation Phase 51 Partial Annuitization 20 Selection of Optional Benefits 52 4. Investment Options 21 Optional Benefit Overview 52 Substitution and Limitation on Further Investments 27 Replacing the Optional Benefits 53 Transfers Between Investment Options 27 11.a Investment Protector 54 Excessive Trading and Market Timing 28 Adding Investment Protector to Your Contract 54 Dollar Cost Averaging (DCA) Program 30 Removing Investment Protector from Flexible Rebalancing Program 31 Your Contract 55 Financial Advisers – Asset Allocation Programs 31 The Target Value Dates 55 Voting Privileges 31 Calculating the Target Value 56 5. Our General Account 32 Investment Option Allocation and Transfer 6. Expenses 32 Restrictions and Quarterly Rebalancing 57 Mortality and Expense Risk (M&E) Charge 32 Determining the Maximum Allowable and Minimum Rider Charge 33 Required Group Allocation 61 Contract Maintenance Charge 34 Determining the Required Group Allocation 61 Withdrawal Charge 34 When Investment Protector Ends 63 Transfer Fee 37 11.b Income Protector 63 Premium Tax 38 Adding Income Protector to Your Contract 64 Income Tax 38 Removing Income Protector from Your Contract 65 Investment Option Expenses 38 Who is Considered a Covered Person(s)? 65 7. Taxes 38 Lifetime Plus Payment Overview 67 Annuity Contracts in General 38 Requesting Lifetime Plus Payments 68 Qualified Contracts 38 Calculating Your Lifetime Plus Payments 68 Multiple Contracts 39 Automatic AnnualLifetime Plus Payments Increases 70 Partial 1035 Exchanges 40 The Benefit Base 71 Distributions – Non-Qualified Contracts 40 The Quarterly Anniversary Value 71 Distributions – Qualified Contracts 41 The Annual Increase 72 Assignments, Pledges and Gratuitous Transfers 42 Investment Option Allocation and Transfer Death Benefits 42 Restrictions and Quarterly Rebalancing 73 Withholding 42 Taxation of Lifetime Plus Payments 74 Federal Estate Taxes 42 When Income Protector Ends 74 The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 3 11.c Other Optional Benefits 75 Appendix E – The Lifetime Benefits 99 Quarterly Value Death Benefit 75 Removing one of the Lifetime Benefits from Bonus Option 76 Your Contract Short Withdrawal Charge Option 77 Who is Considered a Covered Person(s)? No Withdrawal Charge Option 78 If You Begin Receiving Lifetime Plus Payments Other Information 78 Lifetime Plus Payments Allianz Life 78 Automatic Annual Payment Increases to the The Separate Account 78 Lifetime Plus Payments Distribution 78 The Benefit Base Additional Credits for Certain Groups 80 The Quarterly Anniversary Value Administration/Allianz Service Center 80 Calculating The 5% Annual Increase Under the Legal Proceedings 80 Lifetime Plus Benefit Financial Statements 80 Manual Resets of the 5% Annual Increase Status Pursuant to Securities Exchange Act of 1934 80 Under the Lifetime Plus Benefit Table of Contents of the Statement of Additional Calculating the Enhanced 10-Year Value Under the Information (SAI) 81 Lifetime Plus Benefit Privacy and Security Statement 82 Calculating the Enhanced 5% Annual Increase Under Appendix A – Annual Operating Expenses for the Lifetime Plus II Benefit Each Investment Option 84 Automatic Resets of the 5% Annual Increase Unde Appendix B – Condensed Financial Information 86 the Lifetime Plus II Benefit Appendix C – Calculating the Values Available Under Calculating the Enhanced 10-Year Value Under the the Contract 90 Lifetime Plus II Benefit Appendix D – The Target Date Benefits 91 The Highest Annual Increase Under the Removing a Target Date Benefit from Your Contract 92 Lifetime Plus II Benefit The Target Value Date 92 Calculating the 10% Annual Increase Under Investment Option Allocation and Transfer the Lifetime Plus 10 Benefit Restrictions and Quarterly Rebalancing 93 Investment Option Allocation and Transfer Determining the Maximum Allowable and Minimum Restrictions and Quarterly Rebalancing Required Group Allocation 96 Taxation of Lifetime Plus Payments Determining the Required Group Allocation 97 When a Lifetime Benefit Ends When a Target Date Benefit Ends 99 Appendix F – The Original Quarterly Value Death Benefit Appendix G – Previous Versions of Investment Protector and Income Protector Investment Protector Income Protector For Service or More Information The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 4 GLOSSARY This prospectus is written in plain English. However, there are some technical words or terms that are capitalized throughout the prospectus. For your convenience, we included this glossary to define these terms. 5% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus Benefit. 10% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus 10 Benefit. Accumulation Phase – the initial phase of your Contract before you apply your total Contract Value to Annuity Payments. The Accumulation Phase begins on the Issue Date and may occur at the same time as the Annuity Phase if you take Partial Annuitizations. Annual Increase – an amount used to determine the Benefit Base under Income Protector. Annuitant – this is the individual upon whose life we base the Annuity Payments. Subject to our approval, the Owner designates the Annuitant, and can add a joint Annuitant for the Annuity Phase if they take a Full Annuitization. Annuity Options – these are the annuity income options available to you under the Contract. Annuity Payments – payments made by us to the Payee pursuant to the chosen Annuity Option. Annuity Phase – the phase the Contract is in once Annuity Payments begin. This may occur at the same time as the Accumulation Phase if you take a Partial Annuitization. Base Contract – the Contract corresponding to this prospectus that does not include any optional benefits. Beneficiary – unless otherwise required by the Contract, the person(s) or entity the Owner designates to receive any death benefit. Benefit Anniversary – this is a 12-month anniversary of the Benefit Date or Benefit Election Date (as applicable), or any subsequent 12-month Benefit Anniversary. Benefit Base – the amount we use to calculate the initial annual maximum Lifetime Plus Payment. Benefit Date – the date you begin receiving Lifetime Plus Payments under Income Protector or the previously available Lifetime Benefits. Benefit Year – this is any period of 12 months beginning on the Benefit Date or on a subsequent Benefit Anniversary. Bonus Option – an optional benefit that may be available for an additional charge that provides a 6% bonus on Purchase Payments we receive before the older Owner’s 81st birthday. The bonus is subject to a three-year vesting schedule and it has a higher and longer withdrawal charge schedule. Bonus Value – this is the total value of a Contract that includes the entire bonus, including unvested bonus amounts. Business Day – each day on which the New York Stock Exchange is open for trading, except when an Investment Option does not value its shares. Allianz Life is open for business on each day that the New York Stock Exchange is open. Our Business Day closes when regular trading on the New York Stock Exchange closes, which is usually at 4:00 p.m. Eastern Time. Contract – the deferred annuity contract described by this prospectus that allows you to accumulate money tax deferred by making one or more Purchase Payments. It provides for lifetime or other forms of Annuity Payments beginning on the Income Date. Contract Anniversary – this is a 12-month anniversary of the Issue Date or any subsequent 12-month Contract Anniversary. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 5 Contract Value – on any Business Day it is equal to the sum of the values in your selected Investment Options. The Contract Value reflects the deduction of any contract maintenance charge, transfer fee, M&E charge and rider charge, but does not reflect the deduction of any withdrawal charge. It does not include amounts applied to a Partial Annuitization. If you have a Contract with the Bonus Option, Contract Value only includes any vested bonus amounts; it does not include any unvested bonus amounts. Contract Year – this is any period of 12 months beginning on the Issue Date or a subsequent Contract Anniversary. Covered Person(s) – the person(s) upon whose age and lifetime(s) we base Lifetime Plus Payments. Cumulative Withdrawal – this is the portion of a withdrawal you take while you are receiving Lifetime Plus Payments under the previously available Lifetime Benefits, that is less than or equal to your Cumulative Withdrawal Value. Cumulative Withdrawal Benefit – a benefit under the previously available Lifetime Benefits in all states except Nevada that allows you to control the amount of Lifetime Plus Payments you receive. Cumulative Withdrawal Value – under the previously available Lifetime Benefits, if you take less than the maximum Lifetime Plus Payment that you are entitled to, we add the difference between the maximum and actual Lifetime Plus Payment to the Cumulative Withdrawal Value. Enhanced 5% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus II Benefit. Enhanced 10-Year Value – an amount used to determine the Benefit Base under the previously available Lifetime Plus Benefit or Lifetime Plus II Benefit. Excess Withdrawal – if you select Income Protector, this is the amount of any withdrawal you take that, when added to other withdrawals taken during the Benefit Year and your annual actual Lifetime Plus Payment, is greater than your annual maximum Lifetime Plus Payment. If you have one of the previously available Lifetime Benefits, please see Appendix E for a definition of Excess Withdrawal that applies to your Contract. Financial Professional – this is the person who advises you to purchase a Contract who is a securities registered representative. Full Annuitization – the application of the total Contract Value to Annuity Payments. Good Order – a request is in “Good Order” if it contains all of the information we require to process the request. If we require information to be provided in writing, “Good Order” also includes provision of information on the correct form, with any required certifications or guarantees, received by the correct mailing address. If you have questions about the information we require, please contact the Service Center. Highest Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus II Benefit. Income Date – the date we begin making Annuity Payments to the Payee from the Contract. Because the Contract allows for Partial Annuitizations, there may be multiple Income Dates. Income Protector – an optional benefit that may be available for an additional charge that is intended to provide a payment stream for life in the form of partial withdrawals. Investment Options – these are the variable investments available to you under the Contract whose performance is based on the securities in which they invest. Investment Protector – an optional benefit that may be available for an additional charge. It is intended to provide a level of protection for the principal you invest and to lock in any past anniversary investment gains at a future point called the Target Value Date. Issue Date – the date shown on the Contract that starts the first Contract Year. Contract Anniversaries and Contract Years are measured from the Issue Date. Joint Owners – two Owners who own a Contract. Lifetime Plus Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 6 Lifetime Plus II Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus 10 Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus Payment – the payment we make to you under Income Protector or the previously available Lifetime Benefits. Non-Qualified Contract – a Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code. No Withdrawal Charge Option – an optional benefit that may be available for an additional charge that eliminates the seven-year withdrawal charge period on the Base Contract. Owner – “you,” “your” and “yours.” The person(s) or entity designated at Contract issue and named in the Contract who may exercise all rights granted by the Contract. Partial Annuitization – the application of only part of the Contract Value to Annuity Payments. Payee – the person or entity you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. Purchase Payment – the money you put in the Contract. Qualified Contract – a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (for example, 401(a) and 401(k) plans), Individual Retirement Annuities (IRAs), or Tax-Sheltered Annuities (referred to as TSA or 403(b) contracts). Currently, we issue Qualified Contracts that may include, but are not limited to Roth IRAs, Traditional IRAs and Simplified Employee Pension (SEP) IRAs. Quarterly Anniversary – this is the day that occurs three calendar months after the Issue Date or any subsequent Quarterly Anniversary. Quarterly Anniversary Value – a calculation used in determining the Quarterly Value Death Benefit and Benefit Base. Quarterly Value Death Benefit – an optional benefit that may be available for an additional charge that is intended to provide an increased death benefit. Rider Anniversary Value – an amount used to determine the Target Value under Investment Protector. Separate Account – Allianz Life Variable Account B is the Separate Account that issues your Contract. It is a separate investment account of Allianz Life. The Separate Account holds the assets invested in the Investment Options that underlie the Contracts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. Service Center – this is the Allianz Service Center. Our Service Center address and telephone number are listed in the following section. The address for sending applications for new Contracts is listed on the application. Short Withdrawal Charge Option – an optional benefit that may be available for an additional charge that shortens the withdrawal charge period on the Base Contract from seven years to four years. Target Value – a calculation we use to determine any credit on the Target Value Date under Investment Protector or the previously available Target Date Benefits. Target Value Date – the date on which we may apply a credit to your Contract Value under Investment Protector or the previously available Target Date Benefits. The Target Date Benefits – optional benefits that are no longer available that were intended to provide a level of protection for the principal you invest and to lock in any past investment gains at a future point called the Target Value Date. Traditional Death Benefit – the death benefit provided by the Base Contract. Withdrawal Charge Basis – the total amount under your Contract that is subject to a withdrawal charge. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 7 FEE TABLES The following tables describe the fees and expenses that you pay when purchasing, owning and taking a withdrawal from the Contract. For more information, see section 6, Expenses. The first tables describe the fees and expenses that you pay if you take a withdrawal from the Contract during the Accumulation Phase or if you make transfers. CONTRACT OWNER TRANSACTION EXPENSES Withdrawal Charge During Your Contract’s Initial Phase, the Accumulation Phase(1),(2) (as a percentage of each Purchase Payment withdrawn) Number of Complete Years Since We Received Your Purchase Payment Withdrawal Charge Amount Base Contract(3) Contract with the Bonus Option(4),(5) Contract with the Short Withdrawal Charge Option(4) Contract with the No Withdrawal Charge Option(4) 0 8.5% 8.5% 8.5% 0% 1 8.5% 8.5% 7.5% 0% 2 7.5% 8.5% 5.5% 0% 3 6.5% 8% 3% 0% 4 5% 7% 0% 0% 5 4% 6% 0% 0% 6 3% 5% 0% 0% 7 0% 4% 0% 0% 8 0% 3% 0% 0% 9 years or more 0% 0% 0% 0% Transfer Fee(6)…………… Premium Tax(7)…………… 0% to 3.5% (as a percentage of each Purchase Payment) CONTRACT OWNER PERIODIC EXPENSES The next tables describe the fees and expenses that you pay periodically during the time that you own your Contract, not including the Investment Options’ fees and expenses. Contract Maintenance Charge(8)…………… (per Contract per year) Each Contract Year you can withdraw 12% of your total Purchase Payments without incurring a withdrawal charge. This free withdrawal privilege is not available while you are receiving Lifetime Plus Payments (if applicable). Any unused free withdrawal privilege in one Contract Year is not added to the amount available next year. For more information, see section 8, Access to Your Money – Free Withdrawal Privilege. The amount subject to a withdrawal charge is the Withdrawal Charge Basis. It is equal to total Purchase Payments, less any Purchase Payments withdrawn (excluding any penalty-free withdrawals), less any withdrawal charges. For more information, see section 7, Expenses – Withdrawal Charge. In Mississippi, the withdrawal charge is 8.5%, 7.5%, 6.5%, 5.5%, 5%, 4%, 3%, and 0% for the time periods referenced. Some optional benefits may not be available to you; check with your Financial Professional and see section 11, Selection of Optional Benefits. Not currently available in Connecticut or Oregon. For previously issued Connecticut Bonus Option Contracts, the withdrawal charge is 8.5%, 8.5%, 8%, 7%, 6%, 5%, 4%, 3%, 2% and 0% for the time periods referenced. In Mississippi, the withdrawal charge is 8%, 8%, 8%, 8%, 7%, 6%, 5%, 3.5%, 1.5% and 0% for the time periods referenced. For more information, see section7, Expenses – Withdrawal Charge. The first twelve transfers in a Contract Year are free. We count all transfers made in the same Business Day as one transfer. Program and benefit related transfers are not subject to the transfer fee and do not count as a free transfer. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. For more information, see section 7, Expenses – Transfer Fee. We do not currently deduct this tax from your Contract Value, but we reserve the right to do so in the future. For more information, see section 7, Expenses – Premium Tax. We waive this charge during the Accumulation Phase if the Contract Value is at least $100,000. We waive this charge during the Annuity Phase if the Contract Value on the Income Date is at least $100,000. For more information, see section 7, Expenses – Contract Maintenance Charge. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 8 CONTRACT ANNUAL EXPENSES Mortality and Expense Risk (M&E) Charge(9) Rider Charge(10) during the Accumulation Phase Accumulation Phase Annuity Phase(11) Current(12) Maximum Base Contract 1.40% 1.40% Additional Charges for Optional Benefits(13) Quarterly Value Death Benefit 0.30% Bonus Option(14) 0.30% 0.30% Short Withdrawal Charge Option 0.25% No Withdrawal Charge Option 0.35% Investment Protector 0.90% 2.50% Income Protector Single Lifetime Plus Payments Joint Lifetime Plus Payments 1.05% 1.20% 2.50% 2.75% The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value. We assess the M&E charge during the Accumulation Phase and on amounts you apply to variable Annuity Payments during the Annuity Phase. For more information, see section 7, Expenses – Mortality and Expense Risk (M&E) Charge. The rider charge is an annualized rate that is calculated and accrued on a daily basis and deducted quarterly. The charge is calculated as a percentage of the Benefit Base under Income Protector or as a percentage of the Target Value under Investment Protector. The Benefit Base and Target Value are initially equal to the Contract Value and then fluctuate with additional Purchase Payments, withdrawals, and quarterly or annual increases. The rider charge reduces the Contract Value, but not any guaranteed values such as the Traditional Death Benefit value. For more information, see section 7, Expenses – Rider Charge. The Contract allows Partial Annuitization. It is possible for the Contract to be in both the Accumulation and Annuity Phases simultaneously and have different M&E charges. For example, if you select the Quarterly Value Death Benefit and request a variable Partial Annuitization we assess an annual M&E charge of 1.40% on the annuitized part of the Contract, and an annual M&E charge of 1.70% on the accumulation part. For more information, see section 9, The Annuity Phase – Partial Annuitization. We reserve the right to increase or decrease the rider charge on each Quarterly Anniversary subject to the maximum set out above and the minimum stated in section 7, Expenses – Rider Charge. However, in any twelve-month period we cannot increase or decrease the rider charge for Income Protector more than 0.50%, or more than 0.35% for Investment Protector. If we increase your rider charge, we notify you in writing at least 30 days in advance to allow you to remove the benefit before the charge increases. For more information, see section 7, Expenses – Rider Charge. We assess the additional M&E charge during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. Not available in Connecticut or Oregon. If you take variable Annuity Payments during the Annuity Phase, the Bonus Option’s additional M&E charge continues until your Contract ends. ANNUAL OPERATING EXPENSES OF THE INVESTMENT OPTIONS This table describes the total annual operating expenses associated with the Investment Options and shows the minimum and maximum expenses for the period ended December 31, 2009, charged by any of the Investment Options before the effect of any contractual expense reimbursement or fee waiver. We show the expenses as a percentage of an Investment Option’s average daily net assets. Minimum Maximum Total annual Investment Option operating expenses* (including management fees, distribution or 12b-1 fees, and other expenses) before fee waivers and expense reimbursements 0.54% 2.08% * Some of the Investment Options or their affiliates may also pay service fees to us or our affiliates. The amount of these fees may be different for each Investment Option. The maximum current fee is 0.25%. The amount of these fees, if deducted from Investment Option assets, is reflected in the above table and is disclosed in Appendix A. Appendix A also contains more details regarding the annual operating expenses for each of the Investment Options. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 9 EXAMPLES These examples are intended to help you compare the cost of investing in this Contract with the costs of other variable annuity contracts. These examples assume you make a $10,000 investment and your selected Investment Options earn a 5% annual return. They also assume the maximum potential fees and charges for each period and are not a representation of past or future expenses. Your Contract expenses may be more or less than the examples below, depending on the Investment Option(s) and optional benefits you select, and whether and when you take withdrawals. We deduct the $50 contract maintenance charge in the examples at the end of each year during the Accumulation Phase. Please note that we may waive this charge during the Accumulation Phase and Annuity Phase (when we make regular periodic payments, called Annuity Payments based on the life a person you designate, called the Annuitant), as described in section 7, Expenses – Contract Maintenance Charge. A transfer fee may apply, but is not reflected in these examples (see section 7, Expenses – Transfer Fee). The combination of benefits that produces the maximum potential fees and charges may vary from period to period due to the effect of the withdrawal charge. The Base Contract with Bonus Option has a withdrawal charge and the Base Contract with No Withdrawal Charge Option does not. 1) If you surrender your Contract (take a full withdrawal) at the end of each time period. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) $1,596* $3,123* $4,539* $7,911** 0.54% (the minimum Investment Option operating expense) $1,443* $2,688* $3,856* $6,779** 2) If you apply your total Contract Value to Annuity Payments (take a Full Annuitization) at the end of each time period. The earliest available date Annuity Payments can begin (Income Date) is one year after the date we issue the Contract (Issue Date) for Florida, and two years after the Issue Date in all other states. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) $751** $2,286** $3,861** $7,911** 0.54% (the minimum Investment Option operating expense) $598** $1,852** $3,179** $6,779** 3) If you do not surrender your Contract. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) $751** $2,286** $3,861** $7,911** 0.54% (the minimum Investment Option operating expense) $598** $1,852** $3,179** $6,779** * This expense is for the Base Contract with Bonus Option, Quarterly Value Death Benefit and Income Protector with joint Lifetime Plus Payments, assuming an 8% simple interest for the Annual Increase under the Benefit Base (8.5% declining withdrawal charge, 2.0% M&E charge, and maximum rider charge of 2.75%). The current rider charge is 1.20%. ** This expense is for the Base Contract with No Withdrawal Charge Option, Quarterly Value Death Benefit and Income Protector with joint Lifetime Plus Payments, assuming an 8% simple interest for the Annual Increase under the Benefit Base (2.05% M&E charge and maximum rider charge of 2.75%).The current rider charge is 1.20%. See Appendix B for condensed financial information regarding the accumulation unit values (AUVs) for the highest and lowest charges for Contracts that were offered as of December 31, 2009. See the appendix to the Statement of Additional Information for condensed financial information regarding the AUVs for other charges for Contracts that were offered as of December 31, 2009. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 10 1. THE VARIABLE ANNUITY CONTRACT An annuity is a contract between you (the Owner), and an insurance company (in this case Allianz Life), where you make payments to us and, in turn, we promise to make regular periodic payments (Annuity Payments) to the Payee. The Contract is tax deferred. You generally are not taxed on any earnings or appreciation on the assets in your Contract until you take money out of your Contract. For Qualified Contracts, the tax deferral is provided through compliance with specialized tax-qualification rules, and you do not receive any additional tax benefit by purchasing the Contract. However, the Contract may offer other features that meet your needs. Accordingly, if you are purchasing a Qualified Contract, you should consider purchasing this Contract for its death benefit, annuity benefits and other non-tax deferral related benefits. Please consult a tax adviser for information specific to your circumstances to determine whether a Qualified Contract is an appropriate investment for you. The Contract has an Accumulation Phase and an Annuity Phase. During the Accumulation Phase, you can take withdrawals from the Contract and, subject to certain restrictions, you can make additional Purchase Payments. If you select Investment Protector, it provides a level of protection for the principal you invest and periodically locks in any anniversary investment gains at a future point that you select, called the Target Value Date. If you select Income Protector, you can receive guaranteed lifetime income called Lifetime Plus Payments. You can choose when Lifetime Plus Payments begin (the Benefit Date) subject to certain restrictions. Quarterly Anniversaries occur three calendar months after the Issue Date or any subsequent Quarterly Anniversary. You choose these dates subject to certain restrictions. We base your annual maximum Lifetime Plus Payment on a percentage of the Benefit Base. Lifetime Plus Payments can increase annually, and they decrease if you withdraw more than the annual maximum (an Excess Withdrawal). Lifetime Plus Payments generally continue for the lifetime of the Covered Persons unless you take an Excess Withdrawal of the total Contract Value. For more information, see section 11.b, Income Protector – When Income Protector Ends. The Accumulation Phase begins on the Issue Date and ends upon the earliest of the following. · The Business Day before the Income Date if you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · Upon the death of any Owner (or the Annuitant if the Contract is owned by a non-individual), the Accumulation Phase ends on the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option, unless the surviving spouse continues the Contract. A Business Day is any day the New York Stock Exchange is open, except when an Investment Option does not value its shares. A request is in “Good Order” when it contains all the information we require to process it. “Service Center” means the Allianz Service Center whose address and telephone number are listed at the back of this prospectus. The Annuity Phase is the period during which we make Annuity Payments from the Contract. Annuity Payments must begin on a designated date (the Income Date) that is at least two years after your Issue Date. If you apply the entire Contract Value to Annuity Payments, we call that a Full Annuitization, and if you apply only part of the Contract Value to Annuity Payments, we call that a Partial Annuitization. The maximum number of annuitizations you can have at any one time is five. Because the Contract allows Partial Annuitization, it is possible that some portions of the Contract are in the Accumulation Phase and other portions are in the Annuity Phase at the same time. The Annuity Phase begins on the Income Date (or the first Income Date if you take any Partial Annuitizations) and ends when all portion(s) of the Contract that you apply to Annuity Payments have ended, as indicated in section 3, The Annuity Phase. The amount of Contract Value you are able to accumulate in your Contract during the Accumulation Phase and the amount of any variable Annuity Payments we make during the Annuity Phase depend in large part upon the investment performance of any Investment Options you select. You cannot invest in more than 15 Investment Options at any one time. Contracts with Investment Protector or Income Protector are subject to restrictions on allocations and transfers into certain Investment Options (see the “Investment Option Allocation and Transfer Restrictions and Quarterly Rebalancing” discussion in section 11.a, Investment Protector and section 11.b, Income Protector. Depending upon market conditions, you can gain or lose value in the Contract based on the investment performance of the Investment Options. We do not make any changes to your Contract without your permission except as may be required by law. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 11 The Contract ends when: · the Accumulation Phase ends, · the Annuity Phase, if any, ends and/or · all applicable death benefit payments have been made. For example, if you purchase a Contract and later take a full withdrawal of the entire Contract Value, both the Accumulation Phase and the Contract end, although the Annuity Phase never began and we did not make any death benefit payments. State Specific Contract Restrictions If you purchase a Contract, it is subject to the law of the state in which it is issued. Some of the terms of your Contract may differ from the terms of a Contract delivered in another state because of state-specific legal requirements. Areas in which there may be state-specific Contract provisions may include the following. · The withdrawal charge schedule. · Availability of Investment Options, Annuity Options, endorsements, and/or riders. · Free look rights. · Selection of certain Income Dates. · Restrictions on your ability to make additional Purchase Payments. · Selection of certain assumed investment rates for variable Annuity Payments. · Our ability to restrict transfer rights. All material state variations in the Contract are disclosed in this prospectus. If you would like more information regarding state-specific Contract provisions, you should contact your Financial Professional or contact our Service Center at the toll free number listed at the back of this prospectus. NOTE: Contracts issued in Massachusetts with Investment Protector are issued as individual limited purchase payment variable deferred annuity contracts. OWNERSHIP Owner You, as the Owner, have all the rights under the Contract. The Owner is designated at Contract issue. Any change of ownership is subject to our approval. Qualified Contracts, a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code, can only have one Owner and there may be Internal Revenue Service (IRS) or other restrictions on changing the ownership of a Qualified Contract. Upon our approval, any ownership change becomes effective as of the date you sign the request. A change of ownership does not automatically change the Annuitant or Beneficiary. Changing ownership may be a taxable event. You should consult with your tax adviser before doing this. Joint Owner A Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (Non-Qualified Contract) can be owned by up to two Owners. You can change Joint Owners under the same conditions as described for an Owner. If a Contract has Joint Owners, we generally require the signature of both Owners on any forms that are submitted to our Service Center. NOTE FOR PARTIAL ANNUITIZATIONS: Partial Annuitizations (applying only part of your Contract Value to Annuity Payments) are not available to Joint Owners. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 12 Annuitant The Annuitant is the individual on whose life we base Annuity Payments. Subject to our approval, you designate an Annuitant when you purchase a Contract. For Qualified Contracts, before the Income Date the Owner must be the Annuitant unless the Contract is owned by a qualified plan or is part of a custodial arrangement. You can change the Annuitant on an individually owned Non-Qualified Contract at any time before the Income Date, but you cannot change the Annuitant if the Owner is a non-individual (for example, a qualified plan or trust). Subject to our approval, you can add a joint Annuitant on the Income Date if you take a Full Annuitization. For Qualified Contracts, the ability to add a joint Annuitant is subject to any plan requirements associated with the Contract, and the joint Annuitants must be spouses. If the Annuitant of an individually owned Contract dies before the Income Date, the younger Owner automatically becomes the new Annuitant, but the Owner can subsequently name another Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have important impacts on whether a death benefit is paid, and on who receives it. For example, if a sole Owner dies during the Accumulation Phase of the Contract, we pay a death benefit to the Beneficiary(s). If the Annuitant is not an Owner and he/she dies during the Accumulation Phase of the Contract, the Owner can name a new Annuitant (subject to our approval) and we do not pay a death benefit. If an Owner who is not an Annuitant dies during the Annuity Phase, the Beneficiary becomes the Owner, Annuity Payments continue and we do not pay a death benefit. If an Annuitant dies during the Annuity Phase, Annuity Payments to the Payee continue until the Contract ends and are paid at least as rapidly as they were being paid at the time of the Annuitant’s death. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. Payee The Payee is the person you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. The Owner receives tax reporting on those payments. For Non-Qualified Contracts, an Owner or Annuitant can be the Payee, but it is not required. For Qualified Contracts owned by a qualified plan, the qualified plan must be the Payee. For all other Qualified Contracts, the Owner is not required to be the Payee, but the Owner cannot transfer or assign his or her rights under the Contract to someone else. If you do not designate a Payee by the Income Date, we make Annuity Payments to the Owner. The Owner can change the Payee at any time, subject to our approval, provided the Payee designation is consistent with federal and state laws and regulations. Beneficiary The Beneficiary is the person(s) or entity you designate at Contract issue to receive any death benefit. You can change the Beneficiary or contingent Beneficiary at any time before your death unless you name an irrevocable Beneficiary. If you do not designate a Beneficiary, any death benefit is paid to your estate. NOTE FOR JOINT OWNERS: For jointly owned Contracts, the sole primary Beneficiary is the surviving Joint Owner. Spousal Joint Owners may also appoint contingent Beneficiaries. If both spousal Joint Owners die before we pay the death benefit, we pay the death benefit to the named contingent Beneficiaries, or to the estate of the Joint Owner who died last if there are no named contingent Beneficiaries. If both spousal Joint Owners die simultaneously, state law may dictate who receives the death benefit. However, Joint Owners who are not spouses may not appoint contingent Beneficiaries. If both Joint Owners who are not spouses die before we pay the death benefit, we pay the death benefit to the estate of the Joint Owner who died last. Assignment, Changes of Ownership and Other Transfers of a Contract An authorized request specifying the terms of an assignment (including any assignment, change of ownership or other transfer) of a Contract must be sent to our Service Center and approved by us. To the extent permitted by state law, we reserve the right to refuse to consent to any assignment at any time on a nondiscriminatory basis. We withhold our consent if the assignment would violate or result in noncompliance with any applicable state or federal law or regulation. We are not liable for any payment made or action taken before we consent and record the assignment. An assignment may be a taxable event. We are not responsible for the validity or tax consequences of any assignment. After the death benefit has become payable, an assignment can only be made with our consent. If the Contract is assigned, your rights may only be exercised with the consent of the assignee of record. Qualified Contracts generally cannot be assigned. NOTE FOR CONTRACTS WITH INCOME PROTECTOR: If you assign the Contract, you cannot change the Covered Person(s). Any existing Contract assignment must be removed before you begin receiving Lifetime Plus Payments. We may make exceptions to the removal of a Contract assignment in order to comply with applicable law. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 13 2. PURCHASE PURCHASE PAYMENTS A Purchase Payment is the money you put into the Contract. To purchase this Contract, all Owners and the Annuitant must be age 80 or younger on the Issue Date. The initial Purchase Payment is due on the Issue Date. The Purchase Payment requirements for this Contract are as follows. · The minimum initial payment due on the Issue Date is $10,000, or $25,000 with the No Withdrawal Charge Option. · If you select Income Protector or Investment Protector, we restrict additional Purchase Payments. Each rider year that we allow additional payments you cannot invest more than your initial amount without our prior approval. Your initial amount is all Purchase Payments received before the first Quarterly Anniversary of the first Contract Year. A Contract Year is a period of twelve months beginning on the Issue Date or any subsequent Contract Anniversary. If your benefit is effective on the Issue Date, we allow you to invest the same amount prior to the first Contract Anniversary. We do not accept any additional Purchase Payments on or after: – the date Lifetime Plus Payments begin (Benefit Date) under Income Protector, and – the third rider anniversary under Investment Protector. · If you do not select Investment Protector or Income Protector, you can make additional Purchase Payments of $50 or more during the Accumulation Phase. · We do not accept additional Purchase Payments on or after the Income Date that you take a Full Annuitization. · The maximum total amount we accept without our prior approval is $1 million (including amounts already invested in other Allianz Life variable annuities). We may, at our sole discretion, waive the minimum Purchase Payment requirements. We reserve the right to decline any Purchase Payment, and if mandated under applicable law, we may be required to reject a Purchase Payment. NOTE TO QUALIFIED CONTRACT OWNERS:Purchase Payments to Qualified Contracts are limited by federal law and must be from earned income or a qualified transfer or rollover. Purchase Payments to Qualified Contracts other than from a qualified transfer may be restricted once the Owner reaches age 70½. NOTE FOR CONTRACTS ISSUED IN MISSISSIPPI:We do not accept additional Purchase Payments on or after the first Contract Anniversary, unless you select Investment Protector. NOTE FOR CONTRACTS ISSUED IN MASSACHUSETTS:We do not accept additional Purchase Payments on or after the third Contract Anniversary if you select Investment Protector. This restriction continues to apply even if you later remove one of these benefits from your Contract. NOTE:If your total Purchase Payments are $1 million or more, your ability to add Investment Protector or Income Protector to your Contract is subject to our review and approval. AUTOMATIC INVESTMENT PLAN (AIP) The automatic investment plan (AIP) is a program that allows you to make additional Purchase Payments to your Contract during the Accumulation Phase on a monthly or quarterly basis by electronic transfer of money from your savings, checking or brokerage account. You may participate in this program by completing the appropriate form. Our Service Center must receive your form in Good Order by the first of the month in order for AIP to begin that same month. We process additional Purchase Payments through AIP on the 20th of the month or the next Business Day if the 20th is not a Business Day. The minimum investment that you can make by AIP is $50. The maximum investment that you can make by AIP per month is $1,000. We allocate Purchase Payments we receive through AIP according to your future allocation instructions which must comply with all of the requirements and allocation restrictions stated in this section, and in section 11.a, if you select Investment Protector, or section 11.b, if you select Income Protector. We must receive your request to stop or change AIP at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the 20th to make the change that month with the following exception. If you begin Annuity Payments, AIP ends on the Business Day before the Income Date. If you select Investment Protector, AIP ends on the third rider anniversary. If you select Income Protector, AIP ends on the Benefit Date if you begin Lifetime Plus Payments. NOTE TO OWNERS OF QUALIFIED CONTRACTS:AIP is not available if your Contract is funding a plan that is tax qualified under Section 401of the Internal Revenue Code. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 14 ALLOCATION OF PURCHASE PAYMENTS When you purchase a Contract, we allocate your initial Purchase Payment to the Investment Options you selected. If you select the Bonus Option, we allocate any applicable bonus in the same way as the corresponding Purchase Payment. We ask that you allocate your money in whole percentages. Transfers of Contract Value between Investment Options do not change your future Purchase Payment allocation instructions and do not change how we rebalance your Contract Value at the end of each quarter if you select Investment Protector or Income Protector. You can instruct us how to allocate additional Purchase Payments you make. If you do not instruct us, we allocate them according to your future Purchase Payment allocation instructions. You can change your future allocation instructions at any time without fee, penalty or other charge upon written notice or telephone instructions to our Service Center, or by our website. We do not currently accept future Purchase Payment allocation instructions from you via email or other electronic communications, other than our website. These other communication methods may be available to you in the future. Changes to your future allocation instructions we receive in Good Order, in writing or by telephone at our Service Center, or by our website, are effective on the Business Day that we receive them. We apply these allocation instructions from this Business Day forward to any additional Purchase Payments we receive and to the quarterly rebalancing if you select Investment Protector or Income Protector. If you change your future allocation instructions by writing or telephone, and you are participating in the automatic investment plan, dollar cost averaging program or the flexible rebalancing program, your instructions must include directions for the plan/program. If you change your future allocation instructions on our website and are participating in the automatic investment plan, dollar cost averaging program or flexible rebalancing program, you must contact us separately to change directions for your plan or program. We reserve the right to limit the number of Investment Options that you can invest in at any one time. Currently, you can invest in up to 15 of the Investment Options at any one time. We may change this in the future; however, we always allow you to invest in at least five Investment Options. Once we receive your initial Purchase Payment and the necessary information, we issue the Contract and allocate your initial Purchase Payment within two Business Days. If you do not give us all of the information we need, we contact you or your Financial Professional to get it. If for some reason we are unable to complete this process within five Business Days, we either send back your money or get your permission to keep it until we get all of the necessary information. If you make additional Purchase Payments, we add this money to your Contract on the Business Day we receive it in Good Order. Our Business Day closes when regular trading on the New York Stock Exchange closes. If you submit a Purchase Payment and/or application to your Financial Professional, we do not begin processing the Purchase Payment until it is received at our Service Center. We consider a Purchase Payment to be “received” when it is received at our Service Center regardless of how or when you made the payment. Applications and Purchase Payments received at our home office address are forwarded to the lockbox address listed on your application, which may delay processing of your application. TAX-FREE SECTION 1035 EXCHANGES Subject to certain restrictions, you can make a “tax-free” exchange under Section 1035 of the Internal Revenue Code for all or a portion of one annuity contract for another, or all of a life insurance policy for an annuity contract. Before making an exchange, you should compare both contracts carefully. Remember that if you exchange a life insurance policy or annuity contract for the Contract described in this prospectus: · you might have to pay a withdrawal charge on your previous contract, · unless you select the No Withdrawal Charge Option, there is a new withdrawal charge period for this Contract, · other charges under this Contract may be higher (or lower), · the benefits may be different, and · you no longer have access to any benefits from your previous contract. If the exchange does not qualify for Section 1035 treatment, you also may have to pay federal income tax, including a possible federal penalty tax, on the exchange. You should not exchange an existing life insurance policy or another annuity contract for this Contract unless you determine the exchange is in your best interest and not just better for the person selling you the Contract who generally earns a commission on each sale. You should consult a tax adviser to discuss the potential tax effects before making a 1035 exchange. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 15 FAXED APPLICATIONS We accept Contract applications delivered in writing and we accept applications via fax. It is important to verify that we have received any faxed application. We are not liable for faxed applications that we do not receive. We treat a manually signed faxed application as an application delivered in writing. Please note that fax communications may not always be available. Any fax system can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may delay or prevent our processing of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability under all circumstances. If experiencing problems, your application should be submitted in writing to our Service Center. Wereservethe right to discontinue or modify the faxed application privilege at any time and for any reason.We do not currently accept applications delivered via email or our website. This may be available in the future. FREE LOOK/RIGHT-TO-EXAMINE If you change your mind about owning the Contract, you can cancel it within ten days after receiving it (or the period required in your state). If you cancel within the allowed period, in most states we return your Contract Value as of the day we receive your cancellation request. This may be more or less than your initial Purchase Payment. If you select the Bonus Option and cancel your Contract during the free look/right-to-examine period, you forfeit your entire bonus. (See section 11.d, Optional Benefits – Bonus Option.) In certain states, or if you have an IRA Qualified Contract, we refund your Purchase Payments less withdrawals; in this instance we return Contract Value less fees and charges, if greater. In states that require return of Purchase Payments, we reserve the right to allocate your initial Purchase Payment (and any bonus if you select the Bonus Option) to the AZL Money Market Fund until the expiration of the free look period. At the end of that period, we re-allocate your money as you selected. If we do this, we return the greater of Purchase Payments less withdrawals, or Contract Value. For Owners in California age 60 or older, we are required to allocate your money to the AZL Money Market Fund during the free look period unless you specify otherwise on the appropriate form. The free look provision under the Contract is also called the right-to-examine. ACCUMULATION UNITS/COMPUTING THE CONTRACT VALUE The Contract Value or Bonus Value (Contract Value plus any invested bonus amounts if you select Bonus Option) in the subaccounts increase and decrease based upon the investment performance of the Investment Option(s) you choose. Your Contract Value (or Bonus Value) is also affected by the charges of the Contract. In order to keep track of the total value of your Contract in the Separate Account, we use a measurement called an accumulation unit. If you request variable Annuity Payments during the Annuity Phase of the Contract, we call this measurement an annuity unit. When we receive a Purchase Payment, we credit your Contract with accumulation units for the Purchase Payment (and any bonus, if applicable) at the daily price next determined after receipt of the Purchase Payment at our Service Center. The daily purchase price is normally determined at the end of each Business Day, and any Purchase Payment received at or after the end of the current Business Day receives the next Business Day’s price. The Purchase Payments and bonus you allocate to the Investment Options are actually placed into subaccounts. Each subaccount invests exclusively in one Investment Option. We determine the number of accumulation units we credit to your Contract by dividing the amount of the Purchase Payment and bonus allocated to a subaccount by the value of the corresponding accumulation unit. Every Business Day, we determine the value of an accumulation unit for each subaccount by multiplying the accumulation unit value for the previous Business Day by the net investment factor for the current Business Day. We determine the net investment factor by: · dividing the net asset value of a subaccount at the end of the current Business Day by the net asset value of the subaccount at the end of the immediately preceding Business Day, · adding any applicable dividends or capital gains, and · multiplying this result by one minus the amount of the M&E charge for the current Business Day, and any additional calendar days since the immediately preceding Business Day. We calculate the value of each accumulation unit after regular trading on the New York Stock Exchange closes each Business Day. The value of an accumulation unit may go up or down from Business Day to Business Day. We calculate the total value of your Contract in the Separate Account by multiplying the accumulation unit value in each subaccount by the number of accumulation units for each subaccount and then adding those results together. (For example, the Contract Value on any Contract Anniversary reflects the number and value of the accumulation units at the end of the previous Business Day.) The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 16 Example · On Wednesday, we receive at our Service Center an additional Purchase Payment of $3,000 from you before the end of the Business Day. · When the New York Stock Exchange closes on that Wednesday, we determine that the value of an accumulation unit based on the Investment Option you chose is $13.25. We then divide $3,000 by $13.25 and credit your Contract on Wednesday night with 226.415094 subaccount accumulation units for the Investment Option you chose. If the $3,000 payment had been received at or after the end of the current Business Day, it would have received the next Business Day’s price. 3. THE ANNUITY PHASE You can apply your Contract Value to regular periodic payments (Annuity Payments). Prior to a Full Annuitization, you can surrender your Contract and receive your total Contract Value less any applicable withdrawal charge. A Full Annuitization occurs when you apply the entire Contract Value to Annuity Payments. A Partial Annuitization occurs when you apply only part of your Contract Value to Annuity Payments. The Payee receives the Annuity Payments. You receive tax reporting on the payments, whether or not you are the Payee. We may require proof of the Annuitant(s)’ age before we make any life contingent Annuity Payment. If you misstate the Annuitant(s)’ age or gender, the amount payable is the amount that would have been provided at the true age or gender. INCOME DATE The Income Date is the date Annuity Payments begin. Your scheduled Income Date in your Contract is the maximum permitted Income Date allowed for your Contract, which is the first day of the calendar month following the later of: a) the Annuitant’s 90th birthday, or b) the tenth Contract Anniversary. Your scheduled Income Date may be different if the Contract is issued to a charitable remainder trust. An earlier Income Date or a withdrawal may be required to satisfy minimum required distribution rules under certain Qualified Contracts. You can make an authorized request for a different, earlier or later Income Date after the Issue Date, but any such request is subject to applicable law and our approval. The extension available to you may vary depending on the Financial Professional you purchase your Contract through and your state of residence. Your Income Date must be the first day of a calendar month and must be at least two years after the Issue Date.* The Income Date cannot be later than what is permitted under applicable law. * In Florida, the earliest acceptable Income Date is one year after the Issue Date. NOTE: We require you to take a Full Annuitization on the maximum permitted Income Date if, at that time, your Contract Value is greater than zero. We notify you of your available options in writing 60 days before the maximum permitted Income Date. Upon Full Annuitization we base your Annuity Payments on your Contract Value. If you have not selected an Annuity Option, we make payments under the default option described in the “Annuity Payments” discussion of this section. Upon Full Annuitization you no longer have a Contract Value, or any benefits or benefit increases based on Contract Value. In addition, the death benefit ends and any periodic withdrawal or payments other than Annuity Payments stop. NOTE FOR CONTRACTS WITH INCOME PROTECTOR:If on the maximum permitted Income Date you are receiving Lifetime Plus Payments, your Contract Value is greater than zero and you choose to take fixed Annuity Payments under either Annuity Option 1 or 3, we make the following guarantee. For single Lifetime Plus Payments, if you choose Annuity Option 1 (Life Annuity) where the sole Annuitant is the sole Covered Person, then your fixed Annuity Payments equal the greater of: · annual fixed Annuity Payments under Annuity Option 1 based on the Contract Value; or · the current annual maximum Lifetime Plus Payment available to you. For joint Lifetime Plus Payments, if you choose Annuity Option 3 (Joint and Last Survivor Annuity) with Annuity Payments to continue at a level of 100% to the surviving joint Annuitant, and both joint Annuitants are the joint Covered Persons, then your fixed Annuity Payments equal the greater of: · annual fixed Annuity Payments under Annuity Option 3 based on the Contract Value; or · the current annual maximum Lifetime Plus Payment available to you. However, if you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 17 ANNUITY PAYMENTS Annuity Payments offer a guaranteed income stream with certain tax advantages and are designed for Owners who are not concerned with continued access to Contract Value. You can request Annuity Payments under Annuity Options 1-5 as: · a variable payout, · a fixed payout, or · a combination of both. We base Annuity Payments on your Contract Value. Under a fixed payout, all of the Annuity Payments are the same dollar amount (equal installments) except as provided under Annuity Option 3. Guaranteed fixed Annuity Payments are based on an interest rate and mortality table specified in your Contract. The payout rates for fixed Annuity Payments provided by your Contract are guaranteed and in no event do we use lower fixed payout rates to calculate your fixed Annuity Payments. However, we may use higher fixed payout rates to calculate fixed Annuity Payments than the guaranteed rates provided by your Contract. If you choose a variable payout, the dollar amount of the payments depend upon the following factors. · The Contract Value on the Income Date. · The age of the Annuitant and any joint Annuitant on the Income Date. · The gender of the Annuitant and any joint Annuitant, where permitted. · The Annuity Option you select. · The assumed investment rate (AIR) you select. · Your Contract’s mortality table. ·The future performance of the Investment Option(s) you select. You can choose a 3%, 5% or 7% AIR.* The 7% AIR is not available in all states. Using a higher AIR results in a higher initial variable Annuity Payment, but later payments increase more slowly when investment performance rises and decrease more rapidly when investment performance declines. If the actual performance of your Investment Options exceeds the AIR you selected, the variable Annuity Payments increase. Similarly, if the actual performance is less than the AIR you selected, the variable Annuity Payments decrease. * The maximum available AIR in Florida is 4%, and the maximum AIR in Oregon is 5%. If you choose a variable payout, you can continue to invest in up to 15 of the available Investment Options. We may change this in the future, but we always allow you to invest in at least five Investment Options. If you do not tell us otherwise, we base variable Annuity Payments on the investment allocations that were in place on the Income Date. Currently, it is our business practice that your initial Annuity Payment must be more than $50. Each portion of the Contract that you apply to Annuity Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period. If we make a lump sum payment of the remaining guaranteed Annuity Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · When the Contract ends. ANNUITY OPTIONS You can choose one of the Annuity Options described below or any other payment option to which we agree. Before the Income Date, you can select and/or change the Annuity Option with at least 30 days written notice to us. After Annuity Payments begin, you cannot change the Annuity Option. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 18 Annuity Payments usually are lower if you select an Annuity Option that requires us to make more frequent Annuity Payments or to make payments over a longer period of time. If you choose life contingent Annuity Payments, payout rates for a younger Annuitant are lower than the payout rates for an older Annuitant and payout rates for life with a guaranteed period are typically lower than life only payments. Monthly payout rates are lower than annual payout rates, payout rates for a 20-year guaranteed period are less than payout rates for a 10-year guaranteed period, and payout rates for a 50-year-old Annuitant are less than payout rates for a 70-year-old Annuitant. If you do not choose an Annuity Option before the Income Date, we make variable Annuity Payments to the Payee under Annuity Option 2 with five years of guaranteed monthly payments. Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant. If you take one single Full Annuitization and the Annuitant dies before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment. Under a Partial Annuitization, if the Annuitant dies before the end of the selected guaranteed period, we make a lump sum payment to the Beneficiary. The lump sum payment is equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the Annuitant’s death and a payment election form at our Service Center. For variable Annuity Payments, in most states, we base the remaining guaranteed Annuity Payments on the current value of the annuity units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of the Annuitant’s death and return of the Contract before we make any lump sum payment on a Full Annuitization. There are no additional costs associated with a lump sum payment. Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% of the previous amount, as selected by the Owner. Annuity Payments stop with the last payment that is due before the last surviving joint Annuitant’s death. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. This Annuity Option is not available to you under a Partial Annuitization. Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments continue to the Payee during the lifetime of the surviving joint Annuitant at 100% of the amount that was paid when both Annuitants were alive. However, if both joint Annuitants die before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the last surviving joint Annuitant’s death and a payment election form at our Service Center. For variable Annuity Payments, in most states, we base the remaining guaranteed Annuity Payments on the current value of the annuity units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of death of both joint Annuitants and return of the Contract before we make any lump sum payment. There are no additional costs associated with a lump sum payment. This Annuity Option is not available to you under a Partial Annuitization. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 19 Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equals the amount applied to this Annuity Option minus the total of all Annuity Payments made under this option. For variable Annuity Payments, the amount of the refund depends on the current Investment Option allocation and is the sum of refund amounts attributable to each Investment Option. We calculate the refund amount for a given Investment Option using the following formula. (A) x {[(B) x (C) x (D)/(E)] - [(D) x (F)]} where: (A) Annuity unit value of the subaccount for that given Investment Option when due proof of the Annuitant’s death is received at our Service Center. (B) The amount applied to variable Annuity Payments on the Income Date. (C) Allocation percentage in a given subaccount (in decimal form) when due proof of the Annuitant’s death is received at our Service Center. (D) The number of annuity units used in determining each variable Annuity Payment attributable to that given subaccount when due proof of the Annuitant’s death is received at our Service Center. (E) Dollar value of first variable Annuity Payment. (F) Number of variable Annuity Payments made since the Income Date. We base this calculation upon the allocation of annuity units actually in force at the time due proof of the Annuitant’s death is received at our Service Center. We do not pay a refund if the total refund determined using the above calculation is less than or equal to zero. EXAMPLE · The Contract has one Owner who is a 65-year-old male. He selects variable Annuity Payments under Annuity Option 5 based on a Contract Value of $100,000 (item “B”). · The Owner who is also the Annuitant allocates all the Contract Value to one Investment Option, so the allocation percentage in this subaccount is 100% (item “C”). · The purchase rate for the selected assumed investment rate is $6.15 per month per thousand dollars of Contract Value annuitized. Therefore, the first variable Annuity Payment is:$6.15 x ($100,000 / $1,000) $615 (item “E”). · Assume the annuity unit value on the Income Date is $12, then the number of annuity units used in determining each Annuity Payment is:$615 / $12 51.25 (item “D”). · The Owner who is also the Annuitant dies after receiving 62 Annuity Payments (item “F”) and the annuity unit value for the subaccount on the date the Service Center receives due proof of death is $10 (item “A”). We calculate the refund as follows: (A) x {[(B) x (C) x (D)/(E)] – [(D) x (F)]} 10 x {[100,000 x 1.00 x (51.25 / 615)] – [51.25 x 62]} 10 x {[100,000 x 0.083333] – 3,177.50} 10 x {8,333.33 – 3,177.50} 10 x 5,155.83 $51,558.30 PARTIAL ANNUITIZATION Only a sole Owner can take Partial Annuitizations under Annuity Options 1, 2, or 5. The Owner must be the Annuitant and we do not allow joint Annuitants. You cannot take a new Partial Annuitization while receiving Lifetime Plus Payments. We allow you to annuitize less than your total Contract Value in a Partial Annuitization. We allow one Partial Annuitization every twelve months, up to a maximum of five. If you have four Partial Annuitizations and want a fifth, you must take a Full Annuitization of the total remaining Contract Value. You cannot add Contract Value to the part of a Contract that has been partially annuitized, or transfer values that have been partially annuitized to any other part of the Contract. Partial Annuitizations are not subject to a withdrawal charge (if applicable), but they decrease the Contract Value, Withdrawal Charge Basis, death benefit, and any of your Contract’s guaranteed values. NOTE:A recent tax law change allows a Partial Anuitization under a life Annuity Option on a Non-Qualified Contract to receive the same income tax treatment as a Full Annuitization. However, this income tax treatment does not apply to a Partial Annuitization on a Qualified Contract. You should consult a tax adviser before requesting a Partial Annuitization. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 20 4. INVESTMENT OPTIONS The Contract offers the Investment Options listed in the following table. Each Investment Option has its own investment objective. In the future, we may add, eliminate or substitute Investment Options. Depending on market conditions, you can gain or lose value by investing in the Investment Options. You should read the Investment Options’ prospectuses carefully. The Investment Options invest in different types of securities and follow varying investment strategies. There are potential risks associated with each of these types of securities and investment strategies. For example, an Investment Option’s performance may be affected by risks specific to certain types of investments, such as foreign securities, derivative investments, non-investment grade debt securities, initial public offerings (IPOs) or companies with relatively small market capitalizations. IPOs and other investment techniques may have a magnified performance impact on an Investment Option with a small asset base. An Investment Option may not experience similar performance as its assets grow. The operation of the Investment Options and the various risks associated with the Investment Options are described in the Investment Options’ prospectuses. We send you the current copy of the Investment Options’ prospectus when we issue the Contract. (You can also obtain the current Investment Options’ prospectus by contacting your Financial Professional or calling us at the toll-free telephone number listed at the back of this prospectus.) Certain Investment Options issue two or more classes of shares and certain share classes may have Rule 12b-1 fees. For more information about share classes, see the Investment Options’ prospectuses. Currently, the Investment Options are not publicly traded mutual funds. They are available only as investment options in variable annuity contracts or variable life insurance policies issued by life insurance companies or in some cases, through participation in certain qualified pension or retirement plans. The names, investment objectives and policies of certain Investment Options may be similar to the names, investment objectives and policies of other portfolios that the same investment advisers manage. Although the names, objectives and policies may be similar, the investment results of the Investment Options may be higher or lower than the results of such portfolios. The investment advisers cannot guarantee, and make no representation, that the investment results of similar funds are comparable even though the Investment Options have the same names, investment advisers, objectives and policies. Each of the Investment Options offered by the Allianz Variable Insurance Products Fund of Funds Trust (Allianz VIP Fund of Funds Trust), is a “fund of funds” and diversifies its assets by investing primarily in the shares of several other affiliated mutual funds. The Investment Options may pay 12b-1 fees to the distributor of the Contracts, our affiliate, Allianz Life Financial Services, LLC, for distribution and/or administrative services. The underlying funds of the Allianz VIP Fund of Funds Trust do not pay service fees or 12b-1 fees to the Trust, and the Trust does not charge service fees or 12b-1 fees. The underlying funds of the Allianz VIP Fund of Funds Trust or their advisers may pay service fees to us and our affiliates for providing customer service and other administrative services to Contract Owners. The amount of such service fees may vary depending on the underlying fund. We offer other variable annuity contracts that may invest in the same Investment Options. These contracts may have different charges and may offer different benefits more appropriate to your needs. For more information about these contracts, please contact our Service Center. The following advisers and subadvisers are affiliated with us: Allianz Investment Management LLC, Allianz Global Investors Capital, and Pacific Investment Management Company LLC. The following is a list of the Investment Options available under the Contract, the investment advisers and subadvisers for each Investment Option, the investment objectives for each Investment Option, and the primary investments of each Investment Option. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 21 INVESTMENT OPTIONS Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) ALLIANZ FUND OF FUNDS Managed by Allianz Investment Management LLC AZL Balanced Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 40% to 60% of assets in the underlying equity index funds and 40% to 60% in the underlying bond index fund. AZL Fusion Balanced Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 40% to 60% of assets in equity funds and approximately 40% to 60% invested in fixed income funds. AZL Fusion Conservative Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 25% to 45% of assets in equity funds and approximately 55% to 75% invested in fixed income funds. AZL Fusion Growth Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 70% to 90% of assets in equity funds and approximately 10% to 30% invested in fixed income funds. AZL Fusion Moderate Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 55% to 75% of assets in equity funds and approximately 25% to 45% invested in fixed income funds. AZL Growth Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 65% to 85% of assets in the underlying equity index funds and 15% to 35% in the underlying bond index fund. ALLIANZ GLOBAL INVESTORS CAPITAL Managed by Allianz Global Investors Capital AZL Allianz AGIC Opportunity Fund Small Cap Capital appreciation At least 65% of its assets in common stocks of “growth” companies (believed by the subadviser to have above-average growth prospects), with market capitalizations of less than $2 billion at the time of investment. BLACKROCK Managed by Allianz Investment Management LLC/BlackRock Capital Management, Inc. AZL BlackRock Capital Appreciation Fund Large Growth Long-term growth of capital Invests at least 80% of total assets in common and preferred stock and securities convertible into common and preferred stock of mid-size and large-size companies. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL International Index Fund International Match the performance of the MSCI EAFE® Index as closely as possible Invests at least 80% of its assets in a statistically selected sampling of equity securities of companies included in the Morgan Stanley Capital International Europe, Australia and Far East Index (MSCI EAFE) and in derivative instruments linked to the MSCI EAFE index. AZL Mid Cap Index Fund Mid Cap Match the performance of the Standard & Poor’s MidCap 400® Index (“S&P 400 Index”) as closely as possible Invests at least 80% of the value of its net assets in a statistically selected sampling of equity securities of companies included in the S&P 400 Index and in derivative instruments linked to the S&P 400 Index, primarily futures contracts. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 22 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Allianz Investment Management LLC/BlackRock Institutional Management Corporation AZL Money Market Fund Cash Equivalent Current income consistent with stability of principal Invests in a broad range of short-term, high quality U.S. dollar-denominated money market instruments, including government, U.S. and foreign bank, commercial and other obligations. During extended periods of low interest rates, and due in part to contract fees and expenses, the yield of the AZL Money Market Fund may also become extremely low and possibly negative. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL S&P 500 Index Fund Large Blend Match total return of the S&P 500® Normally invests in all 500 stocks in the S&P 500® in proportion to their weighting in the index. AZL Small Cap Stock Index Fund Small Cap Match performance of the S&P SmallCap 600 Index® Invests in a representative sample of stocks included in the S&P SmallCap 600 Index®, and in futures whose performance is related to the index, rather than attempting to replicate the index. Managed by BlackRock Advisors, LLC/BlackRock Investment Management, LLC and BlackRock International Limited BlackRock Global Allocation V.I. Fund Specialty High total investment return Invests in both equity and debt securities, including money market securities, of issuers located around the world. Seeks diversification across markets, industries, and issuers. May invest in securities of companies of any market capitalization and in REITs. COLUMBIA Managed by Allianz Investment Management LLC/Columbia Management Investment Advisers, LLC AZL Columbia Mid Cap Value Fund Mid Cap Long-term growth of capital Invests at least 80% of net assets in equity securities of companies that have market capitalizations in the range of the companies in the Russell Midcap® Value Index at the time of purchase that the fund’s subadviser believes are undervalued and have the potential for long-term growth. AZL Columbia Small Cap Value Fund Small Cap Long-term capital appreciation Invests at least 80% of net assets in equity securities of companies with market capitalizations in the range of the companies in the Russell 2000 Value Index® at the time of purchase that the subadviser believes are undervalued. DAVIS Managed by Allianz Investment Management LLC/Davis Selected Advisers, L.P. AZL Davis NY Venture Fund Large Value Long-term growth of capital Invests the majority of assets in equity securities issued by large companies with market capitalizations of at least $10billion. Managed by Davis Selected Advisers, L.P. Davis VA Financial Portfolio Specialty Long-term growth of capital At least 80% of net assets in securities issued by companies principally engaged in the financial services sector. DREYFUS Managed by Allianz Investment Management LLC/The Dreyfus Corporation AZL Dreyfus Equity Growth Fund Large Growth Long-term growth of capital and income Primarily invests in common stocks of large, well-established and mature companies. Normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance. May invest in non-dividend paying companies and up to 30% of its total assets in foreign securities. EATON VANCE Managed by Allianz Investment Management LLC/Eaton Vance Management AZL Eaton Vance Large Cap Value Fund Large Value Total Return Invests at least 80% of net assets in equity securities, primarily in dividend-paying stocks, of large-cap companies with market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. May invest up to 25% of total assets in foreign securities, including emerging market securities. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 23 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) FIDELITY Managed byStrategic Advisers, Inc. Fidelity VIP FundsManager 50% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 35% domestic equity funds, 15% international equity funds, 40% fixed income funds and 10% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 50% Composite Index. Fidelity VIP FundsManager 60% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 42% domestic equity funds, 18% international equity funds, 35% fixed income funds and 5% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 60% Composite Index. FRANKLIN TEMPLETON Managed by Allianz Investment Management LLC/Franklin Advisory Services, LLC AZL Franklin Small Cap Value Fund Small Cap Long-term total return Under normal market conditions, invests at least 80% of its net assets in investments of small capitalization companies similar to those that comprise the Russell 2500™ Index at the time of investment. Managed by Allianz Investment Management LLC/Franklin Mutual Advisers, LLC, Templeton Global Advisors Limited, and Franklin Advisers, Inc. AZL Franklin Templeton Founding Strategy Plus Fund Specialty Long-term capital appreciation, with income as a secondary goal Invests in a combination of subportfolios or strategies, each of which is managed by an asset manager that is part of Franklin Templeton. The strategies invest primarily in U.S. and foreign equity and fixed income securities. Managed by Franklin Advisers, Inc. Franklin High Income Securities Fund High-Yield Bonds High current income with capital appreciation as a secondary goal Invests substantially in high yield, lower-rated debt securities (“junk bonds”) and preferred stocks. Franklin Income Securities Fund Specialty Maximize income while maintaining prospects for capital appreciation Normally invests in debt and equity securities. Administered by Franklin Templeton Services, LLC Franklin Templeton VIP Founding Funds Allocation Fund Model Portfolio (Fund of Funds) Capital appreciation with income as a secondary goal. Invests equal portions in Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund, and Templeton Growth Securities Fund. Managed by Franklin Advisers, Inc. Franklin U.S. Government Fund Intermediate-Term Bonds Income At least 80% of its net assets in U.S. government securities. Managed by Franklin Mutual Advisers, LLC Mutual Global Discovery Securities Fund International Equity Capital appreciation Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Also invests, to a lesser extent, in risk arbitrage securities and distressed companies. Managed by Franklin Mutual Advisers, LLC Mutual Shares Securities Fund Large Value Capital appreciation, with income as a secondary goal Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Also invests, to a lesser extent, in risk arbitrage securities and distressed companies. Managed by Franklin Advisers, Inc. Templeton Global Bond Securities Fund Intermediate-Term Bonds High current income, consisent with preservation of capital, with capital appreciation as a secondary consideration Normally invests at least 80% of its net assets in bonds, which include debt securities of any maturity, such as bonds, notes, bills and debentures. Managed by Templeton Global Advisors Limited Templeton Growth Securities Fund International Equity Long-term capital growth Normally invests primarily in equity securities of companies located anywhere in the world, including those in the U.S. and in emerging markets. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 24 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) GATEWAY Managed by Allianz Investment Management LLC/Gateway Investment Advisors, LLC AZL Gateway Fund Specialty Capture equity market investment returns, while exposing investors to less risk than other equity investments Normally invests in a broadly diversified portfolio of common stocks, generally consisting of approximately 200 to 400 stocks, while also selling index call options and purchasing index put options. May invest in companies with small, medium or large market capitalizations and in foreign securities traded in U.S. markets. INVESCO Managed by Allianz Investment Management LLC/Invesco Advisers, Inc. AZL Invesco International Equity Fund International Long-term growth of capital At least 80% of its assets in a diversified portfolio of international equity securities whose issuers are considered by the fund’s subadviser to have strong earnings growth. AZL Van Kampen Equity and Income Fund Specialty Highest possible income consistent with safety of principal. Secondary objective of long-term growth of capital Invests at least 65% of its total assets in income-producing equity securities and also invests in investment grade quality debt securities. May invest up to 25% ot total assets in foreign securities, including emerging market securities. AZL Van Kampen Growth and Income Fund Large Value Income and long-term growth of capital Invests at least 65% of total assets in income-producing equity securities, including common stocks and convertible securities; also in non-convertible preferred stocks and debt securities rated “investment grade.” May investup to 25% of total assets in foreign securities, including emerging markets. J.P. MORGAN Managed by Allianz Investment Management LLC/J.P. Morgan Investment Management, Inc. AZL JPMorgan U.S. Equity Fund Large Blend High total return Invests at least 80% of its net assets, plus any borrowings for investment purposes, primarily in equity securities of large- and medium-capitalization U.S. companies. MFS Managed by Allianz Investment Management LLC/Massachusetts Financial Services Company AZL MFS Investors Trust Fund Large Blend Capital appreciation Invests primarily in equity securities of companies with large capitalizations that the subadviser believes has above average earnings growth potential, are undervalued, or in a combination of growth and value companies. MORGAN STANLEY Managed by Allianz Investment Management LLC/Morgan Stanley Investment Management, Inc. AZL Morgan Stanley Global Real Estate Fund Specialty Income and capital appreciation Invests at least 80% of assets in equity securities of companies in the real estate industry located throughout the world, including real estate investment trusts and real estate operating companies established outside the U.S. AZL Morgan Stanley International Equity Fund International Long term capital appreciation Invests at least 80% of assets in a diversified portfolio of equity securities of issuers selected from a universe comprised of approximately 1,200 companies in non-U.S. markets. AZL Morgan Stanley Mid Cap Growth Fund Mid Cap Capital growth At least 80% of net assets in common stocks and other equity securities of mid capitalization growth companies, with market capitalizations within the range of the Russell Midcap Growth Index. PIMCO Managed by Pacific Investment Management Company LLC PIMCO EqS Pathfinder Portfolio International Equity Capital appreciation Normally invests in equity securities, including common and preferred stock, of issuers that PIMCO believes are undervalued by the market in comparison to PIMCO’s own determination of the company’s value. Invests in securities and instruments that are economically tied to at least three countries (one of which may be the United States). The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 25 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) PIMCO VIT All Asset Portfolio Specialty (Fund of Funds) Maximum real return consistent with preservation of real capital and prudent investment management Invests substantially all of its assets in institutional class shares of the underlying PIMCO Funds. PIMCO VIT CommodityReal Return® Strategy Portfolio Specialty Maximum real return consistent with prudent investment management Invests in commodity linked derivative instruments backed by a portfolio of inflation-indexed securities and other fixed income securities. PIMCO VIT Emerging Markets Bond Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers that economically are tied to emerging markets countries. PIMCO VIT Global Bond Portfolio (Unhedged) Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers in at least three countries (one of which may be the U.S.), which may be represented by forwards or derivatives. May invest, without limitation, in securities economically tied to emerging market countries. PIMCO VIT Global Multi-Asset Portfolio Specialty Total return which exceeds a blend of 60% MSCI World Index/40% Barclays Capital U.S. Aggregate Index Invests in a combination of affiliated and unaffiliated funds, fixed income instruments, equity securities, forwards and derivatives. Typically invests 20% to 80% of total assets in equity-related investments. PIMCO VIT High Yield Portfolio High-Yield Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of assets in a diversified portfolio of high-yield securities (“junk bonds”) rated below investment grade, but at least Caa by Moody’s or equivalently rated by S&P or Fitch. May invest up to 20% of total asets in securities denominated in foreign currencies. PIMCO VIT Real Return Portfolio Intermediate-Term Bonds Maximum real return, consistent with preservation of real capital and prudent investment management At least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations. PIMCO VIT Total Return Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 65% of total assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. SCHRODER Managed by Allianz Investment Management LLC/Schroder Investment Management North America Inc. AZL Schroder Emerging Markets Equity Fund Specialty Capital appreciation Invests at least 80% of its net assets in equity securities of companies that the subadviser believes to be “emerging market” issuers. May invest remainder of assets in securities of issuers located anywhere in the world. TURNER Managed by Allianz Investment Management LLC/Turner Investment Partners, Inc. AZL Turner Quantitative Small Cap Growth Fund Small Cap Long-term growth of capital At least 80% of its net assets in common stocks and other equity securities of U.S. companies with small market capitalizations (in the range of companies included in the Russell2000® Growth Index), that the subadviser believes have strong earnings growth potential. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 26 Shares of the Investment Options may be offered in connection with certain variable annuity contracts and variable life insurance policies of various insurance companies that may or may not be affiliated with us. Certain Investment Options may also be sold directly to pension and retirement plans that qualify under Section 401 of the Internal Revenue Code. As a result, a material conflict of interest may arise between insurance companies, owners of different types of contracts and retirement plans or their participants. Each Investment Option’s Board of Directors monitor for the existence of any material conflicts, and determine what action, if any, should be taken. We may enter into certain arrangements under which we, or our affiliate Allianz Life Financial Services, LLC, the principal underwriter for the Contracts, are compensated by the Investment Options’ advisers, distributors and/or affiliates for the administrative services and benefits that we provide to the Investment Options. The amount of the compensation usually is based on the aggregate assets of the Investment Options or other investment portfolios that are attributable to contracts that we issue or administer. Some advisers may pay us more or less than others. The maximum fee that we currently receive is at the annual rate of 0.50% of the average aggregate amount invested by us in the Investment Options. In addition, our affiliate Allianz Life Financial Services, LLC, may receive Rule 12b-1 fees deducted from certain Investment Option assets attributable to the Contract for providing distribution and support services to some Investment Options. Because 12b-1 fees are paid out of an Investment Option’s assets on an ongoing basis, over time they increase the cost of an investment in the Investment Option. SUBSTITUTION AND LIMITATION ON FURTHER INVESTMENTS We may substitute another Investment Option for one of your selected Investment Options, for any reason in our sole discretion. To the extent required by the Investment Company Act of 1940 or other applicable law, we do not substitute any shares without SEC approval and providing you notice. We may make substitutions with respect to your existing allocations, future Purchase Payment allocations, or both. New or substitute Investment Options may have different fees and expenses, and their availability may be limited to certain purchaser classes. We may limit further Investment Option allocations if marketing, tax or investment considerations warrant, or for any reason in our sole discretion. We may also close Investment Options to additional allocations. The fund companies that sell Investment Option shares to us, pursuant to participation agreements, may end those agreements and discontinue offering us their shares. TRANSFERS BETWEEN INVESTMENT OPTIONS You can make transfers between the Investment Options subject to the restrictions stated here. Currently there is no maximum limit on the number of transfers we allow, but we may change this in the future. Transfers may also be subject to a transfer fee, discussed in section 6, Expenses. The following applies to any transfer. · The minimum transfer is $1,000, or the entire Investment Option amount if less. We waive this requirement under the dollar cost averaging and flexible rebalancing programs, and under the allocation and transfer restrictions for Income Protector or Investment Protector. · We may choose not to allow you to make transfers during the free look/right-to-examine period. · Your request for a transfer must clearly state the Investment Options involved and how much to transfer. · If you select Income Protector or Investment Protector, your transfer instructions must comply with the “Investment Option Allocation Restrictions and Quarterly Rebalancing” in section 11.a, Income Protector or section 11.b, Investment Protector. · Your right to make transfers is subject to the Excessive Trading and Market Timing policy discussed later in this section. · Contract Value transfers between Investment Options do not change your future Purchase Payment allocation instructions or how we rebalance your Contract Value quarterly if you select Income Protector or Investment Protector. To change this quarterly rebalancing when you make a transfer, you must also change your future allocation instructions. We process transfer requests based on prices we determine after we receive your request in Good Order at our Service Center. If we do not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s prices. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 27 In the future, Investment Options may add or change policies designed to restrict market timing activities. For example, Investment Options may impose restrictions on transfers between Investment Options in an affiliated group if the investment adviser to one or more of the Investment Options determines that the person requesting the transfer has engaged, or is engaging in, market timing or other abusive trading activities. In addition, an Investment Option may impose a short-term trading fee on purchases and sales within a specified period. You should review the Investment Options’ prospectuses regarding any applicable transfer restrictions and the imposition of any fee to discourage short-term trading. The imposition of these restrictions would occur as a result of Investment Option restrictions and actions taken by the Investment Options’ managers. NOTE: · This Contract is not designed for professional market timing organizations, other entities or persons using programmed, large, or frequent transfers, and we may restrict excessive or inappropriate transfer activity. · For Partial Annuitizations, transfer instructions apply equally to the accumulation and all annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. Electronic Transfers You can currently request transfers by telephone, fax, or by website at http:// www.allianzlife.com. We do not currently accept transfer instructions from you through any other form of electronic communication. We accept transfer instructions from any Owner unless we are instructed otherwise. We may also allow you to authorize someone else to request transfers on your behalf. We use reasonable procedures to confirm that electronic instructions given to us are genuine. If we do not use such procedures, we may be liable for any losses due to unauthorized or fraudulent instructions. We record all telephone instructions and log all website instructions. We reserve the right to deny any transfer request and to discontinue or modify our electronic transfer privileges at any time and for any reason. When you make an electronic transfer request, we process the request based on the accumulation unit values next determined after receipt of the request at our Service Center. If a Service Center representative does not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s accumulation unit values. Please note that telephone, fax and/or the website may not always be available. Any electronic system, whether it is ours, yours, your service provider’s, or your Financial Professional’s, can experience outages or slowdowns for a variety of reasons, which may delay or prevent our processing of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability. If you are experiencing problems, you should submit your transfer request in writing to our Service Center. By authorizing electronic transfers, you authorize us to accept and act upon such instructions for transfers involving your Contract. There are risks associated with electronic transactions that do not occur if you submit a written request. Anyone authorizing or making such requests bears those risks. You should protect your website password, because the website is available to anyone who provides your password; we cannot verify that the person providing electronic transfer instructions via the website is you or is authorized by you. EXCESSIVE TRADING AND MARKET TIMING We may restrict or modify your right to make transfers to prevent any use that we consider to be part of a market timing program. Frequent transfers, programmed transfers, transfers into and then out of an Investment Option in a short period of time, and transfers of large amounts at one time (collectively referred to as “potentially disruptive trading”) may have harmful effects for other Owners, Annuitants and Beneficiaries. These risks and harmful effects include the following. · Dilution of the interests of long-term investors in an Investment Option, if market timers or others transfer into an Investment Option at prices that are below their true value, or transfer out at prices above their true value. · An adverse effect on portfolio management, such as causing an Investment Option to maintain a higher level of cash or causing an Investment Option to liquidate investments prematurely. · Increased brokerage and administrative expenses. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 28 We attempt to protect our Owners and the Investment Options from potentially disruptive trading through our excessive trading and market timing policies and procedures. Under these policies and procedures, we could modify your transfer privileges for some or all of the Investment Options. Unless prohibited by your Contract or applicable state law, we may: · Limit transfer frequency (for example, prohibit more than one transfer a week, or more than two a month, etc.). · Restrict the transfer method (for example, requiring all transfers be sent by first class U.S. mail and rescinding electronic transfer privileges). · Require a minimum time period between each transfer into or out of the same Investment Option. Our current policy, which is subject to change without notice, prohibits “round trips” within 14 calendar days. We do not include transfers into and/or out of the following Investment Options when available in your Contract: any fixed option, the AZL Money Market Fund, and Investment Options offered through the Allianz Variable Insurance Products Fund of Funds Trust. Round trips are transfers into and back out of the same Investment Option, or transfers out of and back into the same Investment Option. · Refuse transfer requests made on your behalf by an asset allocation and/or market timing service. · Limit the dollar amount of any single Purchase Payment or transfer request to an Investment Option. · Impose redemption fees on short-term trading (or implement and administer an Investment Option’s redemption fees). · Prohibit transfers into specific Investment Options. · Impose other limitations or restrictions. We also reserve the right to reject any specific Purchase Payment allocation or transfer request from any person if in the investment adviser’s, subadviser’s or our judgment, an Investment Option may be unable to invest effectively in accordance with its investment objectives and policies. Currently, we attempt to deter disruptive trading as follows. If a transfer(s) is/are identified as potentially disruptive trading, we may (but are not required to) send a warning letter. If the conduct continues and we determine it constitutes disruptive trading, we also impose transfer restrictions. Transfer restrictions may include refusing electronic transfers and requiring all transfers be sent by first-class U.S. mail. We do not enter into agreements permitting market timing and would not permit activities determined to be disruptive trading to continue. We also reserve the right to impose transfer restrictions if we determine, in our sole discretion, that transfers disadvantage other Owners. We notify your in writing if we impose transfer restrictions on you. We do not include automatic transfers made under any of our programs or Contract features when applying our market timing policy. We adopted these policies and procedures as a preventative measure to protect all Owners from the potential effects of disruptive trading, while also abiding by your legitimate interest in diversifying your investment and making periodic asset re-allocations based on your personal situation or overall market conditions. We attempt to protect your interests in making legitimate transfers by providing reasonable and convenient transfer methods that do not harm other Owners. We may make exceptions when imposing transfer restrictions if we determine a transfer is appropriate, although it may technically violate our policies and procedures discussed here. In determining if a transfer is appropriate, we may, but are not required to, take into consideration its relative size, whether it was purely a defensive transfer into the AZL Money Market Fund, and whether it involved an error or similar event. We may also reinstate electronic transfer privileges after we revoke them, but we do not reinstate these privileges if we believe they might be used for future disruptive trading. We cannot guarantee the following. · Our monitoring will be 100% successful in detecting all potentially disruptive trading activity. · Revoking electronic transfer privileges will successfully deter all potentially disruptive trading. In addition, some of the Investment Options are available to other insurance companies and we do not know if they adopted policies and procedures to detect and deter potentially disruptive trading, or what their policies and procedures might be. Because we may not be completely successful at detecting and preventing market timing activities, and other insurance companies that offer the Investment Options may not have adopted adequate market timing procedures, there is some risk that market timing activity may occur and negatively affect other Owners. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 29 We may, without prior notice to any party, take whatever action we deem appropriate to comply with any state or federal regulatory requirement. In addition, purchase orders for an Investment Option’s shares are subject to acceptance by that Investment Option’s manager. We reserve the right to reject, without prior notice, any Investment Option transfer request or Purchase Payment if the purchase order is rejected by the investment manager. We have entered into agreements required under SEC Rule22c-2 (Rule22c-2 agreements) whereby, upon request by an underlying fund or its designee, we must provide information about you and your trading activities to the underlying fund or its designee. Under the terms of the Rule22c-2 agreements, we are required to: (1) provide details concerning every purchase, redemption, transfer, or exchange of Investment Options during a specified period; and (2) restrict your trading activity if the party receiving the information so requests. Under certain Rule 22c-2 agreements, if we fail to comply with a request to restrict trading activity, the underlying fund or its designee may refuse to accept buy orders from us until we comply. We retain some discretion in determining what actions constitute potentially disruptive trading and in determining when and how to impose trading restrictions. Therefore, persons engaging in potentially disruptive trading may be subjected to some uncertainty as to when and how we apply trading restrictions, and persons not engaging in potentially disruptive trading may not know precisely what actions will be taken against a person engaging in potentially disruptive trading. For example, if we determine a person is engaging in potentially disruptive trading, we may revoke that person’s electronic transfer privileges and require all future requests to be sent by first class U.S. mail. In the alternative, if the disruptive trading affects only a single Investment Option, we may prohibit transfers into or Purchase Payment allocations to that Investment Option. We notify the person or entity making the potentially disruptive trade when we revoke any transfer privileges. The retention of some level of discretion by us may result in disparate treatment among persons engaging in potentially disruptive trading, and it is possible that some persons could experience adverse consequences if others are able to engage in potentially disruptive trading practices that have negative effects. DOLLAR COST AVERAGING (DCA) PROGRAM The DCA program allows you to systematically transfer a set amount of Contract Value (or Bonus Value, if applicable) each month from the AZL Money Market Fund to your selected Investment Options. By allocating amounts on a regularly scheduled basis, as opposed to allocating the total amount at one particular time, you may be less susceptible to the impact of market fluctuations. However, dollar cost averaging does not directly result in a Contract Value gain or protect against a market loss. You can elect to participate in either the six- or twelve-month DCA program by properly completing our DCA form. You can choose to participate in this program at any time during the Accumulation Phase and you can participate more than once. There are no fees for DCA program transfers and we do not currently count these transfers against the free transfers that we allow. We reserve the right to discontinue or modify the DCA program at any time and for any reason. If you choose to immediately participate in this program, we apply 100% of the initial Purchase Payment (including any unvested bonus amounts, if applicable) to the AZL Money Market Fund. If you choose to participate later, you must allocate at least an additional $1,500 to the AZL Money Market Fund, in addition to any Contract Value currently in that fund. Each month while the program is in effect, we transfer Contract Value (or Bonus Value, if applicable) from the AZL Money Market Fund according to your future Purchase Payment allocation instructions. We make DCA transfers on the tenth of the month, or the next Business Day if the tenth is not a Business Day. We must receive your DCA program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these transfers, or your program participation does not begin until next month. The amount that we transfer each month is equal to the amount you applied to this program (adjusted for Investment Option performance), divided by the number of remaining transfers to be made during your program’s period. Your participation in the program ends when any of the following occurs: · the DCA program period ends (which is either six or twelve months); · on the Benefit Date you begin receiving Lifetime Plus Payments if you select Income Protector; · you request to end the program (your request must be received at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the tenth to end that month); or · your Contract ends. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 30 If you request to end the program, or the program ends because Lifetime Plus Payments begin, we transfer any remaining Contract Value (or Bonus Value, if applicable) in the AZL Money Market Fund according to your future allocation instructions on the Business Day your DCA program ends. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR OR INCOME PROTECTOR:Quarterly rebalancing transfers under these benefits do not move Contract Value allocated to the DCA program into or out of the AZL Money Market Fund. FLEXIBLE REBALANCING PROGRAM You can choose to have us rebalance your Contract Value (or Bonus Value, if applicable). Once we invest your money in your selected Investment Option subaccounts, the Investment Option performance may cause your chosen allocation to shift. Flexible rebalancing is designed to help you maintain your specified allocation mix among your selected Investment Options. You can direct us to automatically readjust your Contract Value (or Bonus Value, if applicable) in the Investment Options on a quarterly, semi-annual or annual basis according to your instructions. Flexible rebalancing transfers are made on the 20th of the month, or the prior Business Day if the 20th is not a Business Day. We must receive your flexible rebalancing program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process this rebalancing, or you program does not begin until next month. If you participate in the flexible rebalancing program, there are no fees for the transfers made under this program and we do not currently count these transfers against any free transfers that we allow. We reserve the right to discontinue or modify the flexible rebalancing program at any time and for any reason. To end this program, we must receive your request at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the 20th to end that month. NOTE: This program is not available if you select Investment Protector or Income Protector. FINANCIAL ADVISERS – ASSET ALLOCATION PROGRAMS If you have an investment adviser and want to pay their fees from this Contract, you can submit a written request to our Service Center on a form satisfactory to us. If we approve your request, we withdraw the fee and pay it to your adviser. We treat this fee payment as a withdrawal, and if any Owner is under age 59½ it may be subject to a 10% federal penalty tax. For tax purposes, withdrawals from Non-Qualified Contracts are considered to come from earnings first, not Purchase Payments.You should consult a tax adviser regarding the tax treatment of adviser fee payments. Your investment adviser acts on your behalf, not ours. We are not party to your advisory agreement or responsible for your adviser’s actions. We do not set your adviser’s fee or receive any part of it. Any adviser fee you pay is in addition to this Contract’s fees and expenses. You should ask your adviser about compensation they receive for this Contract. You can submit a written request to our Service Center on a form satisfactory to us to allow your adviser to make Investment Option transfers on your behalf. However, we reserve the right to review an adviser’s trading history before allowing him or her to make transfers. If, in our sole discretion, we believe the adviser's trading history indicates excessive trading, we can deny your request. If we approve it, your adviser is subject to the same trading restrictions that apply to Owners. We can deny or revoke trading authority in our sole discretion. VOTING PRIVILEGES We legally own the Investment Option shares. However, when an Investment Option holds a shareholder vote that affects your investment, we ask you to give us voting instructions. We then vote all of our shares, including any we own on our behalf, in proportion to those instructions. Because most Owners do not give us instructions and this proportional voting, a small number of Owners may determine a vote’s outcome. If we determine we no longer need to get your voting instructions, we decide how to vote the shares. Only Owners have voting privileges. Annuitants, Beneficiaries, Payees and other persons have no voting privileges unless they are also Owners. We determine your voting interest in an Investment Option as follows. · You can cast votes based on the dollar value of Investment Option’s shares in your Contract’s subaccount. We calculate this value based on the number and value of accumulation/annuity units for your Contract on the record date. We count fractional votes. · We determine the number of shares you can vote. · You receive proxy materials, a voting instruction form, and periodic reports on your selected Investment Options. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 31 5. OUR GENERAL ACCOUNT Our general account holds all our assets other than our separate account assets. We own our general account assets and use them to support our insurance and annuity obligations, other than those funded by our separate accounts. These assets are subject to our general business operation liabilities, and may lose value. Subject to applicable law, we have sole investment discretion over our general account assets. We have not registered our general account as an investment company under the Investment Company Act of 1940, nor have we registered our general account interests under the Securities Act of 1933. As a result, the SEC has not reviewed our general account prospectus disclosures. We do not currently offer any general account investment choices during the Accumulation Phase. Any Contract Value you apply to fixed Annuity Payments during the Annuity Phase become part of our general account. Any guaranteed values greater than the Contract Value are subject to our claims paying ability. 6. EXPENSES There are charges and other expenses associated with the Contract that reduce your investment return. These charges and expenses are described in detail in this section. MORTALITY AND EXPENSE RISK (M&E) CHARGE Each Business Day during the Accumulation and Annuity Phases, we make a deduction from your Investment Options’ assets for the M&E charge. We do this as part of our calculation of the value of the accumulation and annuity units. We calculate and accrue the M&E charge on a daily basis, at an annualized rate of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any amounts you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on amounts you apply to fixed Annuity Payments. Some or all of the optional benefits may not be available to you; check with your Financial Professional. For information on when you can add any of the optional benefits to your Contract, or which optional benefits you can combine please see section 11, Selection of Optional Benefits. Each of the optional benefits listed below carries an additional M&E charge during the Accumulation Phase. We assess the additional M&E charge during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. If you take variable Annuity Payments during the Annuity Phase, the additional M&E charge for the Bonus Option continues until your variable Annuity Payments end. M&E Charge Accumulation Phase Annuity Phase Base Contract 1.40% 1.40% Additional Charges for Optional Benefits Quarterly Value Death Benefit 0.30% NA Bonus Option 0.30% 0.30% Short Withdrawal Charge Option 0.25% NA No Withdrawal Charge Option 0.35% NA Because the Contract allows Partial Annuitization, it is possible for one portion of the Contract to be in the Accumulation Phase and other portions to be in the Annuity Phase at the same time. It is also possible to have a different M&E charge on different portions of the Contract at the same time if you take a variable Partial Annuitization. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 32 This charge compensates us for all the insurance benefits provided by your Contract, for example: · our contractual obligation to make Annuity Payments, · the death, income, and withdrawal benefits under the Contract, · certain expenses related to the Contract, and · for assuming the risk (expense risk) that the current charge is insufficient in the future to cover the cost of administering the Contract. If the M&E charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. RIDER CHARGE If you select Investment Protector or Income Protector, we deduct a rider charge from your Contract Value (and Bonus Value, if applicable) during the Accumulation Phase while your selected benefit is in effect and your Contract Value is positive. The rider charge is an annualized rate that is accrued on a daily basis as a percentage of the Target Value under Investment Protector or a percentage of the Benefit Base under Income Protector. The Benefit Base is the amount we use to calculate the initial annual maximum lifetime payments under your selected benefit. We calculate the daily rider charge amount beginning on the day after the rider effective date, and we deduct it for each quarter on the earlier of the following: at the end of the last Business Day before the Quarterly Anniversary, or when we deduct the final rider charge. The current and maximum rider charges listed here for these optional benefits apply to benefits that you select while this prospectus is in effect. If you add one of these optional benefits to your Contract in the future, it is subject to the rider charge (current, minimum and maximum) stated in the prospectus that is in effect at the time the benefit is added to your Contract. Rider Charge during the Accumulation Phase Maximum Minimum Current Investment Protector 2.50% 0.35% 0.90% Income Protector Single Lifetime Plus Payments Joint Lifetime Plus Payments 2.50% 2.75% 0.50% 0.50% 1.05% 1.20% We reserve the right to increase or decrease the rider charge on each Quarterly Anniversary, subject to the maximum and minimum rider charges stated here. However, in any twelve-month period we cannot increase or decrease the rider charge for Investment Protector more than 0.35% and we cannot increase or decrease the rider charge for Income Protector more than 0.50%. If we increase the rider charge for your selected benefit, we notify you in writing at least 30 days before the increase to allow you to remove the benefit before the increase takes effect. Changes to the Target Value or Benefit Base change the amount we deduct from your Contract for the rider charge. For example, assume you have Income Protector and receive an annual payment increase to your Lifetime Plus Payment due to an increase in your Contract Value. This also increases your Benefit Base which causes an increase in the amount of your daily rider charge. Similarly, an Excess Withdrawal decreases both your Benefit Base and the amount of your daily rider charge. The deduction of the rider charge decreases your Contract Value (and Bonus Value, if applicable) on a dollar for dollar basis. We deduct the rider charge from the Contract Value, determined at the end of the last Business Day before each Quarterly Anniversary, before we use that Contract Value to compute any of the guaranteed values available under the optional benefits for this Contract. We deduct the rider charge proportionately from the Investment Options as set out in your Contract. The rider charge compensates us for the expenses and risks associated with the guarantees provided under the optional benefits. If the rider charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 33 We deduct the final rider charge on the Business Day your selected benefit ends. If your benefit ends due to death, we deduct the final rider charge from the Contract Value before calculating the death benefit. If your benefit ends because you take a full withdrawal or Excess Withdrawal of the entire Contract Value, we deduct the final rider charge before we calculate the withdrawal charge. If, on a Quarterly Anniversary your Contract Value at the end of the prior Business Day is less than the rider charge that we are to deduct, we deduct your entire remaining Contract Value to cover the final rider charge and reduce your Contract Value (and Bonus Value, if applicable) to zero. If the deduction of the final rider charge reduces your Contract Value to zero, the Contract, rider and any Lifetime Plus Payments continue although we no longer assess or deduct the rider charge. CONTRACT MAINTENANCE CHARGE We deduct $50 from the Contract annually as a contract maintenance charge during the Accumulation and Annuity Phases. The charge is for the expenses associated with the administration and maintenance of the Contract. The deduction of the contract maintenance charge decreases your Contract Value (and Bonus Value, if applicable) on a dollar for dollar basis. We deduct the contract maintenance charge from the Contract Value determined at the end of the last Business Day before the Contract Anniversary. We make this deduction before we use that Contract Value to compute any of the guaranteed values available under your optional benefits. We deduct this charge proportionately from the Investment Options. During the Annuity Phase, we collect a portion of the charge out of each variable Annuity Payment. During the Accumulation Phase, we waive this charge if the Contract Value (or Bonus Value if you select the Bonus Option) is at least $100,000 at the time we are to deduct the charge. If you own more than one Vision Contract, we waive the contract maintenance charge if the total Contract Value (or Bonus Value) on all Vision Contracts registered under the same individual’s social security or tax identification number is at least $100,000. We also waive this charge during the Annuity Phase if the Contract Value on the Income Date is at least $100,000. If you select fixed Annuity Payments and do not qualify for the waiver, we only deduct this charge once on the Income Date. If you take a full withdrawal from your Contract (other than on a Contract Anniversary), we deduct any applicable contract maintenance charge. If the Contract is owned by a non-individual (for example, a qualified plan or trust), we look to the Annuitant to determine if we assess the charge. WITHDRAWAL CHARGE The Base Contract provides a seven year withdrawal charge schedule. If you select the Bonus Option or Short Withdrawal Charge Option, you will have a different withdrawal charge schedule. However, if you select the No Withdrawal Charge Option, you are not subject to a withdrawal charge. The Bonus Option, the Short Withdrawal Charge Option and the No Withdrawal Charge Option each carry an additional M&E charge. Once you select one of these optional benefits, you cannot cancel it. Check with your Financial Professional regarding availability of the optional benefits and be sure to discuss whether the benefit is appropriate for your situation. You can take withdrawals from any portion of the Contract that is in the Accumulation Phase. A withdrawal charge applies if any part of the withdrawal comes from a Purchase Payment that is still within the withdrawal charge period. The withdrawal charge compensates us for expenses associated with selling the Contract. We do not assess the withdrawal charge on amounts we deduct to pay other Contract charges or penalty-free withdrawals. However, amounts withdrawn to pay investment adviser fees are subject to a withdrawal charge if they exceed the free withdrawal privilege. Penalty-free withdrawals include: withdrawals under the free withdrawal privilege and waiver of withdrawal charge benefit; payments under our minimum distribution program; Annuity Payments; and Lifetime Plus Payments under Income Protector. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 34 The total amount under your Contract that is subject to a withdrawal charge is the Withdrawal Charge Basis. The Withdrawal Charge Basis is equal to the total Purchase Payments, less any Purchase Payment withdrawn (excluding any penalty-free withdrawals), and less any applicable withdrawal charge. We do not reduce the Withdrawal Charge Basis for any amounts we deduct to pay other Contract charges or penalty-free withdrawals. This means that if you take a full withdrawal while the withdrawal charge applies, and you have taken penalty-free withdrawals, you may be assessed a withdrawal charge on more than the amount you are withdrawing. We do not adjust the Withdrawal Charge Basis for any gains or losses on your Investment Options. This means that on a full withdrawal, if the Contract Value has declined due to poor performance of your selected Investment Options, the withdrawal charge may be greater than the amount available for withdrawal. Because we assess the withdrawal charge against the Withdrawal Charge Basis, in some instances, the Contract Value may be positive, but you do not receive a distribution due to the amount of the withdrawal charge. NOTE REGARDING PARTIAL ANNUITIZATIONS: Amounts applied to Partial Annuitizations reduce the Withdrawal Charge Basis proportionately by the percentage of Contract Value you annuitize. NOTE FOR CONTRACTS ISSUED IN FLORIDA:The withdrawal charge can not exceed 10% of the Contract Value. NOTE FOR CONTRACTS ISSUED IN WASHINGTON:We reduce the Withdrawal Charge Basis for penalty-free withdrawals and the free withdrawal privilege is available upon a full withdrawal. In Washington, the Withdrawal Charge Basis is equal to the total Purchase Payments less any withdrawals from the Contract (including any withdrawal charge). For purposes of calculating any withdrawal charge, we withdraw Purchase Payments on a “first-in-first-out” (FIFO) basis and we make withdrawals from your Contract in the following order. 1. First, we withdraw any Purchase Payments that are beyond your Contract’s withdrawal charge period (for example, if you have a Base Contract, Purchase Payments that we have had for seven or more complete years). We do not assess a withdrawal charge on these Purchase Payments. This withdrawal reduces the Withdrawal Charge Basis. 2. If this is a partial withdrawal, we withdraw any Purchase Payments available under the free withdrawal privilege and we do not assess a withdrawal charge. For more information, see section 8, Access to Your Money – Free Withdrawal Privilege. This withdrawal does not reduce the Withdrawal Charge Basis. 3. Next, on a FIFO basis, we withdraw Purchase Payments that are within your Contract’s withdrawal charge period. We do assess a withdrawal charge on these Purchase Payments, but we withdraw them on a FIFO basis, which may help reduce the total withdrawal charge you pay because the withdrawal charge declines over time. We determine your total withdrawal charge by multiplying each of these payments by the applicable withdrawal charge percentage and then totaling the charges. This withdrawal reduces the Withdrawal Charge Basis. 4. Finally, we withdraw any Contract earnings. Bonuses (if applicable) and any earnings thereon are treated as earnings under the Contract for purposes of the withdrawal charge. We do not assess a withdrawal charge on Contract earnings. This withdrawal does not reduce the Withdrawal Charge Basis. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 35 We keep track of each Purchase Payment we receive. The amount of the withdrawal charge depends upon the length of time since we received each Purchase Payment. The charge as a percentage of each Purchase Payment withdrawn is as follows. Number of Complete Years Since Purchase Payment Withdrawal Charge Amount Base Contract(1) Bonus Option Contract (2) Short Withdrawal Charge Option Contract No Withdrawal Charge Option Contract 0 8.5% 8.5% 8.5% 0% 1 8.5% 8.5% 7.5% 0% 2 7.5% 8.5% 5.5% 0% 3 6.5% 8% 3% 0% 4 5% 7% 0% 0% 5 4% 6% 0% 0% 6 3% 5% 0% 0% 7 0% 4% 0% 0% 8 0% 3% 0% 0% 9 years or more 0% 0% 0% 0% In Mississippi, the withdrawal charge is 8.5%, 7.5%, 6.5%, 5.5%, 5%, 4%, 3%, and 0% for the time periods referenced. The Bonus Option is not currently available in Connecticut or Oregon. For Bonus Option Contracts previously issued in Connecticut, the withdrawal charge is 8.5%, 8.5%, 8%, 7%, 6%, 5%, 4%, 3%, 2% and 0% for the time periods referenced. In Mississippi, the withdrawal charge is 8%, 8%, 8%, 8%, 7%, 6%, 5%, 3.5%, 1.5% and 0% for the time periods referenced. There is no withdrawal charge under the following circumstances: · for the Base Contract, when you withdraw a Purchase Payment that we have had for seven complete years, · for a Contract with the Bonus Option, when you withdraw a Purchase Payment that we have had for nine complete years, · for a Contract with the Short Withdrawal Charge Option, when you withdraw Purchase Payments we have had for four complete years, or · if you have a Contract with the No Withdrawal Charge Option. Upon a full withdrawal, we first deduct any applicable contract maintenance charge, then we deduct any applicable rider charge, then we calculate the withdrawal charge. For a full withdrawal, we deduct any applicable withdrawal charge as a percentage of the Withdrawal Charge Basis from the total Contract Value and send you the remaining amount. For a partial withdrawal, we deduct the amount you request, plus any applicable withdrawal charge from the total Contract Value (and Bonus Value if applicable). We apply the withdrawal charge to this total amount and we pay you the amount you requested. For partial withdrawals, we deduct the charge proportionately from the selected Investment Options. If a partial withdrawal occurs on a day that we also assess the rider charge and/or contract maintenance charge, we assess these charges in this order after we deduct the withdrawal and any applicable withdrawal charge from the Contract Value. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 36 Example: You purchase a Base Contract with an initial Purchase Payment of $30,000 and make another Purchase Payment in the first month of the second Contract Year of $70,000. In the third month of the third Contract Year, your Contract Value is $110,000 and you request a withdrawal of $52,000. We would withdraw money from the Contract Value and compute the withdrawal charge as follows. 1) Purchase Payments that are beyond the withdrawal charge period. All payments are still within the withdrawal charge period so this does not apply. 2) Amounts available under the free withdrawal privilege. You did not take any other withdrawals this year so you can withdraw up to 12% of your total payments (or $12,000) without incurring a withdrawal charge. 3) Purchase Payments on a FIFO basis. The total amount we withdraw from the first Purchase Payment is $30,000, which is subject to a 7.5% withdrawal charge, and you receive $27,750. We determine this amount as follows: (amount withdrawn) x (1 – withdrawal charge) the amount you receive, or: $30,000 x 0.925 $27,750. Next we determine how much we need to withdraw from the second Purchase Payment. So far you received $39,750 ($12,000 under the partial withdrawal privilege and $27,750 from the first Purchase Payment), so we would need to withdraw $12,250 from the second Purchase Payment to get you the $52,000 you requested. The second Purchase Payment is subject to an 8.5% withdrawal charge. We calculate the total amount withdrawn and the withdrawal charge you pay on this amount as follows: (the amount you receive) ÷ (1 – withdrawal charge) amount withdrawn, or: $12,250 ÷ 0.915 $13,388 4) Contract earnings. As we already withdrew your requested amount, this does not apply. In total we withdrew $55,388 from your Contract, of which you received $52,000 and paid a withdrawal charge of $3,388. NOTE: Withdrawals may have tax consequences and, if taken before age 59½, may be subject to a 10% federal penalty tax. For tax purposes, under Non-Qualified Contracts, withdrawals are considered to have come from the last money you put into the Contract. Thus, for tax purposes, earnings are considered to come out first. Reduction or Elimination of the Withdrawal Charge We may reduce or eliminate the withdrawal charge when the Contract is sold under circumstances that reduce its sales expenses. For example, if there is a large group of individuals purchasing the Contract or if a prospective purchaser already has a relationship with us. We may choose not to deduct a withdrawal charge under a Contract issued to an officer, director, or employee of Allianz Life or any of its affiliates. Also, we may reduce or waive the withdrawal charge when a Contract is sold by a Financial Professional appointed with Allianz Life to any members of his or her immediate family and the Financial Professional waives their commission. We require our prior approval for any reduction or elimination of the withdrawal charge. TRANSFER FEE You can currently make 12 free transfers every Contract Year. If you make more than 12 transfers in a Contract Year, we deduct a transfer fee of $25 for each additional transfer. We count all transfers made in the same Business Day as one transfer. The following transfers are not subject to a transfer fee and do not count against any free transfers we allow: dollar cost averaging transfers, flexible rebalancing transfers, or quarterly rebalancing transfers under Investment Protector or Income Protector. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. We deduct this fee on a dollar for dollar basis from the Contract Value (and Bonus Value, if applicable) determined at the end of the Business Day that we process the transfer request. If you are transferring from multiple Investment Options, we deduct this fee proportionately from the Investment Options from which the transfer is made. If you transfer the total amount in the Investment Option, then we deduct a transfer fee from the amount transferred. Transfer instructions apply equally to all accumulation and annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. We count transfers at the Contract level, and not by the number of portions in the Contract. For example, if you take a Partial Annuitization and your Contract is in both the Accumulation and Annuity Phases and you request a transfer, we count that as one transfer, even though we make the transfer in both portions of the Contract. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 37 PREMIUM TAX Some states and other governmental entities (for example, municipalities) assess a tax (premium tax) on us based on Purchase Payments or amounts applied to Annuity Payments. We are responsible for paying this tax. Your Contract may indicate that we deduct this tax from your Contract Value. Currently, we do not deduct this tax, although we reserve the right to do so in the future. Premium tax normally ranges from 0% to 3.5% of the Purchase Payment, depending on the state or governmental entity. INCOME TAX Currently, we do not deduct any Contract related income tax we incur, although we reserve the right to do so in the future. INVESTMENT OPTION EXPENSES There are deductions from the assets of the various Investment Options for operating expenses (including management fees) that are described in the Fee Tables in this prospectus and in the prospectuses for the Investment Options. These charges apply during the Accumulation and Annuity Phases if you make allocations to the Investment Options. These expenses reduce the performance of the Investment Options and, therefore, negatively affect your Contract Value and the amounts available for withdrawals and Annuity Payments. They may also negatively impact the death benefit proceeds. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. 7. TAXES NOTE: We have prepared the following information on taxes as a general discussion of the subject. The Contract offers flexibility regarding how distributions can be taken. Not all of these distributions (or their attendant tax consequences) are discussed in this section. This information is not intended as tax advice. You should, therefore, consult your own tax adviser about your own circumstances. We have included additional information regarding taxes in the Statement of Additional Information. For more information on the taxation of Annuity Payments made under a Partial Annuitization, see section 3, The Annuity Phase – Partial Annuitization. For more information on the taxation of Lifetime Plus Payments, see section 11.b, Income Protector. ANNUITY CONTRACTS IN GENERAL Annuity contracts are a means of setting aside money for future needs – usually retirement. Congress recognized how important saving for retirement was and provided special rules in the Internal Revenue Code (Code) for annuities. These rules generally provide that you are not taxed on any earnings on the money held in your annuity until you take the money out. This is called tax deferral. There are different rules regarding how you are taxed, depending upon how you take the money out and whether the annuity is Qualified or Non-Qualified (see the following discussion in this section). If you do not purchase the Contract under a tax qualified retirement plan, the Contract is referred to as a Non-Qualified Contract. When a Non-Qualified Contract is owned by a non-individual (for example, a corporation or certain other entities other than a trust holding the Contract as an agent for an individual), the Contract generally is not treated as an annuity for tax purposes. This means that the Contract may not receive the benefits of tax deferral and Contract earnings may be taxed as ordinary income every year. QUALIFIED CONTRACTS If you purchase the Contract under a pension or retirement plan that is qualified under the Code, the Contract is referred to as a Qualified Contract. Qualified Contracts are subject to special rules. Adverse tax consequences may result if contributions, distributions, and transactions in connection with the Qualified Contract do not comply with the law. A Qualified Contract does not provide any necessary or additional tax deferral if it is used to fund a qualified plan that is tax deferred. However, the Contract has features and benefits other than tax deferral that may make it an appropriate investment for a qualified plan. You should consult your tax adviser regarding these features and benefits before purchasing a Qualified Contract. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 38 We may issue the following types of Qualified Contracts. · Traditional Individual Retirement Annuity. Section 408 of the Code permits eligible individuals to maintain Individual Retirement Annuities (IRAs). IRA contributions are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. You cannot make contributions once the Owner reaches age 70½. Contributions may be tax deductible based on the Owner’s income. The limit on the amount contributed to an IRA does not apply to distributions from certain other types of qualified plans that are “rolled over” on a tax-deferred basis into an IRA. Purchasers of a Contract for use with IRAs have the right to revoke their purchase within seven days of the earlier of the establishment of the IRA or their purchase. The Internal Revenue Service (IRS) has not reviewed the Contract for qualification as an IRA and has not issued a ruling as to whether a bonus feature with a vesting schedule comports with IRA requirements. Consult your tax adviser before purchasing a Contract with a Bonus Option. · Roth IRA. Section 408A of the Code permits certain eligible individuals to contribute to a Roth IRA. Contributions to a Roth IRA are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. Contributions are also limited or prohibited if the Owner’s income is above certain limits. Contributions must be made in cash or as a rollover or transfer from another Roth IRA. Conversions to a Roth IRA from a Traditional IRA or other eligible qualified retirement plan are permitted regardless of an individual’s income. A conversion to a Roth IRA results in a taxable event, but not a 10% federal penalty tax for early withdrawal if certain qualifications are met (please consult your tax adviser for more details). Distributions from a Roth IRA generally are not subject to income tax if the Roth IRA has been held for five years (starting with the year in which the first contribution is made to any Roth IRA) and the Owner satisfies a triggering event such as attaining age 59½, death, disability or a first time homebuyer (subject to a $10,000 lifetime limit). Distribution before satisfying the five year period or triggering event requirement may subject the distribution to ordinary income tax and the 10% federal penalty tax for early withdrawal. Please be aware that each Roth IRA conversion has its own five year holding period requirement. · Inherited IRA. The Code permits beneficiaries of investments that were issued under certain tax-qualified pension or retirement plans to directly transfer the death benefit from that investment into a variable annuity contract (Inherited IRA Contract). Inherited IRA Contracts must satisfy the required minimum distribution rules that apply to a beneficiary. Inherited IRA Contracts are not currently available under this Contract. However, that may change in the future. · Simplified Employee Pension (SEP) IRA. Employers may establish Simplified Employee Pension (SEP) IRAs under Code Section 408(k) to provide IRA contributions on behalf of their employees. In addition to all of the general rules governing IRAs, such plans are subject to additional requirements and different contribution limits. Qualified Plans. A qualified plan is a retirement or pension plan that meets the requirements for tax qualification under the Code. If the Contract is an investment for assets of a qualified plan under Section 401 of the Code, the plan is both the Owner and the Beneficiary. The authorized signatory or plan trustee for the plan must make representations to us that the plan is qualified under the Code on the Issue Date and is intended to continue to be qualified for the entire Accumulation Phase of the Contract, or as long as the qualified plan owns the Contract. The qualified plan may designate a third party administrator to act on its behalf. All tax reporting is the responsibility of the plan. In the event the qualified plan instructs us to roll the plan assets into an IRA for the Annuitant under this Contract, we change the qualification type of the Contract to an IRA and make the Annuitant the Owner. The qualified plan is responsible for any reporting required for the rollover transactions. MULTIPLE CONTRACTS Section 72(e)(12) of the Code provides that multiple Non-Qualified deferred annuity contracts that are issued within a calendar year period to the same owner by one company or its affiliates are treated as one annuity contract for purposes of determining the tax consequences of any distribution. Such treatment may result in adverse tax consequences, including more rapid taxation of the distributed amounts from such combination of contracts. For purposes of this rule, contracts received in a Section 1035 exchange are considered issued in the year of the exchange. You should consult a tax adviser before purchasing more than one Non-Qualified Contract in any calendar year period. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 39 PARTIAL 1035 EXCHANGES Section 1035 of the Code provides that an annuity contract may be exchanged in a tax-free transaction for another annuity contract. Historically, it was presumed that only the exchange of an entire contract (as opposed to a partial exchange) would be accorded tax-free status. Guidance from the IRS, however, confirmed that the direct transfer of a portion of an annuity contract into another annuity contract can qualify as a non-taxable exchange. IRS guidance provides that this direct transfer can go into an existing annuity contract as well as a new annuity contract. If you perform a partial 1035 exchange, please be aware that no distributions or withdrawals can occur from the old or new annuity contract within 12 months of the partial exchange, unless you qualify for an exception to this rule. IRS guidance also provides that certain partial exchanges may not qualify as tax-free exchanges. Therefore, Owners should consult their own tax advisers before entering into a partial exchange of an annuity contract. DISTRIBUTIONS – NON-QUALIFIED CONTRACTS You, as the Owner, generally are not taxed on increases in the value of the Contract until an actual or deemed distribution occurs – either as a withdrawal or as Annuity Payments. Section 72 of the Code governs treatment of distributions. When a withdrawal from a Non-Qualified Contract occurs, the amount received generally is treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the Contract Value immediately before the distribution over your investment in the Contract (generally, the Purchase Payments or other consideration paid for the Contract, reduced by any amount previously distributed from the Contract that was not subject to tax) at that time. Lifetime Plus Payments are treated as partial withdrawals. While the Benefit Base is greater than the Contract Value, if you begin receiving Lifetime Plus Payments, it is possible that the IRS could assert that the amount you receive is taxable as ordinary income up to an amount equal to the excess of the Benefit Base immediately before the withdrawal over your investment in the Contract at that time. In the case of a full withdrawal under a Non-Qualified Contract, the amount received generally is taxable only to the extent it exceeds your investment in the Contract. If you take an annuitization, different rules apply. Periodic installments (for example, Annuity Payments) scheduled to be received at regular intervals (for example, monthly) should be treated as annuity payments (and not withdrawals) for tax purposes. Upon annuitization, a portion of each Annuity Payment may be treated as a partial return of your Purchase Payment and is not taxed. The remaining portion of the payment is treated as ordinary income. How the Annuity Payment is divided between taxable and non-taxable portions depends upon the period over which we expect to make the payments. Once we have paid out all of your Purchase Payment(s), the entire Annuity Payment is taxable as ordinary income. Section 72 of the Code further provides that any amount received under an annuity contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for amounts: 1) paid on or after you reach age 59½; 2) paid after you die; 3) paid if you become totally disabled (as that term is defined in Section 72(m)(7) of the Code); 4) paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 5) paid as annuity payments under an immediate annuity; or 6) that come from Purchase Payments made before August 14, 1982. With respect to (4) above, if the series of substantially equal periodic payments is modified before the later of your attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest, for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 40 DISTRIBUTIONS – QUALIFIED CONTRACTS Distributions from Qualified Contracts are subject to ordinary income tax. Special rules may apply to withdrawals from certain types of Qualified Contracts, including Roth IRAs. You should consult with your qualified plan sponsor and tax adviser to determine how these rules affect the distribution of your benefits. Section 72(t) of the Code provides that any amount received under a Qualified Contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for: 1) distributions made on or after the date you (or the Annuitant as applicable) reach age 59½; 2) distributions following your death or disability (or the Annuitant as applicable) (for this purpose disability is as defined in Section 72(m)(7) of the Code); 3) after separation from service, paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 4) distributions made to you to the extent such distributions do not exceed the amount allowed as a deduction under Code Section 213 for amounts paid during the tax year for medical care; 5) distributions made on account of an IRS levy upon the Qualified Contract; 6) distributions from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for you and your spouse and dependents if you have received unemployment compensation for at least 12 weeks (this exception no longer applies after you have been re-employed for at least 60 days); 7) distributions from an IRA made to you, to the extent such distributions do not exceed your qualified higher education expenses (as defined in Section 72(t)(7) of the Code) for the tax year; 8) distributions from an IRA which are qualified first-time homebuyer distributions (as defined in Section 72(t)(8) of the Code); 9) distributions made to an alternate Payee pursuant to a qualified domestic relations order (does not apply to an IRA); and a reservist called to active duty during the period between September 11, 2001 and December 31, 2007, for a period in excess of 179 days (or for an indefinite period), distributions from IRAs or amounts attributable to elective deferrals under a 401(k) plan made during such active period. The exception stated in (3) above applies to an IRA without the requirement that there be a separation from service. With respect to (3) above, if the series of substantially equal periodic payments is modified before the later of the Annuitant attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above, unless another exception to the federal penalty tax applies. You should obtain competent tax advice before you take any partial withdrawals from your Contract. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. Distributions from a Qualified Contract must commence no later than the required beginning date. For Roth IRAs, no distributions are required during the Owner’s lifetime. For IRAs other than Roth IRAs, the required beginning date is April 1 of the calendar year following the year in which you attain age 70½. Under a qualified plan, the required beginning date is generally April 1 of the calendar year following the later of the calendar year in which you reach age 70½ or retire. Generally, required minimum distributions must be made over a period not exceeding the life or life expectancy of the individual or the joint lives or life expectancies of the individual and his or her designated Beneficiary. If the required minimum distributions are not made, a 50% federal penalty tax is imposed as to the amount not distributed. It is unclear whether a partial withdrawal taken after an Income Date has an adverse impact on the determination of required minimum distributions. If you are attempting to satisfy these rules through partial withdrawals, the present value of future benefits provided under the Contract may need to be included in calculating the amount required to be distributed. If you are receiving Annuity Payments or are age 70½ or older, you should consult with a tax adviser before taking a partial withdrawal. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 41 ASSIGNMENTS, PLEDGES AND GRATUITOUS TRANSFERS Other than in the case of Qualified Contracts (which generally cannot be assigned or pledged), any assignment or pledge of (or agreement to assign or pledge) the Contract Value is treated for federal income tax purposes as a full withdrawal. The investment in the Contract is increased by the amount includible as income with respect to such amount or portion, though it is not affected by any other aspect of the assignment or pledge (including its release). If an Owner transfers a Contract without adequate consideration to a person other than the Owner’s spouse (or to a former spouse incidental to divorce), the Owner is taxed on the difference between his or her Contract Value and the investment in the Contract at the time of transfer and for each subsequent year until the assignment is released. In such case, the transferee’s investment in the Contract is increased to reflect the increase in the transferor’s income. The transfer or assignment of ownership of the Contract, the designation of an Annuitant, the selection of certain Income Dates, or the exchange of the Contract may result in certain other tax consequences that are not discussed here. An Owner contemplating any such transfer, assignment, or exchange should consult a tax adviser as to the tax consequences. DEATH BENEFITS Any death benefits paid under the Contract are taxable to the recipient as ordinary income. The rules governing the taxation of payments from an annuity contract generally apply to the payment of death benefits and depend on whether the death benefits are paid as a lump sum or as Annuity Payments. Estate taxes may also apply. WITHHOLDING Annuity distributions are generally subject to withholding for the recipient’s federal income tax liability. Recipients can, however, generally elect not to have tax withheld from distributions unless they are subject to mandatory state withholding. “Eligible rollover distributions” from qualified plans are subject to a mandatory federal income tax withholding of 20%. An eligible rollover distribution is any distribution to an employee (or employee’s spouse or former spouse as Beneficiary or alternate Payee) from such a plan, except required minimum distributions as required by the Code, a series of substantially equal periodic payments made for life or a period of ten years or more, or hardship distributions. The 20% withholding does not apply, however, to nontaxable distributions or if the employee chooses a “direct rollover” from the Contract plan to a qualified plan, IRA, TSA or 403(b) plan, or to a governmental Section 457 plan that agrees to separately account for rollover contributions. FEDERAL ESTATE TAXES While no attempt is being made to discuss the federal estate tax implications of the Contract, an Owner should keep in mind that the value of an annuity contract owned by a decedent and payable to a Beneficiary by virtue of surviving the decedent is included in the decedent’s gross estate. Depending on the terms of the annuity contract, the value of the annuity included in the gross estate may be the value of the lump sum payment payable to the designated Beneficiary or the actuarial value of the payments to be received by the Beneficiary. Consult an estate planning adviser for more information. GENERATION-SKIPPING TRANSFER TAX Under certain circumstances, the Code may impose a “generation-skipping transfer tax” when all or part of an annuity contract is transferred to, or a death benefit is paid to, an individual two or more generations younger than the Owner. Regulations issued under the Code may require us to deduct the tax from your Contract, or from any applicable payment, and pay it directly to the IRS. FOREIGN TAX CREDITS We may benefit from any foreign tax credits attributable to taxes paid by certain funds to foreign jurisdictions to the extent permitted under the federal tax law. ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS The preceding discussion provides general information regarding federal income tax consequences to Owners that are U.S. citizens or residents. Owners that are not U.S. citizens or residents generally are subject to federal withholding tax on taxable distributions from annuity contracts at a 30% rate, unless a lower treaty rate applies. In addition, Owners may be subject to state and/or municipal taxes and taxes that may be imposed by the Owners’ country of citizenship or residence. Prospective purchasers are advised to consult with a qualified tax adviser regarding U.S. state, and foreign taxation with respect to an annuity contract purchase. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 42 POSSIBLE TAX LAW CHANGES Although the likelihood of legislative or regulatory changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation, regulation or otherwise. Consult a tax adviser with respect to legislative or regulatory developments and their effect on the Contract. We have the right to modify the Contract in response to legislative or regulatory changes that could otherwise diminish the favorable tax treatment that annuity owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. DIVERSIFICATION The Code provides that the underlying investments for a Non-Qualified variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract. We believe that the Investment Options are being managed so as to comply with the requirements. In some circumstances, owners of variable annuities who retain excessive control over the investment of the underlying separate account assets may be treated as the owners of those assets and may be subject to tax on income produced by those assets. Although published guidance in this area does not address certain aspects of the policies, we believe that the Owner should not be treated as the owner of the Separate Account assets. We reserve the right to modify the Contract to bring it into conformity with applicable standards should such modification be necessary to prevent Owners from being treated as the owners of the underlying Separate Account assets. REQUIRED DISTRIBUTIONS Section 72(s) of the Code requires that, to be treated as an annuity contract for federal income tax purposes, a Non-Qualified Contract must contain certain provisions specifying how amounts are distributed in the event of the death of an Owner of the Contract. Specifically, Section 72(s) requires that: (a) if any Owner dies on or after you take a Full Annuitization, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract must be distributed at least as rapidly as under the method of distribution being used as of the date of the Owner’s death; and (b) if any Owner dies before you take a Full Annuitization, the entire interest in the Contract must be distributed within five years after the date of the Owner’s death. These requirements are considered satisfied as to any portion of an Owner’s interest that is payable to or for the benefit of a designated Beneficiary and that is distributed over the life of such designated Beneficiary, or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. 8. ACCESS TO YOUR MONEY The money in the Contract is available under the following circumstances: · by taking a withdrawal of the Contract Value; · by taking a withdrawal of the Target Value on the last Business Day before each Target Value Date (if you select Investment Protector); · by taking Lifetime Plus Payments (if you select Income Protector); · by taking required minimum distributions (Qualified Contracts only); · by taking Annuity Payments; or · when we pay a death benefit. You can take withdrawals from any part of the Contract that is in the Accumulation Phase. We process any request for a withdrawal based on values next determined after receipt of the request in Good Order at our Service Center. Values are normally determined at the end of each Business Day. Any withdrawal request received at or after the end of the current Business Day receives the value determined at the end of the next Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 43 When you take a full withdrawal, we process the withdrawal on the Business Day we receive the request in Good Order at our Service Center: · based upon the number of accumulation units held by the Contract on that Business Day and valued at the next available daily price, · less any applicable rider charge, · less any applicable withdrawal charge, and · less any contract maintenance charge. See the Fee Tables and section 6, Expenses for a discussion of the charges. Any partial withdrawal must be for at least $500.* The Contract Value after a partial withdrawal must be at least $2,000.** We reserve the right to treat a request for a partial withdrawal that would reduce the Contract Value below this minimum as a request for a full withdrawal of the Contract. * This limitation does not apply to Lifetime Plus Payments, systematic withdrawals, or required minimum distributions. ** This limitation does not apply to Lifetime Plus Payments. We deduct any partial withdrawal (including any withdrawal charge) proportionately from each Investment Option unless you provide us with alternate instructions. If you select Investment Protector or Income Protector and take a partial withdrawal from specific Investment Options, the benefit’s quarterly rebalancing feature moves money back into those Investment Options at the end of the quarter unless you also change your future Purchase Payment allocation instructions. If you include the Bonus Option in your Contract and there are multiple bonuses applied to the Contract, we reduce the oldest unvested bonus first (see section 11.c, Other Optional Benefits – Bonus Option). Partial withdrawals in excess of the free withdrawal privilege (see the following discussion) reduce unvested bonus amounts by the excess amount’s percentage of the Contract Value on the day of (but before) the partial withdrawal. This percentage is determined by dividing the amount of the partial withdrawal (including any withdrawal charge) in excess of the free withdrawal privilege amount by the Contract Value. We pay the amount of any withdrawal from the Investment Options within seven days of when we receive your request in Good Order at our Service Center, unless the suspension of payments or transfers provision is in effect (see the “Suspension of Payments or Transfers” discussion later in this section). We may be required to provide information about you or your Contract to government regulators. We may also be required to stop disbursements from your Contract and thereby refuse any request for transfers, and refuse to pay any withdrawals, surrenders, or death benefits until instructions are received from the appropriate regulator. NOTE: Ordinary income taxes and tax penalties may apply to any withdrawal you take. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR:The Target Value is only guaranteed to be available on the last Business Day before each Target Value Date. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 44 Example · You purchase a Contract with the Bonus Option and make an initial Purchase Payment of $100,000. We apply a bonus to your Contract of $6,000. · You request a $50,000 partial withdrawal (not including the withdrawal charge) during the first Contract Year when the withdrawal charge is 8.5%. On the day of (but before) the partial withdrawal, your Contract Value is $110,600, the Bonus Value is $116,600, and your free withdrawal privilege is $12,000. Your bonus has not vested at all at this time (see section 11.c, Other Optional Benefits – Bonus Option). Calculating the total withdrawal charge: Amount requested that is subject to a withdrawal charge (amount requested minus the free withdrawal privilege) $50,000 – $12,000 …………… Divided by (1 minus the withdrawal charge percentage) 1 – 0.085 …………… ¸ 0.915 Total amount withdrawn that is subject to a withdrawal charge …………….… Total withdrawal charge (amount withdrawn minus the amount requested) $41,530.05 – $38,000.00 ………… $ 3,530.05 Reducing the Contract Value: Contract Value on the day of (but before) the partial withdrawal …………… Minus the total amount withdrawn (amount requested plus the total withdrawal charge) $50,000.00 + $3,530.05 …………… – 53,530.05 Contract Value after the partial withdrawal……………. $ 57,069.95 Reducing the unvested bonus: Amount of the unvested bonus …………… $ 6,000.00 Multiplied by the result of the total amount withdrawn, minus the free withdrawal privilege, divided by the Contract Value on the day of (but before the partial withdrawal) ($53,530.05 – $12,000) / $110,600 …………… x 0.380 Reduction in the unvested bonus due to the partial withdrawal (0.38 x $6,000) …………… $ 2,280 Unvested bonus after the partial withdrawal $6,000 – $2,280 …………… $ 3,720 FREE WITHDRAWAL PRIVILEGE We do not deduct a withdrawal charge from amounts withdrawn under the free withdrawal privilege. The free withdrawal privilege for each Contract Year is equal to 12% of your total Purchase Payments, less any previous withdrawals taken under the free withdrawal privilege or as required minimum distribution payments in that same Contract Year. Any unused free withdrawal privilege in one Contract Year is not added to the amount that is available in the next Contract Year. If you withdraw Purchase Payments that are beyond the withdrawal charge period, those withdrawals are not subject to a withdrawal charge and they do not reduce your free withdrawal privilege. If you withdraw a Purchase Payment that is subject to a withdrawal charge and the withdrawal is more than the free withdrawal privilege, the excess amount is subject to a withdrawal charge and reduces the Withdrawal Charge Basis unless the excess amount is part of a penalty-free withdrawal. If you take a full withdrawal, we assess a withdrawal charge with no reduction for any free withdrawal privilege in that year. Amounts withdrawn under the free withdrawal privilege do not reduce the Withdrawal Charge Basis.* * For Contracts issued in Washington, we do reduce the Withdrawal Charge Basis for amounts withdrawn under the free withdrawal privilege and the free withdrawal privilege is available upon a full withdrawal. The minimum distribution program allows you to take withdrawals without the deduction of the withdrawal charge under certain circumstances. For more information, see “The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments” discussion later in this section. NOTE: The free withdrawal privilege is not available upon a full withdrawal (except for Contracts issued in Washington), or while you are receiving Lifetime Plus Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 45 WAIVER OF WITHDRAWAL CHARGE BENEFIT After the first Contract Year, if any Owner becomes confined to a nursing home for a period of at least 90 consecutive days and a physician certifies that continued confinement is necessary, you can take a withdrawal and we waive the withdrawal charge. This waiver is not available if any Owner was confined to a nursing home on the Issue Date. We base this benefit on the Annuitant for non-individually owned Contracts. We require proof of confinement in a form satisfactory to us before we waive the withdrawal charge. NOTE FOR CONTRACTS ISSUED IN: · Massachusetts – The waiver of withdrawal charge benefit is not available. · New Hampshire – The definition of nursing home is an institution operated in accordance with state law. · Pennsylvania – The waiver is not available if the terminal illness was already diagnosed as of the Issue Date. Also, the nursing home confinement requirement is a total of 90 non-consecutive days within a six month period. SYSTEMATIC WITHDRAWAL PROGRAM If your Contract Value is at least $25,000, the systematic withdrawal program provides automatic monthly or quarterly payments to you. The minimum amount you can withdraw under this program is $500. There is no restriction on the maximum you may withdraw under this program if your Purchase Payments are no longer subject to a withdrawal charge. While the withdrawal charge is in effect, the systematic withdrawal program is subject to the free withdrawal privilege. The total systematic withdrawals that you can take each Contract Year without incurring a withdrawal charge is limited to your free withdrawal privilege amount for that Contract Year. With the exception of penalty-free withdrawals, any withdrawals in a Contract Year (including systematic withdrawals) are subject to any applicable withdrawal charge. For more information, see section 6, Expenses – Withdrawal Charge and the “Free Withdrawal Privilege” discussion that appears earlier in this section. All systematic withdrawals are made on the ninth of the month, or the Business Day before if the ninth is not a Business Day. We must receive your systematic withdrawal program form instructions in Good Order at our Service Center by 4p.m. Eastern Time on the Business Day before we process these withdrawals, or your program will not begin until the next month. Your participation in this program continues until you request that it end, or you withdraw your total Contract Value. However, we reserve the right to discontinue or modify the systematic withdrawal program at any time and for any reason. NOTE: · Ordinary income taxes and tax penalties may apply to systematic withdrawals. · The systematic withdrawal program is not available while you are receiving required minimum distribution payments or Lifetime Plus Payments. MINIMUM DISTRIBUTION PROGRAM AND REQUIRED MINIMUM DISTRIBUTION (RMD) PAYMENTS If you own a Qualified Contract, you can participate in the minimum distribution program during the Accumulation Phase. Under this program, we make payments to you designed to meet the applicable minimum distribution requirements imposed by the Internal Revenue Code for this Qualified Contract. RMD payments are not subject to a withdrawal charge, but they reduce the free withdrawal privilege amount during the Contract Year. We can make payments to you on a monthly, quarterly, semi-annual or annual basis. However, if your Contract Value is less than $25,000, we only make annual payments. You cannot aggregate RMD payments between this Contract and other qualified contracts that you own. We make RMD payments on the ninth of the month, or the Business Day before if the ninth is not a Business Day. We must receive your program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these payments, or your program will not begin until the next month. Lifetime Plus Payments can also be used to satisfy your RMD needs. If you begin Lifetime Plus Payments while participating in the minimum distribution program, any RMD payments you were receiving under the program end on the Business Day immediately before the Benefit Date. You remain in the program (unless you choose to end it), and if your selected benefit’s payments and any other withdrawals you choose to take during a calendar year do not fully satisfy your RMD, we do one of the following. If you selected Income Protector, we either increase your remaining Lifetime Plus Payment or send you an additional RMD payment to satisfy the remaining RMD needs at the end of the year. For more information, see the note in section 11.b, Income Protector – Calculating Your Lifetime Plus Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 46 NOTE: · You should consult a tax adviser before purchasing a Qualified Contract that is subject to RMD payments. · The minimum distribution program is not available while you are receiving systematic withdrawals. SUSPENSION OF PAYMENTS OR TRANSFERS We may be required to suspend or postpone transfers or payments for withdrawals* for any period when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings); · trading on the New York Stock Exchange is restricted; · an emergency (as determined by the SEC) exists as a result of which disposal of the Investment Option shares is not reasonably practicable or we cannot reasonably value the Investment Option shares; or · during any other period when the SEC, by order, so permits for the protection of Owners. * Including Lifetime Plus Payments, Excess Withdrawals, and/or Cumulative Withdrawals. 9. ILLUSTRATIONS In order to help you understand how your Contract Values vary over time and under different sets of assumptions, we may provide you with certain personalized illustrations upon request and free of charge. These illustrations may provide hypothetical depictions of either the Accumulation Phase or the Annuity Phase. You can request an illustration free of charge by contacting your Financial Professional. DEATH BENEFIT The death benefit provided by the Base Contract is the Traditional Death Benefit. If available, you may be able to select the Quarterly Value Death Benefit at Contract issue. Death benefits are only available during the Accumulation Phase of the Contract. For more information on the Quarterly Value Death Benefit, please see section 11.c, Other Optional Benefits – Quarterly Value Death Benefit. Be sure to discuss with your Financial Professional whether your selected death benefit is appropriate for your situation. The use of the term “you” in this section refers to the Owner, or the Annuitant if the Contract is owned by a non-individual. If you die during the Accumulation Phase, we process the death benefit based on the accumulation unit values determined after we receive both due proof of death and an election of the death benefit payment option in Good Order at our Service Center. If we receive this information at or after the end of the current Business Day, we base the death benefit on the next Business Day’s accumulation unit values. We consider due proof of death to be any of the following: a copy of the certified death certificate, a decree of court of competent jurisdiction as to the finding of death, or any other proof that we consider to be satisfactory. If there are multiple Beneficiaries, each Beneficiary receives the portion of the death benefit they are entitled to when we receive their required information in Good Order at our Service Center. Also, any part of the death benefit amount that had been invested in the Investment Options remains in the Investment Options until distribution begins. From the time the death benefit is determined until we make a complete distribution, any amount in the Investment Options continues to be subject to investment risk that is borne by the recipient(s). Once we receive notification of death, we no longer accept additional Purchase Payments and we do not process requested transfers. TRADITIONAL DEATH BENEFIT We determine the Traditional Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Traditional Death Benefit value. The Traditional Death Benefit value is the total of all Purchase Payments received, reduced proportionately by the percentage of Contract Value withdrawn determined at the end of each Business Day we process a withdrawal. Withdrawals include Partial Annuitizations, Lifetime Plus Payments, Excess Withdrawals, and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 47 Any withdrawals may reduce the Traditional Death Benefit value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Traditional Death Benefit value, we deduct more than the amount withdrawn. The Traditional Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Traditional Death Benefit value and Contract Value are both zero. · When the Contract ends. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are included in the calculation of the portion of the death benefit that is based on Contract Value, but only as the bonus becomes vested. We do not include the bonus in the portion of the death benefit that is based on Purchase Payments. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR OR INCOME PROTECTOR: We restrict additional Purchase Payments, which limits your Traditional Death Benefit value. DEATH OF THE OWNER AND/OR ANNUITANT The following tables are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. For Qualified Contracts, there can be only one Owner and the Owner must be the Annuitant, unless the Contract is owned by a qualified plan or is part of a custodial arrangement. Partial Annuitizations are not available to Joint Owners. If you take a Partial Annuitization, there can be only one Owner; the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have an important impact on whether a death benefit is paid, and on who would receive it. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. UPON THE DEATH OF A SOLE OWNER Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · We pay a death benefit to the Beneficiary.(1) For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. · The Beneficiary becomes the Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the Contract includes Income Protector and you selected: · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. – single Lifetime Plus Payments, the benefit ends; or – joint Lifetime Plus Payments, the benefit ends unless the deceased Owner’s spouse continues the Contract. If the surviving spouse continues the Contract after benefit payments have begun, then joint benefit payments continue at 100% of the amount that we were paying when both Covered Persons were alive, or higher if applicable. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 48 UPON THE DEATH OF A JOINT OWNER (NOTE: We do not allow Joint Owners to take Partial Annuitizations) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · The surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses there may also be contingent Beneficiaries. However, for tax reasons, we do not allow non-spousal Joint Owners to appoint contingent Beneficiaries. · The surviving Joint Owner becomes the sole Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · We pay a death benefit to the surviving Joint Owner.(1) For a description of the payout options available, see the “Death Benefit Payment Options” discussion later in this section. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the Contract includes Income Protector and you selected: – single Lifetime Plus Payments and the Joint Owners were not spouses, the benefit ends even if the Covered Person is still alive; – single Lifetime Plus Payments and the Joint Owners were spouses, the benefit ends unless the surviving spouse, who is also the Joint Owner, is the Covered Person and he or she elects to continue the Contract;(2) or · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. – joint Lifetime Plus Payments, the benefit ends unless the surviving spouse, who is also the Joint Owner, continues the Contract.(2) If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. If the surviving spouse who is also the Joint Owner and a Covered Person continues the Contract after the Benefit Date or Benefit Election Date (as applicable), then benefit payments continue at 100% of the amount that we were paying before the death of their spouse. For joint benefit payments, the annual maximum payment may increase. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 49 UPON THE DEATH OF THE ANNUITANT AND THERE IS NO SURVIVING JOINT ANNUITANT Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · If the Contract is owned by a non-individual (for example, a qualified plan or a trust), we treat the death of the Annuitant as the death of an Owner; we pay the Beneficiary(1) a death benefit, and a new Annuitant cannot be named. If you selected Income Protector with single benefit payments, the benefit ends. If you selected Income Protector with joint benefit payments, the benefit ends, unless the deceased Annuitant’s spouse continues the Contract. · Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased Annuitant was not an Owner, and the Contract is owned only by an individual(s), no death benefit is payable. The Owner can name a new Annuitant subject to our approval. · If the deceased was a sole Owner, the Beneficiary becomes the Owner if the Contract continues. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner if the Contract continues. · If the deceased Annuitant was a sole Owner, we pay the Beneficiary(1) a death benefit. · If the deceased Annuitant was a Joint Owner and there is a surviving Joint Owner, the surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses, there may also be contingent Beneficiaries. However, for tax reasons, we do not allow non-spousal Joint Owners to appoint contingent Beneficiaries. We pay a death benefit to the surviving Joint Owner.(2) · If the Contract includes Income Protector and you selected: – single Lifetime Plus Payments and the Contract is solely owned or owned by a non-individual, the benefit ends; – single Lifetime Plus Payments and the Contract is jointly owned by non-spouses, the benefit ends, even if the Covered Person is still alive; – single Lifetime Plus Payments and the Contract is jointly owned by spouses, the benefit ends, unless the surviving spouse is also the Covered Person and they elect to continue the Contract;(3) or – joint Lifetime Plus Payments, the benefit ends, unless the surviving spouse continues the Contract.(3) For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. Contract after the Benefit Date or Benefit Election Date (as applicable), then benefit payments continue at 100% of the amount that we were paying before the death of their spouse. For joint benefit payments, the annual maximum payment may increase. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 50 UPON THE DEATH OF THE ANNUITANT AND THERE IS A SURVIVING JOINT ANNUITANT (NOTE: We do not allow joint Annuitants under a Partial Annuitization and we do not allow joint Annuitants during the Accumulation Phase, so this can only occur under a Full Annuitization) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · Only Annuity Options 3 and 4 allow joint Annuitants. Under Annuity Options 3 and 4, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant and, for Annuity Option 4, during any remaining specified period of time. For more information, see section 3, The Annuity Phase – Annuity Options. · No death benefit is payable. · If the deceased was a sole Owner, the Beneficiary becomes the Owner. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner. DEATH BENEFIT PAYMENT OPTIONS DURING THE ACCUMULATION PHASE If you have not previously designated a death benefit payment option, a Beneficiary must request the death benefit be paid under one of the death benefit payment options below. If a lump sum payment is requested, we pay the amount within seven days of our receipt of proof of death and a valid election of a death benefit payment option, including any required governmental forms, unless the suspension of payments or transfers provision is in effect. Payment of the death benefit may be delayed, pending receipt of any applicable tax consents and/or state forms. Spousal Continuation: If the Beneficiary is the spouse of the deceased Owner, he or she can choose to continue the Contract with their portion of the death benefit in his or her own name. Spouses must qualify as such under federal law to continue the Contract. An election by the spouse to continue their portion of the Contract must be made on the death claim form before we pay the death benefit. If the surviving spouse continues the Contract, at the end of the Business Day we receive in Good Order at our Service Center both due proof of death and an election of the death benefit payment option, we increase their portion of the Contract Value to equal their portion of the death benefit if that amount is greater. For Contracts with Investment Protector or Income Protector, an increase to the Contract Value may not increase the Target Value or Benefit Base (if applicable). If the surviving spouse continues their portion of the Contract, he or she may exercise all of the Owner’s rights under this Contract, including naming a new Beneficiary or Beneficiaries. However, if the surviving spouse is not a Covered Person, and the Contract included Income Protector, Lifetime Plus Payments are not available to the spouse if he/she continues the Contract. Option A: Lump sum payment of the death benefit. We do not deduct the contract maintenance charge at the time of a full withdrawal if the distribution is due to death. Option B: Payment of the entire death benefit within five years of the date of any Owner’s death. Option C: If the Beneficiary is an individual,payment of the death benefit as an Annuity Payment over the lifetime of the Beneficiary, or over a period not extending beyond the life expectancy of the Beneficiary. Which means only Annuity Options 1, 2 and 5 are available for selection. Distribution under this option must begin within one year of the date of any Owner’s death. We waive the contract maintenance charge on any portion of the death benefit applied to fixed Annuity Payments, or if the Contract Value on the Income Date is at least $100,000. We continue to assess the full contract maintenance charge on each Beneficiary’s portion proportionately for any portion of the death benefit applied to variable Annuity Payments that do not qualify for the waiver. Any portion of the death benefit not applied to Annuity Payments within one year of the date of the Owner’s death must be distributed within five years of the date of death. If the Contract is owned by a non-individual, then we treat the death of any Annuitant as the death of an Owner for purposes of the Internal Revenue Code’s distribution at death rules, which are set forth in Section 72(s) of the Code. In all events, notwithstanding any provision to the contrary in the Contract or this prospectus, the Contract is interpreted and administered in accordance with Section 72(s) of the Internal Revenue Code. Other rules may apply to Qualified Contracts. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 51 SELECTION OF OPTIONAL BENEFITS Some or all of the optional benefits may not be available to you; check with your Financial Professional. Each of the optional benefits carries either an additional M&E charge or a rider charge. For more information, please see the Fee Tables and section 6, Expenses. OPTIONAL BENEFIT OVERVIEW · Quarterly Value Death Benefit. Must also select Investment Protector or Income Protector. This benefit is for Owners who want the ability to lock in market gains to provide an increased death benefit for Beneficiaries. The death benefit provided by the Quarterly Value Death Benefit will never be less than the Traditional Death Benefit, but they may be equal. For more information on the currently available version of this benefit, see section 11.c, Other Optional Benefits – Quarterly Value Death Benefit. For more information on the version of this benefit that was available before May 1, 2010, see Appendix F – The Original Quarterly Value Death Benefit. · Bonus Option. This benefit provides a 6% bonus on each Purchase Payment received before the older Owner’s 81st birthday, subject to a three-year vesting schedule. The bonus may be more than offset by the additional M&E charge and longer withdrawal charge schedule associated with it, and it is not included in any guaranteed values that are based on Purchase Payments. For more information, see section 11.c, Other Optional Benefits – Bonus Option. · Short Withdrawal Charge Option. This benefit shortens the withdrawal charge period from seven to four years. It may not be appropriate if you do not intend to take a withdrawal during the fifth through seventh years after you make a Purchase Payment. For more information, see section 11.c, Other Optional Benefits – Short Withdrawal Charge Option. · No Withdrawal Charge Option.This benefit eliminates the withdrawal charge altogether. This benefit requires a higher initial Purchase Payment and it may not be appropriate if you do not intend to take a withdrawal during the first four years after you make a Purchase Payment. If you select this benefit, you must also select Investment Protector or Income Protector. For more information, see section 11.c, Other Optional Benefits – No Withdrawal Charge Option. · Investment Protector. This benefit provides a level of protection for the principal you invest and to lock in any anniversary investment gains at future points in time. Under this benefit, we restrict your ability to make additional Purchase Payments, we limit allocations to and transfers among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. For more information on the currently available version of this benefit, see section 11.a Investment Protector. For more information on the version of this benefit that was available before May 1, 2010, see Appendix G – Previous Versions of Investment Protector and Income Protector. · Income Protector. This benefit is for those who want lifetime income (Lifetime Plus Payments) and continued access to both Contract Value and a death benefit for a period of time. Under this benefit, we restrict your ability to make additional Purchase Payments, we limit allocations to and transfers among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. Lifetime Plus Payments are available based on age. If you do not begin payments during the eligibility period, your benefit ends and you will have incurred higher Contract charges without receiving any of this benefit’s advantages. For more information on the currently available version of this benefit, see section 11.b Income Protector. For more information on the version of this benefit that was available before May 1, 2010, see Appendix G – Previous Versions of Investment Protector and Income Protector. · Target Date Benefits and Lifetime Benefits. These benefits are no longer available. Please see Appendix D for information on the features and charges for the Target Date Benefits, and see Appendix E for information on the features and charges for the Lifetime Benefits. You can select only one of the following optional benefits at issue:Bonus Option, Short Withdrawal Charge Option, or No Withdrawal Charge Option. The Quarterly Value Death Benefit is also available at issue with any of these benefits. Once selected, you cannot remove any of these benefits from your Contract. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 52 You can also select only one of the following at issue or, if available, on a subsequent Quarterly Anniversary:Investment Protector or Income Protector. Investment Protector is available before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual). Income Protector is available before the older Covered Person’s 81st birthday. Subject to certain restrictions, you can also remove these benefits from the Contract. If you select the No Withdrawal Charge Option, you can only remove Income Protector or Investment Protector if we increase the rider charge, or if you simultaneously replace your selected living benefit (e.g., Income Protector) with another living benefit (e.g., Investment Protector). If you remove Income Protector or Investment Protector from your Contract, it is not available for future selection. Primary Differences Between Investment Protector and Income Protector Investment Protector Income Protector What are the benefit features? A future Contract Value guarantee (the Target Value) Lifetime income (Lifetime Plus Payments) with continued access to both Contract Value and a death benefit. On whom do we base the benefit? The Owner (or Annuitant if Owner is a non-individual). The Covered Person(s), who must either be Owners, Annuitant or Beneficiaries. What are the charges? The current rider charge is 0.90% of the Target Value. The current rider charge for single Lifetime Plus Payments is 1.05% of the Benefit Base, or 1.20% for joint Lifetime Plus Payments. Can the rider charge increase? Yes, on each Quarterly Anniversary up to 2.50% or we can decrease it to 0.35%. However, we cannot increase or decrease it more than 0.35% in any twelve-month period. Yes, on each Quarterly Anniversary up to 2.50% for single or 2.75% for joint, or we can decrease it to 0.50%. However, we cannot increase or decrease it more than 0.50% in any twelve-month period. Do we restrict additional Purchase Payments? We only accept additional Purchase Payments before the third rider anniversary. We also annually limit additional payments to all payments received in the first quarter, without our prior approval. We only accept additional Purchase Payments before the Benefit Date. We also annually limit additional payments to all payments received in the first quarter, without our prior approval. Do we restrict allocations and transfers? Yes, and the restrictions change over time. Yes, and the restrictions are set when you select the benefit and do not change over time. Is there a waiting period to access the benefit? The earliest available initial Target Value Date is ten years after you select the benefit (the tenth rider anniversary). No, if the Covered Person(s) meet the minimum exercise age requirement when you select the benefit. Is there a mandatory beginning date? Yes. The initial Target Value Date is when the Contract Value guarantee first takes effect. Additional dates occur every five years. No, but if you do not begin taking Lifetime Plus Payments during the eligibility period, the benefit ends. What are the guaranteed values? The Target Value is the greater of a percentage of the highest Contract Anniversary value, or total Purchase Payments adjusted for withdrawals. The Benefit Base determines the initial Lifetime Plus Payment. It is based on the greater of the highest quarterly Contract Value, or quarterly simple interest applied to Purchase Payments adjusted for withdrawals for a guaranteed number of years. Each quarter we reset the simple interest to equal the Contract Value, if greater. REPLACING THE OPTIONAL BENEFITS You may be able to make a one time replacement of certain benefits as follows. · Before the Benefit Date, replace one of the previously available Lifetime Benefits with Investment Protector if your Contract did not previously include a Target Date Benefit. · Replace one of the previously available Target Date Benefits with Income Protector if your Contract did not previously include a Lifetime Benefit. · Replace Investment Protector with Income Protector if your Contract did not previously include a Lifetime Benefit. · Replace Income Protector with Investment Protector if your Contract did not previously include a Target Date Benefit. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 53 These are the only replacements we allow. Replacements include both the simultaneous removal and addition of benefits on one anniversary, as well as removing one benefit on an anniversary and adding another benefit on a future anniversary. Replacements are subject to the age restrictions associated with the selection of the optional benefits and the availability of the optional benefit. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of Investment Protector or Income Protector must happen simultaneously. 11.a INVESTMENT PROTECTOR Investment Protector provides, during the Accumulation Phase, a level of protection for the principal you invest while locking in any anniversary investment gains through the Target Value that is available at a future point you select, called the Target Value Date. You can select Investment Protector subject to certain age restrictions and you can also remove it from your Contract. If you select Investment Protector, you are subject to a rider charge. We reserve the right to change the rider charge for this benefit on each Quarterly Anniversary. The rider charge is discussed in the Fee Tables and section 6,Expenses - Rider Charge. Under Investment Protector, we restrict your ability to make additional Purchase Payments, we limit how you may allocate and transfer Contract Value among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. We may also transfer Contract Value between your selected Investment Options over time based on the length of time until the benefit’s guarantee takes effect and the performance of your selected Investment Options. The Target Value does not provide any guarantee to your Contract Value before the initial Target Value Date, or during the period between Target Value Dates. The earliest available initial Target Value Date is the tenth anniversary after you select this benefit. If you think that you may do any of the following before the initial Target Value Date, you should consider whether selecting Investment Protector is in your best interest: remove Investment Protector from your Contract, end the Contract, or take a Full Annuitization. ADDING INVESTMENT PROTECTOR TO YOUR CONTRACT NOTE: For Contracts issued in Massachusetts, Investment Protector is only available at issue. You can select Investment Protector at issue or on any subsequent Quarterly Anniversary before the older Owner’s 81st birthday (or before the Annuitant’s 81st birthday if the Contract is owned by a non-individual). If your total Purchase Payments are $1 million or more, your ability to add Investment Protector to your Contract is subject to our review and approval. You cannot select Investment Protector after the older Owner reaches age 81 (or after the Annuitant reaches age 81 if the Contract is owned by a non-individual). You also cannot select Investment Protector if your Contract includes (or previously included) a Target Date Benefit. However, if you have (or had) one of the previously available Lifetime Benefits or Income Protector, you can replace that benefit with Investment Protector if you meet the age restrictions stated here and the replacement restrictions set out in section11, Selection of Optional Benefits. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of these benefits must happen simultaneously. You can select Investment Protector after the Issue Date by completing the appropriate form. We process your request to add this benefit to your Contract on the Quarterly Anniversary that occurs after we receive your request in Good Order at our Service Center, and the rider effective date is that Quarterly Anniversary. We must receive this form within 30 days before a Quarterly Anniversary in order to add the benefit on that anniversary; otherwise we add the benefit on the next Quarterly Anniversary. If the Quarterly Anniversary does not occur on a Business Day, we process your request to add this benefit on the next Business Day. Your Contract Value on the rider effective date must be at least $10,000 (or $25,000 if you also selected the No Withdrawal Charge Option). On this form we ask you to reallocate your Contract Value so that it complies with the Investment Option allocation and transfer restrictions discussed later in this section. We do not process your request to add this benefit to your Contract until the allocation of your Contract Value complies with these restrictions. On the rider effective date, we increase your Contract’s annual expenses to include the rider charge. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 54 Under Investment Protector, we restrict your ability to make additional Purchase Payments and you cannot make any additional payments on or after the third rider anniversary. For more information, see section 2, Purchase – Purchase Payments. These payment restrictions also limit your ability to participate in the automatic investment plan. In addition, the flexible rebalancing program is not available to you while your Contract includes Investment Protector. However, if you remove Investment Protector from your Contract, the restrictions associated with this benefit no longer apply on or after the rider termination date. REMOVING INVESTMENT PROTECTOR FROM YOUR CONTRACT Once you select Investment Protector, you can also remove it from your Contract while your Contract Value is positive. If you remove this benefit from your Contract, it is not available for future selection. If your Contract includes the No Withdrawal Charge Option, you can only remove Investment Protector from your Contract if we increase the rider charge on a Quarterly Anniversary, or if you simultaneously replace it with Income Protector as discussed in section11, Selection of Optional Benefits. You can remove Investment Protector from your Contract by completing the appropriate form. If you are removing this benefit because we are increasing the rider charge on a Quarterly Anniversary, we must receive this form within 30 days of the date of the letter notifying you of the rider charge increase in order to remove the benefit before the rider charge increase takes effect. If you are removing this benefit for any other reason, we must receive this form within 30 days before a Quarterly Anniversary in order to remove the benefit on that anniversary; otherwise we remove the benefit on the next Quarterly Anniversary. We process your request on the Quarterly Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. The rider termination date is the Quarterly Anniversary that we remove this benefit from your Contract. If the Quarterly Anniversary does not occur on a Business Day, we process your request to remove this benefit on the next Business Day. If you remove Investment Protector from your Contract, then beginning on the rider termination date: · we deduct the final rider charge, · Investment Protector is not available to you in the future, · the restrictions on additional Purchase Payments associated with this benefit no longer apply (except in Massachusetts), · the limitations on how you may allocate and transfer Contract Value among the Investment Options associated with this benefit no longer apply, and · the flexible rebalancing program is again available to you. THE TARGET VALUE DATES Investment Protector guarantees that on each Target Value Date until the benefit ends, your Contract Value cannot be less than the Target Value (described next in this section). You select the initial Target Value Date when you add Investment Protector to your Contract. The earliest initial Target Value Date you can select is the tenth rider anniversary, and the latest initial date is the rider anniversary that occurs before the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). Additional Target Value Dates occur on every fifth rider anniversary while Investment Protector is in effect. For example, assume we issue you a Contract on September 1, 2009 when you are age 70 and you are the only Owner. You add Investment Protector to your Contract on the next Quarterly Anniversary (December 1, 2009) and you are still age 70. The earliest available initial Target Value Date you could select would be December 1, 2019 and the latest available initial Target Value Date would be December 1, 2029. If you select the earliest initial date (December 1, 2019), subsequent Target Value Dates would occur on December 1st in 2024, 2029, 2034 and so on. On any rider anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) and before the initial Target Value Date, you can reset the initial Target Value Date as long as the Contract Value at the end of the previous Business Day is at least equal to the Target Value at the end of the previous Business Day. The new initial Target Value Date must be on a rider anniversary that is at least ten rider years after we process your request for the reset. The age restrictions for the latest initial Target Value Date apply to any reset (before the older Owner’s 91st birthday, or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). You can request a reset within 30 days following a rider anniversary by completing the appropriate form. We process your reset request as of the immediately preceding rider anniversary (the reset date) once we receive your request in Good Order at our Service Center. If the reset date does not fall on a Business Day, we process your request on the next Business Day. Resets of the initial Target Value Date may change the maximum amount you can allocate to your selected Investment The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 55 Options, but a reset does not automatically change your allocations. To change your allocations on a reset, you must also change your allocation instructions for future Purchase Payments and they must comply with the current maximum allowable allocations. If your Contract Value is less than the Target Value, at the end of the last Business Day before each Target Value Date (or on the next Business Day if this date is not a Business Day), we credit your Contract Value with the difference. Once we apply a credit to your Contract Value under Investment Protector, the credit becomes part of your Contract Value and is available for immediate withdrawal (subject to any applicable withdrawal charge and penalty tax). This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. We allocate this credit to your Investment Options in proportion to the amount of Contract Value in each of the Investment Options on the date of the credit. We apply the credit to your Contract after we do any quarterly rebalancing of the Contract Value among your selected Investment Options. For tax purposes, the credit is treated as earnings under the Contract. However, if your Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments received less any payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if you then withdraw the entire Contract Value. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal (see section 6, Expenses – Withdrawal Charge). NOTE: Investment Protector does not provide any guarantee to your Contract Value before the initial Target Value Date nor does it provide protection between any subsequent Target Value Dates. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero (see section 3, The Annuity Phase). Upon such a Full Annuitization, you no longer have a Contract Value and, therefore, you no longer receive any Contract Value credits under Investment Protector. CALCULATING THE TARGET VALUE Investment Protector provides a future Contract Value guarantee based on the Target Value, which is the greater of a percentage of the highest Contract Value from any rider anniversary, or total Purchase Payments adjusted for withdrawals. We also assess the rider charge for Investment Protector against the Target Value. If the rider effective date is the Issue Date, on each Business Day the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) all Purchase Payments received, reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken. If the rider effective date occurs after the Issue Date, on each Business Day the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) the Contract Value at the end of the last Business Day before the rider effective date, plus all Purchase Payments received on or after the rider effective date, and reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken on or after the rider effective date. If you reset the initial Target Value Date, on the reset date and on each Business Day thereafter, the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) the Contract Value at the end of the last Business Day before the reset date, plus all Purchase Payments received on or after the reset date, and reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken on or after the reset date. * We determine the percentage of Contract Value at the end of each Business Day we process a withdrawal. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. We set the guarantee percentage for your Contract on the rider effective date and once the guarantee percentage is set we cannot change it. The current guarantee percentage is 100%. If you add Investment Protector to your Contract in the future, you are subject to the current guarantee percentage that is applicable at that time. The minimum guarantee percentage we intend to offer in the future is 80% and the maximum is 100%. If the rider effective date is the Issue Date, the Rider Anniversary Value on the Issue Date is equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, the Rider Anniversary Value on the rider effective date is equal to the Contract Value at the end of the previous Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 56 At the end of each Business Day, we increase the Rider Anniversary Value by the amount of any additional Purchase Payments received that day, and we reduce it proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each rider anniversary, the Rider Anniversary Value is equal to the greater of its value at the end of the previous Business Day, or the Contract Value at the end of the previous Business Day. While your Contract includes Investment Protector, any withdrawals may reduce the Rider Anniversary Value and Target Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Rider Anniversary Value, we deduct more than the amount withdrawn from the Rider Anniversary Value. Likewise, if at the time of withdrawal the Contract Value is less than the Target Value, we deduct more than the amount withdrawn from the Target Value. NOTE: The Target Value under Investment Protector does not lock in any Contract Value gains that occur between rider anniversaries. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are not included in the parts of the Target Value that are based on Contract Value until they are vested, and are also not included in the parts of this value that are based on Purchase Payments. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING These restrictions apply only to Contracts with Investment Protector while the benefit is in effect. When you select Investment Protector, you consent to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under Investment Protector, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than what you would have had without the benefit. If you select Investment Protector, we restrict your selection of certain Investment Options. We set these restrictions on the rider effective date and once we set them we cannot change them. We also cannot move Investment Options between the groups after the rider effective date. However, we may add or remove Investment Options to or from your Contract after the rider effective date. We secure all necessary SEC and other governmental approvals before adding or removing an Investment Option. If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within an Investment Option group, we send written notice regarding the closing or substitution 30 days before the effective date. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 57 These are the Investment Option groups that we are currently offering. If you add Investment Protector to your Contract in the future, you are subject to Investment Option restrictions that are applicable at that time. In the future, we could offer only one Investment Option Group and as few as five total Investment Options. TABLE 1: Investment Option Groups for Investment Protector Group A Investment Options AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 58 Under Investment Protector, the maximum allowed allocation of Contract Value to the Investment Options in the combined Groups A, B and X is as follows. The minimum required Contract Value to the Investment Options in Group Y appears in Table 3 on the following page. TABLE 2 Maximum Percentage of Contract Value Allowed in the combined Investment Option Groups A, B and X Based on the Number of Rider Years* to the Initial Target Value Date and the Comparison of Contract Value (CV) to the Target Value (TV) Number of Rider Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 33+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 32 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 31 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 30 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 29 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 28 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 24 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 23 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 22 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 21 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 20 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 19 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 18 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 17 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 16 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 15 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 14 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 13 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 12 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 11 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 9 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 8 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 7 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 6 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 5 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 4 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 3 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 2 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 1 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% Initial Target Value Date and beyond 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are actually seven complete rider years and four months away from your initial Target Value Date, for the purposes of this table, we would consider you to be eight rider years from the initial Target Value Date. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 59 The maximum allocation of Contract Value allowed for Investment Option Group A and the minimum required allocation of Contract Value for Investment Option Group Y depend on the maximum allocation allowed for the combined Groups A, B and X as follows. TABLE 3 When the maximum % of Contract Value allowed in the combined Groups A, B and X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% 30% 5% 70% 25% 5% 75% 20% 5% 80% 15% 5% 85% 10% 5% 90% If you add Investment Protector to your Contract after the Issue Date, you must reallocate your Contract Value to comply with these maximum allowable group allocations before we add the benefit to your Contract. We only allow you to make transfers to and from the Investment Options as long as you do not exceed the current maximum allowable group allocations. However, transfers of Contract Value between Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must also change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the current maximum allowable group allocations or we reject your change. We allocate any additional Purchase Payments according to your allocation instructions for future Purchase Payments if they comply with the current maximum allowable group allocations. However, if they do not comply, we instead allocate any additional payments according to the current required allocations for each Investment Option discussed later in this section. We automatically rebalance your Contract Value in each of your Investment Options on each Quarterly Anniversary until the rider termination date. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. The rebalancing transfers occur at the end of the last Business Day before the Quarterly Anniversary so that it is in effect on the Quarterly Anniversary. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Groups A, B or X. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. If you allocate 5% or less of your Contract Value to the Investment Options in Group A; and 10% or less of your Contract Value to the Investment Options in the combined Groups A, B and X; we never reduce the percentage of Contract Value you allocated to each group, but we rebalance your Contract Value in your selected Investment Options on each Quarterly Anniversary according to your selected allocations. At the end of the last Business Day before each Quarterly Anniversary, we determine the allocation of Contract Value to your selected Investment Options as follows. First, we establish the maximum allowable allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your allocation instructions for future payments, adjusted downward if necessary, to match the new maximum allowable group allocation. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 60 Lastly, we rebalance the Contract Value in your selected Investment Options according to the new required group allocations. These Investment Option allocation and transfer restrictions end when Investment Protector ends. DETERMINING THE MAXIMUM ALLOWABLE AND MINIMUM REQUIRED GROUP ALLOCATION Combined Groups A, B and X. The new maximum allowable allocation for the combined Groups A, B, and X on each Quarterly Anniversary after the rider effective date or reset date is the lesser of:a) the current maximum allowable allocation for the combined Groups A, B, and X established on the previous Quarterly Anniversary (or the rider effective date or reset date if this is the first Quarterly Anniversary after one of those dates); or b) the new maximum allowable allocation for the combined Groups A, B, and X as set out in Table 2 (which appears earlier in this section). Table 2 compares the length of time until the initial Target Value Date and it compares the Contract Value to the Target Value using the values from the end of the previous Business Day. Groups A and Y. We then use Table 3 (which appears earlier in this section) and the new maximum allowable allocation for the combined Groups A, B and X to determine the new maximum allowable allocation for Group A, and the new minimum required allocation for Group Y. Combined Groups B and X. Lastly, we determine the new maximum allowable allocation for the combined Groups B and X. We make this determination after we compute the required allocation for GroupA as described next. The new maximum allowable allocation for the combined Groups B and X is the new maximum allowable allocation for the combined Groups A, B and X, less the new required allocation for GroupA. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. NOTE: Unless the maximum allowable allocation for the combined Groups A, B, and X changes, the maximum allowable allocation for Group A and the minimum required allocation for Group Y do not change. DETERMINING THE REQUIRED GROUP ALLOCATION On the rider effective date, the required allocations for Group A; the combined Groups B and X; and Group Y are your allocation instructions for future Purchase Payments. On each subsequent Quarterly Anniversary, we determine the new required group allocations as follows. Your allocation instructions for future payments comply with the new maximum allowable and new minimum required group allocations. Then the required allocations for the Investment Option groups are equal to your allocation instructions for future payments. Your future allocation instructions for Group A Investment Options comply with the new maximum allowable allocation, but your future allocation instructions for the combined Groups B and X Investment Options exceeds the new maximum allowable allocation. The required allocation of Contract Value for Group A Investment Options are equal to your allocation instructions for future payments, and we decrease the required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take the excess allocation from the combined Groups B and X (your future allocation instructions for Group B and X Investment Options minus the new maximum allowable allocation) and apply it to your future selected Investment Options in Group Y. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 61 Your future allocation instructions for Group A Investment Options exceeds the new maximum allowable allocation and there may be a change in the required allocation for the combined Groups B and X. Then we decrease the required allocation for Group A to equal the new maximum allowable allocation and take the excess allocation from Group A (your future allocation instructions for Group A Investment Options minus the new maximum allowable allocation) and rebalance it as follows. a) If your future allocation instructions for the combined Groups B and X are less than the new maximum allowable allocation for these groups, the new required allocation is equal to your future allocation instructions for Groups B and X, plus the excess allocation from Group A, subject to the new maximum allowable allocation for the combined Groups B and X. We then apply any remaining excess allocation from Group A to your future selected Investment Options in Group Y. b) If your future allocation instructions for the combined Groups B and X are greater than or equal to the new maximum allowable allocation for these groups, then we decrease the new required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take any excess allocation from the combined Groups B and X (your future allocation instructions for Group B and X Investment Options minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to your future selected Investment Options in GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocations to Group A, and minus the new required allocation for combined Groups B and X. We then rebalance the Contract Value in your future selected Investment Options according to the required allocations for each Investment Option group. Determining the required allocation for each Investment Option Within the Investment Option groups, the rebalancing calculation formula for each Investment Option on each Quarterly Anniversary is: a x (b / c) where: a The new required group allocation for the current Quarterly Anniversary. b The required allocation for each Investment Option at the end of the previous Business Day. c The required group allocation at the end of the previous Business Day. Because the allocation to each Investment Option must be a whole percentage, we round your required allocation to the nearest whole percentage. The current required allocations then become your allocation instructions for future Purchase Payments. Transfers of Contract Value between Investment Options do not change the current required allocation for each Investment Option or the allocation instructions for future Purchase Payments. In order to change the current required allocation when you make a transfer, you must also change your allocation instructions for future Purchase Payments (see section 2, Purchase – Allocation of Purchase Payments). Any change you make to your allocation instructions for future Purchase Payments must comply with the current maximum allowable allocations. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary that this quarterly rebalancing changes your required allocation and allocation instructions for future payments, or the Business Day we process any new allocation instructions for future Purchase Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 62 NOTE: · It is possible that we may move all of your Contract Value out of one or more of your selected Investment Options. · We send you a transaction confirmation of any change to your selected allocation in the Investment Option groups. In order to change your future allocations after this notification, you must change your allocation instructions for future payments and they must comply with the current maximum allowable group allocations. · Unless you reset the initial Target Value Date, the maximum amount we allow in Group A, and in the combined Groups A, B and X never increases, regardless of Contract Value performance. · If you allocate less than the maximum allowed amount to the combined Groups A, B and X, you may be subject to fewer reallocations of your Contract Value between these groups. · You cannot allocate more than 30% of your Contract Value to Group A, or more than 95% of your Contract Value to combined Groups A, B and X. · We cannot require you to have less than 5% of your Contract Value in Group A, or less than 10% of your Contract Value in the combined Groups A, B and X. · Investment Option Group Y has no maximum limit on Contract Value allocation. · The maximum allowable allocation for the Investment Option groups can decrease as the number of rider years until the initial Target Value Date decreases and as the percentage of Contract Value compared to Target Value decreases. However, we cannot reduce the maximum we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum we allow in the combined Groups A, B and X by more than 15% in any one year. WHEN INVESTMENT PROTECTOR ENDS Investment Protector ends upon the earliest of the following. · The Business Day we process your request to remove Investment Protector from the Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then Investment Protector ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. ·When the Contract ends. 11.b INCOME PROTECTOR Income Protector is designed for those who want guaranteed lifetime income in the form of partial withdrawals (Lifetime Plus Payments) and continued access to both Contract Value and a death benefit for a period of time, as opposed to Annuity Payments that provide higher periodic lifetime payments but eliminate both your Contract Value and death benefit. Lifetime Plus Payments received before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. You can select Income Protector subject to certain age restrictions and you can also remove it from your Contract. If you select Income Protector you are subject to a rider charge. We reserve the right to change the rider charge for this benefit on each Quarterly Anniversary. The rider charge is discussed in the Fee Tables and section 6, Expenses – Rider Charge. We designed Lifetime Plus Payments to last for the lifetime of the Covered Person(s). If all Covered Persons die before you request to begin Lifetime Plus Payments, this benefit ends and these payments are not available. These payments are available to you immediately if the Covered Person(s) meets certain age restrictions. You choose how often you receive payments and how much you receive, subject to an annual maximum. Once established, the annual maximum Lifetime Plus Payment can increase, but it cannot decrease unless you take an Excess Withdrawal. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 63 There are several important points for you to consider before selecting Income Protector. · This benefit does not create Contract Value or guarantee the performance of any Investment Option. · You can remove Income Protector from your Contract on a Quarterly Anniversary if your Contract Value is positive. If you remove this benefit from your Contract you cannot reselect it. In addition, if your Contract includes the No Withdrawal Charge Option, you can only remove Income Protector as discussed under “Removing Income Protector From Your Contract” below. · Under Income Protector we restrict your ability to make additional Purchase Payments, we limit how you may allocate and transfer Contract Value among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. We put these restrictions in place to support the benefit’s guarantees, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. · If you do not begin Lifetime Plus Payments during the period they are available your benefit ends and you will have incurred higher Contract charges without receiving any of this benefit’s advantages. · You cannot begin joint Lifetime Plus Payments if any Covered Person is younger than age 60 or age 91 or older. Joint Lifetime Plus Payments are never available on trust owned contracts, or if there is more than a 30-year age difference between joint Covered Persons. · If you take less than the annual maximum Lifetime Plus Payment you are entitled to in a Benefit Year, you could reduce the chance that you receive an increase to the next year’s annual maximum payment. Be sure to discuss with your Financial Professional and your tax adviser whether Income Protector is appropriate for your situation. ADDING INCOME PROTECTOR TO YOUR CONTRACT You can select Income Protector at issue or on any subsequent Quarterly Anniversary if it is available one time before the older Covered Person’s 81st birthday. If your total Purchase Payments are $1 million or more, your ability to add Income Protector to your Contract is subject to our review and approval. You cannot select Income Protector after the older Covered Person reaches age 81. You also cannot select Income Protector if your Contract includes (or previously included) a Lifetime Benefit. However, if you have (or had) one of the previously available Target Date Benefits or Investment Protector, you can replace that benefit with Income Protector if you can meet the age restrictions for selecting Income Protector. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of these benefits must happen simultaneously. You can select Income Protector after the Issue Date by completing the appropriate form. We process your request to add this benefit to your Contract on the Quarterly Anniversary that occurs after we receive your request in Good Order at our Service Center, and the rider effective date is that Quarterly Anniversary. We must receive this form within 30 days before a Quarterly Anniversary in order to add the benefit on that anniversary; otherwise we add the benefit on the next Quarterly Anniversary. If the Quarterly Anniversary does not occur on a Business Day, we process your request to add this benefit on the next Business Day. Your Contract Value on the rider effective date must be at least $10,000 (or $25,000 if you also selected the No Withdrawal Charge Option). On this form we ask you to reallocate your Contract Value so that it complies with the Investment Option allocation and transfer restrictions discussed later in this section. We do not process your request to add this benefit to your Contract until the allocation of your Contract Value complies with these restrictions. On the rider effective date, we increase your Contract’s annual expenses to include the rider charge. Under Income Protector, we restrict your ability to make additional Purchase Payments and you cannot make any additional payments on or after the Benefit Date. For more information, see section 2, Purchase – Purchase Payments. These payment restrictions also limit your ability to participate in the automatic investment plan. In addition, the flexible rebalancing program is not available to you if your Contract includes Income Protector. However, if you remove Income Protector from your Contract, the restrictions associated with this benefit no longer apply on or after the rider termination date. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 64 REMOVING INCOME PROTECTOR FROM YOUR CONTRACT Once you select Income Protector, you can also remove it from your Contract while your Contract Value is positive. If you remove this benefit from your Contract, it is not available for future selection. If your Contract includes the No Withdrawal Charge Option, you can only remove Income Protector from your Contract if:a) we increase the rider charge on a Quarterly Anniversary; b) you select single Lifetime Plus Payments, the sole Covered Person dies and the spouse continues the Contract; or c) you simultaneously replace Income Protector with Investment Protector as discussed in section11, Selection of Optional Benefits. You can remove Income Protector from your Contract by completing the appropriate form. If you are removing this benefit because we are increasing the rider charge on a Quarterly Anniversary, we must receive this form within 30 days of the date of the letter notifying you of the rider charge increase in order to remove the benefit before the rider charge increase takes effect. If you are removing this benefit for any other reason, we must receive this form within 30 days before a Quarterly Anniversary in order to remove the benefit on that anniversary; otherwise we remove the benefit on the next Quarterly Anniversary. We process your request on the Quarterly Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. The rider termination date is the Quarterly Anniversary that we remove this benefit from your Contract. If the Quarterly Anniversary does not occur on a Business Day, we process your request to remove this benefit on the next Business Day. If you remove Income Protector from your Contract, then beginning on the rider termination date: · if Lifetime Plus Payment have begun they stop, · we deduct the final rider charge, · Income Protector is not available to you in the future, · the restrictions on additional Purchase Payments associated with this benefit no longer apply, · the limitations on how you may allocate and transfer Contract Value among the Investment Options associated with this benefit no longer apply, and · the flexible rebalancing program is again available to you. WHO IS CONSIDERED A COVERED PERSON(S)? For single Lifetime Plus Payments and for: · solely owned Contracts, the Covered Person is the Owner. · Contracts owned by a non-individual, the Covered Person is the Annuitant. · jointly owned Contracts, you can choose which Owner is the Covered Person subject to the maximum age restriction for adding Income Protector to your Contract (age 80 or younger). For joint Lifetime Plus Payments, Covered Persons must be spouses and for: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the sole Owner is a non-individual, one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be both the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual and we require the non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary. After the rider effective date, you cannot add a Covered Person to your Contract or replace Covered Persons. However, you can remove a Covered Person if you selected joint Lifetime Plus Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 65 Before the Benefit Date, you can remove a joint Covered Person within 30 days before a rider anniversary by completing the appropriate form. After the Benefit Date, you can remove a joint Covered Person within 30 days before a Benefit Anniversary by completing the appropriate form. A Benefit Anniversary is a twelve-month anniversary of: the date Lifetime Plus Payments begin under Income Protector. We process your request on the rider anniversary* (or Benefit Anniversary,* as applicable) that occurs immediately after we receive your request in Good Order at our Service Center. If you remove a joint Covered Person from your Contract, we change the rider charge to equal the current rider charge for single Lifetime Plus Payments that is in effect on the anniversary that we process your request if this amount differs from the rider charge on your Contract. However, we guarantee that any new rider charge is not greater than the maximum rider charge for single Lifetime Plus Payments that is set out in section 6, Expenses - Rider Charge. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. After the Benefit Date we do not reduce your Lifetime Plus Payment if you remove a joint Covered Person, but we may increase your payment as follows. We compare your current annual maximum Lifetime Plus Payment to a payment based on the appropriate percentage for the remaining Covered Person’s current age and the Contract Value at the end of the last Business Day before the Benefit Anniversary that we process the removal (see the age band table in the “Lifetime Plus Payments” discussion later in this section). If the payment based on the appropriate percentage for the remaining Covered Person’s current age and this Contract Value is greater, we increase your annual maximum Lifetime Plus Payment to this new amount. If you are receiving the annual maximum payment, the same increase also applies to the actual Lifetime Plus Payment you receive for the coming year. However, if you are receiving less than the annual maximum, we change the actual Lifetime Plus Payment if you chose to receive a percentage of your annual maximum, but not if you chose to receive a specific dollar amount. NOTE: A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required here. NOTE FOR NON-SPOUSE JOINT OWNERS SELECTING SINGLE LIFETIME PLUS PAYMENTS: Upon the death of any Owner, we pay any applicable death benefit, and Income Protector and any Lifetime Plus Payments end if the Contract Value is positive. This means that upon an Owner’s death, Lifetime Plus Payments are no longer available even if the sole Covered Person is still alive. NOTE FOR JOINT LIFETIME PLUS PAYMENTS: Covered Persons must continue to qualify as spouses under federal law while Income Protector is in effect. If at any time before this you are no longer spouses, you must immediately send us notice. We either divide the Contract in accordance with any applicable court order or law regarding division of assets upon divorce, or remove a Covered Person from the Contract. At this time, we change the rider charge to equal the current charge for single Lifetime Plus Payments that is in effect if this amount differs from your current charge. However, any new rider charge cannot be greater than the maximum listed in the Fee Tables or section 6, Expenses - Rider Charge. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, Income Protector, any Lifetime Plus Payments and the Contract all end. NOTE FOR CONTRACTS ISSUED TO CIVIL UNION PARTNERS IN NEW JERSEY:In the state of New Jersey, we allow civil union partners to be Joint Owners and/or joint Covered Persons. However, civil union partners are treated differently than persons who are recognized as spouses under the federal tax law and this affects how long Lifetime Plus Payments continues and when your benefit ends. Specifically, with respect to federally recognized spouses, upon the death of one spouse, the surviving spouse can continue the Contract. In addition, if the spouses were joint Covered Persons and had begun receiving Lifetime Plus Payments, the payments would continue for the entire lifetime of the survivor if they elect to continue the Contract. Continuation of the Contract and Lifetime Plus Payments may not always be available to a surviving civil union partner. If Lifetime Plus Payments have begun and the Contract Value has been reduced to zero at the time of the first civil union partner’s death, and the surviving civil union partner is a Covered Person, then Lifetime Plus Payments continue for the entire lifetime of the surviving civil union partner. If instead the Contract Value is positive at the time of the first civil union partner’s death, Lifetime Plus Payments generally stop and Income Protector ends with the following exception. For Contracts jointly owned by civil union partners, if within one year of the date of death of one civil union partner the surviving civil union partner who is also a Covered Person does not choose to receive payout of the death benefit or take a Full Annuitization, and the Contract Value reduces to zero before the one year anniversary, then Lifetime Plus Payments continue for the entire lifetime of the surviving civil union partner. However, in this instance if the Contract Value is positive on the one year anniversary of the first civil union partner’s death, Lifetime Plus Payments stop and Income Protector ends on that one year anniversary. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 66 LIFETIME PLUS PAYMENT OVERVIEW Income Protector provides income in the form of Lifetime Plus Payments for the lifetime(s) of the Covered Person(s). We base your initial Lifetime Plus Payment on the Benefit Base and age-based payment percentage of the younger Covered Person. The Benefit Base is the greater of the highest quarterly Contract Value, or a quarterly simple interest increase of one-fourth of the annual increase percentage applied to Purchase Payments for a guaranteed number of years (Annual Increase). We determine your age-based payment percentage by using the Annual Maximum Lifetime Plus Payment Table. We set the Annual Maximum Lifetime Plus Payment Table for your Contract on the rider effective date and once the table is set we cannot change it. The current Annual Maximum Lifetime Plus Payment Table is as follows: Annual Maximum Lifetime Plus Payment Table Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 60 – 64 4.0% 65 – 79 4.5% 80+ 5.5% If you add Income Protector to your Contract in the future, you are subject to the current Annual Maximum Lifetime Plus Payment Table that is applicable at that time. In the future, we may add payment percentages for ages as low as 50, or we may set the minimum age for Lifetime Plus Payments as high as age 85. The minimum payment percentage for any age that we intend to offer in the future is 3% and the maximum is 8%. NOTE FOR CONTRACTS ISSUED IN DELAWARE AND MINNESOTA: The maximum payment percentage that we may offer in the future is 6%. The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year under Income Protector, but you can choose to take less than this amount. Your annual maximum Lifetime Plus Payment may increase based on the Covered Person’s age and/or if the Contract Value increases. However, your annual maximum payment does not increase just as a result of the Covered Person moving into a new age band to receive an increase; the result of the current Contract Value multiplied by the increased payment percentage must be greater than your current annual maximum payment for your payment to increase. For more information, see “Automatic Annual Lifetime Plus Payment Increases.” NOTE: A regulator may require us to block your Contract and thereby we may have to refuse to pay any Lifetime Plus Payments until we receive other instructions. If You Begin Receiving Lifetime Plus Payments: · Partial Annuitizations are no longer available. · You cannot make any additional Purchase Payments. · Any automatic investment plan and/or systematic withdrawal and dollar cost averaging programs end. · The free withdrawal privilege is not available. However, Lifetime Plus Payments are not subject to a withdrawal charge and do not reduce the Withdrawal Charge Basis (except in the state of Washington, where Lifetime Plus Payments do reduce the Withdrawal Charge Basis). · You can only remove Income Protector from your Contract while your Contract Value is positive. However, if you remove this benefit from your Contract, the restrictions listed above do not apply on or after the rider termination date. · You can only change the ownership of this Contract if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The rider charge for this benefit continues until the earlier of the rider termination date, or the Business Day your Contract Value is reduced to zero. · If you have the Quarterly Value Death Benefit, the additional M&E charge for the Quarterly Value Death Benefit continues as long as the Quarterly Value Death Benefit value is greater than zero. · The Contract Value continues to fluctuate as a result of market performance, and it decreases on a dollar for dollar basis with each Lifetime Plus Payment and any Excess Withdrawal, and the deduction of any Contract charges. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 67 · Excess Withdrawals also reduce your Benefit Base and annual maximum Lifetime Plus Payment proportionately by the percentage of Contract Value withdrawn. Taking an Excess Withdrawal may cause your Lifetime Plus Payments to stop and your benefit to end. · The portion of the Traditional Death Benefit value that is based on Purchase Payments no longer increases. · Each Lifetime Plus Payment and any Excess Withdrawal reduces the portion of the Traditional Death Benefit value that is based on Purchase Payments (or the portion of the Quarterly Value Death Benefit value that is based on the Quarterly Anniversary Value, if applicable) proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge). · We may apply an annual payment increase to your annual maximum Lifetime Plus Payment on every Benefit Anniversary before the older Covered Person’s 91st birthday. If you receive an annual payment increase, we also change your Benefit Base. REQUESTING LIFETIME PLUS PAYMENTS To begin receiving Lifetime Plus Payments you must submit a payment election form to our Service Center. Lifetime Plus Payments begin on the Benefit Date, which must be the 1st or 15th of a calendar month. The Benefit Date is at least 15 calendar days after your request has been received in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. The earliest Benefit Date you can select is the one that occurs after the younger Covered Person reaches their exercise age birthday, and the last available Benefit Date you can select is the one that occurs before the older Covered Person’s 91st birthday. We set the exercise age for your Contract on the rider effective date and once your exercise age is set we cannot change it. The current exercise age is age 60. If you add Income Protector to your Contract in the future, you are subject to the current exercise age that is applicable at that time. In the future, the minimum exercise age we intend to offer is age 50 and the maximum exercise age we intend to offer is age 85. This means that if you add Income Protector to you Contract in the future, we could require you to wait until age 85 to start Lifetime Plus Payments. If you have not begun receiving Lifetime Plus Payments six months before the older Covered Person’s 91st birthday, we send you written notice that the benefit is about to end. If the benefit ends before you begin receiving Lifetime Plus Payments, you will have incurred higher Contract charges without receiving any of this benefit’s advantages. If your Contract Value reduces to zero for any reason other than a withdrawal while this benefit is in effect and before Lifetime Plus Payments have begun, on the next available Benefit Date where all Covered Persons are within the age restrictions for exercising this benefit, we begin making annual payments to you of your annual maximum Lifetime Plus Payment. NOTE: If you add Income Protector to your Contract when the older Covered Person is age 80, then we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the Annual Increase. You can elect to receive Lifetime Plus Payments on an annual, semi-annual, quarterly, monthly or semi-monthly basis. Monthly and semi-monthly payments are only available through an electronic transfer of funds. If the scheduled Lifetime Plus Payment date does not fall on a Business Day, we make payment to you on the next Business Day. Once each Benefit Year you can change the frequency of Lifetime Plus Payments for the following Benefit Year. However, you cannot change the frequency of your payments on or after the Business Day your Contract Value is reduced to zero; from that point on you receive the maximum Lifetime Plus Payment you are entitled to at the same payment frequency you were receiving before your Contract Value was reduced to zero. You must provide notice of any requested change to the frequency of your Lifetime Plus Payment to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we change the payment frequency on the Benefit Anniversary and the change remains in effect until the benefit ends or you request another change. CALCULATING YOUR LIFETIME PLUS PAYMENTS The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year under Income Protector. On the Benefit Date, the initial annual maximum Lifetime Plus Payment is equal to the Benefit Base (see “Benefit Base” later in this section) multiplied by the current age-based payment percentage of the younger Covered Person as set out in the Annual Maximum Lifetime Plus Payment Table (see “Lifetime Plus Payment Overview” earlier in this section). On the Benefit Date, if your initial annual maximum Lifetime Plus Payment would be less than $100, this benefit ends and Lifetime Plus Payments are not available to you. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 68 Your annual maximum Lifetime Plus Payment only decreases if you take an Excess Withdrawal. An Excess Withdrawal is a withdrawal you take while you are receiving Lifetime Plus Payments that when added to any other withdrawals during the Benefit Year and your annual actual payment, is greater than your current annual maximum payment. If your actual Lifetime Plus Payment is less than your annual maximum payment, you can withdraw the difference and we consider that withdrawal to be an additional actual Lifetime Plus Payment, and not an Excess Withdrawal. An Excess Withdrawal includes any applicable withdrawal charge. For example, assume your annual maximum Lifetime Plus Payment is $2,000 and you choose to take $1,000 annually. Within a Benefit Year, you can withdraw up to an additional $1,000 and we would consider that amount to be an additional actual Lifetime Plus Payment. If you withdraw an additional $1,200, we would consider the first $1,000 to be an additional actual Lifetime Plus Payment and the next $200 to be an Excess Withdrawal. An Excess Withdrawal reduces next year’s annual maximum Lifetime Plus Payment on the next Benefit Anniversary after the withdrawal. The reduction is proportionate based on the percentage of Contract Value withdrawn, determined at the end of the Business Day we process the Excess Withdrawal. Any partial Excess Withdrawal must comply with the restrictions set in section 8, Access to Your Money (you cannot take less than $500 and the Contract Value after the withdrawal must be at least $2,000). This means that you cannot take an Excess Withdrawal of less than your entire Contract Value if your Contract Value is already less than $2,000. Also, if at the end of the Business Day that we process your withdrawal request, an Excess Withdrawal would reduce your Contract Value to less than $2,000, we send you the entire remaining Contract Value, Lifetime Plus Payments stop, and your Contract ends. In addition, we review how each Excess Withdrawal taken during the current Benefit Year would hypothetically reduce your current annual maximum Lifetime Plus Payment. On the Business Day you take an Excess Withdrawal, if the current Benefit Base (after reduction for the Excess Withdrawal) multiplied by the age-based payment percentage of the younger Covered Person as of the previous Benefit Anniversary is less than $100, we send you the entire remaining Contract Value, Lifetime Plus Payments stop, and your Contract ends. The annual maximum Lifetime Plus Payment is the amount you are entitled to, but you can choose to take less than this amount. The annual actual Lifetime Plus Payment is the total amount you choose to receive each year. Each Lifetime Plus Payment you receive is equal to the annual actual Lifetime Plus Payment divided by the number of payments you chose to receive during the Benefit Year. The initial actual Lifetime Plus Payment must either be zero, or at least $100. If we are unable to structure your initial payment so that it complies with these restrictions for the payment frequency you selected, Lifetime Plus Payments are not available and we contact you to discuss alternate arrangements. We deduct each Lifetime Plus Payment (and any additional payments resulting from a required minimum distribution) and any Excess Withdrawal proportionately from the Investment Options. We continue to allocate the Contract Value among the Investment Options according to your instructions while your benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect (subject to certain restrictions set out in section 4, Investment Options – Transfers, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this section). If you reach a point where the Lifetime Plus Payment you are receiving is greater than your remaining Contract Value, we credit your Contract with the difference of your Lifetime Plus Payment minus your Contract Value immediately before we make the payment. We then make the Lifetime Plus Payment and reduce your Contract Value to zero. We make this credit for tax reasons so that this last payment, before the Contract Value is reduced to zero, is taxed as a withdrawal and all subsequent Lifetime Plus Payments are taxed as annuity payments. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal of the entire Contract Value while the benefit is in effect, then Lifetime Plus Payments continue until the deaths of all Covered Persons. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 69 NOTE FOR QUALIFIED CONTRACTS:If we calculate the required minimum distribution based on the value in this Contract and this amount is greater than your remaining Lifetime Plus Payments for the calendar year, we do one of the following. · If you receive at least one more payment before the end of the calendar year, each remaining Lifetime Plus Payment for the calendar year is equal to the remaining required minimum distribution divided by the number of payments remaining. We do not consider this type of increase to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. · If you do not receive any more payments before the end of the calendar year, we instead send you one payment by the end of the calendar year that is equal to the remaining required minimum distribution. We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. (For more information see section 3, The Annuity Phase.) If on the maximum permitted Income Date you are receiving Lifetime Plus Payments, we guarantee you receive the greater of your maximum Lifetime Plus Payment or fixed Annuity Payments based on the Contract Value under Annuity Option 1 or Annuity Option 3. If you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. AUTOMATIC ANNUAL LIFETIME PLUS PAYMENT INCREASES On each Benefit Anniversary before the older Covered Person’s 91st birthday, we may increase your annual maximum Lifetime Plus Payment if there is any gain in the Contract Value since the previous Benefit Anniversary, or when the Lifetime Plus Payment percentage increases based on the age of the Covered Person as follows. · If at the end of the Benefit Year you have taken your annual maximum Lifetime Plus Payment (as actual Lifetime Plus Payments and/or withdrawals), we automatically increase next year’s annual maximum Lifetime Plus Payment if the Contract Value at the end of the last Business Day before the current Benefit Anniversary, is greater than the Contract Value at the end of the last Business Day before the previous Benefit Anniversary (or the Benefit Date, in the case of the first Benefit Anniversary). If the Contract Value has increased, we calculate the percentage of growth between these two Contract Values and increase your annual maximum Lifetime Plus Payment by this percentage. For example, if your Contract Value increases by 5%, your annual maximum Lifetime Plus Payment increases by 5%. · You are also eligible to receive an increase to your annual maximum Lifetime Plus Payment regardless of whether or not you have taken your annual maximum Lifetime Plus Payment during the Benefit Year. We increase your annual maximum Lifetime Plus Payment on a Benefit Anniversary if the payment percentage for the current age of the younger Covered Person, multiplied by the Contract Value at the end of the previous Business Day, results in a higher annual maximum Lifetime Plus Payment. In this case, we increase your annual maximum Lifetime Plus Payment to this new value as of the Benefit Anniversary. If you take less than the annual maximum Lifetime Plus Payment you are entitled to, an automatic annual increase to your annual maximum payment may not increase the actual payment you receive. If you request payments be made to you in a dollar amount, any automatic annual payment increase does not increase your actual Lifetime Plus Payment. If you request payments be made to you in a percentage, any automatic annual payment increase will increase the dollar amount of your actual Lifetime Plus Payment, but it does not increase your requested percentage. For example, you request an annual actual Lifetime Plus Payment of 80% of your annual maximum, which produces an annual actual Lifetime Plus Payment of $800. If your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment percentage remains at 80%, but you now receive an annual actual Lifetime Plus Payment of $880. If instead you request an annual actual Lifetime Plus Payment of $800, and your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment remains at $800. NOTE: Automatic annual payment increases to the Lifetime Plus Payments are no longer available after the older Covered Person’s 91st birthday, or on or after the Business Day your Contract Value is reduced to zero. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 70 THE BENEFIT BASE We base the initial annual maximum Lifetime Plus Payment under Income Protector on a percentage of the Benefit Base, which is the greater of the highest quarterly Contract Value, or a quarterly simple interest increase of one-fourth of the annual increase percentage applied to Purchase Payments for a guaranteed number of years. The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment you can take. We also assess the rider charge for Income Protector against the Benefit Base. On the rider effective date, and on each Business Day before the Benefit Date, the Benefit Base is equal to the greater of the Quarterly Anniversary Value or the Annual Increase. On the Benefit Date, we compare your Benefit Base to the Contract Value using the values determined at the end of the prior Business Day and increase your Benefit Base to equal this Contract Value if it is greater. On and after the Benefit Date, your Benefit Base only changes if you receive an automatic annual payment increase to your annual maximum Lifetime Plus Payment or you take an Excess Withdrawal. Changes in the Benefit Base also change the amount of the rider charge that we calculate each day. An Excess Withdrawal reduces your Benefit Base proportionately by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process your withdrawal. An annual payment increase may increase or decrease your Benefit Base at the end of the last Business Day before a Benefit Anniversary as follows. · If you have taken your annual maximum Lifetime Plus Payment during the previous Benefit Year and we increased next year’s annual maximum Lifetime Plus Payment because your Contract Value at the end of the last Business Day before the current Benefit Anniversary increased, we increase your Benefit Base by the same percentage. For example, if we increased your annual maximum Lifetime Plus Payment by 5%, we also increase your Benefit Base by 5%. · We also change your Benefit Base to equal the Contract Value at the end of the last Business Day before the current Benefit Anniversary, if the age-based payment percentage for the current age of the younger Covered Person multiplied by this Contract Value results in a higher annual maximum Lifetime Plus Payment. This change may increase or decrease your Benefit Base. Automatic annual payment increases are only available before the older Covered Person’s 91st birthday. THE QUARTERLY ANNIVERSARY VALUE The Quarterly Anniversary Value is one of the values we use to determine the Benefit Base under Income Protector. We use the Benefit Base to determine both your rider charge and your initial annual maximum Lifetime Plus Payment. We only calculate the Quarterly Anniversary Value during the Accumulation Phase and before the earlier of the older Covered Person’s 91st birthday or the Benefit Date. We no longer calculate the Quarterly Anniversary Value beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If the rider effective date is the Issue Date, the Quarterly Anniversary Value on the rider effective date is equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, the Quarterly Anniversary Value on the rider effective date is equal to the Contract Value at the end of the previous Business Day. At the end of each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary, we compare your Quarterly Anniversary Value to the Contract Value using the values determined at the end of the prior Business Day and increase your Quarterly Anniversary Value to equal this Contract Value if it is greater. Any withdrawals may reduce the Quarterly Anniversary Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn from the Quarterly Anniversary Value. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are not included in the parts of the Quarterly Anniversary Value that are based on Contract Value until they are vested, and are also not included in the parts of this value that are based on Purchase Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 71 THE ANNUAL INCREASE The Annual Increase is one of the values we use to determine the Benefit Base under Income Protector. We use the Benefit Base to determine both your rider charge and your initial annual maximum Lifetime Plus Payment. We only calculate the Annual Increase during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. On each Quarterly Anniversary during the guarantee years, we apply a simple interest increase of one-fourth of the annual increase percentage to the Purchase Payments (or the Contract Value on the rider effective date, if applicable). In addition, during the period that we calculate the Annual Increase we also automatically reset it to equal the Contract Value if the Contract Value is greater than the Annual Increase on the Quarterly Anniversary. Contract Value resets occur during the entire period that we calculate the Annual Increase and not just during the guarantee years that you receive the simple interest increase. We set the number of guarantee years for your Contract on the rider effective date and once this number is set we cannot change it. The current number of guarantee years is 20 years. If you add Income Protector to your Contract in the future, you are subject to the current number of guarantee years that are applicable at that time. The minimum number of guarantee years we intend to offer in the future is five and the maximum is 20. If the rider effective date is the Issue Date, both the Annual Increase and the increase base on the rider effective date are equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, both the Annual Increase and the increase base on the rider effective date are equal to the Contract Value at the end of the previous Business Day. At the end of each Business Day, we increase both the Annual Increase and the increase base by the amount of any additional Purchase Payments received that day, and we reduce both the Annual Increase and the increase base proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary on or before the maximum rider anniversary, the Annual Increase is equal to the following: a + (b x (c – d)) Where: a The Annual Increase at the end of the previous Business Day; b The annual increase percentage we set on the rider effective date divided by four; c The increase base at the end of the previous Business Day; and d Purchase Payments* received on or after the previous Quarterly Anniversary. However, if you selected Income Protector at issue, then we exclude from “d” any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) for each withdrawal taken since we received that payment. We determine the percentage of Contract Value at the end of the current Business Day. The maximum rider anniversary is the Quarterly Anniversary that occurs on the number of guarantee years after the rider effective date. For example, assume the Issue Date is June 1, 2009, the rider effective date is September 1, 2009 and the number of guarantee years is 20 years. The maximum rider anniversary would be September 1, 2029. We set the annual increase percentage for your Contract on the rider effective date and once this number is set we cannot change it. The current annual increase percentage is 8%, and the current quarterly simple interest increase is 2%. If you add Income Protector to your Contract in the future, you are subject to the current annual increase percentage and quarterly simple interest increase that are applicable at that time. The minimum annual increase percentage we intend to offer in the future is 4% and the maximum is 10%, and the minimum quarterly simple interest increase is 1% and the maximum is 2.5%. Next, wecompare this Annual Increase to the Contract Value using the values determined at the end of the prior Business Day and increase your Annual Increase to equal this Contract Value if it is greater. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 72 Any withdrawals may reduce the Annual Increase and the increase base by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Annual Increase, we deduct more than the amount withdrawn from the Annual Increase. Likewise, if at the time of withdrawal the Contract Value is less than the increase base, we deduct more than the amount withdrawn from the increase base. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are not included in the parts of the Annual Increase that are based on Contract Value until they are vested, and are also not included in the parts of this value that are based on Purchase Payments. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING These restrictions apply only to Contracts with Income Protector while the benefit is in effect. When you select Income Protector, you consent to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under Income Protector, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than what you would have had without the benefit. If you select Income Protector, we restrict your selection of certain Investment Options. We set these restrictions on the rider effective date and once we set them we cannot change them. We currently require you to allocate 100% of your total Contract Value to the Group C Investment Options. If you add Income Protector to your Contract after the Issue Date, you must reallocate your Contract Value to comply with these restrictions before we add the benefit to your Contract. If you add Income Protector to your Contract in the future, you are subject to Investment Option restrictions that are applicable at that time. In the future, we could offer only one Investment Option Group and as few as five total Investment Options. If we offer more than one Investment Option group in the future, we do not move Investment Options between the groups after the rider effective date. Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund We may add or remove Investment Options to or from your Contract after the rider effective date. We secure all necessary SEC and other governmental approvals before adding or removing an Investment Option. If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within an Investment Option group, we send written notice regarding the closing or substitution 30 days before the effective date. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 73 In addition, on each Quarterly Anniversary we automatically rebalance the amount of Contract Value in each of your selected Investment Options to return you to your selected Investment Option allocation mix based on your most recent allocation instructions for future Purchase Payments. The rebalancing occurs at the end of the last Business Day before the Quarterly Anniversary so that it is in effect on the Quarterly Anniversary. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Quarterly rebalancing helps you maintain your specified allocation mix among the different Investment Options. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. Transfers of Contract Value between the Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the restrictions for your selected benefit or we reject your change. These Investment Option allocation and transfer restrictions end when your benefit ends. TAXATION OF LIFETIME PLUS PAYMENTS Lifetime Plus Payments that you receive before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. While tax law is not entirely clear as to the proper tax treatment, we intend to treat Lifetime Plus Payments that you receive on or after your Contract Value has been reduced to zero as Annuity Payments under a Full Annuitization. For Qualified Contracts, the entire Lifetime Plus Payment are most likely subject to ordinary income tax. In addition, if any Owner is younger than age 59½, Lifetime Plus Payments may be subject to a 10% federal penalty tax. Lifetime Plus Payments are not subject to a withdrawal charge. If you are taking withdrawals from the Contract under Section 72(t) or 72(q) of the Code and you begin Lifetime Plus Payments before the required series of withdrawals is complete, you may incur a 10% federal penalty tax. WHEN INCOME PROTECTOR ENDS Before the Benefit Date, Income Protector ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, upon the death of any Joint Owner, the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. This means Income Protector may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Income Protector ends as of this date of death. · The older Covered Person’s 91st birthday. · The Business Day before the Income Date that you take a Full Annuitization, including a required Full Annuitization on the maximum permitted Income Date. For more information, see section 3, The Annuity Phase. · The Business Day we process your request for a full withdrawal. · When the Contract ends. On and after the Benefit Date, Income Protector ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). This option is only available while your Contract Value is positive. · The Business Day you take an Excess Withdrawal of the entire Contract Value. · The Business Day you take an Excess Withdrawal if the current Benefit Base (after reduction for the Excess Withdrawal) multiplied by the age-based payment percentage of the younger Covered Person on the previous Benefit Anniversary is less than $100. · The Business Day before the Income Date that you take a Full Annuitization. · On the Benefit Date if the initial annual maximum Lifetime Plus Payment would be less than $100. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 74 · For single Lifetime Plus Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has been reduced to zero, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are not spouses, the date of death of any Joint Owner. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are spouses, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and continues the Contract. If the surviving spouse who is also the Covered Person continues the Contract, this rider ends on the date of death of the Covered Person. · For joint Lifetime Plus Payments, the date of death of both Covered Persons. However, if a Covered Person dies and the surviving spouse, who is also a Covered Person, elects to receive the death benefit instead of continuing the Contract, then Lifetime Plus Payments stop and this benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. Also, if joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Income Protector ends as of this date of death. · When the Contract ends. 11.c OTHER OPTIONAL BENEFITS QUARTERLY VALUE DEATH BENEFIT The Quarterly Value Death Benefit is designed for Owners who want the ability to lock in market gains to provide an increased death benefit for Beneficiaries during the Accumulation Phase. The Quarterly Value Death Benefit is only available at issue and it carries an additional M&E charge. We calculate the additional M&E charge as discussed in section 6, Expenses – Mortality and Expense Risk (M&E) Charge. The Quarterly Value Death Benefit requires selection of Investment Protector or Income Protector. The death benefit provided by the Quarterly Value Death Benefit will never be less than the Traditional Death Benefit, but they may be equal. Once you select the Quarterly Value Death Benefit, you cannot cancel it. Check with your Financial Professional regarding availability of the Quarterly Value Death Benefit and be sure to discuss whether this benefit is appropriate for your situation. We determine the Quarterly Value Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death* and an election of the death benefit payment option. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Quarterly Anniversary Value. * Please see section 10, Death Benefit for details on what we consider to be due proof of death. The Quarterly Value Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Quarterly Anniversary Value and Contract Value are both zero. · When the Contract ends. NOTE FOR CONTRACTS WITH THE BONUS OPTION:Bonus amounts are included in the calculation of the portion of the death benefit that is based on Contract Value, but only as the bonus becomes vested. We do not include the bonus in the portion of the death benefit that is based on Purchase Payments. NOTE: Because this benefit also requires selection of Investment Protector or Income Protector, your Contract Value decreases with each Lifetime Plus Payment, Excess Withdrawal and the deduction of the rider charge. These deductions reduce the Quarterly Anniversary Value available under this benefit. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 75 Calculating the Quarterly Anniversary Value Under the Quarterly Value Death Benefit The Quarterly Anniversary Value on the Issue Date is equal to the Purchase Payment received on the Issue Date. At the end of each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day, and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations, Lifetime Plus Payments, Excess Withdrawals, and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary before the end date, the Quarterly Anniversary Value is equal to the greater of its value on the previous Business Day, or the Contract Value at the end of the previous Business Day. The end date occurs on the earliest of: · the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual); or · the end of the Business Day during which we first receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. If the end date occurs due to age, we continue to calculate the Quarterly Anniversary Value in the same way that we do on each Business Day other than a Quarterly Anniversary until we receive the required death information. If the end date occurs because of death and there are multiple Beneficiaries, the Quarterly Anniversary Value no longer increases as of the Business Day we receive the above required death claim documentation from the Beneficiary that first files claim. Any withdrawals may reduce the Quarterly Anniversary Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn. BONUS OPTION The Bonus Option is designed for Owners who believe that the return on the investment of the bonus in the Investment Options offsets the additional costs associated with the Bonus Option. This option provides a 6% bonus on each Purchase Payment we receive before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual). The Bonus Option is only available at issue and it carries an additional M&E charge and a higher and longer withdrawal charge schedule. These charges are discussed in the Fee Tables and section 6, Expenses. The Bonus Option ends when your Contract ends. Once you select the Bonus Option, you cannot cancel it. The Bonus Option is not available if you select either the Short Withdrawal Charge Option or the No Withdrawal Charge Option. The Bonus Option is also not available in the states of Connecticut and Oregon. For more information, please see section 11, Selection of Optional Benefits. The bonus may be more than offset by the additional charges associated with the Bonus Option. Check with your Financial Professional regarding availability of the Bonus Option and be sure to discuss whether this benefit is appropriate for your situation. The IRS has not reviewed the Contract for qualification as an IRA and has not issued a ruling as to whether a bonus benefit with a vesting schedule comports with IRA requirements. Consult your tax adviser before purchasing a Contract with a Bonus Option. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 76 We credit the bonus to your Contract subject to the following terms. 1) Bonus amounts are available for withdrawal, annuitization or payment of a death benefit only when such amounts become vested. Bonus amounts are included in the calculation of the portion of any guaranteed benefits that are based on Contract Value, but only as the bonus becomes vested. We do not include the bonus in the portion of any guaranteed benefits that is based on Purchase Payments (for example, the portion of the Traditional Death Benefit that is based on total Purchase Payments). The vesting schedule is as follows. Number of Complete Years Since We Received Your Purchase Payment Vesting Percentage 0 0% 1 35% 2 70% 3+ 100% 2) We treat all bonus amounts and any gains or losses attributable to such amounts as earnings under the Contract and are treated as such for purposes of the withdrawal charge as well as for tax purposes. 3) All gains and losses attributable to the bonus are part of your Contract Value and are always 100% vested. 4) If the Contract is owned by a non-individual, then we use the age of the Annuitant to determine whether a bonus applies. We pay all bonus amounts from the general account assets of Allianz Life. We deduct Contract charges from the Bonus Value of your Contract, which is the total Contract Value and any unvested bonus amounts. If you cancel your Contract during the free look/right-to-examine period, or if you take a withdrawal,* take a Full Annuitization, or when a death benefit is payable in the first three years from any Purchase Payment receipt date, you forfeit all or some of your bonus. Since charges are assessed against the Bonus Value of your Contract, it is possible that upon withdrawal, particularly in a declining market, you may receive less money back than you would have if you had not received the bonus or had not selected the Bonus Option. We expect to profit from certain charges assessed under the Contract (for example, the withdrawal charge and the M&E charge) associated with the Bonus Option. * Including Lifetime Plus Payments, Excess Withdrawals and/or Cumulative Withdrawals. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. (For more information see section 3, The Annuity Phase.) Upon such a Full Annuitization you no longer have a Contract Value or Bonus Value on any unvested bonus amounts. SHORT WITHDRAWAL CHARGE OPTION The Short Withdrawal Charge Option is designed for Owners who are concerned with short-term liquidity. This option shortens the withdrawal charge period for your Contract from seven years to four years. The Short Withdrawal Charge Option is only available at issue, it only applies during the Accumulation Phase of the Contract and it carries an additional M&E charge. The withdrawal charge and M&E charge are discussed in the Fee Tables and section 6, Expenses. The Short Withdrawal Charge Option ends when the Accumulation Phase ends. Once you select the Short Withdrawal Charge Option, you cannot cancel it. The Short Withdrawal Charge Option is not available if you select either the Bonus Option or No Withdrawal Charge Option. For more information, please see section 11, Selection of Optional Benefits. Because the Short Withdrawal Charge Option carries an additional M&E charge, it may not be appropriate if you do not intend to take a withdrawal during the fifth through seventh complete years following our receipt of your Purchase Payment. Check with your Financial Professional regarding the availability of the Short Withdrawal Charge Option and be sure to discuss whether this option is appropriate for your situation. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 77 NO WITHDRAWAL CHARGE OPTION You can eliminate the withdrawal charge under your Contract by selecting the No Withdrawal Charge Option at issue. This option carries an additional M&E charge and requires a higher initial Purchase Payment ($25,000 rather than $10,000). The withdrawal charge and M&E charge are discussed in the Fee Tables and section 6, Expenses. The No Withdrawal Charge Option is not available if you select either the Bonus Option or Short Withdrawal Charge Option. If you select the No Withdrawal Charge Option, you must also select Investment Protector or Income Protector. If your Contract includes the No Withdrawal Charge Option, you can only remove the additional required benefit if: a) we increase the rider charge on a Quarterly Anniversary; b) if you select single Lifetime Plus Payments under Income Protector, the sole Covered Person dies and your spouse continues the Contract; or c) you can simultaneously replace Income Protector with Investment Protector, or vice versa, as discussed in section11, Selection of Optional Benefits. The No Withdrawal Charge Option ends when the Accumulation Phase ends. Once you select the No Withdrawal Charge Option, you cannot cancel it. Because the No Withdrawal Charge Option carries an additional M&E charge, it may not be appropriate if you do not intend to withdraw a Purchase Payment during the first four years after we receive it. Also, because the No Withdrawal Charge Option requires you to select an additional optional benefit, it may not be appropriate if you do not intend to exercise this additional required benefit. Check with your Financial Professional regarding the availability of the No Withdrawal Charge Option, and to discuss whether this option is appropriate for your situation. OTHER INFORMATION ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. Our address is 5701 Golden Hills Drive, Minneapolis, MN 55416. We offer fixed and variable annuities and individual life insurance. We are licensed to do direct business in 49 states and the District of Columbia. We are a subsidiary of Allianz SE, a provider of integrated financial services. THE SEPARATE ACCOUNT We established Allianz Life Variable Account B (the Separate Account) as a separate account under Minnesota insurance law on May 31, 1985. The Separate Account is registered with the Securities and Exchange Commission as a unit investment trust under the Investment Company Act of 1940. The SEC does not supervise our management of the Separate Account. The Separate Account holds the assets that underlie the Contracts, except assets allocated to our general account. We keep the Separate Account assets separate from the assets of our general account and other separate accounts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. We own the assets of the Separate Account. We credit gains to or charge losses against the Separate Account, whether or not realized, without regard to the performance of other investment accounts. The Separate Account’s assets may not be used to pay any of our liabilities, other than those arising from the Contracts. If the Separate Account’s assets exceed the required reserves and other liabilities, we may transfer the excess to our general account, to the extent of seed money invested by us or earned fees and charges. The obligations under the Contracts are obligations of Allianz Life. DISTRIBUTION Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, serves as principal underwriter for the Contracts. Allianz Life Financial, a limited liability company organized in Minnesota, is located at 5701 Golden Hills Drive, Minneapolis, MN 55416. Allianz Life Financial is registered as a broker/dealer with the SEC under the Securities Exchange Act of 1934 (the 1934 Act), as well as with the securities commissions in the states in which it operates, and is a member of the Financial Industry Regulatory Authority (FINRA). Allianz Life Financial is not a member of Securities Investors Protection Corporation. More information about Allianz Life Financial is available at http://www.finra.org or by calling 1-800-289-9999. You also can obtain an investor brochure from FINRA describing its Public Disclosure Program. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 78 We have entered into a distribution agreement with our affiliate Allianz Life Financial for the distribution and sale of the Contracts. Allianz Life Financial also may perform various administrative services on our behalf. Allianz Life Financial does not itself sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other broker/dealers registered under the 1934 Act (selling firms) for the sale of the Contracts. These selling firms include third party broker/dealers and Questar Capital Corporation, an affiliated broker/dealer. We pay sales commissions to the selling firms and their Financial Professionals. Investment Options that assess Rule 12b-1 fees make payments of the fees to Allianz Life Financial as consideration for providing certain services and incurring certain expenses permitted under the Investment Option’s plan. These payments typically equal 0.25% of an Investment Option’s average daily net assets for the most recent calendar year. The investment adviser and/or subadviser (and/or their affiliates) of an Investment Option may from time to time make payments for administrative services to Allianz Life Financial or its affiliates. The maximum commission payable to the selling firms for Contract sales is expected to not exceed 7% of Purchase Payments. Sometimes, we enter into an agreement with a selling firm to pay commissions as a combination of a certain amount of the commission at the time of sale and a trail commission which, when totaled, could exceed 7% of Purchase Payments. We may fund Allianz Life Financial’s operating and other expenses, including: overhead; legal and accounting fees; Financial Professional training; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. Financial Professionals and their managers are also eligible for various benefits, such as production incentive bonuses, insurance benefits, and non-cash compensation items that we may provide jointly with Allianz Life Financial. Non-cash items include conferences, seminars and trips (including travel, lodging and meals in connection therewith), entertainment, awards, merchandise and other similar items. Selling firms and their Financial Professionals and managers may receive other payments from us for administrative issues and for services that do not directly involve the sale of the Contracts, including payments made for the recruitment and training of personnel, production of promotional literature and similar services. In addition, certain firms and their representatives may receive compensation for distribution and administrative services when acting in a wholesaling capacity and working with retail firms. We and/or Allianz Life Financial may pay certain selling firms additional marketing support allowances for: · marketing services and increased access to Financial Professionals; · sales promotions relating to the Contracts; · costs associated with sales conferences and educational seminars for their Financial Professionals; · the cost of client meetings and presentations; and · other sales expenses incurred by them. We retain substantial discretion in determining whether to grant a marketing support payment to a particular broker/dealer firm and the amount of any such payment. However, we do consider a number of specific factors in determining marketing support payments, which may include a review of the following: · the level of existing sales and assets held in contracts issued by us that are sold through the broker/dealer firm and the potential for new or additional sales; · the organizational “fit” between the broker/dealer firm and the type of wholesaling and marketing force we operate; · whether the broker/dealer firm’s operational, IT, and support services structure and requirements are compatible with our method of operation; · whether the broker/dealer firm’s product mix is oriented toward our core markets; · whether the broker/dealer firm has a structure facilitating a marketing support arrangement, such as frequent Financial Professional meetings and training sessions; · the potential return on investment of investing in a particular firm’s system; · our potential ability to obtain a significant level of the market share in the broker/dealer firm’s distribution channel; · the broker/dealer firm’s Financial Professional and customer profiles; and · the prominence and reputation of the broker/dealer firm in its marketing channel. We may also make payments for marketing and wholesaling support to broker/dealer affiliates of Investment Options that are available through the variable annuities we offer. Additional information regarding marketing support payments can be found in the Distributor section of the Statement of Additional Information. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 79 We and/or Allianz Life Financial may make bonus payments to certain selling firms based on aggregate sales of our variable insurance contracts (including this Contract) or persistency standards, or as part of a special promotion. These additional payments are not offered to all selling firms, and the terms of any particular agreement governing the payments may vary among selling firms. In some instances, the amount paid may be significant. A portion of the payments made to selling firms may be passed on to their Financial Professionals in accordance with their internal compensation programs. Those programs may also include other types of cash and non-cash compensation and other benefits. Ask your Financial Professional for further information about what your Financial Professional and the selling firm for which he or she works may receive in connection with your purchase of a Contract. We intend to recover commissions and other sales expenses through fees and charges imposed under the Contract. Commissions paid on the Contract, including other incentives or payments, are not charged directly to the Owners or the Separate Account. We offer the Contracts to the public on a continuous basis. We anticipate continuing to offer the Contracts but reserve the right to discontinue the offering. ADDITIONAL CREDITS FOR CERTAIN GROUPS We may credit additional amounts to a Contract instead of modifying charges because of special circumstances that result in lower sales or administrative expenses or better than expected mortality or persistency experience. ADMINISTRATION/ALLIANZ SERVICE CENTER The Allianz Service Center performs certain administrative services regarding the Contracts and is located at 5701 Golden Hills Drive, Minneapolis, Minnesota. The Service Center mailing address and telephone number are listed at the back of this prospectus. The administrative services performed by our Service Center include: · issuance and maintenance of the Contracts, · maintenance of Owner records, · processing and mailing of account statements and other mailings to Owners, and · routine customer service including: – responding to Owner correspondence and inquiries, – processing of Contract changes, – processing withdrawal requests (both partial and total) and – processing annuitization requests. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the Investment Options, are mailed to your household, even if you or other persons in your household have more than one contract issued by us or our affiliate. Call us at the toll-free telephone number listed at the back of this prospectus if you need additional copies of financial reports, prospectuses, or annual and semiannual reports, or if you would like to receive one copy for each contract in future mailings. LEGAL PROCEEDINGS We and our subsidiaries, like other life insurance companies, from time to time are involved in legal proceedings of various kinds, including regulatory proceedings and individual and class action lawsuits. In some legal proceedings involving insurers, substantial damages have been sought and/or material settlement payments have been made. Although the outcome of any such proceedings cannot be predicted with certainty, we believe that, at the present time, there are no pending or threatened legal proceedings to which we, the Separate Account, or Allianz Life Financial is a party that are reasonably likely to materially affect the Separate Account, our ability to meet our obligations under the Contracts, or Allianz Life Financial’s ability to perform its obligations. FINANCIAL STATEMENTS The consolidated financial statements of Allianz Life and the financial statements of the Separate Account have been included in Part C of the Registration Statement. STATUS PURSUANT TO SECURITIES EXCHANGE ACT OF 1934 Allianz Life hereby relies on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 from the requirement to file reports pursuant to Section 15(d) of that Act. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 80 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION (SAI) Allianz Life…………… 2 Experts…………… 2 Legal Opinions…………… 2 Distributor…………… 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….…… 3 General…………… 3 Diversification…………… 4 Owner Control……………. 4 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 5 Annuity Provisions…………… 6 Annuity Units/Calculating Annuity Payments……………. 7 Mortality and Expense Risk Guarantee…………… 7 Financial Statements…………… 7 Appendix – Condensed Financial Information…………… 8 The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 81 PRIVACY AND SECURITY STATEMENT Your privacy is a high priority for Allianz. Our pledge to protect your privacy is reflected in our Privacy and Security Statement. This statement outlines our principles for collecting, using and protecting information that we gather about you. This statement applies to all of the companies within the Allianz family of companies that issue insurance policies. The law allows us to share your information among our insurance companies. The law does not allow you to prevent these disclosures. A list of our companies can be found at the end of this notice. Allianz does not sell your information to anyone We do not share your information with anyone for their own marketing purposes. For this reason, we are not required to obtain an “opt-in election,” an “opt-out election” or an authorization from you.We also do not share your information with any of our affiliated companies except to administer or service your policy. Information about you that Allianz collects Allianz collects information about you so that we can process the insurance transactions you request. We limit the amount of your information collected to what we feel is needed to maintain your account. We may collect your information from the following sources: · From you, either directly or through your agent. This may include information on your insurance application or other forms you may complete, such as your name, address and telephone number. · From others, through the process of handling a claim. This may include information from medical or accident reports. · From your doctor or during a home visit by a health assessment professional. This may include medical information about you gathered with your written authorization. · From your relationship with us, such as the number of years you have been a customer or the types of insurance products you purchased. · From a consumer reporting agency such as a medical, credit, or motor vehicle report. The information in these reports may be kept by the agency and shared with others. If you visit one of our websites, we may use “cookies” (small text files sent from our site to your hard drive). These cookies help us to recognize repeat visitors and allow easy access to and use of the site. We do not use cookies to gather your information. The cookies only enable you to use our website more easily. Information about you that Allianz shares Allianz does not share information about current or former customers with anyone, except as “allowed by law.” “Allowed by law” means that we may share your information, such as your name, address, and policy information, as follows: · With affiliates and other third parties in order to administer or service your policy. · With consumer reporting agencies to obtain a medical report, credit report, or motor vehicle report. These reports are used to determine eligibility for coverage or to process your requested transactions. · With your insurance agent so that they can perform services for you. · With medical professionals in order to process your claim. · With a state Department of Insurance in order to examine our records or business practices. · With a state or federal law enforcement agency, as required by law or to report suspected fraud activities. · With research groups to conduct studies on claims results. No individual is identified in any study or report. We advise the vendors with whom we legally share your information of our privacy policy. We make every effort to use vendors whose privacy policy reflects our own. Allianz policies and practices regarding security of your information Allianz uses computer hardware and software tools to maintain physical and electronic safeguards. These safeguards comply with applicable federal and state regulations. We restrict access to information about you to those employees who need the information to service your policy. Allianz works to ensure that our websites are secure. We use state of the art technology to protect the information that may be shared over these sites. Your ability to access and correct your information You have the right to access and get a copy of your information. This does not include the right to access and copy your information related to a claim or civil or criminal proceeding. If you wish to review your information, please write us at the address below. Provide your full name, address and policy number(s). For your protection, please have your request notarized. This will ensure the identity of the person requesting your information. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 82 Within 30 working days of our receipt of your written request, you may see and get a copy of your information in person. If you prefer, we will send you a copy of your information. If medical information is contained in your file, we may request that you name a medical professional to whom we will send your information. If you believe any of your information is incorrect, notify us in writing at the address below. Within 30 working days, we will let you know if our review has resulted in a correction of your information. If we do not agree there is an error, you may file a statement disputing our finding. We will attach the statement to your file. We will send any corrections we make, or your statement, to anyone we shared your information with over the past two years, and to anyone who may receive your information from us in the future. We do not control the information about you obtained from a consumer reporting agency or a Department of Motor Vehicles. We will provide you with the names and addresses of these agencies so that you can contact them directly. Montana residents: You may write to us and also ask for a record of any disclosure of your medical information made within the last three years. Notification of change Your trust is one of our most important assets. If we revise our privacy practices in the future, we will notify you prior to introducing any changes. This Privacy and Security Statement is also displayed on our website (http://www.allianzlife.com). For more information or if you have questions If you have any questions or concerns about our privacy policies or procedures, please call the Corporate Compliance Department at 800.328.5600, or write us at the following address. Allianz Life Insurance Company of North America PO Box 1344 Minneapolis, MN 55440-1344 Allianz family of companies: · Allianz Life Insurance Company of North America · Allianz Life Financial Services, LLC M40018 (3/2010) The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 83 APPENDIX A – ANNUAL OPERATING EXPENSES FOR EACH INVESTMENT OPTION This table describes, in detail, the annual expenses for each of the Investment Options. We show the expenses as a percentage of an Investment Option’s average daily net assets for the most recent calendar year. Except for the AZL Funds and the PIMCO VIT portfolios, neither the Investment Options nor their advisers are affiliated with us. Expenses may vary in current and future years. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. See the Investment Options’ prospectuses for further information regarding the expenses you may expect to pay. Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ GLOBAL INVESTORS CAPITAL AZL Allianz AGIC Opportunity Fund – – BLACKROCK AZL BlackRock Capital AppreciationFund – – AZL International Index Fund – – AZL Mid Cap Index Fund – AZL Money Market Fund – – AZL S&P 500 Index Fund – Class 2 – – AZL Small Cap Stock Index Fund – – BlackRock Global Allocation V.I. Fund – Class 3 – COLUMBIA AZL Columbia Mid Cap Value Fund – AZL Columbia Small Cap Value Fund – Class 2 – – DAVIS AZL Davis NY Venture Fund – Class 2 – Davis VA Financial Portfolio – – – DREYFUS AZL Dreyfus Equity Growth Fund – – EATON VANCE AZL Eaton Vance Large Cap Value Fund – FIDELITY Fidelity VIP FundsManager 50% Portfolio –Service Class 2 – – Fidelity VIP FundsManager 60% Portfolio –Service Class 2 – – FRANKLIN TEMPLETON AZL Franklin Small Cap Value Fund – – AZL Franklin Templeton Founding Strategy Plus Fund – Franklin High Income Securites Fund – Class 2 – – Franklin Income Securities Fund – Class 2 – – Franklin Templeton VIP Founding Funds Allocation Fund – Class 2 – Franklin U.S. Government Fund – Class 2 – – Mutual Global Discovery Securities Fund – Class 2 – – Mutual Shares Securities Fund – Class 2 – – Templeton Global Bond Securities Fund – Class 2 – – Templeton Growth Securities Fund – Class 2 – – GATEWAY AZL Gateway Fund(2) – – INVESCO AZL Invesco International Equity Fund – AZL Van Kampen Equity and Income Fund – AZL Van Kampen Growth and Income Fund – J.P. MORGAN AZL JPMorgan U.S. Equity Fund – Class 2 – – MFS AZL MFS Investors Trust Fund – – The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix A 84 Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements MORGAN STANLEY AZL Morgan Stanley Global Real Estate Fund – – AZL Morgan Stanley International Equity Fund – – AZL Morgan Stanley Mid Cap Growth Fund – PIMCO PIMCO EqS Pathfinder Portfolio – Advisor Class(2) – – PIMCO VIT All Asset Portfolio – Admin. Class – – PIMCO VIT CommodityRealReturn Strategy Portfolio – Admin. Class(1) – PIMCO VIT Emerging Markets Bond Portfolio –Admin. Class(1) – – PIMCO VIT Global Bond Portfolio (Unhedged) – Admin. Class – – – PIMCO VIT Global Multi-Asset Portfolio –Admin. Class – PIMCO VIT High Yield Portfolio – Admin. Class(1) – – PIMCO VIT Real Return Portfolio – Admin. Class(1) – – PIMCO VIT Total Return Portfolio – Admin. Class(1) – – SCHRODER AZL Schroder Emerging Markets Equity Fund – – TURNER AZL Turner Quantitative Small Cap Growth Fund – – “Other Expenses” reflect interest expense. “Other Expenses” reflect estimated expenses for the fund’s first fiscal year. This table describes, in detail, the annual expenses for each of the Allianz Fund of Funds. We show the expenses as a percentage of an Investment Option’s average daily net assets. The underlying funds may pay 12b-1 fees to the distributor of the Contracts for distribution and/or administrative services. The underlying funds do not pay service fees or 12b-1 fees to the Allianz Fund of Funds and the Allianz Fund of Funds do not pay service fees or 12b-1 fees. The underlying funds of the Allianz Fund of Funds may pay service fees to the insurance companies issuing variable contracts, or their affiliates, for providing customer service and other administrative services to contract purchasers. The amount of such service fees may vary depending on the underlying fund. Investment Option Management fees Rule 12b-1 fees Other expenses Total Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ FUND OF FUNDS AZL Balanced Index Strategy Fund – AZL Fusion Balanced Fund – AZL Fusion Conservative Fund – AZL Fusion Growth Fund – AZL Fusion Moderate Fund – AZL Growth Index Strategy Fund – The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix A 85 APPENDIX B – CONDENSED FINANCIAL INFORMATION The consolidated financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. accumulation unit value (AUV) information corresponding to the highest and lowest combination of M&E charges for the Contract offered by this prospectus as of the end of the most recent calendar year is listed in the tables below. A separate rider charge may also apply to your Contract if you select Investment Protector or Income Protector, which is not reflected in the table below. See the Fee Tables for further information regarding the rider charge. You can find AUV information corresponding to the additional combinations of charges in the appendix to the Statement of Additional Information (SAI), which is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. * Key to Benefit Option M&E Charge Allianz Vision – Base Contract 1.40% Allianz Vision – Contract with the No Withdrawal Charge Option and the Quarterly Value Death Benefit 2.05% The following Investment Options commenced operations under this Contract after December 31, 2009. Therefore, no AUV information is shown for them: AZL Gateway Fund, AZL Mid Cap Index Fund, Fidelity VIP FundsManager 50% Portfolio, Fidelity VIP FundsManager 60% Portfolio, PIMCO EqS Pathfinder Portfolio. (Number of accumulation units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Balanced Index Strategy Fund 1.40% 12/31/2009 N/A 2.05% 12/31/2009 N/A 0 AZL BlackRock Capital Appreciation Fund 1.40% 12/31/2007 N/A 84 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Columbia Mid Cap Value Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Columbia Small Cap Value Fund 1.40% 12/31/2007 N/A 55 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 57 12/31/2008 N/A N/A N/A 12/31/2009 19 12/31/2009 N/A 0 AZL Davis NY Venture Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Dreyfus Equity Growth Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 92 12/31/2009 N/A 0 AZL Eaton Vance Large Cap Value Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 66 12/31/2009 N/A 0 AZL Franklin Small Cap Value Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 48 12/31/2009 N/A 0 The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix B 86 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Franklin Templeton Founding Strategy Plus Fund 1.40% 12/31/2009 N/A 2.05% 12/31/2009 N/A 0 AZL Fusion Balanced Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 7 AZL Fusion Conservative Fund 1.40% 12/31/2009 N/A 80 2.05% 12/31/2009 N/A 0 AZL Fusion Growth Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Fusion Moderate Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 10 AZL Growth Index Strategy Fund 1.40% 12/31/2009 N/A 2.05% 12/31/2009 N/A 0 AZL International Index Fund 1.40% 12/31/2009 N/A 56 2.05% 12/31/2009 N/A 0 AZL Invesco International Equity Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL JPMorgan U.S. Equity Fund 1.40% 12/31/2007 N/A 81 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 99 12/31/2008 N/A N/A N/A 12/31/2009 58 12/31/2009 N/A 0 AZL MFS Investors Trust Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 89 12/31/2009 N/A 0 AZL Money Market Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 12 AZL OCC Growth Fund 1.40% 12/31/2009 N/A 2 2.05% 12/31/2009 N/A 0 AZL OCC Opportunity Fund 1.40% 12/31/2007 N/A 85 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 22 12/31/2009 N/A 0 AZL S&P 500 Index Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Schroder Emerging Markets Equity Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Small Cap Stock Index Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 70 12/31/2009 N/A 0 AZL Turner Quantitative Small Cap Growth Fund 1.40% 12/31/2007 N/A 35 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 48 12/31/2008 N/A N/A N/A 12/31/2009 17 12/31/2009 N/A 0 The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix B 87 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Van Kampen Equity and Income Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Van Kampen Global Real Estate Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 82 12/31/2009 N/A 0 AZL Van Kampen Growth and Income Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 90 12/31/2009 N/A 0 AZL Van Kampen International Equity Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Van Kampen Mid Cap Growth Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 BlackRock Global Allocation V.I. Fund 1.40% 12/31/2008 N/A 2.05% 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 14 Davis VA Financial Portfolio 1.40% 12/31/2007 N/A 42 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 79 12/31/2008 N/A N/A N/A 12/31/2009 33 12/31/2009 N/A 0 Franklin High Income Securities Fund 1.40% 12/31/2007 N/A 62 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 61 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 1 Franklin Income Securities Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 73 12/31/2009 N/A 1 Franklin Templeton VIP Founding Funds Allocation Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 Franklin U.S. Government Fund 1.40% 12/31/2007 N/A 33 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 57 12/31/2008 N/A N/A N/A 12/31/2009 84 12/31/2009 N/A 2 Mutual Global Discovery Securities Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 Mutual Shares Securities Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix B 88 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period PIMCO VIT All Asset Portfolio 1.40% 12/31/2007 N/A 73 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 91 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 4 PIMCO VIT CommodityRealReturn Strategy Portfolio 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 PIMCO VIT Emerging Markets Bond Portfolio 1.40% 12/31/2007 N/A 67 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 73 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 PIMCO VIT Global Bond Portfolio (Unhedged) 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 PIMCO VIT Global Multi-Asset Portfolio 1.40% 12/31/2009 N/A 2.05% 12/31/2009 N/A 0 PIMCO VIT High Yield Portfolio 1.40% 12/31/2007 N/A 57 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 61 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 6 PIMCO VIT Real Return Portfolio 1.40% 12/31/2007 N/A 78 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 PIMCO VIT Total Return Portfolio 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 8 Templeton Global Bond Securities Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 Templeton Growth Securities Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix B 89 APPENDIX C – CALCULATING THE VALUES AVAILABLE UNDER THE CONTRACT These calculations show the effects of transactions on the values available under the Contract and its riders. Purchase Payments Additional Purchase Payments increase the Contract Value and the following guaranteed values on a dollar for dollar basis: Traditional Death Benefit; Quarterly Anniversary Value (Quarterly Value Death Benefit rider); Rider Anniversary Value (Investment Protector rider); Benefit Base, Quarterly Anniversary Value and Annual Increase (Income Protector). A Rider Anniversary Value increase also increases the Target Value. A Benefit Base increase also increases the annual maximum Lifetime Plus Payment. Contract Value Death Benefit (Traditional or Quarterly Value) Rider Anniversary Value (Investment Protector) Benefit Base (Income Protector) Prior to Purchase Payment $ 100,000 $ 100,000 $ 100,000 $20,000Purchase Payment + $20,000 + $20,000 + $20,000 + $ 20,000 After Purchase Payment $ 100,000 $ 120,000 $ 120,000 $ 120,000 Partial Withdrawals Partial withdrawals (including Partial Annuitizations, Excess Withdrawals and withdrawal charges, but not including amounts we withdraw for other Contract charges) reduce the Contract Value on a dollar for dollar basis, and immediately reduce all of the guaranteed values by the percentage of Contract Value withdrawn. Partial withdrawals also reduce the annual maximum Lifetime Plus Payment on the next Benefit Anniversary, but you are still eligible to receive an annual payment increase. Contract Value Death Benefit (Traditional or Quarterly Value) Rider Anniversary Value or Quarterly Anniversary Value (Investment Protector) Benefit Base (Income Protector) Lifetime Plus Payment (Income Protector) Prior to Partial Withdrawal $ 100,000 $ 120,000 $ 120,000 $ 120,000 $ 120,000 x 4% $4,800 $5,000 Partial Withdrawal –[($5,000/ 100,000) [($5,000/100,000) [($5,000/100,000) [($5,000/100,000) x 120,000)] x 120,000)] x 120,000)] X 4,800)] – $5,000 – $6,000 – $6,000 – $6,000 – $240 After Partial Withdrawal $ 95,000 $ 114,000 $ 4,560 Lifetime Plus Payments (Income Protector rider only) Lifetime Plus Payments reduce Contract Value on a dollar for dollar basis and reduce the Traditional Death Benefit or Quarterly Anniversary Value (Quarterly Value Death Benefit rider) by the percentage of Contract Value paid out. These payments do not reduce the Benefit Base. Lifetime Plus Payment Contract Value Death Benefit (Traditional or Quarterly Value) Benefit Base (Income Protector) Prior to Payment $ 95,000 $ 114,000 $ 114,000 $4,560 Payment –[($4,560/ 95,000) x 114,000) – $4,560 – $5,472 no change After Payment $ 90,440 $ 108,528 $ 114,000 The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix C 90 APPENDIX D – THE TARGET DATE BENEFITS There were two versions of these benefits: (i) the Target Date Retirement Benefit, which was available from March 17, 2008 through January 25, 2009; and (ii) the Target Date 10 Benefit, which was available from January 26, 2009 through March 31, 2009. Neither of these benefits are currently available for selection. Both benefits have an additional M&E charge and that charge is guaranteed for the life of the benefit. The two versions of these benefits are largely the same, except that the Target Date Retirement Benefit allowed an earlier initial Target Value Date and had a lower additional M&E charge as indicated in the following table. M&E Charge(1) Accumulation Phase Annuity Phase Additional M&E Charge for Optional Benefits(2) Target Date 10 Benefit 0.55% NA Target Date Retirement Benefit 0.40% NA The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any Contract Value you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on any Contract Value you apply to fixed Annuity Payments. For more information, please see section 6, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for this optional benefit during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. NOTE: In your Contract, the name for your target date rider may be different than the name we use here in this prospectus. If the minimum number of Contract Years to the initial Target Value Date that is shown on your Contract schedule is ten, then you have the Target Date 10 Benefit that is discussed in this prospectus; if instead the minimum is seven years, then you have the Target Date Retirement Benefit. However, in your Contract, both of these benefits use the name “Target Date Retirement Benefit Rider.” The Target Date Benefits provide, during the Accumulation Phase, a level of protection for the principal you invest while locking in any anniversary investment gains through the Target Value at a future point that you select (the Target Value Date). To provide this protection, we restrict your allocations to the Investment Options and we may transfer Contract Value between your selected Investment Options over time based on the length of time until the guarantee takes effect and the performance of your selected Investment Options. The Target Date Benefits guarantee that, beginning on your initial Target Value Date (and on each subsequent Contract Anniversary until the benefit ends) your Contract Value cannot be less than the Target Value. The Target Value is the highest Contract Value that occurred at issue or on any subsequent Contract Anniversary, adjusted for any subsequent additional Purchase Payments or partial withdrawals. The earliest available initial Target Value Date is ten Contract Years after you selected the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest available initial date is the Contract Anniversary before the older Owner’s 91st birthday. For example, assume you purchased a Contract with the Target Date 10 Benefit with the earliest available initial Target Value Date, make one initial payment, and take no withdrawals. Then, on the tenth Contract Anniversary the Target Date 10 Benefit guarantees that your Contract Value is at least the initial Purchase Payment or the highest Contract Value on any Contract Anniversary up to and including the tenth Contract Anniversary. If your Contract Value is less than the Target Value at the end of the last Business Day before the Target Value Date and each subsequent Contract Anniversary (or on the next Business Day if this date is not a Business Day), we credit your Contract Value with the difference. This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. We allocate this credit to your Investment Options in proportion to the amount of Contract Value in each of the Investment Options on the date of the credit. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 91 NOTE: You have limited protection under the Target Date Benefits unless you hold the Contract until the initial Target Value Date. In addition, the Target Date Benefits do not provide any guarantee to your Contract Value before the initial Target Value Date and do not lock in any gains that occur between anniversaries. NOTE: Under the Target Date Benefits, you can only make additional Purchase Payments and participate in the automatic investment plan for three years after the rider effective date. In addition, the flexible rebalancing program is not available to you during the period that one of the Target Date Benefits is part of your Contract. However, if you remove your selected Target Date Benefit from your Contract, these restrictions no longer apply on or after the rider termination date in all states except Massachusetts. If your Contract was issued in Massachusetts and it includes one of the Target Date Benefits, you can only make additional Purchase Payments to the Contract for the first three Contract Years even if you subsequently remove your Target Date Benefit from your Contract or if you move to another state. Contracts issued in the state of Massachusetts with one of the Target Date Benefits are issued as limited purchase payment variable deferred annuity contracts. NOTE REGARDING PARTIAL WITHDRAWALS FOR CONTRACTS WITH A TARGET DATE BENEFIT:You cannot take a partial withdrawal from specific Investment Options if your Contract includes a Target Date Benefit. REMOVING A TARGET DATE BENEFIT FROM YOUR CONTRACT You can remove your selected Target Date Benefit from your Contract at any time. However, if your Contract includes the No Withdrawal Charge Option, you can only remove a Target Date Benefit if you can simultaneously replace it with Income Protector Benefit (see section 11, Selection of Optional Benefits – Replacing the Optional Benefits). You can request the removal of a Target Date Benefit by completing the appropriate form. We must receive this form within 30 days before a Contract Anniversary in order to remove the benefit on that anniversary (the rider termination date). We process your request on the Contract Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. If you remove one of the Target Date Benefits from your Contract, we no longer assess the additional M&E charge associated with it as of the rider termination date. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. THE TARGET VALUE DATE We may apply a credit to your Contract Value on each Target Value Date. Each Target Value Date occurs on a Contract Anniversary. You selected the initial Target Value Date when you added the benefit to your Contract. The earliest initial Target Value Date you could have selected is ten Contract Years after the rider effective date under the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest initial Target Value Date you can select is the Contract Anniversary before the older Owner’s 91st birthday. If the Contract is owned by a non-individual, the latest initial Target Value Date you can select is the Contract Anniversary before the Annuitant’s 91st birthday. Additional Target Value Dates then occur on each subsequent Contract Anniversary while your selected Target Date Benefit is in effect. If the Target Value Date does not fall on a Business Day, we apply any associated credit to your Contract Value on the next Business Day. On any Contract Anniversary before the older Owner’s 81st birthday, you can reset the initial Target Value Date before it occurs as long as the Contract Value is at least equal to the Target Value at the end of the previous Business Day. If the Contract is owned by a non-individual, the age restriction for resetting the initial Target Value Date is before the Annuitant’s 81st birthday. The new initial Target Value Date must be on a Contract Anniversary that is at least ten Contract Years after we process your request for the reset under the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest Target Value Date is the Contract Anniversary before the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). You can request a reset within 30 days following a Contract Anniversary by completing the appropriate form. We process your reset request as of the immediately preceding Contract Anniversary (the reset anniversary) once we receive your request in Good Order at our Service Center. If the reset anniversary does not fall on a Business Day, we process your request on the next Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 92 Once we apply a credit to your Contract Value under one of the Target Date Benefits, the credit becomes part of your Contract Value and is available for immediate withdrawal (subject to any applicable withdrawal charge and penalty tax). The Target Value is available only on the last Business Day before each Target Value Date. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. Also, the credit is allocated proportionately to the Investment Options you chose, and immediately begins to participate in the investment performance of those Investment Options. Because the credit increases your Contract Value, it also increases the total dollar amount (but not the percentage) of the M&E charge you pay. We apply the credit to your Contract after we do any quarterly rebalancing. For tax purposes, the credit is treated as earnings under the Contract. However, if your Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments received less any prior payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if the entire Contract Value is then withdrawn. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal. We assess a withdrawal charge against Purchase Payments withdrawn in the manner described in section 6, Expenses – Withdrawal Charge. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. (For more information see section 3, The Annuity Phase.) Upon such a Full Annuitization you no longer have a Contract Value and, therefore, you no longer receive any Contract Value increases under your selected Target Date Benefit. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING NOTE REGARDING TRANSFERS FOR CONTRACTS WITH A TARGET DATE BENEFIT:We do not count any transfers made under your Target Date Benefit’s quarterly rebalancing program against any free transfers we allow. We also waive the required minimum transfer amount for transfers made under your Target Date Benefit’s quarterly rebalancing program. These restrictions apply only to Contracts with one of the Target Date Benefits while the benefit is part of your Contract. We allocate any additional Purchase Payments according to your most recent allocation instructions if they comply with the current maximum allowable allocations; however, if they do not comply, we instead allocate any additional Purchase Payments according to the current required allocation as discussed in this section. When you selected one of these benefits you consented to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under the Target Date Benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 93 If your Contract includes one of the Target Date Benefits, we divide your Investment Options into the following four groups. TABLE 1: Investment Option Groups Group A Investment Options(1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)If you added the Target Date Retirement Benefit to your Contract before January 26, 2009:AZL Fusion Growth Fund and Franklin Templeton VIP Founding Funds Allocation Fund are included in the Group X Investment Options instead of in the Group A Investment Options; and Franklin Income Securities Fund is included in the Group Y Investment Options instead of in the Group A Investment Options. Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Balanced Index Strategy Fund AZL Fusion Conservative Fund AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund We determine the composition of the Investment Option groups. We do not recategorize the groups to which we assigned the Investment Options currently available under the Contract, but we may add or remove Investment Options from your Contract in the future. We secure all necessary SEC and other governmental approvals before removing an Investment Option.If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within any of the Investment Option groups, we send written notice regarding the closing or substitution 30 days prior to the effective date of the closing or substitution. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 94 If your Contract includes one of the Target Date Benefits, we restrict your allocations to the Investment Option groups. The maximum allowed allocation of Contract Value to the Investment Options in the combined Groups A, B and X is as follows. The minimum required Contract Value to the Investment Options in Group Y appears in Table 3 on the following page. TABLE 2 Maximum % of Contract Value Allowed in the combined Investment Option Groups A, B and X Based on the Number of Years* to the Initial Target Value Date and the Comparison of Contract Value (CV) to the Target Value (TV) Number of Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 28+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 24 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 23 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 22 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 21 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 20 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 19 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 18 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 17 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 16 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 15 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 14 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 13 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 12 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 11 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 10 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 9 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 8 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 7 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 6 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 5 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 4 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 3 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 2 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 1 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% Initial Target Value Date and beyond 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are actually seven complete Contract Years and four months away from your initial Target Value Date, for the purposes of this table, we would consider you to be eight years from the initial Target Value Date. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 95 The maximum allowed allocation of Contract Value for Investment Option Group A and minimum required allocation of Contract Value for Investment Option Group Y depend on the maximum allowed allocation for the combined Groups A, B and X as follows. TABLE 3 When the maximum % of Contract Value allowed in the combined Groups A, B and X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% We automatically rebalance your Contract Value in each of the Investment Options on each Quarterly Anniversary until the rider termination date. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. The rebalancing transfers occur at the end of the last Business Day before the Quarterly Anniversary, so that it is in effect on the Quarterly Anniversary. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Groups A, B or X. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. If you allocate 5% or less of your Contract Value to the Investment Options in Group A; and 35% or less of your Contract Value to the Investment Options in the combined Groups A, B and X; we do not reduce the percentage of Contract Value you allocated to each group, but we do rebalance your Contract Value in your selected Investment Options on each Quarterly Anniversary according to your selected allocations. At the end of the last Business Day before each Quarterly Anniversary, we determine the allocation of Contract Value to your selected Investment Options as follows. First, we establish the maximum allowable allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your allocation instructions for future payments adjusted downward if necessary, to match the maximum allowable group allocation. Lastly, we rebalance the Contract Value in your selected Investment Options according to the new required group allocations. These Investment Option allocation and transfer restrictions end when your selected Target Date Benefit ends. DETERMINING THE MAXIMUM ALLOWABLE AND MINIMUM REQUIRED GROUP ALLOCATION Combined Groups A, B and X.The new maximum allowable allocation for the combined Groups A, B, and X on each Quarterly Anniversary is the lesser of:a) the current maximum allowable allocation for the combined Groups A, B, and X established on the previous Quarterly Anniversary; or b) the maximum allowable allocation for the combined Groups A, B, and X as set out in Table 2 (which appears earlier in this appendix). Table 2 compares the length of time until the initial Target Value Date and the comparison of the current Contract Value to the current Target Value. Groups A and Y.We then use Table 3 (which appears earlier in this appendix) and the new maximum allowable allocation for the combined Groups A, B and X to determine the new maximum allowable allocation for Group A, and the new minimum required allocation for Group Y. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 96 Combined Groups B and X.Lastly, we determine the new maximum allowable allocation for the combined Groups B and X. We make this determination after we compute the required allocation for GroupA as described next in this appendix. The new maximum allowable allocation for the combined Groups B and X is the new maximum allowable allocation for the combined Groups A, B and X, less the new required allocation for GroupA. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. We allocate any additional Purchase Payments according to your most recent allocation instructions if they comply with the current maximum allowable allocations, but if they do not comply with the current maximum allowable allocations, we instead allocate any additional Purchase Payments according to the current required allocation as discussed next in this appendix. NOTE: Unless the maximum allowable allocation for the combined Groups A, B, and X changes, the maximum allowable allocation for Group A and the minimum required allocation for Group Y does not change. DETERMINING THE REQUIRED GROUP ALLOCATION Your selected allocations comply with the new maximum allowable and new minimum required allocations.If your selected allocations for Group A, and the combined Groups B and X, are less than or equal to the new maximum allowable allocations for these groups, the required allocations for the Investment Option groups are equal to your selected allocations. Your selected allocation for Group A complies with the new maximum allowable allocation, but your selected allocation for the combined Groups B and X exceeds the new maximum allowable allocation.If your selected allocation for Group A is less than or equal to the new maximum allowable allocation for this group, the required allocation of Contract Value for Group A is equal to your selected allocation. If your selected allocation for the combined Groups B and X is greater than the new maximum allowable allocation for these groups, then we decrease the required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take the excess allocation from the combined Groups B and X (your selected allocation minus the new maximum allowable allocation) and apply it to Group Y. Your selected allocation for Group A exceeds the new maximum allowable allocation and there may be a change in the required allocation for the combined Groups B and X.If your selected allocation for Group A is greater than the new maximum allowable allocation for this group, then we decrease the required allocation for Group A to equal the new maximum allowable allocation. We then take the excess allocation from Group A (your selected allocation minus the new maximum allowable allocation) and rebalance it as follows. a) If your selected allocation for the combined Groups B and X is less than the new maximum allowable allocation for these groups, the new required allocation is equal to your selected allocation for Groups B and X, plus the excess allocation from Group A, subject to the new maximum allowable allocation for the combined Groups B and X. We then apply any remaining excess allocation from Group A to Group Y. b) If your selected allocation for the combined Groups B and X is greater than or equal to the new maximum allowable allocation for these groups, then we decrease the new required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take any excess allocation from the combined Groups B and X (your selected allocation minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocations to Group A, and minus the new required allocation for Groups B and X. We then rebalance the Contract Value in your selected Investment Options according to the required allocations for each Investment Option group. NOTE: We do not reallocate more Contract Value to Group A than your selected allocation instructions specify. However, we may reallocate more Contract Value to the combined Groups B and X than your allocation instructions specify if we remove excess Contract Value from Group A. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 97 Rebalancing calculation within the Investment Option groups Within the Investment Option groups, the rebalancing calculation formula is: a x (b / c) where: a The required group allocation on the current Quarterly Anniversary. b The required allocation for each Investment Option as of the Business Day immediately preceding the current Quarterly Anniversary. c The required group allocation as of the Business Day immediately preceding the current Quarterly Anniversary. Because the allocation to each Investment Option must be a whole percentage, we round your required allocation to the nearest whole percentage. The current required allocations then become your allocation instructions for future Purchase Payments. Transfers of Contract Value between Investment Options do not change the current required allocation for each Investment Option or the allocation instructions for future Purchase Payments. In order to change the current required allocation when you make a transfer, you must also change your allocation instructions for future Purchase Payments (see section 2, Purchase – Allocation of Purchase Payments). Any change you make to your allocation instructions for future Purchase Payments must comply with the current maximum allowable allocations. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary that this quarterly rebalancing changes your required allocation and allocation instructions for future payments, or the Business Day we process any new allocation instructions for future Purchase Payments. NOTE: · It is possible that we may move all of your Contract Value out of one or more or your selected Investment Options due to the passage of time and/or as Contract Value as a percentage of Target Value decreases. · You are notified by transaction confirmation of any change to your selected allocation in the Investment Option groups. In order to change your selected Investment Option allocation after notification, you must change your allocation instructions. Your new allocation instructions are subject to the current Investment Option allocation and transfer restrictions. · Unless you reset the initial Target Value Date, the maximum allowable allocation of your Contract Value to Investment Options in Group A, and the maximum allowable allocation of your Contract Value to Investment Options in the combined Groups A, B and X do not increase, regardless of Contract Value performance. · If you allocate less than the maximum allowable amount of Contract Value to the Investment Options in the combined Groups A, B and X, you may be subject to fewer reallocations of your Contract Value in these groups due to the passage of time and/or as the comparison of Contract Value as a percentage of Target Value decreases. · You can never allocate more than 30% of your Contract Value to Investment Option Group A, or more than 95% of your Contract Value to Investment Option in the combined Groups A, B and X. · We cannot require you to have less than 5% of your Contract Value in Investment Option Group A, nor can we require you to have less than 35% of your Contract Value in Investment Option in the combined Groups A, B and X. · Investment Option Group Y has no maximum limit on the percentage of Contract Value you can allocate to it. · The maximum allowable allocation for the Investment Option groups can decrease as the number of years until the initial Target Value Date decreases and as the comparison of Contract Value as a percentage of Target Value decreases. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 98 WHEN A TARGET DATE BENEFIT ENDS Your Target Date Benefit ends upon the earliest of the following. · The Business Day we process your request to remove your selected Target Date Benefit from the Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then your selected Target Date Benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. ·When the Contract ends. APPENDIX E – THE LIFETIME BENEFITS There were three Lifetime Benefits.The Lifetime Plus Benefit was available from May 1, 2007 through January 25, 2009. The Lifetime Plus II Benefit was available from November 12, 2007 through March 31, 2009. The Lifetime Plus 10 Benefit was available from July 17, 2008 through March 31, 2009. None of these benefits are currently available for selection. All of these benefits have an additional M&E charge as indicated in the following table, and that charge may increase or decrease in certain situations. Accumulation Phase Annuity Phase Current M&E Charge(1) Maximum M&E Charge(1) Current and Maximum M&E Charge(1) Additional M&E Charge for Optional Benefits(2) Lifetime Plus Benefit (available before April 1, 2009)(3) Single Lifetime Plus Payments 0.70% 1.50%(4) NA Joint Lifetime Plus Payments 0.85% 1.65%(5) NA The following versions of these benefits were available from January 26, 2009 until March 31, 2009. Lifetime Plus II Benefit and Lifetime Plus 10 Benefit Single Lifetime Plus Payments 0.95% 1.60%(4) NA Joint Lifetime Plus Payments 1.10% 1.75%(5) NA The following versions of these benefits were available before January 26, 2009. Lifetime Plus II Benefit and Lifetime Plus 10 Benefit Single Lifetime Plus Payments(6) 0.80% 1.60%(4) NA Joint Lifetime Plus Payments(7) 0.95% 1.75%(5) NA The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any Contract Value you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on any Contract Value you apply to fixed Annuity Payments. For more information, please see section 6, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for these optional benefits during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. From January 26, 2009 until March 31, 2009, this benefit was only available in Nevada and it did not include the Cumulative Withdrawal Benefit. This is the maximum charge we could impose if you remove a Covered Person, upon a reset of any of the guaranteed values available under any of the Lifetime Benefits, or if you receive an automatic increase to your Lifetime Plus Payments. This is the maximum charge we could impose upon a reset of any of the guaranteed values available under any of the Lifetime Benefits, or if you receive an automatic increase to your Lifetime Plus Payments. On the Benefit Date the current M&E charge reduces to 0.70%, and the maximum M&E charge reduces to 1.50%. On the Benefit Date the current M&E charge reduces to 0.85%, and the maximum M&E charge reduces to 1.65%. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E 99 Except as specified in this appendix, the same terms and conditions apply to each of the Lifetime Benefits. Each of these benefits provides guaranteed lifetime income in the form of partial withdrawals (Lifetime Plus Payments) that are available to you during the Accumulation Phase. The Lifetime Benefits were designed for those who want lifetime income and continued access to both Contract Value and a death benefit for a period of time, as opposed to Annuity Payments that provide higher periodic lifetime payments but eliminate both your Contract Value and death benefit. The Lifetime Plus Benefit is the simplest of these three benefits – it offered potentially lower fees than the other two benefits and the ability to begin payments before age 65. The Lifetime Plus II Benefit is very similar to the Lifetime Plus Benefit but it offered more potential to increase your initial Lifetime Plus Payment. The Lifetime Plus 10 Benefit offered the maximum potential initial payment but you must wait to begin payments until age 65. Lifetime Plus Payments are annual payments that we initially calculate using your “Benefit Base,” your “age band payment percentage,” and whether you select single or joint Lifetime Plus Payments, as described in this appendix. Under all of these benefits we restrict the Investment Options to which you can allocate money under your Contract. When you selected your benefit you had to choose either single Lifetime Plus Payments for the lifetime of the sole Covered Person, or joint Lifetime Plus Payments for the lifetime of both joint Covered Persons. For joint Lifetime Plus Payments, the joint Covered Persons must qualify as spouses under federal law. If all Covered Persons die before you request to begin Lifetime Plus Payments, your benefit ends and these payments are not available to you. You can begin receiving Lifetime Plus Payments at any time subject to certain restrictions. Once established, your annual maximum Lifetime Plus Payment may increase each year, but it cannot decrease unless you take an excess partial withdrawal (Excess Withdrawal). Payment increases are automatic and are based upon increases in your Contract Value subject to adjustments for Excess Withdrawals. Each of the Lifetime Benefits also include a Cumulative Withdrawal Benefit,* which allows you to control the amount of each Lifetime Plus Payment you receive subject to certain restrictions. Each Benefit Year that you take less than the annual maximum Lifetime Plus Payment that you are entitled to, we add the remaining amount to the Cumulative Withdrawal Value. You can take withdrawals from your Cumulative Withdrawal Value at any time. For more information regarding the Cumulative Withdrawal Benefit, please see the “Lifetime Plus Payments – The Cumulative Withdrawal Benefit” discussion later in this appendix. * The Cumulative Withdrawal Benefit was not available under Contracts issued in Nevada. There are several important points to note about the Lifetime Benefits. · None of these benefits create Contract Value or guarantee the performance of any Investment Option. · You can remove one of the Lifetime Benefits from your Contract provided that you do so before you exercise it. However, if your Contract also includes the No Withdrawal Charge Option, you can only remove a Lifetime Benefit if you can simultaneously replace it with Investment Protector. · Contracts with one of the Lifetime Benefits are subject to restrictions on the Investment Options available for allocations and transfers. We have put these restrictions in place to support the guarantees that we provide under these benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. · Under the Lifetime Plus Benefit and Lifetime Plus II Benefit, you cannot begin receiving Lifetime Plus Payments if any Covered Person is younger than age 50 or if any Covered Person is age 91 or older. Under the Lifetime Plus 10 Benefit, you cannot begin receiving Lifetime Plus Payments if any Covered Person is younger than age 65 or if any Covered Person is age 91 or older. If you do not begin receiving Lifetime Plus Payments during this eligibility period, your benefit ends and you will have incurred higher Contract charges without receiving any advantage from your selected benefit. NOTE: Joint Lifetime Plus Payments are not available under the Lifetime Plus Benefit or Lifetime Plus II Benefit if there is more than a 40-year age difference between spouses, and joint Lifetime Plus Payments are not available under the Lifetime Plus 10 Benefit if there is more than a 25-year age difference between spouses. · Lifetime Plus Payments received before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. · If one Covered Person dies after joint Lifetime Plus Payments have begun, any payment received by the surviving spouse (who is also a Covered Person) after the date of death and before the survivor reaches age 59½, is reported as a premature distribution according to the Code. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E · Once Lifetime Plus Payments begin, you cannot stop them unless you take an Excess Withdrawal of the entire Contract Value or you request a Full Annuitization. – If you stop Lifetime Plus Payments and instead take an Excess Withdrawal of the entire Contract Value, the Contract ends and you may receive less money than you would have received had you continued to receive Lifetime Plus Payments. However, the ability to stop Lifetime Plus Payments by taking an Excess Withdrawal is only available if your Contract Value is greater than the Cumulative Withdrawal Value.(1) – If you stop Lifetime Plus Payments and instead request fixed Annuity Payments under a Full Annuitization, the benefit you selected ends and we no longer assess the M&E charge on that portion of the Contract. If you request variable Annuity Payments under a Full Annuitization, the benefit you selected ends and we reduce the M&E charge on that portion of the Contract. · If you take less than the annual maximum Lifetime Plus Payment(1) you are entitled to in a Benefit Year, you could reduce the chance that you receive any increase to your annual maximum Lifetime Plus Payment. Allocations to the Cumulative Withdrawal Value (the difference between the maximum Lifetime Plus Payment that you are entitled to and the actual Lifetime Plus Payment you received) do not earn interest or participate in the performance of your selected Investment Options, and the Cumulative Withdrawal Value is not available to your Beneficiaries(2) upon death. (See the “Lifetime Plus Payments – Cumulative Withdrawal Benefit” discussion later in this appendix.) The Cumulative Withdrawal Benefit was not available under Contracts issued in Nevada. However, if you selected joint Lifetime Plus Payments and upon your death your surviving spouse who is also the joint Covered Person elects to continue the Contract, the Cumulative Withdrawal Value is available to your spouse. ASSIGNMENT OF A CONTRACT WITH ONE OF THE LIFETIME BENEFITS: If you assign the Contract, you cannot change the Covered Person(s). Any existing Contract assignment must be removed before you begin receiving Lifetime Plus Payments. Exceptions to the removal of a Contract assignment may be made in order to comply with applicable law. NOTE REGARDING THE FLEXIBLE REBALANCING PROGRAM:The flexible rebalancing program is not available to you while your selected Lifetime Benefit is in effect. However, if you remove your Lifetime Benefit from your Contract, you are able to participate in the flexible rebalancing program after the rider termination date. NOTE REGARDING PARTIAL WITHDRAWALS:You cannot take a partial withdrawal from specific Investment Options if your Contract includes a Lifetime Benefit. NOTE: A regulator may require us to block your Contract and thereby we may have to refuse to pay any Lifetime Plus Payments or Cumulative Withdrawals until we receive other instructions. REMOVING ONE OF THE LIFETIME BENEFITS FROM YOUR CONTRACT You can remove your selected Lifetime Benefit from your Contract at any time before you exercise it. However, if your Contract also includes the No Withdrawal Charge Option, you can only remove a Lifetime Benefit if you can simultaneously replace it with the Investment Protector Benefit (see section 11, Selection of Optional Benefits – Replacing the Optional Benefits). You can request the removal of your selected Lifetime Benefit by completing the appropriate form. We must receive this form within 30 days before a Contract Anniversary in order to remove the benefit on that anniversary (the rider termination date). We process your request on the Contract Anniversary (or the next Business Day if the Contract Anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center. If you remove one of these benefits from your Contract, we no longer assess the additional M&E charge associated with it as of the rider termination date. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. Although you cannot remove any of the Lifetime Benefits from your Contract after Lifetime Plus Payments begin, you can end your selected benefit by: · taking an Excess Withdrawal of the entire Contract Value, less any withdrawal charge (however, this option is only available if your Contract Value is greater than the Cumulative Withdrawal Value*); or · requesting Annuity Payments under a Full Annuitization based on the greater of the entire Contract Value or Cumulative Withdrawal Value (if applicable). * The Cumulative Withdrawal Benefit was not available under Contracts issued in Nevada. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E NOTE: If you end your selected Lifetime Benefit by taking an Excess Withdrawal or a Full Annuitization: · your Lifetime Plus Payments stop, · the Accumulation Phase of the Contract ends, · the death benefit ends, and · if you request Annuity Payments, all annuitized portions of the Contract end, as indicated in section 3, The Annuity Phase. WHO IS CONSIDERED A COVERED PERSON(S)? For single Lifetime Plus Payments and for: · solely owned Contracts, the Covered Person is the Owner. · Contracts owned by a non-individual, the Covered Person is the Annuitant. · jointly owned Contracts, you chose which Owner was to be the Covered Person subject to the maximum age restriction for adding one of the Lifetime Benefits to your Contract (age 80 or younger). For joint Lifetime Plus Payments, Covered Persons must be spouses and for: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary if the sole Owner is a non-individual; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be both the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the Contract is owned by a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary. However, if we require a non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary solely for the purpose of determining the Lifetime Plus Payment. You cannot add a Covered Person to your Contract or replace Covered Persons. However, you can remove a Covered Person if you selected joint Lifetime Plus Payments. You can make this change only once. Before Lifetime Plus Payments begin, you can request the removal of a joint Covered Person within 30 days before a Contract Anniversary by completing the appropriate form. Once Lifetime Plus Payments have begun, you can request the removal of a joint Covered Person within 30 days before a Benefit Anniversary by completing the appropriate form. We process your request on the Contract Anniversary* (or Benefit Anniversary,* as applicable) that occurs immediately after we receive your request in Good Order at our Service Center. For Contracts issued in Nevada, if you remove a joint Covered Person from your Contract we change your additional M&E charge to 0.70% for the Lifetime Plus Benefit with single Lifetime Plus Payments. For Contracts issued in all other states, because we are no longer offering any of the Lifetime Benefits, if you remove a joint Covered Person from your Contract we reserve the right to declare a new additional M&E charge for your selected benefit. However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for your selected benefit with single Lifetime Plus Payments that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. If we change the M&E charge, we adjust the number of accumulation units so that the Contract Value on the anniversary that we process your request remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E After the Benefit Date we do not reduce your Lifetime Plus Payment if you remove a Covered Person from your Contract, but we may increase your payment as follows. We compare your current Lifetime Plus Payment to a payment based on the appropriate percentage for the remaining Covered Person’s current age and the current Contract Value as of the Benefit Anniversary that we process your removal request (see the age band table in the “Lifetime Plus Payments” discussion later in this appendix). If the payment based on the appropriate percentage for the remaining Covered Person’s current age and Contract Value is greater, we increase your annual maximum Lifetime Plus Payment* to this new amount. If you chose to receive the maximum payment, the same increase also applies to the actual Lifetime Plus Payment you receive for the coming year. However, if you chose to receive less than the maximum payment, there is no change to the actual Lifetime Plus Payment you receive for the coming year and we apply the difference between your maximum and actual Lifetime Plus Payment to the Cumulative Withdrawal Value. * For Contracts issued in Nevada, we increase your annual Lifetime Plus Payment to this new amount. NOTE: A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required above. NOTE FOR NON-SPOUSE JOINT OWNERS SELECTING SINGLE LIFETIME PLUS PAYMENTS: Before the Benefit Date, upon the death of any Owner, Lifetime Benefits and any Lifetime Plus Payments end if the Contract Value is positive. This means Lifetime Plus Payments may not be available or may end even if the Covered Person is still alive. NOTE FOR JOINT LIFETIME PLUS PAYMENTS: Covered Persons must continue to qualify as spouses under federal law while a Lifetime Benefit is in effect. If at any time before this you are no longer spouses, you must immediately send us notice. We either divide the Contract in accordance with any applicable court order or law regarding division of assets upon divorce, or remove a Covered Person from the Contract. At this time, we may change the additional M&E charge for your selected benefit as discussed in this section. However, any new additional M&E charge cannot be greater than the maximum listed in the table at the beginning of this appendix. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, your selected Lifetime Benefit, any Lifetime Plus Payments and the Contract all end. NOTE FOR CONTRACTS ISSUED TO CIVIL UNION PARTNERS IN NEW JERSEY:In the state of New Jersey we allow civil union partners to be Joint Owners and/or joint Covered Persons. However, civil union partners are treated differently than persons who are recognized as spouses under the federal tax law and this affects how long Lifetime Plus Payments continue and when your benefit ends. Specifically, with respect to federally recognized spouses, upon the death of one spouse, the surviving spouse can continue the Contract. In addition, if the spouses were joint Covered Persons and had begun receiving Lifetime Plus Payments, the payments would continue for the entire lifetime of the survivor if they elect to continue the Contract. Continuation of the Contract and Lifetime Plus Payments may not always be available to a surviving civil union partner. If Lifetime Plus Payments have begun and the Contract Value has been reduced to zero at the time of the first civil union partner’s death, and the surviving civil union partner is a Covered Person, then Lifetime Plus Payments continue for the entire lifetime of the surviving civil union partner. If instead the Contract Value is positive at the time of the first civil union partner’s death, Lifetime Plus Payments generally stop and the selected Lifetime Benefit ends with the following exception. For Contracts jointly owned by civil union partners, if within one year of the date of death of one civil union partner the surviving civil union partner who is also a Covered Person does not choose to receive payout of the death benefit or take a Full Annuitization, and the Contract Value reduces to zero before the one year anniversary, then Lifetime Plus Payments continue for the entire lifetime of the surviving civil union partner. However, in this instance if the Contract Value is positive on the one year anniversary of the first civil union partner’s death, Lifetime Plus Payments stop and the selected Lifetime Benefit ends on that one year anniversary. For more information about how civil union partnerships affect Lifetime Plus Payments, please see your selected Lifetime Benefit rider. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E IF YOU BEGIN RECEIVING LIFETIME PLUS PAYMENTS · You can no longer remove your selected Lifetime Benefit from the Contract. · Partial Annuitizations are no longer available. · You can no longer make additional Purchase Payments to the Contract and the automatic investment plan is no longer available to you. · The free withdrawal privilege is no longer available to you. However, Lifetime Plus Payments and Cumulative Withdrawals are not subject to a withdrawal charge and do not reduce the Withdrawal Charge Basis. For Contracts issued in Washington, however, Lifetime Plus Payments reduce the Withdrawal Charge Basis. · Excess Withdrawals (including a full withdrawal of the Contract Value) which are available while you are receiving Lifetime Plus Payments are subject to a withdrawal charge and reduce the Withdrawal Charge Basis, as set out in section 6, Expenses – Withdrawal Charge. · Any Excess Withdrawal reduces your annual maximum Lifetime Plus Payment (or your annual Lifetime Plus Payment for Contracts issued in Nevada) proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) on the next Benefit Anniversary after the withdrawal. However, if you take an Excess Withdrawal of your entire remaining Contract Value, or you take an Excess Withdrawal that reduces your Lifetime Plus Payment to below the acceptable minimum, your payments stop and your benefit ends on the Business Day you take the Excess Withdrawal. · The systematic withdrawal program and the dollar cost averaging program are no longer available to you. · You can only change the ownership of this Contract if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The additional M&E charge for the Lifetime Plus Benefit continues until your benefit ends or the Contract Value is zero. · If you selected the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit before January 26, 2009, the additional M&E charge for your benefit decreases as indicated at the beginning of this appendix, and it continues until your benefit ends or the Contract Value is zero. · If you selected the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit from January 26, 2009 until March 31, 2009, the additional M&E charge for your benefit continues until your benefit ends or the Contract Value is zero. · If you have the Quarterly Value Death Benefit, the additional M&E charge for the Quarterly Value Death Benefit continues as long as the death benefit value is greater than zero. · The Contract Value continues to fluctuate as a result of market performance, and decreases on a dollar for dollar basis with each Lifetime Plus Payment, Cumulative Withdrawal* and Excess Withdrawal (including any withdrawal charge). · You can no longer manually reset the 5% Annual Increase under the Lifetime Plus Benefit and we no longer automatically reset the Enhanced 5% Annual Increase under the Lifetime Plus II Benefit or the 10% Annual Increase under the Lifetime Plus 10 Benefit. · We no longer calculate the following values and they all end: the Quarterly Anniversary Value under any of the Lifetime Benefits; the 5% Annual Increase under the Lifetime Plus Benefit; the Highest Annual Increase under the Lifetime Plus II Benefit; and the 10% Annual Increase under the Lifetime Plus 10 Benefit. However, if you selected the Quarterly Value Death Benefit, we continue to calculate the Quarterly Anniversary Value available under that benefit. · We may apply an annual payment increase to your annual maximum Lifetime Plus Payment (or your annual Lifetime Plus Payment for Contracts issued in Nevada) on every Benefit Anniversary after Lifetime Plus Payments have begun and before the older Covered Person’s 91st birthday. If we increase your annual maximum Lifetime Plus Payment (or your annual Lifetime Plus Payment for Contracts issued in Nevada), we reserve the right to change the additional M&E charge for your selected benefit and payment type (single life or joint life) as of the next fifth Benefit Anniversary, subject to the maximum additional M&E charge. This change takes effect 60 days after that fifth Benefit Anniversary if we increased your Lifetime Plus Payment on that Benefit Anniversary or any of the previous four Benefit Anniversaries. · Once Lifetime Plus Payments begin, you cannot stop them unless you take an Excess Withdrawal of the entire Contract Value or you request a Full Annuitization. However, stopping Lifetime Plus Payments by taking an Excess Withdrawal is only available if your Contract Value is greater than the Cumulative Withdrawal Value.* * The Cumulative Withdrawal Benefit was not available under Contracts issued in Nevada. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E NOTE REGARDING THE DEATH BENEFITS:If you begin receiving Lifetime Plus Payments, then, on and after the Benefit Date: · the death benefit that is equal to your Contract Value continues to fluctuate with market performance and decreases on a dollar for dollar basis with each Lifetime Plus Payment we make and any Cumulative Withdrawal or Excess Withdrawal you take (including any withdrawal charge); · the Traditional Death Benefit value under the Traditional Death Benefit no longer increases because you can no longer make additional Purchase Payments; and each Lifetime Plus Payment, Cumulative Withdrawal, and any Excess Withdrawal reduces the Traditional Death Benefit value proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge); and · the Quarterly Anniversary Value under the Quarterly Value Death Benefit (if applicable) decreases proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) for each Lifetime Plus Payment, Cumulative Withdrawal and Excess Withdrawal. LIFETIME PLUS PAYMENTS To begin receiving Lifetime Plus Payments you must submit a payment election form to our Service Center. Lifetime Plus Payments begin on the Benefit Date, which must be the 1st or 15th of a calendar month. The Benefit Date is at least 15 calendar days after your request has been received in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. Under the Lifetime Plus Benefit and Lifetime Plus II Benefit the first available Benefit Date you can select is the one that occurs after the younger Covered Person’s 50th birthday. Under the Lifetime Plus 10 Benefit the first available Benefit Date you can select is the one that occurs after the younger Covered Person’s 65th birthday. Under all benefits, the last available Benefit Date you can select is the one that occurs before the older Covered Person’s 91st birthday. Therefore, under the Lifetime Plus Benefit or Lifetime Plus II Benefit, jointLifetime PlusPayments are not available if there is more than a 40-year age difference between spouses, and jointLifetime PlusPayments are not available under the Lifetime Plus 10 Benefit if there is more than a 25-year age difference between spouses. If you have not begun receiving Lifetime Plus Payments six months before the older Covered Person’s 91st birthday, we send you written notice that the benefit is about to end. If the benefit ends before you begin receiving Lifetime Plus Payments, you will have incurred higher Contract charges without receiving any explicit advantage from selecting it. NOTE: If you added one of the Lifetime Benefits to your Contract when the older Covered Person was age 80, then we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the 5% Annual Increase, Enhanced 5% Annual Increase, or 10% Annual Increase (as applicable). The Benefit Date must occur on either the 1st or the 15th of a calendar month. You can elect to receive Lifetime Plus Payments on an annual, semi-annual, quarterly, monthly or semi-monthly basis. Monthly and semi-monthly payments are only available through an electronic transfer of funds. Each Lifetime Plus Payment amount equals the annual actual Lifetime Plus Payment (or your annual Lifetime Plus Payment for Contracts issued in Nevada) divided by the number of payments we make during the Benefit Year. If the scheduled Lifetime Plus Payment date does not fall on a Business Day, we make payment to you on the next Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E If you exercise one of the Lifetime Benefits, we begin making Lifetime Plus Payments as of the Benefit Date. Under the Lifetime Plus Benefit or Lifetime Plus II Benefit, on the Benefit Date, the initial payment is equal to the Benefit Base (for more information, see “The Benefit Base” discussion later in this appendix) multiplied by the age band payment percentage of the Covered Person (or younger Covered Person, if you select joint Lifetime Plus Payments) as follows: Age band of the Covered Person (or younger of the Covered Persons for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage (or annual Lifetime Plus Payment percentage for Contracts issued in Nevada) 50 - 59 4% 60 - 69 5% 70 - 79 6% 80+ 7% Under the Lifetime Plus 10 Benefit, on the Benefit Date, the initial payment is equal to the Benefit Base multiplied by the age band payment percentage of the Covered Person (or younger Covered Person, if you select joint Lifetime Plus Payments) as follows: Age band of the Covered Person (or younger of the Covered Persons for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 - 79 5% 80+ 6% Future Lifetime Plus Payments only decrease if you take an Excess Withdrawal, and they may increase if there are any gains in the Contract Value or when the payment percentage increases based on the age of the Covered Person (for more information see “Automatic Annual Payment Increases to the Lifetime Plus Payments” next in this appendix). However, if you take less than the annual maximum Lifetime Plus Payment that you are entitled to in a Benefit Year, you could reduce the chance that you receive an annual increase to your Lifetime Plus Payment. This risk does not apply to Contracts issued in Nevada because the Cumulative Withdrawal Benefit was not available in that state. An Excess Withdrawal reduces your annual maximum Lifetime Plus Payment (or your annual Lifetime Plus Payment for Contracts issued in Nevada) proportionately by the percentage of Contract Value withdrawn on the next Benefit Anniversary after the withdrawal. Taking Excess Withdrawals may cause Lifetime Plus Payments to stop, and your benefit to end. The annual maximum Lifetime Plus Payment percentage for each age band that is listed in the tables above (or annual Lifetime Plus Payment percentage for Contracts issued in Nevada) was set on the rider effective date and does not change during the life of the benefit. For Contracts issued in Nevada, the initial Lifetime Plus Payment must be at least $100. For all other Contracts, the initial actual Lifetime Plus Payment must either be zero, or at least $100. If we are unable to structure your initial payment so that it complies with these restrictions for the payment frequency you selected, Lifetime Plus Payments are not available to you and we contact you to discuss alternate arrangements. For Contracts issued in Nevada, if you take an Excess Withdrawal that reduces your Lifetime Plus Payment to less than $100 and we cannot restructure your payment so that it is at least $100, you must take an Excess Withdrawal of the entire Contract Value, Lifetime Plus Payments stop, and your benefit ends. For all other Contracts, if you take an Excess Withdrawal that reduces your annual maximum Lifetime Plus Payment to less than $100, you must take an Excess Withdrawal of the entire Contract Value, Lifetime Plus Payments stop, and your benefit ends. Once each Benefit Year you can change the frequency of Lifetime Plus Payments for the following Benefit Year. However, you cannot change the frequency of your payments on or after the Business Day your Contract Value is reduced to zero.* On and after the date that your Contract Value is reduced to zero, you receive the maximum Lifetime Plus Payment you are entitled to at the same frequency you were receiving payments before your Contract Value was reduced to zero. * This restriction does not apply in Nevada. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E You must provide notice of any requested change to the frequency of your Lifetime Plus Payment to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we change the payment frequency on the Benefit Anniversary and the change remains in effect until the benefit ends or you request another change. For Qualified Contracts, if we calculate the required minimum distribution based on the value in this Contract and this amount is greater than your remaining Lifetime Plus Payments for the calendar year, we do one of the following. · For Contracts issued in Nevada, if you will receive at least one more payment before the end of the calendar year, each remaining Lifetime Plus Payment for the calendar year is equal to the remaining required minimum distribution divided by the number of payments remaining. We do not consider this type of increase to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. · For Contracts issued in all other states, if you will receive at least one more payment before the end of the calendar year, each remaining Lifetime Plus Payment for the calendar year is equal to the remaining required minimum distribution divided by the number of payments remaining. However, if this increase causes your actual Lifetime Plus Payment to be greater than the maximum payment, we deduct the extra from the Cumulative Withdrawal Value (if available). We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. · If you will not receive any more payments before the end of the calendar year, we instead send you one payment by the end of the calendar year that is equal to the remaining required minimum distribution and we deduct this payment from the Cumulative Withdrawal Value (ifavailable). We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. We deduct each Lifetime Plus Payment (and any additional payments resulting from a required minimum distribution) proportionately from the Investment Options. We continue to allocate the Contract Value among the Investment Options according to your instructions while your benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect (subject to certain restrictions set out in section 4, Investment Options – Transfers, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this appendix). If you reach a point where the Lifetime Plus Payment you are receiving is greater than your remaining Contract Value, we credit your Contract with the difference of your Lifetime Plus Payment minus your Contract Value immediately before we make the payment. We then make the Lifetime Plus Payment and reduce your Contract Value to zero. We make this credit for tax reasons so that this last payment before the Contract Value is reduced to zero and is taxed as a withdrawal and all subsequent Lifetime Plus Payments are taxed as annuity payments. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal of the entire Contract Value while the benefit is in effect, then Lifetime Plus Payments continue as follows. · For single Lifetime Plus Payments where the Contract is solely owned or owned by a non-individual, Lifetime Plus Payments continue until the death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned and the Joint Owners are not spouses, Lifetime Plus Payments continue until the death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned by spouses, Lifetime Plus Payments continue until the death of any Joint Owner unless the surviving spouse is the Covered Person and elects to continue the Contract. If the surviving spouse is the Covered Person and elects to continue the Contract, Lifetime Plus Payments continue at 100% of the amount that we were paying when both Owners were alive until the death of the Covered Person. · For joint Lifetime Plus Payments, Lifetime Plus Payments continue until the deaths of both Covered Persons. Upon the death of an Owner (or the Annuitant if the Contract is owned by a non-individual) who was also a Covered Person, if the surviving spouse continues the Contract, joint Lifetime Plus Payments continue at 100% of the amount that we were paying when both Covered Persons were alive, or higher if applicable. However, if the surviving spouse elects to receive payout of the death benefit, then Lifetime Plus Payments stop. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. On the maximum permitted Income Date, if your Contract Value is greater than zero, we base Annuity Payments on your Contract Value if it includes a Lifetime Benefit but Lifetime Plus Payments have not begun. If you have not selected an Annuity Option we make payments under the default option described in section 3, The Annuity Phase. However, if your Contract Value is greater than zero and your Contract includes a Lifetime Benefit and Lifetime Plus Payments have begun, we base Annuity Payments on the greater of the Contract Value or Cumulative Withdrawal Value.* In addition, if you choose to take fixed Annuity Payments under either Annuity Option 1 or 3, you instead receive the greater of the following. However, if you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. For single Lifetime Plus Payments, if you choose Annuity Option 1 (Life Annuity) where the sole Annuitant is the sole Covered Person, then the fixed Annuity Payments equal the greatest of: · annual fixed Annuity Payments under Annuity Option 1 based on the greater of the Contract Value or Cumulative Withdrawal Value;* or · the current annual maximum Lifetime Plus Payment available to you. For joint Lifetime Plus Payments, if you choose Annuity Option 3 (Joint and Last Survivor Annuity) with Annuity Payments to continue at a level of 100% to the surviving joint Annuitant, and both joint Annuitants are the joint Covered Persons, then the fixed Annuity Payments equal the greatest of: · annual fixed Annuity Payments under Annuity Option 3 based on the greater of the Contract Value or Cumulative Withdrawal Value;* or · the current annual maximum Lifetime Plus Payment available to you. In addition, if on the maximum permitted Income Date the current annual maximum Lifetime Plus Payment is greater than the annual fixed Annuity Payment based on the Contract Value, we send you any remaining Cumulative Withdrawal Value.* * The Cumulative Withdrawal Benefit was not available under Contracts issued in Nevada. Therefore, on the maximum permitted Income Date, if your Contract Value is greater than zero, we base Annuity Payments on your Contract Value. The Cumulative Withdrawal Benefit The Cumulative Withdrawal Benefit was automatically part of the Lifetime Plus II Benefit and the Lifetime Plus 10 Benefit. It was also automatically part of the Lifetime Plus Benefit in all states except Nevada. There is no additional fee or charge for the Cumulative Withdrawal Benefit. The Cumulative Withdrawal Benefit allows you to control the amount of Lifetime Plus Payment you receive before your Contract Value is reduced to zero. You can change the amount of your actual Lifetime Plus Payment for the following Benefit Year by sending us notice. However, after your Contract Value is reduced to zero you are required to take the maximum payment. You must provide notice of any requested change to your actual Lifetime Plus Payment amount to our Service Center at least 30 days before the Benefit Date or Benefit Anniversary (as applicable). If the change is available, we change your actual Lifetime Plus Payment to your requested amount on the Benefit Date or Benefit Anniversary (as applicable) and the change remains in effect until you request another change or until your Contract Value is reduced to zero. The Cumulative Withdrawal Value is the amount of all annual maximum Lifetime Plus Payments that you did not take. The Cumulative Withdrawal Value does not earn interest and it does not increase or decrease due to the performance of your selected Investment Options. It only increases when you take less than your annual maximum Lifetime Plus Payment and it only decreases when you take a Cumulative Withdrawal. The Cumulative Withdrawal Value remains in your Contract Value and in your death benefit value and does not reduce either value until it is withdrawn as a Cumulative Withdrawal. Your Contract Value also continues to fluctuate with the performance of your selected Investment Options. The Cumulative Withdrawal Benefit is not available to your Beneficiaries* upon death. If you take less than the annual maximum Lifetime Plus Payment you are entitled to in a Benefit Year, you could reduce the chance that you receive any increase to your annual maximum Lifetime Plus Payment. (For more information, see the “Automatic Annual Payment Increases to the Lifetime Plus Payments” discussion that appears next in this appendix.) * However, if you selected joint Lifetime Plus Payments and upon your death your surviving spouse who is also the joint Covered Person elects to continue the Contract, the Cumulative Withdrawal Value is available to your spouse. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E You can take withdrawals from your Cumulative Withdrawal Value at any time. Any portion of a withdrawal that is less than or equal to your Cumulative Withdrawal Value is a Cumulative Withdrawal, and any portion of a withdrawal that is greater than your Cumulative Withdrawal Value is an Excess Withdrawal. Each Cumulative Withdrawal must be at least $100, or your entire Cumulative Withdrawal Value. Cumulative Withdrawals are not subject to a withdrawal charge and do not reduce your Withdrawal Charge Basis. However, each Cumulative Withdrawal reduces your Contract Value and Cumulative Withdrawal Value on a dollar for dollar basis, and reduces the portion of the Traditional Death Benefit value that is based on Purchase Payments (or the portion of the Quarterly Value Death Benefit value that is based on the Quarterly Anniversary Value, if applicable) proportionately by the percentage of Contract Value withdrawn. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal: · we send you any remaining Cumulative Withdrawal Value, · your Cumulative Withdrawal Benefit ends, · you receive your maximum Lifetime Plus Payment (actual Lifetime Plus Payments are not available after the Contract Value is reduced to zero) at the payment frequency you previously selected, and · your Lifetime Plus Payments continue as indicated in the “When a Lifetime Benefit Ends” discussion that appears later in this appendix. However, if your Contract Value is reduced to zero because of an Excess Withdrawal, your Cumulative Withdrawal Benefit and your selected benefit ends. AUTOMATIC ANNUAL PAYMENT INCREASES TO THE LIFETIME PLUS PAYMENTS On each Benefit Anniversary after the Benefit Date, and before the older Covered Person’s 91st birthday, we may increase your Lifetime Plus Payment if there is any gain in the Contract Value since the previous Benefit Anniversary or when the Lifetime Plus Payment percentage increases based on the age of the Covered Person as follows. For Contracts issued in Nevada: You automatically receive an annual payment increase to your Lifetime Plus Payment if the Contract Value on the current Benefit Anniversary is greater than the Contract Value from one year ago on the previous Benefit Anniversary (or, in the case of the first Benefit Anniversary, on the Benefit Date). If the Contract Value has increased, we calculate the percentage of growth between these two Contract Values and increase your Lifetime Plus Payment by this percentage. For example, if your Contract Value increases by 5%, your annual Lifetime Plus Payment increases by 5%. On each Benefit Anniversary you may also receive an annual payment increase if the annual Lifetime Plus Payment percentage increases based on the current age of the Covered Person (or younger Covered Person in the case of joint Lifetime Plus Payments) and the new percentage, when applied to the Contract Value results in a higher Lifetime Plus Payment. For Contracts issued in all other states: If at the end of the Benefit Year you have taken your annual maximum Lifetime Plus Payment (as actual Lifetime Plus Payments and/or Cumulative Withdrawals) you automatically receive an increase to next year’s annual maximum Lifetime Plus Payment if the Contract Value on the current Benefit Anniversary is greater than the Contract Value from one year ago on the previous Benefit Anniversary (or, in the case of the first Benefit Anniversary, on the Benefit Date). If the Contract Value has increased, we calculate the percentage of growth between these two Contract Values and increase your annual maximum Lifetime Plus Payment by this percentage. For example, if your Contract Value increases by 5%, your annual maximum Lifetime Plus Payment increases by 5%. In addition, you are also eligible to receive an increase to your annual maximum Lifetime Plus Payment regardless of whether or not you have taken your annual maximum Lifetime Plus Payment during the Benefit Year. We increase your annual maximum Lifetime Plus Payment on a Benefit Anniversary if the payment percentage for the current age of the Covered Person (or younger Covered Person in the case of joint Lifetime Plus Payments) multiplied by the Contract Value on the current Benefit Anniversary results in a higher annual maximum Lifetime Plus Payment. In this case, we increase your annual maximum Lifetime Plus Payment to this new value as of the Benefit Anniversary. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E If your annual actual Lifetime Plus Payment is less than the annual maximum you are entitled to, an automatic annual increase to your annual maximum Lifetime Plus Payment may not increase the actual Lifetime Plus Payment you receive. If you request payments be made to you in a dollar amount, any automatic annual payment increase does not increase your actual Lifetime Plus Payment. If you request payments be made to you in a percentage, any automatic annual payment increase increases the dollar amount of your actual Lifetime Plus Payment, but does not increase your requested percentage. For example, you request an annual actual Lifetime Plus Payment of 80% of your annual maximum, which produces an annual actual Lifetime Plus Payment of $800. If your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment percentage remains at 80%, but you now receive an annual actual Lifetime Plus of $880. If instead you request an annual actual Lifetime Plus Payment of $800, and your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment remains at $800. NOTE: Automatic annual payment increases to the Lifetime Plus Payments are no longer available after the older Covered Person’s 91st birthday, and on or after the Business Day your Contract Value is reduced to zero. For Contracts issued in Nevada: If you receive an annual payment increase to your Lifetime Plus Payment, we do not change the additional M&E charge for your selected benefit and payment type (single life or joint life). For Contracts issued in all other states: Because we are no longer offering any of the Lifetime Benefits, if you receive an annual payment increase to your annual maximum Lifetime Plus Payment on the current Benefit Anniversary or any of the previous four Benefit Anniversaries we reserve the right to declare a new additional M&E charge for your selected benefit and payment type (single life or joint life) on the next fifth Benefit Anniversary (for example, on the fifth, tenth and fifteenth Benefit Anniversaries). However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for your selected benefit and payment type (single life or joint life) that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. If you have not received an increase to your Lifetime Plus Payment on any of these five Benefit Anniversaries, we do not change the additional M&E charge for your selected benefit. We make any change to the M&E charge as of the 60th day after the current fifth Benefit Anniversary, or on the next Business Day if the 60th day is not a Business Day. If we change the additional M&E charge, then we adjust the number of accumulation units so that the Contract Value on the 60th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. If this change reduces the additional M&E charge for your benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for your benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to decline the increase. If you decline the increase to the additional M&E charge, you no longer receive future annual payment increases to your annual maximum Lifetime Plus Payment, but you keep the most recent annual payment increase. Also, your annual maximum Lifetime Plus Payment is equal to the annual amount that we established on the current fifth Benefit Anniversary, and it remains fixed at this level until your benefit ends, unless you take an Excess Withdrawal. If you do not notify us of your intention to decline the increase to the additional M&E charge for your benefit during the 30-day notice period, we assume you accept the increase and we make the change. If you accept an increase to the additional M&E charge associated with your benefit, then you continue to be eligible to receive future annual payment increases. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E THE BENEFIT BASE We base the initial annual maximum Lifetime Plus Payment (or initial Lifetime Plus Payment for Contracts issued in Nevada) on the Benefit Base and the age band payment percentage of the Covered Person(s). You can access the Benefit Base only by taking Lifetime Plus Payments. On the date you begin receiving Lifetime Plus Payments (the Benefit Date), the Benefit Base is equal to the greatest of: · the Contract Value, · the Quarterly Anniversary Value, · for the Lifetime Plus Benefit, the 5% Annual Increase (including the Enhanced 10-Year Value), · for the Lifetime Plus II Benefit, the Highest Annual Increase (including the Enhanced 5% Annual Increase and the Enhanced 10-Year Value), or · for the Lifetime Plus 10 Benefit, the 10% Annual Increase. NOTE:The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment (or initial Lifetime Plus Payment for Contracts issued in Nevada) you receive. Beginning on the Benefit Date, your Lifetime Plus Payment only increases through the automatic annual payment increase feature (which is only available before the older Covered Person’s 91st birthday). NOTE:Under the Lifetime Benefits, we no longer calculate the following values beginning on the earlier of the older Covered Person’s 91st birthday or the Benefit Date: the Quarterly Anniversary Value, the 5% Annual Increase, the Highest Annual Increase, the Enhanced 5% Annual Increase, the Enhanced 10-Year Value, or the 10% Annual Increase. If you have not begun receiving Lifetime Plus Payments as of the older Covered Person’s 91st birthday, these values end and your benefit is no longer available to you. However, if you selected the Quarterly Value Death Benefit, we continue to calculate the Quarterly Anniversary Value under that benefit. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are not included in the portions of the Quarterly Anniversary Value, 5% Annual Increase, Highest Annual Increase, Enhanced 5% Annual Increase, Enhanced 10-Year Value, or the 10% Annual Increase that are based on Contract Value until they are vested. You also do not receive the amount of the bonus credited in the portions of these values that are based on Purchase Payments. THE QUARTERLY ANNIVERSARY VALUE We only calculate the Quarterly Anniversary Value during the Accumulation Phase and before the earlier of the older Covered Person’s 91st birthday or the Benefit Date on which Lifetime Plus Payments begin. We no longer calculate the Quarterly Anniversary Value beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the Quarterly Anniversary Value ends and Lifetime Plus Payments are no longer available to you. If the rider effective date was the Issue Date, the Quarterly Anniversary Value on the Issue Date was equal to the Purchase Payment received on the Issue Date. If the rider effective date occurred after the Issue Date, the Quarterly Anniversary Value on the rider effective date was equal to the Contract Value on that date. On each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Quarterly Anniversary, we process any increase or decrease to the Quarterly Anniversary Value due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day after we do the following calculation. On each Quarterly Anniversary, the Quarterly Anniversary Value is equal to the greater of its value on the immediately preceding Business Day, or the Contract Value as of that Quarterly Anniversary. Any withdrawals taken before the Benefit Date and/or amounts applied to Partial Annuitizations may reduce the Quarterly Anniversary Value by more than the amount withdrawn and/or annuitized. If the Contract Value at the time of withdrawal and/or annuitization is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn and/or annuitized from the Quarterly Anniversary Value. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E CALCULATING THE 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS BENEFIT We only calculate the 5% Annual Increase before the older Covered Person’s 91st birthday and before the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the 5% Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not exercised the Lifetime Plus Benefit before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the 5% Annual Increase ends and the Lifetime Plus Benefit is no longer available to you. If you selected the Lifetime Plus Benefit at issue, the 5% Annual Increase on the Issue Date was the Purchase Payments received on the Issue Date. If you selected the Lifetime Plus Benefit after issue, or upon a reset of the 5% Annual Increase, the 5% Annual Increase on the rider effective date or reset anniversary is equal to the Contract Value as of the rider effective date or reset anniversary, as applicable. On each Business Day before the tenth Contract Anniversary (or, if applicable, the tenth Contract Anniversary that occurs after the rider effective date or reset anniversary, as applicable) we increase the 5% Annual Increase by the amount of any additional Purchase Payments received that day, and we reduce the 5% Annual Increase proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Contract Anniversary before the tenth Contract Anniversary (or, if applicable, the tenth Contract Anniversary that occurs after the rider effective date or reset anniversary, as applicable) we process any increase or decrease to the 5% Annual Increase due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day, after we do the following anniversary calculations. On the first Contract Anniversary (or, if applicable, the first Contract Anniversary that occurs after the rider effective date or reset anniversary, as applicable), the 5% Annual Increase is equal to the following: b + [1.05 x (a – b)] where: a The 5% Annual Increase as of the immediately preceding Business Day. b Purchase Payments* received during the last Contract Year. However, if you selected the Lifetime Plus Benefit at issue and you did not reset the 5% Annual Increase, we exclude any Purchase Payments received within 90 days of the Issue Date. On the second through ninth Contract Anniversaries (or, if applicable, on the second through ninth Contract Anniversaries that occur after the rider effective date or reset anniversary, as applicable), the 5% Annual Increase is equal to the following. d + [1.05 x (c – d + (0.05 x e))] where: c The 5% Annual Increase as of the immediately preceding Business Day. d Purchase Payments* received during the last Contract Year. e Purchase Payments* received during the Contract Year that began two years ago. However, if you selected the Lifetime Plus Benefit at issue and did not reset the 5% Annual Increase, then on the second Contract Anniversary we may exclude any Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. On each Business Day on or after the tenth Contract Anniversary (or, if applicable, on or after the tenth Contract Anniversary that occurs after the rider effective date or reset anniversary, as applicable) the 5% Annual Increase is equal to the Enhanced 10-Year Value and the 5% Annual Increase never exceeds the Enhanced 10-Year Value. To receive the maximum benefit from the 5% Annual Increase, you must wait at least until the 11th Contract Anniversary that occurs after the date we receive your last Purchase Payment, or at least until the 11th Contract Anniversary after any reset anniversary. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E If you added the Lifetime Plus Benefit to your Contract when the older Covered Person was age 80: · any Purchase Payments received more than 91 days after the rider effective date is not doubled as guaranteed by the 5% Annual Increase before the Lifetime Plus Benefit ends, and · if you want to receive the maximum benefit from the 5% Annual Increase, you have less than one year to begin Lifetime Plus Payments. MANUAL RESETS OF THE 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS BENEFIT Before the older Covered Person’s 81st birthday and before you exercise the Lifetime Plus Benefit, you can reset the 5% Annual Increase to equal the Contract Value if that amount is greater than the 5% Annual Increase on the Contract Anniversary plus 5% of all Purchase Payments received during the last Contract Year. On the first Contract Anniversary, we exclude Purchase Payments received within 90 days of the Issue Date. You can request a reset within 30 days following a Contract Anniversary by completing the appropriate form. We process your reset request as of the immediately preceding Contract Anniversary (the reset anniversary) once we receive your request in Good Order at our Service Center. If the reset anniversary does not fall on a Business Day, we process your request on the next Business Day. When we process your reset request, we change the 5% Annual Increase to equal the Contract Value as of the reset anniversary and we increase the Enhanced 10-Year Value to equal two times the Contract Value as of the reset anniversary. For Contracts issued in Nevada, if you reset the 5% Annual Increase we do not change your additional M&E charge for the Lifetime Plus Benefit. For Contracts issued in all other states, because we are no longer offering the Lifetime Plus Benefit, if you reset the 5% Annual Increase we reserve the right to declare a new additional M&E charge for the Lifetime Plus Benefit. We change the additional M&E charge on the 30th day following the reset anniversary, or the next Business Day if the 30th day is not a Business Day. We guarantee that the new additional M&E charge for the Lifetime Plus Benefit is not more than the maximum additional M&E charge for Contracts with the Lifetime Plus Benefit and payment type (single life or joint life) that is set forth in the Fee Tables. If we change the additional M&E charge, we adjust the number of accumulation units so that the Contract Value on the 30th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. NOTE:You cannot request a reset: · on or after the older Covered Person’s 81st birthday, · on or after the Benefit Date that you exercise the Lifetime Plus Benefit, · on or after the Income Date that you take a Full Annuitization, or · if the Contract Value is less than the 5% Annual Increase on the Contract Anniversary plus 5% of all Purchase Payments received during the last Contract Year. On the first Contract Anniversary we exclude Purchase Payments received within 90 days of the Issue Date. CALCULATING THE ENHANCED 10-YEAR VALUE UNDER THE LIFETIME PLUS BENEFIT We only calculate the Enhanced 10-Year Value before the older Covered Person’s 91st birthday and before you exercise the Lifetime Plus Benefit or take a Full Annuitization. We no longer calculate the Enhanced 10-Year Value beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not exercised the Lifetime Plus Benefit before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the Enhanced 10-Year Value ends and the Lifetime Plus Benefit is no longer available to you. If you selected the Lifetime Plus Benefit at issue and you do not reset the 5% Annual Increase, then the Enhanced 10-Year Value on the Issue Date was two times the Purchase Payments received on the Issue Date. If you selected the Lifetime Plus Benefit after issue or if you reset the 5% Annual Increase, then the Enhanced 10-Year Value on the rider effective date or reset anniversary, as applicable, is two times the Contract Value as of the rider effective date or reset anniversary, as applicable. On each Business Day, we increase the Enhanced 10-Year Value by the amount of any additional Purchase Payments received that day, and we reduce the Enhanced 10-Year Value proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E If you selected the Lifetime Plus Benefit at issue and do not reset the 5% Annual Increase, then on the first Contract Anniversary the Enhanced 10-Year Value is equal to the following. · The Enhanced 10-Year Value as of the immediately preceding Business Day. · Plus any Purchase Payments* received within 90 days of the Issue Date excluding the payment received on the Issue Date. · Plus any additional Purchase Payments received on the first Contract Anniversary. · Reduced proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn on the first Contract Anniversary (including any withdrawal charge). On the second through tenth Contract Anniversaries (or, if applicable, on the first through tenth Contract Anniversaries that occur after the rider effective date or reset anniversary, as applicable) we calculate the Enhanced 10-Year Value in the same way that we do on each Business Day other than a Contract Anniversary. On the eleventh and later Contract Anniversaries of the Issue Date (or, if applicable, on the eleventh and later Contract Anniversaries that occur after the rider effective date or reset anniversary, as applicable) the Enhanced 10-Year Value is equal to the following. · The Enhanced 10-Year Value as of the immediately preceding Business Day. · Plus any Purchase Payments* received during the Contract Year that began eleven years ago. If you selected the Lifetime Plus Benefit at issue and did not reset the 5% Annual Increase, then on the eleventh Contract Anniversary only we exclude Purchase Payments received within 90 days of the Issue Date. · Plus any additional Purchase Payments received on the current Contract Anniversary. · Reduced proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn on the current Contract Anniversary (including any withdrawal charge). * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. Any withdrawals taken before you exercise the Lifetime Plus Benefit and/or amounts applied to Partial Annuitizations may reduce the 5% Annual Increase and the Enhanced 10-Year Value by more than the amount withdrawn and/or annuitized. If the Contract Value at the time of withdrawal and/or annuitization is less than the 5% Annual Increase and the Enhanced 10-Year Value, we deduct more than the amount withdrawn and/or annuitized from the 5% Annual Increase and the Enhanced 10-Year Value. CALCULATING THE ENHANCED 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS II BENEFIT We only calculate the Enhanced 5% Annual Increases during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the Enhanced 5% Annual Increases beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the Enhanced 5% Annual Increases ends and Lifetime Plus Payments are no longer available to you. If you selected the Lifetime Plus II Benefit at issue, the Enhanced 5% Annual Increase established on the Issue Date was the Purchase Payment received on the Issue Date. If you selected the Lifetime Plus II Benefit after issue, or upon a reset of the Enhanced 5% Annual Increase, the Enhanced 5% Annual Increase established on the rider effective date or reset anniversary is equal to the Contract Value as of the rider effective date or reset anniversary, as applicable. On each Business Day before the tenth Contract Anniversary (or the tenth Contract Anniversary that occurs after the rider effective date or the reset anniversary, as applicable) we increase each Enhanced 5% Annual Increase by the amount of any additional Purchase Payments received that day, and we reduce each Enhanced 5% Annual Increase proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Contract Anniversary on or before the tenth Contract Anniversary (or the tenth Contract Anniversary that occurs after the rider effective date or the reset anniversary, as applicable) we process any increase or decrease to each Enhanced 5% Annual Increase due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day, after we do the following anniversary calculations. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E On the first Contract Anniversary (or the first Contract Anniversary that occurs after the rider effective date or the reset anniversary, as applicable), each Enhanced 5% Annual Increase is equal to the following: b + [ 1.05 x (a – b) ] where: a the Enhanced 5% Annual Increase as of the immediately preceding Business Day, and b Purchase Payments* received during the last Contract Year. If the rider effective date is the Issue Date and you did not receive an automatic reset of the Enhanced 5% Annual Increase, then (b) does not include any Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. On the second through ninth Contract Anniversaries (or on the second through ninth Contract Anniversaries that occur after the rider effective date or reset anniversary, as applicable), each Enhanced 5% Annual Increase is equal to the following. d + [ 1.05 x (c – d + (0.05 x e)) ] where: c the Enhanced 5% Annual Increase as of the immediately preceding Business Day, d Purchase Payments* received during the last Contract Year, and e Purchase Payments* received during the Contract Year that began two years ago. However, if you selected the Lifetime Plus II Benefit at issue and you did not receive an automatic reset of the Enhanced 5% Annual Increase, then on the second Contract Anniversary (e) does not include any Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. If the Rider Effective Date was the Issue Date, then on each Business Day on or after the tenth Contract Anniversary of the Issue Date the Enhanced 5% Annual Increase is equal to the Enhanced 10-Year Value that was established on the same date. If the Rider Effective Date occurred after the Issue Date, then on each Business Day on or after the tenth Contract Anniversary of the Rider Effective Date the Enhanced 5% Annual Increase is equal to the Enhanced 10-Year Value that was established on the same date. If an automatic reset has occurred, then on each Business Day on or after the tenth Contract Anniversary that occurs after the reset anniversary the Enhanced 5% Annual Increase is equal to the Enhanced 10-Year Value established on the same date. Each Enhanced 5% Annual Increase never exceeds the Enhanced 10-Year Value that was established on the same date. To receive the maximum benefit from the Enhanced 5% Annual Increase, you must wait at least until the 11th Contract Anniversary that occurs after the date we receive your last Purchase Payment, or at least until the 10th Contract Anniversary after any reset anniversary before exercising the Lifetime Plus II Benefit. If you added the Lifetime Plus II Benefit to your Contract when the older Covered Person was age 80: · any Purchase Payments received more than 91 days after the rider effective date are not doubled as guaranteed by the Enhanced 5% Annual Increase before the Lifetime Plus II Benefit ends, and · if you want to receive the maximum benefit from the Enhanced 5% Annual Increase, you have less than one year to begin Lifetime Plus Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E AUTOMATIC RESETS OF THE ENHANCED 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS II BENEFIT On each Contract Anniversary before the older Covered Person’s 91st birthday and before the Benefit Date that you exercise the Lifetime Plus II Benefit, or the date you take a Full Annuitization, we automatically reset the Enhanced 5% Annual Increase to equal the Contract Value if twice the Contract Value is greater than the most recently established Enhanced 10-Year Value plus all Purchase Payments received within the previous ten Contract Years, but received on or after the most recent reset anniversary, excluding Purchase Payments received within 90 days of the Issue Date. If we automatically reset your Enhanced 5% Annual Increase, we establish an additional Enhanced 5% Annual Increase on the reset anniversary equal to the Contract Value as of the reset anniversary and we establish an additional Enhanced 10-Year Value on the reset anniversary equal to twice the Contract Value as of the reset anniversary. An automatic reset of the Enhanced 5% Annual Increase under the Lifetime Plus II Benefit does not cancel any previously established Enhanced 5% Annual Increases or their associated Enhanced 10-Year Values. This may result in the establishment of several Enhanced 5% Annual Increases and several Enhanced 10-Year Values. We continue to calculate all previously established Enhanced 5% Annual Increases and Enhanced 10-Year Values and use them to determine the Highest Annual Increase. All previously established Enhanced 5% Annual Increases and Enhanced 10-Year Values continue to be calculated and are used in determining the Highest Annual Increase. If we reset the Enhanced 5% Annual Increase, we may change the additional M&E charge for the Lifetime Plus II Benefit and payment type (single life or joint life). Because we are no longer offering the Lifetime Plus II Benefit, we reserve the right to declare a new additional M&E charge for this benefit. However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for the Lifetime Plus II Benefit and your selected payment type (single life or joint life) that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. During the period that we calculate the Enhanced 5% Annual Increase, we do not change the additional M&E charge for your benefit if you have not received a reset to the Enhanced 5% Annual Increase. We make any change as of the 60th day after the reset anniversary, or on the next Business Day if the 60th day is not a Business Day. If we change the additional M&E charge, then we adjust the number of accumulation units so that the Contract Value on the 60th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. If this change reduces the additional M&E charge for the benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for the Lifetime Plus II Benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to decline the increase. If you decline the increase to the additional M&E charge, you no longer receive automatic resets and we do not establish any Enhanced 5% Annual Increases or Enhanced 10-Year Values on future Contract Anniversaries, but you keep the most recent reset and the most recent Enhanced 5% Annual Increase and Enhanced 10-Year Value. If you do not notify us of your intention to decline the increase to the additional M&E charge for the Lifetime Plus II Benefit during the 30-day notice period, we assume you have accepted the increase and we make the change. If you accept an increase to the additional M&E charge associated with the Lifetime Plus II Benefit, then you continue to be eligible to receive future resets. NOTE:You must specifically “opt out” of future automatic resets of the Enhanced 5% Annual Increase at a higher additional M&E charge otherwise we assess the higher additional M&E charge. CALCULATING THE ENHANCED 10-YEAR VALUE UNDER THE LIFETIME PLUS II BENEFIT We only calculate each Enhanced 10-Year Value during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the Enhanced 10-Year Value beginning on the earliest of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, all previously established Enhanced 10-Year Values end and Lifetime Plus Payments are no longer available to you. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E If you selected the Lifetime Plus II Benefit at issue, the Enhanced 10-Year Value established on the Issue Date was twice the Purchase Payments received on the Issue Date. If you selected the Lifetime Plus II Benefit after issue or upon a reset of the Enhanced 5% Annual Increase, then the Enhanced 10-Year Value established on the rider effective date or reset anniversary is equal to twice the Contract Value as of the rider effective date or reset anniversary, as applicable. On each Business Day other than a Contract Anniversary, we increase each Enhanced 10-Year Value by the amount of any additional Purchase Payments received that day, and we reduce each Enhanced 10-Year Value proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). If you select the Lifetime Plus II Benefit at issue, then on the first Contract Anniversary, the Enhanced 10-Year Value established on the Issue Date is equal to the following. · Its value as of the immediately preceding Business Day. · Plus any Purchase Payments* received within 90 days of the Issue Date excluding the payment received on the Issue Date. · Plus any additional Purchase Payments received on the first Contract Anniversary. · Reduced proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn on the first Contract Anniversary (including any withdrawal charge). * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. On the second through tenth Contract Anniversaries (or on the first through tenth Contract Anniversaries that occur after the rider effective date or the reset anniversary, as applicable) we calculate each Enhanced 10-Year Value in the same way that we do on each Business Day other than a Contract Anniversary. On the eleventh and later Contract Anniversaries (or on the eleventh and later Contract Anniversaries that occur after the rider effective date or the reset anniversary, as applicable) each Enhanced 10-Year Value is equal to the following. · Its value as of the immediately preceding Business Day. · Plus any Purchase Payments* received during the Contract Year that began eleven years ago. If you selected the Lifetime Plus II Benefit at issue, then on the eleventh Contract Anniversary only we exclude Purchase Payments received within 90 days of the Issue Date. · Plus any additional Purchase Payments received on the current Contract Anniversary. · Reduced proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn on the current Contract Anniversary (including any withdrawal charge). * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. Any withdrawals taken before the Benefit Date and/or amounts applied to Partial Annuitizations may reduce each Enhanced 5% Annual Increase and each Enhanced 10-Year Value by more than the amount withdrawn and/or annuitized. If the Contract Value at the time of withdrawal and/or annuitization is less than an Enhanced 5% Annual Increase and the Enhanced 10-Year Value, we deduct more than the amount withdrawn and/or annuitized from that Enhanced 5% Annual Increase and its associated Enhanced 10-Year Value. THE HIGHEST ANNUAL INCREASE UNDER THE LIFETIME PLUS II BENEFIT The Highest Annual Increase under the Lifetime Plus II Benefit is the greatest of all the Enhanced 5% Annual Increases. CALCULATING THE 10% ANNUAL INCREASE UNDER THE LIFETIME PLUS 10 BENEFIT We only calculate the 10% Annual Increase during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the 10% Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the 10% Annual Increase ends and Lifetime Plus Payments are no longer available to you. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E On each Quarterly Anniversary during the period that we calculate the 10% Annual Increase, subject to a 20 year maximum, we apply a 2.5% simple interest increase to the Purchase Payments (or the Contract Value on the rider effective date, if applicable) on each Quarterly Anniversary. In addition, during the period that we calculate the 10% Annual Increase we also automatically reset the 10% Annual Increase to equal the Contract Value if the Contract Value is greater than the 10% Annual Increase on the Quarterly Anniversary. Resets occur during the entire period that we calculate the 10% Annual Increase and are not subject to the 20 year maximum associated with the simple interest increase. An automatic reset of the 10% Annual Increase may result in a higher M&E charge as described later in this appendix. If you selected the Lifetime Plus 10 Benefit at issue, both the 10% Annual Increase and the increase base on the Issue Date were equal to the Purchase Payment received on the Issue Date. If you selected the Lifetime Plus 10 Benefit after issue, both the 10% Annual Increase and the increase base on the rider effective date were equal to the Contract Value as of the rider effective date. On each Business Day, we increase both the 10% Annual Increase and the increase base by the amount of any additional Purchase Payments received that day, and we reduce both the 10% Annual Increase and the increase base proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Quarterly Anniversary on or before the 20th Contract Anniversary (or, if applicable, on each Quarterly Anniversary that occurs on or before the 20th anniversary of the rider effective date), the 10% Annual Increase is equal to the following: a + 0.025 (b – c) Where: a The 10% Annual Increase as of the immediately preceding Business Day; b The increase base as of the immediately preceding Business Day; and c Purchase Payments* received on or after the previous Quarterly Anniversary. However, if you selected the Lifetime Plus 10 Benefit at issue then we exclude any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. We then compare the 10% Annual Increase to the current Contract Value as of the Quarterly Anniversary. If the Contract Value is greater than the 10% Annual Increase, we reset both the 10% Annual Increase and the increase base to equal the Contract Value. These Quarterly Anniversary resets continue during theentire period that we calculate the 10%Annual Increase and are not subject to the 20 year maximum associated with the simple interest increase. If we reset the 10% Annual Increase at any time during the Contract Year, we may change the additional M&E charge for the Lifetime Plus 10 Benefit on the next Contract Anniversary. Because we are no longer offering the Lifetime Plus 10 Benefit, we reserve the right to declare a new additional M&E charge for this. However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for the Lifetime Plus 10 Benefit and your selected payment type (single life or joint life) that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. During the period that we calculate the 10% Annual Increase, we do not change the additional M&E charge for the Lifetime Plus 10 Benefit on a Contract Anniversary if you have not received a reset during the previous Contract Year. We make any change to the additional M&E charge for the Lifetime Plus 10 Benefit as of the 60th day after the Contract Anniversary, or on the next Business Day if the 60th day is not a Business Day. If we change the additional M&E charge, then we adjust the number of accumulation units so that the Contract Value on the 60th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. If this change reduces the additional M&E charge for the Lifetime Plus 10 Benefit, then we make the change and send you a confirmation letter. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E If this change increases the additional M&E charge for the Lifetime Plus 10 Benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to decline the increase. If you decline the increase to the additional M&E charge, you no longer receive automatic resets to the 10% Annual Increase, but you keep all previous resets. If you do not notify us of your intention to decline the increase to the additional M&E charge for the Lifetime Plus 10 Benefit during the 30-day notice period, we assume you have accepted the increase and we make the change. If you accept an increase to the additional M&E charge associated with the Lifetime Plus 10 Benefit, then you continue to be eligible to receive future resets. NOTE:You must specifically “opt out” of future automatic resets of the 10% Annual Increase at a higher additional M&E charge otherwise we assess the higher additional M&E charge. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING NOTE REGARDING TRANSFERS FOR CONTRACTS WITH A LIFETIME BENEFIT: We do not count any transfers made under the quarterly rebalancing program for the Lifetime Benefits against any free transfers we allow. We also waive the required minimum transfer amount for transfer made under the quarterly rebalancing program for one of the Lifetime Benefits. These restrictions apply only to Contracts with one of the Lifetime Benefits while the benefit is in effect. Your Investment Option allocation instructions must always comply with these restrictions. When you selected one of these benefits, you consented to have us rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under these benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. If you selected the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit from January 26, 2009 until March 31, 2009: We require that you have 100% of your total Contract Value in the Group C Investment Options, and we do not permit you to have any of your Contract Value in the Group A or Group B Investment Options. If you selected one of the Lifetime Benefits before January 26, 2009:We restrict your selection of certain Investment Options and the percentage of Contract Value that you can have in certain Investment Options as follows. We only allow you to make allocations and transfers to and from the Group A and Group B Investment Options as long as you do not exceed these limitations. · You cannot have more than 25% of your total Contract Value in the Group A Investment Options. · You cannot have more than 70% of your total Contract Value in both Group A and Group B Investment Options. · We do not limit the amount of Contract Value that you can have in the Group C Investment Options. Group A Investment Options(1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)For any Lifetime Benefit added to your Contract before January 26, 2009, the following funds are included in the Group C Investment Options and are not included in the Group A Investment Options: AZL Fusion Growth Fund, Franklin Income Securities Fund, and Franklin Templeton VIP Founding Funds Allocation Fund. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund These Investment Option allocation and transfer restrictions end when your benefit ends. In addition, on each Quarterly Anniversary we automatically rebalance the amount of Contract Value in each of your selected Investment Options to return you to your selected Investment Option allocation mix based on your most recent allocation instructions for future Purchase Payments. The rebalancing occurs at the end of the last Business Day before the Quarterly Anniversary, so that it is in effect on the Quarterly Anniversary. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Quarterly rebalancing helps you maintain your specified allocation mix among the different Investment Options. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Group A or Group B. Transfers of Contract Value between the Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the restrictions for your selected benefit or we reject your change. We do not recategorize the Investment Options currently available under the Contract, but we may add or remove Investment Options from your Contract in the future. We secure all necessary SEC and other governmental approvals before removing an Investment Option. If we do, we provide written notice regarding additions or deletions to the Investment Option groups. NOTE REGARDING THE MINIMUM TRANSFER AMOUNT:We waive the $1,000 minimum transfer amount for transfers made under the allocation and transfer restrictions for the Lifetime Benefits. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E TAXATION OF LIFETIME PLUS PAYMENTS Lifetime Plus Payments that you receive before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. While tax law is not entirely clear as to the proper tax treatment, we intend to treat Lifetime Plus Payments that you receive on or after your Contract Value has been reduced to zero as Annuity Payments under a Full Annuitization. For Qualified Contracts, the entire Lifetime Plus Payment is most likely subject to ordinary income tax. In addition, if any Owner is younger than age 59½, Lifetime Plus Payments may be subject to a 10% federal penalty tax. Lifetime Plus Payments are not subject to a withdrawal charge. If you are taking withdrawals from the Contract under Section 72(t) or 72(q) of the Code and you begin Lifetime Plus Payments before the required series of withdrawals is complete, you may incur a 10% federal penalty tax. WHEN A LIFETIME BENEFIT ENDS Before the Benefit Date, your benefit ends upon the earliest of the following. · The Business Day we process your request to remove your selected Lifetime Plus Benefit from the Contract (the rider termination date). · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, upon the death of any Joint Owner, the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. This means your Lifetime Benefit may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. · The older Covered Person’s 91st birthday. · The Business Day before the Income Date that you take a Full Annuitization, including a required Full Annuitization on the maximum permitted Income Date. For more information, see section 3, The Annuity Phase. · The Business Day we process your request for a full withdrawal. · When the Contract ends. On and after the Benefit Date that you begin receiving Lifetime Plus Payments, your benefit ends upon the earliest of the following. · The Business Day you take an Excess Withdrawal of the entire Contract Value. (For Contracts issued in Nevada, if you take an Excess Withdrawal that reduces your Lifetime Plus Payment to less than $100 and we cannot restructure your payment so that it is at least $100, you must take an Excess Withdrawal of the entire Contract Value. For Contracts issued in all other states, if you take an Excess Withdrawal that reduces your annual maximum Lifetime Plus Payment to less than $100, you must take an Excess Withdrawal of the entire Contract Value.) · The Business Day before the Income Date that you take a Full Annuitization. · For single Lifetime Plus Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Plus Payments when the Contract is jointly owned and the Joint Owners are not spouses, the date of death of any Joint Owner. · For single Lifetime Plus Payments when the Contract is jointly owned by spouses, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and elects to continue the Contract. If the surviving spouse who is also the Covered Person continues the Contract, your benefit ends on the date of death of the Covered Person. · For joint Lifetime Plus Payments, the date of death of both Covered Persons. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse, who is also a Covered Person, elects to receive payout of the death benefit instead of continuing the Contract, then Lifetime Plus Payments stop and your benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. Also, if joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and the Lifetime Benefit ends as of this date of death. · When the Contract ends. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix E APPENDIX F – THE ORIGINAL QUARTERLY VALUE DEATH BENEFIT The original Quarterly Value Death Benefit was available from May 1, 2007 through April 30, 2010. The only difference between this benefit and the currently available benefit that is discussed in section 11.c, Other Optional Benefits is that the currently available benefit requires selection of Investment Protector or Income Protector. APPENDIX G – PREVIOUS VERSIONS OF INVESTMENT PROTECTOR AND INCOME PROTECTOR INVESTMENT PROTECTOR Investment Protector (08.09) was available from July 22, 2009 through April 30, 2010. If your Contract includes Investment Protector (08.09), your current rider charge is 0.80% of the Target Value and the guarantee percentage we use to calculate the Target Value is 95%. The Investment Option Groups are as follows: TABLE 1: Investment Option Groups for Investment Protector Group A Investment Options AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL S&P 500 Index Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix F & G INCOME PROTECTOR Income Protector (08.09) was available from July 22, 2009 through April 30, 2010. If your Contract includes Income Protector (08.09), your current rider charge is 1.05% for single Lifetime Plus Payments and 1.20% for joint Lifetime Plus Payments. The Annual Maximum Lifetime Plus Payment Table for Income Protector (08.09) is as follows: Annual Maximum Lifetime Plus Payment Table for the Income Protector (08.09) Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 - 79 4.5% 80+ 5.5% The exercise age for Income Protector (08.09) is age 65. The number of guarantee years is 20 and the annual increase percentage is 8%. The Investment Option restriction is 100% to Group C for Income Protector (08.09) and the Investment Options available under Group C are as follows: Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 Appendix G FOR SERVICE OR MORE INFORMATION In order to help you understand how your Contract Values vary over time and under different sets of assumptions, we provide you with certain personalized illustrations upon request and free of charge. You can request illustrations by contacting your Financial Professional. Illustrations demonstrate how your Contract Value, cash surrender value and death benefits change based on the investment experience of the Investment Options or the hypothetical rate of return. The illustrations are hypothetical and may not be used to project or predict investment results. You can review and copy information about us, the Separate Account, the prospectus and the SAI at the SEC’s Public Reference Room in Washington, D.C. You may obtain information about the operation of the Public Reference Room by calling (202) 551-8090. The SEC also maintains a website (http://www.sec.gov). The prospectus, the SAI and other information about the Contract are available on the EDGAR database on the SEC’s website. If you do not have access to the website, you can get copies of information from the website upon payment of a duplication fee by writing to: Public Reference Section of the Commission treet, NE Washington, DC 20549 You can contact us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 If you need service (such as changes in Contract information, inquiry into Contract Values, to request a withdrawal, etc.), please contact our Service Center: Allianz Life Insurance Company of North America P.O. Box 561 Minneapolis, MN 55440-0561 (800) 624-0197 If you are sending an application and/or a check to purchase a new Contract, you should send the materials to the address listed on your application. Applications and Purchase Payments you send to our home office address are forwarded to the address listed on your application, which may delay processing of your application. The Allianz VisionSM Variable Annuity Contract Prospectus – January 24, 2011 VERSION 2 THE ALLIANZ VISIONSM VARIABLE ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA This prospectus describes an individual flexible purchase payment variable deferred annuity contract (Contract) issued by Allianz Life Insurance Company of North America (Allianz Life, we, us, our). The Base Contract offers you, the Owner, standard features including: a seven-year withdrawal charge period, multiple variable investment options (Investment Options) and annuitization options (Annuity Options), a free withdrawal privilege, and a death benefit (Traditional Death Benefit). The Contract also offers optional benefits, for an additional charge: Bonus Option provides a 6% bonus on your money (Purchase Payments).Bonus annuity contracts generally have higher charges than contracts without a bonus and therefore, the charges may be greater than the bonus. Short Withdrawal Charge Option shortens the withdrawal charge period to four years. No Withdrawal Charge Option eliminates the year withdrawal charge. Quarterly Value Death Benefit locks in any quarterly investment gains (Quarterly Anniversary Value) to provide a potentially increased death benefit. Income Protector provides guaranteed lifetime income payments (Lifetime Plus Payments) with continued access to both your investment value (Contract Value) and death benefit for a period of time. Investment Protector provides a level of future protection for your principal and any annual investment gains (Target Value), assuming you hold the Contract for the required period. Investment Plus provides: · guaranteed lifetime income payments (Lifetime Income Payments, similar to Lifetime Plus Payments) with continued access to both Contract Value and a death benefit for a period of time, and/or · before Lifetime Income Payments begin, a level of future protection for your principal and any quarterly investment gains, assuming you hold the Contract for the required period (Protected Investment Value, similar to Target Value). Income Protector, Investment Protector and Investment Plus are subject to certain date and/or age restrictions for adding and exercising the benefits. For optional benefit availability, see section 11, Selection of Optional Benefits and check with your Financial Professional, the person who provided you purchase advice regarding this Contract. Please read this prospectus before investing and keep it for future reference. It contains important information about your annuity and Allianz Life that you ought to know before investing. This prospectus is not an offering in any state, country, or jurisdiction in which we are not authorized to sell the Contracts. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. Additional information about the Separate Account has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge. A Statement of Additional Information (SAI) dated the same date as this prospectus includes additional information about the annuity offered by this prospectus. The SAI is incorporated by reference into this prospectus. The SAI is filed with the SEC and is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. The SAI’s table of contents appears before the Privacy and Security Statement in this prospectus. The prospectus, SAI and other Contract information is available on the EDGAR database on the SEC’s website (http://www.sec.gov). The SEC has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in this Contract is not a deposit of a bank or financial institution and is not federally insured or guaranteed by the Federal Deposit Insurance Corporation or any other federal government agency. An investment in this Contract involves investment risk including the possible loss of principal. Variable annuity contracts are complex insurance and investment vehicles. Before you invest, be sure to ask your Financial Professional about the Contract’s features, benefits, risks and fees, and whether the Contract is appropriate for you based upon your financial situation and objectives. Dated: April 29, 2011 The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 1 Optional Benefits That Are No Longer Available The appendices to this prospectus include information on the features and charges for the following optional benefits that are no longer offered for sale. Appendix Benefit No Longer Offered for Sale Available From Available Through D Target Date Retirement Benefit Target Date 10 Benefit March 17, 2008 January 26, 2009 January 25, 2009 March 31, 2009 E Lifetime Plus Benefit Lifetime Plus II Benefit Lifetime Plus 10 Benefit May 1, 2007 November 12, 2007 July 17, 2008 January 25, 2009 March 31, 2009 March 31, 2009 F Quarterly Value Death Benefit May 1, 2007 April 30, 2010 G Investment Protector (08.09) and Income Protector (08.09) July 22, 2009 April 30, 2010 These are the available Investment Options. If you select Income Protector, Investment Protector, or Investment Plus, we restrict your Investment Option selection and allocations, and rebalance your Contract Value quarterly. See section 11.a, Income Protector, section 11.b, Investment Protector and section 11.c, Investment Plus. Currently, all of the Investment Options are available under Investment Protector, but only the Investment Options indicated by the * below are available under Income Protector and Investment Plus. INVESTMENT OPTIONS AVAILABLE UNDER THE CONTRACT ALLIANZ FUND OF FUNDS FRANKLIN TEMPLETON (continued) AZL Balanced Index StrategySM Fund* Franklin Templeton VIP Founding Funds Allocation Fund AZL FusionSM Balanced Fund* Franklin U.S. Government Fund* AZL FusionSM Conservative Fund* Mutual Global Discovery Securities Fund AZL FusionSM Growth Fund Mutual Shares Securities Fund AZL FusionSM Moderate Fund* Templeton Global Bond Securities Fund* AZL Growth Index StrategySM Fund* Templeton Growth Securities Fund ALLIANZ GLOBAL INVESTORS CAPITAL GATEWAY AZL® Allianz AGIC Opportunity Fund AZL® Gateway Fund* BLACKROCK INVESCO AZL® BlackRock Capital Appreciation Fund AZL® Invesco International Equity Fund AZL® International Index Fund AZL® Van Kampen Equity and Income Fund* AZL® Mid Cap Index Fund AZL® Van Kampen Growth and Income Fund AZL® Money Market Fund* AZL® S&P 500 Index Fund J.P. MORGAN AZL® Small Cap Stock Index Fund AZL® JPMorgan U.S. Equity Fund BlackRock Global Allocation V.I. Fund* MFS COLUMBIA AZL® MFS Investors Trust Fund AZL® Columbia Mid Cap Value Fund AZL® Columbia Small Cap Value Fund MORGAN STANLEY AZL® Morgan Stanley Global Real Estate Fund DAVIS AZL® Morgan Stanley International Equity Fund AZL® Davis NY Venture Fund AZL® Morgan Stanley Mid Cap Growth Fund Davis VA Financial Portfolio PIMCO DREYFUS PIMCO EqS Pathfinder Portfolio AZL® Dreyfus Equity Growth Fund PIMCO VIT All Asset Portfolio* PIMCO VIT CommodityRealReturn® Strategy Portfolio EATON VANCE PIMCO VIT Emerging Markets Bond Portfolio* AZL® Eaton Vance Large Cap Value Fund PIMCO VIT Global Bond Portfolio (Unhedged) * PIMCO VIT Global Multi-Asset Portfolio* FIDELITY PIMCO VIT High Yield Portfolio* Fidelity VIP FundsManager 50% Portfolio* PIMCO VIT Real Return Portfolio* Fidelity VIP FundsManager 60% Portfolio* PIMCO VIT Total Return Portfolio* FRANKLIN TEMPLETON SCHRODER AZL® Franklin Small Cap Value Fund AZL® Schroder Emerging Markets Equity Fund AZL® Franklin Templeton Founding Strategy Plus Fund* Franklin High Income Securities Fund* TURNER Franklin Income Securities Fund AZL® Turner Quantitative Small Cap Growth Fund The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 2 TABLE OF CONTENTS Glossary 5 Generation-Skipping Transfer Tax 44 Fee Tables 9 Foreign Tax Credits 44 Control Owner Transaction Expenses 9 Annuity Purchases by Nonresident Aliens and Control Owner Periodic Expenses 9 Foreign Corporations 44 Annual Operating Expenses of the Investment Options 11 Possible Tax Law Changes 44 Examples 11 Diversification 44 1. The Variable Annuity Contract 13 Required Distributions 45 Ownership 14 8. Access to Your Money 45 2. Purchase 16 Free Withdrawal Privilege 47 Purchase Payments 16 Waiver of Withdrawal Charge Benefit 47 Automatic Investment Plan (AIP) 16 Systematic Withdrawal Program 48 Allocation of Purchase Payments 17 The Minimum Distribution Program and Required Tax-Free Section 1035 Exchanges 17 Minimum Distribution (RMD) Payments 48 Faxed Applications 18 Suspension of Payments or Transfers 49 Free Look/Right-to-Examine Period 18 9. Illustrations 49 Accumulation Units/ Computing the Contract Value 18 Death Benefit 49 3. The Annuity Phase 19 Traditional Death Benefit 49 Income Date 19 Death of the Owner and/or Annuitant 50 Annuity Payments 20 Death Benefit Payment Options During Annuity Options 21 The Accumulation Phase 53 Partial Annuitization 22 Selection of Optional Benefits 54 4. Investment Options 23 Optional Benefit Overview 54 Substitution and Limitation on Further Investments 29 Replacing the Optional Benefits 57 Transfers Between Investment Options 29 11.a Investment Protector 57 Excessive Trading and Market Timing 30 Adding Investment Protector to Your Contract 57 Dollar Cost Averaging (DCA) Program 32 Removing Investment Protector from Flexible Rebalancing Program 33 Your Contract 58 Financial Advisers – Asset Allocation Programs 33 The Target Value Dates 58 Voting Privileges 33 Calculating the Target Value 59 5. Our General Account 33 Investment Option Allocation and Transfer 6. Expenses 34 Restrictions and Quarterly Rebalancing 60 Mortality and Expense Risk (M&E) Charge 34 Determining the Maximum Allowable and Minimum Rider Charge 35 Required Group Allocation 64 Contract Maintenance Charge 36 Determining the Required Group Allocation 64 Withdrawal Charge 36 When Investment Protector Ends 66 Transfer Fee 39 11.b Income Protector 66 Premium Tax 39 Adding Income Protector to Your Contract 67 Income Tax 39 Removing Income Protector from Your Contract 67 Investment Option Expenses 39 Who is Considered a Covered Person(s)? 68 7. Taxes 39 Lifetime Plus Payment Overview 69 Annuity Contracts in General 39 Requesting Lifetime Plus Payments 70 Qualified Contracts 40 Calculating Your Lifetime Plus Payments 71 Multiple Contracts 41 Automatic AnnualLifetime Plus Payments Increases 72 Partial 1035 Exchanges 41 The Benefit Base 73 Distributions – Non-Qualified Contracts 41 The Quarterly Anniversary Value 73 Distributions – Qualified Contracts 42 The Annual Increase 74 Assignments, Pledges and Gratuitous Transfers 43 Investment Option Allocation and Transfer Death Benefits 43 Restrictions and Quarterly Rebalancing 75 Withholding 43 Taxation of Lifetime Plus Payments 76 Federal Estate Taxes 44 When Income Protector Ends 76 The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 3 11.c Investment Plus 77 Investment Option Allocation and Transfer Restrictions Selecting Investment Plus 78 and Quarterly Rebalancing Removing Investment Plus 78 Determining the Maximum Allowable and Minimum Covered Person(s)? 79 Required Group Allocation The Protected Investment Dates 80 Determining the Required Group Allocation The Protected Investment Value 81 When a Target Date Benefit Ends Lifetime Income Payment Overview 81 Appendix E – The Lifetime Benefits Lifetime Income Value 82 Removing one of the Lifetime Benefits from The Quarterly Anniversary Value 82 Your Contract Requesting Lifetime Income Payments 82 Who is Considered a Covered Person(s)? Calculating Your Lifetime Income Payments 84 If You Begin Receiving Lifetime Plus Payments Automatic Annual Payment Increases to the Lifetime Plus Payments Lifetime Income Payments 85 Automatic Annual Payment Increases to the Taxation of Lifetime Income Payments 85 Lifetime Plus Payments Investment Option Allocation and Transfer The Benefit Base Restrictions and Quarterly Rebalancing 86 The Quarterly Anniversary Value When Investment Plus Ends 86 Calculating The 5% Annual Increase Under the 11.d Other Optional Benefits 87 Lifetime Plus Benefit Quarterly Value Death Benefit 87 Manual Resets of the 5% Annual Increase Bonus Option 88 Under the Lifetime Plus Benefit Short Withdrawal Charge Option 89 Calculating the Enhanced 10-Year Value Under the No Withdrawal Charge Option 90 Lifetime Plus Benefit Other Information 90 Calculating the Enhanced 5% Annual Increase Under Allianz Life 90 the Lifetime Plus II Benefit The Separate Account 90 Automatic Resets of the 5% Annual Increase Unde Distribution 90 the Lifetime Plus II Benefit Additional Credits for Certain Groups 92 Calculating the Enhanced 10-Year Value Under the Administration/Allianz Service Center 92 Lifetime Plus II Benefit Legal Proceedings 92 The Highest Annual Increase Under the Financial Statements 92 Lifetime Plus II Benefit Status Pursuant to Securities Exchange Act of 1934 92 Calculating the 10% Annual Increase Under Table of Contents of the Statement of Additional the Lifetime Plus 10 Benefit Information (SAI) 93 Investment Option Allocation and Transfer Privacy and Security Statement 94 Restrictions and Quarterly Rebalancing Appendix A – Annual Operating Expenses for Taxation of Lifetime Plus Payments Each Investment Option 96 When a Lifetime Benefit Ends Appendix B – Condensed Financial Information 98 Appendix F – The Original Quarterly Value Appendix C – Calculating the Values Available Under Death Benefit the Contract Appendix G – Previous Versions of Investment Protector Appendix D – The Target Date Benefits and Income Protector Removing a Target Date Benefit from Your Contract Investment Protector The Target Value Date Income Protector For Service or More Information The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 4 GLOSSARY This prospectus is written in plain English. However, there are some technical words or terms that are capitalized throughout the prospectus. For your convenience, we included this glossary to define these terms. 5% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus Benefit. 10% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus 10 Benefit. Accumulation Phase – the initial phase of your Contract before you apply your total Contract Value to Annuity Payments. The Accumulation Phase begins on the Issue Date and may occur at the same time as the Annuity Phase if you take Partial Annuitizations. Annual Increase – an amount used to determine the Benefit Base under Income Protector. Annuitant – this is the individual upon whose life we base the Annuity Payments. Subject to our approval, the Owner designates the Annuitant, and can add a joint Annuitant for the Annuity Phase if they take a Full Annuitization. Annuity Options – these are the annuity income options available to you under the Contract. Annuity Payments – payments made by us to the Payee pursuant to the chosen Annuity Option. Annuity Phase – the phase the Contract is in once Annuity Payments begin. This may occur at the same time as the Accumulation Phase if you take a Partial Annuitization. Base Contract – the Contract corresponding to this prospectus that does not include any optional benefits. Beneficiary – unless otherwise required by the Contract, the person(s) or entity the Owner designates to receive any death benefit. Benefit Anniversary – this is a 12-month anniversary of the Benefit Date or Benefit Election Date (as applicable), or any subsequent 12-month Benefit Anniversary. Benefit Base – the amount we use to calculate the initial annual maximum Lifetime Plus Payment. Benefit Date – the date you begin receiving Lifetime Plus Payments under Income Protector or the previously available Lifetime Benefits. Benefit Election Date – the date you request to begin Lifetime Income Payments and you lock in the initial annual payment percentage based on the current treasury rate, which is the Ten-year U.S. Constant Maturity Treasury rate. Benefit Year – this is any period of 12 months beginning on the Benefit Date or Benefit Election Date (as applicable), or on a subsequent Benefit Anniversary. Bonus Option – an optional benefit that may be available for an additional charge that provides a 6% bonus on Purchase Payments we receive before the older Owner’s 81st birthday. The bonus is subject to a three-year vesting schedule and it has a higher and longer withdrawal charge schedule. Bonus Value – this is the total value of a Contract that includes the entire bonus, including unvested bonus amounts. Business Day – each day on which the New York Stock Exchange is open for trading, except when an Investment Option does not value its shares. Allianz Life is open for business on each day that the New York Stock Exchange is open. Our Business Day closes when regular trading on the New York Stock Exchange closes, which is usually at 4:00 p.m. Eastern Time. Contract – the deferred annuity contract described by this prospectus that allows you to accumulate money tax deferred by making one or more Purchase Payments. It provides for lifetime or other forms of Annuity Payments beginning on the Income Date. Contract Anniversary – this is a 12-month anniversary of the Issue Date or any subsequent 12-month Contract Anniversary. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 5 Contract Value – on any Business Day it is equal to the sum of the values in your selected Investment Options. The Contract Value reflects the deduction of any contract maintenance charge, transfer fee, M&E charge and rider charge, but does not reflect the deduction of any withdrawal charge. It does not include amounts applied to a Partial Annuitization. If you have a Contract with the Bonus Option, Contract Value only includes any vested bonus amounts; it does not include any unvested bonus amounts. Contract Year – this is any period of 12 months beginning on the Issue Date or a subsequent Contract Anniversary. Covered Person(s) – the person(s) upon whose age and lifetime(s) we base Lifetime Plus Payments or Lifetime Income Payments. Cumulative Withdrawal – this is the portion of a withdrawal you take while you are receiving Lifetime Plus Payments under the previously available Lifetime Benefits, that is less than or equal to your Cumulative Withdrawal Value. Cumulative Withdrawal Benefit – a benefit under the previously available Lifetime Benefits in all states except Nevada that allows you to control the amount of Lifetime Plus Payments you receive. Cumulative Withdrawal Value – under the previously available Lifetime Benefits, if you take less than the maximum Lifetime Plus Payment that you are entitled to, we add the difference between the maximum and actual Lifetime Plus Payment to the Cumulative Withdrawal Value. Enhanced 5% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus II Benefit. Enhanced 10-Year Value – an amount used to determine the Benefit Base under the previously available Lifetime Plus Benefit or Lifetime Plus II Benefit. Excess Withdrawal – if you select Income Protector or Investment Plus, this is the amount of any withdrawal you take that, when added to other withdrawals taken during the Benefit Year and your annual actual Lifetime Plus Payment or annual actual Lifetime Income Payment, is greater than your annual maximum Lifetime Plus Payment or annual maximum Lifetime Income Payment. If you have one of the previously available Lifetime Benefits, please see Appendix E for a definition of Excess Withdrawal that applies to your Contract. Financial Professional – this is the person who advises you to purchase a Contract who is a securities registered representative. Full Annuitization – the application of the total Contract Value to Annuity Payments. Good Order – a request is in “Good Order” if it contains all of the information we require to process the request. If we require information to be provided in writing, “Good Order” also includes provision of information on the correct form, with any required certifications or guarantees, received by the correct mailing address. If you have questions about the information we require, please contact the Service Center. Highest Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus II Benefit. Income Date – the date we begin making Annuity Payments to the Payee from the Contract. Because the Contract allows for Partial Annuitizations, there may be multiple Income Dates. Income Protector – an optional benefit that may be available for an additional charge that is intended to provide a payment stream for life in the form of partial withdrawals. Investment Options – these are the variable investments available to you under the Contract whose performance is based on the securities in which they invest. Investment Plus – an optional benefit that may be available for an additional charge. It is intended to provide a level of protection for the principal you invest and to lock in any past anniversary investment gains at a future point called the Protected Investment Date, and can also provide a payment stream for life in the form of partial withdrawals. Investment Protector – an optional benefit that may be available for an additional charge. It is intended to provide a level of protection for the principal you invest and to lock in any past anniversary investment gains at a future point called the Target Value Date. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 6 Issue Date – the date shown on the Contract that starts the first Contract Year. Contract Anniversaries and Contract Years are measured from the Issue Date. Joint Owners – two Owners who own a Contract. Lifetime Income Payment – the payment we make to you under Investment Plus. Lifetime Income Value – the amount we use to calculate the initial annual maximum Lifetime Income Payment. Lifetime Plus Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus II Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus 10 Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus Payment – the payment we make to you under Income Protector or the previously available Lifetime Benefits. Non-Qualified Contract – a Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code. No Withdrawal Charge Option – an optional benefit that may be available for an additional charge that eliminates the seven-year withdrawal charge period on the Base Contract. Owner – “you,” “your” and “yours.” The person(s) or entity designated at Contract issue and named in the Contract who may exercise all rights granted by the Contract. Partial Annuitization – the application of only part of the Contract Value to Annuity Payments. Payee – the person or entity you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. Payment Date – this is the date that Lifetime Income Payments begin. Protected Investment Date – the date on which we may apply a credit to your Contract Value under Investment Plus. Protected Investment Value – a calculation we use to determine any credit on the Protected Investment Date. Purchase Payment – the money you put in the Contract. Qualified Contract – a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (for example, 401(a) and 401(k) plans), Individual Retirement Annuities (IRAs), or Tax-Sheltered Annuities (referred to as TSA or 403(b) contracts). Currently, we issue Qualified Contracts that may include, but are not limited to Roth IRAs, Traditional IRAs and Simplified Employee Pension (SEP) IRAs. Quarterly Anniversary – this is the day that occurs three calendar months after the Issue Date or any subsequent Quarterly Anniversary. Quarterly Anniversary Value – a calculation used in determining the Quarterly Value Death Benefit, Benefit Base, Protected Investment Value, and Lifetime Income Value. Quarterly Value Death Benefit – an optional benefit that may be available for an additional charge that is intended to provide an increased death benefit. Rider Anniversary Value – an amount used to determine the Target Value under Investment Protector. Separate Account – Allianz Life Variable Account B is the Separate Account that issues your Contract. It is a separate investment account of Allianz Life. The Separate Account holds the assets invested in the Investment Options that underlie the Contracts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. Service Center – this is the Allianz Service Center. Our Service Center address and telephone number are listed in the following section. The address for sending applications for new Contracts is listed on the application. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 7 Short Withdrawal Charge Option – an optional benefit that may be available for an additional charge that shortens the withdrawal charge period on the Base Contract from seven years to four years. Target Value – a calculation we use to determine any credit on the Target Value Date under Investment Protector or the previously available Target Date Benefits. Target Value Date – the date on which we may apply a credit to your Contract Value under Investment Protector or the previously available Target Date Benefits. The Target Date Benefits – optional benefits that are no longer available that were intended to provide a level of protection for the principal you invest and to lock in any past investment gains at a future point called the Target Value Date. Traditional Death Benefit – the death benefit provided by the Base Contract. Withdrawal Charge Basis – the total amount under your Contract that is subject to a withdrawal charge. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 8 FEE TABLES The following tables describe the fees and expenses that you pay when purchasing, owning and taking a withdrawal from the Contract. For more information, see section 6, Expenses. The first tables describe the fees and expenses that you pay if you take a withdrawal from the Contract during the Accumulation Phase or if you make transfers. CONTRACT OWNER TRANSACTION EXPENSES Withdrawal Charge During Your Contract’s Initial Phase, the Accumulation Phase(1),(2) (as a percentage of each Purchase Payment withdrawn) Number of Complete Years Since We Received Your Purchase Payment Withdrawal Charge Amount Base Contract(3) Contract with the Bonus Option(4),(5) Contract with the Short Withdrawal Charge Option(4) Contract with the No Withdrawal Charge Option(4) 0 8.5% 8.5% 8.5% 0% 1 8.5% 8.5% 7.5% 0% 2 7.5% 8.5% 5.5% 0% 3 6.5% 8% 3% 0% 4 5% 7% 0% 0% 5 4% 6% 0% 0% 6 3% 5% 0% 0% 7 0% 4% 0% 0% 8 0% 3% 0% 0% 9 years or more 0% 0% 0% 0% Transfer Fee(6)…………… Premium Tax(7)…………… 0% to 3.5% (as a percentage of each Purchase Payment) CONTRACT OWNER PERIODIC EXPENSES The next tables describe the fees and expenses that you pay periodically during the time that you own your Contract, not including the Investment Options’ fees and expenses. Contract Maintenance Charge(8)…………… (per Contract per year) Each Contract Year you can withdraw 12% of your total Purchase Payments without incurring a withdrawal charge. This free withdrawal privilege is not available while you are receiving Lifetime Plus Payments (if applicable). Any unused free withdrawal privilege in one Contract Year is not added to the amount available next year. For more information, see section 8, Access to Your Money – Free Withdrawal Privilege. The amount subject to a withdrawal charge is the Withdrawal Charge Basis. It is equal to total Purchase Payments, less any Purchase Payments withdrawn (excluding any penalty-free withdrawals), less any withdrawal charges. For more information, see section 7, Expenses – Withdrawal Charge. In Mississippi, the withdrawal charge is 8.5%, 7.5%, 6.5%, 5.5%, 5%, 4%, 3%, and 0% for the time periods referenced. Some optional benefits may not be available to you; check with your Financial Professional and see section 11, Selection of Optional Benefits. Not currently available in Connecticut or Oregon. For previously issued Connecticut Bonus Option Contracts, the withdrawal charge is 8.5%, 8.5%, 8%, 7%, 6%, 5%, 4%, 3%, 2% and 0% for the time periods referenced. In Mississippi, the withdrawal charge is 8%, 8%, 8%, 8%, 7%, 6%, 5%, 3.5%, 1.5% and 0% for the time periods referenced. For more information, see section7, Expenses – Withdrawal Charge. The first twelve transfers in a Contract Year are free. We count all transfers made in the same Business Day as one transfer. Program and benefit related transfers are not subject to the transfer fee and do not count as a free transfer. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. For more information, see section 7, Expenses – Transfer Fee. We do not currently deduct this tax from your Contract Value, but we reserve the right to do so in the future. For more information, see section 7, Expenses – Premium Tax. We waive this charge during the Accumulation Phase if the Contract Value is at least $100,000. We waive this charge during the Annuity Phase if the Contract Value on the Income Date is at least $100,000. For more information, see section 7, Expenses – Contract Maintenance Charge. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 9 CONTRACT ANNUAL EXPENSES Mortality and Expense Risk (M&E) Charge(9) Rider Charge(10) during the Accumulation Phase Accumulation Phase Annuity Phase(11) Current(12) Maximum Base Contract 1.40% 1.40% Additional Charges for Optional Benefits(13) Quarterly Value Death Benefit 0.30% Bonus Option(14) 0.30% 0.30% Short Withdrawal Charge Option 0.25% No Withdrawal Charge Option 0.35% Investment Protector 0.90% 2.50% Income Protector Single Lifetime Plus Payments Joint Lifetime Plus Payments 1.05% 1.20% 2.50% 2.75% Investment Plus Single Lifetime Income Payments Joint Lifetime Income Payments 1.50% 1.50% 2.50% 2.50% The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value. We assess the M&E charge during the Accumulation Phase and on amounts you apply to variable Annuity Payments during the Annuity Phase. For more information, see section 7, Expenses – Mortality and Expense Risk (M&E) Charge. The rider charge is an annualized rate that is calculated and accrued on a daily basis and deducted quarterly. The charge is calculated as a percentage of the Benefit Base under Income Protector, or as a percentage of the Target Value under Investment Protector, or as a percentage of the Lifetime Income Value under Investment Plus. The Benefit Base, Target Value and Lifetime Income Value are initially equal to the Contract Value and then fluctuate with additional Purchase Payments, withdrawals, and quarterly or annual increases. The rider charge reduces the Contract Value, but not any guaranteed values such as the Traditional Death Benefit value. For more information, see section 7, Expenses – Rider Charge. The Contract allows Partial Annuitization. It is possible for the Contract to be in both the Accumulation and Annuity Phases simultaneously and have different M&E charges. For example, if you select the Quarterly Value Death Benefit and request a variable Partial Annuitization we assess an annual M&E charge of 1.40% on the annuitized part of the Contract, and an annual M&E charge of 1.70% on the accumulation part. For more information, see section 9, The Annuity Phase – Partial Annuitization. We reserve the right to increase or decrease the rider charge on each Quarterly Anniversary subject to the maximum set out above and the minimum stated in section 7, Expenses – Rider Charge. However, in any twelve-month period we cannot increase or decrease the rider charge for Income Protector or Investment Plus more than 0.50%, or more than 0.35% for Investment Protector. If we increase your rider charge, we notify you in writing at least 30 days in advance to allow you to remove the benefit before the charge increases. For more information, see section 7, Expenses – Rider Charge. We assess the additional M&E charge during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. Not available in Connecticut or Oregon. If you take variable Annuity Payments during the Annuity Phase, the Bonus Option’s additional M&E charge continues until your Contract ends. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 10 ANNUAL OPERATING EXPENSES OF THE INVESTMENT OPTIONS This table describes the total annual operating expenses associated with the Investment Options and shows the minimum and maximum expenses for the period ended December 31, 2009, charged by any of the Investment Options before the effect of any contractual expense reimbursement or fee waiver. We show the expenses as a percentage of an Investment Option’s average daily net assets. Minimum Maximum Total annual Investment Option operating expenses* (including management fees, distribution or 12b-1 fees, and other expenses) before fee waivers and expense reimbursements 0.54% 2.08% * Some of the Investment Options or their affiliates may also pay service fees to us or our affiliates. The amount of these fees may be different for each Investment Option. The maximum current fee is 0.25%. The amount of these fees, if deducted from Investment Option assets, is reflected in the above table and is disclosed in Appendix A. Appendix A also contains more details regarding the annual operating expenses for each of the Investment Options. EXAMPLES These examples are intended to help you compare the cost of investing in this Contract with the costs of other variable annuity contracts. These examples assume you make a $10,000 investment and your selected Investment Options earn a 5% annual return. They also assume the maximum potential fees and charges for each period and are not a representation of past or future expenses. Your Contract expenses may be more or less than the examples below, depending on the Investment Option(s) and optional benefits you select, and whether and when you take withdrawals. We deduct the $50 contract maintenance charge in the examples at the end of each year during the Accumulation Phase. Please note that we may waive this charge during the Accumulation Phase and Annuity Phase (when we make regular periodic payments, called Annuity Payments based on the life a person you designate, called the Annuitant), as described in section 7, Expenses – Contract Maintenance Charge. A transfer fee may apply, but is not reflected in these examples (see section 7, Expenses – Transfer Fee). The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 11 The combination of benefits that produces the maximum potential fees and charges may vary from period to period due to the effect of the withdrawal charge. The Base Contract with Bonus Option has a withdrawal charge and the Base Contract with No Withdrawal Charge Option does not. 1) If you surrender your Contract (take a full withdrawal) at the end of each time period. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) $1,596* $3,123* $4,539* $7,911** 0.54% (the minimum Investment Option operating expense) $1,443* $2,688* $3,856* $6,779** 2) If you apply your total Contract Value to Annuity Payments (take a Full Annuitization) at the end of each time period. The earliest available date Annuity Payments can begin (Income Date) is one year after the date we issue the Contract (Issue Date) for Florida, and two years after the Issue Date in all other states. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) $751** $2,286** $3,861** $7,911** 0.54% (the minimum Investment Option operating expense) $598** $1,852** $3,179** $6,779** 3) If you do not surrender your Contract. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) $751** $2,286** $3,861** $7,911** 0.54% (the minimum Investment Option operating expense) $598** $1,852** $3,179** $6,779** * This expense is for the Base Contract with Bonus Option, Quarterly Value Death Benefit and Income Protector with joint Lifetime Plus Payments, assuming an 8% simple interest for the Annual Increase under the Benefit Base (8.5% declining withdrawal charge, 2.0% M&E charge, and maximum rider charge of 2.75%). The current rider charge is 1.20%. ** This expense is for the Base Contract with No Withdrawal Charge Option, Quarterly Value Death Benefit and Income Protector with joint Lifetime Plus Payments, assuming an 8% simple interest for the Annual Increase under the Benefit Base (2.05% M&E charge and maximum rider charge of 2.75%).The current rider charge is 1.20%. See Appendix B for condensed financial information regarding the accumulation unit values (AUVs) for the highest and lowest charges for Contracts that were offered as of December 31, 2009. See the appendix to the Statement of Additional Information for condensed financial information regarding the AUVs for other charges for Contracts that were offered as of December 31, 2009. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 12 1. THE VARIABLE ANNUITY CONTRACT An annuity is a contract between you (the Owner), and an insurance company (in this case Allianz Life), where you make payments to us and, in turn, we promise to make regular periodic payments (Annuity Payments) to the Payee. The Contract is tax deferred. You generally are not taxed on any earnings or appreciation on the assets in your Contract until you take money out of your Contract. For Qualified Contracts, the tax deferral is provided through compliance with specialized tax-qualification rules, and you do not receive any additional tax benefit by purchasing the Contract. However, the Contract may offer other features that meet your needs. Accordingly, if you are purchasing a Qualified Contract, you should consider purchasing this Contract for its death benefit, annuity benefits and other non-tax deferral related benefits. Please consult a tax adviser for information specific to your circumstances to determine whether a Qualified Contract is an appropriate investment for you. The Contract has an Accumulation Phase and an Annuity Phase. During the Accumulation Phase, you can take withdrawals from the Contract and, subject to certain restrictions, you can make additional Purchase Payments. If you select Investment Protector, it provides a level of protection for the principal you invest and periodically locks in any anniversary investment gains at a future point that you select, called the Target Value Date. If you select Income Protector, you can receive guaranteed lifetime income called Lifetime Plus Payments. You can choose when Lifetime Plus Payments begin (the Benefit Date) subject to certain restrictions. If you select Investment Plus, it offers flexibility by providing a level of principal (and Quarterly Anniversary investment gains) protection at a future point you select called the Protected Investment Date (similar to Investment Protector’s Target Value Dates) before beginning guaranteed lifetime income called Lifetime Income Payments (similar to Income Protector’s Lifetime Plus Payments). Quarterly Anniversaries occur three calendar months after the Issue Date or any subsequent Quarterly Anniversary. You can choose when Lifetime Income Payments begin. The Benefit Election Date is the date we calculate your initial payment and the Payment Date is the date that your payments actually begin. The principal protection feature of this benefit is not available on or after the Benefit Election Date. You choose these dates subject to certain restrictions. We base your annual maximum Lifetime Plus Payment on a percentage of the Benefit Base or your annual maximum Lifetime Income Payment on the Lifetime Income Value. Both Lifetime Plus Payments and Lifetime Income Payments can increase annually, and they decrease if you withdraw more than the annual maximum (an Excess Withdrawal). Lifetime Plus Payments and Lifetime Income Payments generally continue for the lifetime of the Covered Persons unless you take an Excess Withdrawal of the total Contract Value. For more information, see section 11.b, Income Protector – When Income Protector Ends, and section 11.c, Investment Plus – When Investment Plus Ends. The Accumulation Phase begins on the Issue Date and ends upon the earliest of the following. · The Business Day before the Income Date if you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · Upon the death of any Owner (or the Annuitant if the Contract is owned by a non-individual), the Accumulation Phase ends on the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option, unless the surviving spouse continues the Contract. A Business Day is any day the New York Stock Exchange is open, except when an Investment Option does not value its shares. A request is in “Good Order” when it contains all the information we require to process it. “Service Center” means the Allianz Service Center whose address and telephone number are listed at the back of this prospectus. The Annuity Phase is the period during which we make Annuity Payments from the Contract. Annuity Payments must begin on a designated date (the Income Date) that is at least two years after your Issue Date. If you apply the entire Contract Value to Annuity Payments, we call that a Full Annuitization, and if you apply only part of the Contract Value to Annuity Payments, we call that a Partial Annuitization. The maximum number of annuitizations you can have at any one time is five. Because the Contract allows Partial Annuitization, it is possible that some portions of the Contract are in the Accumulation Phase and other portions are in the Annuity Phase at the same time. The Annuity Phase begins on the Income Date (or the first Income Date if you take any Partial Annuitizations) and ends when all portion(s) of the Contract that you apply to Annuity Payments have ended, as indicated in section 3, The Annuity Phase. The amount of Contract Value you are able to accumulate in your Contract during the Accumulation Phase and the amount of any variable Annuity Payments we make during the Annuity Phase depend in large part upon the investment performance of any Investment Options you select. You cannot invest in more than 15 Investment Options at any one time. Contracts with Investment Protector or Income Protector are subject to restrictions on allocations and transfers into The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 13 certain Investment Options (see the “Investment Option Allocation and Transfer Restrictions and Quarterly Rebalancing” discussion in section 11.a, Investment Protector, section 11.b, Income Protector and section 11.c, Investment Plus). Depending upon market conditions, you can gain or lose value in the Contract based on the investment performance of the Investment Options. We do not make any changes to your Contract without your permission except as may be required by law. The Contract ends when: · the Accumulation Phase ends, · the Annuity Phase, if any, ends and/or · all applicable death benefit payments have been made. For example, if you purchase a Contract and later take a full withdrawal of the entire Contract Value, both the Accumulation Phase and the Contract end, although the Annuity Phase never began and we did not make any death benefit payments. State Specific Contract Restrictions If you purchase a Contract, it is subject to the law of the state in which it is issued. Some of the terms of your Contract may differ from the terms of a Contract delivered in another state because of state-specific legal requirements. Areas in which there may be state-specific Contract provisions may include the following. · The withdrawal charge schedule. · Availability of Investment Options, Annuity Options, endorsements, and/or riders. · Free look rights. · Selection of certain Income Dates. · Restrictions on your ability to make additional Purchase Payments. · Selection of certain assumed investment rates for variable Annuity Payments. · Our ability to restrict transfer rights. All material state variations in the Contract are disclosed in this prospectus. If you would like more information regarding state-specific Contract provisions, you should contact your Financial Professional or contact our Service Center at the toll free number listed at the back of this prospectus. NOTE: Contracts issued in Massachusetts with Investment Protector or Investment Plus are issued as individual limited purchase payment variable deferred annuity contracts. OWNERSHIP Owner You, as the Owner, have all the rights under the Contract. The Owner is designated at Contract issue. Any change of ownership is subject to our approval. Qualified Contracts, a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code, can only have one Owner and there may be Internal Revenue Service (IRS) or other restrictions on changing the ownership of a Qualified Contract. Upon our approval, any ownership change becomes effective as of the date you sign the request. A change of ownership does not automatically change the Annuitant or Beneficiary. Changing ownership may be a taxable event. You should consult with your tax adviser before doing this. Joint Owner A Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (Non-Qualified Contract) can be owned by up to two Owners. You can change Joint Owners under the same conditions as described for an Owner. If a Contract has Joint Owners, we generally require the signature of both Owners on any forms that are submitted to our Service Center. NOTE FOR PARTIAL ANNUITIZATIONS: Partial Annuitizations (applying only part of your Contract Value to Annuity Payments) are not available to Joint Owners. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 14 Annuitant The Annuitant is the individual on whose life we base Annuity Payments. Subject to our approval, you designate an Annuitant when you purchase a Contract. For Qualified Contracts, before the Income Date the Owner must be the Annuitant unless the Contract is owned by a qualified plan or is part of a custodial arrangement. You can change the Annuitant on an individually owned Non-Qualified Contract at any time before the Income Date, but you cannot change the Annuitant if the Owner is a non-individual (for example, a qualified plan or trust). Subject to our approval, you can add a joint Annuitant on the Income Date if you take a Full Annuitization. For Qualified Contracts, the ability to add a joint Annuitant is subject to any plan requirements associated with the Contract, and the joint Annuitants must be spouses. If the Annuitant of an individually owned Contract dies before the Income Date, the younger Owner automatically becomes the new Annuitant, but the Owner can subsequently name another Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have important impacts on whether a death benefit is paid, and on who receives it. For example, if a sole Owner dies during the Accumulation Phase of the Contract, we pay a death benefit to the Beneficiary(s). If the Annuitant is not an Owner and he/she dies during the Accumulation Phase of the Contract, the Owner can name a new Annuitant (subject to our approval) and we do not pay a death benefit. If an Owner who is not an Annuitant dies during the Annuity Phase, the Beneficiary becomes the Owner, Annuity Payments continue and we do not pay a death benefit. If an Annuitant dies during the Annuity Phase, Annuity Payments to the Payee continue until the Contract ends and are paid at least as rapidly as they were being paid at the time of the Annuitant’s death. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. Payee The Payee is the person you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. The Owner receives tax reporting on those payments. For Non-Qualified Contracts, an Owner or Annuitant can be the Payee, but it is not required. For Qualified Contracts owned by a qualified plan, the qualified plan must be the Payee. For all other Qualified Contracts, the Owner is not required to be the Payee, but the Owner cannot transfer or assign his or her rights under the Contract to someone else. If you do not designate a Payee by the Income Date, we make Annuity Payments to the Owner. The Owner can change the Payee at any time, subject to our approval, provided the Payee designation is consistent with federal and state laws and regulations. Beneficiary The Beneficiary is the person(s) or entity you designate at Contract issue to receive any death benefit. You can change the Beneficiary or contingent Beneficiary at any time before your death unless you name an irrevocable Beneficiary. If you do not designate a Beneficiary, any death benefit is paid to your estate. NOTE FOR JOINT OWNERS: For jointly owned Contracts, the sole primary Beneficiary is the surviving Joint Owner. Spousal Joint Owners may also appoint contingent Beneficiaries. If both spousal Joint Owners die before we pay the death benefit, we pay the death benefit to the named contingent Beneficiaries, or to the estate of the Joint Owner who died last if there are no named contingent Beneficiaries. If both spousal Joint Owners die simultaneously, state law may dictate who receives the death benefit. However, Joint Owners who are not spouses may not appoint contingent Beneficiaries. If both Joint Owners who are not spouses die before we pay the death benefit, we pay the death benefit to the estate of the Joint Owner who died last. Assignment, Changes of Ownership and Other Transfers of a Contract An authorized request specifying the terms of an assignment (including any assignment, change of ownership or other transfer) of a Contract must be sent to our Service Center and approved by us. To the extent permitted by state law, we reserve the right to refuse to consent to any assignment at any time on a nondiscriminatory basis. We withhold our consent if the assignment would violate or result in noncompliance with any applicable state or federal law or regulation. We are not liable for any payment made or action taken before we consent and record the assignment. An assignment may be a taxable event. We are not responsible for the validity or tax consequences of any assignment. After the death benefit has become payable, an assignment can only be made with our consent. If the Contract is assigned, your rights may only be exercised with the consent of the assignee of record. Qualified Contracts generally cannot be assigned. NOTE FOR CONTRACTS WITH INCOME PROTECTOR OR INVESTMENT PLUS: If you assign the Contract, you cannot change the Covered Person(s). Any existing Contract assignment must be removed before you begin receiving Lifetime Plus Payments or Lifetime Income Payments. We may make exceptions to the removal of a Contract assignment in order to comply with applicable law. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 15 2. PURCHASE PURCHASE PAYMENTS A Purchase Payment is the money you put into the Contract. To purchase this Contract, all Owners and the Annuitant must be age 80 or younger on the Issue Date. The initial Purchase Payment is due on the Issue Date. The Purchase Payment requirements for this Contract are as follows. · The minimum initial payment due on the Issue Date is $10,000, or $25,000 with the No Withdrawal Charge Option. · If you select Income Protector, Investment Protector or Investment Plus, we restrict additional Purchase Payments. Each rider year that we allow additional payments you cannot invest more than your initial amount without our prior approval. Your initial amount is all Purchase Payments received before the first Quarterly Anniversary of the first Contract Year. A Contract Year is a period of twelve months beginning on the Issue Date or any subsequent Contract Anniversary. If your benefit is effective on the Issue Date, we allow you to invest the same amount prior to the first Contract Anniversary. We do not accept any additional Purchase Payments on or after: – the date Lifetime Plus Payments begin (Benefit Date) under Income Protector; – the third rider anniversary under Investment Protector, and – the earlier of the third rider anniversary or the date you request Lifetime Income Payments (Benefit Election Date) under Investment Plus. · If you do not select Investment Protector, Income Protector or Investment Plus, you can make additional Purchase Payments of $50 or more during the Accumulation Phase. · We do not accept additional Purchase Payments on or after the Income Date that you take a Full Annuitization. · The maximum total amount we accept without our prior approval is $1 million (including amounts already invested in other Allianz Life variable annuities). We may, at our sole discretion, waive the minimum Purchase Payment requirements. We reserve the right to decline any Purchase Payment, and if mandated under applicable law, we may be required to reject a Purchase Payment. NOTE TO QUALIFIED CONTRACT OWNERS:Purchase Payments to Qualified Contracts are limited by federal law and must be from earned income or a qualified transfer or rollover. Purchase Payments to Qualified Contracts other than from a qualified transfer may be restricted once the Owner reaches age 70½. NOTE FOR CONTRACTS ISSUED IN MISSISSIPPI:We do not accept additional Purchase Payments on or after the first Contract Anniversary, unless you select Investment Protector. NOTE FOR CONTRACTS ISSUED IN MASSACHUSETTS:We do not accept additional Purchase Payments on or after the third Contract Anniversary if you select Investment Protector or Investment Plus. This restriction continues to apply even if you later remove one of these benefits from your Contract. NOTE:If your total Purchase Payments are $1 million or more, your ability to add Investment Protector, Income Protector or Investment Plus to your Contract is subject to our review and approval. AUTOMATIC INVESTMENT PLAN (AIP) The automatic investment plan (AIP) is a program that allows you to make additional Purchase Payments to your Contract during the Accumulation Phase on a monthly or quarterly basis by electronic transfer of money from your savings, checking or brokerage account. You may participate in this program by completing the appropriate form. Our Service Center must receive your form in Good Order by the first of the month in order for AIP to begin that same month. We process additional Purchase Payments through AIP on the 20th of the month or the next Business Day if the 20th is not a Business Day. The minimum investment that you can make by AIP is $50. The maximum investment that you can make by AIP per month is $1,000. We allocate Purchase Payments we receive through AIP according to your future allocation instructions which must comply with all of the requirements and allocation restrictions stated in this section, and in section 11.a, if you select Investment Protector, or section 11.b, if you select Income Protector or section 11.c, if you select Investment Plus. We must receive your request to stop or change AIP at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the 20th to make the change that month with the following exception. If you begin Annuity Payments, AIP ends on the Business Day before the Income Date. If you select Investment Protector, AIP ends on the third rider anniversary. If you select Income Protector, AIP ends on the Benefit Date if you begin Lifetime Plus Payments. If you The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 16 select Investment Plus, AIP ends on the earlier of the third rider anniversary or the Benefit Election Date if you begin Lifetime Income Payments. NOTE TO OWNERS OF QUALIFIED CONTRACTS:AIP is not available if your Contract is funding a plan that is tax qualified under Section 401of the Internal Revenue Code. ALLOCATION OF PURCHASE PAYMENTS When you purchase a Contract, we allocate your initial Purchase Payment to the Investment Options you selected. If you select the Bonus Option, we allocate any applicable bonus in the same way as the corresponding Purchase Payment. We ask that you allocate your money in whole percentages. Transfers of Contract Value between Investment Options do not change your future Purchase Payment allocation instructions and do not change how we rebalance your Contract Value at the end of each quarter if you select Investment Protector, Income Protector or Investment Plus. You can instruct us how to allocate additional Purchase Payments you make. If you do not instruct us, we allocate them according to your future Purchase Payment allocation instructions. You can change your future allocation instructions at any time without fee, penalty or other charge upon written notice or telephone instructions to our Service Center, or by our website. We do not currently accept future Purchase Payment allocation instructions from you via email or other electronic communications, other than our website. These other communication methods may be available to you in the future. Changes to your future allocation instructions we receive in Good Order, in writing or by telephone at our Service Center, or by our website, are effective on the Business Day that we receive them. We apply these allocation instructions from this Business Day forward to any additional Purchase Payments we receive and to the quarterly rebalancing if you select Investment Protector, Income Protector or Investment Plus. If you change your future allocation instructions by writing or telephone, and you are participating in the automatic investment plan, dollar cost averaging program or the flexible rebalancing program, your instructions must include directions for the plan/program. If you change your future allocation instructions on our website and are participating in the automatic investment plan, dollar cost averaging program or flexible rebalancing program, you must contact us separately to change directions for your plan or program. We reserve the right to limit the number of Investment Options that you can invest in at any one time. Currently, you can invest in up to 15 of the Investment Options at any one time. We may change this in the future; however, we always allow you to invest in at least five Investment Options. Once we receive your initial Purchase Payment and the necessary information, we issue the Contract and allocate your initial Purchase Payment within two Business Days. If you do not give us all of the information we need, we contact you or your Financial Professional to get it. If for some reason we are unable to complete this process within five Business Days, we either send back your money or get your permission to keep it until we get all of the necessary information. If you make additional Purchase Payments, we add this money to your Contract on the Business Day we receive it in Good Order. Our Business Day closes when regular trading on the New York Stock Exchange closes. If you submit a Purchase Payment and/or application to your Financial Professional, we do not begin processing the Purchase Payment until it is received at our Service Center. We consider a Purchase Payment to be “received” when it is received at our Service Center regardless of how or when you made the payment. Applications and Purchase Payments received at our home office address are forwarded to the lockbox address listed on your application, which may delay processing of your application. TAX-FREE SECTION 1035 EXCHANGES Subject to certain restrictions, you can make a “tax-free” exchange under Section 1035 of the Internal Revenue Code for all or a portion of one annuity contract for another, or all of a life insurance policy for an annuity contract. Before making an exchange, you should compare both contracts carefully. Remember that if you exchange a life insurance policy or annuity contract for the Contract described in this prospectus: · you might have to pay a withdrawal charge on your previous contract, · unless you select the No Withdrawal Charge Option, there is a new withdrawal charge period for this Contract, · other charges under this Contract may be higher (or lower), · the benefits may be different, and · you no longer have access to any benefits from your previous contract. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 17 If the exchange does not qualify for Section 1035 treatment, you also may have to pay federal income tax, including a possible federal penalty tax, on the exchange. You should not exchange an existing life insurance policy or another annuity contract for this Contract unless you determine the exchange is in your best interest and not just better for the person selling you the Contract who generally earns a commission on each sale. You should consult a tax adviser to discuss the potential tax effects before making a 1035 exchange. FAXED APPLICATIONS We accept Contract applications delivered in writing and we accept applications via fax. It is important to verify that we have received any faxed application. We are not liable for faxed applications that we do not receive. We treat a manually signed faxed application as an application delivered in writing. Please note that fax communications may not always be available. Any fax system can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may delay or prevent our processing of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability under all circumstances. If experiencing problems, your application should be submitted in writing to our Service Center. Wereservethe right to discontinue or modify the faxed application privilege at any time and for any reason.We do not currently accept applications delivered via email or our website. This may be available in the future. FREE LOOK/RIGHT-TO-EXAMINE If you change your mind about owning the Contract, you can cancel it within ten days after receiving it (or the period required in your state). If you cancel within the allowed period, in most states we return your Contract Value as of the day we receive your cancellation request. This may be more or less than your initial Purchase Payment. If you select the Bonus Option and cancel your Contract during the free look/right-to-examine period, you forfeit your entire bonus. (See section 11.d, Optional Benefits – Bonus Option.) In certain states, or if you have an IRA Qualified Contract, we refund your Purchase Payments less withdrawals; in this instance we return Contract Value less fees and charges, if greater. In states that require return of Purchase Payments, we reserve the right to allocate your initial Purchase Payment (and any bonus if you select the Bonus Option) to the AZL Money Market Fund until the expiration of the free look period. At the end of that period, we re-allocate your money as you selected. If we do this, we return the greater of Purchase Payments less withdrawals, or Contract Value. For Owners in California age 60 or older, we are required to allocate your money to the AZL Money Market Fund during the free look period unless you specify otherwise on the appropriate form. The free look provision under the Contract is also called the right-to-examine. ACCUMULATION UNITS/COMPUTING THE CONTRACT VALUE The Contract Value or Bonus Value (Contract Value plus any invested bonus amounts if you select Bonus Option) in the subaccounts increase and decrease based upon the investment performance of the Investment Option(s) you choose. Your Contract Value (or Bonus Value) is also affected by the charges of the Contract. In order to keep track of the total value of your Contract in the Separate Account, we use a measurement called an accumulation unit. If you request variable Annuity Payments during the Annuity Phase of the Contract, we call this measurement an annuity unit. When we receive a Purchase Payment, we credit your Contract with accumulation units for the Purchase Payment (and any bonus, if applicable) at the daily price next determined after receipt of the Purchase Payment at our Service Center. The daily purchase price is normally determined at the end of each Business Day, and any Purchase Payment received at or after the end of the current Business Day receives the next Business Day’s price. The Purchase Payments and bonus you allocate to the Investment Options are actually placed into subaccounts. Each subaccount invests exclusively in one Investment Option. We determine the number of accumulation units we credit to your Contract by dividing the amount of the Purchase Payment and bonus allocated to a subaccount by the value of the corresponding accumulation unit. Every Business Day, we determine the value of an accumulation unit for each subaccount by multiplying the accumulation unit value for the previous Business Day by the net investment factor for the current Business Day. We determine the net investment factor by: · dividing the net asset value of a subaccount at the end of the current Business Day by the net asset value of the subaccount at the end of the immediately preceding Business Day, · adding any applicable dividends or capital gains, and · multiplying this result by one minus the amount of the M&E charge for the current Business Day, and any additional calendar days since the immediately preceding Business Day. We calculate the value of each accumulation unit after regular trading on the New York Stock Exchange closes each Business Day. The value of an accumulation unit may go up or down from Business Day to Business Day. We calculate The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 18 the total value of your Contract in the Separate Account by multiplying the accumulation unit value in each subaccount by the number of accumulation units for each subaccount and then adding those results together. (For example, the Contract Value on any Contract Anniversary reflects the number and value of the accumulation units at the end of the previous Business Day.) Example · On Wednesday, we receive at our Service Center an additional Purchase Payment of $3,000 from you before the end of the Business Day. · When the New York Stock Exchange closes on that Wednesday, we determine that the value of an accumulation unit based on the Investment Option you chose is $13.25. We then divide $3,000 by $13.25 and credit your Contract on Wednesday night with 226.415094 subaccount accumulation units for the Investment Option you chose. If the $3,000 payment had been received at or after the end of the current Business Day, it would have received the next Business Day’s price. 3. THE ANNUITY PHASE You can apply your Contract Value to regular periodic payments (Annuity Payments). Prior to a Full Annuitization, you can surrender your Contract and receive your total Contract Value less any applicable withdrawal charge. A Full Annuitization occurs when you apply the entire Contract Value to Annuity Payments. A Partial Annuitization occurs when you apply only part of your Contract Value to Annuity Payments. The Payee receives the Annuity Payments. You receive tax reporting on the payments, whether or not you are the Payee. We may require proof of the Annuitant(s)’ age before we make any life contingent Annuity Payment. If you misstate the Annuitant(s)’ age or gender, the amount payable is the amount that would have been provided at the true age or gender. INCOME DATE The Income Date is the date Annuity Payments begin. Your scheduled Income Date in your Contract is the maximum permitted Income Date allowed for your Contract, which is the first day of the calendar month following the later of: a) the Annuitant’s 90th birthday, or b) the tenth Contract Anniversary. Your scheduled Income Date may be different if the Contract is issued to a charitable remainder trust. An earlier Income Date or a withdrawal may be required to satisfy minimum required distribution rules under certain Qualified Contracts. You can make an authorized request for a different, earlier or later Income Date after the Issue Date, but any such request is subject to applicable law and our approval. The extension available to you may vary depending on the Financial Professional you purchase your Contract through and your state of residence. Your Income Date must be the first day of a calendar month and must be at least two years after the Issue Date.* The Income Date cannot be later than what is permitted under applicable law. * In Florida, the earliest acceptable Income Date is one year after the Issue Date. NOTE: We require you to take a Full Annuitization on the maximum permitted Income Date if, at that time, your Contract Value is greater than zero. We notify you of your available options in writing 60 days before the maximum permitted Income Date. Upon Full Annuitization we base your Annuity Payments on your Contract Value. If you have not selected an Annuity Option, we make payments under the default option described in the “Annuity Payments” discussion of this section. Upon Full Annuitization you no longer have a Contract Value, or any benefits or benefit increases based on Contract Value. In addition, the death benefit ends and any periodic withdrawal or payments other than Annuity Payments stop. NOTE FOR CONTRACTS WITH INCOME PROTECTOR OR INVESTMENT PLUS:If on the maximum permitted Income Date you are receiving Lifetime Plus Payments or Lifetime Income Payments, your Contract Value is greater than zero and you choose to take fixed Annuity Payments under either Annuity Option 1 or 3, we make the following guarantee. For single Lifetime Plus Payments or Lifetime Income Payments, if you choose Annuity Option 1 (Life Annuity) where the sole Annuitant is the sole Covered Person, then your fixed Annuity Payments equal the greater of: · annual fixed Annuity Payments under Annuity Option 1 based on the Contract Value; or · the current annual maximum Lifetime Plus Payment or Lifetime Income Payment available to you. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 19 For joint Lifetime Plus Payments or Lifetime Income Payments, if you choose Annuity Option 3 (Joint and Last Survivor Annuity) with Annuity Payments to continue at a level of 100% to the surviving joint Annuitant, and both joint Annuitants are the joint Covered Persons, then your fixed Annuity Payments equal the greater of: · annual fixed Annuity Payments under Annuity Option 3 based on the Contract Value; or · the current annual maximum Lifetime Plus Payment or Lifetime Income Payment available to you. However, if you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. ANNUITY PAYMENTS Annuity Payments offer a guaranteed income stream with certain tax advantages and are designed for Owners who are not concerned with continued access to Contract Value. You can request Annuity Payments under Annuity Options 1-5 as: · a variable payout, · a fixed payout, or · a combination of both. We base Annuity Payments on your Contract Value. Under a fixed payout, all of the Annuity Payments are the same dollar amount (equal installments) except as provided under Annuity Option 3. Guaranteed fixed Annuity Payments are based on an interest rate and mortality table specified in your Contract. The payout rates for fixed Annuity Payments provided by your Contract are guaranteed and in no event do we use lower fixed payout rates to calculate your fixed Annuity Payments. However, we may use higher fixed payout rates to calculate fixed Annuity Payments than the guaranteed rates provided by your Contract. If you choose a variable payout, the dollar amount of the payments depend upon the following factors. · The Contract Value on the Income Date. · The age of the Annuitant and any joint Annuitant on the Income Date. · The gender of the Annuitant and any joint Annuitant, where permitted. · The Annuity Option you select. · The assumed investment rate (AIR) you select. · Your Contract’s mortality table. ·The future performance of the Investment Option(s) you select. You can choose a 3%, 5% or 7% AIR.* The 7% AIR is not available in all states. Using a higher AIR results in a higher initial variable Annuity Payment, but later payments increase more slowly when investment performance rises and decrease more rapidly when investment performance declines. If the actual performance of your Investment Options exceeds the AIR you selected, the variable Annuity Payments increase. Similarly, if the actual performance is less than the AIR you selected, the variable Annuity Payments decrease. * The maximum available AIR in Florida is 4%, and the maximum AIR in Oregon is 5%. If you choose a variable payout, you can continue to invest in up to 15 of the available Investment Options. We may change this in the future, but we always allow you to invest in at least five Investment Options. If you do not tell us otherwise, we base variable Annuity Payments on the investment allocations that were in place on the Income Date. Currently, it is our business practice that your initial Annuity Payment must be more than $50. Each portion of the Contract that you apply to Annuity Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period. If we make a lump sum payment of the remaining guaranteed Annuity Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · When the Contract ends. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 20 ANNUITY OPTIONS You can choose one of the Annuity Options described below or any other payment option to which we agree. Before the Income Date, you can select and/or change the Annuity Option with at least 30 days written notice to us. After Annuity Payments begin, you cannot change the Annuity Option. Annuity Payments usually are lower if you select an Annuity Option that requires us to make more frequent Annuity Payments or to make payments over a longer period of time. If you choose life contingent Annuity Payments, payout rates for a younger Annuitant are lower than the payout rates for an older Annuitant and payout rates for life with a guaranteed period are typically lower than life only payments. Monthly payout rates are lower than annual payout rates, payout rates for a 20-year guaranteed period are less than payout rates for a 10-year guaranteed period, and payout rates for a 50-year-old Annuitant are less than payout rates for a 70-year-old Annuitant. If you do not choose an Annuity Option before the Income Date, we make variable Annuity Payments to the Payee under Annuity Option 2 with five years of guaranteed monthly payments. Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant. If you take one single Full Annuitization and the Annuitant dies before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment. Under a Partial Annuitization, if the Annuitant dies before the end of the selected guaranteed period, we make a lump sum payment to the Beneficiary. The lump sum payment is equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the Annuitant’s death and a payment election form at our Service Center. For variable Annuity Payments, in most states, we base the remaining guaranteed Annuity Payments on the current value of the annuity units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require proof of the Annuitant’s death and return of the Contract before we make any lump sum payment on a Full Annuitization. There are no additional costs associated with a lump sum payment. Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% of the previous amount, as selected by the Owner. Annuity Payments stop with the last payment that is due before the last surviving joint Annuitant’s death. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. This Annuity Option is not available to you under a Partial Annuitization. Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments continue to the Payee during the lifetime of the surviving joint Annuitant at 100% of the amount that was paid when both Annuitants were alive. However, if both joint Annuitants die before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment equal to the present value of the remaining guaranteed Annuity Payments as of the date we receive proof of the last surviving joint Annuitant’s death and a payment election form at our Service Center. For variable Annuity Payments, in most states, we base the remaining guaranteed Annuity Payments on the current value of the annuity units and we use the assumed investment rate to calculate the present value. For fixed payouts, in most states, we calculate the present value of the remaining guaranteed Annuity Payments using the Statutory Calendar Year Interest Rate based on the NAIC Standard Valuation Law for Single Premium Immediate Annuities corresponding to the Income Date. However, some states require us to use different interest rates for variable and fixed payouts for the present value calculation. We require The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 21 proof of death of both joint Annuitants and return of the Contract before we make any lump sum payment. There are no additional costs associated with a lump sum payment. This Annuity Option is not available to you under a Partial Annuitization. Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equals the amount applied to this Annuity Option minus the total of all Annuity Payments made under this option. For variable Annuity Payments, the amount of the refund depends on the current Investment Option allocation and is the sum of refund amounts attributable to each Investment Option. We calculate the refund amount for a given Investment Option using the following formula. (A) x {[(B) x (C) x (D)/(E)] - [(D) x (F)]} where: (A) Annuity unit value of the subaccount for that given Investment Option when due proof of the Annuitant’s death is received at our Service Center. (B) The amount applied to variable Annuity Payments on the Income Date. (C) Allocation percentage in a given subaccount (in decimal form) when due proof of the Annuitant’s death is received at our Service Center. (D) The number of annuity units used in determining each variable Annuity Payment attributable to that given subaccount when due proof of the Annuitant’s death is received at our Service Center. (E) Dollar value of first variable Annuity Payment. (F) Number of variable Annuity Payments made since the Income Date. We base this calculation upon the allocation of annuity units actually in force at the time due proof of the Annuitant’s death is received at our Service Center. We do not pay a refund if the total refund determined using the above calculation is less than or equal to zero. EXAMPLE · The Contract has one Owner who is a 65-year-old male. He selects variable Annuity Payments under Annuity Option 5 based on a Contract Value of $100,000 (item “B”). · The Owner who is also the Annuitant allocates all the Contract Value to one Investment Option, so the allocation percentage in this subaccount is 100% (item “C”). · The purchase rate for the selected assumed investment rate is $6.15 per month per thousand dollars of Contract Value annuitized. Therefore, the first variable Annuity Payment is:$6.15 x ($100,000 / $1,000) $615 (item “E”). · Assume the annuity unit value on the Income Date is $12, then the number of annuity units used in determining each Annuity Payment is:$615 / $12 51.25 (item “D”). · The Owner who is also the Annuitant dies after receiving 62 Annuity Payments (item “F”) and the annuity unit value for the subaccount on the date the Service Center receives due proof of death is $10 (item “A”). We calculate the refund as follows: (A) x {[(B) x (C) x (D)/(E)] – [(D) x (F)]} 10 x {[100,000 x 1.00 x (51.25 / 615)] – [51.25 x 62]} 10 x {[100,000 x 0.083333] – 3,177.50} 10 x {8,333.33 – 3,177.50} 10 x 5,155.83 $51,558.30 PARTIAL ANNUITIZATION Only a sole Owner can take Partial Annuitizations under Annuity Options 1, 2, or 5. The Owner must be the Annuitant and we do not allow joint Annuitants. You cannot take a new Partial Annuitization while receiving Lifetime Plus Payments or Lifetime Income Payments. We allow you to annuitize less than your total Contract Value in a Partial Annuitization. We allow one Partial Annuitization every twelve months, up to a maximum of five. If you have four Partial Annuitizations and want a fifth, you must take a Full Annuitization of the total remaining Contract Value. You cannot add Contract Value to the part of a Contract that has been partially annuitized, or transfer values that have been partially annuitized to any other part of the Contract. Partial Annuitizations are not subject to a withdrawal charge (if applicable), but they decrease the Contract Value, Withdrawal Charge Basis, death benefit, and any of your Contract’s guaranteed values. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 22 NOTE:A recent tax law change allows a Partial Anuitization under a life Annuity Option on a Non-Qualified Contract to receive the same income tax treatment as a Full Annuitization. However, this income tax treatment does not apply to a Partial Annuitization on a Qualified Contract. You should consult a tax adviser before requesting a Partial Annuitization. 4. INVESTMENT OPTIONS The Contract offers the Investment Options listed in the following table. Each Investment Option has its own investment objective. In the future, we may add, eliminate or substitute Investment Options. Depending on market conditions, you can gain or lose value by investing in the Investment Options. You should read the Investment Options’ prospectuses carefully. The Investment Options invest in different types of securities and follow varying investment strategies. There are potential risks associated with each of these types of securities and investment strategies. For example, an Investment Option’s performance may be affected by risks specific to certain types of investments, such as foreign securities, derivative investments, non-investment grade debt securities, initial public offerings (IPOs) or companies with relatively small market capitalizations. IPOs and other investment techniques may have a magnified performance impact on an Investment Option with a small asset base. An Investment Option may not experience similar performance as its assets grow. The operation of the Investment Options and the various risks associated with the Investment Options are described in the Investment Options’ prospectuses. We send you the current copy of the Investment Options’ prospectus when we issue the Contract. (You can also obtain the current Investment Options’ prospectus by contacting your Financial Professional or calling us at the toll-free telephone number listed at the back of this prospectus.) Certain Investment Options issue two or more classes of shares and certain share classes may have Rule 12b-1 fees. For more information about share classes, see the Investment Options’ prospectuses. Currently, the Investment Options are not publicly traded mutual funds. They are available only as investment options in variable annuity contracts or variable life insurance policies issued by life insurance companies or in some cases, through participation in certain qualified pension or retirement plans. The names, investment objectives and policies of certain Investment Options may be similar to the names, investment objectives and policies of other portfolios that the same investment advisers manage. Although the names, objectives and policies may be similar, the investment results of the Investment Options may be higher or lower than the results of such portfolios. The investment advisers cannot guarantee, and make no representation, that the investment results of similar funds are comparable even though the Investment Options have the same names, investment advisers, objectives and policies. Each of the Investment Options offered by the Allianz Variable Insurance Products Fund of Funds Trust (Allianz VIP Fund of Funds Trust), is a “fund of funds” and diversifies its assets by investing primarily in the shares of several other affiliated mutual funds. The Investment Options may pay 12b-1 fees to the distributor of the Contracts, our affiliate, Allianz Life Financial Services, LLC, for distribution and/or administrative services. The underlying funds of the Allianz VIP Fund of Funds Trust do not pay service fees or 12b-1 fees to the Trust, and the Trust does not charge service fees or 12b-1 fees. The underlying funds of the Allianz VIP Fund of Funds Trust or their advisers may pay service fees to us and our affiliates for providing customer service and other administrative services to Contract Owners. The amount of such service fees may vary depending on the underlying fund. We offer other variable annuity contracts that may invest in the same Investment Options. These contracts may have different charges and may offer different benefits more appropriate to your needs. For more information about these contracts, please contact our Service Center. The following advisers and subadvisers are affiliated with us: Allianz Investment Management LLC, Allianz Global Investors Capital, and Pacific Investment Management Company LLC. The following is a list of the Investment Options available under the Contract, the investment advisers and subadvisers for each Investment Option, the investment objectives for each Investment Option, and the primary investments of each Investment Option. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 23 INVESTMENT OPTIONS Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) ALLIANZ FUND OF FUNDS Managed by Allianz Investment Management LLC AZL Balanced Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 40% to 60% of assets in the underlying equity index funds and 40% to 60% in the underlying bond index fund. AZL Fusion Balanced Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 40% to 60% of assets in equity funds and approximately 40% to 60% invested in fixed income funds. AZL Fusion Conservative Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 25% to 45% of assets in equity funds and approximately 55% to 75% invested in fixed income funds. AZL Fusion Growth Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 70% to 90% of assets in equity funds and approximately 10% to 30% invested in fixed income funds. AZL Fusion Moderate Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 55% to 75% of assets in equity funds and approximately 25% to 45% invested in fixed income funds. AZL Growth Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 65% to 85% of assets in the underlying equity index funds and 15% to 35% in the underlying bond index fund. ALLIANZ GLOBAL INVESTORS CAPITAL Managed by Allianz Global Investors Capital AZL Allianz AGIC Opportunity Fund Small Cap Capital appreciation At least 65% of its assets in common stocks of “growth” companies (believed by the subadviser to have above-average growth prospects), with market capitalizations of less than $2 billion at the time of investment. BLACKROCK Managed by Allianz Investment Management LLC/BlackRock Capital Management, Inc. AZL BlackRock Capital Appreciation Fund Large Growth Long-term growth of capital Invests at least 80% of total assets in common and preferred stock and securities convertible into common and preferred stock of mid-size and large-size companies. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL International Index Fund International Match the performance of the MSCI EAFE® Index as closely as possible Invests at least 80% of its assets in a statistically selected sampling of equity securities of companies included in the Morgan Stanley Capital International Europe, Australia and Far East Index (MSCI EAFE) and in derivative instruments linked to the MSCI EAFE index. AZL Mid Cap Index Fund Mid Cap Match the performance of the Standard & Poor’s MidCap 400® Index (“S&P 400 Index”) as closely as possible Invests at least 80% of the value of its net assets in a statistically selected sampling of equity securities of companies included in the S&P 400 Index and in derivative instruments linked to the S&P 400 Index, primarily futures contracts. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 24 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Allianz Investment Management LLC/BlackRock Institutional Management Corporation AZL Money Market Fund Cash Equivalent Current income consistent with stability of principal Invests in a broad range of short-term, high quality U.S. dollar-denominated money market instruments, including government, U.S. and foreign bank, commercial and other obligations. During extended periods of low interest rates, and due in part to contract fees and expenses, the yield of the AZL Money Market Fund may also become extremely low and possibly negative. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL S&P 500 Index Fund Large Blend Match total return of the S&P 500® Normally invests in all 500 stocks in the S&P 500® in proportion to their weighting in the index. AZL Small Cap Stock Index Fund Small Cap Match performance of the S&P SmallCap 600 Index® Invests in a representative sample of stocks included in the S&P SmallCap 600 Index®, and in futures whose performance is related to the index, rather than attempting to replicate the index. Managed by BlackRock Advisors, LLC/BlackRock Investment Management, LLC and BlackRock International Limited BlackRock Global Allocation V.I. Fund Specialty High total investment return Invests in both equity and debt securities, including money market securities, of issuers located around the world. Seeks diversification across markets, industries, and issuers. May invest in securities of companies of any market capitalization and in REITs. COLUMBIA Managed by Allianz Investment Management LLC/Columbia Management Investment Advisers, LLC AZL Columbia Mid Cap Value Fund Mid Cap Long-term growth of capital Invests at least 80% of net assets in equity securities of companies that have market capitalizations in the range of the companies in the Russell Midcap® Value Index at the time of purchase that the fund’s subadviser believes are undervalued and have the potential for long-term growth. AZL Columbia Small Cap Value Fund Small Cap Long-term capital appreciation Invests at least 80% of net assets in equity securities of companies with market capitalizations in the range of the companies in the Russell 2000 Value Index® at the time of purchase that the subadviser believes are undervalued. DAVIS Managed by Allianz Investment Management LLC/Davis Selected Advisers, L.P. AZL Davis NY Venture Fund Large Value Long-term growth of capital Invests the majority of assets in equity securities issued by large companies with market capitalizations of at least $10billion. Managed by Davis Selected Advisers, L.P. Davis VA Financial Portfolio Specialty Long-term growth of capital At least 80% of net assets in securities issued by companies principally engaged in the financial services sector. DREYFUS Managed by Allianz Investment Management LLC/The Dreyfus Corporation AZL Dreyfus Equity Growth Fund Large Growth Long-term growth of capital and income Primarily invests in common stocks of large, well-established and mature companies. Normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance. May invest in non-dividend paying companies and up to 30% of its total assets in foreign securities. EATON VANCE Managed by Allianz Investment Management LLC/Eaton Vance Management AZL Eaton Vance Large Cap Value Fund Large Value Total Return Invests at least 80% of net assets in equity securities, primarily in dividend-paying stocks, of large-cap companies with market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. May invest up to 25% of total assets in foreign securities, including emerging market securities. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 25 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) FIDELITY Managed by Strategic Advisers, Inc. Fidelity VIP FundsManager 50% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 35% domestic equity funds, 15% international equity funds, 40% fixed income funds and 10% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 50% Composite Index. Fidelity VIP FundsManager 60% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 42% domestic equity funds, 18% international equity funds, 35% fixed income funds and 5% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 60% Composite Index. FRANKLIN TEMPLETON Managed by Allianz Investment Management LLC/Franklin Advisory Services, LLC AZL Franklin Small Cap Value Fund Small Cap Long-term total return Under normal market conditions, invests at least 80% of its net assets in investments of small capitalization companies similar to those that comprise the Russell 2500™ Index at the time of investment. Managed by Allianz Investment Management LLC/Franklin Mutual Advisers, LLC, Templeton Global Advisors Limited, and Franklin Advisers, Inc. AZL Franklin Templeton Founding Strategy Plus Fund Specialty Long-term capital appreciation, with income as a secondary goal Invests in a combination of subportfolios or strategies, each of which is managed by an asset manager that is part of Franklin Templeton. The strategies invest primarily in U.S. and foreign equity and fixed income securities. Managed by Franklin Advisers, Inc. Franklin High Income Securities Fund High-Yield Bonds High current income with capital appreciation as a secondary goal Invests substantially in high yield, lower-rated debt securities (“junk bonds”) and preferred stocks. Franklin Income Securities Fund Specialty Maximize income while maintaining prospects for capital appreciation Normally invests in debt and equity securities. Administered by Franklin Templeton Services, LLC Franklin Templeton VIP Founding Funds Allocation Fund Model Portfolio (Fund of Funds) Capital appreciation with income as a secondary goal. Invests equal portions in Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund, and Templeton Growth Securities Fund. Managed by Franklin Advisers, Inc. Franklin U.S. Government Fund Intermediate-Term Bonds Income At least 80% of its net assets in U.S. government securities. Managed by Franklin Mutual Advisers, LLC Mutual Global Discovery Securities Fund International Equity Capital appreciation Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Also invests, to a lesser extent, in risk arbitrage securities and distressed companies. Managed by Franklin Mutual Advisers, LLC Mutual Shares Securities Fund Large Value Capital appreciation, with income as a secondary goal Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Also invests, to a lesser extent, in risk arbitrage securities and distressed companies. Managed by Franklin Advisers, Inc. Templeton Global Bond Securities Fund Intermediate-Term Bonds High current income, consisent with preservation of capital, with capital appreciation as a secondary consideration Normally invests at least 80% of its net assets in bonds, which include debt securities of any maturity, such as bonds, notes, bills and debentures. Managed by Templeton Global Advisors Limited Templeton Growth Securities Fund International Equity Long-term capital growth Normally invests primarily in equity securities of companies located anywhere in the world, including those in the U.S. and in emerging markets. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 26 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) GATEWAY Managed by Allianz Investment Management LLC/Gateway Investment Advisors, LLC AZL Gateway Fund Specialty Capture equity market investment returns, while exposing investors to less risk than other equity investments Normally invests in a broadly diversified portfolio of common stocks, generally consisting of approximately 200 to 400 stocks, while also selling index call options and purchasing index put options. May invest in companies with small, medium or large market capitalizations and in foreign securities traded in U.S. markets. INVESCO Managed by Allianz Investment Management LLC/Invesco Advisers, Inc. AZL Invesco International Equity Fund International Long-term growth of capital At least 80% of its assets in a diversified portfolio of international equity securities whose issuers are considered by the fund’s subadviser to have strong earnings growth. AZL Van Kampen Equity and Income Fund Specialty Highest possible income consistent with safety of principal. Secondary objective of long-term growth of capital Invests at least 65% of its total assets in income-producing equity securities and also invests in investment grade quality debt securities. May invest up to 25% ot total assets in foreign securities, including emerging market securities. AZL Van Kampen Growth and Income Fund Large Value Income and long-term growth of capital Invests at least 65% of total assets in income-producing equity securities, including common stocks and convertible securities; also in non-convertible preferred stocks and debt securities rated “investment grade.” May investup to 25% of total assets in foreign securities, including emerging markets. J.P. MORGAN Managed by Allianz Investment Management LLC/J.P. Morgan Investment Management, Inc. AZL JPMorgan U.S. Equity Fund Large Blend High total return Invests at least 80% of its net assets, plus any borrowings for investment purposes, primarily in equity securities of large- and medium-capitalization U.S. companies. MFS Managed by Allianz Investment Management LLC/Massachusetts Financial Services Company AZL MFS Investors Trust Fund Large Blend Capital appreciation Invests primarily in equity securities of companies with large capitalizations that the subadviser believes has above average earnings growth potential, are undervalued, or in a combination of growth and value companies. MORGAN STANLEY Managed by Allianz Investment Management LLC/Morgan Stanley Investment Management, Inc. AZL Morgan Stanley Global Real Estate Fund Specialty Income and capital appreciation Invests at least 80% of assets in equity securities of companies in the real estate industry located throughout the world, including real estate investment trusts and real estate operating companies established outside the U.S. AZL Morgan Stanley International Equity Fund International Long term capital appreciation Invests at least 80% of assets in a diversified portfolio of equity securities of issuers selected from a universe comprised of approximately 1,200 companies in non-U.S. markets. AZL Morgan Stanley Mid Cap Growth Fund Mid Cap Capital growth At least 80% of net assets in common stocks and other equity securities of mid capitalization growth companies, with market capitalizations within the range of the Russell Midcap Growth Index. PIMCO Managed by Pacific Investment Management Company LLC PIMCO EqS Pathfinder Portfolio International Equity Capital appreciation Normally invests in equity securities, including common and preferred stock, of issuers that PIMCO believes are undervalued by the market in comparison to PIMCO’s own determination of the company’s value. Invests in securities and instruments that are economically tied to at least three countries (one of which may be the United States). The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 27 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) PIMCO VIT All Asset Portfolio Specialty (Fund of Funds) Maximum real return consistent with preservation of real capital and prudent investment management Invests substantially all of its assets in institutional class shares of the underlying PIMCO Funds. PIMCO VIT CommodityReal Return® Strategy Portfolio Specialty Maximum real return consistent with prudent investment management Invests in commodity linked derivative instruments backed by a portfolio of inflation-indexed securities and other fixed income securities. PIMCO VIT Emerging Markets Bond Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers that economically are tied to emerging markets countries. PIMCO VIT Global Bond Portfolio (Unhedged) Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers in at least three countries (one of which may be the U.S.), which may be represented by forwards or derivatives. May invest, without limitation, in securities economically tied to emerging market countries. PIMCO VIT Global Multi-Asset Portfolio Specialty Total return which exceeds a blend of 60% MSCI World Index/40% Barclays Capital U.S. Aggregate Index Invests in a combination of affiliated and unaffiliated funds, fixed income instruments, equity securities, forwards and derivatives. Typically invests 20% to 80% of total assets in equity-related investments. PIMCO VIT High Yield Portfolio High-Yield Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of assets in a diversified portfolio of high-yield securities (“junk bonds”) rated below investment grade, but at least Caa by Moody’s or equivalently rated by S&P or Fitch. May invest up to 20% of total asets in securities denominated in foreign currencies. PIMCO VIT Real Return Portfolio Intermediate-Term Bonds Maximum real return, consistent with preservation of real capital and prudent investment management At least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations. PIMCO VIT Total Return Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 65% of total assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. SCHRODER Managed by Allianz Investment Management LLC/Schroder Investment Management North America Inc. AZL Schroder Emerging Markets Equity Fund Specialty Capital appreciation Invests at least 80% of its net assets in equity securities of companies that the subadviser believes to be “emerging market” issuers. May invest remainder of assets in securities of issuers located anywhere in the world. TURNER Managed by Allianz Investment Management LLC/Turner Investment Partners, Inc. AZL Turner Quantitative Small Cap Growth Fund Small Cap Long-term growth of capital At least 80% of its net assets in common stocks and other equity securities of U.S. companies with small market capitalizations (in the range of companies included in the Russell2000® Growth Index), that the subadviser believes have strong earnings growth potential. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 28 Shares of the Investment Options may be offered in connection with certain variable annuity contracts and variable life insurance policies of various insurance companies that may or may not be affiliated with us. Certain Investment Options may also be sold directly to pension and retirement plans that qualify under Section 401 of the Internal Revenue Code. As a result, a material conflict of interest may arise between insurance companies, owners of different types of contracts and retirement plans or their participants. Each Investment Option’s Board of Directors monitor for the existence of any material conflicts, and determine what action, if any, should be taken. We may enter into certain arrangements under which we, or our affiliate Allianz Life Financial Services, LLC, the principal underwriter for the Contracts, are compensated by the Investment Options’ advisers, distributors and/or affiliates for the administrative services and benefits that we provide to the Investment Options. The amount of the compensation usually is based on the aggregate assets of the Investment Options or other investment portfolios that are attributable to contracts that we issue or administer. Some advisers may pay us more or less than others. The maximum fee that we currently receive is at the annual rate of 0.50% of the average aggregate amount invested by us in the Investment Options. In addition, our affiliate Allianz Life Financial Services, LLC, may receive Rule 12b-1 fees deducted from certain Investment Option assets attributable to the Contract for providing distribution and support services to some Investment Options. Because 12b-1 fees are paid out of an Investment Option’s assets on an ongoing basis, over time they increase the cost of an investment in the Investment Option. SUBSTITUTION AND LIMITATION ON FURTHER INVESTMENTS We may substitute another Investment Option for one of your selected Investment Options, for any reason in our sole discretion. To the extent required by the Investment Company Act of 1940 or other applicable law, we do not substitute any shares without SEC approval and providing you notice. We may make substitutions with respect to your existing allocations, future Purchase Payment allocations, or both. New or substitute Investment Options may have different fees and expenses, and their availability may be limited to certain purchaser classes. We may limit further Investment Option allocations if marketing, tax or investment considerations warrant, or for any reason in our sole discretion. We may also close Investment Options to additional allocations. The fund companies that sell Investment Option shares to us, pursuant to participation agreements, may end those agreements and discontinue offering us their shares. TRANSFERS BETWEEN INVESTMENT OPTIONS You can make transfers between the Investment Options subject to the restrictions stated here. Currently there is no maximum limit on the number of transfers we allow, but we may change this in the future. Transfers may also be subject to a transfer fee, discussed in section 6, Expenses. The following applies to any transfer. · The minimum transfer is $1,000, or the entire Investment Option amount if less. We waive this requirement under the dollar cost averaging and flexible rebalancing programs, and under the allocation and transfer restrictions for Income Protector, Investment Protector or Investment Plus. · We may choose not to allow you to make transfers during the free look/right-to-examine period. · Your request for a transfer must clearly state the Investment Options involved and how much to transfer. · If you select Income Protector, Investment Protector or Investment Plus, your transfer instructions must comply with the “Investment Option Allocation Restrictions and Quarterly Rebalancing” in section 11.a, Income Protector; section 11.b, Investment Protector; or section 11.c, Investment Plus. · Your right to make transfers is subject to the Excessive Trading and Market Timing policy discussed later in this section. · Contract Value transfers between Investment Options do not change your future Purchase Payment allocation instructions or how we rebalance your Contract Value quarterly if you select Income Protector, Investment Protector or Investment Plus. To change this quarterly rebalancing when you make a transfer, you must also change your future allocation instructions. We process transfer requests based on prices we determine after we receive your request in Good Order at our Service Center. If we do not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s prices. In the future, Investment Options may add or change policies designed to restrict market timing activities. For example, Investment Options may impose restrictions on transfers between Investment Options in an affiliated group if the investment adviser to one or more of the Investment Options determines that the person requesting the transfer has The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 29 engaged, or is engaging in, market timing or other abusive trading activities. In addition, an Investment Option may impose a short-term trading fee on purchases and sales within a specified period. You should review the Investment Options’ prospectuses regarding any applicable transfer restrictions and the imposition of any fee to discourage short-term trading. The imposition of these restrictions would occur as a result of Investment Option restrictions and actions taken by the Investment Options’ managers. NOTE: · This Contract is not designed for professional market timing organizations, other entities or persons using programmed, large, or frequent transfers, and we may restrict excessive or inappropriate transfer activity. · For Partial Annuitizations, transfer instructions apply equally to the accumulation and all annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. Electronic Transfers You can currently request transfers by telephone, fax, or by website at http:// www.allianzlife.com. We do not currently accept transfer instructions from you through any other form of electronic communication. We accept transfer instructions from any Owner unless we are instructed otherwise. We may also allow you to authorize someone else to request transfers on your behalf. We use reasonable procedures to confirm that electronic instructions given to us are genuine. If we do not use such procedures, we may be liable for any losses due to unauthorized or fraudulent instructions. We record all telephone instructions and log all website instructions. We reserve the right to deny any transfer request and to discontinue or modify our electronic transfer privileges at any time and for any reason. When you make an electronic transfer request, we process the request based on the accumulation unit values next determined after receipt of the request at our Service Center. If a Service Center representative does not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s accumulation unit values. Please note that telephone, fax and/or the website may not always be available. Any electronic system, whether it is ours, yours, your service provider’s, or your Financial Professional’s, can experience outages or slowdowns for a variety of reasons, which may delay or prevent our processing of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability. If you are experiencing problems, you should submit your transfer request in writing to our Service Center. By authorizing electronic transfers, you authorize us to accept and act upon such instructions for transfers involving your Contract. There are risks associated with electronic transactions that do not occur if you submit a written request. Anyone authorizing or making such requests bears those risks. You should protect your website password, because the website is available to anyone who provides your password; we cannot verify that the person providing electronic transfer instructions via the website is you or is authorized by you. EXCESSIVE TRADING AND MARKET TIMING We may restrict or modify your right to make transfers to prevent any use that we consider to be part of a market timing program. Frequent transfers, programmed transfers, transfers into and then out of an Investment Option in a short period of time, and transfers of large amounts at one time (collectively referred to as “potentially disruptive trading”) may have harmful effects for other Owners, Annuitants and Beneficiaries. These risks and harmful effects include the following. · Dilution of the interests of long-term investors in an Investment Option, if market timers or others transfer into an Investment Option at prices that are below their true value, or transfer out at prices above their true value. · An adverse effect on portfolio management, such as causing an Investment Option to maintain a higher level of cash or causing an Investment Option to liquidate investments prematurely. · Increased brokerage and administrative expenses. We attempt to protect our Owners and the Investment Options from potentially disruptive trading through our excessive trading and market timing policies and procedures. Under these policies and procedures, we could modify your transfer privileges for some or all of the Investment Options. Unless prohibited by your Contract or applicable state law, we may: · Limit transfer frequency (for example, prohibit more than one transfer a week, or more than two a month, etc.). · Restrict the transfer method (for example, requiring all transfers be sent by first class U.S. mail and rescinding electronic transfer privileges). The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 30 · Require a minimum time period between each transfer into or out of the same Investment Option. Our current policy, which is subject to change without notice, prohibits “round trips” within 14 calendar days. We do not include transfers into and/or out of the following Investment Options when available in your Contract: any fixed option, the AZL Money Market Fund, and Investment Options offered through the Allianz Variable Insurance Products Fund of Funds Trust. Round trips are transfers into and back out of the same Investment Option, or transfers out of and back into the same Investment Option. · Refuse transfer requests made on your behalf by an asset allocation and/or market timing service. · Limit the dollar amount of any single Purchase Payment or transfer request to an Investment Option. · Impose redemption fees on short-term trading (or implement and administer an Investment Option’s redemption fees). · Prohibit transfers into specific Investment Options. · Impose other limitations or restrictions. We also reserve the right to reject any specific Purchase Payment allocation or transfer request from any person if in the investment adviser’s, subadviser’s or our judgment, an Investment Option may be unable to invest effectively in accordance with its investment objectives and policies. Currently, we attempt to deter disruptive trading as follows. If a transfer(s) is/are identified as potentially disruptive trading, we may (but are not required to) send a warning letter. If the conduct continues and we determine it constitutes disruptive trading, we also impose transfer restrictions. Transfer restrictions may include refusing electronic transfers and requiring all transfers be sent by first-class U.S. mail. We do not enter into agreements permitting market timing and would not permit activities determined to be disruptive trading to continue. We also reserve the right to impose transfer restrictions if we determine, in our sole discretion, that transfers disadvantage other Owners. We notify your in writing if we impose transfer restrictions on you. We do not include automatic transfers made under any of our programs or Contract features when applying our market timing policy. We adopted these policies and procedures as a preventative measure to protect all Owners from the potential effects of disruptive trading, while also abiding by your legitimate interest in diversifying your investment and making periodic asset re-allocations based on your personal situation or overall market conditions. We attempt to protect your interests in making legitimate transfers by providing reasonable and convenient transfer methods that do not harm other Owners. We may make exceptions when imposing transfer restrictions if we determine a transfer is appropriate, although it may technically violate our policies and procedures discussed here. In determining if a transfer is appropriate, we may, but are not required to, take into consideration its relative size, whether it was purely a defensive transfer into the AZL Money Market Fund, and whether it involved an error or similar event. We may also reinstate electronic transfer privileges after we revoke them, but we do not reinstate these privileges if we believe they might be used for future disruptive trading. We cannot guarantee the following. · Our monitoring will be 100% successful in detecting all potentially disruptive trading activity. · Revoking electronic transfer privileges will successfully deter all potentially disruptive trading. In addition, some of the Investment Options are available to other insurance companies and we do not know if they adopted policies and procedures to detect and deter potentially disruptive trading, or what their policies and procedures might be. Because we may not be completely successful at detecting and preventing market timing activities, and other insurance companies that offer the Investment Options may not have adopted adequate market timing procedures, there is some risk that market timing activity may occur and negatively affect other Owners. We may, without prior notice to any party, take whatever action we deem appropriate to comply with any state or federal regulatory requirement. In addition, purchase orders for an Investment Option’s shares are subject to acceptance by that Investment Option’s manager. We reserve the right to reject, without prior notice, any Investment Option transfer request or Purchase Payment if the purchase order is rejected by the investment manager. We have entered into agreements required under SEC Rule22c-2 (Rule22c-2 agreements) whereby, upon request by an underlying fund or its designee, we must provide information about you and your trading activities to the underlying fund or its designee. Under the terms of the Rule22c-2 agreements, we are required to: (1) provide details concerning every purchase, redemption, transfer, or exchange of Investment Options during a specified period; and (2) restrict your trading activity if the party receiving the information so requests. Under certain Rule 22c-2 agreements, if we fail to comply with a request to restrict trading activity, the underlying fund or its designee may refuse to accept buy orders from us until we comply. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 31 We retain some discretion in determining what actions constitute potentially disruptive trading and in determining when and how to impose trading restrictions. Therefore, persons engaging in potentially disruptive trading may be subjected to some uncertainty as to when and how we apply trading restrictions, and persons not engaging in potentially disruptive trading may not know precisely what actions will be taken against a person engaging in potentially disruptive trading. For example, if we determine a person is engaging in potentially disruptive trading, we may revoke that person’s electronic transfer privileges and require all future requests to be sent by first class U.S. mail. In the alternative, if the disruptive trading affects only a single Investment Option, we may prohibit transfers into or Purchase Payment allocations to that Investment Option. We notify the person or entity making the potentially disruptive trade when we revoke any transfer privileges. The retention of some level of discretion by us may result in disparate treatment among persons engaging in potentially disruptive trading, and it is possible that some persons could experience adverse consequences if others are able to engage in potentially disruptive trading practices that have negative effects. DOLLAR COST AVERAGING (DCA) PROGRAM The DCA program allows you to systematically transfer a set amount of Contract Value (or Bonus Value, if applicable) each month from the AZL Money Market Fund to your selected Investment Options. By allocating amounts on a regularly scheduled basis, as opposed to allocating the total amount at one particular time, you may be less susceptible to the impact of market fluctuations. However, dollar cost averaging does not directly result in a Contract Value gain or protect against a market loss. You can elect to participate in either the six- or twelve-month DCA program by properly completing our DCA form. You can choose to participate in this program at any time during the Accumulation Phase and you can participate more than once. There are no fees for DCA program transfers and we do not currently count these transfers against the free transfers that we allow. We reserve the right to discontinue or modify the DCA program at any time and for any reason. If you choose to immediately participate in this program, we apply 100% of the initial Purchase Payment (including any unvested bonus amounts, if applicable) to the AZL Money Market Fund. If you choose to participate later, you must allocate at least an additional $1,500 to the AZL Money Market Fund, in addition to any Contract Value currently in that fund. Each month while the program is in effect, we transfer Contract Value (or Bonus Value, if applicable) from the AZL Money Market Fund according to your future Purchase Payment allocation instructions. We make DCA transfers on the tenth of the month, or the next Business Day if the tenth is not a Business Day. We must receive your DCA program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these transfers, or your program participation does not begin until next month. The amount that we transfer each month is equal to the amount you applied to this program (adjusted for Investment Option performance), divided by the number of remaining transfers to be made during your program’s period. Your participation in the program ends when any of the following occurs: · the DCA program period ends (which is either six or twelve months); · on the Benefit Date you begin receiving Lifetime Plus Payments if you select Income Protector; · on the Benefit Election Date you request to begin receiving Lifetime Income Payments if you select InvestmentPlus; · you request to end the program (your request must be received at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the tenth to end that month); or · your Contract ends. If you request to end the program, or the program ends because Lifetime Plus Payments begin or you request to begin Lifetime Income Payments, we transfer any remaining Contract Value (or Bonus Value, if applicable) in the AZL Money Market Fund according to your future allocation instructions on the Business Day your DCA program ends. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR, INCOME PROTECTOR OR INVESTMENTPLUS:Quarterly rebalancing transfers under these benefits do not move Contract Value allocated to the DCA program into or out of the AZL Money Market Fund. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 32 FLEXIBLE REBALANCING PROGRAM You can choose to have us rebalance your Contract Value (or Bonus Value, if applicable). Once we invest your money in your selected Investment Option subaccounts, the Investment Option performance may cause your chosen allocation to shift. Flexible rebalancing is designed to help you maintain your specified allocation mix among your selected Investment Options. You can direct us to automatically readjust your Contract Value (or Bonus Value, if applicable) in the Investment Options on a quarterly, semi-annual or annual basis according to your instructions. Flexible rebalancing transfers are made on the 20th of the month, or the prior Business Day if the 20th is not a Business Day. We must receive your flexible rebalancing program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process this rebalancing, or you program does not begin until next month. If you participate in the flexible rebalancing program, there are no fees for the transfers made under this program and we do not currently count these transfers against any free transfers that we allow. We reserve the right to discontinue or modify the flexible rebalancing program at any time and for any reason. To end this program, we must receive your request at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the 20th to end that month. NOTE: This program is not available if you select Investment Protector, Income Protector or Investment Plus. FINANCIAL ADVISERS – ASSET ALLOCATION PROGRAMS If you have an investment adviser and want to pay their fees from this Contract, you can submit a written request to our Service Center on a form satisfactory to us. If we approve your request, we withdraw the fee and pay it to your adviser. We treat this fee payment as a withdrawal, and if any Owner is under age 59½ it may be subject to a 10% federal penalty tax. For tax purposes, withdrawals from Non-Qualified Contracts are considered to come from earnings first, not Purchase Payments.You should consult a tax adviser regarding the tax treatment of adviser fee payments. Your investment adviser acts on your behalf, not ours. We are not party to your advisory agreement or responsible for your adviser’s actions. We do not set your adviser’s fee or receive any part of it. Any adviser fee you pay is in addition to this Contract’s fees and expenses. You should ask your adviser about compensation they receive for this Contract. You can submit a written request to our Service Center on a form satisfactory to us to allow your adviser to make Investment Option transfers on your behalf. However, we reserve the right to review an adviser’s trading history before allowing him or her to make transfers. If, in our sole discretion, we believe the adviser's trading history indicates excessive trading, we can deny your request. If we approve it, your adviser is subject to the same trading restrictions that apply to Owners. We can deny or revoke trading authority in our sole discretion. VOTING PRIVILEGES We legally own the Investment Option shares. However, when an Investment Option holds a shareholder vote that affects your investment, we ask you to give us voting instructions. We then vote all of our shares, including any we own on our behalf, in proportion to those instructions. Because most Owners do not give us instructions and this proportional voting, a small number of Owners may determine a vote’s outcome. If we determine we no longer need to get your voting instructions, we decide how to vote the shares. Only Owners have voting privileges. Annuitants, Beneficiaries, Payees and other persons have no voting privileges unless they are also Owners. We determine your voting interest in an Investment Option as follows. · You can cast votes based on the dollar value of Investment Option’s shares in your Contract’s subaccount. We calculate this value based on the number and value of accumulation/annuity units for your Contract on the record date. We count fractional votes. · We determine the number of shares you can vote. · You receive proxy materials, a voting instruction form, and periodic reports on your selected Investment Options. 5. OUR GENERAL ACCOUNT Our general account holds all our assets other than our separate account assets. We own our general account assets and use them to support our insurance and annuity obligations, other than those funded by our separate accounts. These assets are subject to our general business operation liabilities, and may lose value. Subject to applicable law, we have sole investment discretion over our general account assets. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 33 We have not registered our general account as an investment company under the Investment Company Act of 1940, nor have we registered our general account interests under the Securities Act of 1933. As a result, the SEC has not reviewed our general account prospectus disclosures. We do not currently offer any general account investment choices during the Accumulation Phase. Any Contract Value you apply to fixed Annuity Payments during the Annuity Phase become part of our general account. Any guaranteed values greater than the Contract Value are subject to our claims paying ability. 6. EXPENSES There are charges and other expenses associated with the Contract that reduce your investment return. These charges and expenses are described in detail in this section. MORTALITY AND EXPENSE RISK (M&E) CHARGE Each Business Day during the Accumulation and Annuity Phases, we make a deduction from your Investment Options’ assets for the M&E charge. We do this as part of our calculation of the value of the accumulation and annuity units. We calculate and accrue the M&E charge on a daily basis, at an annualized rate of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any amounts you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on amounts you apply to fixed Annuity Payments. Some or all of the optional benefits may not be available to you; check with your Financial Professional. For information on when you can add any of the optional benefits to your Contract, or which optional benefits you can combine please see section 11, Selection of Optional Benefits. Each of the optional benefits listed below carries an additional M&E charge during the Accumulation Phase. We assess the additional M&E charge during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. If you take variable Annuity Payments during the Annuity Phase, the additional M&E charge for the Bonus Option continues until your variable Annuity Payments end. M&E Charge Accumulation Phase Annuity Phase Base Contract 1.40% 1.40% Additional Charges for Optional Benefits Quarterly Value Death Benefit 0.30% NA Bonus Option 0.30% 0.30% Short Withdrawal Charge Option 0.25% NA No Withdrawal Charge Option 0.35% NA Because the Contract allows Partial Annuitization, it is possible for one portion of the Contract to be in the Accumulation Phase and other portions to be in the Annuity Phase at the same time. It is also possible to have a different M&E charge on different portions of the Contract at the same time if you take a variable Partial Annuitization. This charge compensates us for all the insurance benefits provided by your Contract, for example: · our contractual obligation to make Annuity Payments, · the death, income, and withdrawal benefits under the Contract, · certain expenses related to the Contract, and · for assuming the risk (expense risk) that the current charge is insufficient in the future to cover the cost of administering the Contract. If the M&E charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 34 RIDER CHARGE If you select Investment Protector, Income Protector or Investment Plus, we deduct a rider charge from your Contract Value (and Bonus Value, if applicable) during the Accumulation Phase while your selected benefit is in effect and your Contract Value is positive. The rider charge is an annualized rate that is accrued on a daily basis as a percentage of the Target Value under Investment Protector, a percentage of the Benefit Base under Income Protector, or a percentage of the Lifetime Income Value under Investment Plus. The Benefit Base and Lifetime Income Value are the amounts we use to calculate the initial annual maximum lifetime payments under your selected benefit. We calculate the daily rider charge amount beginning on the day after the rider effective date, and we deduct it for each quarter on the earlier of the following: at the end of the last Business Day before the Quarterly Anniversary, or when we deduct the final rider charge. The current and maximum rider charges listed here for these optional benefits apply to benefits that you select while this prospectus is in effect. If you add one of these optional benefits to your Contract in the future, it is subject to the rider charge (current, minimum and maximum) stated in the prospectus that is in effect at the time the benefit is added to your Contract. Rider Charge during the Accumulation Phase Maximum Minimum Current Investment Protector 2.50% 0.35% 0.90% Income Protector Single Lifetime Plus Payments Joint Lifetime Plus Payments 2.50% 2.75% 0.50% 0.50% 1.05% 1.20% Investment Plus Single Lifetime Income Payments Joint Lifetime Income Payments 2.50% 2.50% 0.50% 0.50% 1.50% 1.50% We reserve the right to increase or decrease the rider charge on each Quarterly Anniversary, subject to the maximum and minimum rider charges stated here. However, in any twelve-month period we cannot increase or decrease the rider charge for Investment Protector more than 0.35% and we cannot increase or decrease the rider charge for Income Protector or Investment Plus more than 0.50%. If we increase the rider charge for your selected benefit, we notify you in writing at least 30 days before the increase to allow you to remove the benefit before the increase takes effect. Changes to the Target Value, Benefit Base, or Lifetime Income Value change the amount we deduct from your Contract for the rider charge. For example, assume you have Income Protector and receive an annual payment increase to your Lifetime Plus Payment due to an increase in your Contract Value. This also increases your Benefit Base which causes an increase in the amount of your daily rider charge. Similarly, an Excess Withdrawal decreases both your Benefit Base and the amount of your daily rider charge. The deduction of the rider charge decreases your Contract Value (and Bonus Value, if applicable) on a dollar for dollar basis. We deduct the rider charge from the Contract Value, determined at the end of the last Business Day before each Quarterly Anniversary, before we use that Contract Value to compute any of the guaranteed values available under the optional benefits for this Contract. We deduct the rider charge proportionately from the Investment Options as set out in your Contract. The rider charge compensates us for the expenses and risks associated with the guarantees provided under the optional benefits. If the rider charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. We deduct the final rider charge on the Business Day your selected benefit ends. If your benefit ends due to death, we deduct the final rider charge from the Contract Value before calculating the death benefit. If your benefit ends because you take a full withdrawal or Excess Withdrawal of the entire Contract Value, we deduct the final rider charge before we calculate the withdrawal charge. If, on a Quarterly Anniversary your Contract Value at the end of the prior Business Day is less than the rider charge that we are to deduct, we deduct your entire remaining Contract Value to cover the final rider charge and reduce your Contract Value (and Bonus Value, if applicable) to zero. If the deduction of the final rider charge reduces your Contract Value to zero, the Contract, rider and any Lifetime The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 35 Plus Payments or Lifetime Income Payments (if applicable) continue although we no longer assess or deduct the rider charge. CONTRACT MAINTENANCE CHARGE We deduct $50 from the Contract annually as a contract maintenance charge during the Accumulation and Annuity Phases. The charge is for the expenses associated with the administration and maintenance of the Contract. The deduction of the contract maintenance charge decreases your Contract Value (and Bonus Value, if applicable) on a dollar for dollar basis. We deduct the contract maintenance charge from the Contract Value determined at the end of the last Business Day before the Contract Anniversary. We make this deduction before we use that Contract Value to compute any of the guaranteed values available under your optional benefits. We deduct this charge proportionately from the Investment Options. During the Annuity Phase, we collect a portion of the charge out of each variable Annuity Payment. During the Accumulation Phase, we waive this charge if the Contract Value (or Bonus Value if you select the Bonus Option) is at least $100,000 at the time we are to deduct the charge. If you own more than one Vision Contract, we waive the contract maintenance charge if the total Contract Value (or Bonus Value) on all Vision Contracts registered under the same individual’s social security or tax identification number is at least $100,000. We also waive this charge during the Annuity Phase if the Contract Value on the Income Date is at least $100,000. If you select fixed Annuity Payments and do not qualify for the waiver, we only deduct this charge once on the Income Date. If you take a full withdrawal from your Contract (other than on a Contract Anniversary), we deduct any applicable contract maintenance charge. If the Contract is owned by a non-individual (for example, a qualified plan or trust), we look to the Annuitant to determine if we assess the charge. WITHDRAWAL CHARGE The Base Contract provides a seven year withdrawal charge schedule. If you select the Bonus Option or Short Withdrawal Charge Option, you will have a different withdrawal charge schedule. However, if you select the No Withdrawal Charge Option, you are not subject to a withdrawal charge. The Bonus Option, the Short Withdrawal Charge Option and the No Withdrawal Charge Option each carry an additional M&E charge. Once you select one of these optional benefits, you cannot cancel it. Check with your Financial Professional regarding availability of the optional benefits and be sure to discuss whether the benefit is appropriate for your situation. You can take withdrawals from any portion of the Contract that is in the Accumulation Phase. A withdrawal charge applies if any part of the withdrawal comes from a Purchase Payment that is still within the withdrawal charge period. The withdrawal charge compensates us for expenses associated with selling the Contract. We do not assess the withdrawal charge on amounts we deduct to pay other Contract charges or penalty-free withdrawals. However, amounts withdrawn to pay investment adviser fees are subject to a withdrawal charge if they exceed the free withdrawal privilege. Penalty-free withdrawals include: withdrawals under the free withdrawal privilege and waiver of withdrawal charge benefit; payments under our minimum distribution program; Annuity Payments; Lifetime Plus Payments under Income Protector; and Lifetime Income Payments under Investment Plus. The total amount under your Contract that is subject to a withdrawal charge is the Withdrawal Charge Basis. The Withdrawal Charge Basis is equal to the total Purchase Payments, less any Purchase Payment withdrawn (excluding any penalty-free withdrawals), and less any applicable withdrawal charge. We do not reduce the Withdrawal Charge Basis for any amounts we deduct to pay other Contract charges or penalty-free withdrawals. This means that if you take a full withdrawal while the withdrawal charge applies, and you have taken penalty-free withdrawals, you may be assessed a withdrawal charge on more than the amount you are withdrawing. We do not adjust the Withdrawal Charge Basis for any gains or losses on your Investment Options. This means that on a full withdrawal, if the Contract Value has declined due to poor performance of your selected Investment Options, the withdrawal charge may be greater than the amount available for withdrawal. Because we assess the withdrawal charge against the Withdrawal Charge Basis, in some instances, the Contract Value may be positive, but you do not receive a distribution due to the amount of the withdrawal charge. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 36 NOTE REGARDING PARTIAL ANNUITIZATIONS: Amounts applied to Partial Annuitizations reduce the Withdrawal Charge Basis proportionately by the percentage of Contract Value you annuitize. NOTE FOR CONTRACTS ISSUED IN FLORIDA:The withdrawal charge can not exceed 10% of the Contract Value. NOTE FOR CONTRACTS ISSUED IN WASHINGTON:We reduce the Withdrawal Charge Basis for penalty-free withdrawals and the free withdrawal privilege is available upon a full withdrawal. In Washington, the Withdrawal Charge Basis is equal to the total Purchase Payments less any withdrawals from the Contract (including any withdrawal charge). For purposes of calculating any withdrawal charge, we withdraw Purchase Payments on a “first-in-first-out” (FIFO) basis and we make withdrawals from your Contract in the following order. 1. First, we withdraw any Purchase Payments that are beyond your Contract’s withdrawal charge period (for example, if you have a Base Contract, Purchase Payments that we have had for seven or more complete years). We do not assess a withdrawal charge on these Purchase Payments. This withdrawal reduces the Withdrawal Charge Basis. 2. If this is a partial withdrawal, we withdraw any Purchase Payments available under the free withdrawal privilege and we do not assess a withdrawal charge. For more information, see section 8, Access to Your Money – Free Withdrawal Privilege. This withdrawal does not reduce the Withdrawal Charge Basis. 3. Next, on a FIFO basis, we withdraw Purchase Payments that are within your Contract’s withdrawal charge period. We do assess a withdrawal charge on these Purchase Payments, but we withdraw them on a FIFO basis, which may help reduce the total withdrawal charge you pay because the withdrawal charge declines over time. We determine your total withdrawal charge by multiplying each of these payments by the applicable withdrawal charge percentage and then totaling the charges. This withdrawal reduces the Withdrawal Charge Basis. 4. Finally, we withdraw any Contract earnings. Bonuses (if applicable) and any earnings thereon are treated as earnings under the Contract for purposes of the withdrawal charge. We do not assess a withdrawal charge on Contract earnings. This withdrawal does not reduce the Withdrawal Charge Basis. We keep track of each Purchase Payment we receive. The amount of the withdrawal charge depends upon the length of time since we received each Purchase Payment. The charge as a percentage of each Purchase Payment withdrawn is as follows. Number of Complete Years Since Purchase Payment Withdrawal Charge Amount Base Contract(1) Bonus Option Contract (2) Short Withdrawal Charge Option Contract No Withdrawal Charge Option Contract 0 8.5% 8.5% 8.5% 0% 1 8.5% 8.5% 7.5% 0% 2 7.5% 8.5% 5.5% 0% 3 6.5% 8% 3% 0% 4 5% 7% 0% 0% 5 4% 6% 0% 0% 6 3% 5% 0% 0% 7 0% 4% 0% 0% 8 0% 3% 0% 0% 9 years or more 0% 0% 0% 0% In Mississippi, the withdrawal charge is 8.5%, 7.5%, 6.5%, 5.5%, 5%, 4%, 3%, and 0% for the time periods referenced. The Bonus Option is not currently available in Connecticut or Oregon. For Bonus Option Contracts previously issued in Connecticut, the withdrawal charge is 8.5%, 8.5%, 8%, 7%, 6%, 5%, 4%, 3%, 2% and 0% for the time periods referenced. In Mississippi, the withdrawal charge is 8%, 8%, 8%, 8%, 7%, 6%, 5%, 3.5%, 1.5% and 0% for the time periods referenced. There is no withdrawal charge under the following circumstances: · for the Base Contract, when you withdraw a Purchase Payment that we have had for seven complete years, · for a Contract with the Bonus Option, when you withdraw a Purchase Payment that we have had for nine complete years, · for a Contract with the Short Withdrawal Charge Option, when you withdraw Purchase Payments we have had for four complete years, or · if you have a Contract with the No Withdrawal Charge Option. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 37 Upon a full withdrawal, we first deduct any applicable contract maintenance charge, then we deduct any applicable rider charge, then we calculate the withdrawal charge. For a full withdrawal, we deduct any applicable withdrawal charge as a percentage of the Withdrawal Charge Basis from the total Contract Value and send you the remaining amount. For a partial withdrawal, we deduct the amount you request, plus any applicable withdrawal charge from the total Contract Value (and Bonus Value if applicable). We apply the withdrawal charge to this total amount and we pay you the amount you requested. For partial withdrawals, we deduct the charge proportionately from the selected Investment Options. If a partial withdrawal occurs on a day that we also assess the rider charge and/or contract maintenance charge, we assess these charges in this order after we deduct the withdrawal and any applicable withdrawal charge from the Contract Value. Example: You purchase a Base Contract with an initial Purchase Payment of $30,000 and make another Purchase Payment in the first month of the second Contract Year of $70,000. In the third month of the third Contract Year, your Contract Value is $110,000 and you request a withdrawal of $52,000. We would withdraw money from the Contract Value and compute the withdrawal charge as follows. 1) Purchase Payments that are beyond the withdrawal charge period. All payments are still within the withdrawal charge period so this does not apply. 2) Amounts available under the free withdrawal privilege. You did not take any other withdrawals this year so you can withdraw up to 12% of your total payments (or $12,000) without incurring a withdrawal charge. 3) Purchase Payments on a FIFO basis. The total amount we withdraw from the first Purchase Payment is $30,000, which is subject to a 7.5% withdrawal charge, and you receive $27,750. We determine this amount as follows: (amount withdrawn) x (1 – withdrawal charge) the amount you receive, or: $30,000 x 0.925 $27,750. Next we determine how much we need to withdraw from the second Purchase Payment. So far you received $39,750 ($12,000 under the partial withdrawal privilege and $27,750 from the first Purchase Payment), so we would need to withdraw $12,250 from the second Purchase Payment to get you the $52,000 you requested. The second Purchase Payment is subject to an 8.5% withdrawal charge. We calculate the total amount withdrawn and the withdrawal charge you pay on this amount as follows: (the amount you receive) ÷ (1 – withdrawal charge) amount withdrawn, or: $12,250 ÷ 0.915 $13,388 4) Contract earnings. As we already withdrew your requested amount, this does not apply. In total we withdrew $55,388 from your Contract, of which you received $52,000 and paid a withdrawal charge of $3,388. NOTE: Withdrawals may have tax consequences and, if taken before age 59½, may be subject to a 10% federal penalty tax. For tax purposes, under Non-Qualified Contracts, withdrawals are considered to have come from the last money you put into the Contract. Thus, for tax purposes, earnings are considered to come out first. Reduction or Elimination of the Withdrawal Charge We may reduce or eliminate the withdrawal charge when the Contract is sold under circumstances that reduce its sales expenses. For example, if there is a large group of individuals purchasing the Contract or if a prospective purchaser already has a relationship with us. We may choose not to deduct a withdrawal charge under a Contract issued to an officer, director, or employee of Allianz Life or any of its affiliates. Also, we may reduce or waive the withdrawal charge when a Contract is sold by a Financial Professional appointed with Allianz Life to any members of his or her immediate family and the Financial Professional waives their commission. We require our prior approval for any reduction or elimination of the withdrawal charge. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 38 TRANSFER FEE You can currently make 12 free transfers every Contract Year. If you make more than 12 transfers in a Contract Year, we deduct a transfer fee of $25 for each additional transfer. We count all transfers made in the same Business Day as one transfer. The following transfers are not subject to a transfer fee and do not count against any free transfers we allow: dollar cost averaging transfers, flexible rebalancing transfers, or quarterly rebalancing transfers under Investment Protector, Income Protector or Investment Plus. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. We deduct this fee on a dollar for dollar basis from the Contract Value (and Bonus Value, if applicable) determined at the end of the Business Day that we process the transfer request. If you are transferring from multiple Investment Options, we deduct this fee proportionately from the Investment Options from which the transfer is made. If you transfer the total amount in the Investment Option, then we deduct a transfer fee from the amount transferred. Transfer instructions apply equally to all accumulation and annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. We count transfers at the Contract level, and not by the number of portions in the Contract. For example, if you take a Partial Annuitization and your Contract is in both the Accumulation and Annuity Phases and you request a transfer, we count that as one transfer, even though we make the transfer in both portions of the Contract. PREMIUM TAX Some states and other governmental entities (for example, municipalities) assess a tax (premium tax) on us based on Purchase Payments or amounts applied to Annuity Payments. We are responsible for paying this tax. Your Contract may indicate that we deduct this tax from your Contract Value. Currently, we do not deduct this tax, although we reserve the right to do so in the future. Premium tax normally ranges from 0% to 3.5% of the Purchase Payment, depending on the state or governmental entity. INCOME TAX Currently, we do not deduct any Contract related income tax we incur, although we reserve the right to do so in the future. INVESTMENT OPTION EXPENSES There are deductions from the assets of the various Investment Options for operating expenses (including management fees) that are described in the Fee Tables in this prospectus and in the prospectuses for the Investment Options. These charges apply during the Accumulation and Annuity Phases if you make allocations to the Investment Options. These expenses reduce the performance of the Investment Options and, therefore, negatively affect your Contract Value and the amounts available for withdrawals and Annuity Payments. They may also negatively impact the death benefit proceeds. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. 7. TAXES NOTE: We have prepared the following information on taxes as a general discussion of the subject. The Contract offers flexibility regarding how distributions can be taken. Not all of these distributions (or their attendant tax consequences) are discussed in this section. This information is not intended as tax advice. You should, therefore, consult your own tax adviser about your own circumstances. We have included additional information regarding taxes in the Statement of Additional Information. For more information on the taxation of Annuity Payments made under a Partial Annuitization, see section 3, The Annuity Phase – Partial Annuitization. For more information on the taxation of Lifetime Plus Payments, see section 11.b, Income Protector. For more information on Lifetime Income Payments, see section 11.c, Investment Plus. ANNUITY CONTRACTS IN GENERAL Annuity contracts are a means of setting aside money for future needs – usually retirement. Congress recognized how important saving for retirement was and provided special rules in the Internal Revenue Code (Code) for annuities. These rules generally provide that you are not taxed on any earnings on the money held in your annuity until you take the money out. This is called tax deferral. There are different rules regarding how you are taxed, depending upon how you take the money out and whether the annuity is Qualified or Non-Qualified (see the following discussion in this section). The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 39 If you do not purchase the Contract under a tax qualified retirement plan, the Contract is referred to as a Non-Qualified Contract. When a Non-Qualified Contract is owned by a non-individual (for example, a corporation or certain other entities other than a trust holding the Contract as an agent for an individual), the Contract generally is not treated as an annuity for tax purposes. This means that the Contract may not receive the benefits of tax deferral and Contract earnings may be taxed as ordinary income every year. QUALIFIED CONTRACTS If you purchase the Contract under a pension or retirement plan that is qualified under the Code, the Contract is referred to as a Qualified Contract. Qualified Contracts are subject to special rules. Adverse tax consequences may result if contributions, distributions, and transactions in connection with the Qualified Contract do not comply with the law. A Qualified Contract does not provide any necessary or additional tax deferral if it is used to fund a qualified plan that is tax deferred. However, the Contract has features and benefits other than tax deferral that may make it an appropriate investment for a qualified plan. You should consult your tax adviser regarding these features and benefits before purchasing a Qualified Contract. We may issue the following types of Qualified Contracts. · Traditional Individual Retirement Annuity. Section 408 of the Code permits eligible individuals to maintain Individual Retirement Annuities (IRAs). IRA contributions are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. You cannot make contributions once the Owner reaches age 70½. Contributions may be tax deductible based on the Owner’s income. The limit on the amount contributed to an IRA does not apply to distributions from certain other types of qualified plans that are “rolled over” on a tax-deferred basis into an IRA. Purchasers of a Contract for use with IRAs have the right to revoke their purchase within seven days of the earlier of the establishment of the IRA or their purchase. The Internal Revenue Service (IRS) has not reviewed the Contract for qualification as an IRA and has not issued a ruling as to whether a bonus feature with a vesting schedule comports with IRA requirements. Consult your tax adviser before purchasing a Contract with a Bonus Option. · Roth IRA. Section 408A of the Code permits certain eligible individuals to contribute to a Roth IRA. Contributions to a Roth IRA are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. Contributions are also limited or prohibited if the Owner’s income is above certain limits. Contributions must be made in cash or as a rollover or transfer from another Roth IRA. Conversions to a Roth IRA from a Traditional IRA or other eligible qualified retirement plan are permitted regardless of an individual’s income. A conversion to a Roth IRA results in a taxable event, but not a 10% federal penalty tax for early withdrawal if certain qualifications are met (please consult your tax adviser for more details). Distributions from a Roth IRA generally are not subject to income tax if the Roth IRA has been held for five years (starting with the year in which the first contribution is made to any Roth IRA) and the Owner satisfies a triggering event such as attaining age 59½, death, disability or a first time homebuyer (subject to a $10,000 lifetime limit). Distribution before satisfying the five year period or triggering event requirement may subject the distribution to ordinary income tax and the 10% federal penalty tax for early withdrawal. Please be aware that each Roth IRA conversion has its own five year holding period requirement. · Inherited IRA. The Code permits beneficiaries of investments that were issued under certain tax-qualified pension or retirement plans to directly transfer the death benefit from that investment into a variable annuity contract (Inherited IRA Contract). Inherited IRA Contracts must satisfy the required minimum distribution rules that apply to a beneficiary. Inherited IRA Contracts are not currently available under this Contract. However, that may change in the future. · Simplified Employee Pension (SEP) IRA. Employers may establish Simplified Employee Pension (SEP) IRAs under Code Section 408(k) to provide IRA contributions on behalf of their employees. In addition to all of the general rules governing IRAs, such plans are subject to additional requirements and different contribution limits. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 40 Qualified Plans. A qualified plan is a retirement or pension plan that meets the requirements for tax qualification under the Code. If the Contract is an investment for assets of a qualified plan under Section 401 of the Code, the plan is both the Owner and the Beneficiary. The authorized signatory or plan trustee for the plan must make representations to us that the plan is qualified under the Code on the Issue Date and is intended to continue to be qualified for the entire Accumulation Phase of the Contract, or as long as the qualified plan owns the Contract. The qualified plan may designate a third party administrator to act on its behalf. All tax reporting is the responsibility of the plan. In the event the qualified plan instructs us to roll the plan assets into an IRA for the Annuitant under this Contract, we change the qualification type of the Contract to an IRA and make the Annuitant the Owner. The qualified plan is responsible for any reporting required for the rollover transactions. MULTIPLE CONTRACTS Section 72(e)(12) of the Code provides that multiple Non-Qualified deferred annuity contracts that are issued within a calendar year period to the same owner by one company or its affiliates are treated as one annuity contract for purposes of determining the tax consequences of any distribution. Such treatment may result in adverse tax consequences, including more rapid taxation of the distributed amounts from such combination of contracts. For purposes of this rule, contracts received in a Section 1035 exchange are considered issued in the year of the exchange. You should consult a tax adviser before purchasing more than one Non-Qualified Contract in any calendar year period. PARTIAL 1035 EXCHANGES Section 1035 of the Code provides that an annuity contract may be exchanged in a tax-free transaction for another annuity contract. Historically, it was presumed that only the exchange of an entire contract (as opposed to a partial exchange) would be accorded tax-free status. Guidance from the IRS, however, confirmed that the direct transfer of a portion of an annuity contract into another annuity contract can qualify as a non-taxable exchange. IRS guidance provides that this direct transfer can go into an existing annuity contract as well as a new annuity contract. If you perform a partial 1035 exchange, please be aware that no distributions or withdrawals can occur from the old or new annuity contract within 12 months of the partial exchange, unless you qualify for an exception to this rule. IRS guidance also provides that certain partial exchanges may not qualify as tax-free exchanges. Therefore, Owners should consult their own tax advisers before entering into a partial exchange of an annuity contract. DISTRIBUTIONS – NON-QUALIFIED CONTRACTS You, as the Owner, generally are not taxed on increases in the value of the Contract until an actual or deemed distribution occurs – either as a withdrawal or as Annuity Payments. Section 72 of the Code governs treatment of distributions. When a withdrawal from a Non-Qualified Contract occurs, the amount received generally is treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the Contract Value immediately before the distribution over your investment in the Contract (generally, the Purchase Payments or other consideration paid for the Contract, reduced by any amount previously distributed from the Contract that was not subject to tax) at that time. Lifetime Plus Payments and Lifetime Income Payments are treated as partial withdrawals. While the Benefit Base or Lifetime Income Value is greater than the Contract Value, if you begin receiving Lifetime Plus Payments or Lifetime Income Payments, it is possible that the IRS could assert that the amount you receive is taxable as ordinary income up to an amount equal to the excess of the Benefit Base or Lifetime Income Value immediately before the withdrawal over your investment in the Contract at that time. In the case of a full withdrawal under a Non-Qualified Contract, the amount received generally is taxable only to the extent it exceeds your investment in the Contract. If you take an annuitization, different rules apply. Periodic installments (for example, Annuity Payments) scheduled to be received at regular intervals (for example, monthly) should be treated as annuity payments (and not withdrawals) for tax purposes. Upon annuitization, a portion of each Annuity Payment may be treated as a partial return of your Purchase Payment and is not taxed. The remaining portion of the payment is treated as ordinary income. How the Annuity Payment is divided between taxable and non-taxable portions depends upon the period over which we expect to make the payments. Once we have paid out all of your Purchase Payment(s), the entire Annuity Payment is taxable as ordinary income. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 41 Section 72 of the Code further provides that any amount received under an annuity contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for amounts: 1) paid on or after you reach age 59½; 2) paid after you die; 3) paid if you become totally disabled (as that term is defined in Section 72(m)(7) of the Code); 4) paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 5) paid as annuity payments under an immediate annuity; or 6) that come from Purchase Payments made before August 14, 1982. With respect to (4) above, if the series of substantially equal periodic payments is modified before the later of your attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest, for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. DISTRIBUTIONS – QUALIFIED CONTRACTS Distributions from Qualified Contracts are subject to ordinary income tax. Special rules may apply to withdrawals from certain types of Qualified Contracts, including Roth IRAs. You should consult with your qualified plan sponsor and tax adviser to determine how these rules affect the distribution of your benefits. Section 72(t) of the Code provides that any amount received under a Qualified Contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for: 1) distributions made on or after the date you (or the Annuitant as applicable) reach age 59½; 2) distributions following your death or disability (or the Annuitant as applicable) (for this purpose disability is as defined in Section 72(m)(7) of the Code); 3) after separation from service, paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 4) distributions made to you to the extent such distributions do not exceed the amount allowed as a deduction under Code Section 213 for amounts paid during the tax year for medical care; 5) distributions made on account of an IRS levy upon the Qualified Contract; 6) distributions from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for you and your spouse and dependents if you have received unemployment compensation for at least 12 weeks (this exception no longer applies after you have been re-employed for at least 60 days); 7) distributions from an IRA made to you, to the extent such distributions do not exceed your qualified higher education expenses (as defined in Section 72(t)(7) of the Code) for the tax year; 8) distributions from an IRA which are qualified first-time homebuyer distributions (as defined in Section 72(t)(8) of the Code); 9) distributions made to an alternate Payee pursuant to a qualified domestic relations order (does not apply to an IRA); and a reservist called to active duty during the period between September 11, 2001 and December 31, 2007, for a period in excess of 179 days (or for an indefinite period), distributions from IRAs or amounts attributable to elective deferrals under a 401(k) plan made during such active period. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 42 The exception stated in (3) above applies to an IRA without the requirement that there be a separation from service. With respect to (3) above, if the series of substantially equal periodic payments is modified before the later of the Annuitant attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above, unless another exception to the federal penalty tax applies. You should obtain competent tax advice before you take any partial withdrawals from your Contract. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. Distributions from a Qualified Contract must commence no later than the required beginning date. For Roth IRAs, no distributions are required during the Owner’s lifetime. For IRAs other than Roth IRAs, the required beginning date is April 1 of the calendar year following the year in which you attain age 70½. Under a qualified plan, the required beginning date is generally April 1 of the calendar year following the later of the calendar year in which you reach age 70½ or retire. Generally, required minimum distributions must be made over a period not exceeding the life or life expectancy of the individual or the joint lives or life expectancies of the individual and his or her designated Beneficiary. If the required minimum distributions are not made, a 50% federal penalty tax is imposed as to the amount not distributed. It is unclear whether a partial withdrawal taken after an Income Date has an adverse impact on the determination of required minimum distributions. If you are attempting to satisfy these rules through partial withdrawals, the present value of future benefits provided under the Contract may need to be included in calculating the amount required to be distributed. If you are receiving Annuity Payments or are age 70½ or older, you should consult with a tax adviser before taking a partial withdrawal. ASSIGNMENTS, PLEDGES AND GRATUITOUS TRANSFERS Other than in the case of Qualified Contracts (which generally cannot be assigned or pledged), any assignment or pledge of (or agreement to assign or pledge) the Contract Value is treated for federal income tax purposes as a full withdrawal. The investment in the Contract is increased by the amount includible as income with respect to such amount or portion, though it is not affected by any other aspect of the assignment or pledge (including its release). If an Owner transfers a Contract without adequate consideration to a person other than the Owner’s spouse (or to a former spouse incidental to divorce), the Owner is taxed on the difference between his or her Contract Value and the investment in the Contract at the time of transfer and for each subsequent year until the assignment is released. In such case, the transferee’s investment in the Contract is increased to reflect the increase in the transferor’s income. The transfer or assignment of ownership of the Contract, the designation of an Annuitant, the selection of certain Income Dates, or the exchange of the Contract may result in certain other tax consequences that are not discussed here. An Owner contemplating any such transfer, assignment, or exchange should consult a tax adviser as to the tax consequences. DEATH BENEFITS Any death benefits paid under the Contract are taxable to the recipient as ordinary income. The rules governing the taxation of payments from an annuity contract generally apply to the payment of death benefits and depend on whether the death benefits are paid as a lump sum or as Annuity Payments. Estate taxes may also apply. WITHHOLDING Annuity distributions are generally subject to withholding for the recipient’s federal income tax liability. Recipients can, however, generally elect not to have tax withheld from distributions unless they are subject to mandatory state withholding. “Eligible rollover distributions” from qualified plans are subject to a mandatory federal income tax withholding of 20%. An eligible rollover distribution is any distribution to an employee (or employee’s spouse or former spouse as Beneficiary or alternate Payee) from such a plan, except required minimum distributions as required by the Code, a series of substantially equal periodic payments made for life or a period of ten years or more, or hardship distributions. The 20% withholding does not apply, however, to nontaxable distributions or if the employee chooses a “direct rollover” from the Contract plan to a qualified plan, IRA, TSA or 403(b) plan, or to a governmental Section 457 plan that agrees to separately account for rollover contributions. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 43 FEDERAL ESTATE TAXES While no attempt is being made to discuss the federal estate tax implications of the Contract, an Owner should keep in mind that the value of an annuity contract owned by a decedent and payable to a Beneficiary by virtue of surviving the decedent is included in the decedent’s gross estate. Depending on the terms of the annuity contract, the value of the annuity included in the gross estate may be the value of the lump sum payment payable to the designated Beneficiary or the actuarial value of the payments to be received by the Beneficiary. Consult an estate planning adviser for more information. GENERATION-SKIPPING TRANSFER TAX Under certain circumstances, the Code may impose a “generation-skipping transfer tax” when all or part of an annuity contract is transferred to, or a death benefit is paid to, an individual two or more generations younger than the Owner. Regulations issued under the Code may require us to deduct the tax from your Contract, or from any applicable payment, and pay it directly to the IRS. FOREIGN TAX CREDITS We may benefit from any foreign tax credits attributable to taxes paid by certain funds to foreign jurisdictions to the extent permitted under the federal tax law. ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS The preceding discussion provides general information regarding federal income tax consequences to Owners that are U.S. citizens or residents. Owners that are not U.S. citizens or residents generally are subject to federal withholding tax on taxable distributions from annuity contracts at a 30% rate, unless a lower treaty rate applies. In addition, Owners may be subject to state and/or municipal taxes and taxes that may be imposed by the Owners’ country of citizenship or residence. Prospective purchasers are advised to consult with a qualified tax adviser regarding U.S. state, and foreign taxation with respect to an annuity contract purchase. POSSIBLE TAX LAW CHANGES Although the likelihood of legislative or regulatory changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation, regulation or otherwise. Consult a tax adviser with respect to legislative or regulatory developments and their effect on the Contract. We have the right to modify the Contract in response to legislative or regulatory changes that could otherwise diminish the favorable tax treatment that annuity owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. DIVERSIFICATION The Code provides that the underlying investments for a Non-Qualified variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract. We believe that the Investment Options are being managed so as to comply with the requirements. In some circumstances, owners of variable annuities who retain excessive control over the investment of the underlying separate account assets may be treated as the owners of those assets and may be subject to tax on income produced by those assets. Although published guidance in this area does not address certain aspects of the policies, we believe that the Owner should not be treated as the owner of the Separate Account assets. We reserve the right to modify the Contract to bring it into conformity with applicable standards should such modification be necessary to prevent Owners from being treated as the owners of the underlying Separate Account assets. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 44 REQUIRED DISTRIBUTIONS Section 72(s) of the Code requires that, to be treated as an annuity contract for federal income tax purposes, a Non-Qualified Contract must contain certain provisions specifying how amounts are distributed in the event of the death of an Owner of the Contract. Specifically, Section 72(s) requires that: (a) if any Owner dies on or after you take a Full Annuitization, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract must be distributed at least as rapidly as under the method of distribution being used as of the date of the Owner’s death; and (b) if any Owner dies before you take a Full Annuitization, the entire interest in the Contract must be distributed within five years after the date of the Owner’s death. These requirements are considered satisfied as to any portion of an Owner’s interest that is payable to or for the benefit of a designated Beneficiary and that is distributed over the life of such designated Beneficiary, or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. 8. ACCESS TO YOUR MONEY The money in the Contract is available under the following circumstances: · by taking a withdrawal of the Contract Value; · by taking a withdrawal of the Target Value on the last Business Day before each Target Value Date (if you select Investment Protector); · by taking a withdrawal of the Protected Investment Value on the last Business Day before each Protected Investment Date (if you select Investment Plus); · by taking Lifetime Plus Payments (if you select Income Protector); · by taking Lifetime Income Payments (if you select Investment Plus); · by taking required minimum distributions (Qualified Contracts only); · by taking Annuity Payments; or · when we pay a death benefit. You can take withdrawals from any part of the Contract that is in the Accumulation Phase. We process any request for a withdrawal based on values next determined after receipt of the request in Good Order at our Service Center. Values are normally determined at the end of each Business Day. Any withdrawal request received at or after the end of the current Business Day receives the value determined at the end of the next Business Day. When you take a full withdrawal, we process the withdrawal on the Business Day we receive the request in Good Order at our Service Center: · based upon the number of accumulation units held by the Contract on that Business Day and valued at the next available daily price, · less any applicable rider charge, · less any applicable withdrawal charge, and · less any contract maintenance charge. See the Fee Tables and section 6, Expenses for a discussion of the charges. Any partial withdrawal must be for at least $500.* The Contract Value after a partial withdrawal must be at least $2,000.** We reserve the right to treat a request for a partial withdrawal that would reduce the Contract Value below this minimum as a request for a full withdrawal of the Contract. * This limitation does not apply to Lifetime Plus Payments or Lifetime Income Payments, systematic withdrawals, or required minimum distributions. ** This limitation does not apply to Lifetime Plus Payments or Lifetime Income Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 45 We deduct any partial withdrawal (including any withdrawal charge) proportionately from each Investment Option unless you provide us with alternate instructions. If you select Investment Protector, Income Protector, or Investment Plus and take a partial withdrawal from specific Investment Options, the benefit’s quarterly rebalancing feature moves money back into those Investment Options at the end of the quarter unless you also change your future Purchase Payment allocation instructions. If you include the Bonus Option in your Contract and there are multiple bonuses applied to the Contract, we reduce the oldest unvested bonus first (see section 11.d, Other Optional Benefits – Bonus Option). Partial withdrawals in excess of the free withdrawal privilege (see the following discussion) reduce unvested bonus amounts by the excess amount’s percentage of the Contract Value on the day of (but before) the partial withdrawal. This percentage is determined by dividing the amount of the partial withdrawal (including any withdrawal charge) in excess of the free withdrawal privilege amount by the Contract Value. We pay the amount of any withdrawal from the Investment Options within seven days of when we receive your request in Good Order at our Service Center, unless the suspension of payments or transfers provision is in effect (see the “Suspension of Payments or Transfers” discussion later in this section). We may be required to provide information about you or your Contract to government regulators. We may also be required to stop disbursements from your Contract and thereby refuse any request for transfers, and refuse to pay any withdrawals, surrenders, or death benefits until instructions are received from the appropriate regulator. NOTE: Ordinary income taxes and tax penalties may apply to any withdrawal you take. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR OR INVESTMENT PLUS:The Target Value or Protected Investment Value is only guaranteed to be available on the last Business Day before each Target Value Date or Protected Investment Date. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 46 Example · You purchase a Contract with the Bonus Option and make an initial Purchase Payment of $100,000. We apply a bonus to your Contract of $6,000. · You request a $50,000 partial withdrawal (not including the withdrawal charge) during the first Contract Year when the withdrawal charge is 8.5%. On the day of (but before) the partial withdrawal, your Contract Value is $110,600, the Bonus Value is $116,600, and your free withdrawal privilege is $12,000. Your bonus has not vested at all at this time (see section 11.d, Other Optional Benefits – Bonus Option). Calculating the total withdrawal charge: Amount requested that is subject to a withdrawal charge (amount requested minus the free withdrawal privilege) $50,000 – $12,000 …………… Divided by (1 minus the withdrawal charge percentage) 1 – 0.085 …………… ¸ 0.915 Total amount withdrawn that is subject to a withdrawal charge …………….… Total withdrawal charge (amount withdrawn minus the amount requested) $41,530.05 – $38,000.00 ………… $ 3,530.05 Reducing the Contract Value: Contract Value on the day of (but before) the partial withdrawal …………… Minus the total amount withdrawn (amount requested plus the total withdrawal charge) $50,000.00 + $3,530.05 …………… – 53,530.05 Contract Value after the partial withdrawal……………. $ 57,069.95 Reducing the unvested bonus: Amount of the unvested bonus …………… $ 6,000.00 Multiplied by the result of the total amount withdrawn, minus the free withdrawal privilege, divided by the Contract Value on the day of (but before the partial withdrawal) ($53,530.05 – $12,000) / $110,600 …………… x 0.380 Reduction in the unvested bonus due to the partial withdrawal (0.38 x $6,000) …………… $ 2,280 Unvested bonus after the partial withdrawal $6,000 – $2,280 …………… $ 3,720 FREE WITHDRAWAL PRIVILEGE We do not deduct a withdrawal charge from amounts withdrawn under the free withdrawal privilege. The free withdrawal privilege for each Contract Year is equal to 12% of your total Purchase Payments, less any previous withdrawals taken under the free withdrawal privilege or as required minimum distribution payments in that same Contract Year. Any unused free withdrawal privilege in one Contract Year is not added to the amount that is available in the next Contract Year. If you withdraw Purchase Payments that are beyond the withdrawal charge period, those withdrawals are not subject to a withdrawal charge and they do not reduce your free withdrawal privilege. If you withdraw a Purchase Payment that is subject to a withdrawal charge and the withdrawal is more than the free withdrawal privilege, the excess amount is subject to a withdrawal charge and reduces the Withdrawal Charge Basis unless the excess amount is part of a penalty-free withdrawal. If you take a full withdrawal, we assess a withdrawal charge with no reduction for any free withdrawal privilege in that year. Amounts withdrawn under the free withdrawal privilege do not reduce the Withdrawal Charge Basis.* * For Contracts issued in Washington, we do reduce the Withdrawal Charge Basis for amounts withdrawn under the free withdrawal privilege and the free withdrawal privilege is available upon a full withdrawal. The minimum distribution program allows you to take withdrawals without the deduction of the withdrawal charge under certain circumstances. For more information, see “The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments” discussion later in this section. NOTE: The free withdrawal privilege is not available upon a full withdrawal (except for Contracts issued in Washington), or while you are receiving Lifetime Plus Payments or Lifetime Income Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 47 WAIVER OF WITHDRAWAL CHARGE BENEFIT After the first Contract Year, if any Owner becomes confined to a nursing home for a period of at least 90 consecutive days and a physician certifies that continued confinement is necessary, you can take a withdrawal and we waive the withdrawal charge. This waiver is not available if any Owner was confined to a nursing home on the Issue Date. We base this benefit on the Annuitant for non-individually owned Contracts. We require proof of confinement in a form satisfactory to us before we waive the withdrawal charge. NOTE FOR CONTRACTS ISSUED IN: · Massachusetts – The waiver of withdrawal charge benefit is not available. · New Hampshire – The definition of nursing home is an institution operated in accordance with state law. · Pennsylvania – The waiver is not available if the terminal illness was already diagnosed as of the Issue Date. Also, the nursing home confinement requirement is a total of 90 non-consecutive days within a six month period. SYSTEMATIC WITHDRAWAL PROGRAM If your Contract Value is at least $25,000, the systematic withdrawal program provides automatic monthly or quarterly payments to you. The minimum amount you can withdraw under this program is $500. There is no restriction on the maximum you may withdraw under this program if your Purchase Payments are no longer subject to a withdrawal charge. While the withdrawal charge is in effect, the systematic withdrawal program is subject to the free withdrawal privilege. The total systematic withdrawals that you can take each Contract Year without incurring a withdrawal charge is limited to your free withdrawal privilege amount for that Contract Year. With the exception of penalty-free withdrawals, any withdrawals in a Contract Year (including systematic withdrawals) are subject to any applicable withdrawal charge. For more information, see section 6, Expenses – Withdrawal Charge and the “Free Withdrawal Privilege” discussion that appears earlier in this section. All systematic withdrawals are made on the ninth of the month, or the Business Day before if the ninth is not a Business Day. We must receive your systematic withdrawal program form instructions in Good Order at our Service Center by 4p.m. Eastern Time on the Business Day before we process these withdrawals, or your program will not begin until the next month. Your participation in this program continues until you request that it end, or you withdraw your total Contract Value. However, we reserve the right to discontinue or modify the systematic withdrawal program at any time and for any reason. NOTE: · Ordinary income taxes and tax penalties may apply to systematic withdrawals. · The systematic withdrawal program is not available while you are receiving required minimum distribution payments, Lifetime Plus Payments or Lifetime Income Payments. MINIMUM DISTRIBUTION PROGRAM AND REQUIRED MINIMUM DISTRIBUTION (RMD) PAYMENTS If you own a Qualified Contract, you can participate in the minimum distribution program during the Accumulation Phase. Under this program, we make payments to you designed to meet the applicable minimum distribution requirements imposed by the Internal Revenue Code for this Qualified Contract. RMD payments are not subject to a withdrawal charge, but they reduce the free withdrawal privilege amount during the Contract Year. We can make payments to you on a monthly, quarterly, semi-annual or annual basis. However, if your Contract Value is less than $25,000, we only make annual payments. You cannot aggregate RMD payments between this Contract and other qualified contracts that you own. We make RMD payments on the ninth of the month, or the Business Day before if the ninth is not a Business Day. We must receive your program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these payments, or your program will not begin until the next month. Lifetime Plus Payments or Lifetime Income Payments can also be used to satisfy your RMD needs. If you begin Lifetime Plus Payments or Lifetime Income Payments while participating in the minimum distribution program, any RMD payments you were receiving under the program end on the Business Day immediately before the Benefit Date or Benefit Election Date (as applicable). You remain in the program (unless you choose to end it), and if your selected benefit’s payments and any other withdrawals you choose to take during a calendar year do not fully satisfy your RMD, we do one of the following. If you selected Income Protector, we either increase your remaining Lifetime Plus Payment or send you an additional RMD payment to satisfy the remaining RMD needs at the end of the year. If you selected Investment Plus, we send you an additional RMD payment to satisfy the remaining RMD needs at the end of the year. For more information, see the note in section 11.b, Income Protector – Calculating Your Lifetime Plus Payments, or section 11.c, Investment Plus – Calculating Your Lifetime Income Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 48 NOTE: · You should consult a tax adviser before purchasing a Qualified Contract that is subject to RMD payments. · The minimum distribution program is not available while you are receiving systematic withdrawals. SUSPENSION OF PAYMENTS OR TRANSFERS We may be required to suspend or postpone transfers or payments for withdrawals* for any period when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings); · trading on the New York Stock Exchange is restricted; · an emergency (as determined by the SEC) exists as a result of which disposal of the Investment Option shares is not reasonably practicable or we cannot reasonably value the Investment Option shares; or · during any other period when the SEC, by order, so permits for the protection of Owners. * Including Lifetime Plus Payments, Lifetime Income Payments, Excess Withdrawals, and/or Cumulative Withdrawals. 9. ILLUSTRATIONS In order to help you understand how your Contract Values vary over time and under different sets of assumptions, we may provide you with certain personalized illustrations upon request and free of charge. These illustrations may provide hypothetical depictions of either the Accumulation Phase or the Annuity Phase. You can request an illustration free of charge by contacting your Financial Professional. DEATH BENEFIT The death benefit provided by the Base Contract is the Traditional Death Benefit. If available, you may be able to select the Quarterly Value Death Benefit at Contract issue. Death benefits are only available during the Accumulation Phase of the Contract. For more information on the Quarterly Value Death Benefit, please see section 11.d, Other Optional Benefits – Quarterly Value Death Benefit. Be sure to discuss with your Financial Professional whether your selected death benefit is appropriate for your situation. The use of the term “you” in this section refers to the Owner, or the Annuitant if the Contract is owned by a non-individual. If you die during the Accumulation Phase, we process the death benefit based on the accumulation unit values determined after we receive both due proof of death and an election of the death benefit payment option in Good Order at our Service Center. If we receive this information at or after the end of the current Business Day, we base the death benefit on the next Business Day’s accumulation unit values. We consider due proof of death to be any of the following: a copy of the certified death certificate, a decree of court of competent jurisdiction as to the finding of death, or any other proof that we consider to be satisfactory. If there are multiple Beneficiaries, each Beneficiary receives the portion of the death benefit they are entitled to when we receive their required information in Good Order at our Service Center. Also, any part of the death benefit amount that had been invested in the Investment Options remains in the Investment Options until distribution begins. From the time the death benefit is determined until we make a complete distribution, any amount in the Investment Options continues to be subject to investment risk that is borne by the recipient(s). Once we receive notification of death, we no longer accept additional Purchase Payments and we do not process requested transfers. TRADITIONAL DEATH BENEFIT We determine the Traditional Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Traditional Death Benefit value. The Traditional Death Benefit value is the total of all Purchase Payments received, reduced proportionately by the percentage of Contract Value withdrawn determined at the end of each Business Day we process a withdrawal. Withdrawals include Partial Annuitizations, Lifetime Plus Payments, Lifetime Income Payments, Excess Withdrawals, and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 49 Any withdrawals may reduce the Traditional Death Benefit value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Traditional Death Benefit value, we deduct more than the amount withdrawn. The Traditional Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Traditional Death Benefit value and Contract Value are both zero. · When the Contract ends. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are included in the calculation of the portion of the death benefit that is based on Contract Value, but only as the bonus becomes vested. We do not include the bonus in the portion of the death benefit that is based on Purchase Payments. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR, INCOME PROTECTOR OR INVESTMENTPLUS: We restrict additional Purchase Payments, which limits your Traditional Death Benefit value. DEATH OF THE OWNER AND/OR ANNUITANT The following tables are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. For Qualified Contracts, there can be only one Owner and the Owner must be the Annuitant, unless the Contract is owned by a qualified plan or is part of a custodial arrangement. Partial Annuitizations are not available to Joint Owners. If you take a Partial Annuitization, there can be only one Owner; the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have an important impact on whether a death benefit is paid, and on who would receive it. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. UPON THE DEATH OF A SOLE OWNER Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · We pay a death benefit to the Beneficiary.(1) For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. · The Beneficiary becomes the Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the Contract includes Income Protector or Investment Plus and you selected: · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. – single Lifetime Plus Payments or single Lifetime Income Payments, the benefit ends; or – joint Lifetime Plus Payments or joint Lifetime Income Payments, the benefit ends unless the deceased Owner’s spouse continues the Contract. If the surviving spouse continues the Contract after benefit payments have begun, then joint benefit payments continue at 100% of the amount that we were paying when both Covered Persons were alive, or higher if applicable. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 50 UPON THE DEATH OF A JOINT OWNER (NOTE: We do not allow Joint Owners to take Partial Annuitizations) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · The surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses there may also be contingent Beneficiaries. However, for tax reasons, we do not allow non-spousal Joint Owners to appoint contingent Beneficiaries. · The surviving Joint Owner becomes the sole Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · We pay a death benefit to the surviving Joint Owner.(1) For a description of the payout options available, see the “Death Benefit Payment Options” discussion later in this section. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the Contract includes Income Protector or Investment Plus and you selected: – single Lifetime Plus Payments or single Lifetime Income Payments and the Joint Owners were not spouses, the benefit ends even if the Covered Person is still alive; – single Lifetime Plus Payments or single Lifetime Income Payments and the Joint Owners were spouses, the benefit ends unless the surviving spouse, who is also the Joint Owner, is the Covered Person and he or she elects to continue the Contract;(2) or · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. – joint Lifetime Plus Payments or joint Lifetime Income Payments, the benefit ends unless the surviving spouse, who is also the Joint Owner, continues the Contract.(2) If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. If the surviving spouse who is also the Joint Owner and a Covered Person continues the Contract after the Benefit Date or Benefit Election Date (as applicable), then benefit payments continue at 100% of the amount that we were paying before the death of their spouse. For joint benefit payments, the annual maximum payment may increase. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 51 UPON THE DEATH OF THE ANNUITANT AND THERE IS NO SURVIVING JOINT ANNUITANT Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · If the Contract is owned by a non-individual (for example, a qualified plan or a trust), we treat the death of the Annuitant as the death of an Owner; we pay the Beneficiary(1) a death benefit, and a new Annuitant cannot be named. If you selected Income Protector or Investment Plus with single benefit payments, the benefit ends. If you selected Income Protector or Investment Plus with joint benefit payments, the benefit ends, unless the deceased Annuitant’s spouse continues the Contract. · Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased Annuitant was not an Owner, and the Contract is owned only by an individual(s), no death benefit is payable. The Owner can name a new Annuitant subject to our approval. · If the deceased was a sole Owner, the Beneficiary becomes the Owner if the Contract continues. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner if the Contract continues. · If the deceased Annuitant was a sole Owner, we pay the Beneficiary(1) a death benefit. · If the deceased Annuitant was a Joint Owner and there is a surviving Joint Owner, the surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses, there may also be contingent Beneficiaries. However, for tax reasons, we do not allow non-spousal Joint Owners to appoint contingent Beneficiaries. We pay a death benefit to the surviving Joint Owner.(2) · If the Contract includes Income Protector or Investment Plus and you selected: – single Lifetime Plus Payments or single Lifetime Income Payments and the Contract is solely owned or owned by a non-individual, the benefit ends; – single Lifetime Plus Payments or single Lifetime Income Payments and the Contract is jointly owned by non-spouses, the benefit ends, even if the Covered Person is still alive; – single Lifetime Plus Payments or single Lifetime Income Payments and the Contract is jointly owned by spouses, the benefit ends, unless the surviving spouse is also the Covered Person and they elect to continue the Contract;(3) or – joint Lifetime Plus Payments or joint Lifetime Income Payments, the benefit ends, unless the surviving spouse continues the Contract.(3) For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. Contract after the Benefit Date or Benefit Election Date (as applicable), then benefit payments continue at 100% of the amount that we were paying before the death of their spouse. For joint benefit payments, the annual maximum payment may increase. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 52 UPON THE DEATH OF THE ANNUITANT AND THERE IS A SURVIVING JOINT ANNUITANT (NOTE: We do not allow joint Annuitants under a Partial Annuitization and we do not allow joint Annuitants during the Accumulation Phase, so this can only occur under a Full Annuitization) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · Only Annuity Options 3 and 4 allow joint Annuitants. Under Annuity Options 3 and 4, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant and, for Annuity Option 4, during any remaining specified period of time. For more information, see section 3, The Annuity Phase – Annuity Options. · No death benefit is payable. · If the deceased was a sole Owner, the Beneficiary becomes the Owner. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner. DEATH BENEFIT PAYMENT OPTIONS DURING THE ACCUMULATION PHASE If you have not previously designated a death benefit payment option, a Beneficiary must request the death benefit be paid under one of the death benefit payment options below. If a lump sum payment is requested, we pay the amount within seven days of our receipt of proof of death and a valid election of a death benefit payment option, including any required governmental forms, unless the suspension of payments or transfers provision is in effect. Payment of the death benefit may be delayed, pending receipt of any applicable tax consents and/or state forms. Spousal Continuation: If the Beneficiary is the spouse of the deceased Owner, he or she can choose to continue the Contract with their portion of the death benefit in his or her own name. Spouses must qualify as such under federal law to continue the Contract. An election by the spouse to continue their portion of the Contract must be made on the death claim form before we pay the death benefit. If the surviving spouse continues the Contract, at the end of the Business Day we receive in Good Order at our Service Center both due proof of death and an election of the death benefit payment option, we increase their portion of the Contract Value to equal their portion of the death benefit if that amount is greater. For Contracts with Investment Protector, Income Protector or Investment Plus, an increase to the Contract Value may not increase the Target Value, Benefit Base, or Lifetime Income Value (if applicable). If the surviving spouse continues their portion of the Contract, he or she may exercise all of the Owner’s rights under this Contract, including naming a new Beneficiary or Beneficiaries. However, if the surviving spouse is not a Covered Person, and the Contract included either Income Protector or Investment Plus, Lifetime Plus Payments or Lifetime Income Payments are not available to the spouse if he/she continues the Contract. Option A: Lump sum payment of the death benefit. We do not deduct the contract maintenance charge at the time of a full withdrawal if the distribution is due to death. Option B: Payment of the entire death benefit within five years of the date of any Owner’s death. Option C: If the Beneficiary is an individual,payment of the death benefit as an Annuity Payment over the lifetime of the Beneficiary, or over a period not extending beyond the life expectancy of the Beneficiary. Which means only Annuity Options 1, 2 and 5 are available for selection. Distribution under this option must begin within one year of the date of any Owner’s death. We waive the contract maintenance charge on any portion of the death benefit applied to fixed Annuity Payments, or if the Contract Value on the Income Date is at least $100,000. We continue to assess the full contract maintenance charge on each Beneficiary’s portion proportionately for any portion of the death benefit applied to variable Annuity Payments that do not qualify for the waiver. Any portion of the death benefit not applied to Annuity Payments within one year of the date of the Owner’s death must be distributed within five years of the date of death. If the Contract is owned by a non-individual, then we treat the death of any Annuitant as the death of an Owner for purposes of the Internal Revenue Code’s distribution at death rules, which are set forth in Section 72(s) of the Code. In all events, notwithstanding any provision to the contrary in the Contract or this prospectus, the Contract is interpreted and administered in accordance with Section 72(s) of the Internal Revenue Code. Other rules may apply to Qualified Contracts. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 53 SELECTION OF OPTIONAL BENEFITS Some or all of the optional benefits may not be available to you; check with your Financial Professional. Each of the optional benefits carries either an additional M&E charge or a rider charge. For more information, please see the Fee Tables and section 6, Expenses. OPTIONAL BENEFIT OVERVIEW · Quarterly Value Death Benefit. Must also select Investment Protector, Income Protector or InvestmentPlus. This benefit is for Owners who want the ability to lock in market gains to provide an increased death benefit for Beneficiaries. The death benefit provided by the Quarterly Value Death Benefit will never be less than the Traditional Death Benefit, but they may be equal. For more information on the currently available version of this benefit, see section 11.d Other Optional Benefits – Quarterly Value Death Benefit. For more information on the version of this benefit that was available before May 1, 2010, see Appendix F – The Original Quarterly Value Death Benefit. · Bonus Option. This benefit provides a 6% bonus on each Purchase Payment received before the older Owner’s 81st birthday, subject to a three-year vesting schedule. The bonus may be more than offset by the additional M&E charge and longer withdrawal charge schedule associated with it, and it is not included in any guaranteed values that are based on Purchase Payments. For more information, see section 11.d Other Optional Benefits – Bonus Option. · Short Withdrawal Charge Option. This benefit shortens the withdrawal charge period from seven to four years. It may not be appropriate if you do not intend to take a withdrawal during the fifth through seventh years after you make a Purchase Payment. For more information, see section 11.d Other Optional Benefits – Short Withdrawal Charge Option. · No Withdrawal Charge Option.This benefit eliminates the withdrawal charge altogether. This benefit requires a higher initial Purchase Payment and it may not be appropriate if you do not intend to take a withdrawal during the first four years after you make a Purchase Payment. If you select this benefit, you must also select Investment Protector, Income Protector or Investment Plus. For more information, see section 11.d Other Optional Benefits – No Withdrawal Charge Option. · Investment Protector. This benefit provides a level of protection for the principal you invest and to lock in any anniversary investment gains at future points in time. Under this benefit, we restrict your ability to make additional Purchase Payments, we limit allocations to and transfers among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. For more information on the currently available version of this benefit, see section 11.a Investment Protector. For more information on the version of this benefit that was available before May 1, 2010, see Appendix G – Previous Versions of Investment Protector and Income Protector. · Income Protector. This benefit is for those who want lifetime income (Lifetime Plus Payments) and continued access to both Contract Value and a death benefit for a period of time. Under this benefit, we restrict your ability to make additional Purchase Payments, we limit allocations to and transfers among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. Lifetime Plus Payments are available based on age. If you do not begin payments during the eligibility period, your benefit ends and you will have incurred higher Contract charges without receiving any of this benefit’s advantages. For more information on the currently available version of this benefit, see section 11.b Income Protector. For more information on the version of this benefit that was available before May 1, 2010, see Appendix G – Previous Versions of Investment Protector and Income Protector. · Investment Plus.This benefit provides a level of protection for the principal you invest and to lock in any Quarterly Anniversary investment gains at future points in time, similar to Investment Protector. Under this benefit, we restrict your ability to make additional Purchase Payments, we limit allocations to and transfers among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. It also provides the option to receive lifetime income (Lifetime Income Payments) with continued access to both the Contract Value and a death benefit for a period of time, similar to Income Protector. However, once you request Lifetime Income Payments, the principal protection feature of this benefit is no longer available. This benefit is not available if your Contract previously included Investment Protector, Income Protector, one of previously available Target Date Benefits, or one of previously available Lifetime Benefits.For more information, see section 11.c Investment Plus. · Target Date Benefits and Lifetime Benefits. These benefits are no longer available. Please see Appendix D for information on the features and charges for the Target Date Benefits, and see Appendix E for information on the features and charges for the Lifetime Benefits. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 54 You can select only one of the following optional benefits at issue:Bonus Option, Short Withdrawal Charge Option, or No Withdrawal Charge Option. The Quarterly Value Death Benefit is also available at issue with any of these benefits. Once selected, you cannot remove any of these benefits from your Contract. You can also select only one of the following at issue or, if available, on a subsequent Quarterly Anniversary:Investment Protector, Income Protector or Investment Plus. Investment Protector is available before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual). Income Protector or Investment Plus are available before the older Covered Person’s 81st birthday. Subject to certain restrictions, you can also remove these benefits from the Contract. If you select the No Withdrawal Charge Option, you can only remove Income Protector, Investment Protector or Investment Plus if we increase the rider charge, or if you simultaneously replace your selected living benefit (e.g., Income Protector) with another living benefit (e.g., Investment Protector). If you remove Income Protector, Investment Protector or Investment Plus from your Contract, it is not available for future selection. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 55 Primary Differences Between Investment Protector, Income Protector and Investment Plus Investment Protector Income Protector Investment Plus What are the benefit features? A future Contract Value guarantee (the Target Value) Lifetime income (Lifetime Plus Payments) with continued access to both Contract Value and a death benefit. A future Contract Value guarantee (the Protected Investment Value) before you request optional lifetime income (Lifetime Income Payments) with continued access to both Contract Value and a death benefit. On whom do we base the benefit? The Owner (or Annuitant if Owner is a non-individual). The Covered Person(s), who must either be Owners, Annuitant or Beneficiaries. The Covered Person(s), who must either be Owners, Annuitant or Beneficiaries. What are the charges? The current rider charge is 0.90% of the Target Value. The current rider charge for single Lifetime Plus Payments is 1.05% of the Benefit Base, or 1.20% for joint Lifetime Plus Payments. The current rider charge for single Lifetime Income Payments is [ ]% of the Lifetime Income Value, or [ ]% for joint Lifetime Income Payments. Can the rider charge increase? Yes, on each Quarterly Anniversary up to 2.50% or we can decrease it to 0.35%. However, we cannot increase or decrease it more than 0.35% in any twelve-month period. Yes, on each Quarterly Anniversary up to 2.50% for single or 2.75% for joint, or we can decrease it to 0.50%. However, we cannot increase or decrease it more than 0.50% in any twelve-month period. Yes, on each Quarterly Anniversary up to 2.50%, or we can decrease it to 0.50%. However, we cannot increase or decrease it more than 0.50% in any twelve-month period. Do we restrict additional Purchase Payments? We only accept additional Purchase Payments before the third rider anniversary. We also annually limit additional payments to all payments received in the first quarter, without our prior approval. We only accept additional Purchase Payments before the Benefit Date. We also annually limit additional payments to all payments received in the first quarter, without our prior approval. We only accept additional Purchase Payments before the earlier of the third rider anniversary or the Benefit Election Date. We also annually limit additional payments to all payments received in the first quarter, without our prior approval. Do we restrict allocations and transfers? Yes, and the restrictions change over time. Yes, and the restrictions are set when you select the benefit and do not change over time. Yes, and the restrictions are set when you select the benefit and do not change over time. Is there a waiting period to access the benefit? The earliest available initial Target Value Date is ten years after you select the benefit (the tenth rider anniversary). No, if the Covered Person(s) meet the minimum exercise age requirement when you select the benefit. The earliest available initial Protected Investment Date is the tenth rider anniversary. Lifetime income can begin immediately if the Covered Person(s) meet the minimum exercise age requirement. Is there a mandatory beginning date? Yes. The initial Target Value Date is when the Contract Value guarantee first takes effect. Additional dates occur every five years. No, but if you do not begin taking Lifetime Plus Payments during the eligibility period, the benefit ends. Yes, if you select an initial Protected Investment Date and do not begin Lifetime Income Payments before this date. Additional dates occur every ten years before you begin payments. Payments are only available during the eligibility period. What are the guaranteed values? The Target Value is the greater of a percentage of the highest Contract Anniversary value, or total Purchase Payments adjusted for withdrawals. The Benefit Base determines the initial Lifetime Plus Payment. It is based on the greater of the highest quarterly Contract Value, or quarterly simple interest applied to Purchase Payments adjusted for withdrawals for a guaranteed number of years. Each quarter we reset the simple interest to equal the Contract Value, if greater. The Protected Investment Value determines the future Contract Value guarantee. It is based on the greater of a percentage of the highest quarterly Contract Anniversary value, or total Purchase Payments adjusted for withdrawals.The Lifetime Income Value determines the initial Lifetime Income Payment. It is based on the highest quarterly Contract Value. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 56 REPLACING THE OPTIONAL BENEFITS You may be able to make a one time replacement of certain benefits as follows. · Before the Benefit Date, replace one of the previously available Lifetime Benefits with Investment Protector if your Contract did not previously include a Target Date Benefit. · Replace one of the previously available Target Date Benefits with Income Protector if your Contract did not previously include a Lifetime Benefit. · Replace Investment Protector with Income Protector if your Contract did not previously include a Lifetime Benefit. · Replace Income Protector with Investment Protector if your Contract did not previously include a Target Date Benefit. These are the only replacements we allow. Replacements include both the simultaneous removal and addition of benefits on one anniversary, as well as removing one benefit on an anniversary and adding another benefit on a future anniversary. Replacements are subject to the age restrictions associated with the selection of the optional benefits and the availability of the optional benefit. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of Investment Protector or Income Protector must happen simultaneously. 11.a INVESTMENT PROTECTOR Investment Protector provides, during the Accumulation Phase, a level of protection for the principal you invest while locking in any anniversary investment gains through the Target Value that is available at a future point you select, called the Target Value Date. You can select Investment Protector subject to certain age restrictions and you can also remove it from your Contract. If you select Investment Protector, you are subject to a rider charge. We reserve the right to change the rider charge for this benefit on each Quarterly Anniversary. The rider charge is discussed in the Fee Tables and section 6,Expenses - Rider Charge. Under Investment Protector, we restrict your ability to make additional Purchase Payments, we limit how you may allocate and transfer Contract Value among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. We may also transfer Contract Value between your selected Investment Options over time based on the length of time until the benefit’s guarantee takes effect and the performance of your selected Investment Options. The Target Value does not provide any guarantee to your Contract Value before the initial Target Value Date, or during the period between Target Value Dates. The earliest available initial Target Value Date is the tenth anniversary after you select this benefit. If you think that you may do any of the following before the initial Target Value Date, you should consider whether selecting Investment Protector is in your best interest: remove Investment Protector from your Contract, end the Contract, or take a Full Annuitization. ADDING INVESTMENT PROTECTOR TO YOUR CONTRACT NOTE: For Contracts issued in Massachusetts, Investment Protector is only available at issue. You can select Investment Protector at issue or on any subsequent Quarterly Anniversary before the older Owner’s 81st birthday (or before the Annuitant’s 81st birthday if the Contract is owned by a non-individual). If your total Purchase Payments are $1 million or more, your ability to add Investment Protector to your Contract is subject to our review and approval. You cannot select Investment Protector after the older Owner reaches age 81 (or after the Annuitant reaches age 81 if the Contract is owned by a non-individual). You also cannot select Investment Protector if your Contract includes (or previously included) a Target Date Benefit. However, if you have (or had) one of the previously available Lifetime Benefits or Income Protector, you can replace that benefit with Investment Protector if you meet the age restrictions stated here and the replacement restrictions set out in section11, Selection of Optional Benefits. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of these benefits must happen simultaneously. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 57 You can select Investment Protector after the Issue Date by completing the appropriate form. We process your request to add this benefit to your Contract on the Quarterly Anniversary that occurs after we receive your request in Good Order at our Service Center, and the rider effective date is that Quarterly Anniversary. We must receive this form within 30 days before a Quarterly Anniversary in order to add the benefit on that anniversary; otherwise we add the benefit on the next Quarterly Anniversary. If the Quarterly Anniversary does not occur on a Business Day, we process your request to add this benefit on the next Business Day. Your Contract Value on the rider effective date must be at least $10,000 (or $25,000 if you also selected the No Withdrawal Charge Option). On this form we ask you to reallocate your Contract Value so that it complies with the Investment Option allocation and transfer restrictions discussed later in this section. We do not process your request to add this benefit to your Contract until the allocation of your Contract Value complies with these restrictions. On the rider effective date, we increase your Contract’s annual expenses to include the rider charge. Under Investment Protector, we restrict your ability to make additional Purchase Payments and you cannot make any additional payments on or after the third rider anniversary. For more information, see section 2, Purchase – Purchase Payments. These payment restrictions also limit your ability to participate in the automatic investment plan. In addition, the flexible rebalancing program is not available to you while your Contract includes Investment Protector. However, if you remove Investment Protector from your Contract, the restrictions associated with this benefit no longer apply on or after the rider termination date. REMOVING INVESTMENT PROTECTOR FROM YOUR CONTRACT Once you select Investment Protector, you can also remove it from your Contract while your Contract Value is positive. If you remove this benefit from your Contract, it is not available for future selection. If your Contract includes the No Withdrawal Charge Option, you can only remove Investment Protector from your Contract if we increase the rider charge on a Quarterly Anniversary, or if you simultaneously replace it with Income Protector as discussed in section11, Selection of Optional Benefits. You can remove Investment Protector from your Contract by completing the appropriate form. If you are removing this benefit because we are increasing the rider charge on a Quarterly Anniversary, we must receive this form within 30 days of the date of the letter notifying you of the rider charge increase in order to remove the benefit before the rider charge increase takes effect. If you are removing this benefit for any other reason, we must receive this form within 30 days before a Quarterly Anniversary in order to remove the benefit on that anniversary; otherwise we remove the benefit on the next Quarterly Anniversary. We process your request on the Quarterly Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. The rider termination date is the Quarterly Anniversary that we remove this benefit from your Contract. If the Quarterly Anniversary does not occur on a Business Day, we process your request to remove this benefit on the next Business Day. If you remove Investment Protector from your Contract, then beginning on the rider termination date: · we deduct the final rider charge, · Investment Protector is not available to you in the future, · the restrictions on additional Purchase Payments associated with this benefit no longer apply (except in Massachusetts), · the limitations on how you may allocate and transfer Contract Value among the Investment Options associated with this benefit no longer apply, and · the flexible rebalancing program is again available to you. THE TARGET VALUE DATES Investment Protector guarantees that on each Target Value Date until the benefit ends, your Contract Value cannot be less than the Target Value (described next in this section). You select the initial Target Value Date when you add Investment Protector to your Contract. The earliest initial Target Value Date you can select is the tenth rider anniversary, and the latest initial date is the rider anniversary that occurs before the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). Additional Target Value Dates occur on every fifth rider anniversary while Investment Protector is in effect. For example, assume we issue you a Contract on September 1, 2009 when you are age 70 and you are the only Owner. You add Investment Protector to your Contract on the next Quarterly Anniversary (December 1, 2009) and you are still age 70. The earliest available initial Target Value Date you could select would be December 1, 2019 and the latest available initial Target Value Date would be December 1, 2029. If you select the earliest initial date (December 1, 2019), subsequent Target Value Dates would occur on December 1st in 2024, 2029, 2034 and so on. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 58 On any rider anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) and before the initial Target Value Date, you can reset the initial Target Value Date as long as the Contract Value at the end of the previous Business Day is at least equal to the Target Value at the end of the previous Business Day. The new initial Target Value Date must be on a rider anniversary that is at least ten rider years after we process your request for the reset. The age restrictions for the latest initial Target Value Date apply to any reset (before the older Owner’s 91st birthday, or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). You can request a reset within 30 days following a rider anniversary by completing the appropriate form. We process your reset request as of the immediately preceding rider anniversary (the reset date) once we receive your request in Good Order at our Service Center. If the reset date does not fall on a Business Day, we process your request on the next Business Day. Resets of the initial Target Value Date may change the maximum amount you can allocate to your selected Investment Options, but a reset does not automatically change your allocations. To change your allocations on a reset, you must also change your allocation instructions for future Purchase Payments and they must comply with the current maximum allowable allocations. If your Contract Value is less than the Target Value, at the end of the last Business Day before each Target Value Date (or on the next Business Day if this date is not a Business Day), we credit your Contract Value with the difference. Once we apply a credit to your Contract Value under Investment Protector, the credit becomes part of your Contract Value and is available for immediate withdrawal (subject to any applicable withdrawal charge and penalty tax). This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. We allocate this credit to your Investment Options in proportion to the amount of Contract Value in each of the Investment Options on the date of the credit. We apply the credit to your Contract after we do any quarterly rebalancing of the Contract Value among your selected Investment Options. For tax purposes, the credit is treated as earnings under the Contract. However, if your Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments received less any payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if you then withdraw the entire Contract Value. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal (see section 6, Expenses – Withdrawal Charge). NOTE: Investment Protector does not provide any guarantee to your Contract Value before the initial Target Value Date nor does it provide protection between any subsequent Target Value Dates. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero (see section 3, The Annuity Phase). Upon such a Full Annuitization, you no longer have a Contract Value and, therefore, you no longer receive any Contract Value credits under Investment Protector. CALCULATING THE TARGET VALUE Investment Protector provides a future Contract Value guarantee based on the Target Value, which is the greater of a percentage of the highest Contract Value from any rider anniversary, or total Purchase Payments adjusted for withdrawals. We also assess the rider charge for Investment Protector against the Target Value. If the rider effective date is the Issue Date, on each Business Day the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) all Purchase Payments received, reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken. If the rider effective date occurs after the Issue Date, on each Business Day the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) the Contract Value at the end of the last Business Day before the rider effective date, plus all Purchase Payments received on or after the rider effective date, and reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken on or after the rider effective date. If you reset the initial Target Value Date, on the reset date and on each Business Day thereafter, the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) the Contract Value at the end of the last Business Day before the reset date, plus all Purchase Payments received on or after the reset date, and reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken on or after the reset date. * We determine the percentage of Contract Value at the end of each Business Day we process a withdrawal. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 59 We set the guarantee percentage for your Contract on the rider effective date and once the guarantee percentage is set we cannot change it. The current guarantee percentage is 100%. If you add Investment Protector to your Contract in the future, you are subject to the current guarantee percentage that is applicable at that time. The minimum guarantee percentage we intend to offer in the future is 80% and the maximum is 100%. If the rider effective date is the Issue Date, the Rider Anniversary Value on the Issue Date is equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, the Rider Anniversary Value on the rider effective date is equal to the Contract Value at the end of the previous Business Day. At the end of each Business Day, we increase the Rider Anniversary Value by the amount of any additional Purchase Payments received that day, and we reduce it proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each rider anniversary, the Rider Anniversary Value is equal to the greater of its value at the end of the previous Business Day, or the Contract Value at the end of the previous Business Day. While your Contract includes Investment Protector, any withdrawals may reduce the Rider Anniversary Value and Target Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Rider Anniversary Value, we deduct more than the amount withdrawn from the Rider Anniversary Value. Likewise, if at the time of withdrawal the Contract Value is less than the Target Value, we deduct more than the amount withdrawn from the Target Value. NOTE: The Target Value under Investment Protector does not lock in any Contract Value gains that occur between rider anniversaries. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are not included in the parts of the Target Value that are based on Contract Value until they are vested, and are also not included in the parts of this value that are based on Purchase Payments. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING These restrictions apply only to Contracts with Investment Protector while the benefit is in effect. When you select Investment Protector, you consent to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under Investment Protector, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than what you would have had without the benefit. If you select Investment Protector, we restrict your selection of certain Investment Options. We set these restrictions on the rider effective date and once we set them we cannot change them. We also cannot move Investment Options between the groups after the rider effective date. However, we may add or remove Investment Options to or from your Contract after the rider effective date. We secure all necessary SEC and other governmental approvals before adding or removing an Investment Option. If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within an Investment Option group, we send written notice regarding the closing or substitution 30 days before the effective date. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 60 These are the Investment Option groups that we are currently offering. If you add Investment Protector to your Contract in the future, you are subject to Investment Option restrictions that are applicable at that time. In the future, we could offer only one Investment Option Group and as few as five total Investment Options. TABLE 1: Investment Option Groups for Investment Protector Group A Investment Options AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 61 Under Investment Protector, the maximum allowed allocation of Contract Value to the Investment Options in the combined Groups A, B and X is as follows. The minimum required Contract Value to the Investment Options in Group Y appears in Table 3 on the following page. TABLE 2 Maximum Percentage of Contract Value Allowed in the combined Investment Option Groups A, B and X Based on the Number of Rider Years* to the Initial Target Value Date and the Comparison of Contract Value (CV) to the Target Value (TV) Number of Rider Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 33+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 32 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 31 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 30 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 29 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 28 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 24 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 23 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 22 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 21 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 20 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 19 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 18 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 17 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 16 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 15 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 14 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 13 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 12 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 11 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 9 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 8 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 7 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 6 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 5 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 4 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 3 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 2 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 1 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% Initial Target Value Date and beyond 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are actually seven complete rider years and four months away from your initial Target Value Date, for the purposes of this table, we would consider you to be eight rider years from the initial Target Value Date. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 62 The maximum allocation of Contract Value allowed for Investment Option Group A and the minimum required allocation of Contract Value for Investment Option Group Y depend on the maximum allocation allowed for the combined Groups A, B and X as follows. TABLE 3 When the maximum % of Contract Value allowed in the combined Groups A, B and X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% 30% 5% 70% 25% 5% 75% 20% 5% 80% 15% 5% 85% 10% 5% 90% If you add Investment Protector to your Contract after the Issue Date, you must reallocate your Contract Value to comply with these maximum allowable group allocations before we add the benefit to your Contract. We only allow you to make transfers to and from the Investment Options as long as you do not exceed the current maximum allowable group allocations. However, transfers of Contract Value between Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must also change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the current maximum allowable group allocations or we reject your change. We allocate any additional Purchase Payments according to your allocation instructions for future Purchase Payments if they comply with the current maximum allowable group allocations. However, if they do not comply, we instead allocate any additional payments according to the current required allocations for each Investment Option discussed later in this section. We automatically rebalance your Contract Value in each of your Investment Options on each Quarterly Anniversary until the rider termination date. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. The rebalancing transfers occur at the end of the last Business Day before the Quarterly Anniversary so that it is in effect on the Quarterly Anniversary. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Groups A, B or X. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. If you allocate 5% or less of your Contract Value to the Investment Options in Group A; and 10% or less of your Contract Value to the Investment Options in the combined Groups A, B and X; we never reduce the percentage of Contract Value you allocated to each group, but we rebalance your Contract Value in your selected Investment Options on each Quarterly Anniversary according to your selected allocations. At the end of the last Business Day before each Quarterly Anniversary, we determine the allocation of Contract Value to your selected Investment Options as follows. First, we establish the maximum allowable allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your allocation instructions for future payments, adjusted downward if necessary, to match the new maximum allowable group allocation. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 63 Lastly, we rebalance the Contract Value in your selected Investment Options according to the new required group allocations. These Investment Option allocation and transfer restrictions end when Investment Protector ends. DETERMINING THE MAXIMUM ALLOWABLE AND MINIMUM REQUIRED GROUP ALLOCATION Combined Groups A, B and X. The new maximum allowable allocation for the combined Groups A, B, and X on each Quarterly Anniversary after the rider effective date or reset date is the lesser of:a) the current maximum allowable allocation for the combined Groups A, B, and X established on the previous Quarterly Anniversary (or the rider effective date or reset date if this is the first Quarterly Anniversary after one of those dates); or b) the new maximum allowable allocation for the combined Groups A, B, and X as set out in Table 2 (which appears earlier in this section). Table 2 compares the length of time until the initial Target Value Date and it compares the Contract Value to the Target Value using the values from the end of the previous Business Day. Groups A and Y. We then use Table 3 (which appears earlier in this section) and the new maximum allowable allocation for the combined Groups A, B and X to determine the new maximum allowable allocation for Group A, and the new minimum required allocation for Group Y. Combined Groups B and X. Lastly, we determine the new maximum allowable allocation for the combined Groups B and X. We make this determination after we compute the required allocation for GroupA as described next. The new maximum allowable allocation for the combined Groups B and X is the new maximum allowable allocation for the combined Groups A, B and X, less the new required allocation for GroupA. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. NOTE: Unless the maximum allowable allocation for the combined Groups A, B, and X changes, the maximum allowable allocation for Group A and the minimum required allocation for Group Y do not change. DETERMINING THE REQUIRED GROUP ALLOCATION On the rider effective date, the required allocations for Group A; the combined Groups B and X; and Group Y are your allocation instructions for future Purchase Payments. On each subsequent Quarterly Anniversary, we determine the new required group allocations as follows. Your allocation instructions for future payments comply with the new maximum allowable and new minimum required group allocations. Then the required allocations for the Investment Option groups are equal to your allocation instructions for future payments. Your future allocation instructions for Group A Investment Options comply with the new maximum allowable allocation, but your future allocation instructions for the combined Groups B and X Investment Options exceeds the new maximum allowable allocation. The required allocation of Contract Value for Group A Investment Options are equal to your allocation instructions for future payments, and we decrease the required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take the excess allocation from the combined Groups B and X (your future allocation instructions for Group B and X Investment Options minus the new maximum allowable allocation) and apply it to your future selected Investment Options in Group Y. Your future allocation instructions for Group A Investment Options exceeds the new maximum allowable allocation and there may be a change in the required allocation for the combined Groups B and X. Then we decrease the required allocation for Group A to equal the new maximum allowable allocation and take the excess allocation from Group A (your future allocation instructions for Group A Investment Options minus the new maximum allowable allocation) and rebalance it as follows. a) If your future allocation instructions for the combined Groups B and X are less than the new maximum allowable allocation for these groups, the new required allocation is equal to your future allocation instructions for Groups B and X, plus the excess allocation from Group A, subject to the new maximum allowable allocation for the combined Groups B and X. We then apply any remaining excess allocation from Group A to your future selected Investment Options in Group Y. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 64 b) If your future allocation instructions for the combined Groups B and X are greater than or equal to the new maximum allowable allocation for these groups, then we decrease the new required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take any excess allocation from the combined Groups B and X (your future allocation instructions for Group B and X Investment Options minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to your future selected Investment Options in GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocations to Group A, and minus the new required allocation for combined Groups B and X. We then rebalance the Contract Value in your future selected Investment Options according to the required allocations for each Investment Option group. Determining the required allocation for each Investment Option Within the Investment Option groups, the rebalancing calculation formula for each Investment Option on each Quarterly Anniversary is: a x (b / c) where: a The new required group allocation for the current Quarterly Anniversary. b The required allocation for each Investment Option at the end of the previous Business Day. c The required group allocation at the end of the previous Business Day. Because the allocation to each Investment Option must be a whole percentage, we round your required allocation to the nearest whole percentage. The current required allocations then become your allocation instructions for future Purchase Payments. Transfers of Contract Value between Investment Options do not change the current required allocation for each Investment Option or the allocation instructions for future Purchase Payments. In order to change the current required allocation when you make a transfer, you must also change your allocation instructions for future Purchase Payments (see section 2, Purchase – Allocation of Purchase Payments). Any change you make to your allocation instructions for future Purchase Payments must comply with the current maximum allowable allocations. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary that this quarterly rebalancing changes your required allocation and allocation instructions for future payments, or the Business Day we process any new allocation instructions for future Purchase Payments. NOTE: · It is possible that we may move all of your Contract Value out of one or more of your selected Investment Options. · We send you a transaction confirmation of any change to your selected allocation in the Investment Option groups. In order to change your future allocations after this notification, you must change your allocation instructions for future payments and they must comply with the current maximum allowable group allocations. · Unless you reset the initial Target Value Date, the maximum amount we allow in Group A, and in the combined Groups A, B and X never increases, regardless of Contract Value performance. · If you allocate less than the maximum allowed amount to the combined Groups A, B and X, you may be subject to fewer reallocations of your Contract Value between these groups. · You cannot allocate more than 30% of your Contract Value to Group A, or more than 95% of your Contract Value to combined Groups A, B and X. · We cannot require you to have less than 5% of your Contract Value in Group A, or less than 10% of your Contract Value in the combined Groups A, B and X. · Investment Option Group Y has no maximum limit on Contract Value allocation. · The maximum allowable allocation for the Investment Option groups can decrease as the number of rider years until the initial Target Value Date decreases and as the percentage of Contract Value compared to Target Value decreases. However, we cannot reduce the maximum we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum we allow in the combined Groups A, B and X by more than 15% in any one year. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 65 WHEN INVESTMENT PROTECTOR ENDS Investment Protector ends upon the earliest of the following. · The Business Day we process your request to remove Investment Protector from the Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then Investment Protector ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. ·When the Contract ends. 11.b INCOME PROTECTOR Income Protector is designed for those who want guaranteed lifetime income in the form of partial withdrawals (Lifetime Plus Payments) and continued access to both Contract Value and a death benefit for a period of time, as opposed to Annuity Payments that provide higher periodic lifetime payments but eliminate both your Contract Value and death benefit. Lifetime Plus Payments received before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. You can select Income Protector subject to certain age restrictions and you can also remove it from your Contract. If you select Income Protector you are subject to a rider charge. We reserve the right to change the rider charge for this benefit on each Quarterly Anniversary. The rider charge is discussed in the Fee Tables and section 6, Expenses – Rider Charge. We designed Lifetime Plus Payments to last for the lifetime of the Covered Person(s). If all Covered Persons die before you request to begin Lifetime Plus Payments, this benefit ends and these payments are not available. These payments are available to you immediately if the Covered Person(s) meets certain age restrictions. You choose how often you receive payments and how much you receive, subject to an annual maximum. Once established, the annual maximum Lifetime Plus Payment can increase, but it cannot decrease unless you take an Excess Withdrawal. There are several important points for you to consider before selecting Income Protector. · This benefit does not create Contract Value or guarantee the performance of any Investment Option. · You can remove Income Protector from your Contract on a Quarterly Anniversary if your Contract Value is positive. If you remove this benefit from your Contract you cannot reselect it. In addition, if your Contract includes the No Withdrawal Charge Option, you can only remove Income Protector as discussed under “Removing Income Protector From Your Contract” below. · Under Income Protector we restrict your ability to make additional Purchase Payments, we limit how you may allocate and transfer Contract Value among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. We put these restrictions in place to support the benefit’s guarantees, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. · If you do not begin Lifetime Plus Payments during the period they are available your benefit ends and you will have incurred higher Contract charges without receiving any of this benefit’s advantages. · You cannot begin joint Lifetime Plus Payments if any Covered Person is younger than age 60 or age 91 or older. Joint Lifetime Plus Payments are never available on trust owned contracts, or if there is more than a 30-year age difference between joint Covered Persons. · If you take less than the annual maximum Lifetime Plus Payment you are entitled to in a Benefit Year, you could reduce the chance that you receive an increase to the next year’s annual maximum payment. Be sure to discuss with your Financial Professional and your tax adviser whether Income Protector is appropriate for your situation. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 66 ADDING INCOME PROTECTOR TO YOUR CONTRACT You can select Income Protector at issue or on any subsequent Quarterly Anniversary if it is available one time before the older Covered Person’s 81st birthday. If your total Purchase Payments are $1 million or more, your ability to add Income Protector to your Contract is subject to our review and approval. You cannot select Income Protector after the older Covered Person reaches age 81. You also cannot select Income Protector if your Contract includes (or previously included) a Lifetime Benefit. However, if you have (or had) one of the previously available Target Date Benefits or Investment Protector, you can replace that benefit with Income Protector if you can meet the age restrictions for selecting Income Protector. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of these benefits must happen simultaneously. You can select Income Protector after the Issue Date by completing the appropriate form. We process your request to add this benefit to your Contract on the Quarterly Anniversary that occurs after we receive your request in Good Order at our Service Center, and the rider effective date is that Quarterly Anniversary. We must receive this form within 30 days before a Quarterly Anniversary in order to add the benefit on that anniversary; otherwise we add the benefit on the next Quarterly Anniversary. If the Quarterly Anniversary does not occur on a Business Day, we process your request to add this benefit on the next Business Day. Your Contract Value on the rider effective date must be at least $10,000 (or $25,000 if you also selected the No Withdrawal Charge Option). On this form we ask you to reallocate your Contract Value so that it complies with the Investment Option allocation and transfer restrictions discussed later in this section. We do not process your request to add this benefit to your Contract until the allocation of your Contract Value complies with these restrictions. On the rider effective date, we increase your Contract’s annual expenses to include the rider charge. Under Income Protector, we restrict your ability to make additional Purchase Payments and you cannot make any additional payments on or after the Benefit Date. For more information, see section 2, Purchase – Purchase Payments. These payment restrictions also limit your ability to participate in the automatic investment plan. In addition, the flexible rebalancing program is not available to you if your Contract includes Income Protector. However, if you remove Income Protector from your Contract, the restrictions associated with this benefit no longer apply on or after the rider termination date. REMOVING INCOME PROTECTOR FROM YOUR CONTRACT Once you select Income Protector, you can also remove it from your Contract while your Contract Value is positive. If you remove this benefit from your Contract, it is not available for future selection. If your Contract includes the No Withdrawal Charge Option, you can only remove Income Protector from your Contract if:a) we increase the rider charge on a Quarterly Anniversary; b) you select single Lifetime Plus Payments, the sole Covered Person dies and the spouse continues the Contract; or c) you simultaneously replace Income Protector with Investment Protector as discussed in section11, Selection of Optional Benefits. You can remove Income Protector from your Contract by completing the appropriate form. If you are removing this benefit because we are increasing the rider charge on a Quarterly Anniversary, we must receive this form within 30 days of the date of the letter notifying you of the rider charge increase in order to remove the benefit before the rider charge increase takes effect. If you are removing this benefit for any other reason, we must receive this form within 30 days before a Quarterly Anniversary in order to remove the benefit on that anniversary; otherwise we remove the benefit on the next Quarterly Anniversary. We process your request on the Quarterly Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. The rider termination date is the Quarterly Anniversary that we remove this benefit from your Contract. If the Quarterly Anniversary does not occur on a Business Day, we process your request to remove this benefit on the next Business Day. If you remove Income Protector from your Contract, then beginning on the rider termination date: · if Lifetime Plus Payment have begun they stop, · we deduct the final rider charge, · Income Protector is not available to you in the future, · the restrictions on additional Purchase Payments associated with this benefit no longer apply, · the limitations on how you may allocate and transfer Contract Value among the Investment Options associated with this benefit no longer apply, and · the flexible rebalancing program is again available to you. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 67 WHO IS CONSIDERED A COVERED PERSON(S)? For single Lifetime Plus Payments and for: · solely owned Contracts, the Covered Person is the Owner. · Contracts owned by a non-individual, the Covered Person is the Annuitant. · jointly owned Contracts, you can choose which Owner is the Covered Person subject to the maximum age restriction for adding Income Protector to your Contract (age 80 or younger). For joint Lifetime Plus Payments, Covered Persons must be spouses and for: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the sole Owner is a non-individual, one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be both the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual and we require the non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary. After the rider effective date, you cannot add a Covered Person to your Contract or replace Covered Persons. However, you can remove a Covered Person if you selected joint Lifetime Plus Payments. Before the Benefit Date, you can remove a joint Covered Person within 30 days before a rider anniversary by completing the appropriate form. After the Benefit Date, you can remove a joint Covered Person within 30 days before a Benefit Anniversary by completing the appropriate form. A Benefit Anniversary is a twelve-month anniversary of: the date Lifetime Plus Payments begin under Income Protector, or the date you request Lifetime Income Payments under Investment Plus. We process your request on the rider anniversary* (or Benefit Anniversary,* as applicable) that occurs immediately after we receive your request in Good Order at our Service Center. If you remove a joint Covered Person from your Contract, we change the rider charge to equal the current rider charge for single Lifetime Plus Payments that is in effect on the anniversary that we process your request if this amount differs from the rider charge on your Contract. However, we guarantee that any new rider charge is not greater than the maximum rider charge for single Lifetime Plus Payments that is set out in section 6, Expenses - Rider Charge. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. After the Benefit Date we do not reduce your Lifetime Plus Payment if you remove a joint Covered Person, but we may increase your payment as follows. We compare your current annual maximum Lifetime Plus Payment to a payment based on the appropriate percentage for the remaining Covered Person’s current age and the Contract Value at the end of the last Business Day before the Benefit Anniversary that we process the removal (see the age band table in the “Lifetime Plus Payments” discussion later in this section). If the payment based on the appropriate percentage for the remaining Covered Person’s current age and this Contract Value is greater, we increase your annual maximum Lifetime Plus Payment to this new amount. If you are receiving the annual maximum payment, the same increase also applies to the actual Lifetime Plus Payment you receive for the coming year. However, if you are receiving less than the annual maximum, we change the actual Lifetime Plus Payment if you chose to receive a percentage of your annual maximum, but not if you chose to receive a specific dollar amount. NOTE: A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required here. NOTE FOR NON-SPOUSE JOINT OWNERS SELECTING SINGLE LIFETIME PLUS PAYMENTS: Upon the death of any Owner, we pay any applicable death benefit, and Income Protector and any Lifetime Plus Payments end if the Contract Value is positive. This means that upon an Owner’s death, Lifetime Plus Payments are no longer available even if the sole Covered Person is still alive. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 68 NOTE FOR JOINT LIFETIME PLUS PAYMENTS: Covered Persons must continue to qualify as spouses under federal law while Income Protector is in effect. If at any time before this you are no longer spouses, you must immediately send us notice. We either divide the Contract in accordance with any applicable court order or law regarding division of assets upon divorce, or remove a Covered Person from the Contract. At this time, we change the rider charge to equal the current charge for single Lifetime Plus Payments that is in effect if this amount differs from your current charge. However, any new rider charge cannot be greater than the maximum listed in the Fee Tables or section 6, Expenses - Rider Charge. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, Income Protector, any Lifetime Plus Payments and the Contract all end. NOTE FOR CONTRACTS ISSUED TO CIVIL UNION PARTNERS IN NEW JERSEY:In the state of New Jersey, we allow civil union partners to be Joint Owners and/or joint Covered Persons. However, civil union partners are treated differently than persons who are recognized as spouses under the federal tax law and this affects how long Lifetime Plus Payments continues and when your benefit ends. Specifically, with respect to federally recognized spouses, upon the death of one spouse, the surviving spouse can continue the Contract. In addition, if the spouses were joint Covered Persons and had begun receiving Lifetime Plus Payments, the payments would continue for the entire lifetime of the survivor if they elect to continue the Contract. Continuation of the Contract and Lifetime Plus Payments may not always be available to a surviving civil union partner. If Lifetime Plus Payments have begun and the Contract Value has been reduced to zero at the time of the first civil union partner’s death, and the surviving civil union partner is a Covered Person, then Lifetime Plus Payments continue for the entire lifetime of the surviving civil union partner. If instead the Contract Value is positive at the time of the first civil union partner’s death, Lifetime Plus Payments generally stop and Income Protector ends with the following exception. For Contracts jointly owned by civil union partners, if within one year of the date of death of one civil union partner the surviving civil union partner who is also a Covered Person does not choose to receive payout of the death benefit or take a Full Annuitization, and the Contract Value reduces to zero before the one year anniversary, then Lifetime Plus Payments continue for the entire lifetime of the surviving civil union partner. However, in this instance if the Contract Value is positive on the one year anniversary of the first civil union partner’s death, Lifetime Plus Payments stop and Income Protector ends on that one year anniversary. LIFETIME PLUS PAYMENT OVERVIEW Income Protector provides income in the form of Lifetime Plus Payments for the lifetime(s) of the Covered Person(s). We base your initial Lifetime Plus Payment on the Benefit Base and age-based payment percentage of the younger Covered Person. The Benefit Base is the greater of the highest quarterly Contract Value, or a quarterly simple interest increase of one-fourth of the annual increase percentage applied to Purchase Payments for a guaranteed number of years (Annual Increase). We determine your age-based payment percentage by using the Annual Maximum Lifetime Plus Payment Table. We set the Annual Maximum Lifetime Plus Payment Table for your Contract on the rider effective date and once the table is set we cannot change it. The current Annual Maximum Lifetime Plus Payment Table is as follows: Annual Maximum Lifetime Plus Payment Table Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 60 – 64 4.0% 65 – 79 4.5% 80+ 5.5% If you add Income Protector to your Contract in the future, you are subject to the current Annual Maximum Lifetime Plus Payment Table that is applicable at that time. In the future, we may add payment percentages for ages as low as 50, or we may set the minimum age for Lifetime Plus Payments as high as age 85. The minimum payment percentage for any age that we intend to offer in the future is 3% and the maximum is 8%. NOTE FOR CONTRACTS ISSUED IN DELAWARE AND MINNESOTA: The maximum payment percentage that we may offer in the future is 6%. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 69 The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year under Income Protector, but you can choose to take less than this amount. Your annual maximum Lifetime Plus Payment may increase based on the Covered Person’s age and/or if the Contract Value increases. However, your annual maximum payment does not increase just as a result of the Covered Person moving into a new age band to receive an increase; the result of the current Contract Value multiplied by the increased payment percentage must be greater than your current annual maximum payment for your payment to increase. For more information, see “Automatic Annual Lifetime Plus Payment Increases.” NOTE: A regulator may require us to block your Contract and thereby we may have to refuse to pay any Lifetime Plus Payments until we receive other instructions. If You Begin Receiving Lifetime Plus Payments: · Partial Annuitizations are no longer available. · You cannot make any additional Purchase Payments. · Any automatic investment plan and/or systematic withdrawal and dollar cost averaging programs end. · The free withdrawal privilege is not available. However, Lifetime Plus Payments are not subject to a withdrawal charge and do not reduce the Withdrawal Charge Basis (except in the state of Washington, where Lifetime Plus Payments do reduce the Withdrawal Charge Basis). · You can only remove Income Protector from your Contract while your Contract Value is positive. However, if you remove this benefit from your Contract, the restrictions listed above do not apply on or after the rider termination date. · You can only change the ownership of this Contract if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The rider charge for this benefit continues until the earlier of the rider termination date, or the Business Day your Contract Value is reduced to zero. · If you have the Quarterly Value Death Benefit, the additional M&E charge for the Quarterly Value Death Benefit continues as long as the Quarterly Value Death Benefit value is greater than zero. · The Contract Value continues to fluctuate as a result of market performance, and it decreases on a dollar for dollar basis with each Lifetime Plus Payment and any Excess Withdrawal, and the deduction of any Contract charges. · Excess Withdrawals also reduce your Benefit Base and annual maximum Lifetime Plus Payment proportionately by the percentage of Contract Value withdrawn. Taking an Excess Withdrawal may cause your Lifetime Plus Payments to stop and your benefit to end. · The portion of the Traditional Death Benefit value that is based on Purchase Payments no longer increases. · Each Lifetime Plus Payment and any Excess Withdrawal reduces the portion of the Traditional Death Benefit value that is based on Purchase Payments (or the portion of the Quarterly Value Death Benefit value that is based on the Quarterly Anniversary Value, if applicable) proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge). · We may apply an annual payment increase to your annual maximum Lifetime Plus Payment on every Benefit Anniversary before the older Covered Person’s 91st birthday. If you receive an annual payment increase, we also change your Benefit Base. REQUESTING LIFETIME PLUS PAYMENTS To begin receiving Lifetime Plus Payments you must submit a payment election form to our Service Center. Lifetime Plus Payments begin on the Benefit Date, which must be the 1st or 15th of a calendar month. The Benefit Date is at least 15 calendar days after your request has been received in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. The earliest Benefit Date you can select is the one that occurs after the younger Covered Person reaches their exercise age birthday, and the last available Benefit Date you can select is the one that occurs before the older Covered Person’s 91st birthday. We set the exercise age for your Contract on the rider effective date and once your exercise age is set we cannot change it. The current exercise age is age 60. If you add Income Protector to your Contract in the future, you are subject to the current exercise age that is applicable at that time. In the future, the minimum exercise age we intend to offer is age 50 and the maximum exercise age we intend to offer is age 85. This means that if you add Income Protector to you Contract in the future, we could require you to wait until age 85 to start Lifetime Plus Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 70 If you have not begun receiving Lifetime Plus Payments six months before the older Covered Person’s 91st birthday, we send you written notice that the benefit is about to end. If the benefit ends before you begin receiving Lifetime Plus Payments, you will have incurred higher Contract charges without receiving any of this benefit’s advantages. If your Contract Value reduces to zero for any reason other than a withdrawal while this benefit is in effect and before Lifetime Plus Payments have begun, on the next available Benefit Date where all Covered Persons are within the age restrictions for exercising this benefit, we begin making annual payments to you of your annual maximum Lifetime Plus Payment. NOTE: If you add Income Protector to your Contract when the older Covered Person is age 80, then we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the Annual Increase. You can elect to receive Lifetime Plus Payments on an annual, semi-annual, quarterly, monthly or semi-monthly basis. Monthly and semi-monthly payments are only available through an electronic transfer of funds. If the scheduled Lifetime Plus Payment date does not fall on a Business Day, we make payment to you on the next Business Day. Once each Benefit Year you can change the frequency of Lifetime Plus Payments for the following Benefit Year. However, you cannot change the frequency of your payments on or after the Business Day your Contract Value is reduced to zero; from that point on you receive the maximum Lifetime Plus Payment you are entitled to at the same payment frequency you were receiving before your Contract Value was reduced to zero. You must provide notice of any requested change to the frequency of your Lifetime Plus Payment to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we change the payment frequency on the Benefit Anniversary and the change remains in effect until the benefit ends or you request another change. CALCULATING YOUR LIFETIME PLUS PAYMENTS The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year under Income Protector. On the Benefit Date, the initial annual maximum Lifetime Plus Payment is equal to the Benefit Base (see “Benefit Base” later in this section) multiplied by the current age-based payment percentage of the younger Covered Person as set out in the Annual Maximum Lifetime Plus Payment Table (see “Lifetime Plus Payment Overview” earlier in this section). On the Benefit Date, if your initial annual maximum Lifetime Plus Payment would be less than $100, this benefit ends and Lifetime Plus Payments are not available to you. Your annual maximum Lifetime Plus Payment only decreases if you take an Excess Withdrawal. An Excess Withdrawal is a withdrawal you take while you are receiving Lifetime Plus Payments that when added to any other withdrawals during the Benefit Year and your annual actual payment, is greater than your current annual maximum payment. If your actual Lifetime Plus Payment is less than your annual maximum payment, you can withdraw the difference and we consider that withdrawal to be an additional actual Lifetime Plus Payment, and not an Excess Withdrawal. An Excess Withdrawal includes any applicable withdrawal charge. For example, assume your annual maximum Lifetime Plus Payment is $2,000 and you choose to take $1,000 annually. Within a Benefit Year, you can withdraw up to an additional $1,000 and we would consider that amount to be an additional actual Lifetime Plus Payment. If you withdraw an additional $1,200, we would consider the first $1,000 to be an additional actual Lifetime Plus Payment and the next $200 to be an Excess Withdrawal. An Excess Withdrawal reduces next year’s annual maximum Lifetime Plus Payment on the next Benefit Anniversary after the withdrawal. The reduction is proportionate based on the percentage of Contract Value withdrawn, determined at the end of the Business Day we process the Excess Withdrawal. Any partial Excess Withdrawal must comply with the restrictions set in section 8, Access to Your Money (you cannot take less than $500 and the Contract Value after the withdrawal must be at least $2,000). This means that you cannot take an Excess Withdrawal of less than your entire Contract Value if your Contract Value is already less than $2,000. Also, if at the end of the Business Day that we process your withdrawal request, an Excess Withdrawal would reduce your Contract Value to less than $2,000, we send you the entire remaining Contract Value, Lifetime Plus Payments stop, and your Contract ends. In addition, we review how each Excess Withdrawal taken during the current Benefit Year would hypothetically reduce your current annual maximum Lifetime Plus Payment. On the Business Day you take an Excess Withdrawal, if the current Benefit Base (after reduction for the Excess Withdrawal) multiplied by the age-based payment percentage of the younger Covered Person as of the previous Benefit Anniversary is less than $100, we send you the entire remaining Contract Value, Lifetime Plus Payments stop, and your Contract ends. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 71 The annual maximum Lifetime Plus Payment is the amount you are entitled to, but you can choose to take less than this amount. The annual actual Lifetime Plus Payment is the total amount you choose to receive each year. Each Lifetime Plus Payment you receive is equal to the annual actual Lifetime Plus Payment divided by the number of payments you chose to receive during the Benefit Year. The initial actual Lifetime Plus Payment must either be zero, or at least $100. If we are unable to structure your initial payment so that it complies with these restrictions for the payment frequency you selected, Lifetime Plus Payments are not available and we contact you to discuss alternate arrangements. We deduct each Lifetime Plus Payment (and any additional payments resulting from a required minimum distribution) and any Excess Withdrawal proportionately from the Investment Options. We continue to allocate the Contract Value among the Investment Options according to your instructions while your benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect (subject to certain restrictions set out in section 4, Investment Options – Transfers, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this section). If you reach a point where the Lifetime Plus Payment you are receiving is greater than your remaining Contract Value, we credit your Contract with the difference of your Lifetime Plus Payment minus your Contract Value immediately before we make the payment. We then make the Lifetime Plus Payment and reduce your Contract Value to zero. We make this credit for tax reasons so that this last payment, before the Contract Value is reduced to zero, is taxed as a withdrawal and all subsequent Lifetime Plus Payments are taxed as annuity payments. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal of the entire Contract Value while the benefit is in effect, then Lifetime Plus Payments continue until the deaths of all Covered Persons. NOTE FOR QUALIFIED CONTRACTS:If we calculate the required minimum distribution based on the value in this Contract and this amount is greater than your remaining Lifetime Plus Payments for the calendar year, we do one of the following. · If you receive at least one more payment before the end of the calendar year, each remaining Lifetime Plus Payment for the calendar year is equal to the remaining required minimum distribution divided by the number of payments remaining. We do not consider this type of increase to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. · If you do not receive any more payments before the end of the calendar year, we instead send you one payment by the end of the calendar year that is equal to the remaining required minimum distribution. We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. (For more information see section 3, The Annuity Phase.) If on the maximum permitted Income Date you are receiving Lifetime Plus Payments, we guarantee you receive the greater of your maximum Lifetime Plus Payment or fixed Annuity Payments based on the Contract Value under Annuity Option 1 or Annuity Option 3. If you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. AUTOMATIC ANNUAL LIFETIME PLUS PAYMENT INCREASES On each Benefit Anniversary before the older Covered Person’s 91st birthday, we may increase your annual maximum Lifetime Plus Payment if there is any gain in the Contract Value since the previous Benefit Anniversary, or when the Lifetime Plus Payment percentage increases based on the age of the Covered Person as follows. · If at the end of the Benefit Year you have taken your annual maximum Lifetime Plus Payment (as actual Lifetime Plus Payments and/or withdrawals), we automatically increase next year’s annual maximum Lifetime Plus Payment if the Contract Value at the end of the last Business Day before the current Benefit Anniversary, is greater than the Contract Value at the end of the last Business Day before the previous Benefit Anniversary (or the Benefit Date, in the case of the first Benefit Anniversary). If the Contract Value has increased, we calculate the percentage of growth between these two Contract Values and increase your annual maximum Lifetime Plus Payment by this percentage. For example, if your Contract Value increases by 5%, your annual maximum Lifetime Plus Payment increases by 5%. · You are also eligible to receive an increase to your annual maximum Lifetime Plus Payment regardless of whether or not you have taken your annual maximum Lifetime Plus Payment during the Benefit Year. We increase your annual maximum Lifetime Plus Payment on a Benefit Anniversary if the payment percentage for the current age of the younger Covered Person, multiplied by the Contract Value at the end of the previous Business Day, results in a higher annual maximum Lifetime Plus Payment. In this case, we increase your annual maximum Lifetime Plus Payment to this new value as of the Benefit Anniversary. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 72 If you take less than the annual maximum Lifetime Plus Payment you are entitled to, an automatic annual increase to your annual maximum payment may not increase the actual payment you receive. If you request payments be made to you in a dollar amount, any automatic annual payment increase does not increase your actual Lifetime Plus Payment. If you request payments be made to you in a percentage, any automatic annual payment increase will increase the dollar amount of your actual Lifetime Plus Payment, but it does not increase your requested percentage. For example, you request an annual actual Lifetime Plus Payment of 80% of your annual maximum, which produces an annual actual Lifetime Plus Payment of $800. If your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment percentage remains at 80%, but you now receive an annual actual Lifetime Plus Payment of $880. If instead you request an annual actual Lifetime Plus Payment of $800, and your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment remains at $800. NOTE: Automatic annual payment increases to the Lifetime Plus Payments are no longer available after the older Covered Person’s 91st birthday, or on or after the Business Day your Contract Value is reduced to zero. THE BENEFIT BASE We base the initial annual maximum Lifetime Plus Payment under Income Protector on a percentage of the Benefit Base, which is the greater of the highest quarterly Contract Value, or a quarterly simple interest increase of one-fourth of the annual increase percentage applied to Purchase Payments for a guaranteed number of years. The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment you can take. We also assess the rider charge for Income Protector against the Benefit Base. On the rider effective date, and on each Business Day before the Benefit Date, the Benefit Base is equal to the greater of the Quarterly Anniversary Value or the Annual Increase. On the Benefit Date, we compare your Benefit Base to the Contract Value using the values determined at the end of the prior Business Day and increase your Benefit Base to equal this Contract Value if it is greater. On and after the Benefit Date, your Benefit Base only changes if you receive an automatic annual payment increase to your annual maximum Lifetime Plus Payment or you take an Excess Withdrawal. Changes in the Benefit Base also change the amount of the rider charge that we calculate each day. An Excess Withdrawal reduces your Benefit Base proportionately by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process your withdrawal. An annual payment increase may increase or decrease your Benefit Base at the end of the last Business Day before a Benefit Anniversary as follows. · If you have taken your annual maximum Lifetime Plus Payment during the previous Benefit Year and we increased next year’s annual maximum Lifetime Plus Payment because your Contract Value at the end of the last Business Day before the current Benefit Anniversary increased, we increase your Benefit Base by the same percentage. For example, if we increased your annual maximum Lifetime Plus Payment by 5%, we also increase your Benefit Base by 5%. · We also change your Benefit Base to equal the Contract Value at the end of the last Business Day before the current Benefit Anniversary, if the age-based payment percentage for the current age of the younger Covered Person multiplied by this Contract Value results in a higher annual maximum Lifetime Plus Payment. This change may increase or decrease your Benefit Base. Automatic annual payment increases are only available before the older Covered Person’s 91st birthday. THE QUARTERLY ANNIVERSARY VALUE The Quarterly Anniversary Value is one of the values we use to determine the Benefit Base under Income Protector. We use the Benefit Base to determine both your rider charge and your initial annual maximum Lifetime Plus Payment. We only calculate the Quarterly Anniversary Value during the Accumulation Phase and before the earlier of the older Covered Person’s 91st birthday or the Benefit Date. We no longer calculate the Quarterly Anniversary Value beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If the rider effective date is the Issue Date, the Quarterly Anniversary Value on the rider effective date is equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, the Quarterly Anniversary Value on the rider effective date is equal to the Contract Value at the end of the previous Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 73 At the end of each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary, we compare your Quarterly Anniversary Value to the Contract Value using the values determined at the end of the prior Business Day and increase your Quarterly Anniversary Value to equal this Contract Value if it is greater. Any withdrawals may reduce the Quarterly Anniversary Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn from the Quarterly Anniversary Value. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are not included in the parts of the Quarterly Anniversary Value that are based on Contract Value until they are vested, and are also not included in the parts of this value that are based on Purchase Payments. THE ANNUAL INCREASE The Annual Increase is one of the values we use to determine the Benefit Base under Income Protector. We use the Benefit Base to determine both your rider charge and your initial annual maximum Lifetime Plus Payment. We only calculate the Annual Increase during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. On each Quarterly Anniversary during the guarantee years, we apply a simple interest increase of one-fourth of the annual increase percentage to the Purchase Payments (or the Contract Value on the rider effective date, if applicable). In addition, during the period that we calculate the Annual Increase we also automatically reset it to equal the Contract Value if the Contract Value is greater than the Annual Increase on the Quarterly Anniversary. Contract Value resets occur during the entire period that we calculate the Annual Increase and not just during the guarantee years that you receive the simple interest increase. We set the number of guarantee years for your Contract on the rider effective date and once this number is set we cannot change it. The current number of guarantee years is 20 years. If you add Income Protector to your Contract in the future, you are subject to the current number of guarantee years that are applicable at that time. The minimum number of guarantee years we intend to offer in the future is five and the maximum is 20. If the rider effective date is the Issue Date, both the Annual Increase and the increase base on the rider effective date are equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, both the Annual Increase and the increase base on the rider effective date are equal to the Contract Value at the end of the previous Business Day. At the end of each Business Day, we increase both the Annual Increase and the increase base by the amount of any additional Purchase Payments received that day, and we reduce both the Annual Increase and the increase base proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary on or before the maximum rider anniversary, the Annual Increase is equal to the following: a + (b x (c – d)) Where: a The Annual Increase at the end of the previous Business Day; b The annual increase percentage we set on the rider effective date divided by four; c The increase base at the end of the previous Business Day; and d Purchase Payments* received on or after the previous Quarterly Anniversary. However, if you selected Income Protector at issue, then we exclude from “d” any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) for each withdrawal taken since we received that payment. We determine the percentage of Contract Value at the end of the current Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 74 The maximum rider anniversary is the Quarterly Anniversary that occurs on the number of guarantee years after the rider effective date. For example, assume the Issue Date is June 1, 2009, the rider effective date is September 1, 2009 and the number of guarantee years is 20 years. The maximum rider anniversary would be September 1, 2029. We set the annual increase percentage for your Contract on the rider effective date and once this number is set we cannot change it. The current annual increase percentage is 8%, and the current quarterly simple interest increase is 2%. If you add Income Protector to your Contract in the future, you are subject to the current annual increase percentage and quarterly simple interest increase that are applicable at that time. The minimum annual increase percentage we intend to offer in the future is 4% and the maximum is 10%, and the minimum quarterly simple interest increase is 1% and the maximum is 2.5%. Next, wecompare this Annual Increase to the Contract Value using the values determined at the end of the prior Business Day and increase your Annual Increase to equal this Contract Value if it is greater. Any withdrawals may reduce the Annual Increase and the increase base by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Annual Increase, we deduct more than the amount withdrawn from the Annual Increase. Likewise, if at the time of withdrawal the Contract Value is less than the increase base, we deduct more than the amount withdrawn from the increase base. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are not included in the parts of the Annual Increase that are based on Contract Value until they are vested, and are also not included in the parts of this value that are based on Purchase Payments. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING These restrictions apply only to Contracts with Income Protector while the benefit is in effect. When you select Income Protector, you consent to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under Income Protector, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than what you would have had without the benefit. If you select Income Protector, we restrict your selection of certain Investment Options. We set these restrictions on the rider effective date and once we set them we cannot change them. We currently require you to allocate 100% of your total Contract Value to the Group C Investment Options. If you add Income Protector to your Contract after the Issue Date, you must reallocate your Contract Value to comply with these restrictions before we add the benefit to your Contract. If you add Income Protector to your Contract in the future, you are subject to Investment Option restrictions that are applicable at that time. In the future, we could offer only one Investment Option Group and as few as five total Investment Options. If we offer more than one Investment Option group in the future, we do not move Investment Options between the groups after the rider effective date. Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 75 We may add or remove Investment Options to or from your Contract after the rider effective date. We secure all necessary SEC and other governmental approvals before adding or removing an Investment Option. If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within an Investment Option group, we send written notice regarding the closing or substitution 30 days before the effective date. In addition, on each Quarterly Anniversary we automatically rebalance the amount of Contract Value in each of your selected Investment Options to return you to your selected Investment Option allocation mix based on your most recent allocation instructions for future Purchase Payments. The rebalancing occurs at the end of the last Business Day before the Quarterly Anniversary so that it is in effect on the Quarterly Anniversary. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Quarterly rebalancing helps you maintain your specified allocation mix among the different Investment Options. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. Transfers of Contract Value between the Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the restrictions for your selected benefit or we reject your change. These Investment Option allocation and transfer restrictions end when your benefit ends. TAXATION OF LIFETIME PLUS PAYMENTS Lifetime Plus Payments that you receive before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. While tax law is not entirely clear as to the proper tax treatment, we intend to treat Lifetime Plus Payments that you receive on or after your Contract Value has been reduced to zero as Annuity Payments under a Full Annuitization. For Qualified Contracts, the entire Lifetime Plus Payment are most likely subject to ordinary income tax. In addition, if any Owner is younger than age 59½, Lifetime Plus Payments may be subject to a 10% federal penalty tax. Lifetime Plus Payments are not subject to a withdrawal charge. If you are taking withdrawals from the Contract under Section 72(t) or 72(q) of the Code and you begin Lifetime Plus Payments before the required series of withdrawals is complete, you may incur a 10% federal penalty tax. WHEN INCOME PROTECTOR ENDS Before the Benefit Date, Income Protector ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, upon the death of any Joint Owner, the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. This means Income Protector may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Income Protector ends as of this date of death. · The older Covered Person’s 91st birthday. · The Business Day before the Income Date that you take a Full Annuitization, including a required Full Annuitization on the maximum permitted Income Date. For more information, see section 3, The Annuity Phase. · The Business Day we process your request for a full withdrawal. · When the Contract ends. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 76 On and after the Benefit Date, Income Protector ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). This option is only available while your Contract Value is positive. · The Business Day you take an Excess Withdrawal of the entire Contract Value. · The Business Day you take an Excess Withdrawal if the current Benefit Base (after reduction for the Excess Withdrawal) multiplied by the age-based payment percentage of the younger Covered Person on the previous Benefit Anniversary is less than $100. · The Business Day before the Income Date that you take a Full Annuitization. · On the Benefit Date if the initial annual maximum Lifetime Plus Payment would be less than $100. · For single Lifetime Plus Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has been reduced to zero, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are not spouses, the date of death of any Joint Owner. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are spouses, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and continues the Contract. If the surviving spouse who is also the Covered Person continues the Contract, this rider ends on the date of death of the Covered Person. · For joint Lifetime Plus Payments, the date of death of both Covered Persons. However, if a Covered Person dies and the surviving spouse, who is also a Covered Person, elects to receive the death benefit instead of continuing the Contract, then Lifetime Plus Payments stop and this benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. Also, if joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Income Protector ends as of this date of death. · When the Contract ends. 11.c INVESTMENT PLUS Investment Plus provides, during the Accumulation Phase, a level of protection for the principal you invest while locking in any Quarterly Anniversary investment gains through the Protected Investment Value that is available at a future point you select, called the Protected Investment Date. The earliest initial Protected Investment Date you can select is the tenth rider anniversary and additional Protected Investment Dates occur on every subsequent tenth rider anniversary before you request to begin lifetime income, called Lifetime Income Payments. The Protected Investment Value is available only on the last Business Day before each Protected Investment Date. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. Once you request to begin Lifetime Income Payments, we no longer calculate the Protected Investment Value and there will not be any more Protected Investment Dates. While you are receiving Lifetime Income Payments, you continue to have access to both Contract Value and a death benefit for a period of time. We designed Lifetime Income Payments to last for the lifetime of the Covered Person(s). If all Covered Persons die before you request to begin Lifetime Income Payments, this benefit ends and these payments are not available. These payments are available to you immediately if the Covered Person(s) meets the exercise age restrictions discussed under “Requesting Lifetime Income Payments.” If you begin Lifetime Income Payments immediately, we do not calculate the Protected Investment Value and there will not be any Protected Investment Dates. You choose how often you receive payments and how much you receive subject to an annual maximum. Once established, the annual maximum Lifetime Income Payment can increase, but it cannot decrease unless you take an Excess Withdrawal. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 77 There are several important points to consider before selecting Investment Plus. · This benefit is subject to a rider charge as described in the Fee Tables and section 7, Expenses – Rider Charge. · This benefit does not guarantee the performance of any Investment Option. · If you select the No Withdrawal Charge Option, you can only remove this benefit if we increase the rider charge. · If you select this benefit we restrict additional Purchase Payment and Contract Value allocations and transfers, and rebalance your Contract Value quarterly. These restrictions support the benefit’s guarantees, and to the extent they limit your investment flexibility, they may limit the upside potential to your Contract Value, Protected Investment Value and Lifetime Income Value. · The Protected Investment Value does not lock in any Contract Value gains that occur between Quarterly Anniversaries, or after the Benefit Election Date. · The Protected Investment Value does not provide any guarantee to your Contract Value before the initial Protected Investment Date, during the period between Protected Investment Dates, or after the Benefit Election Date. · If you do not begin Lifetime Income Payments during the payment availability period, you will have paid for the benefit without receiving all of its advantages. · Joint Lifetime Income Payments are not available if there is more than a 30-year age difference between Covered Persons. Please discuss the appropriateness of Investment Plus with your Financial Professional. SELECTING INVESTMENT PLUS NOTE: Not available if your Contract previously included Investment Protector, Income Protector, one of previously available Target Date Benefits, or one of previously available Lifetime Benefits. You can select Investment Plus at issue, or on any subsequent Quarterly Anniversary once before the older Covered Person’s 81st birthday (if available). You can select Investment Plus after the Issue Date by completing the appropriate form. We add this benefit to your Contract on the Quarterly Anniversary (or on the next Business Day if the anniversary is not a Business Day) after we receive your request in Good Order at our Service Center, and the rider effective date is that Quarterly Anniversary. For the request to be in Good Order, we must receive this form no earlier than 30 days before a Quarterly Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Quarterly Anniversary. If we receive your request outside of this time period, we contact you and request that you resubmit it for the next Quarterly Anniversary. Your Contract Value on the rider effective date must be at least $10,000 (or $25,000 if you also selected the No Withdrawal Charge Option). You must reallocate your Contract Value and change your future allocation instructions to comply with the Investment Option allocation and transfer restrictions discussed later in this section before we add this benefit to your Contract. REMOVING INVESTMENT PLUS You can remove Investment Plus from your Contract once while the Contract Value is positive. If you remove this benefit, it is not available for future selection. If you select the No Withdrawal Charge Option, you can only remove this benefit if we increase the rider charge. You can remove Investment Plus by completing the appropriate form. If we increase this benefit’s rider charge and you want to remove this benefit before the increase, we must receive this form within 30 days of the date of our letter notifying you of the rider charge increase. We remove this benefit from your Contract on the Quarterly Anniversary (or on the next Business Day if the anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center, and the rider termination date is that Quarterly Anniversary. For the request to be in Good Order, we must receive this form no earlier than 30 days before a Quarterly Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Quarterly Anniversary. If we receive your request outside of this time period, we contact you and request that you resubmit it for the next Quarterly Anniversary. On the rider termination date Lifetime Income Payments (if applicable) stop, we deduct the final rider charge, and the restrictions on additional Purchase Payments and Contract Value allocations and transfers no longer apply. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 78 COVERED PERSON(S) Covered Person(s) are the persons upon whose lives we base Lifetime Income Payments. Their ages determine availability of Investment Plus, when Lifetime Income Payments can begin and the initial annual maximum Lifetime Income Payment. When you select this benefit you choose whether you want Lifetime Income Payments based on your life (single payments), or the lifetime of you and your spouse (joint payments). Joint Lifetime Income Payments are not available on trust owned contracts, or if there is more than a 30-year age difference between spouses. Based on your payment selection, we determine the Covered Persons as follows. For single Lifetime Income Payments and for: · solely owned Contracts, the Covered Person is the Owner. · jointly owned Contracts, you can choose which Owner is the Covered Person. · Contracts owned by a non-individual, the Covered Person is the Annuitant. For joint Lifetime Income Payments, Covered Persons must be spouses and for: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual and we require the non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary. After the rider effective date you cannot add or replace a Covered Person, but you can remove a joint Covered Person on a Contract Anniversary (or a Benefit Anniversary once payments begin) by completing the appropriate form and sending it to us within 30 days before the anniversary. We process your request on the Contract Anniversary* (or Benefit Anniversary) that occurs immediately after we receive your request in Good Order at our Service Center. Removing a joint Covered Person does not change Lifetime Income Payments, but it may change your rider charge. We change your charge to equal the current charge for single Lifetime Income Payments that is in effect on the anniversary that we process your request to remove a joint Covered Person if this amount differs from your current charge. However, any new rider charge cannot be greater than the maximum listed in the Fee Tables or section 6, Expenses - Rider Charge. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. NOTE: A person no longer qualifies as a Covered Person and we remove them from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required here. NOTE FOR CONTRACTS ISSUED IN MASSACHUSETTS: You can only select Investment Plus at issue. NOTE FOR NON-SPOUSE JOINT OWNERS SELECTING SINGLE LIFETIME INCOME PAYMENTS: Upon the death of any Owner, we pay any applicable death benefit, and Income Protector and any Lifetime Plus Payments end if the Contract Value is positive. This means that upon an Owner’s death, Lifetime Plus Payments are no longer available even if the sole Covered Person is still alive. NOTE FOR JOINT LIFETIME INCOME PAYMENTS: Covered Persons must continue to qualify as spouses under federal law while Investment Plus is in effect. If at any time before this you are no longer spouses, you must immediately send us notice. We either divide the Contract in accordance with any applicable court order or law regarding division of assets upon divorce, or remove a Covered Person from the Contract. At this time, we change the rider charge to equal the current charge for single Lifetime Income Payments that is in effect if this amount differs from your current charge. However, any new rider charge cannot be greater than the maximum listed in the Fee Tables or section 6, Expenses - Rider Charge. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, Investment Plus, any Lifetime Income Payments and the Contract all end. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 79 NOTE FOR CONTRACTS ISSUED TO CIVIL UNION PARTNERS IN NEW JERSEY:In the state of New Jersey, we allow civil union partners to be Joint Owners and/or joint Covered Persons. However, civil union partners are treated differently from persons who are recognized as spouses under the federal tax law and this affects how long Lifetime Income Payments continue. Upon the death of one federally recognized spouse, the survivor can continue the Contract and Lifetime Income Payments also continue if the survivor is a Covered Person. This type of continuation is generally not allowed for a surviving civil union partner under the federal tax law with the following exception. If the Contract Value reduces to zero before the one year anniversary of the first civil union partner’s death, Lifetime Income Payments can continue if the survivor is a Covered Person and the survivor chooses not to take the death benefit. If instead the Contract Value is positive at this time, or if the survivor chooses to take the death benefit, Lifetime Income Payments end. THE PROTECTED INVESTMENT DATES Investment Plus guarantees that on each Protected Investment Date until you request to begin Lifetime Income Payments (the Benefit Election Date), or the benefit ends, your Contract Value cannot be less than the Protected Investment Value (described next in this section). You select the initial Protected Investment Date when you select this benefit unless you choose to immediately begin Lifetime Income Payments. The earliest available initial Protected Investment Date is the tenth rider anniversary, and the latest date is the earlier of the nineteenth rider anniversary or the last rider anniversary prior to the older Covered Person’s 91st birthday. Additional Protected Investment Dates occur on every tenth rider anniversary after the initial Protected Investment Date and before the Benefit Election Date and while this benefit is in effect. For example, you purchase a Contract as the sole Covered Person on September 1, 2011 and you are age 60. You select Investment Plus on the first Quarterly Anniversary, December 1, 2011 and you are still age 60. The earliest available initial Protected Investment Date is December 1, 2021 and the latest date is December 1, 2030. If you select the earliest available initial date (December 1, 2021), subsequent Protected Investment Dates would occur on December 1st in 2031, 2041, etc., assuming you do not choose to begin Lifetime Income Payments. If your Contract Value is less than the Protected Investment Value at the end of the last Business Day before each Protected Investment Date, we credit your Contract Value with the difference. This credit is available for immediate withdrawal, subject to any applicable withdrawal charge and penalty tax. This is the only day the Protected Investment Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. We allocate this credit to your selected Investment Options based on the percentage of Contract Value in each Investment Option on the date of the credit. We apply the credit to your Contract after we do any quarterly Contract Value rebalancing. For tax purposes, we treat the credit as earnings under the Contract. However, if the Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments less any payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if you then withdraw the total Contract Value. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal (see section 6, Expenses – Withdrawal Charge). Resetting the initial Protected Investment Date After the rider effective date, you can reset the initial Protected Investment Date before the Benefit Election Date or the older Covered Person’s 81st birthday. Resets are only available if Contract Value is at least equal to the Protected Investment Value with both values determined at the end of the last Business Day before the rider anniversary that we process your reset request. The earliest new initial Protected Investment Date is ten rider anniversaries after we process your request, and the latest available date is the earlier of the nineteenth rider anniversary after we process your request or the last rider anniversary prior to the older Covered Person’s 91st birthday. You request a reset by completing the appropriate form. We process your request as of the immediately preceding rider anniversary (or on the next Business Day if the anniversary is not a Business Day) once we receive your request in Good Order at our Service Center. For the request to be in Good Order, we must receive this form within 30 days on or after a rider anniversary. If we receive your request outside of this time period, we reject your request. The reset date is the rider anniversary that we process your request. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 80 THE PROTECTED INVESTMENT VALUE We use the Protected Investment Value to determine the Contract Value credits you can receive on each Protected Investment Date. We only calculate the Protected Investment Value before the Benefit Election Date and while the benefit is in effect. On each Business Day the Protected Investment Value is equal to the greater of the result of the Quarterly Anniversary Value multiplied by the current guarantee percentage, or if you: · select the benefit at issue, total Purchase Payments reduced by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process each withdrawal. · select the benefit after issue, the Contract Value at the end of the last Business Day before the rider effective date, plus all Purchase Payments received on or after the rider effective date, and reduced by the percentage of Contract Value withdrawn determined at the end of the Business Day we process each withdrawal taken on or after the rider effective date. · reset the initial Protected Investment Date, the Contract Value at the end of the last Business Day before the reset date, plus all Purchase Payments received on or after the reset date, and reduced by the percentage of Contract Value withdrawn determined at the end of the Business Day we process each withdrawal taken on or after the reset date. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. We establish your Contract’s guarantee percentage on the rider effective date and we cannot change it. The current guarantee percentage is 80%. In the future, we may change the guarantee percentage for newly issued Contracts, but it cannot be greater than 100%. We calculate the Quarterly Anniversary Value as discussed later in this section. LIFETIME INCOME PAYMENT OVERVIEW We base your initial Lifetime Income Payment on the Lifetime Income Value and the current payment percentage. When you request that payments begin, the Lifetime Income Value is the greater of the Contract Value as of the end of the last Business Day before the Benefit Election Date, or the highest value from any prior Quarterly Anniversary (the Quarterly Anniversary Value). We determine your payment percentage by using the Payment Table(s), the age of the younger Covered Person, and the current treasury rate, which is the Ten-year U.S. Constant Maturity Treasury rate (for more information, see below). We establish your Contract’s Payment Table(s) on the Issue Date and we cannot change them. If the Ten-year U.S. Constant Maturity Treasury rate is no longer available, we may substitute a replacement Treasury rate. We base any replacement Treasury rate upon U.S. Treasury securities, with maturities of at least two years. The current Payment Table is as follows. Payment Table Current Ten-year U.S. Constant Maturity Treasury rate Payment percentage if younger Covered Person is age 60-64 Payment percentage if younger Covered Person is age 65-90 3.49% and below 3.5% 4% 3.50% to 4.99% 4.5% 5% 5.00% to 6.49% 5.5% 6% 6.50% and above 6.5% 7% In the future, we may change the Payment Table(s) for newly issued Contracts. The minimum payment percentage that we may offer for future Payment Tables is 3% and the maximum is 8%. The annual maximum Lifetime Income Payment is the amount you are entitled to receive each year, but you can choose to take less than this amount. Your annual maximum Lifetime Income Payment may increase if the payment percentage increases based on the Covered Person’s age and the current treasury rate, and/or the Contract Value increases. However, your annual maximum payment does not increase just as a result of the Covered Person moving into a new age band; the result of the current Contract Value multiplied by the increased payment percentage must be greater than your current annual maximum payment for your payment to increase. For more information, see the “Automatic Annual Lifetime Income Payment Increases.” The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 81 Here is a chart of the historical Ten-year U.S. Constant Maturity Treasury Rate. This chart is shown for historical purposes only and is not a representation of future rates. High and Low Ten-Year U.S. Constant Maturity Treasury Rate by Year Year High 7.89% 7.06% 6.98% 5.81% 6.45% 6.79% 5.54% 5.44% 4.61% 4.89% 4.66% 5.25% 5.26% 4.27% 3.98% Low 5.58% 5.53% 5.72% 4.16% 4.63% 5.02% 4.22% 3.61% 3.13% 3.70% 3.89% 4.34% 3.83% 2.08% 2.23% THE LIFETIME INCOME VALUE We use the Lifetime Income Value to determine both your rider charge and your initial annual maximum Lifetime Income Payment. The greater the Lifetime Income Value, the greater the initial annual maximum Lifetime Income Payment you can take. On the rider effective date, and on each Business Day before the Benefit Election Date, the Lifetime Income Value is equal to the Quarterly Anniversary Value. On the Benefit Election Date, we compare your Lifetime Income Value to the Contract Value using the values determined at the end of the prior Business Day and we increase your Lifetime Income Value to equal this Contract Value if it is greater. On and after the Benefit Election Date, your Lifetime Income Value only changes if we increase your annual maximum Lifetime Income Payment or you take an Excess Withdrawal. An annual payment increase may increase or decrease your Lifetime Income Value as discussed in “Automatic Annual Payment Increases to the Lifetime Income Payments” in this section. Excess Withdrawals reduce your Lifetime Income Value by the percentage of Contract Value withdrawn determined at the end of the Business Day we process the Excess Withdrawal. Changes in the Lifetime Income Value also change your daily rider charge amount. THE QUARTERLY ANNIVERSARY VALUE We only calculate the Quarterly Anniversary Value before the Benefit Election Date, and while the benefit is in effect. If the rider effective date is the Issue Date, the Quarterly Anniversary Value is initially equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, the Quarterly Anniversary Value is initially equal to the Contract Value at the end of the prior Business Day. At the end of each Business Day, we adjust the Quarterly Anniversary Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary before the older Covered Person’s 91st birthday, we compare the Quarterly Anniversary Value to the Contract Value using the values determined at the end of the prior Business Day and increase the Quarterly Anniversary Value to equal this Contract Value if it is greater. REQUESTING LIFETIME INCOME PAYMENTS You begin receiving Lifetime Income Payments by completing a payment election form. Your Benefit Election Date is the Business Day we receive your form in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Election Date in order for Lifetime Income Payments to begin. You cannot submit this form until the younger Covered Person reaches the exercise age, or once the older Covered Person reaches age 91. We establish your Contract’s exercise age on the Issue Date and we cannot change it. The current exercise age is age 60. In the future, we may change the exercise age for newly issued Contracts to be as low as age 50 or as high as age 75. Lifetime Income Payments begin on the Payment Date you select, which can be any day of a calendar month from the first to the 28th. The earliest Payment Date you can select is the Benefit Election Date, and the latest Payment Date is 28 days after the Benefit Election Date. You can elect to receive Lifetime Income Payments monthly, quarterly, semi-annually, or annually. If the scheduled Payment Date does not fall on a Business Day, we make the payment on the next Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 82 You can change your payment frequency once each Benefit Year while your Contract Value is positive. Once your Contract Value reduces to zero, you receive your maximum Lifetime Income Payment at the previous selected payment frequency. You must provide notice of any requested payment frequency change to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we implement it on the Benefit Anniversary and it remains in effect until the benefit ends or you request another change. If your Contract Value reduces to zero for any reason other than a withdrawal while this benefit is in effect, the Lifetime Income Value is positive, and before Lifetime Income Payments begin, your Contract continues and we send you written notice once the younger Covered Person reaches the exercise age, that you are now eligible to begin Lifetime Income Payments. If a Protected Investment Date occurs during the period between when your Contract Value reduces to zero and the Benefit Election Date, we increase your Contract Value to equal the Protected Investment Value. If you have not begun Lifetime Income Payments six months before the older Covered Person reaches age 91, we send you written notice that the payment availability period is about to end. If the payment availability period ends before Lifetime Income Payments begin, you will have paid for the benefit without receiving all of its advantages. On or after the Benefit Election Date that you request Lifetime Income Payments: · We no longer calculate the Protected Investment Value and there will not be any future Protected Investment Dates. · You cannot take new Partial Annuitizations. · Your cannot make additional Purchase Payments so the Traditional Death Benefit value (if applicable) no longer increases. · Any active automatic investment plan, and/or systematic withdrawal or dollar cost averaging programs end. · The free withdrawal privilege is not available. · You can only remove Investment Plus while the Contract Value is positive. If you remove this benefit, the restrictions listed above do not apply on or after the rider termination date. · You can only change the ownership of this Contract if you selected joint Lifetime Income Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The rider charge continues until the rider termination date, or the Business Day the Contract Value reduces to zero. · If you select the Quarterly Value Death Benefit, its additional M&E charge continues until that benefit ends. · If you take a Full Annuitization, Lifetime Income Payments stop and Investment Plus ends. · The Contract Value continues to fluctuate as a result of Investment Option performance, and it decreases on a dollar for dollar basis with each Lifetime Income Payment, any Excess Withdrawal, and the deduction of any Contract charges. · Lifetime Income Payments do not reduce your Lifetime Income Value, but Excess Withdrawals reduce your Lifetime Income Value and annual maximum Lifetime Income Payment by the percentage of Contract Value withdrawn (including any withdrawal charge). Excess Withdrawals may cause your Lifetime Income Payments to stop and Investment Plus to end. · Each Lifetime Income Payment and any Excess Withdrawal reduce the Traditional Death Benefit value (or the Quarterly Anniversary Value under the Quarterly Value Death Benefit, if applicable) by the percentage of Contract Value withdrawn (including any withdrawal charge). · Any part of your annual maximum Lifetime Income Payment that you do not withdraw in a given Benefit Year remains in your Contract, but is not added to the next Benefit Year’s annual maximum payment. · We may increase your annual maximum Lifetime Income Payment on every Benefit Anniversary before the older Covered Person reaches age 91. If you receive a payment increase, we may also change your Lifetime Income Value. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 83 CALCULATING YOUR LIFETIME INCOME PAYMENTS The annual maximum Lifetime Income Payment is the amount you are entitled to receive each Benefit Year. On the Benefit Election Date, the initial annual maximum Lifetime Income Payment is equal to the Lifetime Income Value, multiplied by the payment percentage. We determine your payment percentage by using the Payment Table for your Contract (the current table) that appears in the “Lifetime Income Payment Overview” earlier in this section, the age of the younger Covered Person, and the current treasury rate that is in effect when we receive your payment election form in Good Order at our Service Center. If your request is received by 4p.m. Eastern Time on the last Business Day of the week, the current treasury rate is calculated by reference to the Ten-year U.S. Constant Maturity Treasury rate from the end of the last Business Day of the prior week. If we receive your form after 4 p.m. Eastern Time on the last Business Day of the week, we process your request using the treasury rate for the next week that we determine at the end of the current Business Day. (For historical information about the Ten-year U.S. Constant Maturity Treasury rate, please see the “Lifetime Income Payment Overview” in this section.) We determine the Lifetime Income Value on the Benefit Election Date as described in “The Lifetime Income Value” discussion earlier in this section. On the Benefit Election Date, if your initial annual maximum Lifetime Income Payment is less than $100, Lifetime Income Payments are not available to you and we contact you to discuss alternate arrangements. The annual maximum Lifetime Income Payment is the amount you are entitled to, but you can choose to take less than this amount. The annual actual Lifetime Income Payment is the total amount you choose to receive each year. Any part of your annual maximum payment that you do not withdraw in a given Benefit Year is not added to the next Benefit Year’s annual maximum payment. Each Lifetime Income Payment you receive is equal to the annual actual Lifetime Income Payment divided by the number of payments you chose to receive during the Benefit Year. The initial actual Lifetime Income Payment must either be zero, or at least $100. We deduct each Lifetime Income Payment, Excess Withdrawal, and any additional RMD payment resulting from a required minimum distribution, proportionately from the Investment Options. We continue to rebalance the Contract Value among the Investment Options according to your future Purchase Payment allocation instructions while this benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect, subject to the restrictions set out in section 5, Investment Options – Transfers Between Investment Options, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this section. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal, then Lifetime Income Payments continue until the deaths of all Covered Persons. Excess Withdrawals Your annual maximum Lifetime Income Payment only decreases if you take an Excess Withdrawal. An Excess Withdrawal is a withdrawal you take while you are receiving Lifetime Income Payments, that when added to any other withdrawals taken during the Benefit Year and your annual actual payment, is greater than your current annual maximum payment. If your actual Lifetime Income Payment is less than your annual maximum payment, you can withdraw the difference and we consider that withdrawal to be an additional actual Lifetime Income Payment, and not an Excess Withdrawal. Excess Withdrawals include any applicable withdrawal charge. For example, assume your annual maximum Lifetime Income Payment is $2,000 and you choose to take $1,000 annually. Within a Benefit Year, you can withdraw up to an additional $1,000 and we would consider that amount to be an additional actual Lifetime Income Payment. If you withdraw an additional $1,200, we would consider the first $1,000 to be an additional actual Lifetime Income Payment and the next $200 to be an Excess Withdrawal. Any partial Excess Withdrawal must comply with the restrictions in section 8, Access to Your Money and the following provisions. If your Contract Value is less than $2,000, you can only withdraw the total remaining Contract Value (less any rider charge). Also, if at the end of the Business Day that we process your Excess Withdrawal your Contract Value is less than $2,000, you must withdraw the total remaining Contract Value (less any rider charge). If you take an Excess Withdrawal of the total remaining Contract Value, your entire Contract ends. Excess Withdrawals reduce your annual maximum Lifetime Income Payment on the next Benefit Anniversary after the withdrawal by the percentage of Contract Value withdrawn. If Excess Withdrawals reduce your annual maximum Lifetime Income Payment to less than $100, we send the total remaining Contract Value to you and your Contract ends. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 84 NOTE FOR QUALIFIED CONTRACTS:If we calculate a required minimum distribution (RMD) based on this Contract, we determine, after making all Lifetime Income Payments for the calendar year, whether this calendar year’s total RMD amount has been satisfied by these payments and any Excess Withdrawals. If the RMD amount has not been satisfied, we send you the remaining amount as one RMD payment by the end of the calendar year. This RMD payment does not change your Lifetime Income Value or annual maximum Lifetime Income Payment, but it reduces your death benefit proportionately. NOTE REGARDING REQUIRED ANNUITIZATION: If on the maximum permitted Income Date you are receiving Lifetime Income Payments, we guarantee to pay you the greater of your maximum Lifetime Income Paymentor fixed Annuity Payments based on the Contract Value under Annuity Option 1 or Annuity Option 3. If you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. (For more information see section 3, The Annuity Phase.) AUTOMATIC ANNUAL PAYMENT INCREASES TO THE LIFETIME INCOME PAYMENTS We may change your annual maximum Lifetime Income Payment on each Benefit Anniversary before the older Covered Person reaches age 91. First, we adjust your annual maximum payment from the prior Benefit Anniversary (or the Benefit Election Date if this is the first Benefit Anniversary), for any Excess Withdrawal taken during the prior Benefit Year as discussed in “Calculating Your Lifetime Income Payments” in this section. We may then also increase your adjusted annual maximum Lifetime Income Payment to equal the result of your Contract Value determined at the end of the prior Business Day, multiplied by the greater of: a) the payment percentage established on the prior Benefit Anniversary (or the Benefit Election Date if this is the first Benefit Anniversary), or b) the payment percentage based on the current age of the younger Covered Person and the current treasury rate that is in effect on the Benefit Anniversary. If we increase your payment, we also change your Lifetime Income Value to equal your Contract Value determined at the end of the prior Business Day. This may increase or decrease your Lifetime Income Value, which may also change the daily rider charge amount. If your actual Lifetime Income Payment is an exact dollar amount, an automatic annual payment increase does not increase your actual payment. However, if your actual Lifetime Income Payment is a percentage of your annual maximum Lifetime Income Payment, an automatic annual payment increase does increase your actual payment. For historical information about the Ten-year U.S. Constant Maturity Treasury rate, please see the “Lifetime Income Payment Overview” earlier in this section. NOTE: Automatic annual payment increases to the Lifetime Income Payments are not available once the older Covered Person reaches age 91, or on or after the Business Day your Contract Value reduces to zero. TAXATION OF LIFETIME INCOME PAYMENTS We treat Lifetime Income Payments as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. For Qualified Contracts, the total Lifetime Income Payment is most likely subject to ordinary income tax. For both Qualified and Non-Qualified Contracts, if we reduce the exercise age in the future to below age 59½, and any Owner is younger than age 59½ while receiving Lifetime Income Payments, the payments may be subject to a 10% federal penalty tax. If you are taking withdrawals from the Contract under Section 72(t) or 72(q) of the Internal Revenue Code and you begin Lifetime Income Payments before the required series of withdrawals is complete, you may incur additional penalties, including a 10% federal penalty tax. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 85 INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING Under Investment Plus, we restrict both your selection of Investment Options, and the percentage of Contract Value you can allocate to the selected Investment Options. By selecting this benefit, you agree to allow us to rebalance your Contract Value as described here. We have put these restrictions in place to support the guarantees we provide under Investment Plus, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any potential upside Investment Option returns, which may limit your Contract Value and Lifetime Income Value. We establish your Contract’s Investment Option allocation and transfer restrictions on the rider effective date and we cannot change them. We currently require you to allocate 100% of your total Contract Value to the Group C Investment Options. In the future, we could offer additional Investment Option Groups with as few as five total Investment Options in all groups. If we offer multiple Investment Option groups in the future, we may also move Investment Options from a more restrictive group to a less restrictive group, but we cannot move Investment Options the other way. Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund We may add, eliminate or substitute Investment Options from this group. We secure all necessary SEC and other governmental approvals before eliminating or substituting an Investment Option. We send you written notice regarding additions, eliminations or substitutions. When an Investment Option within a group is closed or substituted, we send your written notice 30 days before the closing or substitution date. We automatically rebalance the Contract Value in each of your selected Investment Options according to your future Purchase Payment allocation instructions each quarter. The rebalancing occurs at the end of the last Business Day before each Quarterly Anniversary so that it is in effect on the Quarterly Anniversary. Once you invest in the Investment Options, their performance may cause your chosen allocation to shift. Quarterly rebalancing helps you maintain your selected allocation mix. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count them against any free transfers that we allow. To change how we rebalance your Contract Value each quarter, you must change your future Purchase Payment allocation instructions. Any requested change to these instructions must comply with the restrictions stated here or we reject your change. WHEN INVESTMENT PLUS ENDS Before the Benefit Election Date, Investment Plus ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). · For single Lifetime Income Payments where the Contract is jointly owned by non-spouses, upon the death of any Joint Owner, the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. This means Investment Plus may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Investment Plus ends as of this date of death. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · When the Contract ends. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 86 On and after the Benefit Election Date, Investment Plus ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). This option is only available while your Contract Value is positive. · The Business Day you take an Excess Withdrawal of the total Contract Value. · The Business Day before the Income Date that you take a Full Annuitization. This option is only available while your Contract Value is positive. · On the Benefit Election Date if the initial annual maximum Lifetime Income Payment is less than $100. · On the Benefit Anniversary that your annual maximum Lifetime Income Payment is less than $100 due to an Excess Withdrawal. · For single Lifetime Income Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Income Payments where the Contract is jointly owned, if the Contract Value has been reduced to zero, the date of death of the Covered Person. · For single Lifetime Income Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are not spouses, the date of death of any Joint Owner. · For single Lifetime Income Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are spouses, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and continues the Contract. If the surviving spouse who is also the Covered Person continues the Contract, this benefit ends on the date of death of the Covered Person. · For joint Lifetime Income Payments, the date of death of both Covered Persons. However, if a Covered Person dies and the surviving spouse, who is also a Covered Person, elects to receive the death benefit instead of continuing the Contract, then Lifetime Income Payments stop and this benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. Also, if joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Investment Plus ends as of this date of death. · When the Contract ends. 11.d OTHER OPTIONAL BENEFITS QUARTERLY VALUE DEATH BENEFIT The Quarterly Value Death Benefit is designed for Owners who want the ability to lock in market gains to provide an increased death benefit for Beneficiaries during the Accumulation Phase. The Quarterly Value Death Benefit is only available at issue and it carries an additional M&E charge. We calculate the additional M&E charge as discussed in section 6, Expenses – Mortality and Expense Risk (M&E) Charge. The Quarterly Value Death Benefit requires selection of Investment Protector, Income Protector or Investment Plus. The death benefit provided by the Quarterly Value Death Benefit will never be less than the Traditional Death Benefit, but they may be equal. Once you select the Quarterly Value Death Benefit, you cannot cancel it. Check with your Financial Professional regarding availability of the Quarterly Value Death Benefit and be sure to discuss whether this benefit is appropriate for your situation. We determine the Quarterly Value Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death* and an election of the death benefit payment option. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Quarterly Anniversary Value. * Please see section 10, Death Benefit for details on what we consider to be due proof of death. The Quarterly Value Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Quarterly Anniversary Value and Contract Value are both zero. · When the Contract ends. NOTE FOR CONTRACTS WITH THE BONUS OPTION:Bonus amounts are included in the calculation of the portion of the death benefit that is based on Contract Value, but only as the bonus becomes vested. We do not include the bonus in the portion of the death benefit that is based on Purchase Payments. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 87 NOTE: Because this benefit also requires selection of Investment Protector, Income Protector or Investment Plus, your Contract Value decreases with each Lifetime Plus Payment, Lifetime Income Payment, Excess Withdrawal and the deduction of the rider charge. These deductions reduce the Quarterly Anniversary Value available under this benefit. Calculating the Quarterly Anniversary Value Under the Quarterly Value Death Benefit The Quarterly Anniversary Value on the Issue Date is equal to the Purchase Payment received on the Issue Date. At the end of each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day, and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations, Lifetime Plus Payments, Lifetime Income Payments, Excess Withdrawals, and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary before the end date, the Quarterly Anniversary Value is equal to the greater of its value on the previous Business Day, or the Contract Value at the end of the previous Business Day. The end date occurs on the earliest of: · the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual); or · the end of the Business Day during which we first receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. If the end date occurs due to age, we continue to calculate the Quarterly Anniversary Value in the same way that we do on each Business Day other than a Quarterly Anniversary until we receive the required death information. If the end date occurs because of death and there are multiple Beneficiaries, the Quarterly Anniversary Value no longer increases as of the Business Day we receive the above required death claim documentation from the Beneficiary that first files claim. Any withdrawals may reduce the Quarterly Anniversary Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn. BONUS OPTION The Bonus Option is designed for Owners who believe that the return on the investment of the bonus in the Investment Options offsets the additional costs associated with the Bonus Option. This option provides a 6% bonus on each Purchase Payment we receive before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual). The Bonus Option is only available at issue and it carries an additional M&E charge and a higher and longer withdrawal charge schedule. These charges are discussed in the Fee Tables and section 6, Expenses. The Bonus Option ends when your Contract ends. Once you select the Bonus Option, you cannot cancel it. The Bonus Option is not available if you select either the Short Withdrawal Charge Option or the No Withdrawal Charge Option. The Bonus Option is also not available in the states of Connecticut and Oregon. For more information, please see section 11, Selection of Optional Benefits. The bonus may be more than offset by the additional charges associated with the Bonus Option. Check with your Financial Professional regarding availability of the Bonus Option and be sure to discuss whether this benefit is appropriate for your situation. The IRS has not reviewed the Contract for qualification as an IRA and has not issued a ruling as to whether a bonus benefit with a vesting schedule comports with IRA requirements. Consult your tax adviser before purchasing a Contract with a Bonus Option. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 88 We credit the bonus to your Contract subject to the following terms. 1) Bonus amounts are available for withdrawal, annuitization or payment of a death benefit only when such amounts become vested. Bonus amounts are included in the calculation of the portion of any guaranteed benefits that are based on Contract Value, but only as the bonus becomes vested. We do not include the bonus in the portion of any guaranteed benefits that is based on Purchase Payments (for example, the portion of the Traditional Death Benefit that is based on total Purchase Payments). The vesting schedule is as follows. Number of Complete Years Since We Received Your Purchase Payment Vesting Percentage 0 0% 1 35% 2 70% 3+ 100% 2) We treat all bonus amounts and any gains or losses attributable to such amounts as earnings under the Contract and are treated as such for purposes of the withdrawal charge as well as for tax purposes. 3) All gains and losses attributable to the bonus are part of your Contract Value and are always 100% vested. 4) If the Contract is owned by a non-individual, then we use the age of the Annuitant to determine whether a bonus applies. We pay all bonus amounts from the general account assets of Allianz Life. We deduct Contract charges from the Bonus Value of your Contract, which is the total Contract Value and any unvested bonus amounts. If you cancel your Contract during the free look/right-to-examine period, or if you take a withdrawal,* take a Full Annuitization, or when a death benefit is payable in the first three years from any Purchase Payment receipt date, you forfeit all or some of your bonus. Since charges are assessed against the Bonus Value of your Contract, it is possible that upon withdrawal, particularly in a declining market, you may receive less money back than you would have if you had not received the bonus or had not selected the Bonus Option. We expect to profit from certain charges assessed under the Contract (for example, the withdrawal charge and the M&E charge) associated with the Bonus Option. * Including Lifetime Plus Payments, Lifetime Income Payments, Excess Withdrawals and/or Cumulative Withdrawals. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. (For more information see section 3, The Annuity Phase.) Upon such a Full Annuitization you no longer have a Contract Value or Bonus Value on any unvested bonus amounts. SHORT WITHDRAWAL CHARGE OPTION The Short Withdrawal Charge Option is designed for Owners who are concerned with short-term liquidity. This option shortens the withdrawal charge period for your Contract from seven years to four years. The Short Withdrawal Charge Option is only available at issue, it only applies during the Accumulation Phase of the Contract and it carries an additional M&E charge. The withdrawal charge and M&E charge are discussed in the Fee Tables and section 6, Expenses. The Short Withdrawal Charge Option ends when the Accumulation Phase ends. Once you select the Short Withdrawal Charge Option, you cannot cancel it. The Short Withdrawal Charge Option is not available if you select either the Bonus Option or No Withdrawal Charge Option. For more information, please see section 11, Selection of Optional Benefits. Because the Short Withdrawal Charge Option carries an additional M&E charge, it may not be appropriate if you do not intend to take a withdrawal during the fifth through seventh complete years following our receipt of your Purchase Payment. Check with your Financial Professional regarding the availability of the Short Withdrawal Charge Option and be sure to discuss whether this option is appropriate for your situation. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 89 NO WITHDRAWAL CHARGE OPTION You can eliminate the withdrawal charge under your Contract by selecting the No Withdrawal Charge Option at issue. This option carries an additional M&E charge and requires a higher initial Purchase Payment ($25,000 rather than $10,000). The withdrawal charge and M&E charge are discussed in the Fee Tables and section 6, Expenses. The No Withdrawal Charge Option is not available if you select either the Bonus Option or Short Withdrawal Charge Option. If you select the No Withdrawal Charge Option, you must also select Investment Protector, Income Protector, or Investment Plus. If your Contract includes the No Withdrawal Charge Option, you can only remove the additional required benefit if: a) we increase the rider charge on a Quarterly Anniversary; b) if you select single Lifetime Plus Payments under Income Protector or single Lifetime Income Payments under Investment Plus, the sole Covered Person dies and your spouse continues the Contract; or c) you can simultaneously replace Income Protector with Investment Protector, or vice versa, as discussed in section11, Selection of Optional Benefits. The No Withdrawal Charge Option ends when the Accumulation Phase ends. Once you select the No Withdrawal Charge Option, you cannot cancel it. Because the No Withdrawal Charge Option carries an additional M&E charge, it may not be appropriate if you do not intend to withdraw a Purchase Payment during the first four years after we receive it. Also, because the No Withdrawal Charge Option requires you to select an additional optional benefit, it may not be appropriate if you do not intend to exercise this additional required benefit. Check with your Financial Professional regarding the availability of the No Withdrawal Charge Option, and to discuss whether this option is appropriate for your situation. OTHER INFORMATION ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. Our address is 5701 Golden Hills Drive, Minneapolis, MN 55416. We offer fixed and variable annuities and individual life insurance. We are licensed to do direct business in 49 states and the District of Columbia. We are a subsidiary of Allianz SE, a provider of integrated financial services. THE SEPARATE ACCOUNT We established Allianz Life Variable Account B (the Separate Account) as a separate account under Minnesota insurance law on May 31, 1985. The Separate Account is registered with the Securities and Exchange Commission as a unit investment trust under the Investment Company Act of 1940. The SEC does not supervise our management of the Separate Account. The Separate Account holds the assets that underlie the Contracts, except assets allocated to our general account. We keep the Separate Account assets separate from the assets of our general account and other separate accounts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. We own the assets of the Separate Account. We credit gains to or charge losses against the Separate Account, whether or not realized, without regard to the performance of other investment accounts. The Separate Account’s assets may not be used to pay any of our liabilities, other than those arising from the Contracts. If the Separate Account’s assets exceed the required reserves and other liabilities, we may transfer the excess to our general account, to the extent of seed money invested by us or earned fees and charges. The obligations under the Contracts are obligations of Allianz Life. DISTRIBUTION Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, serves as principal underwriter for the Contracts. Allianz Life Financial, a limited liability company organized in Minnesota, is located at 5701 Golden Hills Drive, Minneapolis, MN 55416. Allianz Life Financial is registered as a broker/dealer with the SEC under the Securities Exchange Act of 1934 (the 1934 Act), as well as with the securities commissions in the states in which it operates, and is a member of the Financial Industry Regulatory Authority (FINRA). Allianz Life Financial is not a member of Securities Investors Protection Corporation. More information about Allianz Life Financial is available at http://www.finra.org or by calling 1-800-289-9999. You also can obtain an investor brochure from FINRA describing its Public Disclosure Program. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 90 We have entered into a distribution agreement with our affiliate Allianz Life Financial for the distribution and sale of the Contracts. Allianz Life Financial also may perform various administrative services on our behalf. Allianz Life Financial does not itself sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other broker/dealers registered under the 1934 Act (selling firms) for the sale of the Contracts. These selling firms include third party broker/dealers and Questar Capital Corporation, an affiliated broker/dealer. We pay sales commissions to the selling firms and their Financial Professionals. Investment Options that assess Rule 12b-1 fees make payments of the fees to Allianz Life Financial as consideration for providing certain services and incurring certain expenses permitted under the Investment Option’s plan. These payments typically equal 0.25% of an Investment Option’s average daily net assets for the most recent calendar year. The investment adviser and/or subadviser (and/or their affiliates) of an Investment Option may from time to time make payments for administrative services to Allianz Life Financial or its affiliates. The maximum commission payable to the selling firms for Contract sales is expected to not exceed 7% of Purchase Payments. Sometimes, we enter into an agreement with a selling firm to pay commissions as a combination of a certain amount of the commission at the time of sale and a trail commission which, when totaled, could exceed 7% of Purchase Payments. We may fund Allianz Life Financial’s operating and other expenses, including: overhead; legal and accounting fees; Financial Professional training; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. Financial Professionals and their managers are also eligible for various benefits, such as production incentive bonuses, insurance benefits, and non-cash compensation items that we may provide jointly with Allianz Life Financial. Non-cash items include conferences, seminars and trips (including travel, lodging and meals in connection therewith), entertainment, awards, merchandise and other similar items. Selling firms and their Financial Professionals and managers may receive other payments from us for administrative issues and for services that do not directly involve the sale of the Contracts, including payments made for the recruitment and training of personnel, production of promotional literature and similar services. In addition, certain firms and their representatives may receive compensation for distribution and administrative services when acting in a wholesaling capacity and working with retail firms. We and/or Allianz Life Financial may pay certain selling firms additional marketing support allowances for: · marketing services and increased access to Financial Professionals; · sales promotions relating to the Contracts; · costs associated with sales conferences and educational seminars for their Financial Professionals; · the cost of client meetings and presentations; and · other sales expenses incurred by them. We retain substantial discretion in determining whether to grant a marketing support payment to a particular broker/dealer firm and the amount of any such payment. However, we do consider a number of specific factors in determining marketing support payments, which may include a review of the following: · the level of existing sales and assets held in contracts issued by us that are sold through the broker/dealer firm and the potential for new or additional sales; · the organizational “fit” between the broker/dealer firm and the type of wholesaling and marketing force we operate; · whether the broker/dealer firm’s operational, IT, and support services structure and requirements are compatible with our method of operation; · whether the broker/dealer firm’s product mix is oriented toward our core markets; · whether the broker/dealer firm has a structure facilitating a marketing support arrangement, such as frequent Financial Professional meetings and training sessions; · the potential return on investment of investing in a particular firm’s system; · our potential ability to obtain a significant level of the market share in the broker/dealer firm’s distribution channel; · the broker/dealer firm’s Financial Professional and customer profiles; and · the prominence and reputation of the broker/dealer firm in its marketing channel. We may also make payments for marketing and wholesaling support to broker/dealer affiliates of Investment Options that are available through the variable annuities we offer. Additional information regarding marketing support payments can be found in the Distributor section of the Statement of Additional Information. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 91 We and/or Allianz Life Financial may make bonus payments to certain selling firms based on aggregate sales of our variable insurance contracts (including this Contract) or persistency standards, or as part of a special promotion. These additional payments are not offered to all selling firms, and the terms of any particular agreement governing the payments may vary among selling firms. In some instances, the amount paid may be significant. A portion of the payments made to selling firms may be passed on to their Financial Professionals in accordance with their internal compensation programs. Those programs may also include other types of cash and non-cash compensation and other benefits. Ask your Financial Professional for further information about what your Financial Professional and the selling firm for which he or she works may receive in connection with your purchase of a Contract. We intend to recover commissions and other sales expenses through fees and charges imposed under the Contract. Commissions paid on the Contract, including other incentives or payments, are not charged directly to the Owners or the Separate Account. We offer the Contracts to the public on a continuous basis. We anticipate continuing to offer the Contracts but reserve the right to discontinue the offering. ADDITIONAL CREDITS FOR CERTAIN GROUPS We may credit additional amounts to a Contract instead of modifying charges because of special circumstances that result in lower sales or administrative expenses or better than expected mortality or persistency experience. ADMINISTRATION/ALLIANZ SERVICE CENTER The Allianz Service Center performs certain administrative services regarding the Contracts and is located at 5701 Golden Hills Drive, Minneapolis, Minnesota. The Service Center mailing address and telephone number are listed at the back of this prospectus. The administrative services performed by our Service Center include: · issuance and maintenance of the Contracts, · maintenance of Owner records, · processing and mailing of account statements and other mailings to Owners, and · routine customer service including: – responding to Owner correspondence and inquiries, – processing of Contract changes, – processing withdrawal requests (both partial and total) and – processing annuitization requests. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the Investment Options, are mailed to your household, even if you or other persons in your household have more than one contract issued by us or our affiliate. Call us at the toll-free telephone number listed at the back of this prospectus if you need additional copies of financial reports, prospectuses, or annual and semiannual reports, or if you would like to receive one copy for each contract in future mailings. LEGAL PROCEEDINGS We and our subsidiaries, like other life insurance companies, from time to time are involved in legal proceedings of various kinds, including regulatory proceedings and individual and class action lawsuits. In some legal proceedings involving insurers, substantial damages have been sought and/or material settlement payments have been made. Although the outcome of any such proceedings cannot be predicted with certainty, we believe that, at the present time, there are no pending or threatened legal proceedings to which we, the Separate Account, or Allianz Life Financial is a party that are reasonably likely to materially affect the Separate Account, our ability to meet our obligations under the Contracts, or Allianz Life Financial’s ability to perform its obligations. FINANCIAL STATEMENTS The consolidated financial statements of Allianz Life and the financial statements of the Separate Account have been included in Part C of the Registration Statement. STATUS PURSUANT TO SECURITIES EXCHANGE ACT OF 1934 Allianz Life hereby relies on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 from the requirement to file reports pursuant to Section 15(d) of that Act. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 92 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION (SAI) Allianz Life…………… 2 Experts…………… 2 Legal Opinions…………… 2 Distributor…………… 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….…… 3 General…………… 3 Diversification…………… 4 Owner Control……………. 4 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 5 Annuity Provisions…………… 6 Annuity Units/Calculating Annuity Payments……………. 7 Mortality and Expense Risk Guarantee…………… 7 Financial Statements…………… 7 Appendix – Condensed Financial Information…………… 8 The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 93 PRIVACY AND SECURITY STATEMENT Your privacy is a high priority for Allianz. Our pledge to protect your privacy is reflected in our Privacy and Security Statement. This statement outlines our principles for collecting, using and protecting information that we gather about you. This statement applies to all of the companies within the Allianz family of companies that issue insurance policies. The law allows us to share your information among our insurance companies. The law does not allow you to prevent these disclosures. A list of our companies can be found at the end of this notice. Allianz does not sell your information to anyone We do not share your information with anyone for their own marketing purposes. For this reason, we are not required to obtain an “opt-in election,” an “opt-out election” or an authorization from you.We also do not share your information with any of our affiliated companies except to administer or service your policy. Information about you that Allianz collects Allianz collects information about you so that we can process the insurance transactions you request. We limit the amount of your information collected to what we feel is needed to maintain your account. We may collect your information from the following sources: · From you, either directly or through your agent. This may include information on your insurance application or other forms you may complete, such as your name, address and telephone number. · From others, through the process of handling a claim. This may include information from medical or accident reports. · From your doctor or during a home visit by a health assessment professional. This may include medical information about you gathered with your written authorization. · From your relationship with us, such as the number of years you have been a customer or the types of insurance products you purchased. · From a consumer reporting agency such as a medical, credit, or motor vehicle report. The information in these reports may be kept by the agency and shared with others. If you visit one of our websites, we may use “cookies” (small text files sent from our site to your hard drive). These cookies help us to recognize repeat visitors and allow easy access to and use of the site. We do not use cookies to gather your information. The cookies only enable you to use our website more easily. Information about you that Allianz shares Allianz does not share information about current or former customers with anyone, except as “allowed by law.” “Allowed by law” means that we may share your information, such as your name, address, and policy information, as follows: · With affiliates and other third parties in order to administer or service your policy. · With consumer reporting agencies to obtain a medical report, credit report, or motor vehicle report. These reports are used to determine eligibility for coverage or to process your requested transactions. · With your insurance agent so that they can perform services for you. · With medical professionals in order to process your claim. · With a state Department of Insurance in order to examine our records or business practices. · With a state or federal law enforcement agency, as required by law or to report suspected fraud activities. · With research groups to conduct studies on claims results. No individual is identified in any study or report. We advise the vendors with whom we legally share your information of our privacy policy. We make every effort to use vendors whose privacy policy reflects our own. Allianz policies and practices regarding security of your information Allianz uses computer hardware and software tools to maintain physical and electronic safeguards. These safeguards comply with applicable federal and state regulations. We restrict access to information about you to those employees who need the information to service your policy. Allianz works to ensure that our websites are secure. We use state of the art technology to protect the information that may be shared over these sites. Your ability to access and correct your information You have the right to access and get a copy of your information. This does not include the right to access and copy your information related to a claim or civil or criminal proceeding. If you wish to review your information, please write us at the address below. Provide your full name, address and policy number(s). For your protection, please have your request notarized. This will ensure the identity of the person requesting your information. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 94 Within 30 working days of our receipt of your written request, you may see and get a copy of your information in person. If you prefer, we will send you a copy of your information. If medical information is contained in your file, we may request that you name a medical professional to whom we will send your information. If you believe any of your information is incorrect, notify us in writing at the address below. Within 30 working days, we will let you know if our review has resulted in a correction of your information. If we do not agree there is an error, you may file a statement disputing our finding. We will attach the statement to your file. We will send any corrections we make, or your statement, to anyone we shared your information with over the past two years, and to anyone who may receive your information from us in the future. We do not control the information about you obtained from a consumer reporting agency or a Department of Motor Vehicles. We will provide you with the names and addresses of these agencies so that you can contact them directly. Montana residents: You may write to us and also ask for a record of any disclosure of your medical information made within the last three years. Notification of change Your trust is one of our most important assets. If we revise our privacy practices in the future, we will notify you prior to introducing any changes. This Privacy and Security Statement is also displayed on our website (http://www.allianzlife.com). For more information or if you have questions If you have any questions or concerns about our privacy policies or procedures, please call the Corporate Compliance Department at 800.328.5600, or write us at the following address. Allianz Life Insurance Company of North America PO Box 1344 Minneapolis, MN 55440-1344 Allianz family of companies: · Allianz Life Insurance Company of North America · Allianz Life Financial Services, LLC M40018 (3/2010) The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 95 APPENDIX A – ANNUAL OPERATING EXPENSES FOR EACH INVESTMENT OPTION This table describes, in detail, the annual expenses for each of the Investment Options. We show the expenses as a percentage of an Investment Option’s average daily net assets for the most recent calendar year. Except for the AZL Funds and the PIMCO VIT portfolios, neither the Investment Options nor their advisers are affiliated with us. Expenses may vary in current and future years. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. See the Investment Options’ prospectuses for further information regarding the expenses you may expect to pay. Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ GLOBAL INVESTORS CAPITAL AZL Allianz AGIC Opportunity Fund – – BLACKROCK AZL BlackRock Capital AppreciationFund – – AZL International Index Fund – – AZL Mid Cap Index Fund – AZL Money Market Fund – – AZL S&P 500 Index Fund – Class 2 – – AZL Small Cap Stock Index Fund – – BlackRock Global Allocation V.I. Fund – Class 3 – COLUMBIA AZL Columbia Mid Cap Value Fund – AZL Columbia Small Cap Value Fund – Class 2 – – DAVIS AZL Davis NY Venture Fund – Class 2 – Davis VA Financial Portfolio – – – DREYFUS AZL Dreyfus Equity Growth Fund – – EATON VANCE AZL Eaton Vance Large Cap Value Fund – FIDELITY Fidelity VIP FundsManager 50% Portfolio –Service Class 2 – – Fidelity VIP FundsManager 60% Portfolio –Service Class 2 – – FRANKLIN TEMPLETON AZL Franklin Small Cap Value Fund – – AZL Franklin Templeton Founding Strategy Plus Fund – Franklin High Income Securites Fund – Class 2 – – Franklin Income Securities Fund – Class 2 – – Franklin Templeton VIP Founding Funds Allocation Fund – Class 2 – Franklin U.S. Government Fund – Class 2 – – Mutual Global Discovery Securities Fund – Class 2 – – Mutual Shares Securities Fund – Class 2 – – Templeton Global Bond Securities Fund – Class 2 – – Templeton Growth Securities Fund – Class 2 – – GATEWAY AZL Gateway Fund(2) – – INVESCO AZL Invesco International Equity Fund – AZL Van Kampen Equity and Income Fund – AZL Van Kampen Growth and Income Fund – J.P. MORGAN AZL JPMorgan U.S. Equity Fund – Class 2 – – MFS AZL MFS Investors Trust Fund – – The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 96 Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements MORGAN STANLEY AZL Morgan Stanley Global Real Estate Fund – – AZL Morgan Stanley International Equity Fund – – AZL Morgan Stanley Mid Cap Growth Fund – PIMCO PIMCO EqS Pathfinder Portfolio – Advisor Class(2) – – PIMCO VIT All Asset Portfolio – Admin. Class – – PIMCO VIT CommodityRealReturn Strategy Portfolio – Admin. Class(1) – PIMCO VIT Emerging Markets Bond Portfolio – Admin. Class(1) – – PIMCO VIT Global Bond Portfolio (Unhedged) – Admin. Class – – – PIMCO VIT Global Multi-Asset Portfolio – Admin. Class – PIMCO VIT High Yield Portfolio – Admin. Class(1) – – PIMCO VIT Real Return Portfolio – Admin. Class(1) – – PIMCO VIT Total Return Portfolio – Admin. Class(1) – – SCHRODER AZL Schroder Emerging Markets Equity Fund – – TURNER AZL Turner Quantitative Small Cap Growth Fund – – “Other Expenses” reflect interest expense. “Other Expenses” reflect estimated expenses for the fund’s first fiscal year. This table describes, in detail, the annual expenses for each of the Allianz Fund of Funds. We show the expenses as a percentage of an Investment Option’s average daily net assets. The underlying funds may pay 12b-1 fees to the distributor of the Contracts for distribution and/or administrative services. The underlying funds do not pay service fees or 12b-1 fees to the Allianz Fund of Funds and the Allianz Fund of Funds do not pay service fees or 12b-1 fees. The underlying funds of the Allianz Fund of Funds may pay service fees to the insurance companies issuing variable contracts, or their affiliates, for providing customer service and other administrative services to contract purchasers. The amount of such service fees may vary depending on the underlying fund. Investment Option Management fees Rule 12b-1 fees Other expenses Total Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ FUND OF FUNDS AZL Balanced Index Strategy Fund – AZL Fusion Balanced Fund – AZL Fusion Conservative Fund – AZL Fusion Growth Fund – AZL Fusion Moderate Fund – AZL Growth Index Strategy Fund – The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 97 APPENDIX B – CONDENSED FINANCIAL INFORMATION The consolidated financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. accumulation unit value (AUV) information corresponding to the highest and lowest combination of M&E charges for the Contract offered by this prospectus as of the end of the most recent calendar year is listed in the tables below. A separate rider charge may also apply to your Contract if you select Investment Protector or Income Protector, which is not reflected in the table below. See the Fee Tables for further information regarding the rider charge. You can find AUV information corresponding to the additional combinations of charges in the appendix to the Statement of Additional Information (SAI), which is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. * Key to Benefit Option M&E Charge Allianz Vision – Base Contract 1.40% Allianz Vision – Contract with the No Withdrawal Charge Option and the Quarterly Value Death Benefit 2.05% The following Investment Options commenced operations under this Contract after December 31, 2009. Therefore, no AUV information is shown for them: AZL Gateway Fund, AZL Mid Cap Index Fund, Fidelity VIP FundsManager 50% Portfolio, Fidelity VIP FundsManager 60% Portfolio, PIMCO EqS Pathfinder Portfolio. (Number of accumulation units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Balanced Index Strategy Fund 1.40% 12/31/2009 N/A 2.05% 12/31/2009 N/A 0 AZL BlackRock Capital Appreciation Fund 1.40% 12/31/2007 N/A 84 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Columbia Mid Cap Value Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Columbia Small Cap Value Fund 1.40% 12/31/2007 N/A 55 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 57 12/31/2008 N/A N/A N/A 12/31/2009 19 12/31/2009 N/A 0 AZL Davis NY Venture Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Dreyfus Equity Growth Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 92 12/31/2009 N/A 0 AZL Eaton Vance Large Cap Value Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 66 12/31/2009 N/A 0 AZL Franklin Small Cap Value Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 48 12/31/2009 N/A 0 The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 98 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Franklin Templeton Founding Strategy Plus Fund 1.40% 12/31/2009 N/A 2.05% 12/31/2009 N/A 0 AZL Fusion Balanced Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 7 AZL Fusion Conservative Fund 1.40% 12/31/2009 N/A 80 2.05% 12/31/2009 N/A 0 AZL Fusion Growth Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Fusion Moderate Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 10 AZL Growth Index Strategy Fund 1.40% 12/31/2009 N/A 2.05% 12/31/2009 N/A 0 AZL International Index Fund 1.40% 12/31/2009 N/A 56 2.05% 12/31/2009 N/A 0 AZL Invesco International Equity Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL JPMorgan U.S. Equity Fund 1.40% 12/31/2007 N/A 81 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 99 12/31/2008 N/A N/A N/A 12/31/2009 58 12/31/2009 N/A 0 AZL MFS Investors Trust Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 89 12/31/2009 N/A 0 AZL Money Market Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 12 AZL OCC Growth Fund 1.40% 12/31/2009 N/A 2 2.05% 12/31/2009 N/A 0 AZL OCC Opportunity Fund 1.40% 12/31/2007 N/A 85 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 22 12/31/2009 N/A 0 AZL S&P 500 Index Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Schroder Emerging Markets Equity Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Small Cap Stock Index Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 70 12/31/2009 N/A 0 AZL Turner Quantitative Small Cap Growth Fund 1.40% 12/31/2007 N/A 35 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 48 12/31/2008 N/A N/A N/A 12/31/2009 17 12/31/2009 N/A 0 The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 99 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Van Kampen Equity and Income Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Van Kampen Global Real Estate Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 82 12/31/2009 N/A 0 AZL Van Kampen Growth and Income Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 90 12/31/2009 N/A 0 AZL Van Kampen International Equity Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 AZL Van Kampen Mid Cap Growth Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 BlackRock Global Allocation V.I. Fund 1.40% 12/31/2008 N/A 2.05% 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 14 Davis VA Financial Portfolio 1.40% 12/31/2007 N/A 42 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 79 12/31/2008 N/A N/A N/A 12/31/2009 33 12/31/2009 N/A 0 Franklin High Income Securities Fund 1.40% 12/31/2007 N/A 62 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 61 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 1 Franklin Income Securities Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 73 12/31/2009 N/A 1 Franklin Templeton VIP Founding Funds Allocation Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 Franklin U.S. Government Fund 1.40% 12/31/2007 N/A 33 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 57 12/31/2008 N/A N/A N/A 12/31/2009 84 12/31/2009 N/A 2 Mutual Global Discovery Securities Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 Mutual Shares Securities Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period PIMCO VIT All Asset Portfolio 1.40% 12/31/2007 N/A 73 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 91 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 4 PIMCO VIT CommodityRealReturn Strategy Portfolio 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 PIMCO VIT Emerging Markets Bond Portfolio 1.40% 12/31/2007 N/A 67 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 73 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 PIMCO VIT Global Bond Portfolio (Unhedged) 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 PIMCO VIT Global Multi-Asset Portfolio 1.40% 12/31/2009 N/A 2.05% 12/31/2009 N/A 0 PIMCO VIT High Yield Portfolio 1.40% 12/31/2007 N/A 57 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 61 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 6 PIMCO VIT Real Return Portfolio 1.40% 12/31/2007 N/A 78 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 PIMCO VIT Total Return Portfolio 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 8 Templeton Global Bond Securities Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 2 Templeton Growth Securities Fund 1.40% 12/31/2007 N/A 2.05% 12/31/2007 N/A N/A N/A 12/31/2008 12/31/2008 N/A N/A N/A 12/31/2009 12/31/2009 N/A 0 The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 APPENDIX C – CALCULATING THE VALUES AVAILABLE UNDER THE CONTRACT These calculations show the effects of transactions on the values available under the Contract and its riders. Purchase Payments Additional Purchase Payments increase the Contract Value and the following guaranteed values on a dollar for dollar basis: Traditional Death Benefit; Quarterly Anniversary Value (Quarterly Value Death Benefit rider); Rider Anniversary Value (Investment Protector rider); Benefit Base, Quarterly Anniversary Value and Annual Increase (Income Protector); and Quarterly Anniversary Value and Lifetime Income Value (Investment Plus rider). A Rider Anniversary Value increase also increases the Target Value. A Benefit Base increase also increases the annual maximum Lifetime Plus Payment. A Quarterly Anniversary Value increase under Investment Plus also increases Protected Investment Value or annual maximum Lifetime Income Payment, as applicable. Contract Value Death Benefit (Traditional or Quarterly Value) Rider Anniversary Value (Investment Protector) Benefit Base (Income Protector) Quarterly Anniversary Value and Lifetime Income Value (Investment Plus) Prior to Purchase Payment $ 100,000 $ 100,000 $ 100,000 $ 100,000 $20,000Purchase Payment + $20,000 + $20,000 + $20,000 + $ 20,000 + $ 20,000 After Purchase Payment $ 100,000 $ 120,000 $ 120,000 $ 120,000 $ 120,000 Partial Withdrawals Partial withdrawals (including Partial Annuitizations, Excess Withdrawals and withdrawal charges, but not including amounts we withdraw for other Contract charges) reduce the Contract Value on a dollar for dollar basis, and immediately reduce all of the guaranteed values by the percentage of Contract Value withdrawn. Partial withdrawals also reduce the annual maximum Lifetime Plus Payment or Lifetime Income Payment on the next Benefit Anniversary, but you are still eligible to receive an annual payment increase. Contract Value Death Benefit (Traditional or Quarterly Value) Rider Anniversary Value or Quarterly Anniversary Value (Investment Protector or Investment Plus) Benefit Base or Lifetime Income Value (Income Protector or Investment Plus) Lifetime Plus Payment or Lifetime Income Payment (Income Protector or Investment Plus) Prior to Partial Withdrawal $ 100,000 $ 120,000 $ 120,000 $ 120,000 $ 120,000 x 4% $4,800 $5,000 Partial Withdrawal –[($5,000/ 100,000) [($5,000/100,000) [($5,000/100,000) [($5,000/100,000) x 120,000)] x 120,000)] x 120,000)] X 4,800)] – $5,000 – $6,000 – $6,000 – $6,000 – $240 After Partial Withdrawal $ 95,000 $ 114,000 $ 4,560 Lifetime Plus Payments or Lifetime Income Payments (Income Protector or Investment Plus rider only) Lifetime Plus Payments or Lifetime Income Payments reduce Contract Value on a dollar for dollar basis and reduce the Traditional Death Benefit or Quarterly Anniversary Value (Quarterly Value Death Benefit rider) by the percentage of Contract Value paid out. These payments do not reduce the Benefit Base or the Lifetime Income Value. Lifetime Plus Payment or Lifetime Income Payment Contract Value Death Benefit (Traditional or Quarterly Value) Benefit Base (Income Protector) Lifetime Income Value (Investment Plus) Prior to Payment $ 95,000 $ 114,000 $ 114,000 $ 114,000 $4,560 Payment –[($4,560/ 95,000) x 114,000) – $4,560 – $5,472 no change no change After Payment $ 90,440 $ 108,528 $ 114,000 $ 114,000 The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 APPENDIX D – THE TARGET DATE BENEFITS There were two versions of these benefits: (i) the Target Date Retirement Benefit, which was available from March 17, 2008 through January 25, 2009; and (ii) the Target Date 10 Benefit, which was available from January 26, 2009 through March 31, 2009. Neither of these benefits are currently available for selection. Both benefits have an additional M&E charge and that charge is guaranteed for the life of the benefit. The two versions of these benefits are largely the same, except that the Target Date Retirement Benefit allowed an earlier initial Target Value Date and had a lower additional M&E charge as indicated in the following table. M&E Charge(1) Accumulation Phase Annuity Phase Additional M&E Charge for Optional Benefits(2) Target Date 10 Benefit 0.55% NA Target Date Retirement Benefit 0.40% NA The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any Contract Value you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on any Contract Value you apply to fixed Annuity Payments. For more information, please see section 6, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for this optional benefit during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. NOTE: In your Contract, the name for your target date rider may be different than the name we use here in this prospectus. If the minimum number of Contract Years to the initial Target Value Date that is shown on your Contract schedule is ten, then you have the Target Date 10 Benefit that is discussed in this prospectus; if instead the minimum is seven years, then you have the Target Date Retirement Benefit. However, in your Contract, both of these benefits use the name “Target Date Retirement Benefit Rider.” The Target Date Benefits provide, during the Accumulation Phase, a level of protection for the principal you invest while locking in any anniversary investment gains through the Target Value at a future point that you select (the Target Value Date). To provide this protection, we restrict your allocations to the Investment Options and we may transfer Contract Value between your selected Investment Options over time based on the length of time until the guarantee takes effect and the performance of your selected Investment Options. The Target Date Benefits guarantee that, beginning on your initial Target Value Date (and on each subsequent Contract Anniversary until the benefit ends) your Contract Value cannot be less than the Target Value. The Target Value is the highest Contract Value that occurred at issue or on any subsequent Contract Anniversary, adjusted for any subsequent additional Purchase Payments or partial withdrawals. The earliest available initial Target Value Date is ten Contract Years after you selected the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest available initial date is the Contract Anniversary before the older Owner’s 91st birthday. For example, assume you purchased a Contract with the Target Date 10 Benefit with the earliest available initial Target Value Date, make one initial payment, and take no withdrawals. Then, on the tenth Contract Anniversary the Target Date 10 Benefit guarantees that your Contract Value is at least the initial Purchase Payment or the highest Contract Value on any Contract Anniversary up to and including the tenth Contract Anniversary. If your Contract Value is less than the Target Value at the end of the last Business Day before the Target Value Date and each subsequent Contract Anniversary (or on the next Business Day if this date is not a Business Day), we credit your Contract Value with the difference. This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. We allocate this credit to your Investment Options in proportion to the amount of Contract Value in each of the Investment Options on the date of the credit. NOTE: You have limited protection under the Target Date Benefits unless you hold the Contract until the initial Target Value Date. In addition, the Target Date Benefits do not provide any guarantee to your Contract Value before the initial Target Value Date and do not lock in any gains that occur between anniversaries. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 NOTE: Under the Target Date Benefits, you can only make additional Purchase Payments and participate in the automatic investment plan for three years after the rider effective date. In addition, the flexible rebalancing program is not available to you during the period that one of the Target Date Benefits is part of your Contract. However, if you remove your selected Target Date Benefit from your Contract, these restrictions no longer apply on or after the rider termination date in all states except Massachusetts. If your Contract was issued in Massachusetts and it includes one of the Target Date Benefits, you can only make additional Purchase Payments to the Contract for the first three Contract Years even if you subsequently remove your Target Date Benefit from your Contract or if you move to another state. Contracts issued in the state of Massachusetts with one of the Target Date Benefits are issued as limited purchase payment variable deferred annuity contracts. NOTE REGARDING PARTIAL WITHDRAWALS FOR CONTRACTS WITH A TARGET DATE BENEFIT:You cannot take a partial withdrawal from specific Investment Options if your Contract includes a Target Date Benefit. REMOVING A TARGET DATE BENEFIT FROM YOUR CONTRACT You can remove your selected Target Date Benefit from your Contract at any time. However, if your Contract includes the No Withdrawal Charge Option, you can only remove a Target Date Benefit if you can simultaneously replace it with Income Protector Benefit (see section 11, Selection of Optional Benefits – Replacing the Optional Benefits). You can request the removal of a Target Date Benefit by completing the appropriate form. We must receive this form within 30 days before a Contract Anniversary in order to remove the benefit on that anniversary (the rider termination date). We process your request on the Contract Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. If you remove one of the Target Date Benefits from your Contract, we no longer assess the additional M&E charge associated with it as of the rider termination date. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. THE TARGET VALUE DATE We may apply a credit to your Contract Value on each Target Value Date. Each Target Value Date occurs on a Contract Anniversary. You selected the initial Target Value Date when you added the benefit to your Contract. The earliest initial Target Value Date you could have selected is ten Contract Years after the rider effective date under the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest initial Target Value Date you can select is the Contract Anniversary before the older Owner’s 91st birthday. If the Contract is owned by a non-individual, the latest initial Target Value Date you can select is the Contract Anniversary before the Annuitant’s 91st birthday. Additional Target Value Dates then occur on each subsequent Contract Anniversary while your selected Target Date Benefit is in effect. If the Target Value Date does not fall on a Business Day, we apply any associated credit to your Contract Value on the next Business Day. On any Contract Anniversary before the older Owner’s 81st birthday, you can reset the initial Target Value Date before it occurs as long as the Contract Value is at least equal to the Target Value at the end of the previous Business Day. If the Contract is owned by a non-individual, the age restriction for resetting the initial Target Value Date is before the Annuitant’s 81st birthday. The new initial Target Value Date must be on a Contract Anniversary that is at least ten Contract Years after we process your request for the reset under the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest Target Value Date is the Contract Anniversary before the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). You can request a reset within 30 days following a Contract Anniversary by completing the appropriate form. We process your reset request as of the immediately preceding Contract Anniversary (the reset anniversary) once we receive your request in Good Order at our Service Center. If the reset anniversary does not fall on a Business Day, we process your request on the next Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 Once we apply a credit to your Contract Value under one of the Target Date Benefits, the credit becomes part of your Contract Value and is available for immediate withdrawal (subject to any applicable withdrawal charge and penalty tax). The Target Value is available only on the last Business Day before each Target Value Date. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. Also, the credit is allocated proportionately to the Investment Options you chose, and immediately begins to participate in the investment performance of those Investment Options. Because the credit increases your Contract Value, it also increases the total dollar amount (but not the percentage) of the M&E charge you pay. We apply the credit to your Contract after we do any quarterly rebalancing. For tax purposes, the credit is treated as earnings under the Contract. However, if your Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments received less any prior payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if the entire Contract Value is then withdrawn. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal. We assess a withdrawal charge against Purchase Payments withdrawn in the manner described in section 6, Expenses – Withdrawal Charge. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. (For more information see section 3, The Annuity Phase.) Upon such a Full Annuitization you no longer have a Contract Value and, therefore, you no longer receive any Contract Value increases under your selected Target Date Benefit. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING NOTE REGARDING TRANSFERS FOR CONTRACTS WITH A TARGET DATE BENEFIT:We do not count any transfers made under your Target Date Benefit’s quarterly rebalancing program against any free transfers we allow. We also waive the required minimum transfer amount for transfers made under your Target Date Benefit’s quarterly rebalancing program. These restrictions apply only to Contracts with one of the Target Date Benefits while the benefit is part of your Contract. We allocate any additional Purchase Payments according to your most recent allocation instructions if they comply with the current maximum allowable allocations; however, if they do not comply, we instead allocate any additional Purchase Payments according to the current required allocation as discussed in this section. When you selected one of these benefits you consented to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under the Target Date Benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 If your Contract includes one of the Target Date Benefits, we divide your Investment Options into the following four groups. TABLE 1: Investment Option Groups Group A Investment Options(1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)If you added the Target Date Retirement Benefit to your Contract before January 26, 2009:AZL Fusion Growth Fund and Franklin Templeton VIP Founding Funds Allocation Fund are included in the Group X Investment Options instead of in the Group A Investment Options; and Franklin Income Securities Fund is included in the Group Y Investment Options instead of in the Group A Investment Options. Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Balanced Index Strategy Fund AZL Fusion Conservative Fund AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund We determine the composition of the Investment Option groups. We do not recategorize the groups to which we assigned the Investment Options currently available under the Contract, but we may add or remove Investment Options from your Contract in the future. We secure all necessary SEC and other governmental approvals before removing an Investment Option.If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within any of the Investment Option groups, we send written notice regarding the closing or substitution 30 days prior to the effective date of the closing or substitution. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 If your Contract includes one of the Target Date Benefits, we restrict your allocations to the Investment Option groups. The maximum allowed allocation of Contract Value to the Investment Options in the combined Groups A, B and X is as follows. The minimum required Contract Value to the Investment Options in Group Y appears in Table 3 on the following page. TABLE 2 Maximum % of Contract Value Allowed in the combined Investment Option Groups A, B and X Based on the Number of Years* to the Initial Target Value Date and the Comparison of Contract Value (CV) to the Target Value (TV) Number of Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 28+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 24 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 23 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 22 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 21 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 20 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 19 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 18 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 17 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 16 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 15 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 14 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 13 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 12 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 11 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 10 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 9 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 8 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 7 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 6 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 5 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 4 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 3 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 2 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 1 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% Initial Target Value Date and beyond 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are actually seven complete Contract Years and four months away from your initial Target Value Date, for the purposes of this table, we would consider you to be eight years from the initial Target Value Date. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 The maximum allowed allocation of Contract Value for Investment Option Group A and minimum required allocation of Contract Value for Investment Option Group Y depend on the maximum allowed allocation for the combined Groups A, B and X as follows. TABLE 3 When the maximum % of Contract Value allowed in the combined Groups A, B and X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% We automatically rebalance your Contract Value in each of the Investment Options on each Quarterly Anniversary until the rider termination date. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. The rebalancing transfers occur at the end of the last Business Day before the Quarterly Anniversary, so that it is in effect on the Quarterly Anniversary. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Groups A, B or X. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. If you allocate 5% or less of your Contract Value to the Investment Options in Group A; and 35% or less of your Contract Value to the Investment Options in the combined Groups A, B and X; we do not reduce the percentage of Contract Value you allocated to each group, but we do rebalance your Contract Value in your selected Investment Options on each Quarterly Anniversary according to your selected allocations. At the end of the last Business Day before each Quarterly Anniversary, we determine the allocation of Contract Value to your selected Investment Options as follows. First, we establish the maximum allowable allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your allocation instructions for future payments adjusted downward if necessary, to match the maximum allowable group allocation. Lastly, we rebalance the Contract Value in your selected Investment Options according to the new required group allocations. These Investment Option allocation and transfer restrictions end when your selected Target Date Benefit ends. DETERMINING THE MAXIMUM ALLOWABLE AND MINIMUM REQUIRED GROUP ALLOCATION Combined Groups A, B and X.The new maximum allowable allocation for the combined Groups A, B, and X on each Quarterly Anniversary is the lesser of:a) the current maximum allowable allocation for the combined Groups A, B, and X established on the previous Quarterly Anniversary; or b) the maximum allowable allocation for the combined Groups A, B, and X as set out in Table 2 (which appears earlier in this appendix). Table 2 compares the length of time until the initial Target Value Date and the comparison of the current Contract Value to the current Target Value. Groups A and Y.We then use Table 3 (which appears earlier in this appendix) and the new maximum allowable allocation for the combined Groups A, B and X to determine the new maximum allowable allocation for Group A, and the new minimum required allocation for Group Y. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 Combined Groups B and X.Lastly, we determine the new maximum allowable allocation for the combined Groups B and X. We make this determination after we compute the required allocation for GroupA as described next in this appendix. The new maximum allowable allocation for the combined Groups B and X is the new maximum allowable allocation for the combined Groups A, B and X, less the new required allocation for GroupA. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. We allocate any additional Purchase Payments according to your most recent allocation instructions if they comply with the current maximum allowable allocations, but if they do not comply with the current maximum allowable allocations, we instead allocate any additional Purchase Payments according to the current required allocation as discussed next in this appendix. NOTE: Unless the maximum allowable allocation for the combined Groups A, B, and X changes, the maximum allowable allocation for Group A and the minimum required allocation for Group Y does not change. DETERMINING THE REQUIRED GROUP ALLOCATION Your selected allocations comply with the new maximum allowable and new minimum required allocations.If your selected allocations for Group A, and the combined Groups B and X, are less than or equal to the new maximum allowable allocations for these groups, the required allocations for the Investment Option groups are equal to your selected allocations. Your selected allocation for Group A complies with the new maximum allowable allocation, but your selected allocation for the combined Groups B and X exceeds the new maximum allowable allocation.If your selected allocation for Group A is less than or equal to the new maximum allowable allocation for this group, the required allocation of Contract Value for Group A is equal to your selected allocation. If your selected allocation for the combined Groups B and X is greater than the new maximum allowable allocation for these groups, then we decrease the required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take the excess allocation from the combined Groups B and X (your selected allocation minus the new maximum allowable allocation) and apply it to Group Y. Your selected allocation for Group A exceeds the new maximum allowable allocation and there may be a change in the required allocation for the combined Groups B and X.If your selected allocation for Group A is greater than the new maximum allowable allocation for this group, then we decrease the required allocation for Group A to equal the new maximum allowable allocation. We then take the excess allocation from Group A (your selected allocation minus the new maximum allowable allocation) and rebalance it as follows. a) If your selected allocation for the combined Groups B and X is less than the new maximum allowable allocation for these groups, the new required allocation is equal to your selected allocation for Groups B and X, plus the excess allocation from Group A, subject to the new maximum allowable allocation for the combined Groups B and X. We then apply any remaining excess allocation from Group A to Group Y. b) If your selected allocation for the combined Groups B and X is greater than or equal to the new maximum allowable allocation for these groups, then we decrease the new required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take any excess allocation from the combined Groups B and X (your selected allocation minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocations to Group A, and minus the new required allocation for Groups B and X. We then rebalance the Contract Value in your selected Investment Options according to the required allocations for each Investment Option group. NOTE: We do not reallocate more Contract Value to Group A than your selected allocation instructions specify. However, we may reallocate more Contract Value to the combined Groups B and X than your allocation instructions specify if we remove excess Contract Value from Group A. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 Rebalancing calculation within the Investment Option groups Within the Investment Option groups, the rebalancing calculation formula is: a x (b / c) where: a The required group allocation on the current Quarterly Anniversary. b The required allocation for each Investment Option as of the Business Day immediately preceding the current Quarterly Anniversary. c The required group allocation as of the Business Day immediately preceding the current Quarterly Anniversary. Because the allocation to each Investment Option must be a whole percentage, we round your required allocation to the nearest whole percentage. The current required allocations then become your allocation instructions for future Purchase Payments. Transfers of Contract Value between Investment Options do not change the current required allocation for each Investment Option or the allocation instructions for future Purchase Payments. In order to change the current required allocation when you make a transfer, you must also change your allocation instructions for future Purchase Payments (see section 2, Purchase – Allocation of Purchase Payments). Any change you make to your allocation instructions for future Purchase Payments must comply with the current maximum allowable allocations. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary that this quarterly rebalancing changes your required allocation and allocation instructions for future payments, or the Business Day we process any new allocation instructions for future Purchase Payments. NOTE: · It is possible that we may move all of your Contract Value out of one or more or your selected Investment Options due to the passage of time and/or as Contract Value as a percentage of Target Value decreases. · You are notified by transaction confirmation of any change to your selected allocation in the Investment Option groups. In order to change your selected Investment Option allocation after notification, you must change your allocation instructions. Your new allocation instructions are subject to the current Investment Option allocation and transfer restrictions. · Unless you reset the initial Target Value Date, the maximum allowable allocation of your Contract Value to Investment Options in Group A, and the maximum allowable allocation of your Contract Value to Investment Options in the combined Groups A, B and X do not increase, regardless of Contract Value performance. · If you allocate less than the maximum allowable amount of Contract Value to the Investment Options in the combined Groups A, B and X, you may be subject to fewer reallocations of your Contract Value in these groups due to the passage of time and/or as the comparison of Contract Value as a percentage of Target Value decreases. · You can never allocate more than 30% of your Contract Value to Investment Option Group A, or more than 95% of your Contract Value to Investment Option in the combined Groups A, B and X. · We cannot require you to have less than 5% of your Contract Value in Investment Option Group A, nor can we require you to have less than 35% of your Contract Value in Investment Option in the combined Groups A, B and X. · Investment Option Group Y has no maximum limit on the percentage of Contract Value you can allocate to it. · The maximum allowable allocation for the Investment Option groups can decrease as the number of years until the initial Target Value Date decreases and as the comparison of Contract Value as a percentage of Target Value decreases. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 WHEN A TARGET DATE BENEFIT ENDS Your Target Date Benefit ends upon the earliest of the following. · The Business Day we process your request to remove your selected Target Date Benefit from the Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then your selected Target Date Benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. ·When the Contract ends. APPENDIX E – THE LIFETIME BENEFITS There were three Lifetime Benefits.The Lifetime Plus Benefit was available from May 1, 2007 through January 25, 2009. The Lifetime Plus II Benefit was available from November 12, 2007 through March 31, 2009. The Lifetime Plus 10 Benefit was available from July 17, 2008 through March 31, 2009. None of these benefits are currently available for selection. All of these benefits have an additional M&E charge as indicated in the following table, and that charge may increase or decrease in certain situations. Accumulation Phase Annuity Phase Current M&E Charge(1) Maximum M&E Charge(1) Current and Maximum M&E Charge(1) Additional M&E Charge for Optional Benefits(2) Lifetime Plus Benefit (available before April 1, 2009)(3) Single Lifetime Plus Payments 0.70% 1.50%(4) NA Joint Lifetime Plus Payments 0.85% 1.65%(5) NA The following versions of these benefits were available from January 26, 2009 until March 31, 2009. Lifetime Plus II Benefit and Lifetime Plus 10 Benefit Single Lifetime Plus Payments 0.95% 1.60%(4) NA Joint Lifetime Plus Payments 1.10% 1.75%(5) NA The following versions of these benefits were available before January 26, 2009. Lifetime Plus II Benefit and Lifetime Plus 10 Benefit Single Lifetime Plus Payments(6) 0.80% 1.60%(4) NA Joint Lifetime Plus Payments(7) 0.95% 1.75%(5) NA The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any Contract Value you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on any Contract Value you apply to fixed Annuity Payments. For more information, please see section 6, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for these optional benefits during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. From January 26, 2009 until March 31, 2009, this benefit was only available in Nevada and it did not include the Cumulative Withdrawal Benefit. This is the maximum charge we could impose if you remove a Covered Person, upon a reset of any of the guaranteed values available under any of the Lifetime Benefits, or if you receive an automatic increase to your Lifetime Plus Payments. This is the maximum charge we could impose upon a reset of any of the guaranteed values available under any of the Lifetime Benefits, or if you receive an automatic increase to your Lifetime Plus Payments. On the Benefit Date the current M&E charge reduces to 0.70%, and the maximum M&E charge reduces to 1.50%. On the Benefit Date the current M&E charge reduces to 0.85%, and the maximum M&E charge reduces to 1.65%. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 Except as specified in this appendix, the same terms and conditions apply to each of the Lifetime Benefits. Each of these benefits provides guaranteed lifetime income in the form of partial withdrawals (Lifetime Plus Payments) that are available to you during the Accumulation Phase. The Lifetime Benefits were designed for those who want lifetime income and continued access to both Contract Value and a death benefit for a period of time, as opposed to Annuity Payments that provide higher periodic lifetime payments but eliminate both your Contract Value and death benefit. The Lifetime Plus Benefit is the simplest of these three benefits – it offered potentially lower fees than the other two benefits and the ability to begin payments before age 65. The Lifetime Plus II Benefit is very similar to the Lifetime Plus Benefit but it offered more potential to increase your initial Lifetime Plus Payment. The Lifetime Plus 10 Benefit offered the maximum potential initial payment but you must wait to begin payments until age 65. Lifetime Plus Payments are annual payments that we initially calculate using your “Benefit Base,” your “age band payment percentage,” and whether you select single or joint Lifetime Plus Payments, as described in this appendix. Under all of these benefits we restrict the Investment Options to which you can allocate money under your Contract. When you selected your benefit you had to choose either single Lifetime Plus Payments for the lifetime of the sole Covered Person, or joint Lifetime Plus Payments for the lifetime of both joint Covered Persons. For joint Lifetime Plus Payments, the joint Covered Persons must qualify as spouses under federal law. If all Covered Persons die before you request to begin Lifetime Plus Payments, your benefit ends and these payments are not available to you. You can begin receiving Lifetime Plus Payments at any time subject to certain restrictions. Once established, your annual maximum Lifetime Plus Payment may increase each year, but it cannot decrease unless you take an excess partial withdrawal (Excess Withdrawal). Payment increases are automatic and are based upon increases in your Contract Value subject to adjustments for Excess Withdrawals. Each of the Lifetime Benefits also include a Cumulative Withdrawal Benefit,* which allows you to control the amount of each Lifetime Plus Payment you receive subject to certain restrictions. Each Benefit Year that you take less than the annual maximum Lifetime Plus Payment that you are entitled to, we add the remaining amount to the Cumulative Withdrawal Value. You can take withdrawals from your Cumulative Withdrawal Value at any time. For more information regarding the Cumulative Withdrawal Benefit, please see the “Lifetime Plus Payments – The Cumulative Withdrawal Benefit” discussion later in this appendix. * The Cumulative Withdrawal Benefit was not available under Contracts issued in Nevada. There are several important points to note about the Lifetime Benefits. · None of these benefits create Contract Value or guarantee the performance of any Investment Option. · You can remove one of the Lifetime Benefits from your Contract provided that you do so before you exercise it. However, if your Contract also includes the No Withdrawal Charge Option, you can only remove a Lifetime Benefit if you can simultaneously replace it with Investment Protector. · Contracts with one of the Lifetime Benefits are subject to restrictions on the Investment Options available for allocations and transfers. We have put these restrictions in place to support the guarantees that we provide under these benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. · Under the Lifetime Plus Benefit and Lifetime Plus II Benefit, you cannot begin receiving Lifetime Plus Payments if any Covered Person is younger than age 50 or if any Covered Person is age 91 or older. Under the Lifetime Plus 10 Benefit, you cannot begin receiving Lifetime Plus Payments if any Covered Person is younger than age 65 or if any Covered Person is age 91 or older. If you do not begin receiving Lifetime Plus Payments during this eligibility period, your benefit ends and you will have incurred higher Contract charges without receiving any advantage from your selected benefit. NOTE: Joint Lifetime Plus Payments are not available under the Lifetime Plus Benefit or Lifetime Plus II Benefit if there is more than a 40-year age difference between spouses, and joint Lifetime Plus Payments are not available under the Lifetime Plus 10 Benefit if there is more than a 25-year age difference between spouses. · Lifetime Plus Payments received before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. · If one Covered Person dies after joint Lifetime Plus Payments have begun, any payment received by the surviving spouse (who is also a Covered Person) after the date of death and before the survivor reaches age 59½, is reported as a premature distribution according to the Code. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 · Once Lifetime Plus Payments begin, you cannot stop them unless you take an Excess Withdrawal of the entire Contract Value or you request a Full Annuitization. – If you stop Lifetime Plus Payments and instead take an Excess Withdrawal of the entire Contract Value, the Contract ends and you may receive less money than you would have received had you continued to receive Lifetime Plus Payments. However, the ability to stop Lifetime Plus Payments by taking an Excess Withdrawal is only available if your Contract Value is greater than the Cumulative Withdrawal Value.(1) – If you stop Lifetime Plus Payments and instead request fixed Annuity Payments under a Full Annuitization, the benefit you selected ends and we no longer assess the M&E charge on that portion of the Contract. If you request variable Annuity Payments under a Full Annuitization, the benefit you selected ends and we reduce the M&E charge on that portion of the Contract. · If you take less than the annual maximum Lifetime Plus Payment(1) you are entitled to in a Benefit Year, you could reduce the chance that you receive any increase to your annual maximum Lifetime Plus Payment. Allocations to the Cumulative Withdrawal Value (the difference between the maximum Lifetime Plus Payment that you are entitled to and the actual Lifetime Plus Payment you received) do not earn interest or participate in the performance of your selected Investment Options, and the Cumulative Withdrawal Value is not available to your Beneficiaries(2) upon death. (See the “Lifetime Plus Payments – Cumulative Withdrawal Benefit” discussion later in this appendix.) The Cumulative Withdrawal Benefit was not available under Contracts issued in Nevada. However, if you selected joint Lifetime Plus Payments and upon your death your surviving spouse who is also the joint Covered Person elects to continue the Contract, the Cumulative Withdrawal Value is available to your spouse. ASSIGNMENT OF A CONTRACT WITH ONE OF THE LIFETIME BENEFITS: If you assign the Contract, you cannot change the Covered Person(s). Any existing Contract assignment must be removed before you begin receiving Lifetime Plus Payments. Exceptions to the removal of a Contract assignment may be made in order to comply with applicable law. NOTE REGARDING THE FLEXIBLE REBALANCING PROGRAM:The flexible rebalancing program is not available to you while your selected Lifetime Benefit is in effect. However, if you remove your Lifetime Benefit from your Contract, you are able to participate in the flexible rebalancing program after the rider termination date. NOTE REGARDING PARTIAL WITHDRAWALS:You cannot take a partial withdrawal from specific Investment Options if your Contract includes a Lifetime Benefit. NOTE: A regulator may require us to block your Contract and thereby we may have to refuse to pay any Lifetime Plus Payments or Cumulative Withdrawals until we receive other instructions. REMOVING ONE OF THE LIFETIME BENEFITS FROM YOUR CONTRACT You can remove your selected Lifetime Benefit from your Contract at any time before you exercise it. However, if your Contract also includes the No Withdrawal Charge Option, you can only remove a Lifetime Benefit if you can simultaneously replace it with the Investment Protector Benefit (see section 11, Selection of Optional Benefits – Replacing the Optional Benefits). You can request the removal of your selected Lifetime Benefit by completing the appropriate form. We must receive this form within 30 days before a Contract Anniversary in order to remove the benefit on that anniversary (the rider termination date). We process your request on the Contract Anniversary (or the next Business Day if the Contract Anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center. If you remove one of these benefits from your Contract, we no longer assess the additional M&E charge associated with it as of the rider termination date. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. Although you cannot remove any of the Lifetime Benefits from your Contract after Lifetime Plus Payments begin, you can end your selected benefit by: · taking an Excess Withdrawal of the entire Contract Value, less any withdrawal charge (however, this option is only available if your Contract Value is greater than the Cumulative Withdrawal Value*); or · requesting Annuity Payments under a Full Annuitization based on the greater of the entire Contract Value or Cumulative Withdrawal Value (if applicable). * The Cumulative Withdrawal Benefit was not available under Contracts issued in Nevada. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 NOTE:If you end your selected Lifetime Benefit by taking an Excess Withdrawal or a Full Annuitization: · your Lifetime Plus Payments stop, · the Accumulation Phase of the Contract ends, · the death benefit ends, and · if you request Annuity Payments, all annuitized portions of the Contract end, as indicated in section 3, The Annuity Phase. WHO IS CONSIDERED A COVERED PERSON(S)? For single Lifetime Plus Payments and for: · solely owned Contracts, the Covered Person is the Owner. · Contracts owned by a non-individual, the Covered Person is the Annuitant. · jointly owned Contracts, you chose which Owner was to be the Covered Person subject to the maximum age restriction for adding one of the Lifetime Benefits to your Contract (age 80 or younger). For joint Lifetime Plus Payments, Covered Persons must be spouses and for: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary if the sole Owner is a non-individual; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be both the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the Contract is owned by a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary. However, if we require a non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary solely for the purpose of determining the Lifetime Plus Payment. You cannot add a Covered Person to your Contract or replace Covered Persons. However, you can remove a Covered Person if you selected joint Lifetime Plus Payments. You can make this change only once. Before Lifetime Plus Payments begin, you can request the removal of a joint Covered Person within 30 days before a Contract Anniversary by completing the appropriate form. Once Lifetime Plus Payments have begun, you can request the removal of a joint Covered Person within 30 days before a Benefit Anniversary by completing the appropriate form. We process your request on the Contract Anniversary* (or Benefit Anniversary,* as applicable) that occurs immediately after we receive your request in Good Order at our Service Center. For Contracts issued in Nevada, if you remove a joint Covered Person from your Contract we change your additional M&E charge to 0.70% for the Lifetime Plus Benefit with single Lifetime Plus Payments. For Contracts issued in all other states, because we are no longer offering any of the Lifetime Benefits, if you remove a joint Covered Person from your Contract we reserve the right to declare a new additional M&E charge for your selected benefit. However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for your selected benefit with single Lifetime Plus Payments that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. If we change the M&E charge, we adjust the number of accumulation units so that the Contract Value on the anniversary that we process your request remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 After the Benefit Date we do not reduce your Lifetime Plus Payment if you remove a Covered Person from your Contract, but we may increase your payment as follows. We compare your current Lifetime Plus Payment to a payment based on the appropriate percentage for the remaining Covered Person’s current age and the current Contract Value as of the Benefit Anniversary that we process your removal request (see the age band table in the “Lifetime Plus Payments” discussion later in this appendix). If the payment based on the appropriate percentage for the remaining Covered Person’s current age and Contract Value is greater, we increase your annual maximum Lifetime Plus Payment* to this new amount. If you chose to receive the maximum payment, the same increase also applies to the actual Lifetime Plus Payment you receive for the coming year. However, if you chose to receive less than the maximum payment, there is no change to the actual Lifetime Plus Payment you receive for the coming year and we apply the difference between your maximum and actual Lifetime Plus Payment to the Cumulative Withdrawal Value. * For Contracts issued in Nevada, we increase your annual Lifetime Plus Payment to this new amount. NOTE: A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required above. NOTE FOR NON-SPOUSE JOINT OWNERS SELECTING SINGLE LIFETIME PLUS PAYMENTS: Before the Benefit Date, upon the death of any Owner, Lifetime Benefits and any Lifetime Plus Payments end if the Contract Value is positive. This means Lifetime Plus Payments may not be available or may end even if the Covered Person is still alive. NOTE FOR JOINT LIFETIME PLUS PAYMENTS: Covered Persons must continue to qualify as spouses under federal law while a Lifetime Benefit is in effect. If at any time before this you are no longer spouses, you must immediately send us notice. We either divide the Contract in accordance with any applicable court order or law regarding division of assets upon divorce, or remove a Covered Person from the Contract. At this time, we may change the additional M&E charge for your selected benefit as discussed in this section. However, any new additional M&E charge cannot be greater than the maximum listed in the table at the beginning of this appendix. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, your selected Lifetime Benefit, any Lifetime Plus Payments and the Contract all end. NOTE FOR CONTRACTS ISSUED TO CIVIL UNION PARTNERS IN NEW JERSEY:In the state of New Jersey we allow civil union partners to be Joint Owners and/or joint Covered Persons. However, civil union partners are treated differently than persons who are recognized as spouses under the federal tax law and this affects how long Lifetime Plus Payments continue and when your benefit ends. Specifically, with respect to federally recognized spouses, upon the death of one spouse, the surviving spouse can continue the Contract. In addition, if the spouses were joint Covered Persons and had begun receiving Lifetime Plus Payments, the payments would continue for the entire lifetime of the survivor if they elect to continue the Contract. Continuation of the Contract and Lifetime Plus Payments may not always be available to a surviving civil union partner. If Lifetime Plus Payments have begun and the Contract Value has been reduced to zero at the time of the first civil union partner’s death, and the surviving civil union partner is a Covered Person, then Lifetime Plus Payments continue for the entire lifetime of the surviving civil union partner. If instead the Contract Value is positive at the time of the first civil union partner’s death, Lifetime Plus Payments generally stop and the selected Lifetime Benefit ends with the following exception. For Contracts jointly owned by civil union partners, if within one year of the date of death of one civil union partner the surviving civil union partner who is also a Covered Person does not choose to receive payout of the death benefit or take a Full Annuitization, and the Contract Value reduces to zero before the one year anniversary, then Lifetime Plus Payments continue for the entire lifetime of the surviving civil union partner. However, in this instance if the Contract Value is positive on the one year anniversary of the first civil union partner’s death, Lifetime Plus Payments stop and the selected Lifetime Benefit ends on that one year anniversary. For more information about how civil union partnerships affect Lifetime Plus Payments, please see your selected Lifetime Benefit rider. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 IF YOU BEGIN RECEIVING LIFETIME PLUS PAYMENTS · You can no longer remove your selected Lifetime Benefit from the Contract. · Partial Annuitizations are no longer available. · You can no longer make additional Purchase Payments to the Contract and the automatic investment plan is no longer available to you. · The free withdrawal privilege is no longer available to you. However, Lifetime Plus Payments and Cumulative Withdrawals are not subject to a withdrawal charge and do not reduce the Withdrawal Charge Basis. For Contracts issued in Washington, however, Lifetime Plus Payments reduce the Withdrawal Charge Basis. · Excess Withdrawals (including a full withdrawal of the Contract Value) which are available while you are receiving Lifetime Plus Payments are subject to a withdrawal charge and reduce the Withdrawal Charge Basis, as set out in section 6, Expenses – Withdrawal Charge. · Any Excess Withdrawal reduces your annual maximum Lifetime Plus Payment (or your annual Lifetime Plus Payment for Contracts issued in Nevada) proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) on the next Benefit Anniversary after the withdrawal. However, if you take an Excess Withdrawal of your entire remaining Contract Value, or you take an Excess Withdrawal that reduces your Lifetime Plus Payment to below the acceptable minimum, your payments stop and your benefit ends on the Business Day you take the Excess Withdrawal. · The systematic withdrawal program and the dollar cost averaging program are no longer available to you. · You can only change the ownership of this Contract if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The additional M&E charge for the Lifetime Plus Benefit continues until your benefit ends or the Contract Value is zero. · If you selected the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit before January 26, 2009, the additional M&E charge for your benefit decreases as indicated at the beginning of this appendix, and it continues until your benefit ends or the Contract Value is zero. · If you selected the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit from January 26, 2009 until March 31, 2009, the additional M&E charge for your benefit continues until your benefit ends or the Contract Value is zero. · If you have the Quarterly Value Death Benefit, the additional M&E charge for the Quarterly Value Death Benefit continues as long as the death benefit value is greater than zero. · The Contract Value continues to fluctuate as a result of market performance, and decreases on a dollar for dollar basis with each Lifetime Plus Payment, Cumulative Withdrawal* and Excess Withdrawal (including any withdrawal charge). · You can no longer manually reset the 5% Annual Increase under the Lifetime Plus Benefit and we no longer automatically reset the Enhanced 5% Annual Increase under the Lifetime Plus II Benefit or the 10% Annual Increase under the Lifetime Plus 10 Benefit. · We no longer calculate the following values and they all end: the Quarterly Anniversary Value under any of the Lifetime Benefits; the 5% Annual Increase under the Lifetime Plus Benefit; the Highest Annual Increase under the Lifetime Plus II Benefit; and the 10% Annual Increase under the Lifetime Plus 10 Benefit. However, if you selected the Quarterly Value Death Benefit, we continue to calculate the Quarterly Anniversary Value available under that benefit. · We may apply an annual payment increase to your annual maximum Lifetime Plus Payment (or your annual Lifetime Plus Payment for Contracts issued in Nevada) on every Benefit Anniversary after Lifetime Plus Payments have begun and before the older Covered Person’s 91st birthday. If we increase your annual maximum Lifetime Plus Payment (or your annual Lifetime Plus Payment for Contracts issued in Nevada), we reserve the right to change the additional M&E charge for your selected benefit and payment type (single life or joint life) as of the next fifth Benefit Anniversary, subject to the maximum additional M&E charge. This change takes effect 60 days after that fifth Benefit Anniversary if we increased your Lifetime Plus Payment on that Benefit Anniversary or any of the previous four Benefit Anniversaries. · Once Lifetime Plus Payments begin, you cannot stop them unless you take an Excess Withdrawal of the entire Contract Value or you request a Full Annuitization. However, stopping Lifetime Plus Payments by taking an Excess Withdrawal is only available if your Contract Value is greater than the Cumulative Withdrawal Value.* * The Cumulative Withdrawal Benefit was not available under Contracts issued in Nevada. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 NOTE REGARDING THE DEATH BENEFITS:If you begin receiving Lifetime Plus Payments, then, on and after the Benefit Date: · the death benefit that is equal to your Contract Value continues to fluctuate with market performance and decreases on a dollar for dollar basis with each Lifetime Plus Payment we make and any Cumulative Withdrawal or Excess Withdrawal you take (including any withdrawal charge); · the Traditional Death Benefit value under the Traditional Death Benefit no longer increases because you can no longer make additional Purchase Payments; and each Lifetime Plus Payment, Cumulative Withdrawal, and any Excess Withdrawal reduces the Traditional Death Benefit value proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge); and · the Quarterly Anniversary Value under the Quarterly Value Death Benefit (if applicable) decreases proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) for each Lifetime Plus Payment, Cumulative Withdrawal and Excess Withdrawal. LIFETIME PLUS PAYMENTS To begin receiving Lifetime Plus Payments you must submit a payment election form to our Service Center. Lifetime Plus Payments begin on the Benefit Date, which must be the 1st or 15th of a calendar month. The Benefit Date is at least 15 calendar days after your request has been received in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. Under the Lifetime Plus Benefit and Lifetime Plus II Benefit the first available Benefit Date you can select is the one that occurs after the younger Covered Person’s 50th birthday. Under the Lifetime Plus 10 Benefit the first available Benefit Date you can select is the one that occurs after the younger Covered Person’s 65th birthday. Under all benefits, the last available Benefit Date you can select is the one that occurs before the older Covered Person’s 91st birthday. Therefore, under the Lifetime Plus Benefit or Lifetime Plus II Benefit, jointLifetime PlusPayments are not available if there is more than a 40-year age difference between spouses, and jointLifetime PlusPayments are not available under the Lifetime Plus 10 Benefit if there is more than a 25-year age difference between spouses. If you have not begun receiving Lifetime Plus Payments six months before the older Covered Person’s 91st birthday, we send you written notice that the benefit is about to end. If the benefit ends before you begin receiving Lifetime Plus Payments, you will have incurred higher Contract charges without receiving any explicit advantage from selecting it. NOTE: If you added one of the Lifetime Benefits to your Contract when the older Covered Person was age 80, then we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the 5% Annual Increase, Enhanced 5% Annual Increase, or 10% Annual Increase (as applicable). The Benefit Date must occur on either the 1st or the 15th of a calendar month. You can elect to receive Lifetime Plus Payments on an annual, semi-annual, quarterly, monthly or semi-monthly basis. Monthly and semi-monthly payments are only available through an electronic transfer of funds. Each Lifetime Plus Payment amount equals the annual actual Lifetime Plus Payment (or your annual Lifetime Plus Payment for Contracts issued in Nevada) divided by the number of payments we make during the Benefit Year. If the scheduled Lifetime Plus Payment date does not fall on a Business Day, we make payment to you on the next Business Day. If you exercise one of the Lifetime Benefits, we begin making Lifetime Plus Payments as of the Benefit Date. Under the Lifetime Plus Benefit or Lifetime Plus II Benefit, on the Benefit Date, the initial payment is equal to the Benefit Base (for more information, see “The Benefit Base” discussion later in this appendix) multiplied by the age band payment percentage of the Covered Person (or younger Covered Person, if you select joint Lifetime Plus Payments) as follows: The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 Age band of the Covered Person (or younger of the Covered Persons for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage (or annual Lifetime Plus Payment percentage for Contracts issued in Nevada) 50 - 59 4% 60 - 69 5% 70 - 79 6% 80+ 7% Under the Lifetime Plus 10 Benefit, on the Benefit Date, the initial payment is equal to the Benefit Base multiplied by the age band payment percentage of the Covered Person (or younger Covered Person, if you select joint Lifetime Plus Payments) as follows: Age band of the Covered Person (or younger of the Covered Persons for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 - 79 5% 80+ 6% Future Lifetime Plus Payments only decrease if you take an Excess Withdrawal, and they may increase if there are any gains in the Contract Value or when the payment percentage increases based on the age of the Covered Person (for more information see “Automatic Annual Payment Increases to the Lifetime Plus Payments” next in this appendix). However, if you take less than the annual maximum Lifetime Plus Payment that you are entitled to in a Benefit Year, you could reduce the chance that you receive an annual increase to your Lifetime Plus Payment. This risk does not apply to Contracts issued in Nevada because the Cumulative Withdrawal Benefit was not available in that state. An Excess Withdrawal reduces your annual maximum Lifetime Plus Payment (or your annual Lifetime Plus Payment for Contracts issued in Nevada) proportionately by the percentage of Contract Value withdrawn on the next Benefit Anniversary after the withdrawal. Taking Excess Withdrawals may cause Lifetime Plus Payments to stop, and your benefit to end. The annual maximum Lifetime Plus Payment percentage for each age band that is listed in the tables above (or annual Lifetime Plus Payment percentage for Contracts issued in Nevada) was set on the rider effective date and does not change during the life of the benefit. For Contracts issued in Nevada, the initial Lifetime Plus Payment must be at least $100. For all other Contracts, the initial actual Lifetime Plus Payment must either be zero, or at least $100. If we are unable to structure your initial payment so that it complies with these restrictions for the payment frequency you selected, Lifetime Plus Payments are not available to you and we contact you to discuss alternate arrangements. For Contracts issued in Nevada, if you take an Excess Withdrawal that reduces your Lifetime Plus Payment to less than $100 and we cannot restructure your payment so that it is at least $100, you must take an Excess Withdrawal of the entire Contract Value, Lifetime Plus Payments stop, and your benefit ends. For all other Contracts, if you take an Excess Withdrawal that reduces your annual maximum Lifetime Plus Payment to less than $100, you must take an Excess Withdrawal of the entire Contract Value, Lifetime Plus Payments stop, and your benefit ends. Once each Benefit Year you can change the frequency of Lifetime Plus Payments for the following Benefit Year. However, you cannot change the frequency of your payments on or after the Business Day your Contract Value is reduced to zero.* On and after the date that your Contract Value is reduced to zero, you receive the maximum Lifetime Plus Payment you are entitled to at the same frequency you were receiving payments before your Contract Value was reduced to zero. * This restriction does not apply in Nevada. You must provide notice of any requested change to the frequency of your Lifetime Plus Payment to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we change the payment frequency on the Benefit Anniversary and the change remains in effect until the benefit ends or you request another change. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 For Qualified Contracts, if we calculate the required minimum distribution based on the value in this Contract and this amount is greater than your remaining Lifetime Plus Payments for the calendar year, we do one of the following. · For Contracts issued in Nevada, if you will receive at least one more payment before the end of the calendar year, each remaining Lifetime Plus Payment for the calendar year is equal to the remaining required minimum distribution divided by the number of payments remaining. We do not consider this type of increase to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. · For Contracts issued in all other states, if you will receive at least one more payment before the end of the calendar year, each remaining Lifetime Plus Payment for the calendar year is equal to the remaining required minimum distribution divided by the number of payments remaining. However, if this increase causes your actual Lifetime Plus Payment to be greater than the maximum payment, we deduct the extra from the Cumulative Withdrawal Value (if available). We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. · If you will not receive any more payments before the end of the calendar year, we instead send you one payment by the end of the calendar year that is equal to the remaining required minimum distribution and we deduct this payment from the Cumulative Withdrawal Value (ifavailable). We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. We deduct each Lifetime Plus Payment (and any additional payments resulting from a required minimum distribution) proportionately from the Investment Options. We continue to allocate the Contract Value among the Investment Options according to your instructions while your benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect (subject to certain restrictions set out in section 4, Investment Options – Transfers, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this appendix). If you reach a point where the Lifetime Plus Payment you are receiving is greater than your remaining Contract Value, we credit your Contract with the difference of your Lifetime Plus Payment minus your Contract Value immediately before we make the payment. We then make the Lifetime Plus Payment and reduce your Contract Value to zero. We make this credit for tax reasons so that this last payment before the Contract Value is reduced to zero and is taxed as a withdrawal and all subsequent Lifetime Plus Payments are taxed as annuity payments. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal of the entire Contract Value while the benefit is in effect, then Lifetime Plus Payments continue as follows. · For single Lifetime Plus Payments where the Contract is solely owned or owned by a non-individual, Lifetime Plus Payments continue until the death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned and the Joint Owners are not spouses, Lifetime Plus Payments continue until the death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned by spouses, Lifetime Plus Payments continue until the death of any Joint Owner unless the surviving spouse is the Covered Person and elects to continue the Contract. If the surviving spouse is the Covered Person and elects to continue the Contract, Lifetime Plus Payments continue at 100% of the amount that we were paying when both Owners were alive until the death of the Covered Person. · For joint Lifetime Plus Payments, Lifetime Plus Payments continue until the deaths of both Covered Persons. Upon the death of an Owner (or the Annuitant if the Contract is owned by a non-individual) who was also a Covered Person, if the surviving spouse continues the Contract, joint Lifetime Plus Payments continue at 100% of the amount that we were paying when both Covered Persons were alive, or higher if applicable. However, if the surviving spouse elects to receive payout of the death benefit, then Lifetime Plus Payments stop. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. On the maximum permitted Income Date, if your Contract Value is greater than zero, we base Annuity Payments on your Contract Value if it includes a Lifetime Benefit but Lifetime Plus Payments have not begun. If you have not selected an Annuity Option we make payments under the default option described in section 3, The Annuity Phase. However, if your Contract Value is greater than zero and your Contract includes a Lifetime Benefit and Lifetime Plus Payments have begun, we base Annuity Payments on the greater of the Contract Value or Cumulative Withdrawal Value.* In addition, if you choose to take fixed Annuity Payments under either Annuity Option 1 or 3, you instead receive the greater of the following. However, if you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 For single Lifetime Plus Payments, if you choose Annuity Option 1 (Life Annuity) where the sole Annuitant is the sole Covered Person, then the fixed Annuity Payments equal the greatest of: · annual fixed Annuity Payments under Annuity Option 1 based on the greater of the Contract Value or Cumulative Withdrawal Value;* or · the current annual maximum Lifetime Plus Payment available to you. For joint Lifetime Plus Payments, if you choose Annuity Option 3 (Joint and Last Survivor Annuity) with Annuity Payments to continue at a level of 100% to the surviving joint Annuitant, and both joint Annuitants are the joint Covered Persons, then the fixed Annuity Payments equal the greatest of: · annual fixed Annuity Payments under Annuity Option 3 based on the greater of the Contract Value or Cumulative Withdrawal Value;* or · the current annual maximum Lifetime Plus Payment available to you. In addition, if on the maximum permitted Income Date the current annual maximum Lifetime Plus Payment is greater than the annual fixed Annuity Payment based on the Contract Value, we send you any remaining Cumulative Withdrawal Value.* * The Cumulative Withdrawal Benefit was not available under Contracts issued in Nevada. Therefore, on the maximum permitted Income Date, if your Contract Value is greater than zero, we base Annuity Payments on your Contract Value. The Cumulative Withdrawal Benefit The Cumulative Withdrawal Benefit was automatically part of the Lifetime Plus II Benefit and the Lifetime Plus 10 Benefit. It was also automatically part of the Lifetime Plus Benefit in all states except Nevada. There is no additional fee or charge for the Cumulative Withdrawal Benefit. The Cumulative Withdrawal Benefit allows you to control the amount of Lifetime Plus Payment you receive before your Contract Value is reduced to zero. You can change the amount of your actual Lifetime Plus Payment for the following Benefit Year by sending us notice. However, after your Contract Value is reduced to zero you are required to take the maximum payment. You must provide notice of any requested change to your actual Lifetime Plus Payment amount to our Service Center at least 30 days before the Benefit Date or Benefit Anniversary (as applicable). If the change is available, we change your actual Lifetime Plus Payment to your requested amount on the Benefit Date or Benefit Anniversary (as applicable) and the change remains in effect until you request another change or until your Contract Value is reduced to zero. The Cumulative Withdrawal Value is the amount of all annual maximum Lifetime Plus Payments that you did not take. The Cumulative Withdrawal Value does not earn interest and it does not increase or decrease due to the performance of your selected Investment Options. It only increases when you take less than your annual maximum Lifetime Plus Payment and it only decreases when you take a Cumulative Withdrawal. The Cumulative Withdrawal Value remains in your Contract Value and in your death benefit value and does not reduce either value until it is withdrawn as a Cumulative Withdrawal. Your Contract Value also continues to fluctuate with the performance of your selected Investment Options. The Cumulative Withdrawal Benefit is not available to your Beneficiaries* upon death. If you take less than the annual maximum Lifetime Plus Payment you are entitled to in a Benefit Year, you could reduce the chance that you receive any increase to your annual maximum Lifetime Plus Payment. (For more information, see the “Automatic Annual Payment Increases to the Lifetime Plus Payments” discussion that appears next in this appendix.) * However, if you selected joint Lifetime Plus Payments and upon your death your surviving spouse who is also the joint Covered Person elects to continue the Contract, the Cumulative Withdrawal Value is available to your spouse. You can take withdrawals from your Cumulative Withdrawal Value at any time. Any portion of a withdrawal that is less than or equal to your Cumulative Withdrawal Value is a Cumulative Withdrawal, and any portion of a withdrawal that is greater than your Cumulative Withdrawal Value is an Excess Withdrawal. Each Cumulative Withdrawal must be at least $100, or your entire Cumulative Withdrawal Value. Cumulative Withdrawals are not subject to a withdrawal charge and do not reduce your Withdrawal Charge Basis. However, each Cumulative Withdrawal reduces your Contract Value and Cumulative Withdrawal Value on a dollar for dollar basis, and reduces the portion of the Traditional Death Benefit value that is based on Purchase Payments (or the portion of the Quarterly Value Death Benefit value that is based on the Quarterly Anniversary Value, if applicable) proportionately by the percentage of Contract Value withdrawn. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal: · we send you any remaining Cumulative Withdrawal Value, · your Cumulative Withdrawal Benefit ends, · you receive your maximum Lifetime Plus Payment (actual Lifetime Plus Payments are not available after the Contract Value is reduced to zero) at the payment frequency you previously selected, and · your Lifetime Plus Payments continue as indicated in the “When a Lifetime Benefit Ends” discussion that appears later in this appendix. However, if your Contract Value is reduced to zero because of an Excess Withdrawal, your Cumulative Withdrawal Benefit and your selected benefit ends. AUTOMATIC ANNUAL PAYMENT INCREASES TO THE LIFETIME PLUS PAYMENTS On each Benefit Anniversary after the Benefit Date, and before the older Covered Person’s 91st birthday, we may increase your Lifetime Plus Payment if there is any gain in the Contract Value since the previous Benefit Anniversary or when the Lifetime Plus Payment percentage increases based on the age of the Covered Person as follows. For Contracts issued in Nevada: You automatically receive an annual payment increase to your Lifetime Plus Payment if the Contract Value on the current Benefit Anniversary is greater than the Contract Value from one year ago on the previous Benefit Anniversary (or, in the case of the first Benefit Anniversary, on the Benefit Date). If the Contract Value has increased, we calculate the percentage of growth between these two Contract Values and increase your Lifetime Plus Payment by this percentage. For example, if your Contract Value increases by 5%, your annual Lifetime Plus Payment increases by 5%. On each Benefit Anniversary you may also receive an annual payment increase if the annual Lifetime Plus Payment percentage increases based on the current age of the Covered Person (or younger Covered Person in the case of joint Lifetime Plus Payments) and the new percentage, when applied to the Contract Value results in a higher Lifetime Plus Payment. For Contracts issued in all other states: If at the end of the Benefit Year you have taken your annual maximum Lifetime Plus Payment (as actual Lifetime Plus Payments and/or Cumulative Withdrawals) you automatically receive an increase to next year’s annual maximum Lifetime Plus Payment if the Contract Value on the current Benefit Anniversary is greater than the Contract Value from one year ago on the previous Benefit Anniversary (or, in the case of the first Benefit Anniversary, on the Benefit Date). If the Contract Value has increased, we calculate the percentage of growth between these two Contract Values and increase your annual maximum Lifetime Plus Payment by this percentage. For example, if your Contract Value increases by 5%, your annual maximum Lifetime Plus Payment increases by 5%. In addition, you are also eligible to receive an increase to your annual maximum Lifetime Plus Payment regardless of whether or not you have taken your annual maximum Lifetime Plus Payment during the Benefit Year. We increase your annual maximum Lifetime Plus Payment on a Benefit Anniversary if the payment percentage for the current age of the Covered Person (or younger Covered Person in the case of joint Lifetime Plus Payments) multiplied by the Contract Value on the current Benefit Anniversary results in a higher annual maximum Lifetime Plus Payment. In this case, we increase your annual maximum Lifetime Plus Payment to this new value as of the Benefit Anniversary. If your annual actual Lifetime Plus Payment is less than the annual maximum you are entitled to, an automatic annual increase to your annual maximum Lifetime Plus Payment may not increase the actual Lifetime Plus Payment you receive. If you request payments be made to you in a dollar amount, any automatic annual payment increase does not increase your actual Lifetime Plus Payment. If you request payments be made to you in a percentage, any automatic annual payment increase increases the dollar amount of your actual Lifetime Plus Payment, but does not increase your requested percentage. For example, you request an annual actual Lifetime Plus Payment of 80% of your annual maximum, which produces an annual actual Lifetime Plus Payment of $800. If your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment percentage remains at 80%, but you now receive an annual actual Lifetime Plus of $880. If instead you request an annual actual Lifetime Plus Payment of $800, and your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment remains at $800. NOTE: Automatic annual payment increases to the Lifetime Plus Payments are no longer available after the older Covered Person’s 91st birthday, and on or after the Business Day your Contract Value is reduced to zero. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 For Contracts issued in Nevada: If you receive an annual payment increase to your Lifetime Plus Payment, we do not change the additional M&E charge for your selected benefit and payment type (single life or joint life). For Contracts issued in all other states: Because we are no longer offering any of the Lifetime Benefits, if you receive an annual payment increase to your annual maximum Lifetime Plus Payment on the current Benefit Anniversary or any of the previous four Benefit Anniversaries we reserve the right to declare a new additional M&E charge for your selected benefit and payment type (single life or joint life) on the next fifth Benefit Anniversary (for example, on the fifth, tenth and fifteenth Benefit Anniversaries). However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for your selected benefit and payment type (single life or joint life) that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. If you have not received an increase to your Lifetime Plus Payment on any of these five Benefit Anniversaries, we do not change the additional M&E charge for your selected benefit. We make any change to the M&E charge as of the 60th day after the current fifth Benefit Anniversary, or on the next Business Day if the 60th day is not a Business Day. If we change the additional M&E charge, then we adjust the number of accumulation units so that the Contract Value on the 60th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. If this change reduces the additional M&E charge for your benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for your benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to decline the increase. If you decline the increase to the additional M&E charge, you no longer receive future annual payment increases to your annual maximum Lifetime Plus Payment, but you keep the most recent annual payment increase. Also, your annual maximum Lifetime Plus Payment is equal to the annual amount that we established on the current fifth Benefit Anniversary, and it remains fixed at this level until your benefit ends, unless you take an Excess Withdrawal. If you do not notify us of your intention to decline the increase to the additional M&E charge for your benefit during the 30-day notice period, we assume you accept the increase and we make the change. If you accept an increase to the additional M&E charge associated with your benefit, then you continue to be eligible to receive future annual payment increases. THE BENEFIT BASE We base the initial annual maximum Lifetime Plus Payment (or initial Lifetime Plus Payment for Contracts issued in Nevada) on the Benefit Base and the age band payment percentage of the Covered Person(s). You can access the Benefit Base only by taking Lifetime Plus Payments. On the date you begin receiving Lifetime Plus Payments (the Benefit Date), the Benefit Base is equal to the greatest of: · the Contract Value, · the Quarterly Anniversary Value, · for the Lifetime Plus Benefit, the 5% Annual Increase (including the Enhanced 10-Year Value), · for the Lifetime Plus II Benefit, the Highest Annual Increase (including the Enhanced 5% Annual Increase and the Enhanced 10-Year Value), or · for the Lifetime Plus 10 Benefit, the 10% Annual Increase. NOTE:The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment (or initial Lifetime Plus Payment for Contracts issued in Nevada) you receive. Beginning on the Benefit Date, your Lifetime Plus Payment only increases through the automatic annual payment increase feature (which is only available before the older Covered Person’s 91st birthday). NOTE:Under the Lifetime Benefits, we no longer calculate the following values beginning on the earlier of the older Covered Person’s 91st birthday or the Benefit Date: the Quarterly Anniversary Value, the 5% Annual Increase, the Highest Annual Increase, the Enhanced 5% Annual Increase, the Enhanced 10-Year Value, or the 10% Annual Increase. If you have not begun receiving Lifetime Plus Payments as of the older Covered Person’s 91st birthday, these values end and your benefit is no longer available to you. However, if you selected the Quarterly Value Death Benefit, we continue to calculate the Quarterly Anniversary Value under that benefit. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are not included in the portions of the Quarterly Anniversary Value, 5% Annual Increase, Highest Annual Increase, Enhanced 5% Annual Increase, Enhanced 10-Year Value, or the 10% Annual Increase that are based on Contract Value until they are vested. You also do not receive the amount of the bonus credited in the portions of these values that are based on Purchase Payments. THE QUARTERLY ANNIVERSARY VALUE We only calculate the Quarterly Anniversary Value during the Accumulation Phase and before the earlier of the older Covered Person’s 91st birthday or the Benefit Date on which Lifetime Plus Payments begin. We no longer calculate the Quarterly Anniversary Value beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the Quarterly Anniversary Value ends and Lifetime Plus Payments are no longer available to you. If the rider effective date was the Issue Date, the Quarterly Anniversary Value on the Issue Date was equal to the Purchase Payment received on the Issue Date. If the rider effective date occurred after the Issue Date, the Quarterly Anniversary Value on the rider effective date was equal to the Contract Value on that date. On each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Quarterly Anniversary, we process any increase or decrease to the Quarterly Anniversary Value due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day after we do the following calculation. On each Quarterly Anniversary, the Quarterly Anniversary Value is equal to the greater of its value on the immediately preceding Business Day, or the Contract Value as of that Quarterly Anniversary. Any withdrawals taken before the Benefit Date and/or amounts applied to Partial Annuitizations may reduce the Quarterly Anniversary Value by more than the amount withdrawn and/or annuitized. If the Contract Value at the time of withdrawal and/or annuitization is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn and/or annuitized from the Quarterly Anniversary Value. CALCULATING THE 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS BENEFIT We only calculate the 5% Annual Increase before the older Covered Person’s 91st birthday and before the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the 5% Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not exercised the Lifetime Plus Benefit before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the 5% Annual Increase ends and the Lifetime Plus Benefit is no longer available to you. If you selected the Lifetime Plus Benefit at issue, the 5% Annual Increase on the Issue Date was the Purchase Payments received on the Issue Date. If you selected the Lifetime Plus Benefit after issue, or upon a reset of the 5% Annual Increase, the 5% Annual Increase on the rider effective date or reset anniversary is equal to the Contract Value as of the rider effective date or reset anniversary, as applicable. On each Business Day before the tenth Contract Anniversary (or, if applicable, the tenth Contract Anniversary that occurs after the rider effective date or reset anniversary, as applicable) we increase the 5% Annual Increase by the amount of any additional Purchase Payments received that day, and we reduce the 5% Annual Increase proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Contract Anniversary before the tenth Contract Anniversary (or, if applicable, the tenth Contract Anniversary that occurs after the rider effective date or reset anniversary, as applicable) we process any increase or decrease to the 5% Annual Increase due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day, after we do the following anniversary calculations. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 On the first Contract Anniversary (or, if applicable, the first Contract Anniversary that occurs after the rider effective date or reset anniversary, as applicable), the 5% Annual Increase is equal to the following: b + [1.05 x (a – b)] where: a The 5% Annual Increase as of the immediately preceding Business Day. b Purchase Payments* received during the last Contract Year. However, if you selected the Lifetime Plus Benefit at issue and you did not reset the 5% Annual Increase, we exclude any Purchase Payments received within 90 days of the Issue Date. On the second through ninth Contract Anniversaries (or, if applicable, on the second through ninth Contract Anniversaries that occur after the rider effective date or reset anniversary, as applicable), the 5% Annual Increase is equal to the following. d + [1.05 x (c – d + (0.05 x e))] where: c The 5% Annual Increase as of the immediately preceding Business Day. d Purchase Payments* received during the last Contract Year. e Purchase Payments* received during the Contract Year that began two years ago. However, if you selected the Lifetime Plus Benefit at issue and did not reset the 5% Annual Increase, then on the second Contract Anniversary we may exclude any Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. On each Business Day on or after the tenth Contract Anniversary (or, if applicable, on or after the tenth Contract Anniversary that occurs after the rider effective date or reset anniversary, as applicable) the 5% Annual Increase is equal to the Enhanced 10-Year Value and the 5% Annual Increase never exceeds the Enhanced 10-Year Value. To receive the maximum benefit from the 5% Annual Increase, you must wait at least until the 11th Contract Anniversary that occurs after the date we receive your last Purchase Payment, or at least until the 11th Contract Anniversary after any reset anniversary. If you added the Lifetime Plus Benefit to your Contract when the older Covered Person was age 80: · any Purchase Payments received more than 91 days after the rider effective date is not doubled as guaranteed by the 5% Annual Increase before the Lifetime Plus Benefit ends, and · if you want to receive the maximum benefit from the 5% Annual Increase, you have less than one year to begin Lifetime Plus Payments. MANUAL RESETS OF THE 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS BENEFIT Before the older Covered Person’s 81st birthday and before you exercise the Lifetime Plus Benefit, you can reset the 5% Annual Increase to equal the Contract Value if that amount is greater than the 5% Annual Increase on the Contract Anniversary plus 5% of all Purchase Payments received during the last Contract Year. On the first Contract Anniversary, we exclude Purchase Payments received within 90 days of the Issue Date. You can request a reset within 30 days following a Contract Anniversary by completing the appropriate form. We process your reset request as of the immediately preceding Contract Anniversary (the reset anniversary) once we receive your request in Good Order at our Service Center. If the reset anniversary does not fall on a Business Day, we process your request on the next Business Day. When we process your reset request, we change the 5% Annual Increase to equal the Contract Value as of the reset anniversary and we increase the Enhanced 10-Year Value to equal two times the Contract Value as of the reset anniversary. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 For Contracts issued in Nevada, if you reset the 5% Annual Increase we do not change your additional M&E charge for the Lifetime Plus Benefit. For Contracts issued in all other states, because we are no longer offering the Lifetime Plus Benefit, if you reset the 5% Annual Increase we reserve the right to declare a new additional M&E charge for the Lifetime Plus Benefit. We change the additional M&E charge on the 30th day following the reset anniversary, or the next Business Day if the 30th day is not a Business Day. We guarantee that the new additional M&E charge for the Lifetime Plus Benefit is not more than the maximum additional M&E charge for Contracts with the Lifetime Plus Benefit and payment type (single life or joint life) that is set forth in the Fee Tables. If we change the additional M&E charge, we adjust the number of accumulation units so that the Contract Value on the 30th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. NOTE:You cannot request a reset: · on or after the older Covered Person’s 81st birthday, · on or after the Benefit Date that you exercise the Lifetime Plus Benefit, · on or after the Income Date that you take a Full Annuitization, or · if the Contract Value is less than the 5% Annual Increase on the Contract Anniversary plus 5% of all Purchase Payments received during the last Contract Year. On the first Contract Anniversary we exclude Purchase Payments received within 90 days of the Issue Date. CALCULATING THE ENHANCED 10-YEAR VALUE UNDER THE LIFETIME PLUS BENEFIT We only calculate the Enhanced 10-Year Value before the older Covered Person’s 91st birthday and before you exercise the Lifetime Plus Benefit or take a Full Annuitization. We no longer calculate the Enhanced 10-Year Value beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not exercised the Lifetime Plus Benefit before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the Enhanced 10-Year Value ends and the Lifetime Plus Benefit is no longer available to you. If you selected the Lifetime Plus Benefit at issue and you do not reset the 5% Annual Increase, then the Enhanced 10-Year Value on the Issue Date was two times the Purchase Payments received on the Issue Date. If you selected the Lifetime Plus Benefit after issue or if you reset the 5% Annual Increase, then the Enhanced 10-Year Value on the rider effective date or reset anniversary, as applicable, is two times the Contract Value as of the rider effective date or reset anniversary, as applicable. On each Business Day, we increase the Enhanced 10-Year Value by the amount of any additional Purchase Payments received that day, and we reduce the Enhanced 10-Year Value proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). If you selected the Lifetime Plus Benefit at issue and do not reset the 5% Annual Increase, then on the first Contract Anniversary the Enhanced 10-Year Value is equal to the following. · The Enhanced 10-Year Value as of the immediately preceding Business Day. · Plus any Purchase Payments* received within 90 days of the Issue Date excluding the payment received on the Issue Date. · Plus any additional Purchase Payments received on the first Contract Anniversary. · Reduced proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn on the first Contract Anniversary (including any withdrawal charge). On the second through tenth Contract Anniversaries (or, if applicable, on the first through tenth Contract Anniversaries that occur after the rider effective date or reset anniversary, as applicable) we calculate the Enhanced 10-Year Value in the same way that we do on each Business Day other than a Contract Anniversary. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 On the eleventh and later Contract Anniversaries of the Issue Date (or, if applicable, on the eleventh and later Contract Anniversaries that occur after the rider effective date or reset anniversary, as applicable) the Enhanced 10-Year Value is equal to the following. · The Enhanced 10-Year Value as of the immediately preceding Business Day. · Plus any Purchase Payments* received during the Contract Year that began eleven years ago. If you selected the Lifetime Plus Benefit at issue and did not reset the 5% Annual Increase, then on the eleventh Contract Anniversary only we exclude Purchase Payments received within 90 days of the Issue Date. · Plus any additional Purchase Payments received on the current Contract Anniversary. · Reduced proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn on the current Contract Anniversary (including any withdrawal charge). * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. Any withdrawals taken before you exercise the Lifetime Plus Benefit and/or amounts applied to Partial Annuitizations may reduce the 5% Annual Increase and the Enhanced 10-Year Value by more than the amount withdrawn and/or annuitized. If the Contract Value at the time of withdrawal and/or annuitization is less than the 5% Annual Increase and the Enhanced 10-Year Value, we deduct more than the amount withdrawn and/or annuitized from the 5% Annual Increase and the Enhanced 10-Year Value. CALCULATING THE ENHANCED 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS II BENEFIT We only calculate the Enhanced 5% Annual Increases during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the Enhanced 5% Annual Increases beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the Enhanced 5% Annual Increases ends and Lifetime Plus Payments are no longer available to you. If you selected the Lifetime Plus II Benefit at issue, the Enhanced 5% Annual Increase established on the Issue Date was the Purchase Payment received on the Issue Date. If you selected the Lifetime Plus II Benefit after issue, or upon a reset of the Enhanced 5% Annual Increase, the Enhanced 5% Annual Increase established on the rider effective date or reset anniversary is equal to the Contract Value as of the rider effective date or reset anniversary, as applicable. On each Business Day before the tenth Contract Anniversary (or the tenth Contract Anniversary that occurs after the rider effective date or the reset anniversary, as applicable) we increase each Enhanced 5% Annual Increase by the amount of any additional Purchase Payments received that day, and we reduce each Enhanced 5% Annual Increase proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Contract Anniversary on or before the tenth Contract Anniversary (or the tenth Contract Anniversary that occurs after the rider effective date or the reset anniversary, as applicable) we process any increase or decrease to each Enhanced 5% Annual Increase due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day, after we do the following anniversary calculations. On the first Contract Anniversary (or the first Contract Anniversary that occurs after the rider effective date or the reset anniversary, as applicable), each Enhanced 5% Annual Increase is equal to the following: b + [ 1.05 x (a – b) ] where: a the Enhanced 5% Annual Increase as of the immediately preceding Business Day, and b Purchase Payments* received during the last Contract Year. If the rider effective date is the Issue Date and you did not receive an automatic reset of the Enhanced 5% Annual Increase, then (b) does not include any Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 On the second through ninth Contract Anniversaries (or on the second through ninth Contract Anniversaries that occur after the rider effective date or reset anniversary, as applicable), each Enhanced 5% Annual Increase is equal to the following. d + [ 1.05 x (c – d + (0.05 x e)) ] where: c the Enhanced 5% Annual Increase as of the immediately preceding Business Day, d Purchase Payments* received during the last Contract Year, and e Purchase Payments* received during the Contract Year that began two years ago. However, if you selected the Lifetime Plus II Benefit at issue and you did not receive an automatic reset of the Enhanced 5% Annual Increase, then on the second Contract Anniversary (e) does not include any Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. If the Rider Effective Date was the Issue Date, then on each Business Day on or after the tenth Contract Anniversary of the Issue Date the Enhanced 5% Annual Increase is equal to the Enhanced 10-Year Value that was established on the same date. If the Rider Effective Date occurred after the Issue Date, then on each Business Day on or after the tenth Contract Anniversary of the Rider Effective Date the Enhanced 5% Annual Increase is equal to the Enhanced 10-Year Value that was established on the same date. If an automatic reset has occurred, then on each Business Day on or after the tenth Contract Anniversary that occurs after the reset anniversary the Enhanced 5% Annual Increase is equal to the Enhanced 10-Year Value established on the same date. Each Enhanced 5% Annual Increase never exceeds the Enhanced 10-Year Value that was established on the same date. To receive the maximum benefit from the Enhanced 5% Annual Increase, you must wait at least until the 11th Contract Anniversary that occurs after the date we receive your last Purchase Payment, or at least until the 10th Contract Anniversary after any reset anniversary before exercising the Lifetime Plus II Benefit. If you added the Lifetime Plus II Benefit to your Contract when the older Covered Person was age 80: · any Purchase Payments received more than 91 days after the rider effective date are not doubled as guaranteed by the Enhanced 5% Annual Increase before the Lifetime Plus II Benefit ends, and · if you want to receive the maximum benefit from the Enhanced 5% Annual Increase, you have less than one year to begin Lifetime Plus Payments. AUTOMATIC RESETS OF THE ENHANCED 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS II BENEFIT On each Contract Anniversary before the older Covered Person’s 91st birthday and before the Benefit Date that you exercise the Lifetime Plus II Benefit, or the date you take a Full Annuitization, we automatically reset the Enhanced 5% Annual Increase to equal the Contract Value if twice the Contract Value is greater than the most recently established Enhanced 10-Year Value plus all Purchase Payments received within the previous ten Contract Years, but received on or after the most recent reset anniversary, excluding Purchase Payments received within 90 days of the Issue Date. If we automatically reset your Enhanced 5% Annual Increase, we establish an additional Enhanced 5% Annual Increase on the reset anniversary equal to the Contract Value as of the reset anniversary and we establish an additional Enhanced 10-Year Value on the reset anniversary equal to twice the Contract Value as of the reset anniversary. An automatic reset of the Enhanced 5% Annual Increase under the Lifetime Plus II Benefit does not cancel any previously established Enhanced 5% Annual Increases or their associated Enhanced 10-Year Values. This may result in the establishment of several Enhanced 5% Annual Increases and several Enhanced 10-Year Values. We continue to calculate all previously established Enhanced 5% Annual Increases and Enhanced 10-Year Values and use them to determine the Highest Annual Increase. All previously established Enhanced 5% Annual Increases and Enhanced 10-Year Values continue to be calculated and are used in determining the Highest Annual Increase. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 If we reset the Enhanced 5% Annual Increase, we may change the additional M&E charge for the Lifetime Plus II Benefit and payment type (single life or joint life). Because we are no longer offering the Lifetime Plus II Benefit, we reserve the right to declare a new additional M&E charge for this benefit. However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for the Lifetime Plus II Benefit and your selected payment type (single life or joint life) that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. During the period that we calculate the Enhanced 5% Annual Increase, we do not change the additional M&E charge for your benefit if you have not received a reset to the Enhanced 5% Annual Increase. We make any change as of the 60th day after the reset anniversary, or on the next Business Day if the 60th day is not a Business Day. If we change the additional M&E charge, then we adjust the number of accumulation units so that the Contract Value on the 60th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. If this change reduces the additional M&E charge for the benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for the Lifetime Plus II Benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to decline the increase. If you decline the increase to the additional M&E charge, you no longer receive automatic resets and we do not establish any Enhanced 5% Annual Increases or Enhanced 10-Year Values on future Contract Anniversaries, but you keep the most recent reset and the most recent Enhanced 5% Annual Increase and Enhanced 10-Year Value. If you do not notify us of your intention to decline the increase to the additional M&E charge for the Lifetime Plus II Benefit during the 30-day notice period, we assume you have accepted the increase and we make the change. If you accept an increase to the additional M&E charge associated with the Lifetime Plus II Benefit, then you continue to be eligible to receive future resets. NOTE:You must specifically “opt out” of future automatic resets of the Enhanced 5% Annual Increase at a higher additional M&E charge otherwise we assess the higher additional M&E charge. CALCULATING THE ENHANCED 10-YEAR VALUE UNDER THE LIFETIME PLUS II BENEFIT We only calculate each Enhanced 10-Year Value during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the Enhanced 10-Year Value beginning on the earliest of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, all previously established Enhanced 10-Year Values end and Lifetime Plus Payments are no longer available to you. If you selected the Lifetime Plus II Benefit at issue, the Enhanced 10-Year Value established on the Issue Date was twice the Purchase Payments received on the Issue Date. If you selected the Lifetime Plus II Benefit after issue or upon a reset of the Enhanced 5% Annual Increase, then the Enhanced 10-Year Value established on the rider effective date or reset anniversary is equal to twice the Contract Value as of the rider effective date or reset anniversary, as applicable. On each Business Day other than a Contract Anniversary, we increase each Enhanced 10-Year Value by the amount of any additional Purchase Payments received that day, and we reduce each Enhanced 10-Year Value proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). If you select the Lifetime Plus II Benefit at issue, then on the first Contract Anniversary, the Enhanced 10-Year Value established on the Issue Date is equal to the following. · Its value as of the immediately preceding Business Day. · Plus any Purchase Payments* received within 90 days of the Issue Date excluding the payment received on the Issue Date. · Plus any additional Purchase Payments received on the first Contract Anniversary. · Reduced proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn on the first Contract Anniversary (including any withdrawal charge). * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 On the second through tenth Contract Anniversaries (or on the first through tenth Contract Anniversaries that occur after the rider effective date or the reset anniversary, as applicable) we calculate each Enhanced 10-Year Value in the same way that we do on each Business Day other than a Contract Anniversary. On the eleventh and later Contract Anniversaries (or on the eleventh and later Contract Anniversaries that occur after the rider effective date or the reset anniversary, as applicable) each Enhanced 10-Year Value is equal to the following. · Its value as of the immediately preceding Business Day. · Plus any Purchase Payments* received during the Contract Year that began eleven years ago. If you selected the Lifetime Plus II Benefit at issue, then on the eleventh Contract Anniversary only we exclude Purchase Payments received within 90 days of the Issue Date. · Plus any additional Purchase Payments received on the current Contract Anniversary. · Reduced proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn on the current Contract Anniversary (including any withdrawal charge). * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. Any withdrawals taken before the Benefit Date and/or amounts applied to Partial Annuitizations may reduce each Enhanced 5% Annual Increase and each Enhanced 10-Year Value by more than the amount withdrawn and/or annuitized. If the Contract Value at the time of withdrawal and/or annuitization is less than an Enhanced 5% Annual Increase and the Enhanced 10-Year Value, we deduct more than the amount withdrawn and/or annuitized from that Enhanced 5% Annual Increase and its associated Enhanced 10-Year Value. THE HIGHEST ANNUAL INCREASE UNDER THE LIFETIME PLUS II BENEFIT The Highest Annual Increase under the Lifetime Plus II Benefit is the greatest of all the Enhanced 5% Annual Increases. CALCULATING THE 10% ANNUAL INCREASE UNDER THE LIFETIME PLUS 10 BENEFIT We only calculate the 10% Annual Increase during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the 10% Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the 10% Annual Increase ends and Lifetime Plus Payments are no longer available to you. On each Quarterly Anniversary during the period that we calculate the 10% Annual Increase, subject to a 20 year maximum, we apply a 2.5% simple interest increase to the Purchase Payments (or the Contract Value on the rider effective date, if applicable) on each Quarterly Anniversary. In addition, during the period that we calculate the 10% Annual Increase we also automatically reset the 10% Annual Increase to equal the Contract Value if the Contract Value is greater than the 10% Annual Increase on the Quarterly Anniversary. Resets occur during the entire period that we calculate the 10% Annual Increase and are not subject to the 20 year maximum associated with the simple interest increase. An automatic reset of the 10% Annual Increase may result in a higher M&E charge as described later in this appendix. If you selected the Lifetime Plus 10 Benefit at issue, both the 10% Annual Increase and the increase base on the Issue Date were equal to the Purchase Payment received on the Issue Date. If you selected the Lifetime Plus 10 Benefit after issue, both the 10% Annual Increase and the increase base on the rider effective date were equal to the Contract Value as of the rider effective date. On each Business Day, we increase both the 10% Annual Increase and the increase base by the amount of any additional Purchase Payments received that day, and we reduce both the 10% Annual Increase and the increase base proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 On each Quarterly Anniversary on or before the 20th Contract Anniversary (or, if applicable, on each Quarterly Anniversary that occurs on or before the 20th anniversary of the rider effective date), the 10% Annual Increase is equal to the following: a + 0.025 (b – c) Where: a The 10% Annual Increase as of the immediately preceding Business Day; b The increase base as of the immediately preceding Business Day; and c Purchase Payments* received on or after the previous Quarterly Anniversary. However, if you selected the Lifetime Plus 10 Benefit at issue then we exclude any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. We then compare the 10% Annual Increase to the current Contract Value as of the Quarterly Anniversary. If the Contract Value is greater than the 10% Annual Increase, we reset both the 10% Annual Increase and the increase base to equal the Contract Value. These Quarterly Anniversary resets continue during theentire period that we calculate the 10%Annual Increase and are not subject to the 20 year maximum associated with the simple interest increase. If we reset the 10% Annual Increase at any time during the Contract Year, we may change the additional M&E charge for the Lifetime Plus 10 Benefit on the next Contract Anniversary. Because we are no longer offering the Lifetime Plus 10 Benefit, we reserve the right to declare a new additional M&E charge for this. However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for the Lifetime Plus 10 Benefit and your selected payment type (single life or joint life) that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. During the period that we calculate the 10% Annual Increase, we do not change the additional M&E charge for the Lifetime Plus 10 Benefit on a Contract Anniversary if you have not received a reset during the previous Contract Year. We make any change to the additional M&E charge for the Lifetime Plus 10 Benefit as of the 60th day after the Contract Anniversary, or on the next Business Day if the 60th day is not a Business Day. If we change the additional M&E charge, then we adjust the number of accumulation units so that the Contract Value on the 60th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. If this change reduces the additional M&E charge for the Lifetime Plus 10 Benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for the Lifetime Plus 10 Benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to decline the increase. If you decline the increase to the additional M&E charge, you no longer receive automatic resets to the 10% Annual Increase, but you keep all previous resets. If you do not notify us of your intention to decline the increase to the additional M&E charge for the Lifetime Plus 10 Benefit during the 30-day notice period, we assume you have accepted the increase and we make the change. If you accept an increase to the additional M&E charge associated with the Lifetime Plus 10 Benefit, then you continue to be eligible to receive future resets. NOTE:You must specifically “opt out” of future automatic resets of the 10% Annual Increase at a higher additional M&E charge otherwise we assess the higher additional M&E charge. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING NOTE REGARDING TRANSFERS FOR CONTRACTS WITH A LIFETIME BENEFIT: We do not count any transfers made under the quarterly rebalancing program for the Lifetime Benefits against any free transfers we allow. We also waive the required minimum transfer amount for transfer made under the quarterly rebalancing program for one of the Lifetime Benefits. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 These restrictions apply only to Contracts with one of the Lifetime Benefits while the benefit is in effect. Your Investment Option allocation instructions must always comply with these restrictions. When you selected one of these benefits, you consented to have us rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under these benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. If you selected the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit from January 26, 2009 until March 31, 2009: We require that you have 100% of your total Contract Value in the Group C Investment Options, and we do not permit you to have any of your Contract Value in the Group A or Group B Investment Options. If you selected one of the Lifetime Benefits before January 26, 2009:We restrict your selection of certain Investment Options and the percentage of Contract Value that you can have in certain Investment Options as follows. We only allow you to make allocations and transfers to and from the Group A and Group B Investment Options as long as you do not exceed these limitations. · You cannot have more than 25% of your total Contract Value in the Group A Investment Options. · You cannot have more than 70% of your total Contract Value in both Group A and Group B Investment Options. · We do not limit the amount of Contract Value that you can have in the Group C Investment Options. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 Group A Investment Options(1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)For any Lifetime Benefit added to your Contract before January 26, 2009, the following funds are included in the Group C Investment Options and are not included in the Group A Investment Options: AZL Fusion Growth Fund, Franklin Income Securities Fund, and Franklin Templeton VIP Founding Funds Allocation Fund. Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund These Investment Option allocation and transfer restrictions end when your benefit ends. In addition, on each Quarterly Anniversary we automatically rebalance the amount of Contract Value in each of your selected Investment Options to return you to your selected Investment Option allocation mix based on your most recent allocation instructions for future Purchase Payments. The rebalancing occurs at the end of the last Business Day before the Quarterly Anniversary, so that it is in effect on the Quarterly Anniversary. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Quarterly rebalancing helps you maintain your specified allocation mix among the different Investment Options. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Group A or Group B. Transfers of Contract Value between the Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the restrictions for your selected benefit or we reject your change. We do not recategorize the Investment Options currently available under the Contract, but we may add or remove Investment Options from your Contract in the future. We secure all necessary SEC and other governmental approvals before removing an Investment Option. If we do, we provide written notice regarding additions or deletions to the Investment Option groups. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 NOTE REGARDING THE MINIMUM TRANSFER AMOUNT:We waive the $1,000 minimum transfer amount for transfers made under the allocation and transfer restrictions for the Lifetime Benefits. TAXATION OF LIFETIME PLUS PAYMENTS Lifetime Plus Payments that you receive before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. While tax law is not entirely clear as to the proper tax treatment, we intend to treat Lifetime Plus Payments that you receive on or after your Contract Value has been reduced to zero as Annuity Payments under a Full Annuitization. For Qualified Contracts, the entire Lifetime Plus Payment is most likely subject to ordinary income tax. In addition, if any Owner is younger than age 59½, Lifetime Plus Payments may be subject to a 10% federal penalty tax. Lifetime Plus Payments are not subject to a withdrawal charge. If you are taking withdrawals from the Contract under Section 72(t) or 72(q) of the Code and you begin Lifetime Plus Payments before the required series of withdrawals is complete, you may incur a 10% federal penalty tax. WHEN A LIFETIME BENEFIT ENDS Before the Benefit Date, your benefit ends upon the earliest of the following. · The Business Day we process your request to remove your selected Lifetime Plus Benefit from the Contract (the rider termination date). · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, upon the death of any Joint Owner, the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. This means your Lifetime Benefit may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. · The older Covered Person’s 91st birthday. · The Business Day before the Income Date that you take a Full Annuitization, including a required Full Annuitization on the maximum permitted Income Date. For more information, see section 3, The Annuity Phase. · The Business Day we process your request for a full withdrawal. · When the Contract ends. On and after the Benefit Date that you begin receiving Lifetime Plus Payments, your benefit ends upon the earliest of the following. · The Business Day you take an Excess Withdrawal of the entire Contract Value. (For Contracts issued in Nevada, if you take an Excess Withdrawal that reduces your Lifetime Plus Payment to less than $100 and we cannot restructure your payment so that it is at least $100, you must take an Excess Withdrawal of the entire Contract Value. For Contracts issued in all other states, if you take an Excess Withdrawal that reduces your annual maximum Lifetime Plus Payment to less than $100, you must take an Excess Withdrawal of the entire Contract Value.) · The Business Day before the Income Date that you take a Full Annuitization. · For single Lifetime Plus Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Plus Payments when the Contract is jointly owned and the Joint Owners are not spouses, the date of death of any Joint Owner. · For single Lifetime Plus Payments when the Contract is jointly owned by spouses, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and elects to continue the Contract. If the surviving spouse who is also the Covered Person continues the Contract, your benefit ends on the date of death of the Covered Person. · For joint Lifetime Plus Payments, the date of death of both Covered Persons. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse, who is also a Covered Person, elects to receive payout of the death benefit instead of continuing the Contract, then Lifetime Plus Payments stop and your benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. Also, if joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and the Lifetime Benefit ends as of this date of death. · When the Contract ends. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 APPENDIX F – THE ORIGINAL QUARTERLY VALUE DEATH BENEFIT The original Quarterly Value Death Benefit was available from May 1, 2007 through April 30, 2010. The only difference between this benefit and the currently available benefit that is discussed in section 11.c, Other Optional Benefits is that the currently available benefit requires selection of Investment Protector, Income Protector or Investment Plus. APPENDIX G – PREVIOUS VERSIONS OF INVESTMENT PROTECTOR AND INCOME PROTECTOR INVESTMENT PROTECTOR Investment Protector (08.09) was available from July 22, 2009 through April 30, 2010. If your Contract includes Investment Protector (08.09), your current rider charge is 0.80% of the Target Value and the guarantee percentage we use to calculate the Target Value is 95%. The Investment Option Groups are as follows: TABLE 1: Investment Option Groups for Investment Protector Group A Investment Options AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL S&P 500 Index Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 INCOME PROTECTOR Income Protector (08.09) was available from July 22, 2009 through April 30, 2010. If your Contract includes Income Protector (08.09), your current rider charge is 1.05% for single Lifetime Plus Payments and 1.20% for joint Lifetime Plus Payments. The Annual Maximum Lifetime Plus Payment Table for Income Protector (08.09) is as follows: Annual Maximum Lifetime Plus Payment Table for the Income Protector (08.09) Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 - 79 4.5% 80+ 5.5% The exercise age for Income Protector (08.09) is age 65. The number of guarantee years is 20 and the annual increase percentage is 8%. The Investment Option restriction is 100% to Group C for Income Protector (08.09) and the Investment Options available under Group C are as follows: Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 FOR SERVICE OR MORE INFORMATION In order to help you understand how your Contract Values vary over time and under different sets of assumptions, we provide you with certain personalized illustrations upon request and free of charge. You can request illustrations by contacting your Financial Professional. Illustrations demonstrate how your Contract Value, cash surrender value and death benefits change based on the investment experience of the Investment Options or the hypothetical rate of return. The illustrations are hypothetical and may not be used to project or predict investment results. You can review and copy information about us, the Separate Account, the prospectus and the SAI at the SEC’s Public Reference Room in Washington, D.C. You may obtain information about the operation of the Public Reference Room by calling (202) 551-8090. The SEC also maintains a website (http://www.sec.gov). The prospectus, the SAI and other information about the Contract are available on the EDGAR database on the SEC’s website. If you do not have access to the website, you can get copies of information from the website upon payment of a duplication fee by writing to: Public Reference Section of the Commission treet, NE Washington, DC 20549 You can contact us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 If you need service (such as changes in Contract information, inquiry into Contract Values, to request a withdrawal, etc.), please contact our Service Center: Allianz Life Insurance Company of North America P.O. Box 561 Minneapolis, MN 55440-0561 (800) 624-0197 If you are sending an application and/or a check to purchase a new Contract, you should send the materials to the address listed on your application. Applications and Purchase Payments you send to our home office address are forwarded to the address listed on your application, which may delay processing of your application. The Allianz VisionSM Variable Annuity Contract Prospectus – April 29, 2011 STATEMENT OF ADDITIONAL INFORMATION ALLIANZ VISIONSM INDIVIDUAL FLEXIBLE PURCHASE PAYMENT VARIABLE DEFERRED ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® VARIABLE ACCOUNT B (THE SEPARATE ACCOUNT) AND ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA (ALLIANZ LIFE, WE, US, OUR) JANUARY 24, 2010 This is not a prospectus. This Statement of Additional Information (SAI) should be read in conjunction with the prospectus for the Contract, which is dated the same date as this SAI. Definitions of capitalized terms can be found in the glossary in the prospectus. The prospectus is incorporated in this SAI by reference. The prospectus for the Contract concisely sets forth information that a prospective investor ought to know before investing. For a copy of the Contract’s prospectus, call or write us at: Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416 (800) 624-0197 TABLE OF CONTENTS Allianz Life…………… 2 Experts…………… 2 Legal Opinions…………… 2 Distributor…………… 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….…… 3 General…………… 3 Diversification…………… 4 Owner Control……………. 4 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 5 Annuity Provisions…………… 6 Annuity Units/Calculating Annuity Payments……………. 7 Mortality and Expense Risk Guarantee…………… 7 Financial Statements…………… 7 Appendix – Condensed Financial Information…………… 8 VISSAI-0111 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 1 ALLIANZ LIFE Allianz Life is a stock life insurance company organized under the laws of the state of Minnesota in 1896. We are a subsidiary of Allianz of America, Inc. (AZOA), a financial holding company. AZOA is a subsidiary of Allianz SE, a provider of integrated financial services. Allianz SE is headquartered in Munich, Germany, and has sales outlets throughout the world. We offer fixed and variable annuities and individual life insurance. Allianz Life does not have a separate custodian for the assets owned through the Separate Account. Most mutual fund shares are not in certificated form, and as such, Allianz Life in effect acts as self custodian for the non-certificated shares we own through the Separate Account. EXPERTS The financial statements of Allianz Life Variable Account B as of and for the year or period ended December 31, 2009 (including the statements of changes in net assets for each of the years or periods in the two year period then ended and the financial highlights for each of the periods presented) and the consolidated financial statements and supplemental schedules of Allianz Life Insurance Company of North America as of December 31, 2009 and 2008 and for each of the years in the three-year period ended December 31, 2009, are included in Part C of the Registration Statement in reliance upon the report of KPMG LLP, independent registered public accounting firm, also included in Part C, and upon the authority of said firm as experts in accounting and auditing. The audit report covering the December 31, 2009 financial statements and supplemental schedules of Allianz Life Insurance Company of North America refers to a change in the method of evaluating other-than-temporary impairments of fixed maturity securities due to the adoption of accounting requirements issued by the Financial Statement Standards Board (FASB), as of January 1, 2009, as well as an adoption of accounting guidance issued by the FASB related to fair value measurements, effective January 1, 2008. The principal business address of KPMG LLP is 4200 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN. LEGAL OPINIONS Stewart D. Gregg, Senior Securities Counsel of Allianz Life, has provided legal advice on certain matters in connection with the issuance of the Contracts. DISTRIBUTOR Allianz Life Financial Services, LLC (Allianz Life Financial (previously USAllianz Investor Services, LLC)), a wholly owned subsidiary of Allianz Life Insurance Company of North America, acts as the distributor. Allianz Life Financial does not sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other third-party broker/dealers registered under the Securities Exchange Act of 1934 (selling firms) for the sale of the Contracts. The Contracts are offered to the public on a continuous basis. We anticipate continuing to offer the Contracts, but reserve the right to discontinue the offering. We pay commissions for sales of the Contracts. Allianz Life Financial passes through most of the commissions it receives to selling firms for their sales. Allianz Life Financial received sales compensation with respect to the Contracts issued under Allianz Life Variable Account B in the following amounts during the last three calendar years: Calendar Year Aggregate Amount of Commissions Paid to Allianz Life Financial Aggregate Amount of Commissions Retained by Allianz Life Financial After Payments to Selling Firms $0 $0 $0 We may fund Allianz Life Financial’s operating and other expenses including: overhead; legal and accounting fees; registered representative training; deferred compensation and insurance benefits for registered representatives; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. We also pay for Allianz Life Financial’s operating and other expenses, including overhead, legal and accounting fees. As described above, Allianz Life Financial sells its Contracts primarily through “wholesaling,” in which Allianz Life Financial sells contracts through a large group of mostly non-affiliated broker/dealer firms. Currently, Allianz Life Financial has agreements with approximately 1,044 retail broker/dealers to sell its Contracts. All of the broker/dealer firms except one are non-affiliated. As described in the prospectus, Allianz Life Financial may pay marketing support payments to certain of these firms for providing marketing support services in the sale of the Contracts. Currently, Allianz The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 2 Life Financial makes marketing support payments to approximately 37 firms. These payments vary in amount. In 2009, the five firms receiving the largest payments, ranging from $327,900 to $2,595,212, are listed below. Marketing support payments may also be made to managers of Investment Options or their affiliates for providing Investment Option information and marketing support. Firm Name 1 LPL Financial Network 2 AIG Advisor Group 3 Wells Fargo 4 National Planning Holdings 5 Raymond James REDUCTION OR ELIMINATION OF THE WITHDRAWAL CHARGE We may reduce or eliminate the amount of the withdrawal charge on the Contracts when Contract sales are made to individuals or to a group of individuals in a manner that results in savings of sales expenses. We will determine the entitlement to a reduction of the withdrawal charge after examination of the following factors: · the size of the group; · the total amount of Purchase Payments expected to be received from the group; · the nature of the group for which the Contracts are purchased, and the persistency expected in that group (for example, the expectation that the Owners will continue to hold the Contracts for a certain period of time); · the purpose for which the Contracts are purchased and whether that purpose makes it likely that expenses will be reduced; and · any other circumstances which we believe to be relevant to determining whether reduced sales or administrative expenses may be expected. None of these reductions are contractually guaranteed. We may eliminate the withdrawal charge when the Contracts are issued to an officer, director or employee of Allianz Life or any of its affiliates. We may reduce or eliminate the withdrawal charge when the Contract is sold by a registered representative appointed with Allianz Life to any members of his or her immediate family and the commission is waived. In no event will any reduction or elimination of the withdrawal charge be permitted where the reduction or elimination will be unfairly discriminatory to any person. FEDERAL TAX STATUS NOTE: The following description is based upon our understanding of current federal income tax law applicable to annuities in general. We cannot predict the probability that any changes in such laws will be made. Purchasers are cautioned to seek competent tax advice regarding the possibility of such changes. We do not guarantee the tax status of the Contracts. Purchasers bear the complete risk that the Contracts may not be treated as “annuity contracts” under federal income tax laws. It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations. Moreover, no attempt has been made to consider any applicable state or other tax laws. General Section 72 of the Internal Revenue Code of 1986, as amended (the Code) governs taxation of annuities in general. An Owner is generally not taxed on increases in the value of a Contract until distribution occurs, either in the form of a lump sum payment or as Annuity Payments. For a lump sum payment received as a full withdrawal (total redemption) or death benefit, the recipient is taxed on the portion of the payment that exceeds the cost basis of the Contract (your investment). For Non-Qualified Contracts, this cost basis is generally the Purchase Payments, while for Qualified Contracts there may be no cost basis. The taxable portion of the lump sum payment is taxed at ordinary income tax rates. A partial withdrawal results in tax on any gain in the Contract (for example, the difference, if any, between the Contract Value immediately before the withdrawal, unreduced by any charges, and the Contract’s cash basis). Lump sum withdrawals, whether partial or full, may also be subject to a federal penalty tax equal to 10% of the taxable amount. For Annuity Payments, the portion of each payment included in income equals the excess of the payment over the exclusion amount. The exclusion amount for Annuity Payments based on a variable Annuity Option is determined by dividing the investment in the Contract (adjusted for any period certain or refund guarantee) by the number of years over which the annuity is expected to be paid (which is determined by Treasury Regulations). The exclusion amount for The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 3 Annuity Payments based on a fixed Annuity Option is determined by multiplying the Annuity Payment by the ratio that the investment in the Contract (adjusted for any period certain or refund guarantee) bears to the expected return under the Contract. Annuity Payments received after the investment in the Contract has been recovered (for example, when the total of the excludable amounts equal the investment in the Contract) are fully taxable. The taxable portion of an Annuity Payment is taxed at ordinary income tax rates. For certain types of Qualified Contracts there may be no cost basis in the Contract within the meaning of Section 72 of the Code. Owners, Annuitants and Beneficiaries under the Contracts should seek competent financial advice about the tax consequences of any distributions. We are taxed as a life insurance company under the Code. For federal income tax purposes, the Separate Account is not a separate entity from us, and its operations form a part of Allianz Life. Although the likelihood of legislative changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation or otherwise. Consult a tax adviser with respect to legislative developments and their effect on the Contract. We have the right to modify the Contract in response to legislative changes that could otherwise diminish the favorable tax treatment that annuity Owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. Diversification Section 817(h) of the Code imposes certain diversification standards on the underlying assets of variable annuity contracts. The Code provides that a variable annuity contract will not be treated as an annuity contract for any period (and any subsequent period) for which the investments are not adequately diversified in accordance with regulations prescribed by the United States Treasury Department (Treasury Department). Disqualification of the Contract as an annuity contract would result in the imposition of federal income tax to the Owner with respect to earnings allocable to the Contract before the receipt of Annuity Payments under the Contract. The Code contains a safe harbor provision which provides that annuity contracts, such as the Contract, meet the diversification requirements if, as of the end of each quarter, the underlying assets meet the diversification standards for a regulated investment company and no more than 55% of the total assets consist of cash, cash items, U.S. government securities and securities of other regulated investment companies. On March 2, 1989, the Treasury Department issued regulations (Treas. Reg. 1.817-5) which established diversification requirements for the Investment Options underlying variable contracts such as the Contract. The regulations amplify the diversification requirements for variable contracts set forth in the Code and provide an alternative to the safe harbor provision described above. Under these regulations, an Investment Option will be deemed adequately diversified if: · no more than 55% of the value of the total assets of the Investment Option is represented by any one investment; · no more than 70% of the value of the total assets of the Investment Option is represented by any two investments; · no more than 80% of the value of the total assets of the Investment Option is represented by any three investments; and · no more than 90% of the value of the total assets of the Investment Option is represented by any four investments. The Code provides that for purposes of determining whether or not the diversification standards imposed on the underlying assets of variable contracts by Section 817(h) of the Code have been met, “each United States government agency or instrumentality shall be treated as a separate issuer.” We intend that all Investment Options underlying the Contracts will be managed by the investment advisers in such a manner as to comply with these diversification requirements. Owner Control The Treasury Department has indicated that the diversification regulations do not provide guidance regarding the circumstances in which Owner control of the investments of the Separate Account will cause the Owner to be treated as the owner of the assets of the Separate Account, thereby resulting in the loss of favorable tax treatment for the Contract. In certain circumstances, owners of variable annuity contracts have been considered for federal income tax purposes to be the owners of the assets of the separate account, supporting their contracts due to their ability to exercise investment control over those assets. When this is the case, the contract owners have been currently taxed on income and gains attributable to the variable account assets. There is little guidance in this area, and some features of our Contracts, such as the flexibility of an Owner to allocate Purchase Payments and transfer amounts among the investment divisions of the Separate Account, have not been explicitly addressed in published rulings. While we believe that the Contracts do not The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 4 give Owners investment control over Separate Account assets, we reserve the right to modify the Contracts as necessary to prevent an Owner from being treated as the owner of the Separate Account assets supporting the Contract. Contracts Owned by Non-Individuals Under Section 72(u) of the Code, the investment earnings on Purchase Payments for the Contracts will be taxed currently to the Owner if the Owner is a non-individual, for example, a corporation or certain other entities. Such Contracts generally will not be treated as annuities for federal income tax purposes. However, this treatment is not applied to Contracts held by a trust or other entity as an agent for an individual or to Contracts held by qualified retirement plans. Purchasers should consult a tax adviser before purchasing a Contract to be owned by a non-individual. Income Tax Withholding All distributions or the portion thereof which is included in the gross income of the Owner are subject to federal income tax withholding. Generally, amounts are withheld from periodic payments at the same rate as wages and at the rate of 10% from non-periodic payments. However, the Owner, in most cases, may elect not to have taxes withheld or to have withholding done at a different rate. Certain distributions from retirement plans qualified under Section 401 of the Code, which are not directly rolled over to another eligible retirement plan or individual retirement account or Individual Retirement Annuity, are subject to a mandatory 20% withholding for federal income tax. The 20% withholding requirement generally does not apply to: · a series of substantially equal payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated Beneficiary, or for a specified period of ten years or more; or · distributions which are required minimum distributions; or · the portion of the distributions not included in gross income (for example, returns of after-tax contributions); or · hardship withdrawals. Participants should consult a tax adviser regarding withholding requirements. Required Distributions In order to be treated as an annuity contract for federal income tax purposes, Section 72(s) of the Code requires any non-qualified contract to contain certain provisions specifying how your interest in the contract will be distributed in the event of the death of an owner. Specifically, with regard to this Contract, Section 72(s) requires that: · if any Owner dies on or after the Income Date, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract will be distributed at least as rapidly as under the method of distribution being used as of the date of such Owner’s death; and · if any Owner dies before the Income Date, the entire interest in the Contract will be distributed within five years after the date of such Owner’s death. These requirements will be considered satisfied as to any portion of an Owner’s interest which is payable to or for the benefit of a designated Beneficiary and which is distributed over the life of such designated Beneficiary or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. If the Owner is a non-individual, then the death or change of an Annuitant is treated as the death of the Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. Qualified Contracts The Contract is designed to be used under various types of qualified plans. Because of the minimum Purchase Payment requirements, these Contracts may not be appropriate for some periodic payment retirement plans. Taxation of participants in each Qualified Contract varies with the type of plan and terms and conditions of each specific plan. Owners, Annuitants and Beneficiaries are cautioned that benefits under a Qualified Contract may be subject to the terms and conditions of the plan regardless of the terms and conditions of the Contracts issued pursuant to the plan. Some retirement plans are subject to distribution and other requirements that are not incorporated into our administrative procedures. We are not bound by the terms and conditions of such plans to the extent such terms conflict with the terms of The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 5 a Contract, unless we specifically consent to be bound. Owners, participants and Beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the Contracts comply with applicable law. General descriptions of the types of qualified plans with which the Contracts may be used can be found in the prospectus. Such descriptions are not exhaustive and are for general informational purposes only. The tax rules regarding qualified plans are very complex and will have differing applications, depending on individual facts and circumstances. Each purchaser should obtain competent tax advice before purchasing a Contract issued under a qualified plan. On July 6, 1983, the Supreme Court decided in Arizona Governing Committee v. Norris that optional annuity benefits provided under an employer’s deferred compensation plan could not, under Title VII of the Civil Rights Act of 1964, vary between men and women. The Contracts sold by us in connection with qualified plans may utilize annuity tables that do not differentiate on the basis of sex. Qualified plans include special provisions restricting Contract provisions that may otherwise be available and described in this SAI. Generally, Contracts issued pursuant to qualified plans are not transferable except upon withdrawal or annuitization. Various penalty and excise taxes may apply to contributions or distributions made in violation of applicable limitations. Furthermore, certain withdrawal penalties and restrictions may apply to withdrawals from Qualified Contracts. Many withdrawals from Qualified Contracts can be rolled over to an IRA or another qualified retirement plan. If you receive a withdrawal from a Qualified Contract that could be rolled over and you do not elect to make a direct rollover of that amount to an IRA or qualified plan, by law 20% of the taxable amount must be withheld by us for taxes. In situations where this mandatory tax withholding does not apply, other tax amounts may be withheld unless you elect out of the withholding. You may request more detailed information about income tax withholding at the time of a withdrawal. For more information, see prospectus section 7, Taxes – Distributions – Qualified Contracts. Pension and Profit-Sharing Plans. Sections 401(a) and 401(k) of the Code permit employers, including self-employed individuals, to establish various types of retirement plans for employees. These retirement plans may permit the purchase of the Contracts to provide benefits under the plan. Contributions to the plan for the benefit of employees will not be included in the gross income of the employee until distributed from the plan. The tax consequences to participants may vary, depending upon the particular plan design. However, the Code places limitations and restrictions on all plans, including on such items as: amount of allowable contributions; form, manner and timing of distributions; transferability of benefits; vesting and nonforfeitability of interests; nondiscrimination in eligibility and participation; and the tax treatment of distributions and withdrawals. Participant loans are not allowed under the Contracts purchased in connection with these plans.For more information, see prospectus section 7, Taxes – Qualified Contracts. Purchasers of Contracts for use with pension or profit-sharing plans should obtain competent tax advice as to the tax treatment and suitability of such an investment. We may choose not to allow pension or profit-sharing plans to purchase this Contract. ANNUITY PROVISIONS We base Annuity Payments upon the following: · Whether you request fixed payments, variable payments, or a combination of both fixed and variable Annuity Payments. · The adjusted Contract Value on the Income Date. · The Annuity Option you select. · The age of the Annuitant and any joint Annuitant. · The sex of the Annuitant and any joint Annuitant where allowed. We guarantee fixed Annuity Payments as to dollar amount and the amount does not vary with the investment experience of an Investment Option. If you request fixed Annuity Payments, the amount of adjusted Contract Value that you apply to fixed Annuity Payments will be placed in our general account and it will not participate in the investment experience of the Investment Options. Variable payments are not predetermined as to dollar amount and will vary in amount with the investment experience of the Investment Option(s) you select. We use Annuity Units to determine the amount of any variable Annuity Payments you elect to receive. The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 6 Annuity Units/Calculating Variable Annuity Payments The first Annuity Payment is equal to the amount of Contract Value you are applying to variable Annuity Payments on the Income Date, divided first by $1,000 and then multiplied by the appropriate variable annuity payout factor for each $1,000 of value for the Annuity Option you selected. We will then purchase a fixed number of Annuity Units on the Income Date for each subaccount of the Investment Options you select. We do this by dividing the amount of the first Annuity Payment among the subaccounts for your selected Investment Options according to your most recent allocation instructions. We then divide the amount in each subaccount by the Annuity Unit value for each subaccount on the Income Date. We determine the Annuity Unit value on each Business Day as follows: · multiply the Annuity Unit value for the immediately preceding Business Day by the net investment factor for the current Business Day; and · divide by the assumed net investment factor for the current Business Day. The assumed net investment factor for the current Business Day is one plus the annual AIR adjusted to reflect the number of calendar days that have elapsed since the immediately preceding Business Day. We will allow an AIR of 3%, 5% or 7% based on your selection and applicable law. Thereafter, the number of Annuity Units in each subaccount generally remains unchanged unless you make a transfer. However, the number of Annuity Units will change if Annuity Option 3 is in effect, one Annuitant dies, and the Owner requests Annuity Payments at 75% or 50% of the previous payment amount. All calculations will appropriately reflect the payment frequency you selected. The Annuity Payment on each subsequent payment date is equal to the sum of the Annuity Payments for each subaccount. We determine the Annuity Payment for each subaccount by multiplying the number of Annuity Units allocated to the subaccount by the Annuity Unit value for that subaccount on the payment date. MORTALITY AND EXPENSE RISK GUARANTEE Allianz Life guarantees that the dollar amount of each Variable Annuity Payment after the first Annuity Payment will not be affected by variations in mortality and expense experience. FINANCIAL STATEMENTS The audited consolidated financial statements of Allianz Life as of and for the year ended December 31, 2009 are included in Part C of the Registration Statement and are incorporated herein by reference. The financial statements should be considered only as bearing upon the ability of Allianz Life to meet its obligations under the Contracts. The audited financial statements of the Separate Account as of and for the year ended December 31, 2009 are also included in Part C of the Registration Statement and are incorporated herein by reference. The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 7 APPENDIX – CONDENSED FINANCIAL INFORMATION The financial statements of Allianz Life Insurance Company of North America and the financial statements of Allianz Life Variable Account B are included in Part C of the Registration Statement. Accumulation Unit value (AUV) information corresponding to the highest and lowest M&E charges for the benefits we currently offer under this Contract are found in Appendix B to the prospectus. AUV information for other expense levels and for optional benefits that we no longer offer under this Contract are found below. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. Key to Benefit Option* M&E Charge VISB 1 Allianz Vision – Contract with the Bonus Option 1.70% VISB 10 Allianz Vision – Contract with the Bonus Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with the Bonus Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.95% VISB 11 Allianz Vision – Contract with the Bonus Option and the Target Date Retirement Benefit 2.10% VISB 13 Allianz Vision – Contract with the Bonus Option, Quarterly Value Death and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.10% VISB 14 Allianz Vision – Contract with the Target Date 10 Benefit and the Quarterly Value Death Benefit (issued January 26, 2009 and after); and Contract with the Bonus Option and theTarget Date 10 Benefit (issued January 26, 2009 and after) 2.25% VISB 2 Allianz Vision – Contract with the Bonus Option and the Quarterly Value Death Benefit 2.00% VISB 3 Allianz Vision – Contract with the Bonus Option, Quarterly Value Death Benefit and the Target Date Retirement Benefit; Contract with the Bonus Option and single Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the Bonus Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.40% VISB 4 Allianz Vision – Contract with the Bonus Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the Bonus Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.70% VISB 5 Allianz Vision – Contract with the Bonus Option and joint Lifetime Plus Payments under the Lifetime Plus Benefit; Contract with the Bonus Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin), or Contract with the Bonus Option, Target 10 Benefit, and the Quarterly Value Death Benefit (issued January 26, 2009 and after) 2.55% VISB 6 Allianz Vision – Contract with the Bonus Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the Bonus Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.85% VISB 7 Allianz Vision – Contract with the Bonus Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 2.50% VISB 8 Allianz Vision – Contract with the Bonus Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with the Bonus Option, and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.80% VISB 9 Allianz Vision – Contract with the Bonus Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with the Bonus Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.65% The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 8 Key to Benefit Option* M&E Charge VISC 1 Allianz Vision – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and the Target Date Retirement Benefit; Contract with the No Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the No Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.45% VISC 10 Allianz Vision – Contract with the No Withdrawal Charge, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.00% VISC 11 Allianz Vision – Contract with the Target Date 10 Benefit and the No Withdrawal Option (issued January 26, 2009 and after) 2.30% VISC 12 Allianz Vision – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.15% VISC 13 Allianz Vision – Contract with the No Withdrawal Charge 1.75% VISC 2 Allianz Vision – Contract with the No Withdrawal Charge, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.75% VISC 3 Allianz Vision – Contract with the No Withdrawal Charge and joint Lifetime Plus Payments under the Lifetime Plus Benefit; Contract with the No Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin); and Contract with the Target Date 10 Benefit, the No Withdrawal Charge Option and the Quarterly Value Death Benefit 2.60% VISC 4 Allianz Vision – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.90% VISC 5 Allianz Vision – Contract with the No Withdrawal Charge Option and the Target Date Retirement Benefit 2.15% VISC 7 Allianz Vision – Contract with the No Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 2.55% VISC 8 Allianz Vision – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with the No Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.85% VISC 9 Allianz Vision – Contract with the No Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with the No Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.70% VISI 10 Allianz Vision – Contract with the Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with the Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.65% VISI 11 Allianz Vision – Contract with the Target Date Retirement Benefit 1.80% VISI 13 Allianz Vision – Contract with the Target Date 10 Benefit (issued January 26, 2009 and after) 1.95% VISI 14 Allianz Vision – Contract with the Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.80% VISI 2 Allianz Vision – Contract with the Quarterly Value Death Benefit 1.70% VISI 3 Allianz Vision – Contract with the Quarterly Value Death Benefit and the Target Date Retirement Benefit; Contract with single Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.10% The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 9 Key to Benefit Option* M&E Charge VISI 4 Allianz Vision – Contract with the Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.40% VISI 5 Allianz Vision – Contract with joint Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.25% VISI 6 Allianz Vision – Contract with the Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.55% VISI 7 Allianz Vision – Contract with single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 2.20% VISI 8 Allianz Vision – Contract with the Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.50% VISI 9 Allianz Vision – Contract with joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.35% VISL 1 Allianz Vision – Contract with the Short Withdrawal Charge Option 1.65% VISL 10 Allianz Vision – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.90% VISL 11 Allianz Vision – Contract with the Short Withdrawal Charge Option and the Target Date Retirement Benefit 2.05% VISL 13 Allianz Vision – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 3.05% VISL 14 Allianz Vision – Contract with the Target Date 10 Benefit and the Short Withdrawal Option 2.20% VISL 2 Allianz Vision – Contract with the Short Withdrawal Charge Option and the Quarterly Value Death Benefit 1.95% VISL 3 Allianz Vision – Contract with the Short Withdrawal Charge, Quarterly Value Death Benefit and the Target Date Retirement Benefit; Contract with the Short Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the Short Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.35% VISL 4 Allianz Vision – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.65% VISL 5 Allianz Vision – Contract with the Short Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus Benefit; Contract with the Short Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin); and Contract with the Target Date 10 Benefit, the Short Withdrawal Charge Option and the Quarterly Value Death Benefit 2.50% VISL 6 Allianz Vision – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus Benefit; and Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (once payments begin) 2.80% VISL 7 Allianz Vision – Contract with the Short Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin) 2.45% The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 10 Key to Benefit Option* M&E Charge VISL 8 Allianz Vision – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with the Short Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.75% VISL 9 Allianz Vision – Contract with the Short Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (before payments begin); and Contract with the Short Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus II Benefit or Lifetime Plus 10 Benefit (issued January 26, 2009 and after) 2.60% The following Investment Options commenced operations under this Contract after December 31, 2009. Therefore, no AUV information is shown for them: AZL Gateway Fund, AZL Mid Cap Index Fund, Fidelity VIP FundsManager 50% Portfolio, Fidelity VIP FundsManager 60% Portfolio, PIMCO EqS Pathfinder Portfolio. (Number of Accumulation Units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Balanced Index Strategy Fund VISB 11.70% 12/31/2009N/A10.02960 VISB 10 2.95% 12/31/2009N/A10.005269 VISB 11 2.10% 12/31/2009N/A10.021397 VISB 13 3.10% 12/31/2009N/A10.00217 VISB 14 2.25% 12/31/2009N/A10.018117 VISB 22.00% 12/31/2009N/A10.02360 VISB 32.40% 12/31/2009N/A10.015163 VISB 42.70% 12/31/2009N/A10.01024 VISB 52.55% 12/31/2009N/A10.013123 VISB 62.85% 12/31/2009N/A10.0074 VISB 72.50% 12/31/2009N/A10.013267 VISB 82.80% 12/31/2009N/A10.008162 VISB 92.65% 12/31/2009N/A10.011400 VISC 12.45% 12/31/2009N/A10.01411 VISC 10 3.00% 12/31/2009N/A10.0044 VISC 11 2.30% 12/31/2009N/A10.01711 VISC 12 3.15% 12/31/2009N/A10.0010 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 13 1.75% 12/31/2009N/A10.02831 VISC 22.75% 12/31/2009N/A10.0096 VISC 32.60% 12/31/2009N/A10.0123 VISC 42.90% 12/31/2009N/A10.0060 VISC 52.15% 12/31/2009N/A10.02079 VISC 72.55% 12/31/2009N/A10.01314 VISC 82.85% 12/31/2009N/A10.00767 VISC 92.70% 12/31/2009N/A10.01035 VISI 10 2.65% 12/31/2009N/A10.011272 VISI 11 1.80% 12/31/2009N/A10.0271379 VISI 13 1.95% 12/31/2009N/A10.024449 VISI 14 2.80% 12/31/2009N/A10.00894 VISI 21.70% 12/31/2009N/A10.02984 VISI 32.10% 12/31/2009N/A10.021423 VISI 42.40% 12/31/2009N/A10.01520 VISI 52.25% 12/31/2009N/A10.018200 VISI 62.55% 12/31/2009N/A10.0135 VISI 72.20% 12/31/2009N/A10.019370 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 11 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2009N/A10.013921 VISI 92.35% 12/31/2009N/A10.0161259 VISL 11.65% 12/31/2009N/A10.030187 VISL 10 2.90% 12/31/2009N/A10.006145 VISL 11 2.05% 12/31/2009N/A10.022796 VISL 13 3.05% 12/31/2009N/A10.00372 VISL 14 2.20% 12/31/2009N/A10.019128 VISL 21.95% 12/31/2009N/A10.02483 VISL 32.35% 12/31/2009N/A10.016218 VISL 42.65% 12/31/2009N/A10.01115 VISL 52.50% 12/31/2009N/A10.013252 VISL 62.80% 12/31/2009N/A10.0087 VISL 72.45% 12/31/2009N/A10.014179 VISL 82.75% 12/31/2009N/A10.009407 VISL 92.60% 12/31/2009N/A10.012453 AZL BlackRock Capital Appreciation Fund VISB 11.70% 12/31/2007N/A13.00557 12/31/200813.0058.13571 12/31/20098.13510.834127 VISB 10 2.95% 12/31/2007N/A12.5780 12/31/200812.5787.7703 12/31/20097.77010.21964 VISB 11 2.10% 12/31/2008N/A8.01619 12/31/20098.01610.63370 VISB 13 3.10% 12/31/2009N/A10.14813 VISB 14 2.25% 12/31/2009N/A10.55963 VISB 22.00% 12/31/2007N/A12.90117 12/31/200812.9018.04621 12/31/20098.04610.68335 VISB 32.40% 12/31/2007N/A12.7640 12/31/200812.7647.92970 12/31/20097.92910.485382 VISB 42.70% 12/31/2007N/A12.6620 12/31/200812.6627.8423 12/31/20097.84210.33985 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.55% 12/31/2007N/A12.7130 12/31/200812.7137.88529 12/31/20097.88510.412256 VISB 62.85% 12/31/2007N/A12.6110 12/31/200812.6117.7982 12/31/20097.79810.26749 VISB 72.50% 12/31/2007N/A12.7300 12/31/200812.7307.89931 12/31/20097.89910.436327 VISB 82.80% 12/31/2007N/A12.6280 12/31/200812.6287.81319 12/31/20097.81310.291120 VISB 92.65% 12/31/2007N/A12.6790 12/31/200812.6797.85667 12/31/20097.85610.363379 VISC 12.45% 12/31/2008N/A7.9144 12/31/20097.91410.46020 VISC 10 3.00% 12/31/2008N/A7.7563 12/31/20097.75610.1965 VISC 11 2.30% 12/31/2009N/A10.53413 VISC 12 3.15% 12/31/2009N/A10.1240 VISC 13 1.75% 12/31/2009N/A10.8091 VISC 22.75% 12/31/2008N/A7.8270 12/31/20097.82710.3150 VISC 32.60% 12/31/2008N/A7.8707 12/31/20097.87010.38748 VISC 42.90% 12/31/2008N/A7.7840 12/31/20097.78410.2432 VISC 52.15% 12/31/2008N/A8.0024 12/31/20098.00210.60914 VISC 72.55% 12/31/2008N/A7.8855 12/31/20097.88510.41211 VISC 82.85% 12/31/2008N/A7.7981 12/31/20097.79810.26719 VISC 92.70% 12/31/2008N/A7.84211 12/31/20097.84210.33918 VISI 10 2.65% 12/31/2007N/A12.6790 12/31/200812.6797.8567 12/31/20097.85610.363128 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 12 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 11 1.80% 12/31/2008N/A8.10680 12/31/20098.10610.784631 VISI 13 1.95% 12/31/2009N/A10.708355 VISI 14 2.80% 12/31/2009N/A10.2918 VISI 21.70% 12/31/2007N/A13.00510 12/31/200813.0058.13529 12/31/20098.13510.83478 VISI 32.10% 12/31/2007N/A12.8670 12/31/200812.8678.01684 12/31/20098.01610.633619 VISI 42.40% 12/31/2007N/A12.7640 12/31/200812.7647.92915 12/31/20097.92910.485106 VISI 52.25% 12/31/2007N/A12.8150 12/31/200812.8157.97267 12/31/20097.97210.559538 VISI 62.55% 12/31/2007N/A12.7130 12/31/200812.7137.8852 12/31/20097.88510.41221 VISI 72.20% 12/31/2007N/A12.8320 12/31/200812.8327.987139 12/31/20097.98710.583704 VISI 82.50% 12/31/2007N/A12.7300 12/31/200812.7307.89938 12/31/20097.89910.436258 VISI 92.35% 12/31/2007N/A12.7810 12/31/200812.7817.943180 12/31/20097.94310.509841 VISL 11.65% 12/31/2007N/A13.02328 12/31/200813.0238.15069 12/31/20098.15010.859104 VISL 10 2.90% 12/31/2007N/A12.5940 12/31/200812.5947.7846 12/31/20097.78410.24360 VISL 11 2.05% 12/31/2008N/A8.03231 12/31/20098.03210.658154 VISL 13 3.05% 12/31/2009N/A10.17114 VISL 14 2.20% 12/31/2009N/A10.583128 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A12.9185 12/31/200812.9188.06110 12/31/20098.06110.70847 VISL 32.35% 12/31/2007N/A12.7810 12/31/200812.7817.94351 12/31/20097.94310.509332 VISL 42.65% 12/31/2007N/A12.6790 12/31/200812.6797.8563 12/31/20097.85610.36385 VISL 52.50% 12/31/2007N/A12.7300 12/31/200812.7307.89923 12/31/20097.89910.436193 VISL 62.80% 12/31/2007N/A12.6280 12/31/200812.6287.8131 12/31/20097.81310.29136 VISL 72.45% 12/31/2007N/A12.7470 12/31/200812.7477.91446 12/31/20097.91410.460220 VISL 82.75% 12/31/2007N/A12.6450 12/31/200812.6457.82727 12/31/20097.82710.315133 VISL 92.60% 12/31/2007N/A12.6960 12/31/200812.6967.87074 12/31/20097.87010.387192 AZL Columbia Mid Cap Value Fund VISB 11.70% 12/31/2007N/A10.26769 12/31/200810.2674.83094 12/31/20094.8306.28279 VISB 10 2.95% 12/31/2007N/A10.0540 12/31/200810.0544.6716 12/31/20094.6716.00011 VISB 11 2.10% 12/31/2008N/A4.77827 12/31/20094.7786.19153 VISB 13 3.10% 12/31/2009N/A5.96710 VISB 14 2.25% 12/31/2009N/A6.15623 VISB 22.00% 12/31/2007N/A10.21611 12/31/200810.2164.79114 12/31/20094.7916.2137 VISB 32.40% 12/31/2007N/A10.1470 12/31/200810.1474.74035 12/31/20094.7406.12395 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 13 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 42.70% 12/31/2007N/A10.0960 12/31/200810.0964.7028 12/31/20094.7026.05513 VISB 52.55% 12/31/2007N/A10.1220 12/31/200810.1224.72135 12/31/20094.7216.08996 VISB 62.85% 12/31/2007N/A10.0710 12/31/200810.0714.6831 12/31/20094.6836.02229 VISB 72.50% 12/31/2007N/A10.1300 12/31/200810.1304.72798 12/31/20094.7276.100169 VISB 82.80% 12/31/2007N/A10.0790 12/31/200810.0794.68912 12/31/20094.6896.03339 VISB 92.65% 12/31/2007N/A10.1050 12/31/200810.1054.70861 12/31/20094.7086.066135 VISC 12.45% 12/31/2008N/A4.73430 12/31/20094.7346.11129 VISC 10 3.00% 12/31/2008N/A4.6654 12/31/20094.6655.9892 VISC 11 2.30% 12/31/2009N/A6.1459 VISC 12 3.15% 12/31/2009N/A5.9560 VISC 13 1.75% 12/31/2009N/A6.2710 VISC 22.75% 12/31/2008N/A4.6962 12/31/20094.6966.0442 VISC 32.60% 12/31/2008N/A4.71566 12/31/20094.7156.07870 VISC 42.90% 12/31/2008N/A4.6770 12/31/20094.6776.0110 VISC 52.15% 12/31/2008N/A4.7723 12/31/20094.7726.17923 VISC 72.55% 12/31/2008N/A4.7212 12/31/20094.7216.0892 VISC 82.85% 12/31/2008N/A4.6830 12/31/20094.6836.0221 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 92.70% 12/31/2008N/A4.70222 12/31/20094.7026.05522 VISI 10 2.65% 12/31/2007N/A10.1050 12/31/200810.1054.70811 12/31/20094.7086.06633 VISI 11 1.80% 12/31/2008N/A4.81768 12/31/20094.8176.259328 VISI 13 1.95% 12/31/2009N/A6.225182 VISI 14 2.80% 12/31/2009N/A6.0330 VISI 21.70% 12/31/2007N/A10.26718 12/31/200810.2674.83015 12/31/20094.8306.28243 VISI 32.10% 12/31/2007N/A10.1980 12/31/200810.1984.77898 12/31/20094.7786.191211 VISI 42.40% 12/31/2007N/A10.1470 12/31/200810.1474.74013 12/31/20094.7406.12336 VISI 52.25% 12/31/2007N/A10.1730 12/31/200810.1734.759163 12/31/20094.7596.156276 VISI 62.55% 12/31/2007N/A10.1220 12/31/200810.1224.7212 12/31/20094.7216.08918 VISI 72.20% 12/31/2007N/A10.1810 12/31/200810.1814.766109 12/31/20094.7666.168290 VISI 82.50% 12/31/2007N/A10.1300 12/31/200810.1304.72719 12/31/20094.7276.10086 VISI 92.35% 12/31/2007N/A10.1560 12/31/200810.1564.746170 12/31/20094.7466.134432 VISL 11.65% 12/31/2007N/A10.27647 12/31/200810.2764.83678 12/31/20094.8366.29444 VISL 10 2.90% 12/31/2007N/A10.0630 12/31/200810.0634.67717 12/31/20094.6776.01124 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 14 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11 2.05% 12/31/2008N/A4.78534 12/31/20094.7856.202127 VISL 13 3.05% 12/31/2009N/A5.9780 VISL 14 2.20% 12/31/2009N/A6.16874 VISL 21.95% 12/31/2007N/A10.22427 12/31/200810.2244.79838 12/31/20094.7986.22581 VISL 32.35% 12/31/2007N/A10.1560 12/31/200810.1564.74658 12/31/20094.7466.134100 VISL 42.65% 12/31/2007N/A10.1050 12/31/200810.1054.70813 12/31/20094.7086.06647 VISL 52.50% 12/31/2007N/A10.1300 12/31/200810.1304.72760 12/31/20094.7276.100129 VISL 62.80% 12/31/2007N/A10.0790 12/31/200810.0794.6890 12/31/20094.6896.0336 VISL 72.45% 12/31/2007N/A10.1390 12/31/200810.1394.73444 12/31/20094.7346.111118 VISL 82.75% 12/31/2007N/A10.0880 12/31/200810.0884.69618 12/31/20094.6966.04472 VISL 92.60% 12/31/2007N/A10.1130 12/31/200810.1134.71549 12/31/20094.7156.078217 AZL Columbia Small Cap Value Fund VISB 11.70% 12/31/2007N/A12.30331 12/31/200812.3038.21430 12/31/20098.21410.07022 VISB 10 2.95% 12/31/2007N/A11.7510 12/31/200811.7517.7483 12/31/20097.7489.3809 VISB 11 2.10% 12/31/2008N/A8.06214 12/31/20098.0629.84417 VISB 13 3.10% 12/31/2009N/A9.3017 VISB 14 2.25% 12/31/2009N/A9.76011 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.00% 12/31/2007N/A12.1686 12/31/200812.1688.1008 12/31/20098.1009.90035 VISB 32.40% 12/31/2007N/A11.9910 12/31/200811.9917.9504 12/31/20097.9509.67823 VISB 42.70% 12/31/2007N/A11.8600 12/31/200811.8607.8391 12/31/20097.8399.5143 VISB 52.55% 12/31/2007N/A11.9250 12/31/200811.9257.89418 12/31/20097.8949.59657 VISB 62.85% 12/31/2007N/A11.7940 12/31/200811.7947.7841 12/31/20097.7849.4346 VISB 72.50% 12/31/2007N/A11.9470 12/31/200811.9477.91338 12/31/20097.9139.62340 VISB 82.80% 12/31/2007N/A11.8160 12/31/200811.8167.8025 12/31/20097.8029.46026 VISB 92.65% 12/31/2007N/A11.8810 12/31/200811.8817.85712 12/31/20097.8579.54135 VISC 12.45% 12/31/2008N/A7.9310 12/31/20097.9319.6500 VISC 10 3.00% 12/31/2008N/A7.7301 12/31/20097.7309.3542 VISC 11 2.30% 12/31/2009N/A9.7334 VISC 12.315% 12/31/2009N/A9.2750 VISC 13 1.75% 12/31/2009N/A10.0330 VISC 22.75% 12/31/2008N/A7.8210 12/31/20097.8219.4870 VISC 32.60% 12/31/2008N/A7.8760 12/31/20097.8769.5680 VISC 42.90% 12/31/2008N/A7.7660 12/31/20097.7669.4070 VISC 52.15% 12/31/2008N/A8.0430 12/31/20098.0439.8166 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 15 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A7.8944 12/31/20097.8949.5963 VISC 82.85% 12/31/2008N/A7.7840 12/31/20097.7849.4340 VISC 92.70% 12/31/2008N/A7.83912 12/31/20097.8399.51412 VISI 10 2.65% 12/31/2007N/A11.8810 12/31/200811.8817.8578 12/31/20097.8579.54138 VISI 11 1.80% 12/31/2008N/A8.17634 12/31/20098.17610.013116 VISI 13 1.95% 12/31/2009N/A9.92869 VISI 14 2.80% 12/31/2009N/A9.4600 VISI 21.70% 12/31/2007N/A12.3035 12/31/200812.3038.21415 12/31/20098.21410.07021 VISI 32.10% 12/31/2007N/A12.1240 12/31/200812.1248.06240 12/31/20098.0629.84491 VISI 42.40% 12/31/2007N/A11.9910 12/31/200811.9917.9503 12/31/20097.9509.6788 VISI 52.25% 12/31/2007N/A12.0570 12/31/200812.0578.00637 12/31/20098.0069.76073 VISI 62.55% 12/31/2007N/A11.9250 12/31/200811.9257.8942 12/31/20097.8949.5962 VISI 72.20% 12/31/2007N/A12.0790 12/31/200812.0798.02460 12/31/20098.0249.788133 VISI 82.50% 12/31/2007N/A11.9470 12/31/200811.9477.91319 12/31/20097.9139.62342 VISI 92.35% 12/31/2007N/A12.0130 12/31/200812.0137.96871 12/31/20097.9689.705156 VISL 11.65% 12/31/2007N/A12.32617 12/31/200812.3268.23320 12/31/20098.23310.09813 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 10 2.90% 12/31/2007N/A11.7730 12/31/200811.7737.7667 12/31/20097.7669.40712 VISL 11 2.05% 12/31/2008N/A8.08119 12/31/20098.0819.87268 VISL 13 3.05% 12/31/2009N/A9.3272 VISL 14 2.20% 12/31/2009N/A9.78830 VISL 21.95% 12/31/2007N/A12.1911 12/31/200812.1918.1199 12/31/20098.1199.92813 VISL 32.35% 12/31/2007N/A12.0130 12/31/200812.0137.96824 12/31/20097.9689.70532 VISL 42.65% 12/31/2007N/A11.8810 12/31/200811.8817.8574 12/31/20097.8579.5415 VISL 52.50% 12/31/2007N/A11.9470 12/31/200811.9477.91310 12/31/20097.9139.62328 VISL 62.80% 12/31/2007N/A11.8160 12/31/200811.8167.8021 12/31/20097.8029.4602 VISL 72.45% 12/31/2007N/A11.9690 12/31/200811.9697.93130 12/31/20097.9319.65059 VISL 82.75% 12/31/2007N/A11.8380 12/31/200811.8387.8213 12/31/20097.8219.48720 VISL 92.60% 12/31/2007N/A11.9030 12/31/200811.9037.87639 12/31/20097.8769.56856 AZL Davis NY Venture Fund VISB 11.70% 12/31/2007N/A13.306158 12/31/200813.3067.783274 12/31/20097.78310.08885 VISB 10 2.95% 12/31/2007N/A12.3190 12/31/200812.3197.11629 12/31/20097.1169.10849 VISB 11 2.10% 12/31/2008N/A7.56336 12/31/20097.5639.76337 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 16 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 13 3.10% 12/31/2009N/A8.9983 VISB 14 2.25% 12/31/2009N/A9.64428 VISB 22.00% 12/31/2007N/A13.06298 12/31/200813.0627.61893 12/31/20097.6189.84387 VISB 32.40% 12/31/2007N/A12.7440 12/31/200812.7447.402123 12/31/20097.4029.527198 VISB 42.70% 12/31/2007N/A12.5110 12/31/200812.5117.24511 12/31/20097.2459.29641 VISB 52.55% 12/31/2007N/A12.6270 12/31/200812.6277.32359 12/31/20097.3239.411221 VISB 62.85% 12/31/2007N/A12.3950 12/31/200812.3957.16716 12/31/20097.1679.18330 VISB 72.50% 12/31/2007N/A12.6660 12/31/200812.6667.349160 12/31/20097.3499.450253 VISB 82.80% 12/31/2007N/A12.4340 12/31/200812.4347.19371 12/31/20097.1939.22184 VISB 92.65% 12/31/2007N/A12.5490 12/31/200812.5497.271159 12/31/20097.2719.334223 VISC 12.45% 12/31/2008N/A7.37615 12/31/20097.3769.48823 VISC 10 3.00% 12/31/2008N/A7.0910 12/31/20097.0919.0723 VISC 11 2.30% 12/31/2009N/A9.60510 VISC 12 3.15% 12/31/2009N/A8.9612 VISC 13 1.75% 12/31/2009N/A10.0391 VISC 22.75% 12/31/2008N/A7.2190 12/31/20097.2199.2592 VISC 32.60% 12/31/2008N/A7.2976 12/31/20097.2979.3738 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 42.90% 12/31/2008N/A7.1420 12/31/20097.1429.1462 VISC 52.15% 12/31/2008N/A7.5367 12/31/20097.5369.72413 VISC 72.55% 12/31/2008N/A7.3237 12/31/20097.3239.41113 VISC 82.85% 12/31/2008N/A7.1676 12/31/20097.1679.18310 VISC 92.70% 12/31/2008N/A7.24511 12/31/20097.2459.29611 VISI 10 2.65% 12/31/2007N/A12.5490 12/31/200812.5497.27132 12/31/20097.2719.33494 VISI 11 1.80% 12/31/2008N/A7.728313 12/31/20097.72810.006610 VISI 13 1.95% 12/31/2009N/A9.884541 VISI 14 2.80% 12/31/2009N/A9.2210 VISI 21.70% 12/31/2007N/A13.30631 12/31/200813.3067.783145 12/31/20097.78310.08884 VISI 32.10% 12/31/2007N/A12.9820 12/31/200812.9827.563303 12/31/20097.5639.763520 VISI 42.40% 12/31/2007N/A12.7440 12/31/200812.7447.40267 12/31/20097.4029.52797 VISI 52.25% 12/31/2007N/A12.8630 12/31/200812.8637.482164 12/31/20097.4829.644446 VISI 62.55% 12/31/2007N/A12.6270 12/31/200812.6277.32335 12/31/20097.3239.411134 VISI 72.20% 12/31/2007N/A12.9020 12/31/200812.9027.509481 12/31/20097.5099.684643 VISI 82.50% 12/31/2007N/A12.6660 12/31/200812.6667.349128 12/31/20097.3499.450186 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 17 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A12.7840 12/31/200812.7847.429461 12/31/20097.4299.566704 VISL 11.65% 12/31/2007N/A13.347133 12/31/200813.3477.811212 12/31/20097.81110.12981 VISL 10 2.90% 12/31/2007N/A12.3570 12/31/200812.3577.14268 12/31/20097.1429.14699 VISL 11 2.05% 12/31/2008N/A7.59165 12/31/20097.5919.804155 VISL 13 3.05% 12/31/2009N/A9.0351 VISL 14 2.20% 12/31/2009N/A9.68447 VISL 21.95% 12/31/2007N/A13.10339 12/31/200813.1037.64571 12/31/20097.6459.88455 VISL 32.35% 12/31/2007N/A12.7840 12/31/200812.7847.429189 12/31/20097.4299.566316 VISL 42.65% 12/31/2007N/A12.5490 12/31/200812.5497.27129 12/31/20097.2719.33445 VISL 52.50% 12/31/2007N/A12.6660 12/31/200812.6667.34984 12/31/20097.3499.450213 VISL 62.80% 12/31/2007N/A12.4340 12/31/200812.4347.1937 12/31/20097.1939.22140 VISL 72.45% 12/31/2007N/A12.7050 12/31/200812.7057.376249 12/31/20097.3769.488298 VISL 82.75% 12/31/2007N/A12.4720 12/31/200812.4727.21966 12/31/20097.2199.259130 VISL 92.60% 12/31/2007N/A12.5880 12/31/200812.5887.297227 12/31/20097.2979.373327 AZL Dreyfus Equity Growth Fund VISB 11.70% 12/31/2007N/A11.315160 12/31/200811.3156.493213 12/31/20096.4938.60252 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 2.95% 12/31/2007N/A10.4760 12/31/200810.4765.93619 12/31/20095.9367.76722 VISB 11 2.10% 12/31/2008N/A6.30911 12/31/20096.3098.32631 VISB 13 3.10% 12/31/2009N/A7.6731 VISB 14 2.25% 12/31/2009N/A8.22412 VISB 22.00% 12/31/2007N/A11.10828 12/31/200811.1086.35532 12/31/20096.3558.39415 VISB 32.40% 12/31/2007N/A10.8370 12/31/200810.8376.17583 12/31/20096.1758.124211 VISB 42.70% 12/31/2007N/A10.6380 12/31/200810.6386.0443 12/31/20096.0447.92720 VISB 52.55% 12/31/2007N/A10.7370 12/31/200810.7376.10957 12/31/20096.1098.025144 VISB 62.85% 12/31/2007N/A10.5400 12/31/200810.5405.9793 12/31/20095.9797.83111 VISB 72.50% 12/31/2007N/A10.7700 12/31/200810.7706.13157 12/31/20096.1318.05892 VISB 82.80% 12/31/2007N/A10.5730 12/31/200810.5736.0005 12/31/20096.0007.8635 VISB 92.65% 12/31/2007N/A10.6710 12/31/200810.6716.06565 12/31/20096.0657.96082 VISC 12.45% 12/31/2008N/A6.15322 12/31/20096.1538.09110 VISC 10 3.00% 12/31/2008N/A5.9160 12/31/20095.9167.7360 VISC 11 2.30% 12/31/2009N/A8.1910 VISC 12 3.15% 12/31/2009N/A7.6420 VISC 13 1.75% 12/31/2009N/A8.5600 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 18 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 22.75% 12/31/2008N/A6.0226 12/31/20096.0227.8957 VISC 32.60% 12/31/2008N/A6.08739 12/31/20096.0877.9920 VISC 42.90% 12/31/2008N/A5.9580 12/31/20095.9587.7990 VISC 52.15% 12/31/2008N/A6.2870 12/31/20096.2878.2925 VISC 72.55% 12/31/2008N/A6.1090 12/31/20096.1098.0250 VISC 82.85% 12/31/2008N/A5.9790 12/31/20095.9797.8311 VISC 92.70% 12/31/2008N/A6.04444 12/31/20096.0447.92743 VISI 10 2.65% 12/31/2007N/A10.6710 12/31/200810.6716.0659 12/31/20096.0657.96048 VISI 11 1.80% 12/31/2008N/A6.44762 12/31/20096.4478.532136 VISI 13 1.95% 12/31/2009N/A8.42858 VISI 14 2.80% 12/31/2009N/A7.8630 VISI 21.70% 12/31/2007N/A11.31533 12/31/200811.3156.49343 12/31/20096.4938.60223 VISI 32.10% 12/31/2007N/A11.0390 12/31/200811.0396.30990 12/31/20096.3098.326192 VISI 42.40% 12/31/2007N/A10.8370 12/31/200810.8376.17525 12/31/20096.1758.12432 VISI 52.25% 12/31/2007N/A10.9380 12/31/200810.9386.242121 12/31/20096.2428.224222 VISI 62.55% 12/31/2007N/A10.7370 12/31/200810.7376.1097 12/31/20096.1098.02530 VISI 72.20% 12/31/2007N/A10.9710 12/31/200810.9716.264141 12/31/20096.2648.258243 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2007N/A10.7700 12/31/200810.7706.13145 12/31/20096.1318.05892 VISI 92.35% 12/31/2007N/A10.8700 12/31/200810.8706.19796 12/31/20096.1978.157164 VISL 11.65% 12/31/2007N/A11.35069 12/31/200811.3506.51693 12/31/20096.5168.63724 VISL 10 2.90% 12/31/2007N/A10.5080 12/31/200810.5085.95849 12/31/20095.9587.79983 VISL 11 2.05% 12/31/2008N/A6.33229 12/31/20096.3328.36087 VISL 13 3.05% 12/31/2009N/A7.7044 VISL 14 2.20% 12/31/2009N/A8.25818 VISL 21.95% 12/31/2007N/A11.14213 12/31/200811.1426.37714 12/31/20096.3778.4286 VISL 32.35% 12/31/2007N/A10.8700 12/31/200810.8706.19752 12/31/20096.1978.15776 VISL 42.65% 12/31/2007N/A10.6710 12/31/200810.6716.06529 12/31/20096.0657.96020 VISL 52.50% 12/31/2007N/A10.7700 12/31/200810.7706.13182 12/31/20096.1318.05884 VISL 62.80% 12/31/2007N/A10.5730 12/31/200810.5736.0001 12/31/20096.0007.8639 VISL 72.45% 12/31/2007N/A10.8040 12/31/200810.8046.15344 12/31/20096.1538.09165 VISL 82.75% 12/31/2007N/A10.6060 12/31/200810.6066.02210 12/31/20096.0227.89523 VISL 92.60% 12/31/2007N/A10.7040 12/31/200810.7046.08714 12/31/20096.0877.99234 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 19 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Eaton Vance Large Cap Value Fund VISB 11.70% 12/31/2007N/A12.140124 12/31/200812.1407.616155 12/31/20097.6169.47572 VISB 10 2.95% 12/31/2007N/A11.1680 12/31/200811.1686.9197 12/31/20096.9198.50126 VISB 11 2.10% 12/31/2008N/A7.3863 12/31/20097.3869.15156 VISB 13 3.10% 12/31/2009N/A8.3910 VISB 14 2.25% 12/31/2009N/A9.03329 VISB 22.00% 12/31/2007N/A11.89992 12/31/200811.8997.443123 12/31/20097.4439.23145 VISB 32.40% 12/31/2007N/A11.5860 12/31/200811.5867.21860 12/31/20097.2188.916113 VISB 42.70% 12/31/2007N/A11.3560 12/31/200811.3567.05420 12/31/20097.0548.68725 VISB 52.55% 12/31/2007N/A11.4710 12/31/200811.4717.1358 12/31/20097.1358.80146 VISB 62.85% 12/31/2007N/A11.2430 12/31/200811.2436.97310 12/31/20096.9738.57521 VISB 72.50% 12/31/2007N/A11.5090 12/31/200811.5097.16358 12/31/20097.1638.83985 VISB 82.80% 12/31/2007N/A11.2810 12/31/200811.2817.00016 12/31/20097.0008.61278 VISB 92.65% 12/31/2007N/A11.3940 12/31/200811.3947.08110 12/31/20097.0818.72540 VISC 12.45% 12/31/2008N/A7.1901 12/31/20097.1908.87813 VISC 10 3.00% 12/31/2008N/A6.8930 12/31/20096.8938.4640 VISC 11 2.30% 12/31/2009N/A8.9940 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 12 3.15% 12/31/2009N/A8.3540 VISC 13 1.75% 12/31/2009N/A9.4260 VISC 22.75% 12/31/2008N/A7.0260 12/31/20097.0268.6490 VISC 32.60% 12/31/2008N/A7.1080 12/31/20097.1088.76342 VISC 42.90% 12/31/2008N/A6.9460 12/31/20096.9468.5380 VISC 52.15% 12/31/2008N/A7.3583 12/31/20097.3589.1126 VISC 72.55% 12/31/2008N/A7.1352 12/31/20097.1358.8010 VISC 82.85% 12/31/2008N/A6.9730 12/31/20096.9738.5751 VISC 92.70% 12/31/2008N/A7.0542 12/31/20097.0548.6872 VISI 10 2.65% 12/31/2007N/A11.3940 12/31/200811.3947.08120 12/31/20097.0818.72538 VISI 11 1.80% 12/31/2008N/A7.55864 12/31/20097.5589.393147 VISI 13 1.95% 12/31/2009N/A9.27189 VISI 14 2.80% 12/31/2009N/A8.6127 VISI 21.70% 12/31/2007N/A12.14053 12/31/200812.1407.61658 12/31/20097.6169.47521 VISI 32.10% 12/31/2007N/A11.8200 12/31/200811.8207.386130 12/31/20097.3869.151236 VISI 42.40% 12/31/2007N/A11.5860 12/31/200811.5867.21820 12/31/20097.2188.91648 VISI 52.25% 12/31/2007N/A11.7030 12/31/200811.7037.301139 12/31/20097.3019.033239 VISI 62.55% 12/31/2007N/A11.4710 12/31/200811.4717.1354 12/31/20097.1358.80132 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 20 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 72.20% 12/31/2007N/A11.7420 12/31/200811.7427.330123 12/31/20097.3309.072209 VISI 82.50% 12/31/2007N/A11.5090 12/31/200811.5097.16337 12/31/20097.1638.83961 VISI 92.35% 12/31/2007N/A11.6250 12/31/200811.6257.24680 12/31/20097.2468.955127 VISL 11.65% 12/31/2007N/A12.18131 12/31/200812.1817.64638 12/31/20097.6469.51616 VISL 10 2.90% 12/31/2007N/A11.2060 12/31/200811.2066.94620 12/31/20096.9468.53829 VISL 11 2.05% 12/31/2008N/A7.41416 12/31/20097.4149.19146 VISL 13 3.05% 12/31/2009N/A8.4272 VISL 14 2.20% 12/31/2009N/A9.07228 VISL 21.95% 12/31/2007N/A11.93952 12/31/200811.9397.47265 12/31/20097.4729.27112 VISL 32.35% 12/31/2007N/A11.6250 12/31/200811.6257.24652 12/31/20097.2468.95598 VISL 42.65% 12/31/2007N/A11.3940 12/31/200811.3947.0819 12/31/20097.0818.72532 VISL 52.50% 12/31/2007N/A11.5090 12/31/200811.5097.16335 12/31/20097.1638.83987 VISL 62.80% 12/31/2007N/A11.2810 12/31/200811.2817.0002 12/31/20097.0008.61223 VISL 72.45% 12/31/2007N/A11.5470 12/31/200811.5477.19055 12/31/20097.1908.87883 VISL 82.75% 12/31/2007N/A11.3180 12/31/200811.3187.0266 12/31/20097.0268.64927 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 92.60% 12/31/2007N/A11.4320 12/31/200811.4327.10816 12/31/20097.1088.76369 AZL Franklin Small Cap Value Fund VISB 11.70% 12/31/2007N/A17.242175 12/31/200817.24211.233195 12/31/200911.23314.42531 VISB 10 2.95% 12/31/2007N/A16.2630 12/31/200816.26310.46319 12/31/200910.46313.26922 VISB 11 2.10% 12/31/2008N/A10.9819 12/31/200910.98114.04434 VISB 13 3.10% 12/31/2009N/A13.1370 VISB 14 2.25% 12/31/2009N/A13.90418 VISB 22.00% 12/31/2007N/A17.00231 12/31/200817.00211.04337 12/31/200911.04314.1389 VISB 32.40% 12/31/2007N/A16.6870 12/31/200816.68710.79574 12/31/200910.79513.766148 VISB 42.70% 12/31/2007N/A16.4540 12/31/200816.45410.61320 12/31/200910.61313.49332 VISB 52.55% 12/31/2007N/A16.5700 12/31/200816.57010.70437 12/31/200910.70413.629131 VISB 62.85% 12/31/2007N/A16.3390 12/31/200816.33910.5235 12/31/200910.52313.35813 VISB 72.50% 12/31/2007N/A16.6090 12/31/200816.60910.73483 12/31/200910.73413.674127 VISB 82.80% 12/31/2007N/A16.3780 12/31/200816.37810.55320 12/31/200910.55313.40343 VISB 92.65% 12/31/2007N/A16.4930 12/31/200816.49310.643126 12/31/200910.64313.538135 VISC 12.45% 12/31/2008N/A10.7652 12/31/200910.76513.72010 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 21 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 10 3.00% 12/31/2008N/A10.4342 12/31/200910.43413.2251 VISC 11 2.30% 12/31/2009N/A13.8581 VISC 12 3.15% 12/31/2009N/A13.0931 VISC 13 1.75% 12/31/2009N/A14.3651 VISC 22.75% 12/31/2008N/A10.5831 12/31/200910.58313.4481 VISC 32.60% 12/31/2008N/A10.6732 12/31/200910.67313.58330 VISC 42.90% 12/31/2008N/A10.4930 12/31/200910.49313.3140 VISC 52.15% 12/31/2008N/A10.9504 12/31/200910.95013.9986 VISC 72.55% 12/31/2008N/A10.7049 12/31/200910.70413.62915 VISC 82.85% 12/31/2008N/A10.5233 12/31/200910.52313.3582 VISC 92.70% 12/31/2008N/A10.6136 12/31/200910.61313.49316 VISI 10 2.65% 12/31/2007N/A16.4930 12/31/200816.49310.64333 12/31/200910.64313.53848 VISI 11 1.80% 12/31/2008N/A11.16994 12/31/200911.16914.329203 VISI 13 1.95% 12/31/2009N/A14.18691 VISI 14 2.80% 12/31/2009N/A13.4030 VISI 21.70% 12/31/2007N/A17.24238 12/31/200817.24211.23348 12/31/200911.23314.42517 VISI 32.10% 12/31/2007N/A16.9230 12/31/200816.92310.981104 12/31/200910.98114.044208 VISI 42.40% 12/31/2007N/A16.6870 12/31/200816.68710.79516 12/31/200910.79513.76634 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A16.8040 12/31/200816.80410.88856 12/31/200910.88813.904162 VISI 62.55% 12/31/2007N/A16.5700 12/31/200816.57010.7042 12/31/200910.70413.62918 VISI 72.20% 12/31/2007N/A16.8440 12/31/200816.84410.919172 12/31/200910.91913.951235 VISI 82.50% 12/31/2007N/A16.6090 12/31/200816.60910.73449 12/31/200910.73413.67461 VISI 92.35% 12/31/2007N/A16.7260 12/31/200816.72610.826180 12/31/200910.82613.812228 VISL 11.65% 12/31/2007N/A17.28269 12/31/200817.28211.265106 12/31/200911.26514.47333 VISL 10 2.90% 12/31/2007N/A16.3010 12/31/200816.30110.49315 12/31/200910.49313.31428 VISL 11 2.05% 12/31/2008N/A11.01228 12/31/200911.01214.09171 VISL 13 3.05% 12/31/2009N/A13.1812 VISL 14 2.20% 12/31/2009N/A13.95133 VISL 21.95% 12/31/2007N/A17.04219 12/31/200817.04211.07527 12/31/200911.07514.18612 VISL 32.35% 12/31/2007N/A16.7260 12/31/200816.72610.82651 12/31/200910.82613.81288 VISL 42.65% 12/31/2007N/A16.4930 12/31/200816.49310.64311 12/31/200910.64313.53825 VISL 52.50% 12/31/2007N/A16.6090 12/31/200816.60910.73427 12/31/200910.73413.67483 VISL 62.80% 12/31/2007N/A16.3780 12/31/200816.37810.5531 12/31/200910.55313.4038 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 22 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 72.45% 12/31/2007N/A16.6480 12/31/200816.64810.76568 12/31/200910.76513.720112 VISL 82.75% 12/31/2007N/A16.4160 12/31/200816.41610.58312 12/31/200910.58313.44842 VISL 92.60% 12/31/2007N/A16.5320 12/31/200816.53210.67371 12/31/200910.67313.583123 AZL Franklin Templeton Founding StrategyPlus Fund VISB 11.70% 12/31/2009N/A10.21257 VISB 10 2.95% 12/31/2009N/A10.1881 VISB 11 2.10% 12/31/2009N/A10.2040 VISB 13 3.10% 12/31/2009N/A10.1850 VISB 14 2.25% 12/31/2009N/A10.2010 VISB 22.00% 12/31/2009N/A10.20628 VISB 32.40% 12/31/2009N/A10.1982 VISB 42.70% 12/31/2009N/A10.1920 VISB 52.55% 12/31/2009N/A10.1950 VISB 62.85% 12/31/2009N/A10.1890 VISB 72.50% 12/31/2009N/A10.19610 VISB 82.80% 12/31/2009N/A10.1903 VISB 92.65% 12/31/2009N/A10.1935 VISC 12.45% 12/31/2009N/A10.1970 VISC 10 3.00% 12/31/2009N/A10.1870 VISC 11 2.30% 12/31/2009N/A10.2000 VISC 12 3.15% 12/31/2009N/A10.1840 VISC 13 1.75% 12/31/2009N/A10.21118 VISC 22.75% 12/31/2009N/A10.1910 VISC 32.60% 12/31/2009N/A10.1940 VISC 42.90% 12/31/2009N/A10.1890 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2009N/A10.2030 VISC 72.55% 12/31/2009N/A10.1956 VISC 82.85% 12/31/2009N/A10.1890 VISC 92.70% 12/31/2009N/A10.1920 VISI 10 2.65% 12/31/2009N/A10.1932 VISI 11 1.80% 12/31/2009N/A10.2101 VISI 13 1.95% 12/31/2009N/A10.2070 VISI 14 2.80% 12/31/2009N/A10.1900 VISI 21.70% 12/31/2009N/A10.21268 VISI 32.10% 12/31/2009N/A10.2040 VISI 42.40% 12/31/2009N/A10.1980 VISI 52.25% 12/31/2009N/A10.2012 VISI 62.55% 12/31/2009N/A10.1950 VISI 72.20% 12/31/2009N/A10.2021 VISI 82.50% 12/31/2009N/A10.19615 VISI 92.35% 12/31/2009N/A10.1997 VISL 11.65% 12/31/2009N/A10.213136 VISL 10 2.90% 12/31/2009N/A10.1895 VISL 11 2.05% 12/31/2009N/A10.2050 VISL 13 3.05% 12/31/2009N/A10.1860 VISL 14 2.20% 12/31/2009N/A10.2020 VISL 21.95% 12/31/2009N/A10.20728 VISL 32.35% 12/31/2009N/A10.1991 VISL 42.65% 12/31/2009N/A10.1930 VISL 52.50% 12/31/2009N/A10.1964 VISL 62.80% 12/31/2009N/A10.1904 VISL 72.45% 12/31/2009N/A10.197130 VISL 82.75% 12/31/2009N/A10.1915 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 23 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 92.60% 12/31/2009N/A10.1940 AZL Fusion Balanced Fund VISB 11.70% 12/31/2007N/A12.025322 12/31/200812.0258.577517 12/31/20098.57710.685666 VISB 10 2.95% 12/31/2007N/A11.6290 12/31/200811.6298.19239 12/31/20098.19210.078323 VISB 11 2.10% 12/31/2008N/A8.452264 12/31/20098.45210.487700 VISB 13 3.10% 12/31/2009N/A10.00829 VISB 14 2.25% 12/31/2009N/A10.414112 VISB 22.00% 12/31/2007N/A11.92987 12/31/200811.9298.48387 12/31/20098.48310.536329 VISB 32.40% 12/31/2007N/A11.8020 12/31/200811.8028.359391 12/31/20098.35910.341645 VISB 42.70% 12/31/2007N/A11.7070 12/31/200811.7078.26776 12/31/20098.26710.197147 VISB 52.55% 12/31/2007N/A11.7540 12/31/200811.7548.31379 12/31/20098.31310.269239 VISB 62.85% 12/31/2007N/A11.6600 12/31/200811.6608.22214 12/31/20098.22210.12559 VISB 72.50% 12/31/2007N/A11.7700 12/31/200811.7708.328473 12/31/20098.32810.293662 VISB 82.80% 12/31/2007N/A11.6760 12/31/200811.6768.23748 12/31/20098.23710.149425 VISB 92.65% 12/31/2007N/A11.7230 12/31/200811.7238.283433 12/31/20098.28310.2211105 VISC 12.45% 12/31/2008N/A8.34418 12/31/20098.34410.31730 VISC 10 3.00% 12/31/2008N/A8.17710 12/31/20098.17710.05626 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 11 2.30% 12/31/2009N/A10.3899 VISC 12 3.15% 12/31/2009N/A9.9850 VISC 13 1.75% 12/31/2009N/A10.66026 VISC 22.75% 12/31/2008N/A8.2523 12/31/20098.25210.1733 VISC 32.60% 12/31/2008N/A8.2983 12/31/20098.29810.2458 VISC 42.90% 12/31/2008N/A8.2070 12/31/20098.20710.1020 VISC 52.15% 12/31/2008N/A8.43781 12/31/20098.43710.463120 VISC 72.55% 12/31/2008N/A8.31326 12/31/20098.31310.26967 VISC 82.85% 12/31/2008N/A8.2227 12/31/20098.22210.12572 VISC 92.70% 12/31/2008N/A8.26733 12/31/20098.26710.197185 VISI 10 2.65% 12/31/2007N/A11.7230 12/31/200811.7238.28372 12/31/20098.28310.221403 VISI 11 1.80% 12/31/2008N/A8.5461350 12/31/20098.54610.6352498 VISI 13 1.95% 12/31/2009N/A10.5611047 VISI 14 2.80% 12/31/2009N/A10.149135 VISI 21.70% 12/31/2007N/A12.02578 12/31/200812.0258.577203 12/31/20098.57710.685552 VISI 32.10% 12/31/2007N/A11.8970 12/31/200811.8978.452809 12/31/20098.45210.4871517 VISI 42.40% 12/31/2007N/A11.8020 12/31/200811.8028.359146 12/31/20098.35910.341246 VISI 52.25% 12/31/2007N/A11.8490 12/31/200811.8498.405443 12/31/20098.40510.4141030 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 24 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 62.55% 12/31/2007N/A11.7540 12/31/200811.7548.3132 12/31/20098.31310.26944 VISI 72.20% 12/31/2007N/A11.8650 12/31/200811.8658.421706 12/31/20098.42110.4381254 VISI 82.50% 12/31/2007N/A11.7700 12/31/200811.7708.328341 12/31/20098.32810.2931882 VISI 92.35% 12/31/2007N/A11.8170 12/31/200811.8178.374740 12/31/20098.37410.3652779 VISL 11.65% 12/31/2007N/A12.04187 12/31/200812.0418.593127 12/31/20098.59310.710491 VISL 10 2.90% 12/31/2007N/A11.6450 12/31/200811.6458.20728 12/31/20098.20710.102302 VISL 11 2.05% 12/31/2008N/A8.468598 12/31/20098.46810.5121247 VISL 13 3.05% 12/31/2009N/A10.031155 VISL 14 2.20% 12/31/2009N/A10.438571 VISL 21.95% 12/31/2007N/A11.94441 12/31/200811.9448.499108 12/31/20098.49910.561313 VISL 32.35% 12/31/2007N/A11.8170 12/31/200811.8178.374313 12/31/20098.37410.365618 VISL 42.65% 12/31/2007N/A11.7230 12/31/200811.7238.283109 12/31/20098.28310.221112 VISL 52.50% 12/31/2007N/A11.7700 12/31/200811.7708.328294 12/31/20098.32810.293507 VISL 62.80% 12/31/2007N/A11.6760 12/31/200811.6768.23741 12/31/20098.23710.14956 VISL 72.45% 12/31/2007N/A11.7860 12/31/200811.7868.344526 12/31/20098.34410.317662 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 82.75% 12/31/2007N/A11.6920 12/31/200811.6928.25261 12/31/20098.25210.173919 VISL 92.60% 12/31/2007N/A11.7390 12/31/200811.7398.298420 12/31/20098.29810.2451631 AZL Fusion Conserviative Fund VISB 11.70% 12/31/2009N/A10.1486 VISB 10 2.95% 12/31/2009N/A10.1240 VISB 11 2.10% 12/31/2009N/A10.1400 VISB 13 3.10% 12/31/2009N/A10.1210 VISB 14 2.25% 12/31/2009N/A10.1372 VISB 22.00% 12/31/2009N/A10.1422 VISB 32.40% 12/31/2009N/A10.1340 VISB 42.70% 12/31/2009N/A10.1290 VISB 52.55% 12/31/2009N/A10.1310 VISB 62.85% 12/31/2009N/A10.1260 VISB 72.50% 12/31/2009N/A10.1320 VISB 82.80% 12/31/2009N/A10.1270 VISB 92.65% 12/31/2009N/A10.1300 VISC 12.45% 12/31/2009N/A10.1330 VISC 10 3.00% 12/31/2009N/A10.1230 VISC 11 2.30% 12/31/2009N/A10.1360 VISC 12 3.15% 12/31/2009N/A10.1200 VISC 13 1.75% 12/31/2009N/A10.14717 VISC 22.75% 12/31/2009N/A10.1280 VISC 32.60% 12/31/2009N/A10.1300 VISC 42.90% 12/31/2009N/A10.1250 VISC 52.15% 12/31/2009N/A10.1390 VISC 72.55% 12/31/2009N/A10.1310 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 25 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 82.85% 12/31/2009N/A10.1260 VISC 92.70% 12/31/2009N/A10.1290 VISI 10 2.65% 12/31/2009N/A10.13013 VISI 11 1.80% 12/31/2009N/A10.1464 VISI 13 1.95% 12/31/2009N/A10.1430 VISI 14 2.80% 12/31/2009N/A10.1270 VISI 21.70% 12/31/2009N/A10.14829 VISI 32.10% 12/31/2009N/A10.1408 VISI 42.40% 12/31/2009N/A10.1345 VISI 52.25% 12/31/2009N/A10.1371 VISI 62.55% 12/31/2009N/A10.1310 VISI 72.20% 12/31/2009N/A10.13812 VISI 82.50% 12/31/2009N/A10.13231 VISI 92.35% 12/31/2009N/A10.1359 VISL 11.65% 12/31/2009N/A10.14927 VISL 10 2.90% 12/31/2009N/A10.1250 VISL 11 2.05% 12/31/2009N/A10.1410 VISL 13 3.05% 12/31/2009N/A10.1220 VISL 14 2.20% 12/31/2009N/A10.1380 VISL 21.95% 12/31/2009N/A10.14379 VISL 32.35% 12/31/2009N/A10.1350 VISL 42.65% 12/31/2009N/A10.1300 VISL 52.50% 12/31/2009N/A10.1323 VISL 62.80% 12/31/2009N/A10.1270 VISL 72.45% 12/31/2009N/A10.1333 VISL 82.75% 12/31/2009N/A10.12897 VISL 92.60% 12/31/2009N/A10.1301 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Fusion Growth Fund VISB 11.70% 12/31/2007N/A12.7111918 12/31/200812.7117.6302599 12/31/20097.6309.917351 VISB 10 2.95% 12/31/2007N/A12.2930 12/31/200812.2937.287117 12/31/20097.2879.354192 VISB 11 2.10% 12/31/2008N/A7.519172 12/31/20097.5199.733183 VISB 13 3.10% 12/31/2009N/A9.2891 VISB 14 2.25% 12/31/2009N/A9.66524 VISB 22.00% 12/31/2007N/A12.609485 12/31/200812.6097.547581 12/31/20097.5479.779132 VISB 32.40% 12/31/2007N/A12.4750 12/31/200812.4757.436711 12/31/20097.4369.5972054 VISB 42.70% 12/31/2007N/A12.3750 12/31/200812.3757.355150 12/31/20097.3559.464370 VISB 52.55% 12/31/2007N/A12.4250 12/31/200812.4257.395252 12/31/20097.3959.530998 VISB 62.85% 12/31/2007N/A12.3260 12/31/200812.3267.31424 12/31/20097.3149.398230 VISB 72.50% 12/31/2007N/A12.4420 12/31/200812.4427.4091135 12/31/20097.4099.5531753 VISB 82.80% 12/31/2007N/A12.3420 12/31/200812.3427.328232 12/31/20097.3289.420351 VISB 92.65% 12/31/2007N/A12.3920 12/31/200812.3927.368926 12/31/20097.3689.4861395 VISC 12.45% 12/31/2008N/A7.4238 12/31/20097.4239.5758 VISC 10 3.00% 12/31/2008N/A7.2755 12/31/20097.2759.33311 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 26 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 11 2.30% 12/31/2009N/A9.6420 VISC 12 3.15% 12/31/2009N/A9.2670 VISC 13 1.75% 12/31/2009N/A9.8940 VISC 22.75% 12/31/2008N/A7.3410 12/31/20097.3419.4420 VISC 32.60% 12/31/2008N/A7.38219 12/31/20097.3829.50820 VISC 42.90% 12/31/2008N/A7.3010 12/31/20097.3019.3760 VISC 52.15% 12/31/2008N/A7.5054 12/31/20097.5059.7114 VISC 72.55% 12/31/2008N/A7.39513 12/31/20097.3959.53021 VISC 82.85% 12/31/2008N/A7.3141 12/31/20097.3149.3982 VISC 92.70% 12/31/2008N/A7.35523 12/31/20097.3559.46418 VISI 10 2.65% 12/31/2007N/A12.3920 12/31/200812.3927.368216 12/31/20097.3689.486420 VISI 11 1.80% 12/31/2008N/A7.602445 12/31/20097.6029.871799 VISI 13 1.95% 12/31/2009N/A9.802283 VISI 14 2.80% 12/31/2009N/A9.42017 VISI 21.70% 12/31/2007N/A12.711477 12/31/200812.7117.630556 12/31/20097.6309.917283 VISI 32.10% 12/31/2007N/A12.5750 12/31/200812.5757.5191022 12/31/20097.5199.7331862 VISI 42.40% 12/31/2007N/A12.4750 12/31/200812.4757.436121 12/31/20097.4369.597350 VISI 52.25% 12/31/2007N/A12.5250 12/31/200812.5257.477525 12/31/20097.4779.6651263 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 62.55% 12/31/2007N/A12.4250 12/31/200812.4257.395135 12/31/20097.3959.530171 VISI 72.20% 12/31/2007N/A12.5420 12/31/200812.5427.4911884 12/31/20097.4919.6882644 VISI 82.50% 12/31/2007N/A12.4420 12/31/200812.4427.409263 12/31/20097.4099.553448 VISI 92.35% 12/31/2007N/A12.4920 12/31/200812.4927.4502244 12/31/20097.4509.6203102 VISL 11.65% 12/31/2007N/A12.728982 12/31/200812.7287.6441126 12/31/20097.6449.940101 VISL 10 2.90% 12/31/2007N/A12.3090 12/31/200812.3097.30192 12/31/20097.3019.376181 VISL 11 2.05% 12/31/2008N/A7.533100 12/31/20097.5339.756262 VISL 13 3.05% 12/31/2009N/A9.3108 VISL 14 2.20% 12/31/2009N/A9.68862 VISL 21.95% 12/31/2007N/A12.626179 12/31/200812.6267.560499 12/31/20097.5609.802353 VISL 32.35% 12/31/2007N/A12.4920 12/31/200812.4927.450593 12/31/20097.4509.6201404 VISL 42.65% 12/31/2007N/A12.3920 12/31/200812.3927.36855 12/31/20097.3689.486202 VISL 52.50% 12/31/2007N/A12.4420 12/31/200812.4427.409192 12/31/20097.4099.553723 VISL 62.80% 12/31/2007N/A12.3420 12/31/200812.3427.32844 12/31/20097.3289.420125 VISL 72.45% 12/31/2007N/A12.4580 12/31/200812.4587.423750 12/31/20097.4239.575900 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 27 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 82.75% 12/31/2007N/A12.3590 12/31/200812.3597.341138 12/31/20097.3419.442370 VISL 92.60% 12/31/2007N/A12.4080 12/31/200812.4087.382617 12/31/20097.3829.508984 AZL Fusion Moderate Fund VISB 11.70% 12/31/2007N/A12.297437 12/31/200812.2978.129612 12/31/20098.12910.3441013 VISB 10 2.95% 12/31/2007N/A11.8930 12/31/200811.8937.76478 12/31/20097.7649.756679 VISB 11 2.10% 12/31/2008N/A8.01140 12/31/20098.01110.15247 VISB 13 3.10% 12/31/2009N/A9.688343 VISB 14 2.25% 12/31/2009N/A10.08119 VISB 22.00% 12/31/2007N/A12.199101 12/31/200812.1998.040149 12/31/20098.04010.200555 VISB 32.40% 12/31/2007N/A12.0690 12/31/200812.0697.923397 12/31/20097.92310.011849 VISB 42.70% 12/31/2007N/A11.9720 12/31/200811.9727.83691 12/31/20097.8369.871161 VISB 52.55% 12/31/2007N/A12.0200 12/31/200812.0207.879137 12/31/20097.8799.941364 VISB 62.85% 12/31/2007N/A11.9240 12/31/200811.9247.79319 12/31/20097.7939.80263 VISB 72.50% 12/31/2007N/A12.0370 12/31/200812.0377.894550 12/31/20097.8949.964810 VISB 82.80% 12/31/2007N/A11.9400 12/31/200811.9407.807157 12/31/20097.8079.8251074 VISB 92.65% 12/31/2007N/A11.9880 12/31/200811.9887.850390 12/31/20097.8509.8941719 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 12.45% 12/31/2008N/A7.9084 12/31/20097.9089.98725 VISC 10 3.00% 12/31/2008N/A7.7502 12/31/20097.7509.73461 VISC 11 2.30% 12/31/2009N/A10.0570 VISC 12 3.15% 12/31/2009N/A9.66617 VISC 13 1.75% 12/31/2009N/A10.32056 VISC 22.75% 12/31/2008N/A7.8215 12/31/20097.8219.8485 VISC 32.60% 12/31/2008N/A7.8650 12/31/20097.8659.9173 VISC 42.90% 12/31/2008N/A7.7780 12/31/20097.7789.7790 VISC 52.15% 12/31/2008N/A7.99638 12/31/20097.99610.12948 VISC 72.55% 12/31/2008N/A7.87927 12/31/20097.8799.94144 VISC 82.85% 12/31/2008N/A7.79312 12/31/20097.7939.802229 VISC 92.70% 12/31/2008N/A7.83635 12/31/20097.8369.871242 VISI 10 2.65% 12/31/2007N/A11.9880 12/31/200811.9887.850151 12/31/20097.8509.8941292 VISI 11 1.80% 12/31/2008N/A8.100191 12/31/20098.10010.296415 VISI 13 1.95% 12/31/2009N/A10.223354 VISI 14 2.80% 12/31/2009N/A9.825875 VISI 21.70% 12/31/2007N/A12.297191 12/31/200812.2978.129220 12/31/20098.12910.3441427 VISI 32.10% 12/31/2007N/A12.1660 12/31/200812.1668.011818 12/31/20098.01110.1521549 VISI 42.40% 12/31/2007N/A12.0690 12/31/200812.0697.923100 12/31/20097.92310.011156 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 28 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A12.1170 12/31/200812.1177.966392 12/31/20097.96610.081862 VISI 62.55% 12/31/2007N/A12.0200 12/31/200812.0207.87921 12/31/20097.8799.941124 VISI 72.20% 12/31/2007N/A12.1330 12/31/200812.1337.9811201 12/31/20097.98110.1052120 VISI 82.50% 12/31/2007N/A12.0370 12/31/200812.0377.894226 12/31/20097.8949.9645677 VISI 92.35% 12/31/2007N/A12.0850 12/31/200812.0857.9371033 12/31/20097.93710.0347060 VISL 11.65% 12/31/2007N/A12.313463 12/31/200812.3138.144680 12/31/20098.14410.3681908 VISL 10 2.90% 12/31/2007N/A11.9080 12/31/200811.9087.77863 12/31/20097.7789.7791160 VISL 11 2.05% 12/31/2008N/A8.02623 12/31/20098.02610.176108 VISL 13 3.05% 12/31/2009N/A9.711647 VISL 14 2.20% 12/31/2009N/A10.105158 VISL 21.95% 12/31/2007N/A12.21561 12/31/200812.2158.05596 12/31/20098.05510.223717 VISL 32.35% 12/31/2007N/A12.0850 12/31/200812.0857.937307 12/31/20097.93710.034803 VISL 42.65% 12/31/2007N/A11.9880 12/31/200811.9887.85013 12/31/20097.8509.89468 VISL 52.50% 12/31/2007N/A12.0370 12/31/200812.0377.894149 12/31/20097.8949.964352 VISL 62.80% 12/31/2007N/A11.9400 12/31/200811.9407.8076 12/31/20097.8079.82540 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 72.45% 12/31/2007N/A12.0530 12/31/200812.0537.908608 12/31/20097.9089.987827 VISL 82.75% 12/31/2007N/A11.9560 12/31/200811.9567.821205 12/31/20097.8219.8482542 VISL 92.60% 12/31/2007N/A12.0040 12/31/200812.0047.865473 12/31/20097.8659.9173821 AZL Growth Index Strategy Fund VISB 11.70% 12/31/2009N/A10.061230 VISB 10 2.95% 12/31/2009N/A10.037176 VISB 11 2.10% 12/31/2009N/A10.053105 VISB 13 3.10% 12/31/2009N/A10.0341 VISB 14 2.25% 12/31/2009N/A10.05010 VISB 22.00% 12/31/2009N/A10.055117 VISB 32.40% 12/31/2009N/A10.047457 VISB 42.70% 12/31/2009N/A10.042170 VISB 52.55% 12/31/2009N/A10.045245 VISB 62.85% 12/31/2009N/A10.039190 VISB 72.50% 12/31/2009N/A10.045740 VISB 82.80% 12/31/2009N/A10.040277 VISB 92.65% 12/31/2009N/A10.043571 VISC 12.45% 12/31/2009N/A10.04629 VISC 10 3.00% 12/31/2009N/A10.0363 VISC 11 2.30% 12/31/2009N/A10.0492 VISC 12 3.15% 12/31/2009N/A10.0330 VISC 13 1.75% 12/31/2009N/A10.06025 VISC 22.75% 12/31/2009N/A10.04113 VISC 32.60% 12/31/2009N/A10.0440 VISC 42.90% 12/31/2009N/A10.0380 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 29 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2009N/A10.0522 VISC 72.55% 12/31/2009N/A10.04523 VISC 82.85% 12/31/2009N/A10.0399 VISC 92.70% 12/31/2009N/A10.04276 VISI 10 2.65% 12/31/2009N/A10.043256 VISI 11 1.80% 12/31/2009N/A10.059319 VISI 13 1.95% 12/31/2009N/A10.05677 VISI 14 2.80% 12/31/2009N/A10.0400 VISI 21.70% 12/31/2009N/A10.061173 VISI 32.10% 12/31/2009N/A10.053979 VISI 42.40% 12/31/2009N/A10.047112 VISI 52.25% 12/31/2009N/A10.050590 VISI 62.55% 12/31/2009N/A10.04518 VISI 72.20% 12/31/2009N/A10.0511471 VISI 82.50% 12/31/2009N/A10.045249 VISI 92.35% 12/31/2009N/A10.0481421 VISL 11.65% 12/31/2009N/A10.062125 VISL 10 2.90% 12/31/2009N/A10.038185 VISL 11 2.05% 12/31/2009N/A10.054112 VISL 13 3.05% 12/31/2009N/A10.03514 VISL 14 2.20% 12/31/2009N/A10.05162 VISL 21.95% 12/31/2009N/A10.05685 VISL 32.35% 12/31/2009N/A10.048404 VISL 42.65% 12/31/2009N/A10.043162 VISL 52.50% 12/31/2009N/A10.045409 VISL 62.80% 12/31/2009N/A10.04034 VISL 72.45% 12/31/2009N/A10.046671 VISL 82.75% 12/31/2009N/A10.041173 VISL 92.60% 12/31/2009N/A10.044644 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL International Index Fund VISB 11.70% 12/31/2009N/A9.75521 VISB 10 2.95% 12/31/2009N/A9.73217 VISB 11 2.10% 12/31/2009N/A9.74717 VISB 13 3.10% 12/31/2009N/A9.7290 VISB 14 2.25% 12/31/2009N/A9.7457 VISB 22.00% 12/31/2009N/A9.74910 VISB 32.40% 12/31/2009N/A9.74261 VISB 42.70% 12/31/2009N/A9.73622 VISB 52.55% 12/31/2009N/A9.73975 VISB 62.85% 12/31/2009N/A9.73317 VISB 72.50% 12/31/2009N/A9.740124 VISB 82.80% 12/31/2009N/A9.73438 VISB 92.65% 12/31/2009N/A9.737115 VISC 12.45% 12/31/2009N/A9.7411 VISC 10 3.00% 12/31/2009N/A9.7311 VISC 11 2.30% 12/31/2009N/A9.7440 VISC 12 3.15% 12/31/2009N/A9.7280 VISC 13 1.75% 12/31/2009N/A9.7540 VISC 22.75% 12/31/2009N/A9.7352 VISC 32.60% 12/31/2009N/A9.7381 VISC 42.90% 12/31/2009N/A9.7320 VISC 52.15% 12/31/2009N/A9.7460 VISC 72.55% 12/31/2009N/A9.7392 VISC 82.85% 12/31/2009N/A9.73314 VISC 92.70% 12/31/2009N/A9.7367 VISI 10 2.65% 12/31/2009N/A9.73731 VISI 11 1.80% 12/31/2009N/A9.753102 VISI 13 1.95% 12/31/2009N/A9.75069 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 30 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 14 2.80% 12/31/2009N/A9.7340 VISI 21.70% 12/31/2009N/A9.75520 VISI 32.10% 12/31/2009N/A9.747190 VISI 42.40% 12/31/2009N/A9.74226 VISI 52.25% 12/31/2009N/A9.745158 VISI 62.55% 12/31/2009N/A9.73913 VISI 72.20% 12/31/2009N/A9.746170 VISI 82.50% 12/31/2009N/A9.74024 VISI 92.35% 12/31/2009N/A9.743247 VISL 11.65% 12/31/2009N/A9.75621 VISL 10 2.90% 12/31/2009N/A9.73219 VISL 11 2.05% 12/31/2009N/A9.74819 VISL 13 3.05% 12/31/2009N/A9.7301 VISL 14 2.20% 12/31/2009N/A9.7466 VISL 21.95% 12/31/2009N/A9.7506 VISL 32.35% 12/31/2009N/A9.74387 VISL 42.65% 12/31/2009N/A9.73728 VISL 52.50% 12/31/2009N/A9.74048 VISL 62.80% 12/31/2009N/A9.7342 VISL 72.45% 12/31/2009N/A9.741109 VISL 82.75% 12/31/2009N/A9.73545 VISL 92.60% 12/31/2009N/A9.738146 AZL Invesco International Equity Fund VISB 11.70% 12/31/2007N/A19.496221 12/31/200819.49611.211313 12/31/200911.21114.805142 VISB 10 2.95% 12/31/2007N/A18.1610 12/31/200818.16110.31327 12/31/200910.31313.450106 VISB 11 2.10% 12/31/2008N/A10.91535 12/31/200910.91514.35756 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 13 3.10% 12/31/2009N/A13.2961 VISB 14 2.25% 12/31/2009N/A14.19336 VISB 22.00% 12/31/2007N/A19.16792 12/31/200819.16710.98877 12/31/200910.98814.46839 VISB 32.40% 12/31/2007N/A18.7360 12/31/200818.73610.69996 12/31/200910.69914.030395 VISB 42.70% 12/31/2007N/A18.4200 12/31/200818.42010.48725 12/31/200910.48713.71198 VISB 52.55% 12/31/2007N/A18.5780 12/31/200818.57810.59255 12/31/200910.59213.870378 VISB 62.85% 12/31/2007N/A18.2640 12/31/200818.26410.38210 12/31/200910.38213.55433 VISB 72.50% 12/31/2007N/A18.6300 12/31/200818.63010.62886 12/31/200910.62813.923258 VISB 82.80% 12/31/2007N/A18.3160 12/31/200818.31610.41732 12/31/200910.41713.606106 VISB 92.65% 12/31/2007N/A18.4730 12/31/200818.47310.52293 12/31/200910.52213.764294 VISC 12.45% 12/31/2008N/A10.6633 12/31/200910.66313.9777 VISC 10 3.00% 12/31/2008N/A10.2790 12/31/200910.27913.3990 VISC 11 2.30% 12/31/2009N/A14.1381 VISC 12 3.15% 12/31/2009N/A13.2450 VISC 13 1.75% 12/31/2009N/A14.7374 VISC 22.75% 12/31/2008N/A10.4520 12/31/200910.45213.6582 VISC 32.60% 12/31/2008N/A10.5572 12/31/200910.55713.8175 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 31 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 42.90% 12/31/2008N/A10.3470 12/31/200910.34713.5020 VISC 52.15% 12/31/2008N/A10.8793 12/31/200910.87914.30218 VISC 72.55% 12/31/2008N/A10.5923 12/31/200910.59213.87018 VISC 82.85% 12/31/2008N/A10.3821 12/31/200910.38213.5542 VISC 92.70% 12/31/2008N/A10.4874 12/31/200910.48713.71124 VISI 10 2.65% 12/31/2007N/A18.4730 12/31/200818.47310.52216 12/31/200910.52213.76482 VISI 11 1.80% 12/31/2008N/A11.13677 12/31/200911.13614.692304 VISI 13 1.95% 12/31/2009N/A14.524124 VISI 14 2.80% 12/31/2009N/A13.6067 VISI 21.70% 12/31/2007N/A19.49654 12/31/200819.49611.21159 12/31/200911.21114.80545 VISI 32.10% 12/31/2007N/A19.0580 12/31/200819.05810.915103 12/31/200910.91514.357426 VISI 42.40% 12/31/2007N/A18.7360 12/31/200818.73610.69918 12/31/200910.69914.03086 VISI 52.25% 12/31/2007N/A18.8970 12/31/200818.89710.806102 12/31/200910.80614.193422 VISI 62.55% 12/31/2007N/A18.5780 12/31/200818.57810.5923 12/31/200910.59213.87019 VISI 72.20% 12/31/2007N/A18.9500 12/31/200818.95010.843252 12/31/200910.84314.247558 VISI 82.50% 12/31/2007N/A18.6300 12/31/200818.63010.62842 12/31/200910.62813.923153 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A18.7900 12/31/200818.79010.735223 12/31/200910.73514.084515 VISL 11.65% 12/31/2007N/A19.55176 12/31/200819.55111.248157 12/31/200911.24814.86279 VISL 10 2.90% 12/31/2007N/A18.2120 12/31/200818.21210.34723 12/31/200910.34713.50278 VISL 11 2.05% 12/31/2008N/A10.95212 12/31/200910.95214.412108 VISL 13 3.05% 12/31/2009N/A13.34713 VISL 14 2.20% 12/31/2009N/A14.24730 VISL 21.95% 12/31/2007N/A19.22142 12/31/200819.22111.02546 12/31/200911.02514.52426 VISL 32.35% 12/31/2007N/A18.7900 12/31/200818.79010.73556 12/31/200910.73514.084187 VISL 42.65% 12/31/2007N/A18.4730 12/31/200818.47310.52211 12/31/200910.52213.76466 VISL 52.50% 12/31/2007N/A18.6300 12/31/200818.63010.62825 12/31/200910.62813.923159 VISL 62.80% 12/31/2007N/A18.3160 12/31/200818.31610.4173 12/31/200910.41713.60621 VISL 72.45% 12/31/2007N/A18.6830 12/31/200818.68310.66379 12/31/200910.66313.977155 VISL 82.75% 12/31/2007N/A18.3680 12/31/200818.36810.45222 12/31/200910.45213.65879 VISL 92.60% 12/31/2007N/A18.5250 12/31/200818.52510.55782 12/31/200910.55713.817155 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 32 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL JPMorgan U.S. Equity Fund VISB 11.70% 12/31/2007N/A12.79899 12/31/200812.7987.71596 12/31/20097.71510.14224 VISB 10 2.95% 12/31/2007N/A12.2240 12/31/200812.2247.27717 12/31/20097.2779.44733 VISB 11 2.10% 12/31/2008N/A7.5726 12/31/20097.5729.91411 VISB 13 3.10% 12/31/2009N/A9.3680 VISB 14 2.25% 12/31/2009N/A9.8308 VISB 22.00% 12/31/2007N/A12.65718 12/31/200812.6577.60723 12/31/20097.6079.9718 VISB 32.40% 12/31/2007N/A12.4730 12/31/200812.4737.46728 12/31/20097.4679.747139 VISB 42.70% 12/31/2007N/A12.3360 12/31/200812.3367.3633 12/31/20097.3639.58219 VISB 52.55% 12/31/2007N/A12.4040 12/31/200812.4047.41438 12/31/20097.4149.66498 VISB 62.85% 12/31/2007N/A12.2680 12/31/200812.2687.3111 12/31/20097.3119.5015 VISB 72.50% 12/31/2007N/A12.4270 12/31/200812.4277.43257 12/31/20097.4329.69292 VISB 82.80% 12/31/2007N/A12.2910 12/31/200812.2917.32833 12/31/20097.3289.52852 VISB 92.65% 12/31/2007N/A12.3590 12/31/200812.3597.38025 12/31/20097.3809.61078 VISC 12.45% 12/31/2008N/A7.4490 12/31/20097.4499.7193 VISC 10 3.00% 12/31/2008N/A7.2610 12/31/20097.2619.4220 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 11 2.30% 12/31/2009N/A9.8020 VISC 12 3.15% 12/31/2009N/A9.3410 VISC 13 1.75% 12/31/2009N/A10.1050 VISC 22.75% 12/31/2008N/A7.3450 12/31/20097.3459.5550 VISC 32.60% 12/31/2008N/A7.3971 12/31/20097.3979.6370 VISC 42.90% 12/31/2008N/A7.2940 12/31/20097.2949.4740 VISC 52.15% 12/31/2008N/A7.5550 12/31/20097.5559.88714 VISC 72.55% 12/31/2008N/A7.4141 12/31/20097.4149.6642 VISC 82.85% 12/31/2008N/A7.3112 12/31/20097.3119.5011 VISC 92.70% 12/31/2008N/A7.3631 12/31/20097.3639.5828 VISI 10 2.65% 12/31/2007N/A12.3590 12/31/200812.3597.38015 12/31/20097.3809.61033 VISI 11 1.80% 12/31/2008N/A7.67930 12/31/20097.67910.085168 VISI 13 1.95% 12/31/2009N/A9.99938 VISI 14 2.80% 12/31/2009N/A9.5280 VISI 21.70% 12/31/2007N/A12.79814 12/31/200812.7987.71513 12/31/20097.71510.14220 VISI 32.10% 12/31/2007N/A12.6110 12/31/200812.6117.572104 12/31/20097.5729.914214 VISI 42.40% 12/31/2007N/A12.4730 12/31/200812.4737.46720 12/31/20097.4679.74747 VISI 52.25% 12/31/2007N/A12.5420 12/31/200812.5427.51924 12/31/20097.5199.830137 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 33 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 62.55% 12/31/2007N/A12.4040 12/31/200812.4047.4141 12/31/20097.4149.66416 VISI 72.20% 12/31/2007N/A12.5650 12/31/200812.5657.53795 12/31/20097.5379.858238 VISI 82.50% 12/31/2007N/A12.4270 12/31/200812.4277.43229 12/31/20097.4329.69276 VISI 92.35% 12/31/2007N/A12.4960 12/31/200812.4967.48448 12/31/20097.4849.775238 VISL 11.65% 12/31/2007N/A12.82143 12/31/200812.8217.73363 12/31/20097.73310.17119 VISL 10 2.90% 12/31/2007N/A12.2460 12/31/200812.2467.2944 12/31/20097.2949.47419 VISL 11 2.05% 12/31/2008N/A7.5907 12/31/20097.5909.94349 VISL 13 3.05% 12/31/2009N/A9.3942 VISL 14 2.20% 12/31/2009N/A9.85821 VISL 21.95% 12/31/2007N/A12.68111 12/31/200812.6817.62522 12/31/20097.6259.99914 VISL 32.35% 12/31/2007N/A12.4960 12/31/200812.4967.48431 12/31/20097.4849.775117 VISL 42.65% 12/31/2007N/A12.3590 12/31/200812.3597.3800 12/31/20097.3809.61014 VISL 52.50% 12/31/2007N/A12.4270 12/31/200812.4277.4329 12/31/20097.4329.69270 VISL 62.80% 12/31/2007N/A12.2910 12/31/200812.2917.3280 12/31/20097.3289.5285 VISL 72.45% 12/31/2007N/A12.4500 12/31/200812.4507.44933 12/31/20097.4499.71978 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 82.75% 12/31/2007N/A12.3140 12/31/200812.3147.34510 12/31/20097.3459.55528 VISL 92.60% 12/31/2007N/A12.3820 12/31/200812.3827.39758 12/31/20097.3979.63791 AZL MFS Investors Trust Fund VISB 11.70% 12/31/2007N/A14.752111 12/31/200814.7528.686198 12/31/20098.68612.96473 VISB 10 2.95% 12/31/2007N/A14.2670 12/31/200814.2678.29636 12/31/20098.29612.22777 VISB 11 2.10% 12/31/2008N/A8.55912 12/31/20098.55912.72339 VISB 13 3.10% 12/31/2009N/A12.1420 VISB 14 2.25% 12/31/2009N/A12.63465 VISB 22.00% 12/31/2007N/A14.63441 12/31/200814.6348.59173 12/31/20098.59112.78372 VISB 32.40% 12/31/2007N/A14.4790 12/31/200814.4798.46584 12/31/20098.46512.546203 VISB 42.70% 12/31/2007N/A14.3630 12/31/200814.3638.37218 12/31/20098.37212.37164 VISB 52.55% 12/31/2007N/A14.4210 12/31/200814.4218.41966 12/31/20098.41912.458151 VISB 62.85% 12/31/2007N/A14.3050 12/31/200814.3058.3266 12/31/20098.32612.28524 VISB 72.50% 12/31/2007N/A14.4400 12/31/200814.4408.434146 12/31/20098.43412.487226 VISB 82.80% 12/31/2007N/A14.3250 12/31/200814.3258.34279 12/31/20098.34212.31399 VISB 92.65% 12/31/2007N/A14.3820 12/31/200814.3828.38896 12/31/20098.38812.400198 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 34 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 12.45% 12/31/2008N/A8.4507 12/31/20098.45012.5178 VISC 10 3.00% 12/31/2008N/A8.2811 12/31/20098.28112.2002 VISC 11 2.30% 12/31/2009N/A12.6059 VISC 12 3.15% 12/31/2009N/A12.1142 VISC 13 1.75% 12/31/2009N/A12.9334 VISC 22.75% 12/31/2008N/A8.3570 12/31/20098.35712.3420 VISC 32.60% 12/31/2008N/A8.4031 12/31/20098.40312.4293 VISC 42.90% 12/31/2008N/A8.3110 12/31/20098.31112.2560 VISC 52.15% 12/31/2008N/A8.5443 12/31/20098.54412.69411 VISC 72.55% 12/31/2008N/A8.4193 12/31/20098.41912.45829 VISC 82.85% 12/31/2008N/A8.3263 12/31/20098.32612.2853 VISC 92.70% 12/31/2008N/A8.37214 12/31/20098.37212.37139 VISI 10 2.65% 12/31/2007N/A14.3820 12/31/200814.3828.38825 12/31/20098.38812.40064 VISI 11 1.80% 12/31/2008N/A8.654210 12/31/20098.65412.903420 VISI 13 1.95% 12/31/2009N/A12.813133 VISI 14 2.80% 12/31/2009N/A12.3130 VISI 21.70% 12/31/2007N/A14.75242 12/31/200814.7528.68691 12/31/20098.68612.96467 VISI 32.10% 12/31/2007N/A14.5950 12/31/200814.5958.559298 12/31/20098.55912.723436 VISI 42.40% 12/31/2007N/A14.4790 12/31/200814.4798.46536 12/31/20098.46512.54655 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A14.5370 12/31/200814.5378.512175 12/31/20098.51212.634318 VISI 62.55% 12/31/2007N/A14.4210 12/31/200814.4218.41919 12/31/20098.41912.45826 VISI 72.20% 12/31/2007N/A14.5560 12/31/200814.5568.528357 12/31/20098.52812.664526 VISI 82.50% 12/31/2007N/A14.4400 12/31/200814.4408.43492 12/31/20098.43412.487146 VISI 92.35% 12/31/2007N/A14.4980 12/31/200814.4988.481436 12/31/20098.48112.575704 VISL 11.65% 12/31/2007N/A14.77264 12/31/200814.7728.702104 12/31/20098.70212.99448 VISL 10 2.90% 12/31/2007N/A14.2860 12/31/200814.2868.31137 12/31/20098.31112.25665 VISL 11 2.05% 12/31/2008N/A8.57586 12/31/20098.57512.754226 VISL 13 3.05% 12/31/2009N/A12.17110 VISL 14 2.20% 12/31/2009N/A12.66455 VISL 21.95% 12/31/2007N/A14.65420 12/31/200814.6548.60734 12/31/20098.60712.8139 VISL 32.35% 12/31/2007N/A14.4980 12/31/200814.4988.48192 12/31/20098.48112.575161 VISL 42.65% 12/31/2007N/A14.3820 12/31/200814.3828.3888 12/31/20098.38812.40022 VISL 52.50% 12/31/2007N/A14.4400 12/31/200814.4408.43459 12/31/20098.43412.487145 VISL 62.80% 12/31/2007N/A14.3250 12/31/200814.3258.3429 12/31/20098.34212.31327 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 35 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 72.45% 12/31/2007N/A14.4590 12/31/200814.4598.450147 12/31/20098.45012.517209 VISL 82.75% 12/31/2007N/A14.3440 12/31/200814.3448.35744 12/31/20098.35712.34271 VISL 92.60% 12/31/2007N/A14.4010 12/31/200814.4018.403157 12/31/20098.40312.429262 AZL Money Market Fund VISB 11.70% 12/31/2007N/A10.864616 12/31/200810.86410.941789 12/31/200910.94110.780648 VISB 10 2.95% 12/31/2007N/A9.8400 12/31/20089.8409.786642 12/31/20099.7869.522243 VISB 11 2.10% 12/31/2008N/A10.557212 12/31/200910.55710.361380 VISB 13 3.10% 12/31/2009N/A9.382135 VISB 14 2.25% 12/31/2009N/A10.208163 VISB 22.00% 12/31/2007N/A10.609768 12/31/200810.60910.652957 12/31/200910.65210.464388 VISB 32.40% 12/31/2007N/A10.2780 12/31/200810.27810.279623 12/31/200910.27910.057918 VISB 42.70% 12/31/2007N/A10.0360 12/31/200810.03610.007472 12/31/200910.0079.762459 VISB 52.55% 12/31/2007N/A10.1560 12/31/200810.15610.142416 12/31/200910.1429.908394 VISB 62.85% 12/31/2007N/A9.9180 12/31/20089.9189.87460 12/31/20099.8749.61797 VISB 72.50% 12/31/2007N/A10.1970 12/31/200810.19710.187938 12/31/200910.1879.957567 VISB 82.80% 12/31/2007N/A9.9570 12/31/20089.9579.918700 12/31/20099.9189.665934 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 92.65% 12/31/2007N/A10.0760 12/31/200810.07610.052824 12/31/200910.0529.810840 VISC 12.45% 12/31/2008N/A10.23354 12/31/200910.23310.00783 VISC 10 3.00% 12/31/2008N/A9.74372 12/31/20099.7439.475179 VISC 11 2.30% 12/31/2009N/A10.15725 VISC 12 3.15% 12/31/2009N/A9.33528 VISC 13 1.75% 12/31/2009N/A10.71893 VISC 22.75% 12/31/2008N/A9.9620 12/31/20099.9629.7130 VISC 32.60% 12/31/2008N/A10.09774 12/31/200910.0979.85991 VISC 42.90% 12/31/2008N/A9.8309 12/31/20099.8309.5700 VISC 52.15% 12/31/2008N/A10.510153 12/31/200910.51010.30927 VISC 72.55% 12/31/2008N/A10.142173 12/31/200910.1429.90878 VISC 82.85% 12/31/2008N/A9.87499 12/31/20099.8749.617191 VISC 92.70% 12/31/2008N/A10.007158 12/31/200910.0079.762170 VISI 10 2.65% 12/31/2007N/A10.0760 12/31/200810.07610.052454 12/31/200910.0529.810659 VISI 11 1.80% 12/31/2008N/A10.8441586 12/31/200910.84410.6741140 VISI 13 1.95% 12/31/2009N/A10.516507 VISI 14 2.80% 12/31/2009N/A9.665100 VISI 21.70% 12/31/2007N/A10.864117 12/31/200810.86410.941518 12/31/200910.94110.780665 VISI 32.10% 12/31/2007N/A10.5250 12/31/200810.52510.557881 12/31/200910.55710.3611400 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 36 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 42.40% 12/31/2007N/A10.2780 12/31/200810.27810.279167 12/31/200910.27910.057186 VISI 52.25% 12/31/2007N/A10.4010 12/31/200810.40110.417921 12/31/200910.41710.208818 VISI 62.55% 12/31/2007N/A10.1560 12/31/200810.15610.14275 12/31/200910.1429.90877 VISI 72.20% 12/31/2007N/A10.4420 12/31/200810.44210.4642075 12/31/200910.46410.2581226 VISI 82.50% 12/31/2007N/A10.1970 12/31/200810.19710.187515 12/31/200910.1879.9571307 VISI 92.35% 12/31/2007N/A10.3180 12/31/200810.31810.3252068 12/31/200910.32510.1072022 VISL 11.65% 12/31/2007N/A10.907877 12/31/200810.90710.990650 12/31/200910.99010.8341281 VISL 10 2.90% 12/31/2007N/A9.8790 12/31/20089.8799.830487 12/31/20099.8309.570272 VISL 11 2.05% 12/31/2008N/A10.605945 12/31/200910.60510.412466 VISL 13 3.05% 12/31/2009N/A9.428185 VISL 14 2.20% 12/31/2009N/A10.258141 VISL 21.95% 12/31/2007N/A10.65184 12/31/200810.65110.700175 12/31/200910.70010.516491 VISL 32.35% 12/31/2007N/A10.3180 12/31/200810.31810.325931 12/31/200910.32510.1071064 VISL 42.65% 12/31/2007N/A10.0760 12/31/200810.07610.052229 12/31/200910.0529.810209 VISL 52.50% 12/31/2007N/A10.1970 12/31/200810.19710.187296 12/31/200910.1879.957638 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A9.9570 12/31/20089.9579.91883 12/31/20099.9189.66582 VISL 72.45% 12/31/2007N/A10.2370 12/31/200810.23710.2331101 12/31/200910.23310.0071050 VISL 82.75% 12/31/2007N/A9.9970 12/31/20089.9979.962502 12/31/20099.9629.713652 VISL 92.60% 12/31/2007N/A10.1160 12/31/200810.11610.0971541 12/31/200910.0979.8591745 AZL OCC Growth Fund VISB 11.70% 12/31/2009N/A10.3716 VISB 10 2.95% 12/31/2009N/A10.3460 VISB 11 2.10% 12/31/2009N/A10.3630 VISB 13 3.10% 12/31/2009N/A10.3430 VISB 14 2.25% 12/31/2009N/A10.3600 VISB 22.00% 12/31/2009N/A10.3650 VISB 32.40% 12/31/2009N/A10.3570 VISB 42.70% 12/31/2009N/A10.3510 VISB 52.55% 12/31/2009N/A10.3540 VISB 62.85% 12/31/2009N/A10.3480 VISB 72.50% 12/31/2009N/A10.3550 VISB 82.80% 12/31/2009N/A10.3490 VISB 92.65% 12/31/2009N/A10.3520 VISC 12.45% 12/31/2009N/A10.3560 VISC 10 3.00% 12/31/2009N/A10.3450 VISC 11 2.30% 12/31/2009N/A10.3590 VISC 12 3.15% 12/31/2009N/A10.3420 VISC 13 1.75% 12/31/2009N/A10.3700 VISC 22.75% 12/31/2009N/A10.3500 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 37 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2009N/A10.3530 VISC 42.90% 12/31/2009N/A10.3470 VISC 52.15% 12/31/2009N/A10.3620 VISC 72.55% 12/31/2009N/A10.3540 VISC 82.85% 12/31/2009N/A10.3480 VISC 92.70% 12/31/2009N/A10.3510 VISI 10 2.65% 12/31/2009N/A10.35220 VISI 11 1.80% 12/31/2009N/A10.3690 VISI 13 1.95% 12/31/2009N/A10.3660 VISI 14 2.80% 12/31/2009N/A10.3490 VISI 21.70% 12/31/2009N/A10.3710 VISI 32.10% 12/31/2009N/A10.3630 VISI 42.40% 12/31/2009N/A10.3570 VISI 52.25% 12/31/2009N/A10.3600 VISI 62.55% 12/31/2009N/A10.3540 VISI 72.20% 12/31/2009N/A10.3610 VISI 82.50% 12/31/2009N/A10.3550 VISI 92.35% 12/31/2009N/A10.35816 VISL 11.65% 12/31/2009N/A10.3721 VISL 10 2.90% 12/31/2009N/A10.3470 VISL 11 2.05% 12/31/2009N/A10.3640 VISL 13 3.05% 12/31/2009N/A10.3440 VISL 14 2.20% 12/31/2009N/A10.3610 VISL 21.95% 12/31/2009N/A10.3660 VISL 32.35% 12/31/2009N/A10.3580 VISL 42.65% 12/31/2009N/A10.3520 VISL 52.50% 12/31/2009N/A10.3550 VISL 62.80% 12/31/2009N/A10.3490 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 72.45% 12/31/2009N/A10.3560 VISL 82.75% 12/31/2009N/A10.3500 VISL 92.60% 12/31/2009N/A10.3530 AZL OCC Opportunity Fund VISB 11.70% 12/31/2007N/A16.39098 12/31/200816.3908.515143 12/31/20098.51513.23639 VISB 10 2.95% 12/31/2007N/A15.2680 12/31/200815.2687.8339 12/31/20097.83312.02520 VISB 11 2.10% 12/31/2008N/A8.29114 12/31/20098.29112.83615 VISB 13 3.10% 12/31/2009N/A11.8870 VISB 14 2.25% 12/31/2009N/A12.6895 VISB 22.00% 12/31/2007N/A16.11414 12/31/200816.1148.34615 12/31/20098.34612.9352 VISB 32.40% 12/31/2007N/A15.7520 12/31/200815.7528.12633 12/31/20098.12612.54487 VISB 42.70% 12/31/2007N/A15.4860 12/31/200815.4867.9652 12/31/20097.96512.25818 VISB 52.55% 12/31/2007N/A15.6180 12/31/200815.6188.0457 12/31/20098.04512.40066 VISB 62.85% 12/31/2007N/A15.3550 12/31/200815.3557.8864 12/31/20097.88612.1184 VISB 72.50% 12/31/2007N/A15.6630 12/31/200815.6638.07242 12/31/20098.07212.44877 VISB 82.80% 12/31/2007N/A15.3980 12/31/200815.3987.9128 12/31/20097.91212.16422 VISB 92.65% 12/31/2007N/A15.5300 12/31/200815.5307.99258 12/31/20097.99212.305101 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 38 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 12.45% 12/31/2008N/A8.0991 12/31/20098.09912.4963 VISC 10 3.00% 12/31/2008N/A7.8070 12/31/20097.80711.9790 VISC 11 2.30% 12/31/2009N/A12.6400 VISC 12 3.15% 12/31/2009N/A11.8420 VISC 13 1.75% 12/31/2009N/A13.1750 VISC 22.75% 12/31/2008N/A7.9390 12/31/20097.93912.2110 VISC 32.60% 12/31/2008N/A8.0190 12/31/20098.01912.3521 VISC 42.90% 12/31/2008N/A7.8600 12/31/20097.86012.0710 VISC 52.15% 12/31/2008N/A8.2630 12/31/20098.26312.7876 VISC 72.55% 12/31/2008N/A8.0450 12/31/20098.04512.4006 VISC 82.85% 12/31/2008N/A7.8861 12/31/20097.88612.1181 VISC 92.70% 12/31/2008N/A7.9654 12/31/20097.96512.2585 VISI 10 2.65% 12/31/2007N/A15.5300 12/31/200815.5307.99213 12/31/20097.99212.30525 VISI 11 1.80% 12/31/2008N/A8.45917 12/31/20098.45913.13547 VISI 13 1.95% 12/31/2009N/A12.98569 VISI 14 2.80% 12/31/2009N/A12.1643 VISI 21.70% 12/31/2007N/A16.39019 12/31/200816.3908.51522 12/31/20098.51513.23615 VISI 32.10% 12/31/2007N/A16.0220 12/31/200816.0228.29162 12/31/20098.29112.83690 VISI 42.40% 12/31/2007N/A15.7520 12/31/200815.7528.1268 12/31/20098.12612.54421 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A15.8870 12/31/200815.8878.20842 12/31/20098.20812.68986 VISI 62.55% 12/31/2007N/A15.6180 12/31/200815.6188.0453 12/31/20098.04512.40018 VISI 72.20% 12/31/2007N/A15.9320 12/31/200815.9328.236118 12/31/20098.23612.738156 VISI 82.50% 12/31/2007N/A15.6630 12/31/200815.6638.07220 12/31/20098.07212.44854 VISI 92.35% 12/31/2007N/A15.7970 12/31/200815.7978.15465 12/31/20098.15412.592142 VISL 11.65% 12/31/2007N/A16.43730 12/31/200816.4378.54433 12/31/20098.54413.28716 VISL 10 2.90% 12/31/2007N/A15.3110 12/31/200815.3117.8604 12/31/20097.86012.07119 VISL 11 2.05% 12/31/2008N/A8.3192 12/31/20098.31912.88521 VISL 13 3.05% 12/31/2009N/A11.9336 VISL 14 2.20% 12/31/2009N/A12.7383 VISL 21.95% 12/31/2007N/A16.1599 12/31/200816.1598.37415 12/31/20098.37412.9855 VISL 32.35% 12/31/2007N/A15.7970 12/31/200815.7978.15430 12/31/20098.15412.59255 VISL 42.65% 12/31/2007N/A15.5300 12/31/200815.5307.9921 12/31/20097.99212.3058 VISL 52.50% 12/31/2007N/A15.6630 12/31/200815.6638.07217 12/31/20098.07212.44840 VISL 62.80% 12/31/2007N/A15.3980 12/31/200815.3987.9122 12/31/20097.91212.1647 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 39 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 72.45% 12/31/2007N/A15.7070 12/31/200815.7078.09931 12/31/20098.09912.49661 VISL 82.75% 12/31/2007N/A15.4420 12/31/200815.4427.9390 12/31/20097.93912.21124 VISL 92.60% 12/31/2007N/A15.5740 12/31/200815.5748.01921 12/31/20098.01912.35221 AZL S&P 500 Index Fund VISB 11.70% 12/31/2007N/A9.862141 12/31/20089.8626.048419 12/31/20096.0487.454344 VISB 10 2.95% 12/31/2007N/A9.7800 12/31/20089.7805.92321 12/31/20095.9237.209191 VISB 11 2.10% 12/31/2008N/A6.00880 12/31/20096.0087.375861 VISB 13 3.10% 12/31/2009N/A7.180125 VISB 14 2.25% 12/31/2009N/A7.345286 VISB 22.00% 12/31/2007N/A9.84229 12/31/20089.8426.018155 12/31/20096.0187.39495 VISB 32.40% 12/31/2007N/A9.8160 12/31/20089.8165.978124 12/31/20095.9787.3161007 VISB 42.70% 12/31/2007N/A9.7960 12/31/20089.7965.94819 12/31/20095.9487.257200 VISB 52.55% 12/31/2007N/A9.8060 12/31/20089.8065.96333 12/31/20095.9637.286484 VISB 62.85% 12/31/2007N/A9.7860 12/31/20089.7865.9333 12/31/20095.9337.228126 VISB 72.50% 12/31/2007N/A9.8090 12/31/20089.8095.968215 12/31/20095.9687.296811 VISB 82.80% 12/31/2007N/A9.7900 12/31/20089.7905.93831 12/31/20095.9387.238148 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 92.65% 12/31/2007N/A9.7990 12/31/20089.7995.953156 12/31/20095.9537.267604 VISC 12.45% 12/31/2008N/A5.9734 12/31/20095.9737.30624 VISC 10 3.00% 12/31/2008N/A5.9181 12/31/20095.9187.1997 VISC 11 2.30% 12/31/2009N/A7.3358 VISC 12 3.15% 12/31/2009N/A7.1700 VISC 13 1.75% 12/31/2009N/A7.44414 VISC 22.75% 12/31/2008N/A5.9430 12/31/20095.9437.2482 VISC 32.60% 12/31/2008N/A5.9580 12/31/20095.9587.27711 VISC 42.90% 12/31/2008N/A5.9280 12/31/20095.9287.2190 VISC 52.15% 12/31/2008N/A6.00320 12/31/20096.0037.36578 VISC 72.55% 12/31/2008N/A5.9634 12/31/20095.9637.28634 VISC 82.85% 12/31/2008N/A5.9332 12/31/20095.9337.22827 VISC 92.70% 12/31/2008N/A5.94863 12/31/20095.9487.257122 VISI 10 2.65% 12/31/2007N/A9.7990 12/31/20089.7995.953156 12/31/20095.9537.267500 VISI 11 1.80% 12/31/2008N/A6.038431 12/31/20096.0387.4342386 VISI 13 1.95% 12/31/2009N/A7.4041148 VISI 14 2.80% 12/31/2009N/A7.23830 VISI 21.70% 12/31/2007N/A9.86230 12/31/20089.8626.04852 12/31/20096.0487.454250 VISI 32.10% 12/31/2007N/A9.8360 12/31/20089.8366.008248 12/31/20096.0087.3751260 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 40 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 42.40% 12/31/2007N/A9.8160 12/31/20089.8165.97814 12/31/20095.9787.316228 VISI 52.25% 12/31/2007N/A9.8260 12/31/20089.8265.993145 12/31/20095.9937.3451062 VISI 62.55% 12/31/2007N/A9.8060 12/31/20089.8065.96316 12/31/20095.9637.28665 VISI 72.20% 12/31/2007N/A9.8290 12/31/20089.8295.998299 12/31/20095.9987.3551593 VISI 82.50% 12/31/2007N/A9.8090 12/31/20089.8095.96870 12/31/20095.9687.296323 VISI 92.35% 12/31/2007N/A9.8190 12/31/20089.8195.983847 12/31/20095.9837.3261411 VISL 11.65% 12/31/2007N/A9.86572 12/31/20089.8656.053159 12/31/20096.0537.464280 VISL 10 2.90% 12/31/2007N/A9.7830 12/31/20089.7835.92817 12/31/20095.9287.219259 VISL 11 2.05% 12/31/2008N/A6.01379 12/31/20096.0137.385539 VISL 13 3.05% 12/31/2009N/A7.1909 VISL 14 2.20% 12/31/2009N/A7.355370 VISL 21.95% 12/31/2007N/A9.84641 12/31/20089.8466.02359 12/31/20096.0237.40469 VISL 32.35% 12/31/2007N/A9.8190 12/31/20089.8195.98362 12/31/20095.9837.326468 VISL 42.65% 12/31/2007N/A9.7990 12/31/20089.7995.9532 12/31/20095.9537.267184 VISL 52.50% 12/31/2007N/A9.8090 12/31/20089.8095.96857 12/31/20095.9687.296568 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A9.7900 12/31/20089.7905.9381 12/31/20095.9387.23844 VISL 72.45% 12/31/2007N/A9.8130 12/31/20089.8135.973108 12/31/20095.9737.306549 VISL 82.75% 12/31/2007N/A9.7930 12/31/20089.7935.94320 12/31/20095.9437.248265 VISL 92.60% 12/31/2007N/A9.8030 12/31/20089.8035.958101 12/31/20095.9587.277643 AZL Schroder Emerging Markets Equity Fund VISB 11.70% 12/31/2007N/A13.388298 12/31/200813.3886.333441 12/31/20096.33310.69586 VISB 10 2.95% 12/31/2007N/A13.1100 12/31/200813.1106.12422 12/31/20096.12410.214111 VISB 11 2.10% 12/31/2008N/A6.26528 12/31/20096.26510.538149 VISB 13 3.10% 12/31/2009N/A10.1584 VISB 14 2.25% 12/31/2009N/A10.48031 VISB 22.00% 12/31/2007N/A13.321107 12/31/200813.3216.282146 12/31/20096.28210.57780 VISB 32.40% 12/31/2007N/A13.2320 12/31/200813.2326.215151 12/31/20096.21510.423560 VISB 42.70% 12/31/2007N/A13.1650 12/31/200813.1656.16528 12/31/20096.16510.30893 VISB 52.55% 12/31/2007N/A13.1980 12/31/200813.1986.19083 12/31/20096.19010.365180 VISB 62.85% 12/31/2007N/A13.1320 12/31/200813.1326.14010 12/31/20096.14010.25154 VISB 72.50% 12/31/2007N/A13.2090 12/31/200813.2096.198151 12/31/20096.19810.384192 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 41 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2007N/A13.1430 12/31/200813.1436.14944 12/31/20096.14910.27097 VISB 92.65% 12/31/2007N/A13.1760 12/31/200813.1766.17385 12/31/20096.17310.327163 VISC 12.45% 12/31/2008N/A6.2075 12/31/20096.20710.40414 VISC 10 3.00% 12/31/2008N/A6.1164 12/31/20096.11610.1964 VISC 11 2.30% 12/31/2009N/A10.4616 VISC 12 3.15% 12/31/2009N/A10.1392 VISC 13 1.75% 12/31/2009N/A10.6751 VISC 22.75% 12/31/2008N/A6.1572 12/31/20096.15710.2891 VISC 32.60% 12/31/2008N/A6.1823 12/31/20096.18210.34639 VISC 42.90% 12/31/2008N/A6.1320 12/31/20096.13210.2331 VISC 52.15% 12/31/2008N/A6.2573 12/31/20096.25710.51918 VISC 72.55% 12/31/2008N/A6.1907 12/31/20096.19010.36527 VISC 82.85% 12/31/2008N/A6.1405 12/31/20096.14010.25117 VISC 92.70% 12/31/2008N/A6.16514 12/31/20096.16510.30826 VISI 10 2.65% 12/31/2007N/A13.1760 12/31/200813.1766.17331 12/31/20096.17310.32753 VISI 11 1.80% 12/31/2008N/A6.316137 12/31/20096.31610.656294 VISI 13 1.95% 12/31/2009N/A10.597104 VISI 14 2.80% 12/31/2009N/A10.27010 VISI 21.70% 12/31/2007N/A13.38865 12/31/200813.3886.33379 12/31/20096.33310.695126 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 32.10% 12/31/2007N/A13.2980 12/31/200813.2986.265222 12/31/20096.26510.538411 VISI 42.40% 12/31/2007N/A13.2320 12/31/200813.2326.21567 12/31/20096.21510.42394 VISI 52.25% 12/31/2007N/A13.2650 12/31/200813.2656.240140 12/31/20096.24010.480276 VISI 62.55% 12/31/2007N/A13.1980 12/31/200813.1986.1907 12/31/20096.19010.36519 VISI 72.20% 12/31/2007N/A13.2760 12/31/200813.2766.248297 12/31/20096.24810.500417 VISI 82.50% 12/31/2007N/A13.2090 12/31/200813.2096.19875 12/31/20096.19810.384142 VISI 92.35% 12/31/2007N/A13.2430 12/31/200813.2436.223282 12/31/20096.22310.442482 VISL 11.65% 12/31/2007N/A13.399121 12/31/200813.3996.341205 12/31/20096.34110.71484 VISL 10 2.90% 12/31/2007N/A13.1210 12/31/200813.1216.13242 12/31/20096.13210.23366 VISL 11 2.05% 12/31/2008N/A6.27456 12/31/20096.27410.558124 VISL 13 3.05% 12/31/2009N/A10.1777 VISL 14 2.20% 12/31/2009N/A10.50030 VISL 21.95% 12/31/2007N/A13.33270 12/31/200813.3326.29075 12/31/20096.29010.59719 VISL 32.35% 12/31/2007N/A13.2430 12/31/200813.2436.22376 12/31/20096.22310.442179 VISL 42.65% 12/31/2007N/A13.1760 12/31/200813.1766.17324 12/31/20096.17310.32751 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 42 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 52.50% 12/31/2007N/A13.2090 12/31/200813.2096.19859 12/31/20096.19810.384121 VISL 62.80% 12/31/2007N/A13.1430 12/31/200813.1436.1495 12/31/20096.14910.27028 VISL 72.45% 12/31/2007N/A13.2210 12/31/200813.2216.207112 12/31/20096.20710.404123 VISL 82.75% 12/31/2007N/A13.1540 12/31/200813.1546.15742 12/31/20096.15710.28983 VISL 92.60% 12/31/2007N/A13.1870 12/31/200813.1876.182107 12/31/20096.18210.346138 AZL Small Cap Stock Index Fund VISB 11.70% 12/31/2007N/A9.31084 12/31/20089.3106.32195 12/31/20096.3217.75829 VISB 10 2.95% 12/31/2007N/A9.2330 12/31/20089.2336.1903 12/31/20096.1907.50389 VISB 11 2.10% 12/31/2008N/A6.27929 12/31/20096.2797.676311 VISB 13 3.10% 12/31/2009N/A7.4731 VISB 14 2.25% 12/31/2009N/A7.64532 VISB 22.00% 12/31/2007N/A9.29214 12/31/20089.2926.28917 12/31/20096.2897.6969 VISB 32.40% 12/31/2007N/A9.2670 12/31/20089.2676.24784 12/31/20096.2477.614233 VISB 42.70% 12/31/2007N/A9.2480 12/31/20089.2486.2163 12/31/20096.2167.55347 VISB 52.55% 12/31/2007N/A9.2570 12/31/20089.2576.23216 12/31/20096.2327.58471 VISB 62.85% 12/31/2007N/A9.2390 12/31/20089.2396.2000 12/31/20096.2007.5235 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 72.50% 12/31/2007N/A9.2610 12/31/20089.2616.23755 12/31/20096.2377.59496 VISB 82.80% 12/31/2007N/A9.2420 12/31/20089.2426.2067 12/31/20096.2067.53323 VISB 92.65% 12/31/2007N/A9.2510 12/31/20089.2516.22136 12/31/20096.2217.56378 VISC 12.45% 12/31/2008N/A6.2422 12/31/20096.2427.6044 VISC 10 3.00% 12/31/2008N/A6.1851 12/31/20096.1857.4931 VISC 11 2.30% 12/31/2009N/A7.6353 VISC 12 3.15% 12/31/2009N/A7.4630 VISC 13 1.75% 12/31/2009N/A7.7480 VISC 22.75% 12/31/2008N/A6.2110 12/31/20096.2117.5430 VISC 32.60% 12/31/2008N/A6.2260 12/31/20096.2267.5742 VISC 42.90% 12/31/2008N/A6.1950 12/31/20096.1957.5132 VISC 52.15% 12/31/2008N/A6.2733 12/31/20096.2737.66516 VISC 72.55% 12/31/2008N/A6.2323 12/31/20096.2327.5844 VISC 82.85% 12/31/2008N/A6.2001 12/31/20096.2007.5231 VISC 92.70% 12/31/2008N/A6.21612 12/31/20096.2167.55320 VISI 10 2.65% 12/31/2007N/A9.2510 12/31/20089.2516.22112 12/31/20096.2217.56353 VISI 11 1.80% 12/31/2008N/A6.310155 12/31/20096.3107.737314 VISI 13 1.95% 12/31/2009N/A7.706116 VISI 14 2.80% 12/31/2009N/A7.53318 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 43 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 21.70% 12/31/2007N/A9.31018 12/31/20089.3106.32133 12/31/20096.3217.75845 VISI 32.10% 12/31/2007N/A9.2850 12/31/20089.2856.279101 12/31/20096.2797.676159 VISI 42.40% 12/31/2007N/A9.2670 12/31/20089.2676.2470 12/31/20096.2477.6147 VISI 52.25% 12/31/2007N/A9.2760 12/31/20089.2766.26387 12/31/20096.2637.645155 VISI 62.55% 12/31/2007N/A9.2570 12/31/20089.2576.2322 12/31/20096.2327.58412 VISI 72.20% 12/31/2007N/A9.2790 12/31/20089.2796.268139 12/31/20096.2687.655245 VISI 82.50% 12/31/2007N/A9.2610 12/31/20089.2616.23722 12/31/20096.2377.59462 VISI 92.35% 12/31/2007N/A9.2700 12/31/20089.2706.252155 12/31/20096.2527.624264 VISL 11.65% 12/31/2007N/A9.31460 12/31/20089.3146.32676 12/31/20096.3267.76830 VISL 10 2.90% 12/31/2007N/A9.2360 12/31/20089.2366.19512 12/31/20096.1957.51333 VISL 11 2.05% 12/31/2008N/A6.28433 12/31/20096.2847.686101 VISL 13 3.05% 12/31/2009N/A7.4833 VISL 14 2.20% 12/31/2009N/A7.65527 VISL 21.95% 12/31/2007N/A9.29511 12/31/20089.2956.29413 12/31/20096.2947.7064 VISL 32.35% 12/31/2007N/A9.2700 12/31/20089.2706.25233 12/31/20096.2527.62454 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 42.65% 12/31/2007N/A9.2510 12/31/20089.2516.22110 12/31/20096.2217.56311 VISL 52.50% 12/31/2007N/A9.2610 12/31/20089.2616.23721 12/31/20096.2377.59447 VISL 62.80% 12/31/2007N/A9.2420 12/31/20089.2426.2061 12/31/20096.2067.53312 VISL 72.45% 12/31/2007N/A9.2640 12/31/20089.2646.24255 12/31/20096.2427.60499 VISL 82.75% 12/31/2007N/A9.2450 12/31/20089.2456.21123 12/31/20096.2117.54353 VISL 92.60% 12/31/2007N/A9.2540 12/31/20089.2546.22675 12/31/20096.2267.574130 AZL Turner Quantitative Small Cap Growth Fund VISB 11.70% 12/31/2007N/A12.67026 12/31/200812.6707.05632 12/31/20097.0569.1167 VISB 10 2.95% 12/31/2007N/A12.2530 12/31/200812.2536.7394 12/31/20096.7398.5984 VISB 11 2.10% 12/31/2008N/A6.9533 12/31/20096.9538.9475 VISB 13 3.10% 12/31/2009N/A8.5380 VISB 14 2.25% 12/31/2009N/A8.88429 VISB 22.00% 12/31/2007N/A12.5698 12/31/200812.5696.97913 12/31/20096.9798.9899 VISB 32.40% 12/31/2007N/A12.4350 12/31/200812.4356.87726 12/31/20096.8778.82240 VISB 42.70% 12/31/2007N/A12.3360 12/31/200812.3366.8011 12/31/20096.8018.6994 VISB 52.55% 12/31/2007N/A12.3850 12/31/200812.3856.8398 12/31/20096.8398.76052 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 44 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 62.85% 12/31/2007N/A12.2860 12/31/200812.2866.7644 12/31/20096.7648.6383 VISB 72.50% 12/31/2007N/A12.4020 12/31/200812.4026.85223 12/31/20096.8528.78132 VISB 82.80% 12/31/2007N/A12.3030 12/31/200812.3036.7775 12/31/20096.7778.65813 VISB 92.65% 12/31/2007N/A12.3520 12/31/200812.3526.81438 12/31/20096.8148.71930 VISC 12.45% 12/31/2008N/A6.8642 12/31/20096.8648.8012 VISC 10 3.00% 12/31/2008N/A6.7270 12/31/20096.7278.5792 VISC 11 2.30% 12/31/2009N/A8.8634 VISC 12 3.15% 12/31/2009N/A8.5180 VISC 13 1.75% 12/31/2009N/A9.0940 VISC 22.75% 12/31/2008N/A6.7891 12/31/20096.7898.6790 VISC 32.60% 12/31/2008N/A6.8270 12/31/20096.8278.7400 VISC 42.90% 12/31/2008N/A6.7520 12/31/20096.7528.6180 VISC 52.15% 12/31/2008N/A6.9410 12/31/20096.9418.9263 VISC 72.55% 12/31/2008N/A6.8395 12/31/20096.8398.7601 VISC 82.85% 12/31/2008N/A6.7641 12/31/20096.7648.6380 VISC 92.70% 12/31/2008N/A6.8010 12/31/20096.8018.6990 VISI 10 2.65% 12/31/2007N/A12.3520 12/31/200812.3526.8141 12/31/20096.8148.71910 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 11 1.80% 12/31/2008N/A7.03133 12/31/20097.0319.073114 VISI 13 1.95% 12/31/2009N/A9.01026 VISI 14 2.80% 12/31/2009N/A8.6580 VISI 21.70% 12/31/2007N/A12.6709 12/31/200812.6707.05611 12/31/20097.0569.1166 VISI 32.10% 12/31/2007N/A12.5350 12/31/200812.5356.95324 12/31/20096.9538.94760 VISI 42.40% 12/31/2007N/A12.4350 12/31/200812.4356.8776 12/31/20096.8778.8226 VISI 52.25% 12/31/2007N/A12.4850 12/31/200812.4856.91513 12/31/20096.9158.88446 VISI 62.55% 12/31/2007N/A12.3850 12/31/200812.3856.8391 12/31/20096.8398.7604 VISI 72.20% 12/31/2007N/A12.5020 12/31/200812.5026.92861 12/31/20096.9288.90590 VISI 82.50% 12/31/2007N/A12.4020 12/31/200812.4026.8528 12/31/20096.8528.78113 VISI 92.35% 12/31/2007N/A12.4520 12/31/200812.4526.89055 12/31/20096.8908.843106 VISL 11.65% 12/31/2007N/A12.68710 12/31/200812.6877.06914 12/31/20097.0699.13713 VISL 10 2.90% 12/31/2007N/A12.2700 12/31/200812.2706.75216 12/31/20096.7528.61824 VISL 11 2.05% 12/31/2008N/A6.96610 12/31/20096.9668.96824 VISL 13 3.05% 12/31/2009N/A8.5580 VISL 14 2.20% 12/31/2009N/A8.90511 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 45 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A12.5853 12/31/200812.5856.99211 12/31/20096.9929.0106 VISL 32.35% 12/31/2007N/A12.4520 12/31/200812.4526.89021 12/31/20096.8908.84342 VISL 42.65% 12/31/2007N/A12.3520 12/31/200812.3526.8141 12/31/20096.8148.7198 VISL 52.50% 12/31/2007N/A12.4020 12/31/200812.4026.8525 12/31/20096.8528.7819 VISL 62.80% 12/31/2007N/A12.3030 12/31/200812.3036.7770 12/31/20096.7778.6583 VISL 72.45% 12/31/2007N/A12.4180 12/31/200812.4186.86412 12/31/20096.8648.80116 VISL 82.75% 12/31/2007N/A12.3190 12/31/200812.3196.78912 12/31/20096.7898.67923 VISL 92.60% 12/31/2007N/A12.3690 12/31/200812.3696.82723 12/31/20096.8278.74030 AZL Van Kampen Equity and Income Fund VISB 11.70% 12/31/2007N/A12.691423 12/31/200812.6919.492446 12/31/20099.49211.465367 VISB 10 2.95% 12/31/2007N/A12.1220 12/31/200812.1228.95416 12/31/20098.95410.680129 VISB 11 2.10% 12/31/2008N/A9.3173 12/31/20099.31711.2079 VISB 13 3.10% 12/31/2009N/A10.59048 VISB 14 2.25% 12/31/2009N/A11.11230 VISB 22.00% 12/31/2007N/A12.552104 12/31/200812.5529.36072 12/31/20099.36011.271124 VISB 32.40% 12/31/2007N/A12.3690 12/31/200812.3699.18750 12/31/20099.18711.018279 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 42.70% 12/31/2007N/A12.2340 12/31/200812.2349.05915 12/31/20099.05910.83247 VISB 52.55% 12/31/2007N/A12.3010 12/31/200812.3019.12323 12/31/20099.12310.92579 VISB 62.85% 12/31/2007N/A12.1670 12/31/200812.1678.9965 12/31/20098.99610.74024 VISB 72.50% 12/31/2007N/A12.3240 12/31/200812.3249.144102 12/31/20099.14410.956162 VISB 82.80% 12/31/2007N/A12.1890 12/31/200812.1899.01711 12/31/20099.01710.771250 VISB 92.65% 12/31/2007N/A12.2560 12/31/200812.2569.08041 12/31/20099.08010.863470 VISC 12.45% 12/31/2008N/A9.1655 12/31/20099.16510.9876 VISC 10 3.00% 12/31/2008N/A8.9340 12/31/20098.93410.6506 VISC 11 2.30% 12/31/2009N/A11.0813 VISC 12 3.15% 12/31/2009N/A10.5605 VISC 13 1.75% 12/31/2009N/A11.42322 VISC 22.75% 12/31/2008N/A9.0380 12/31/20099.03810.8020 VISC 32.60% 12/31/2008N/A9.1010 12/31/20099.10110.8942 VISC 42.90% 12/31/2008N/A8.9750 12/31/20098.97510.7100 VISC 52.15% 12/31/2008N/A9.2951 12/31/20099.29511.1762 VISC 72.55% 12/31/2008N/A9.1236 12/31/20099.12310.9254 VISC 82.85% 12/31/2008N/A8.9961 12/31/20098.99610.74042 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 46 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 92.70% 12/31/2008N/A9.05913 12/31/20099.05910.83250 VISI 10 2.65% 12/31/2007N/A12.2560 12/31/200812.2569.08055 12/31/20099.08010.863401 VISI 11 1.80% 12/31/2008N/A9.44882 12/31/20099.44811.400153 VISI 13 1.95% 12/31/2009N/A11.303136 VISI 14 2.80% 12/31/2009N/A10.771134 VISI 21.70% 12/31/2007N/A12.69198 12/31/200812.6919.492112 12/31/20099.49211.465199 VISI 32.10% 12/31/2007N/A12.5060 12/31/200812.5069.317196 12/31/20099.31711.207489 VISI 42.40% 12/31/2007N/A12.3690 12/31/200812.3699.18725 12/31/20099.18711.01866 VISI 52.25% 12/31/2007N/A12.4380 12/31/200812.4389.252284 12/31/20099.25211.112532 VISI 62.55% 12/31/2007N/A12.3010 12/31/200812.3019.12314 12/31/20099.12310.92570 VISI 72.20% 12/31/2007N/A12.4610 12/31/200812.4619.273238 12/31/20099.27311.144411 VISI 82.50% 12/31/2007N/A12.3240 12/31/200812.3249.14458 12/31/20099.14410.9561446 VISI 92.35% 12/31/2007N/A12.3920 12/31/200812.3929.208224 12/31/20099.20811.0501489 VISL 11.65% 12/31/2007N/A12.715146 12/31/200812.7159.515135 12/31/20099.51511.497252 VISL 10 2.90% 12/31/2007N/A12.1440 12/31/200812.1448.97531 12/31/20098.97510.710361 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11 2.05% 12/31/2008N/A9.33927 12/31/20099.33911.240104 VISL 13 3.05% 12/31/2009N/A10.620211 VISL 14 2.20% 12/31/2009N/A11.14456 VISL 21.95% 12/31/2007N/A12.575187 12/31/200812.5759.382197 12/31/20099.38211.303128 VISL 32.35% 12/31/2007N/A12.3920 12/31/200812.3929.20890 12/31/20099.20811.050155 VISL 42.65% 12/31/2007N/A12.2560 12/31/200812.2569.08036 12/31/20099.08010.86363 VISL 52.50% 12/31/2007N/A12.3240 12/31/200812.3249.14479 12/31/20099.14410.956182 VISL 62.80% 12/31/2007N/A12.1890 12/31/200812.1899.01720 12/31/20099.01710.77160 VISL 72.45% 12/31/2007N/A12.3470 12/31/200812.3479.16595 12/31/20099.16510.987138 VISL 82.75% 12/31/2007N/A12.2110 12/31/200812.2119.03812 12/31/20099.03810.802488 VISL 92.60% 12/31/2007N/A12.2790 12/31/200812.2799.10194 12/31/20099.10110.894791 AZL Van Kampen Global Real Estate Fund VISB 11.70% 12/31/2007N/A10.797183 12/31/200810.7975.750276 12/31/20095.7507.92571 VISB 10 2.95% 12/31/2007N/A10.5730 12/31/200810.5735.56010 12/31/20095.5607.56917 VISB 11 2.10% 12/31/2008N/A5.68912 12/31/20095.6897.809101 VISB 13 3.10% 12/31/2009N/A7.5272 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 47 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 14 2.25% 12/31/2009N/A7.76615 VISB 22.00% 12/31/2007N/A10.74334 12/31/200810.7435.70464 12/31/20095.7047.83834 VISB 32.40% 12/31/2007N/A10.6710 12/31/200810.6715.64362 12/31/20095.6437.723198 VISB 42.70% 12/31/2007N/A10.6180 12/31/200810.6185.59818 12/31/20095.5987.63928 VISB 52.55% 12/31/2007N/A10.6450 12/31/200810.6455.62020 12/31/20095.6207.681124 VISB 62.85% 12/31/2007N/A10.5910 12/31/200810.5915.57510 12/31/20095.5757.59731 VISB 72.50% 12/31/2007N/A10.6530 12/31/200810.6535.62866 12/31/20095.6287.69599 VISB 82.80% 12/31/2007N/A10.6000 12/31/200810.6005.58311 12/31/20095.5837.61133 VISB 92.65% 12/31/2007N/A10.6270 12/31/200810.6275.605102 12/31/20095.6057.653110 VISC 12.45% 12/31/2008N/A5.63511 12/31/20095.6357.70910 VISC 10 3.00% 12/31/2008N/A5.5541 12/31/20095.5547.5551 VISC 11 2.30% 12/31/2009N/A7.7521 VISC 12 3.15% 12/31/2009N/A7.5141 VISC 13 1.75% 12/31/2009N/A7.9100 VISC 22.75% 12/31/2008N/A5.5900 12/31/20095.5907.6250 VISC 32.60% 12/31/2008N/A5.6138 12/31/20095.6137.6677 VISC 42.90% 12/31/2008N/A5.5680 12/31/20095.5687.5830 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2008N/A5.6819 12/31/20095.6817.79512 VISC 72.55% 12/31/2008N/A5.6204 12/31/20095.6207.68110 VISC 82.85% 12/31/2008N/A5.5753 12/31/20095.5757.5972 VISC 92.70% 12/31/2008N/A5.59814 12/31/20095.5987.63920 VISI 10 2.65% 12/31/2007N/A10.6270 12/31/200810.6275.60540 12/31/20095.6057.65351 VISI 11 1.80% 12/31/2008N/A5.735101 12/31/20095.7357.896158 VISI 13 1.95% 12/31/2009N/A7.85269 VISI 14 2.80% 12/31/2009N/A7.6112 VISI 21.70% 12/31/2007N/A10.79740 12/31/200810.7975.75061 12/31/20095.7507.92529 VISI 32.10% 12/31/2007N/A10.7250 12/31/200810.7255.689102 12/31/20095.6897.809201 VISI 42.40% 12/31/2007N/A10.6710 12/31/200810.6715.64325 12/31/20095.6437.72346 VISI 52.25% 12/31/2007N/A10.6980 12/31/200810.6985.666123 12/31/20095.6667.766242 VISI 62.55% 12/31/2007N/A10.6450 12/31/200810.6455.6204 12/31/20095.6207.68111 VISI 72.20% 12/31/2007N/A10.7070 12/31/200810.7075.673172 12/31/20095.6737.781249 VISI 82.50% 12/31/2007N/A10.6530 12/31/200810.6535.62825 12/31/20095.6287.69561 VISI 92.35% 12/31/2007N/A10.6800 12/31/200810.6805.651211 12/31/20095.6517.738297 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 48 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2007N/A10.806124 12/31/200810.8065.758172 12/31/20095.7587.94033 VISL 10 2.90% 12/31/2007N/A10.5820 12/31/200810.5825.56822 12/31/20095.5687.58336 VISL 11 2.05% 12/31/2008N/A5.69614 12/31/20095.6967.82436 VISL 13 3.05% 12/31/2009N/A7.5412 VISL 14 2.20% 12/31/2009N/A7.78114 VISL 21.95% 12/31/2007N/A10.75221 12/31/200810.7525.71135 12/31/20095.7117.85214 VISL 32.35% 12/31/2007N/A10.6800 12/31/200810.6805.65139 12/31/20095.6517.738104 VISL 42.65% 12/31/2007N/A10.6270 12/31/200810.6275.60514 12/31/20095.6057.65333 VISL 52.50% 12/31/2007N/A10.6530 12/31/200810.6535.62844 12/31/20095.6287.695118 VISL 62.80% 12/31/2007N/A10.6000 12/31/200810.6005.5830 12/31/20095.5837.6115 VISL 72.45% 12/31/2007N/A10.6620 12/31/200810.6625.63566 12/31/20095.6357.709111 VISL 82.75% 12/31/2007N/A10.6090 12/31/200810.6095.59025 12/31/20095.5907.62546 VISL 92.60% 12/31/2007N/A10.6360 12/31/200810.6365.61382 12/31/20095.6137.667109 AZL Van Kampen Growth and Income Fund VISB 11.70% 12/31/2007N/A14.008117 12/31/200814.0089.246175 12/31/20099.24611.24086 VISB 10 2.95% 12/31/2007N/A12.8870 12/31/200812.8878.40010 12/31/20098.40010.08515 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 11 2.10% 12/31/2008N/A8.9673 12/31/20098.96710.8579 VISB 13 3.10% 12/31/2009N/A9.9540 VISB 14 2.25% 12/31/2009N/A10.71657 VISB 2 2.00% 12/31/2007N/A13.73077 12/31/200813.7309.036134 12/31/20099.03610.95119 VISB 32.40% 12/31/2007N/A13.3680 12/31/200813.3688.76389 12/31/20098.76310.578160 VISB 42.70% 12/31/2007N/A13.1030 12/31/200813.1038.56313 12/31/20098.56310.30627 VISB 52.55% 12/31/2007N/A13.2350 12/31/200813.2358.66220 12/31/20098.66210.44144 VISB 62.85% 12/31/2007N/A12.9730 12/31/200812.9738.4657 12/31/20098.46510.1738 VISB 72.50% 12/31/2007N/A13.2790 12/31/200813.2798.69632 12/31/20098.69610.48691 VISB 82.80% 12/31/2007N/A13.0160 12/31/200813.0168.49815 12/31/20098.49810.21738 VISB 92.65% 12/31/2007N/A13.1470 12/31/200813.1478.59636 12/31/20098.59610.35150 VISC 12.45% 12/31/2008N/A8.7291 12/31/20098.72910.5321 VISC 10 3.00% 12/31/2008N/A8.3680 12/31/20098.36810.0410 VISC 11 2.30% 12/31/2009N/A10.6704 VISC 12 3.15% 12/31/2009N/A9.9110 VISC 13 1.75% 12/31/2009N/A11.1821 VISC 22.75% 12/31/2008N/A8.5305 12/31/20098.53010.2615 VISC 32.60% 12/31/2008N/A8.6290 12/31/20098.62910.3960 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 49 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 42.90% 12/31/2008N/A8.4330 12/31/20098.43310.1280 VISC 52.15% 12/31/2008N/A8.9322 12/31/20098.93210.81012 VISC 72.55% 12/31/2008N/A8.6621 12/31/20098.66210.4411 VISC 82.85% 12/31/2008N/A8.4651 12/31/20098.46510.1731 VISC 92.70% 12/31/2008N/A8.5636 12/31/20098.56310.3069 VISI 10 2.65% 12/31/2007N/A13.1470 12/31/200813.1478.59618 12/31/20098.59610.35163 VISI 11 1.80% 12/31/2008N/A9.17674 12/31/20099.17611.143214 VISI 13 1.95% 12/31/2009N/A10.999154 VISI 14 2.80% 12/31/2009N/A10.2175 VISI 21.70% 12/31/2007N/A14.00824 12/31/200814.0089.24634 12/31/20099.24611.24019 VISI 32.10% 12/31/2007N/A13.6390 12/31/200813.6398.967110 12/31/20098.96710.857227 VISI 42.40% 12/31/2007N/A13.3680 12/31/200813.3688.7639 12/31/20098.76310.57822 VISI 52.25% 12/31/2007N/A13.5030 12/31/200813.5038.86488 12/31/20098.86410.716173 VISI 62.55% 12/31/2007N/A13.2350 12/31/200813.2358.6626 12/31/20098.66210.44116 VISI 72.20% 12/31/2007N/A13.5480 12/31/200813.5488.898133 12/31/20098.89810.763245 VISI 82.50% 12/31/2007N/A13.2790 12/31/200813.2798.69646 12/31/20098.69610.48669 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A13.4130 12/31/200813.4138.796120 12/31/20098.79610.624236 VISL 11.65% 12/31/2007N/A14.05531 12/31/200814.0559.28246 12/31/20099.28211.28918 VISL 10 2.90% 12/31/2007N/A12.9300 12/31/200812.9308.43316 12/31/20098.43310.12849 VISL 11 2.05% 12/31/2008N/A9.00135 12/31/20099.00110.904132 VISL 13 3.05% 12/31/2009N/A9.9971 VISL 14 2.20% 12/31/2009N/A10.76331 VISL 21.95% 12/31/2007N/A13.7768 12/31/200813.7769.07122 12/31/20099.07110.99911 VISL 32.35% 12/31/2007N/A13.4130 12/31/200813.4138.79653 12/31/20098.79610.62487 VISL 42.65% 12/31/2007N/A13.1470 12/31/200813.1478.5967 12/31/20098.59610.35111 VISL 52.50% 12/31/2007N/A13.2790 12/31/200813.2798.69625 12/31/20098.69610.48650 VISL 62.80% 12/31/2007N/A13.0160 12/31/200813.0168.4981 12/31/20098.49810.21710 VISL 72.45% 12/31/2007N/A13.3240 12/31/200813.3248.72943 12/31/20098.72910.53292 VISL 82.75% 12/31/2007N/A13.0600 12/31/200813.0608.53011 12/31/20098.53010.26137 VISL 92.60% 12/31/2007N/A13.1910 12/31/200813.1918.62944 12/31/20098.62910.39674 AZL Van Kampen International Equity Fund VISB 11.70% 12/31/2007N/A19.090152 12/31/200819.09013.407192 12/31/200913.40716.65081 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 50 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 2.95% 12/31/2007N/A18.0060 12/31/200818.00612.4886 12/31/200912.48815.31716 VISB 11 2.10% 12/31/2008N/A13.10539 12/31/200913.10516.211115 VISB 13 3.10% 12/31/2009N/A15.1640 VISB 14 2.25% 12/31/2009N/A16.04949 VISB 22.00 12/31/2007N/A18.82448 12/31/200818.82413.18028 12/31/200913.18016.32029 VISB 32.40% 12/31/2007N/A18.4750 12/31/200818.47512.88458 12/31/200912.88415.890196 VISB 42.70% 12/31/2007N/A18.2180 12/31/200818.21812.6677 12/31/200912.66715.57453 VISB 52.55% 12/31/2007N/A18.3460 12/31/200818.34612.77520 12/31/200912.77515.731117 VISB 62.85% 12/31/2007N/A18.0910 12/31/200818.09112.5594 12/31/200912.55915.41911 VISB 72.50% 12/31/2007N/A18.3890 12/31/200818.38912.81181 12/31/200912.81115.784184 VISB 82.80% 12/31/2007N/A18.1330 12/31/200818.13312.59514 12/31/200912.59515.47155 VISB 92.65% 12/31/2007N/A18.2610 12/31/200818.26112.70369 12/31/200912.70315.626169 VISC 12.45% 12/31/2008N/A12.8484 12/31/200912.84815.8379 VISC 10 3.00% 12/31/2008N/A12.4530 12/31/200912.45315.2651 VISC 11 2.30% 12/31/2009N/A15.9965 VISC 12 3.15% 12/31/2009N/A15.1130 VISC 13 1.75% 12/31/2009N/A16.5811 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 22.75% 12/31/2008N/A12.6310 12/31/200912.63115.5221 VISC 32.60% 12/31/2008N/A12.7390 12/31/200912.73915.6792 VISC 42.90% 12/31/2008N/A12.5240 12/31/200912.52415.3680 VISC 52.15% 12/31/2008N/A13.0681 12/31/200913.06816.1579 VISC 72.55% 12/31/2008N/A12.7755 12/31/200912.77515.73121 VISC 82.85% 12/31/2008N/A12.5591 12/31/200912.55915.4197 VISC 92.70% 12/31/2008N/A12.66710 12/31/200912.66715.57434 VISI 10 2.65% 12/31/2007N/A18.2610 12/31/200818.26112.70324 12/31/200912.70315.62673 VISI 11 1.80% 12/31/2008N/A13.33195 12/31/200913.33116.539304 VISI 13 1.95% 12/31/2009N/A16.374140 VISI 14 2.80% 12/31/2009N/A15.4710 VISI 21.70% 12/31/2007N/A19.09060 12/31/200819.09013.40783 12/31/200913.40716.65034 VISI 32.10% 12/31/2007N/A18.7360 12/31/200818.73613.105168 12/31/200913.10516.211427 VISI 42.40% 12/31/2007N/A18.4750 12/31/200818.47512.88424 12/31/200912.88415.89053 VISI 52.25% 12/31/2007N/A18.6050 12/31/200818.60512.994159 12/31/200912.99416.049317 VISI 62.55% 12/31/2007N/A18.3460 12/31/200818.34612.77512 12/31/200912.77515.73134 VISI 72.20% 12/31/2007N/A18.6490 12/31/200818.64913.031175 12/31/200913.03116.103432 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 51 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2007N/A18.3890 12/31/200818.38912.81144 12/31/200912.81115.78496 VISI 92.35% 12/31/2007N/A18.5190 12/31/200818.51912.921179 12/31/200912.92115.943415 VISL 11.65% 12/31/2007N/A19.13586 12/31/200819.13513.44584 12/31/200913.44516.70620 VISL 10 2.90% 12/31/2007N/A18.0490 12/31/200818.04912.52427 12/31/200912.52415.36856 VISL 11 2.05% 12/31/2008N/A13.14318 12/31/200913.14316.265125 VISL 13 3.05% 12/31/2009N/A15.2156 VISL 14 2.20% 12/31/2009N/A16.10321 VISL 21.95% 12/31/2007N/A18.86848 12/31/200818.86813.21860 12/31/200913.21816.37416 VISL 32.35% 12/31/2007N/A18.5190 12/31/200818.51912.92151 12/31/200912.92115.943132 VISL 42.65% 12/31/2007N/A18.2610 12/31/200818.26112.7038 12/31/200912.70315.62622 VISL 52.50% 12/31/2007N/A18.3890 12/31/200818.38912.81148 12/31/200912.81115.784141 VISL 62.80% 12/31/2007N/A18.1330 12/31/200818.13312.5957 12/31/200912.59515.47142 VISL 72.45% 12/31/2007N/A18.4320 12/31/200818.43212.84899 12/31/200912.84815.837179 VISL 82.75% 12/31/2007N/A18.1760 12/31/200818.17612.63116 12/31/200912.63115.52234 VISL 92.60% 12/31/2007N/A18.3030 12/31/200818.30312.73958 12/31/200912.73915.679142 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Van Kampen Mid Cap Growth Fund VISB 11.70% 12/31/2007N/A15.872220 12/31/200815.8728.033310 12/31/20098.03312.451100 VISB 10 2.95% 12/31/2007N/A14.6010 12/31/200814.6017.29818 12/31/20097.29811.17193 VISB 11 2.10% 12/31/2008N/A7.79035 12/31/20097.79012.02780 VISB 13 3.10% 12/31/2009N/A11.0271 VISB 14 2.25% 12/31/2009N/A11.87153 VISB22.00% 12/31/2007N/A15.55792 12/31/200815.5577.85080 12/31/20097.85012.131134 VISB 32.40% 12/31/2007N/A15.1470 12/31/200815.1477.613171 12/31/20097.61311.718306 VISB 42.70% 12/31/2007N/A14.8470 12/31/200814.8477.43936 12/31/20097.43911.41692 VISB 52.55% 12/31/2007N/A14.9960 12/31/200814.9967.52574 12/31/20097.52511.566154 VISB 62.85% 12/31/2007N/A14.6990 12/31/200814.6997.35424 12/31/20097.35411.26924 VISB 72.50% 12/31/2007N/A15.0460 12/31/200815.0467.554172 12/31/20097.55411.616229 VISB 82.80% 12/31/2007N/A14.7480 12/31/200814.7487.38249 12/31/20097.38211.318120 VISB 92.65% 12/31/2007N/A14.8970 12/31/200814.8977.46897 12/31/20097.46811.466235 VISC 12.45% 12/31/2008N/A7.58327 12/31/20097.58311.66715 VISC 10 3.00% 12/31/2008N/A7.2701 12/31/20097.27011.1232 VISC 11 2.30% 12/31/2009N/A11.8208 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 52 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 12 3.15% 12/31/2009N/A10.9792 VISC 13 1.75% 12/31/2009N/A12.3880 VISC 22.75% 12/31/2008N/A7.4110 12/31/20097.41111.3670 VISC 32.60% 12/31/2008N/A7.49741 12/31/20097.49711.5162 VISC 42.90% 12/31/2008N/A7.3260 12/31/20097.32611.2200 VISC 52.15% 12/31/2008N/A7.7603 12/31/20097.76011.9753 VISC 72.55% 12/31/2008N/A7.5255 12/31/20097.52511.56620 VISC 82.85% 12/31/2008N/A7.3542 12/31/20097.35411.2690 VISC 92.70% 12/31/2008N/A7.43911 12/31/20097.43911.41613 VISI 10 2.65% 12/31/2007N/A14.8970 12/31/200814.8977.46830 12/31/20097.46811.46663 VISI 11 1.80% 12/31/2008N/A7.971175 12/31/20097.97112.344348 VISI 13 1.95% 12/31/2009N/A12.184125 VISI 14 2.80% 12/31/2009N/A11.3180 VISI 21.70% 12/31/2007N/A15.87261 12/31/200815.8728.03394 12/31/20098.03312.45130 VISI 32.10% 12/31/2007N/A15.4540 12/31/200815.4547.790294 12/31/20097.79012.027421 VISI 42.40% 12/31/2007N/A15.1470 12/31/200815.1477.61327 12/31/20097.61311.71862 VISI 52.25% 12/31/2007N/A15.3000 12/31/200815.3007.701203 12/31/20097.70111.871390 VISI 62.55% 12/31/2007N/A14.9960 12/31/200814.9967.52510 12/31/20097.52511.56655 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 72.20% 12/31/2007N/A15.3510 12/31/200815.3517.730307 12/31/20097.73011.923437 VISI 82.50% 12/31/2007N/A15.0460 12/31/200815.0467.55475 12/31/20097.55411.616135 VISI 92.35% 12/31/2007N/A15.1980 12/31/200815.1987.642290 12/31/20097.64211.769496 VISL 11.65% 12/31/2007N/A15.925117 12/31/200815.9258.064222 12/31/20098.06412.50677 VISL 10 2.90% 12/31/2007N/A14.6500 12/31/200814.6507.32626 12/31/20097.32611.22061 VISL 11 2.05% 12/31/2008N/A7.82047 12/31/20097.82012.07997 VISL 13 3.05% 12/31/2009N/A11.0757 VISL 14 2.20% 12/31/2009N/A11.92337 VISL 21.95% 12/31/2007N/A15.60969 12/31/200815.6097.88054 12/31/20097.88012.18425 VISL 32.35% 12/31/2007N/A15.1980 12/31/200815.1987.64286 12/31/20097.64211.769150 VISL 42.65% 12/31/2007N/A14.8970 12/31/200814.8977.46837 12/31/20097.46811.46668 VISL 52.50% 12/31/2007N/A15.0460 12/31/200815.0467.55499 12/31/20097.55411.616121 VISL 62.80% 12/31/2007N/A14.7480 12/31/200814.7487.3825 12/31/20097.38211.31825 VISL 72.45% 12/31/2007N/A15.0970 12/31/200815.0977.583133 12/31/20097.58311.667164 VISL 82.75% 12/31/2007N/A14.7970 12/31/200814.7977.41144 12/31/20097.41111.36782 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 53 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 92.60% 12/31/2007N/A14.9460 12/31/200814.9467.497154 12/31/20097.49711.516185 BlackRock Global Allocation V.I. Fund VISB 11.70% 12/31/2008N/A7.903258 12/31/20097.9039.396571 VISB 10 2.95% 12/31/2008N/A7.83752 12/31/20097.8379.201459 VISB 11 2.10% 12/31/2008N/A7.882135 12/31/20097.8829.333540 VISB 13 3.10% 12/31/2009N/A9.178115 VISB 14 2.25% 12/31/2009N/A9.310362 VISB 22.00% 12/31/2008N/A7.888110 12/31/20097.8889.349641 VISB 32.40% 12/31/2008N/A7.866179 12/31/20097.8669.286716 VISB 42.70% 12/31/2008N/A7.85114 12/31/20097.8519.24070 VISB 52.55% 12/31/2008N/A7.85874 12/31/20097.8589.263404 VISB 62.85% 12/31/2008N/A7.84320 12/31/20097.8439.21738 VISB 72.50% 12/31/2008N/A7.861301 12/31/20097.8619.271505 VISB 82.80% 12/31/2008N/A7.845148 12/31/20097.8459.2241060 VISB 92.65% 12/31/2008N/A7.853308 12/31/20097.8539.2481458 VISC 12.45% 12/31/2008N/A7.86441 12/31/20097.8649.27837 VISC 10 3.00% 12/31/2008N/A7.83566 12/31/20097.8359.19443 VISC 11 2.30% 12/31/2009N/A9.30242 VISC 12 3.15% 12/31/2009N/A9.17112 VISC 13 1.75% 12/31/2009N/A9.38864 VISC 22.75% 12/31/2008N/A7.8482 12/31/20097.8489.2321 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A7.85666 12/31/20097.8569.2559 VISC 42.90% 12/31/2008N/A7.8400 12/31/20097.8409.2090 VISC 52.15% 12/31/2008N/A7.88053 12/31/20097.8809.32568 VISC 72.55% 12/31/2008N/A7.85869 12/31/20097.8589.26345 VISC 82.85% 12/31/2008N/A7.84338 12/31/20097.8439.217175 VISC 92.70% 12/31/2008N/A7.851108 12/31/20097.8519.240163 VISI 10 2.65% 12/31/2008N/A7.853101 12/31/20097.8539.2481039 VISI 11 1.80% 12/31/2008N/A7.898681 12/31/20097.8989.3802077 VISI 13 1.95% 12/31/2009N/A9.3561183 VISI 14 2.80% 12/31/2009N/A9.224537 VISI 21.70% 12/31/2008N/A7.90378 12/31/20097.9039.3961085 VISI 32.10% 12/31/2008N/A7.882665 12/31/20097.8829.3331159 VISI 42.40% 12/31/2008N/A7.86656 12/31/20097.8669.28693 VISI 52.25% 12/31/2008N/A7.874411 12/31/20097.8749.310985 VISI 62.55% 12/31/2008N/A7.85821 12/31/20097.8589.26365 VISI 72.20% 12/31/2008N/A7.8771133 12/31/20097.8779.3172437 VISI 82.50% 12/31/2008N/A7.861186 12/31/20097.8619.2715080 VISI 92.35% 12/31/2008N/A7.8691190 12/31/20097.8699.2947013 VISL 11.65% 12/31/2008N/A7.906123 12/31/20097.9069.4031740 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 54 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 10 2.90% 12/31/2008N/A7.84076 12/31/20097.8409.209909 VISL 11 2.05% 12/31/2008N/A7.885920 12/31/20097.8859.3411754 VISL 13 3.05% 12/31/2009N/A9.186731 VISL 14 2.20% 12/31/2009N/A9.317557 VISL 21.95% 12/31/2008N/A7.89034 12/31/20097.8909.356635 VISL 32.35% 12/31/2008N/A7.869381 12/31/20097.8699.294819 VISL 42.65% 12/31/2008N/A7.85379 12/31/20097.8539.248108 VISL 52.50% 12/31/2008N/A7.861291 12/31/20097.8619.271698 VISL 62.80% 12/31/2008N/A7.84522 12/31/20097.8459.22448 VISL 72.45% 12/31/2008N/A7.864883 12/31/20097.8649.2781379 VISL 82.75% 12/31/2008N/A7.848171 12/31/20097.8489.2322923 VISL 92.60% 12/31/2008N/A7.856826 12/31/20097.8569.2554579 Davis VA Financial Portfolio VISB 11.70% 12/31/2007N/A15.46032 12/31/200815.4608.15248 12/31/20098.15211.31521 VISB 10 2.95% 12/31/2007N/A14.0030 12/31/200814.0037.2922 12/31/20097.2929.9956 VISB 11 2.10% 12/31/2008N/A7.86634 12/31/20097.86610.87557 VISB 13 3.10% 12/31/2009N/A9.8470 VISB 14 2.25% 12/31/2009N/A10.71416 VISB 22.00% 12/31/2007N/A15.09711 12/31/200815.0977.93719 12/31/20097.93710.98315 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A14.6260 12/31/200814.6267.65939 12/31/20097.65910.55650 VISB 42.70% 12/31/2007N/A14.2830 12/31/200814.2837.45615 12/31/20097.45610.24620 VISB 52.55% 12/31/2007N/A14.4540 12/31/200814.4547.55715 12/31/20097.55710.40044 VISB 62.85% 12/31/2007N/A14.1140 12/31/200814.1147.3570 12/31/20097.35710.09510 VISB 72.50% 12/31/2007N/A14.5110 12/31/200814.5117.59142 12/31/20097.59110.45252 VISB 82.80% 12/31/2007N/A14.1700 12/31/200814.1707.39028 12/31/20097.39010.14518 VISB 92.65% 12/31/2007N/A14.3400 12/31/200814.3407.49046 12/31/20097.49010.29747 VISC 12.45% 12/31/2008N/A7.6241 12/31/20097.62410.5041 VISC 10 3.00% 12/31/2008N/A7.2590 12/31/20097.2599.9460 VISC 11 2.30% 12/31/2009N/A10.6611 VISC 12 3.15% 12/31/2009N/A9.7990 VISC 13 1.75% 12/31/2009N/A11.2500 VISC 22.75% 12/31/2008N/A7.4233 12/31/20097.42310.1961 VISC 32.60% 12/31/2008N/A7.52310 12/31/20097.52310.3492 VISC 42.90% 12/31/2008N/A7.3240 12/31/20097.32410.0450 VISC 52.15% 12/31/2008N/A7.8310 12/31/20097.83110.82110 VISC 72.55% 12/31/2008N/A7.5579 12/31/20097.55710.4008 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 55 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 82.85% 12/31/2008N/A7.3574 12/31/20097.35710.0953 VISC 92.70% 12/31/2008N/A7.4562 12/31/20097.45610.2463 VISI 10 2.65% 12/31/2007N/A14.3400 12/31/200814.3407.49016 12/31/20097.49010.29726 VISI 11 1.80% 12/31/2008N/A8.08053 12/31/20098.08011.204123 VISI 13 1.95% 12/31/2009N/A11.03864 VISI 14 2.80% 12/31/2009N/A10.1452 VISI 21.70% 12/31/2007N/A15.46015 12/31/200815.4608.15224 12/31/20098.15211.31511 VISI 32.10% 12/31/2007N/A14.9780 12/31/200814.9787.86658 12/31/20097.86610.875127 VISI 42.40% 12/31/2007N/A14.6260 12/31/200814.6267.65938 12/31/20097.65910.55644 VISI 52.25% 12/31/2007N/A14.8010 12/31/200814.8017.76235 12/31/20097.76210.71469 VISI 62.55% 12/31/2007N/A14.4540 12/31/200814.4547.55727 12/31/20097.55710.40030 VISI 72.20% 12/31/2007N/A14.8600 12/31/200814.8607.797103 12/31/20097.79710.768162 VISI 82.50% 12/31/2007N/A14.5110 12/31/200814.5117.59119 12/31/20097.59110.45240 VISI 92.35% 12/31/2007N/A14.6840 12/31/200814.6847.69391 12/31/20097.69310.608154 VISL 11.65% 12/31/2007N/A15.5229 12/31/200815.5228.18918 12/31/20098.18911.37213 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 10 2.90% 12/31/2007N/A14.0580 12/31/200814.0587.32410 12/31/20097.32410.04517 VISL 11 2.05% 12/31/2008N/A7.90221 12/31/20097.90210.92928 VISL 13 3.05% 12/31/2009N/A9.8966 VISL 14 2.20% 12/31/2009N/A10.76827 VISL 21.95% 12/31/2007N/A15.15722 12/31/200815.1577.97229 12/31/20097.97211.0384 VISL 32.35% 12/31/2007N/A14.6840 12/31/200814.6847.69352 12/31/20097.69310.60856 VISL 42.65% 12/31/2007N/A14.3400 12/31/200814.3407.4901 12/31/20097.49010.2971 VISL 52.50% 12/31/2007N/A14.5110 12/31/200814.5117.59125 12/31/20097.59110.45226 VISL 62.80% 12/31/2007N/A14.1700 12/31/200814.1707.3901 12/31/20097.39010.1452 VISL 72.45% 12/31/2007N/A14.5690 12/31/200814.5697.62432 12/31/20097.62410.50458 VISL 82.75% 12/31/2007N/A14.2260 12/31/200814.2267.42313 12/31/20097.42310.19617 VISL 92.60% 12/31/2007N/A14.3960 12/31/200814.3967.52329 12/31/20097.52310.34949 Franklin High Income Securities Fund VISB 11.70% 12/31/2007N/A23.98455 12/31/200823.98418.06654 12/31/200918.06625.34555 VISB 10 2.95% 12/31/2007N/A18.9250 12/31/200818.92514.0785 12/31/200914.07819.50520 VISB 11 2.10% 12/31/2008N/A16.6809 12/31/200916.68023.30731 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 56 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 13 3.10% 12/31/2009N/A18.9023 VISB 14 2.25% 12/31/2009N/A22.58634 VISB 22.00% 12/31/2007N/A22.65818 12/31/200822.65817.01617 12/31/200917.01623.80126 VISB 32.40% 12/31/2007N/A21.0040 12/31/200821.00415.71118 12/31/200915.71121.887178 VISB 42.70% 12/31/2007N/A19.8440 12/31/200819.84414.7989 12/31/200914.79820.55443 VISB 52.55% 12/31/2007N/A20.4160 12/31/200820.41615.24816 12/31/200915.24821.21044 VISB 62.85% 12/31/2007N/A19.2870 12/31/200819.28714.3624 12/31/200914.36219.91814 VISB 72.50% 12/31/2007N/A20.6100 12/31/200820.61015.40123 12/31/200915.40121.43454 VISB 82.80% 12/31/2007N/A19.4710 12/31/200819.47114.50615 12/31/200914.50620.12882 VISB 92.65% 12/31/2007N/A20.0320 12/31/200820.03214.94720 12/31/200914.94720.770116 VISC 12.45% 12/31/2008N/A15.5555 12/31/200915.55521.6596 VISC 10 3.00% 12/31/2008N/A13.9380 12/31/200913.93819.3028 VISC 11 2.30% 12/31/2009N/A22.3516 VISC 12 3.15% 12/31/2009N/A18.7052 VISC 13 1.75% 12/31/2009N/A25.0764 VISC 22.75% 12/31/2008N/A14.6510 12/31/200914.65120.3400 VISC 32.60% 12/31/2008N/A15.0974 12/31/200915.09720.9893 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 42.90% 12/31/2008N/A14.2190 12/31/200914.21919.7100 VISC 52.15% 12/31/2008N/A16.5152 12/31/200916.51523.0656 VISC 72.55% 12/31/2008N/A15.2484 12/31/200915.24821.2104 VISC 82.85% 12/31/2008N/A14.3620 12/31/200914.36219.9188 VISC 92.70% 12/31/2008N/A14.7983 12/31/200914.79820.55410 VISI 10 2.65% 12/31/2007N/A20.0320 12/31/200820.03214.9472 12/31/200914.94720.77048 VISI 11 1.80% 12/31/2008N/A17.70951 12/31/200917.70924.819144 VISI 13 1.95% 12/31/2009N/A24.05258 VISI 14 2.80% 12/31/2009N/A20.1289 VISI 21.70% 12/31/2007N/A23.98422 12/31/200823.98418.06615 12/31/200918.06625.34536 VISI 32.10% 12/31/2007N/A22.2330 12/31/200822.23316.68027 12/31/200916.68023.30794 VISI 42.40% 12/31/2007N/A21.0040 12/31/200821.00415.7119 12/31/200915.71121.88723 VISI 52.25% 12/31/2007N/A21.6100 12/31/200821.61016.18813 12/31/200916.18822.58664 VISI 62.55% 12/31/2007N/A20.4160 12/31/200820.41615.2482 12/31/200915.24821.2107 VISI 72.20% 12/31/2007N/A21.8160 12/31/200821.81616.35158 12/31/200916.35122.824134 VISI 82.50% 12/31/2007N/A20.6100 12/31/200820.61015.40121 12/31/200915.40121.434158 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 57 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A21.2040 12/31/200821.20415.86950 12/31/200915.86922.118254 VISL 11.65% 12/31/2007N/A24.21234 12/31/200824.21218.24743 12/31/200918.24725.61271 VISL 10 2.90% 12/31/2007N/A19.1060 12/31/200819.10614.2191 12/31/200914.21919.71021 VISL 11 2.05% 12/31/2008N/A16.84821 12/31/200916.84823.55364 VISL 13 3.05% 12/31/2009N/A19.10117 VISL 14 2.20% 12/31/2009N/A22.82433 VISL 21.95% 12/31/2007N/A22.87412 12/31/200822.87417.18713 12/31/200917.18724.05215 VISL 32.35% 12/31/2007N/A21.2040 12/31/200821.20415.86920 12/31/200915.86922.11888 VISL 42.65% 12/31/2007N/A20.0320 12/31/200820.03214.9479 12/31/200914.94720.77016 VISL 52.50% 12/31/2007N/A20.6100 12/31/200820.61015.4017 12/31/200915.40121.43439 VISL 62.80% 12/31/2007N/A19.4710 12/31/200819.47114.5060 12/31/200914.50620.1284 VISL 72.45% 12/31/2007N/A20.8060 12/31/200820.80615.55525 12/31/200915.55521.65962 VISL 82.75% 12/31/2007N/A19.6560 12/31/200819.65614.6514 12/31/200914.65120.340117 VISL 92.60% 12/31/2007N/A20.2230 12/31/200820.22315.09717 12/31/200915.09720.989147 Franklin Income Securities Fund VISB 11.70% 12/31/2007N/A45.811240 12/31/200845.81131.680240 12/31/200931.68042.23341 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 2.95% 12/31/2007N/A36.1490 12/31/200836.14924.68716 12/31/200924.68732.50112 VISB 11 2.10% 12/31/2008N/A29.25055 12/31/200929.25038.837182 VISB 13 3.10% 12/31/2009N/A31.4962 VISB 14 2.25% 12/31/2009N/A37.63616 VISB 22.00% 12/31/2007N/A43.27997 12/31/200843.27929.84065 12/31/200929.84039.66015 VISB 32.40% 12/31/2007N/A40.1200 12/31/200840.12027.55193 12/31/200927.55136.471228 VISB 42.70% 12/31/2007N/A37.9030 12/31/200837.90325.9505 12/31/200925.95034.24932 VISB 52.55% 12/31/2007N/A38.9950 12/31/200838.99526.73844 12/31/200926.73835.343114 VISB 62.85% 12/31/2007N/A36.8400 12/31/200836.84025.1853 12/31/200925.18533.19026 VISB 72.50% 12/31/2007N/A39.3670 12/31/200839.36727.00795 12/31/200927.00735.715108 VISB 82.80% 12/31/2007N/A37.1910 12/31/200837.19125.43729 12/31/200925.43733.53958 VISB 92.65% 12/31/2007N/A38.2630 12/31/200838.26326.21062 12/31/200926.21034.61087 VISC 12.45% 12/31/2008N/A27.2776 12/31/200927.27736.09110 VISC 10 3.00% 12/31/2008N/A24.4421 12/31/200924.44232.1633 VISC 11 2.30% 12/31/2009N/A37.2442 VISC 12 3.15% 12/31/2009N/A31.1680 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 58 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 13 1.75% 12/31/2009N/A41.7840 VISC 22.75% 12/31/2008N/A25.6923 12/31/200925.69233.8923 VISC 32.60% 12/31/2008N/A26.4737 12/31/200926.47334.9750 VISC 42.90% 12/31/2008N/A24.9350 12/31/200924.93532.8440 VISC 52.15% 12/31/2008N/A28.96015 12/31/200928.96038.43314 VISC 72.55% 12/31/2008N/A26.7386 12/31/200926.73835.3437 VISC 82.85% 12/31/2008N/A25.1852 12/31/200925.18533.1902 VISC 92.70% 12/31/2008N/A25.9506 12/31/200925.95034.2499 VISI 10 2.65% 12/31/2007N/A38.2630 12/31/200838.26326.21029 12/31/200926.21034.61065 VISI 11 1.80% 12/31/2008N/A31.055343 12/31/200931.05541.357571 VISI 13 1.95% 12/31/2009N/A40.07758 VISI 14 2.80% 12/31/2009N/A33.5392 VISI 21.70% 12/31/2007N/A45.811102 12/31/200845.81131.680109 12/31/200931.68042.23353 VISI 32.10% 12/31/2007N/A42.4670 12/31/200842.46729.250241 12/31/200929.25038.837453 VISI 42.40% 12/31/2007N/A40.1200 12/31/200840.12027.55135 12/31/200927.55136.47183 VISI 52.25% 12/31/2007N/A41.2760 12/31/200841.27628.388143 12/31/200928.38837.636318 VISI 62.55% 12/31/2007N/A38.9950 12/31/200838.99526.7387 12/31/200926.73835.34329 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 72.20% 12/31/2007N/A41.6690 12/31/200841.66928.672231 12/31/200928.67238.032339 VISI 82.50% 12/31/2007N/A39.3670 12/31/200839.36727.00775 12/31/200927.00735.715130 VISI 92.35% 12/31/2007N/A40.5020 12/31/200840.50227.827220 12/31/200927.82736.855313 VISL 11.65% 12/31/2007N/A46.247257 12/31/200846.24731.998283 12/31/200931.99842.67731 VISL 10 2.90% 12/31/2007N/A36.4930 12/31/200836.49324.93533 12/31/200924.93532.84461 VISL 11 2.05% 12/31/2008N/A29.544140 12/31/200929.54439.246282 VISL 13 3.05% 12/31/2009N/A31.8282 VISL 14 2.20% 12/31/2009N/A38.03222 VISL 21.95% 12/31/2007N/A43.69185 12/31/200843.69130.13971 12/31/200930.13940.07715 VISL 32.35% 12/31/2007N/A40.5020 12/31/200840.50227.827123 12/31/200927.82736.855231 VISL 42.65% 12/31/2007N/A38.2630 12/31/200838.26326.21019 12/31/200926.21034.61056 VISL 52.50% 12/31/2007N/A39.3670 12/31/200839.36727.00768 12/31/200927.00735.715142 VISL 62.80% 12/31/2007N/A37.1910 12/31/200837.19125.43713 12/31/200925.43733.53930 VISL 72.45% 12/31/2007N/A39.7410 12/31/200839.74127.277123 12/31/200927.27736.091133 VISL 82.75% 12/31/2007N/A37.5450 12/31/200837.54525.69227 12/31/200925.69233.89260 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 59 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 92.60% 12/31/2007N/A38.6280 12/31/200838.62826.473153 12/31/200926.47334.975179 Franklin Templeton VIP Founding Funds Allocation Fund VISB 11.70% 12/31/2007N/A9.232256 12/31/20089.2325.821352 12/31/20095.8217.454111 VISB 10 2.95% 12/31/2007N/A9.1750 12/31/20089.1755.71286 12/31/20095.7127.224163 VISB 11 2.10% 12/31/2008N/A5.78682 12/31/20095.7867.38084 VISB 13 3.10% 12/31/2009N/A7.1970 VISB 14 2.25% 12/31/2009N/A7.35221 VISB 22.00% 12/31/2007N/A9.21939 12/31/20089.2195.795175 12/31/20095.7957.39833 VISB 32.40% 12/31/2007N/A9.2000 12/31/20089.2005.760666 12/31/20095.7607.3251097 VISB 42.70% 12/31/2007N/A9.1870 12/31/20089.1875.734136 12/31/20095.7347.270157 VISB 52.55% 12/31/2007N/A9.1940 12/31/20089.1945.747370 12/31/20095.7477.297541 VISB 62.85% 12/31/2007N/A9.1800 12/31/20089.1805.72165 12/31/20095.7217.24385 VISB 72.50% 12/31/2007N/A9.1950 12/31/20089.1955.751733 12/31/20095.7517.306829 VISB 82.80% 12/31/2007N/A9.1820 12/31/20089.1825.725100 12/31/20095.7257.251135 VISB 92.65% 12/31/2007N/A9.1880 12/31/20089.1885.738450 12/31/20095.7387.278536 VISC 12.45% 12/31/2008N/A5.75532 12/31/20095.7557.31555 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 10 3.00% 12/31/2008N/A5.70810 12/31/20095.7087.2155 VISC 11 2.30% 12/31/2009N/A7.3423 VISC 12 3.15% 12/31/2009N/A7.1880 VISC 13 1.75% 12/31/2009N/A7.4440 VISC 22.75% 12/31/2008N/A5.7296 12/31/20095.7297.2606 VISC 32.60% 12/31/2008N/A5.7423 12/31/20095.7427.2885 VISC 42.90% 12/31/2008N/A5.7171 12/31/20095.7177.2331 VISC 52.15% 12/31/2008N/A5.78124 12/31/20095.7817.37048 VISC 72.55% 12/31/2008N/A5.74750 12/31/20095.7477.29747 VISC 82.85% 12/31/2008N/A5.72129 12/31/20095.7217.24385 VISC 92.70% 12/31/2008N/A5.73416 12/31/20095.7347.27013 VISI 10 2.65% 12/31/2007N/A9.1880 12/31/20089.1885.738278 12/31/20095.7387.278337 VISI 11 1.80% 12/31/2008N/A5.812415 12/31/20095.8127.435682 VISI 13 1.95% 12/31/2009N/A7.407132 VISI 14 2.80% 12/31/2009N/A7.2517 VISI 21.70% 12/31/2007N/A9.23297 12/31/20089.2325.821224 12/31/20095.8217.454183 VISI 32.10% 12/31/2007N/A9.2140 12/31/20089.2145.786968 12/31/20095.7867.3801229 VISI 42.40% 12/31/2007N/A9.2000 12/31/20089.2005.760188 12/31/20095.7607.325242 VISI 52.25% 12/31/2007N/A9.2070 12/31/20089.2075.773809 12/31/20095.7737.352958 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 60 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 62.55% 12/31/2007N/A9.1940 12/31/20089.1945.74711 12/31/20095.7477.29711 VISI 72.20% 12/31/2007N/A9.2090 12/31/20089.2095.7771583 12/31/20095.7777.3612111 VISI 82.50% 12/31/2007N/A9.1950 12/31/20089.1955.751441 12/31/20095.7517.306644 VISI 92.35% 12/31/2007N/A9.2020 12/31/20089.2025.7641510 12/31/20095.7647.3332193 VISL 11.65% 12/31/2007N/A9.235326 12/31/20089.2355.825641 12/31/20095.8257.463237 VISL 10 2.90% 12/31/2007N/A9.1770 12/31/20089.1775.717130 12/31/20095.7177.233171 VISL 11 2.05% 12/31/2008N/A5.790172 12/31/20095.7907.389446 VISL 13 3.05% 12/31/2009N/A7.20630 VISL 14 2.20% 12/31/2009N/A7.36169 VISL 21.95% 12/31/2007N/A9.22158 12/31/20089.2215.79993 12/31/20095.7997.40746 VISL 32.35% 12/31/2007N/A9.2030 12/31/20089.2035.764738 12/31/20095.7647.334864 VISL 42.65% 12/31/2007N/A9.1890 12/31/20089.1895.738119 12/31/20095.7387.279232 VISL 52.50% 12/31/2007N/A9.1960 12/31/20089.1965.751263 12/31/20095.7517.306470 VISL 62.80% 12/31/2007N/A9.1820 12/31/20089.1825.72645 12/31/20095.7267.25264 VISL 72.45% 12/31/2007N/A9.1980 12/31/20089.1985.7551255 12/31/20095.7557.3151246 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 82.75% 12/31/2007N/A9.1840 12/31/20089.1845.729191 12/31/20095.7297.260188 VISL 92.60% 12/31/2007N/A9.1910 12/31/20089.1915.742747 12/31/20095.7427.288850 Franklin U.S. Government Fund VISB 11.70% 12/31/2007N/A24.76729 12/31/200824.76726.19655 12/31/200926.19626.55174 VISB 11 2.10% 12/31/2008N/A24.19914 12/31/200924.19924.43019 VISB 13 3.10% 12/31/2009N/A19.83876 VISB 14 2.25% 12/31/2009N/A23.67932 VISB 10 2.95% 12/31/2007N/A19.5760 12/31/200819.57620.44814 12/31/200920.44820.46897 VISB 22.00% 12/31/2007N/A23.40812 12/31/200823.40824.68438 12/31/200924.68424.94418 VISB 32.40% 12/31/2007N/A21.7110 12/31/200821.71122.80368 12/31/200922.80322.951173 VISB 42.70% 12/31/2007N/A20.5190 12/31/200820.51921.4867 12/31/200921.48621.5618 VISB 52.55% 12/31/2007N/A21.1060 12/31/200821.10622.13520 12/31/200922.13522.24543 VISB 62.85% 12/31/2007N/A19.9480 12/31/200819.94820.85710 12/31/200920.85720.89812 VISB 72.50% 12/31/2007N/A21.3060 12/31/200821.30622.35564 12/31/200922.35522.478141 VISB 82.80% 12/31/2007N/A20.1370 12/31/200820.13721.06526 12/31/200921.06521.117129 VISB 92.65% 12/31/2007N/A20.7130 12/31/200820.71321.70052 12/31/200921.70021.787199 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 61 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 12.45% 12/31/2008N/A22.57819 12/31/200922.57822.71313 VISC 10 3.00% 12/31/2008N/A20.2460 12/31/200920.24620.2561 VISC 11 2.30% 12/31/2009N/A23.4345 VISC 12 3.15% 12/31/2009N/A19.6331 VISC 13 1.75% 12/31/2009N/A26.19314 VISC 22.75% 12/31/2008N/A21.2742 12/31/200921.27421.3382 VISC 32.60% 12/31/2008N/A21.91615 12/31/200921.91622.01512 VISC 42.90% 12/31/2008N/A20.6510 12/31/200920.65120.6820 VISC 52.15% 12/31/2008N/A23.9617 12/31/200923.96124.17718 VISC 72.55% 12/31/2008N/A22.1354 12/31/200922.13522.2455 VISC 82.85% 12/31/2008N/A20.8570 12/31/200920.85720.8984 VISC 92.70% 12/31/2008N/A21.48611 12/31/200921.48621.56116 VISI 10 2.65% 12/31/2007N/A20.7130 12/31/200820.71321.70015 12/31/200921.70021.787105 VISI 11 1.80% 12/31/2008N/A25.68278 12/31/200925.68226.004202 VISI 13 1.95% 12/31/2009N/A25.20564 VISI 14 2.80% 12/31/2009N/A21.11755 VISI 21.70% 12/31/2007N/A24.7678 12/31/200824.76726.19632 12/31/200926.19626.55170 VISI 32.10% 12/31/2007N/A22.9710 12/31/200822.97124.19994 12/31/200924.19924.430207 VISI 42.40% 12/31/2007N/A21.7110 12/31/200821.71122.80317 12/31/200922.80322.95142 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A22.3320 12/31/200822.33223.49140 12/31/200923.49123.679155 VISI 62.55% 12/31/2007N/A21.1060 12/31/200821.10622.1351 12/31/200922.13522.2455 VISI 72.20% 12/31/2007N/A22.5430 12/31/200822.54323.725137 12/31/200923.72523.926183 VISI 82.50% 12/31/2007N/A21.3060 12/31/200821.30622.35524 12/31/200922.35522.478254 VISI 92.35% 12/31/2007N/A21.9160 12/31/200821.91623.030119 12/31/200923.03023.191429 VISL 11.65% 12/31/2007N/A25.0019 12/31/200825.00126.45713 12/31/200926.45726.82925 VISL 10 2.90% 12/31/2007N/A19.7610 12/31/200819.76120.6517 12/31/200920.65120.68283 VISL 11 2.05% 12/31/2008N/A24.44040 12/31/200924.44024.68556 VISL 13 3.05% 12/31/2009N/A20.04627 VISL 14 2.20% 12/31/2009N/A23.92610 VISL 21.95% 12/31/2007N/A23.6290 12/31/200823.62924.93013 12/31/200924.93025.20538 VISL 32.35% 12/31/2007N/A21.9160 12/31/200821.91623.03029 12/31/200923.03023.19165 VISL 42.65% 12/31/2007N/A20.7130 12/31/200820.71321.70019 12/31/200921.70021.78767 VISL 52.50% 12/31/2007N/A21.3060 12/31/200821.30622.35530 12/31/200922.35522.47844 VISL 62.80% 12/31/2007N/A20.1370 12/31/200820.13721.0654 12/31/200921.06521.11710 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 62 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 72.45% 12/31/2007N/A21.5070 12/31/200821.50722.57831 12/31/200922.57822.71385 VISL 82.75% 12/31/2007N/A20.3270 12/31/200820.32721.27411 12/31/200921.27421.33879 VISL 92.60% 12/31/2007N/A20.9090 12/31/200820.90921.91672 12/31/200921.91622.015231 Franklin Zero Coupon Fund 2010 VISB 11.70% 12/31/2007N/A37.7847 12/31/200837.78439.93025 12/31/200939.93039.4316 VISB 10 2.95% 12/31/2007N/A29.8660 12/31/200829.86631.1696 12/31/200931.16930.39741 VISB 11 2.10% 12/31/2008N/A36.8871 12/31/200936.88736.2813 VISB 13 3.10% 12/31/2009N/A29.4637 VISB 14 2.25% 12/31/2009N/A35.1662 VISB 22.00% 12/31/2007N/A35.7100 12/31/200835.71037.62643 12/31/200937.62637.0444 VISB 32.40% 12/31/2007N/A33.1220 12/31/200833.12234.75831 12/31/200934.75834.0859 VISB 42.70% 12/31/2007N/A31.3040 12/31/200831.30432.7522 12/31/200932.75232.0216 VISB 52.55% 12/31/2007N/A32.2000 12/31/200832.20033.74028 12/31/200933.74033.0379 VISB 62.85% 12/31/2007N/A30.4330 12/31/200830.43331.7932 12/31/200931.79331.0370 VISB 72.50% 12/31/2007N/A32.5040 12/31/200832.50434.07627 12/31/200934.07633.38228 VISB 82.80% 12/31/2007N/A30.7210 12/31/200830.72132.1103 12/31/200932.11031.36126 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 92.65% 12/31/2007N/A31.6000 12/31/200831.60033.0787 12/31/200933.07832.35630 VISC 12.45% 12/31/2008N/A34.4161 12/31/200934.41633.7325 VISC 10 3.00% 12/31/2008N/A30.8622 12/31/200930.86230.0831 VISC 11 2.30% 12/31/2009N/A34.8020 VISC 12 3.15% 12/31/2009N/A29.1580 VISC 13 1.75% 12/31/2009N/A38.9960 VISC 22.75% 12/31/2008N/A32.4290 12/31/200932.42931.6900 VISC 32.60% 12/31/2008N/A33.4081 12/31/200933.40832.6950 VISC 42.90% 12/31/2008N/A31.4790 12/31/200931.47930.7150 VISC 52.15% 12/31/2008N/A36.5240 12/31/200936.52435.9053 VISC 72.55% 12/31/2008N/A33.7404 12/31/200933.74033.0374 VISC 82.85% 12/31/2008N/A31.7930 12/31/200931.79331.0371 VISC 92.70% 12/31/2008N/A32.7520 12/31/200932.75232.0210 VISI 10 2.65% 12/31/2007N/A31.6000 12/31/200831.60033.0788 12/31/200933.07832.35615 VISI 11 1.80% 12/31/2008N/A39.14714 12/31/200939.14738.61920 VISI 13 1.95% 12/31/2009N/A37.43213 VISI 14 2.80% 12/31/2009N/A31.3611 VISI 21.70% 12/31/2007N/A37.7841 12/31/200837.78439.9309 12/31/200939.93039.4315 VISI 32.10% 12/31/2007N/A35.0450 12/31/200835.04536.88717 12/31/200936.88736.28132 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 63 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 42.40% 12/31/2007N/A33.1220 12/31/200833.12234.7588 12/31/200934.75834.0850 VISI 52.25% 12/31/2007N/A34.0700 12/31/200834.07035.80715 12/31/200935.80735.16634 VISI 62.55% 12/31/2007N/A32.2000 12/31/200832.20033.7400 12/31/200933.74033.0370 VISI 72.20% 12/31/2007N/A34.3920 12/31/200834.39236.16435 12/31/200936.16435.53454 VISI 82.50% 12/31/2007N/A32.5040 12/31/200832.50434.07612 12/31/200934.07633.38232 VISI 92.35% 12/31/2007N/A33.4350 12/31/200833.43535.10456 12/31/200935.10434.44188 VISL 11.65% 12/31/2007N/A38.1411 12/31/200838.14140.32810 12/31/200940.32839.8443 VISL 10 2.90% 12/31/2007N/A30.1480 12/31/200830.14831.4790 12/31/200931.47930.71516 VISL 11 2.05% 12/31/2008N/A37.2552 12/31/200937.25536.6619 VISL 13 3.05% 12/31/2009N/A29.7712 VISL 14 2.20% 12/31/2009N/A35.5343 VISL 21.95% 12/31/2007N/A36.0480 12/31/200836.04838.0001 12/31/200938.00037.4324 VISL 32.35% 12/31/2007N/A33.4350 12/31/200833.43535.10416 12/31/200935.10434.44113 VISL 42.65% 12/31/2007N/A31.6000 12/31/200831.60033.0781 12/31/200933.07832.3561 VISL 52.50% 12/31/2007N/A32.5040 12/31/200832.50434.0768 12/31/200934.07633.3826 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2007N/A30.7210 12/31/200830.72132.1100 12/31/200932.11031.3610 VISL 72.45% 12/31/2007N/A32.8120 12/31/200832.81234.41612 12/31/200934.41633.73214 VISL 82.75% 12/31/2007N/A31.0110 12/31/200831.01132.4298 12/31/200932.42931.69021 VISL 92.60% 12/31/2007N/A31.8990 12/31/200831.89933.40816 12/31/200933.40832.69529 Mutual Global Discovery Securities Fund VISB 11.70% 12/31/2007N/A28.848298 12/31/200828.84820.291310 12/31/200920.29124.60088 VISB 10 2.95% 12/31/2007N/A25.0940 12/31/200825.09417.43025 12/31/200917.43020.86943 VISB 11 2.10% 12/31/2008N/A19.32817 12/31/200919.32823.33943 VISB 13 3.10% 12/31/2009N/A20.4612 VISB 14 2.25% 12/31/2009N/A22.88319 VISB 22.00% 12/31/2007N/A27.89989 12/31/200827.89919.56488 12/31/200919.56423.64831 VISB 32.40% 12/31/2007N/A26.6820 12/31/200826.68218.63563 12/31/200918.63522.435217 VISB 42.70% 12/31/2007N/A25.8030 12/31/200825.80317.96811 12/31/200917.96821.56735 VISB 52.55% 12/31/2007N/A26.2390 12/31/200826.23918.29984 12/31/200918.29921.997249 VISB 62.85% 12/31/2007N/A25.3750 12/31/200825.37517.6435 12/31/200917.64321.14526 VISB 72.50% 12/31/2007N/A26.3860 12/31/200826.38618.41099 12/31/200918.41022.142166 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 64 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 82.80% 12/31/2007N/A25.5170 12/31/200825.51717.75153 12/31/200917.75121.28585 VISB 92.65% 12/31/2007N/A25.9480 12/31/200825.94818.07894 12/31/200918.07821.709150 VISC 12.45% 12/31/2008N/A18.5236 12/31/200918.52322.28811 VISC 10 3.00% 12/31/2008N/A17.3241 12/31/200917.32420.7322 VISC 11 2.30% 12/31/2009N/A22.7321 VISC 12 3.15% 12/31/2009N/A20.3270 VISC 13 1.75% 12/31/2009N/A24.4410 VISC 22.75% 12/31/2008N/A17.8590 12/31/200917.85921.4260 VISC 32.60% 12/31/2008N/A18.1881 12/31/200918.18821.8535 VISC 42.90% 12/31/2008N/A17.5360 12/31/200917.53621.0070 VISC 52.15% 12/31/2008N/A19.2114 12/31/200919.21123.18614 VISC 72.55% 12/31/2008N/A18.2995 12/31/200918.29921.9979 VISC 82.85% 12/31/2008N/A17.6435 12/31/200917.64321.1454 VISC 92.70% 12/31/2008N/A17.9689 12/31/200917.96821.56713 VISI 10 2.65% 12/31/2007N/A25.9480 12/31/200825.94818.07833 12/31/200918.07821.70980 VISI 11 1.80% 12/31/2008N/A20.046152 12/31/200920.04624.278319 VISI 13 1.95% 12/31/2009N/A23.804152 VISI 14 2.80% 12/31/2009N/A21.2851 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 21.70% 12/31/2007N/A28.84862 12/31/200828.84820.29181 12/31/200920.29124.60077 VISI 32.10% 12/31/2007N/A27.5900 12/31/200827.59019.328167 12/31/200919.32823.339376 VISI 42.40% 12/31/2007N/A26.6820 12/31/200826.68218.63520 12/31/200918.63522.43551 VISI 52.25% 12/31/2007N/A27.1320 12/31/200827.13218.97882 12/31/200918.97822.883247 VISI 62.55% 12/31/2007N/A26.2390 12/31/200826.23918.2996 12/31/200918.29921.99720 VISI 72.20% 12/31/2007N/A27.2830 12/31/200827.28319.094239 12/31/200919.09423.034403 VISI 82.50% 12/31/2007N/A26.3860 12/31/200826.38618.41070 12/31/200918.41022.142118 VISI 92.35% 12/31/2007N/A26.8310 12/31/200826.83118.749277 12/31/200918.74922.583444 VISL 11.65% 12/31/2007N/A29.010125 12/31/200829.01020.415150 12/31/200920.41524.76252 VISL 10 2.90% 12/31/2007N/A25.2340 12/31/200825.23417.53624 12/31/200917.53621.00770 VISL 11 2.05% 12/31/2008N/A19.44665 12/31/200919.44623.493103 VISL 13 3.05% 12/31/2009N/A20.5964 VISL 14 2.20% 12/31/2009N/A23.03446 VISL 21.95% 12/31/2007N/A28.05536 12/31/200828.05519.68336 12/31/200919.68323.80423 VISL 32.35% 12/31/2007N/A26.8310 12/31/200826.83118.74976 12/31/200918.74922.583129 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 65 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 42.65% 12/31/2007N/A25.9480 12/31/200825.94818.07821 12/31/200918.07821.70944 VISL 52.50% 12/31/2007N/A26.3860 12/31/200826.38618.41057 12/31/200918.41022.142124 VISL 62.80% 12/31/2007N/A25.5170 12/31/200825.51717.75110 12/31/200917.75121.2859 VISL 72.45% 12/31/2007N/A26.5330 12/31/200826.53318.523108 12/31/200918.52322.288165 VISL 82.75% 12/31/2007N/A25.6600 12/31/200825.66017.85933 12/31/200917.85921.42664 VISL 92.60% 12/31/2007N/A26.0930 12/31/200826.09318.188140 12/31/200918.18821.853202 Mutual Shares Securities Fund VISB 11.70% 12/31/2007N/A23.353494 12/31/200823.35314.439522 12/31/200914.43917.89395 VISB 10 2.95% 12/31/2007N/A20.3140 12/31/200820.31412.40325 12/31/200912.40315.18040 VISB 11 2.10% 12/31/2008N/A13.75424 12/31/200913.75416.976124 VISB 13 3.10% 12/31/2009N/A14.8830 VISB 14 2.25% 12/31/2009N/A16.6448 VISB 22.00% 12/31/2007N/A22.584182 12/31/200822.58413.922140 12/31/200913.92217.20130 VISB 32.40% 12/31/2007N/A21.5990 12/31/200821.59913.261158 12/31/200913.26116.319453 VISB 42.70% 12/31/2007N/A20.8880 12/31/200820.88812.7869 12/31/200912.78615.68762 VISB 52.55% 12/31/2007N/A21.2410 12/31/200821.24113.02183 12/31/200913.02116.000298 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 62.85% 12/31/2007N/A20.5410 12/31/200820.54112.55510 12/31/200912.55515.38167 VISB 72.50% 12/31/2007N/A21.3590 12/31/200821.35913.101191 12/31/200913.10116.106238 VISB 82.80% 12/31/2007N/A20.6560 12/31/200820.65612.63240 12/31/200912.63215.48298 VISB 92.65% 12/31/2007N/A21.0050 12/31/200821.00512.864161 12/31/200912.86415.791232 VISC 12.45% 12/31/2008N/A13.18123 12/31/200913.18116.21222 VISC 10 3.00% 12/31/2008N/A12.3280 12/31/200912.32815.0800 VISC 11 2.30% 12/31/2009N/A16.5352 VISC 12 3.15% 12/31/2009N/A14.7850 VISC 13 1.75% 12/31/2009N/A17.7781 VISC 22.75% 12/31/2008N/A12.7090 12/31/200912.70915.5840 VISC 32.60% 12/31/2008N/A12.94220 12/31/200912.94215.8954 VISC 42.90% 12/31/2008N/A12.4790 12/31/200912.47915.2800 VISC 52.15% 12/31/2008N/A13.6706 12/31/200913.67016.86522 VISC 72.55% 12/31/2008N/A13.0216 12/31/200913.02116.00011 VISC 82.85% 12/31/2008N/A12.5551 12/31/200912.55515.3811 VISC 92.70% 12/31/2008N/A12.78614 12/31/200912.78615.68719 VISI 10 2.65% 12/31/2007N/A21.0050 12/31/200821.00512.86444 12/31/200912.86415.79179 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 66 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 11 1.80% 12/31/2008N/A14.265202 12/31/200914.26517.659400 VISI 13 1.95% 12/31/2009N/A17.314144 VISI 14 2.80% 12/31/2009N/A15.4821 VISI 21.70% 12/31/2007N/A23.353126 12/31/200823.35314.439165 12/31/200914.43917.89389 VISI 32.10% 12/31/2007N/A22.3340 12/31/200822.33413.754310 12/31/200913.75416.976712 VISI 42.40% 12/31/2007N/A21.5990 12/31/200821.59913.26135 12/31/200913.26116.31997 VISI 52.25% 12/31/2007N/A21.9630 12/31/200821.96313.505214 12/31/200913.50516.644565 VISI 62.55% 12/31/2007N/A21.2410 12/31/200821.24113.02110 12/31/200913.02116.00052 VISI 72.20% 12/31/2007N/A22.0860 12/31/200822.08613.587388 12/31/200913.58716.754602 VISI 82.50% 12/31/2007N/A21.3590 12/31/200821.35913.10191 12/31/200913.10116.106160 VISI 92.35% 12/31/2007N/A21.7200 12/31/200821.72013.342366 12/31/200913.34216.427570 VISL 11.65% 12/31/2007N/A23.484373 12/31/200823.48414.527413 12/31/200914.52718.01179 VISL 10 2.90% 12/31/2007N/A20.4270 12/31/200820.42712.47919 12/31/200912.47915.28026 VISL 11 2.05% 12/31/2008N/A13.83767 12/31/200913.83717.088169 VISL 13 3.05% 12/31/2009N/A14.9813 VISL 14 2.20% 12/31/2009N/A16.75448 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A22.71177 12/31/200822.71114.00779 12/31/200914.00717.31423 VISL 32.35% 12/31/2007N/A21.7200 12/31/200821.72013.342157 12/31/200913.34216.427316 VISL 42.65% 12/31/2007N/A21.0050 12/31/200821.00512.86418 12/31/200912.86415.79158 VISL 52.50% 12/31/2007N/A21.3590 12/31/200821.35913.101104 12/31/200913.10116.106222 VISL 62.80% 12/31/2007N/A20.6560 12/31/200820.65612.6328 12/31/200912.63215.48224 VISL 72.45% 12/31/2007N/A21.4790 12/31/200821.47913.181178 12/31/200913.18116.212233 VISL 82.75% 12/31/2007N/A20.7720 12/31/200820.77212.70927 12/31/200912.70915.58454 VISL 92.60% 12/31/2007N/A21.1220 12/31/200821.12212.942159 12/31/200912.94215.895246 PIMCO VIT All Asset Portfolio VISB 11.70% 12/31/2007N/A12.81133 12/31/200812.81110.59957 12/31/200910.59912.66879 VISB 10 2.95% 12/31/2007N/A12.2360 12/31/200812.2369.9977 12/31/20099.99711.80155 VISB 11 2.10% 12/31/2008N/A10.40353 12/31/200910.40312.38479 VISB 13 3.10% 12/31/2009N/A11.70129 VISB 14 2.25% 12/31/2009N/A12.2796 VISB 22.00% 12/31/2007N/A12.6708 12/31/200812.67010.45130 12/31/200910.45112.45547 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 67 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A12.4860 12/31/200812.48610.25837 12/31/200910.25812.17574 VISB 42.70% 12/31/2007N/A12.3490 12/31/200812.34910.1155 12/31/200910.11511.97014 VISB 52.55% 12/31/2007N/A12.4170 12/31/200812.41710.1867 12/31/200910.18612.07233 VISB 62.85% 12/31/2007N/A12.2810 12/31/200812.28110.0443 12/31/200910.04411.86810 VISB 72.50% 12/31/2007N/A12.4400 12/31/200812.44010.21032 12/31/200910.21012.10672 VISB 82.80% 12/31/2007N/A12.3040 12/31/200812.30410.06811 12/31/200910.06811.902128 VISB 92.65% 12/31/2007N/A12.3720 12/31/200812.37210.13931 12/31/200910.13912.004239 VISC 12.45% 12/31/2008N/A10.2347 12/31/200910.23412.14116 VISC 10 3.00% 12/31/2008N/A9.9740 12/31/20099.97411.76713 VISC 11 2.30% 12/31/2009N/A12.2440 VISC 12 3.15% 12/31/2009N/A11.6686 VISC 13 1.75% 12/31/2009N/A13.3674 VISC 22.75% 12/31/2008N/A10.0911 12/31/200910.09111.9361 VISC 32.60% 12/31/2008N/A10.1626 12/31/200910.16212.0387 VISC 42.90% 12/31/2008N/A10.0210 12/31/200910.02111.8340 VISC 52.15% 12/31/2008N/A10.3788 12/31/200910.37812.3496 VISC 72.55% 12/31/2008N/A10.1866 12/31/200910.18612.07217 VISC 82.85% 12/31/2008N/A10.0440 12/31/200910.04411.86846 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 92.70% 12/31/2008N/A10.1154 12/31/200910.11511.97044 VISI 10 2.65% 12/31/2007N/A12.3720 12/31/200812.37210.13916 12/31/200910.13912.004149 VISI 11 1.80% 12/31/2008N/A10.550128 12/31/200910.55012.597378 VISI 13 1.95% 12/31/2009N/A12.490104 VISI 14 2.80% 12/31/2009N/A11.90244 VISI 21.70% 12/31/2007N/A12.81110 12/31/200812.81110.59920 12/31/200910.59912.66885 VISI 32.10% 12/31/2007N/A12.6240 12/31/200812.62410.403123 12/31/200910.40312.384261 VISI 42.40% 12/31/2007N/A12.4860 12/31/200812.48610.2585 12/31/200910.25812.17523 VISI 52.25% 12/31/2007N/A12.5550 12/31/200812.55510.33042 12/31/200910.33012.279155 VISI 62.55% 12/31/2007N/A12.4170 12/31/200812.41710.1866 12/31/200910.18612.07214 VISI 72.20% 12/31/2007N/A12.5780 12/31/200812.57810.354122 12/31/200910.35412.314236 VISI 82.50% 12/31/2007N/A12.4400 12/31/200812.44010.21031 12/31/200910.21012.106635 VISI 92.35% 12/31/2007N/A12.5090 12/31/200812.50910.282141 12/31/200910.28212.210799 VISL 11.65% 12/31/2007N/A12.83453 12/31/200812.83410.62497 12/31/200910.62412.704201 VISL 10 2.90% 12/31/2007N/A12.2590 12/31/200812.25910.0219 12/31/200910.02111.834126 VISL 11 2.05% 12/31/2008N/A10.427262 12/31/200910.42712.419239 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 68 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 13 3.05% 12/31/2009N/A11.73479 VISL 14 2.20% 12/31/2009N/A12.31480 VISL 21.95% 12/31/2007N/A12.6943 12/31/200812.69410.4769 12/31/200910.47612.490110 VISL 32.35% 12/31/2007N/A12.5090 12/31/200812.50910.28293 12/31/200910.28212.210174 VISL 42.65% 12/31/2007N/A12.3720 12/31/200812.37210.1398 12/31/200910.13912.00411 VISL 52.50% 12/31/2007N/A12.4400 12/31/200812.44010.21040 12/31/200910.21012.106103 VISL 62.80% 12/31/2007N/A12.3040 12/31/200812.30410.0682 12/31/200910.06811.9022 VISL 72.45% 12/31/2007N/A12.4630 12/31/200812.46310.234124 12/31/200910.23412.141193 VISL 82.75% 12/31/2007N/A12.3260 12/31/200812.32610.09116 12/31/200910.09111.936320 VISL 92.60% 12/31/2007N/A12.3940 12/31/200812.39410.162164 12/31/200910.16212.038468 PIMCO VIT CommodityRealReturn Strategy Portfolio VISB 11.70% 12/31/2007N/A12.71390 12/31/200812.7137.025199 12/31/20097.0259.77567 VISB 10 2.95% 12/31/2007N/A12.2950 12/31/200812.2956.71046 12/31/20096.7109.22065 VISB 11 2.10% 12/31/2008N/A6.92375 12/31/20096.9239.594128 VISB 13 3.10% 12/31/2009N/A9.15621 VISB 14 2.25% 12/31/2009N/A9.52758 VISB 22.00% 12/31/2007N/A12.61214 12/31/200812.6126.94859 12/31/20096.9489.63944 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.40% 12/31/2007N/A12.4780 12/31/200812.4786.847117 12/31/20096.8479.460197 VISB 42.70% 12/31/2007N/A12.3780 12/31/200812.3786.77233 12/31/20096.7729.32972 VISB 52.55% 12/31/2007N/A12.4280 12/31/200812.4286.80970 12/31/20096.8099.394190 VISB 62.85% 12/31/2007N/A12.3280 12/31/200812.3286.73420 12/31/20096.7349.26344 VISB 72.50% 12/31/2007N/A12.4440 12/31/200812.4446.822201 12/31/20096.8229.416259 VISB 82.80% 12/31/2007N/A12.3450 12/31/200812.3456.74763 12/31/20096.7479.285133 VISB 92.65% 12/31/2007N/A12.3940 12/31/200812.3946.784140 12/31/20096.7849.350250 VISC 12.45% 12/31/2008N/A6.83428 12/31/20096.8349.43838 VISC 10 3.00% 12/31/2008N/A6.6973 12/31/20096.6979.1997 VISC 11 2.30% 12/31/2009N/A9.5057 VISC 12 3.15% 12/31/2009N/A9.1342 VISC 13 1.75% 12/31/2009N/A9.7524 VISC 22.75% 12/31/2008N/A6.7591 12/31/20096.7599.3071 VISC 32.60% 12/31/2008N/A6.79717 12/31/20096.7979.37220 VISC 42.90% 12/31/2008N/A6.7220 12/31/20096.7229.2420 VISC 52.15% 12/31/2008N/A6.91015 12/31/20096.9109.57217 VISC 72.55% 12/31/2008N/A6.80912 12/31/20096.8099.39441 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 69 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 82.85% 12/31/2008N/A6.7341 12/31/20096.7349.26310 VISC 92.70% 12/31/2008N/A6.77214 12/31/20096.7729.32935 VISI 10 2.65% 12/31/2007N/A12.3940 12/31/200812.3946.78452 12/31/20096.7849.35061 VISI 11 1.80% 12/31/2008N/A7.000241 12/31/20097.0009.730445 VISI 13 1.95% 12/31/2009N/A9.662200 VISI 14 2.80% 12/31/2009N/A9.2851 VISI 21.70% 12/31/2007N/A12.71323 12/31/200812.7137.02548 12/31/20097.0259.77567 VISI 32.10% 12/31/2007N/A12.5780 12/31/200812.5786.923213 12/31/20096.9239.594379 VISI 42.40% 12/31/2007N/A12.4780 12/31/200812.4786.84770 12/31/20096.8479.46078 VISI 52.25% 12/31/2007N/A12.5280 12/31/200812.5286.885159 12/31/20096.8859.527329 VISI 62.55% 12/31/2007N/A12.4280 12/31/200812.4286.8096 12/31/20096.8099.39422 VISI 72.20% 12/31/2007N/A12.5440 12/31/200812.5446.897414 12/31/20096.8979.549648 VISI 82.50% 12/31/2007N/A12.4440 12/31/200812.4446.82277 12/31/20096.8229.416166 VISI 92.35% 12/31/2007N/A12.4940 12/31/200812.4946.859387 12/31/20096.8599.483682 VISL 11.65% 12/31/2007N/A12.73054 12/31/200812.7307.038105 12/31/20097.0389.79855 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 10 2.90% 12/31/2007N/A12.3120 12/31/200812.3126.72243 12/31/20096.7229.24263 VISL 11 2.05% 12/31/2008N/A6.935101 12/31/20096.9359.617144 VISL 13 3.05% 12/31/2009N/A9.1779 VISL 14 2.20% 12/31/2009N/A9.54946 VISL 21.95% 12/31/2007N/A12.62913 12/31/200812.6296.96134 12/31/20096.9619.66217 VISL 32.35% 12/31/2007N/A12.4940 12/31/200812.4946.859126 12/31/20096.8599.483170 VISL 42.65% 12/31/2007N/A12.3940 12/31/200812.3946.78426 12/31/20096.7849.35030 VISL 52.50% 12/31/2007N/A12.4440 12/31/200812.4446.82282 12/31/20096.8229.416143 VISL 62.80% 12/31/2007N/A12.3450 12/31/200812.3456.74717 12/31/20096.7479.28526 VISL 72.45% 12/31/2007N/A12.4610 12/31/200812.4616.834154 12/31/20096.8349.438215 VISL 82.75% 12/31/2007N/A12.3610 12/31/200812.3616.75935 12/31/20096.7599.30774 VISL 92.60% 12/31/2007N/A12.4110 12/31/200812.4116.797103 12/31/20096.7979.372160 PIMCO VIT Emerging Markets Bond Portfolio VISB 11.70% 12/31/2007N/A12.18999 12/31/200812.18910.234100 12/31/200910.23413.13996 VISB 10 2.95% 12/31/2007N/A11.7880 12/31/200811.7889.7744 12/31/20099.77412.39372 VISB 11 2.10% 12/31/2008N/A10.08416 12/31/200910.08412.89526 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 70 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 13 3.10% 12/31/2009N/A12.30617 VISB 14 2.25% 12/31/2009N/A12.8058 VISB 22.00% 12/31/2007N/A12.09130 12/31/200812.09110.12227 12/31/200910.12212.95661 VISB 32.40% 12/31/2007N/A11.9630 12/31/200811.9639.97457 12/31/20099.97412.716135 VISB 42.70% 12/31/2007N/A11.8670 12/31/200811.8679.86410 12/31/20099.86412.53844 VISB 52.55% 12/31/2007N/A11.9150 12/31/200811.9159.91922 12/31/20099.91912.62759 VISB 62.85% 12/31/2007N/A11.8200 12/31/200811.8209.8106 12/31/20099.81012.45122 VISB 72.50% 12/31/2007N/A11.9310 12/31/200811.9319.93740 12/31/20099.93712.65646 VISB 82.80% 12/31/2007N/A11.8350 12/31/200811.8359.8287 12/31/20099.82812.48076 VISB 92.65% 12/31/2007N/A11.8830 12/31/200811.8839.88231 12/31/20099.88212.56885 VISC 12.45% 12/31/2008N/A9.9551 12/31/20099.95512.6867 VISC 10 3.00% 12/31/2008N/A9.7560 12/31/20099.75612.3646 VISC 11 2.30% 12/31/2009N/A12.7751 VISC 12 3.15% 12/31/2009N/A12.2773 VISC 13 1.75% 12/31/2009N/A13.10810 VISC 22.75% 12/31/2008N/A9.8460 12/31/20099.84612.5090 VISC 32.60% 12/31/2008N/A9.9011 12/31/20099.90112.59717 VISC 42.90% 12/31/2008N/A9.7920 12/31/20099.79212.4220 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2008N/A10.0661 12/31/200910.06612.8655 VISC 72.55% 12/31/2008N/A9.9190 12/31/20099.91912.6273 VISC 82.85% 12/31/2008N/A9.8100 12/31/20099.81012.4513 VISC 92.70% 12/31/2008N/A9.8641 12/31/20099.86412.5389 VISI 10 2.65% 12/31/2007N/A11.8830 12/31/200811.8839.8821 12/31/20099.88212.56858 VISI 11 1.80% 12/31/2008N/A10.19647 12/31/200910.19613.077134 VISI 13 1.95% 12/31/2009N/A12.98656 VISI 14 2.80% 12/31/2009N/A12.48021 VISI 21.70% 12/31/2007N/A12.18928 12/31/200812.18910.23434 12/31/200910.23413.139110 VISI 32.10% 12/31/2007N/A12.0590 12/31/200812.05910.08455 12/31/200910.08412.895117 VISI 42.40% 12/31/2007N/A11.9630 12/31/200811.9639.9746 12/31/20099.97412.71612 VISI 52.25% 12/31/2007N/A12.0110 12/31/200812.01110.02922 12/31/200910.02912.80580 VISI 62.55% 12/31/2007N/A11.9150 12/31/200811.9159.9194 12/31/20099.91912.62716 VISI 72.20% 12/31/2007N/A12.0270 12/31/200812.02710.047126 12/31/200910.04712.835209 VISI 82.50% 12/31/2007N/A11.9310 12/31/200811.9319.93732 12/31/20099.93712.656145 VISI 92.35% 12/31/2007N/A11.9790 12/31/200811.9799.99277 12/31/20099.99212.745297 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 71 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2007N/A12.20523 12/31/200812.20510.25329 12/31/200910.25313.170133 VISL 10 2.90% 12/31/2007N/A11.8040 12/31/200811.8049.79211 12/31/20099.79212.42248 VISL 11 2.05% 12/31/2008N/A10.10316 12/31/200910.10312.92559 VISL 13 3.05% 12/31/2009N/A12.33520 VISL 14 2.20% 12/31/2009N/A12.83510 VISL 21.95% 12/31/2007N/A12.10815 12/31/200812.10810.14013 12/31/200910.14012.98637 VISL 32.35% 12/31/2007N/A11.9790 12/31/200811.9799.99233 12/31/20099.99212.74576 VISL 42.65% 12/31/2007N/A11.8830 12/31/200811.8839.8829 12/31/20099.88212.56819 VISL 52.50% 12/31/2007N/A11.9310 12/31/200811.9319.93718 12/31/20099.93712.65668 VISL 62.80% 12/31/2007N/A11.8350 12/31/200811.8359.8283 12/31/20099.82812.48015 VISL 72.45% 12/31/2007N/A11.9470 12/31/200811.9479.95548 12/31/20099.95512.68652 VISL 82.75% 12/31/2007N/A11.8510 12/31/200811.8519.84619 12/31/20099.84612.50963 VISL 92.60% 12/31/2007N/A11.8990 12/31/200811.8999.90138 12/31/20099.90112.597103 PIMCO VIT Global Bond Portfolio (Unhedged) VISB 11.70% 12/31/2007N/A10.357176 12/31/200810.35710.096167 12/31/200910.09611.60055 VISB 10 2.95% 12/31/2007N/A10.0160 12/31/200810.0169.6426 12/31/20099.64210.94166 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 11 2.10% 12/31/2008N/A9.94816 12/31/20099.94811.38512 VISB 13 3.10% 12/31/2009N/A10.86419 VISB 14 2.25% 12/31/2009N/A11.3058 VISB 22.00% 12/31/2007N/A10.27448 12/31/200810.2749.98561 12/31/20099.98511.43885 VISB 32.40% 12/31/2007N/A10.1650 12/31/200810.1659.83954 12/31/20099.83911.226176 VISB 42.70% 12/31/2007N/A10.0840 12/31/200810.0849.73124 12/31/20099.73111.06929 VISB 52.55% 12/31/2007N/A10.1240 12/31/200810.1249.78532 12/31/20099.78511.14770 VISB 62.85% 12/31/2007N/A10.0430 12/31/200810.0439.6781 12/31/20099.67810.9925 VISB 72.50% 12/31/2007N/A10.1380 12/31/200810.1389.80389 12/31/20099.80311.17498 VISB 82.80% 12/31/2007N/A10.0570 12/31/200810.0579.69518 12/31/20099.69511.01859 VISB 92.65% 12/31/2007N/A10.0970 12/31/200810.0979.74957 12/31/20099.74911.095135 VISC 12.45% 12/31/2008N/A9.8216 12/31/20099.82111.20018 VISC 10 3.00% 12/31/2008N/A9.6241 12/31/20099.62410.9154 VISC 11 2.30% 12/31/2009N/A11.2792 VISC 12 3.15% 12/31/2009N/A10.8395 VISC 13 1.75% 12/31/2009N/A11.5725 VISC 22.75% 12/31/2008N/A9.7131 12/31/20099.71311.0441 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 72 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A9.76714 12/31/20099.76711.12122 VISC 42.90% 12/31/2008N/A9.6600 12/31/20099.66010.9660 VISC 52.15% 12/31/2008N/A9.9306 12/31/20099.93011.3584 VISC 72.55% 12/31/2008N/A9.7853 12/31/20099.78511.14719 VISC 82.85% 12/31/2008N/A9.6781 12/31/20099.67810.9925 VISC 92.70% 12/31/2008N/A9.7317 12/31/20099.73111.06921 VISI 10 2.65% 12/31/2007N/A10.0970 12/31/200810.0979.74924 12/31/20099.74911.09558 VISI 11 1.80% 12/31/2008N/A10.05991 12/31/200910.05911.545199 VISI 13 1.95% 12/31/2009N/A11.46587 VISI 14 2.80% 12/31/2009N/A11.01817 VISI 21.70% 12/31/2007N/A10.35736 12/31/200810.35710.09656 12/31/200910.09611.60082 VISI 32.10% 12/31/2007N/A10.2470 12/31/200810.2479.94884 12/31/20099.94811.385149 VISI 42.40% 12/31/2007N/A10.1650 12/31/200810.1659.83920 12/31/20099.83911.22632 VISI 52.25% 12/31/2007N/A10.2060 12/31/200810.2069.89470 12/31/20099.89411.305125 VISI 62.55% 12/31/2007N/A10.1240 12/31/200810.1249.7852 12/31/20099.78511.14717 VISI 72.20% 12/31/2007N/A10.2190 12/31/200810.2199.912188 12/31/20099.91211.331264 VISI 82.50% 12/31/2007N/A10.1380 12/31/200810.1389.80323 12/31/20099.80311.174164 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A10.1780 12/31/200810.1789.857168 12/31/20099.85711.252411 VISL 11.65% 12/31/2007N/A10.37134 12/31/200810.37110.11456 12/31/200910.11411.62743 VISL 10 2.90% 12/31/2007N/A10.0300 12/31/200810.0309.66012 12/31/20099.66010.96657 VISL 11 2.05% 12/31/2008N/A9.96793 12/31/20099.96711.41158 VISL 13 3.05% 12/31/2009N/A10.89020 VISL 14 2.20% 12/31/2009N/A11.33113 VISL 21.95% 12/31/2007N/A10.28826 12/31/200810.28810.00330 12/31/200910.00311.46526 VISL 32.35% 12/31/2007N/A10.1780 12/31/200810.1789.85778 12/31/20099.85711.25283 VISL 42.65% 12/31/2007N/A10.0970 12/31/200810.0979.74918 12/31/20099.74911.09544 VISL 52.50% 12/31/2007N/A10.1380 12/31/200810.1389.80373 12/31/20099.80311.17476 VISL 62.80% 12/31/2007N/A10.0570 12/31/200810.0579.69510 12/31/20099.69511.01816 VISL 72.45% 12/31/2007N/A10.1510 12/31/200810.1519.82152 12/31/20099.82111.20077 VISL 82.75% 12/31/2007N/A10.0700 12/31/200810.0709.71321 12/31/20099.71311.04486 VISL 92.60% 12/31/2007N/A10.1110 12/31/200810.1119.76758 12/31/20099.76711.12199 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 73 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option PIMCO VIT Global Multi-Asset Portfolio VISB 11.70% 12/31/2009N/A10.00533 VISB 10 2.95% 12/31/2009N/A9.9811 VISB 11 2.10% 12/31/2009N/A9.9970 VISB 13 3.10% 12/31/2009N/A9.9783 VISB 14 2.25% 12/31/2009N/A9.9940 VISB 22.00% 12/31/2009N/A9.99972 VISB 32.40% 12/31/2009N/A9.9910 VISB 42.70% 12/31/2009N/A9.9860 VISB 52.55% 12/31/2009N/A9.9890 VISB 62.85% 12/31/2009N/A9.9830 VISB 72.50% 12/31/2009N/A9.9890 VISB 82.80% 12/31/2009N/A9.9849 VISB 92.65% 12/31/2009N/A9.9870 VISC 12.45% 12/31/2009N/A9.9900 VISC 10 3.00% 12/31/2009N/A9.9800 VISC 11 2.30% 12/31/2009N/A9.9930 VISC 12 3.15% 12/31/2009N/A9.9770 VISC 13 1.75% 12/31/2009N/A10.0044 VISC 22.75% 12/31/2009N/A9.9850 VISC 32.60% 12/31/2009N/A9.9885 VISC 42.90% 12/31/2009N/A9.9820 VISC 52.15% 12/31/2009N/A9.9960 VISC 72.55% 12/31/2009N/A9.9891 VISC 82.85% 12/31/2009N/A9.9830 VISC 92.70% 12/31/2009N/A9.9860 VISI 10 2.65% 12/31/2009N/A9.9879 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 11 1.80% 12/31/2009N/A10.0034 VISI 13 1.95% 12/31/2009N/A10.0002 VISI 14 2.80% 12/31/2009N/A9.9840 VISI 21.70% 12/31/2009N/A10.00534 VISI 32.10% 12/31/2009N/A9.99715 VISI 42.40% 12/31/2009N/A9.9910 VISI 52.25% 12/31/2009N/A9.9947 VISI 62.55% 12/31/2009N/A9.9890 VISI 72.20% 12/31/2009N/A9.99538 VISI 82.50% 12/31/2009N/A9.98923 VISI 92.35% 12/31/2009N/A9.99285 VISL 11.65% 12/31/2009N/A10.00685 VISL 10 2.90% 12/31/2009N/A9.9822 VISL 11 2.05% 12/31/2009N/A9.9982 VISL 13 3.05% 12/31/2009N/A9.9790 VISL 14 2.20% 12/31/2009N/A9.9950 VISL 21.95% 12/31/2009N/A10.00016 VISL 32.35% 12/31/2009N/A9.9924 VISL 42.65% 12/31/2009N/A9.9870 VISL 52.50% 12/31/2009N/A9.9893 VISL 62.80% 12/31/2009N/A9.9840 VISL 72.45% 12/31/2009N/A9.9903 VISL 82.75% 12/31/2009N/A9.9851 VISL 92.60% 12/31/2009N/A9.9884 PIMCO VIT High Yield Portfolio VISB 11.70% 12/31/2007N/A13.96251 12/31/200813.96210.49451 12/31/200910.49414.48984 VISB 10 2.95% 12/31/2007N/A12.6450 12/31/200812.6459.3878 12/31/20099.38712.799141 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 74 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 11 2.10% 12/31/2008N/A10.12616 12/31/200910.12613.92524 VISB 13 3.10% 12/31/2009N/A12.61014 VISB 14 2.25% 12/31/2009N/A13.72019 VISB 22.00% 12/31/2007N/A13.63413 12/31/200813.63410.21719 12/31/200910.21714.06436 VISB 32.40% 12/31/2007N/A13.2090 12/31/200813.2099.85927 12/31/20099.85913.51799 VISB 42.70% 12/31/2007N/A12.8980 12/31/200812.8989.5999 12/31/20099.59913.12042 VISB 52.55% 12/31/2007N/A13.0530 12/31/200813.0539.72819 12/31/20099.72813.31732 VISB 62.85% 12/31/2007N/A12.7460 12/31/200812.7469.4714 12/31/20099.47112.92710 VISB 72.50% 12/31/2007N/A13.1040 12/31/200813.1049.77134 12/31/20099.77113.38381 VISB 82.80% 12/31/2007N/A12.7970 12/31/200812.7979.5133 12/31/20099.51312.99156 VISB 92.65% 12/31/2007N/A12.9500 12/31/200812.9509.64119 12/31/20099.64113.186115 VISC 12.45% 12/31/2008N/A9.8151 12/31/20099.81513.4502 VISC 10 3.00% 12/31/2008N/A9.3450 12/31/20099.34512.73622 VISC 11 2.30% 12/31/2009N/A13.6521 VISC 12 3.15% 12/31/2009N/A12.5471 VISC 13 1.75% 12/31/2009N/A13.8843 VISC 22.75% 12/31/2008N/A9.5562 12/31/20099.55613.0552 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A9.6850 12/31/20099.68513.2510 VISC 42.90% 12/31/2008N/A9.4290 12/31/20099.42912.8632 VISC 52.15% 12/31/2008N/A10.0816 12/31/200910.08113.8575 VISC 72.55% 12/31/2008N/A9.7282 12/31/20099.72813.31710 VISC 82.85% 12/31/2008N/A9.4710 12/31/20099.47112.92720 VISC 92.70% 12/31/2008N/A9.5993 12/31/20099.59913.12030 VISI 10 2.65% 12/31/2007N/A12.9500 12/31/200812.9509.64112 12/31/20099.64113.18679 VISI 11 1.80% 12/31/2008N/A10.40144 12/31/200910.40114.346297 VISI 13 1.95% 12/31/2009N/A14.13471 VISI 14 2.80% 12/31/2009N/A12.99137 VISI 21.70% 12/31/2007N/A13.9629 12/31/200813.96210.49413 12/31/200910.49414.48981 VISI 32.10% 12/31/2007N/A13.5260 12/31/200813.52610.12647 12/31/200910.12613.925118 VISI 42.40% 12/31/2007N/A13.2090 12/31/200813.2099.85915 12/31/20099.85913.51728 VISI 52.25% 12/31/2007N/A13.3660 12/31/200813.3669.99250 12/31/20099.99213.72095 VISI 62.55% 12/31/2007N/A13.0530 12/31/200813.0539.7281 12/31/20099.72813.31710 VISI 72.20% 12/31/2007N/A13.4190 12/31/200813.41910.03793 12/31/200910.03713.788215 VISI 82.50% 12/31/2007N/A13.1040 12/31/200813.1049.77116 12/31/20099.77113.383282 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 75 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.35% 12/31/2007N/A13.2610 12/31/200813.2619.90371 12/31/20099.90313.584442 VISL 11.65% 12/31/2007N/A14.01724 12/31/200814.01710.54130 12/31/200910.54114.561115 VISL 10 2.90% 12/31/2007N/A12.6960 12/31/200812.6969.42921 12/31/20099.42912.863114 VISL 11 2.05% 12/31/2008N/A10.17222 12/31/200910.17213.99571 VISL 13 3.05% 12/31/2009N/A12.67285 VISL 14 2.20% 12/31/2009N/A13.78858 VISL 21.95% 12/31/2007N/A13.6884 12/31/200813.68810.2636 12/31/200910.26314.13447 VISL 32.35% 12/31/2007N/A13.2610 12/31/200813.2619.90342 12/31/20099.90313.584109 VISL 42.65% 12/31/2007N/A12.9500 12/31/200812.9509.6418 12/31/20099.64113.18610 VISL 52.50% 12/31/2007N/A13.1040 12/31/200813.1049.77119 12/31/20099.77113.38353 VISL 62.80% 12/31/2007N/A12.7970 12/31/200812.7979.5130 12/31/20099.51312.99115 VISL 72.45% 12/31/2007N/A13.1560 12/31/200813.1569.81550 12/31/20099.81513.450110 VISL 82.75% 12/31/2007N/A12.8470 12/31/200812.8479.55615 12/31/20099.55613.055115 VISL 92.60% 12/31/2007N/A13.0010 12/31/200813.0019.68541 12/31/20099.68513.251183 PIMCO VIT Real Return Portfolio VISB 11.70% 12/31/2007N/A12.15367 12/31/200812.15311.104144 12/31/200911.10412.925164 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 2.95% 12/31/2007N/A11.4630 12/31/200811.46310.34421 12/31/200910.34411.89068 VISB 11 2.10% 12/31/2008N/A10.85535 12/31/200910.85512.58568 VISB 13 3.10% 12/31/2009N/A11.77246 VISB 14 2.25% 12/31/2009N/A12.45945 VISB 22.00% 12/31/2007N/A11.98317 12/31/200811.98310.91783 12/31/200910.91712.669121 VISB 32.40% 12/31/2007N/A11.7610 12/31/200811.76110.672127 12/31/200910.67212.335201 VISB 42.70% 12/31/2007N/A11.5980 12/31/200811.59810.49110 12/31/200910.49112.09040 VISB 52.55% 12/31/2007N/A11.6790 12/31/200811.67910.58163 12/31/200910.58112.212154 VISB 62.85% 12/31/2007N/A11.5160 12/31/200811.51610.40310 12/31/200910.40311.97010 VISB 72.50% 12/31/2007N/A11.7060 12/31/200811.70610.611156 12/31/200910.61112.253219 VISB 82.80% 12/31/2007N/A11.5430 12/31/200811.54310.43226 12/31/200910.43212.010108 VISB 92.65% 12/31/2007N/A11.6250 12/31/200811.62510.521263 12/31/200910.52112.131513 VISC 12.45% 12/31/2008N/A10.64117 12/31/200910.64112.29413 VISC 10 3.00% 12/31/2008N/A10.3143 12/31/200910.31411.85119 VISC 11 2.30% 12/31/2009N/A12.4182 VISC 12 3.15% 12/31/2009N/A11.7322 VISC 13 1.75% 12/31/2009N/A12.8726 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 76 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 22.75% 12/31/2008N/A10.4621 12/31/200910.46212.0501 VISC 32.60% 12/31/2008N/A10.55130 12/31/200910.55112.17116 VISC 42.90% 12/31/2008N/A10.3730 12/31/200910.37311.9300 VISC 52.15% 12/31/2008N/A10.82416 12/31/200910.82412.54320 VISC 72.55% 12/31/2008N/A10.58112 12/31/200910.58112.21232 VISC 82.85% 12/31/2008N/A10.4031 12/31/200910.40311.97031 VISC 92.70% 12/31/2008N/A10.49116 12/31/200910.49112.09061 VISI 10 2.65% 12/31/2007N/A11.6250 12/31/200811.62510.52129 12/31/200910.52112.131177 VISI 11 1.80% 12/31/2008N/A11.042122 12/31/200911.04212.839402 VISI 13 1.95% 12/31/2009N/A12.711226 VISI 14 2.80% 12/31/2009N/A12.01035 VISI 21.70% 12/31/2007N/A12.15311 12/31/200812.15311.10447 12/31/200911.10412.925121 VISI 32.10% 12/31/2007N/A11.9270 12/31/200811.92710.855218 12/31/200910.85512.585380 VISI 42.40% 12/31/2007N/A11.7610 12/31/200811.76110.67233 12/31/200910.67212.33562 VISI 52.25% 12/31/2007N/A11.8440 12/31/200811.84410.763114 12/31/200910.76312.459245 VISI 62.55% 12/31/2007N/A11.6790 12/31/200811.67910.58112 12/31/200910.58112.21213 VISI 72.20% 12/31/2007N/A11.8720 12/31/200811.87210.794262 12/31/200910.79412.501450 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 82.50% 12/31/2007N/A11.7060 12/31/200811.70610.61137 12/31/200910.61112.253513 VISI 92.35% 12/31/2007N/A11.7890 12/31/200811.78910.702341 12/31/200910.70212.376787 VISL 11.65% 12/31/2007N/A12.18136 12/31/200812.18111.13664 12/31/200911.13612.968116 VISL 10 2.90% 12/31/2007N/A11.4900 12/31/200811.49010.37322 12/31/200910.37311.930133 VISL 11 2.05% 12/31/2008N/A10.88675 12/31/200910.88612.627188 VISL 13 3.05% 12/31/2009N/A11.81188 VISL 14 2.20% 12/31/2009N/A12.50162 VISL 21.95% 12/31/2007N/A12.01122 12/31/200812.01110.94837 12/31/200910.94812.71150 VISL 32.35% 12/31/2007N/A11.7890 12/31/200811.78910.70291 12/31/200910.70212.376166 VISL 42.65% 12/31/2007N/A11.6250 12/31/200811.62510.52138 12/31/200910.52112.13125 VISL 52.50% 12/31/2007N/A11.7060 12/31/200811.70610.61191 12/31/200910.61112.253117 VISL 62.80% 12/31/2007N/A11.5430 12/31/200811.54310.43211 12/31/200910.43212.01021 VISL 72.45% 12/31/2007N/A11.7340 12/31/200811.73410.641120 12/31/200910.64112.294194 VISL 82.75% 12/31/2007N/A11.5700 12/31/200811.57010.46220 12/31/200910.46212.050197 VISL 92.60% 12/31/2007N/A11.6520 12/31/200811.65210.551105 12/31/200910.55112.171320 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 77 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option PIMCO VIT Total Return Portfolio VISB 11.70% 12/31/2007N/A14.634512 12/31/200814.63415.077188 12/31/200915.07716.909227 VISB 10 2.95% 12/31/2007N/A13.2540 12/31/200813.25413.48623 12/31/200913.48614.936133 VISB 11 2.10% 12/31/2008N/A14.54830 12/31/200914.54816.251116 VISB 13 3.10% 12/31/2009N/A14.71542 VISB 14 2.25% 12/31/2009N/A16.01093 VISB 2 2.00% 12/31/2007N/A14.29024 12/31/200814.29014.67990 12/31/200914.67916.413168 VISB 32.40% 12/31/2007N/A13.8440 12/31/200813.84414.164988 12/31/200914.16415.774556 VISB 42.70% 12/31/2007N/A13.5190 12/31/200813.51913.79015 12/31/200913.79015.31167 VISB 52.55% 12/31/2007N/A13.6810 12/31/200813.68113.97648 12/31/200913.97615.541240 VISB 62.85% 12/31/2007N/A13.3600 12/31/200813.36013.6069 12/31/200913.60615.08510 VISB 72.50% 12/31/2007N/A13.7350 12/31/200813.73514.038129 12/31/200914.03815.618311 VISB 82.80% 12/31/2007N/A13.4130 12/31/200813.41313.66742 12/31/200913.66715.160223 VISB 92.65% 12/31/2007N/A13.5730 12/31/200813.57313.851224 12/31/200913.85115.387683 VISC 12.45% 12/31/2008N/A14.10123 12/31/200914.10115.69641 VISC 10 3.00% 12/31/2008N/A13.4252 12/31/200913.42514.86228 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 11 2.30% 12/31/2009N/A15.93127 VISC 12 3.15% 12/31/2009N/A14.6427 VISC 13 1.75% 12/31/2009N/A16.37127 VISC 22.75% 12/31/2008N/A13.7287 12/31/200913.72815.2357 VISC 32.60% 12/31/2008N/A13.91327 12/31/200913.91315.46484 VISC 42.90% 12/31/2008N/A13.5460 12/31/200913.54615.0100 VISC 52.15% 12/31/2008N/A14.4846 12/31/200914.48416.17064 VISC 72.55% 12/31/2008N/A13.97610 12/31/200913.97615.54146 VISC 82.85% 12/31/2008N/A13.6065 12/31/200913.60615.08542 VISC 92.70% 12/31/2008N/A13.79039 12/31/200913.79015.311124 VISI 10 2.65% 12/31/2007N/A13.5730 12/31/200813.57313.85137 12/31/200913.85115.387284 VISI 11 1.80% 12/31/2008N/A14.943292 12/31/200914.94316.7421092 VISI 13 1.95% 12/31/2009N/A16.494423 VISI 14 2.80% 12/31/2009N/A15.160112 VISI 21.70% 12/31/2007N/A14.63445 12/31/200814.63415.07793 12/31/200915.07716.909301 VISI 32.10% 12/31/2007N/A14.1770 12/31/200814.17714.548279 12/31/200914.54816.251739 VISI 42.40% 12/31/2007N/A13.8440 12/31/200813.84414.16410 12/31/200914.16415.77470 VISI 52.25% 12/31/2007N/A14.0100 12/31/200814.01014.355198 12/31/200914.35516.010619 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 78 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 62.55% 12/31/2007N/A13.6810 12/31/200813.68113.9766 12/31/200913.97615.54172 VISI 72.20% 12/31/2007N/A14.0650 12/31/200814.06514.419484 12/31/200914.41916.090929 VISI 82.50% 12/31/2007N/A13.7350 12/31/200813.73514.03864 12/31/200914.03815.6181008 VISI 92.35% 12/31/2007N/A13.8990 12/31/200813.89914.227459 12/31/200914.22715.8521960 VISL 11.65% 12/31/2007N/A14.69283 12/31/200814.69215.144164 12/31/200915.14416.993297 VISL 10 2.90% 12/31/2007N/A13.3070 12/31/200813.30713.54636 12/31/200913.54615.010246 VISL 11 2.05% 12/31/2008N/A14.613189 12/31/200914.61316.331757 VISL 13 3.05% 12/31/2009N/A14.788132 VISL 14 2.20% 12/31/2009N/A16.090151 VISL 21.95% 12/31/2007N/A14.3477 12/31/200814.34714.74435 12/31/200914.74416.494161 VISL 32.35% 12/31/2007N/A13.8990 12/31/200813.89914.227177 12/31/200914.22715.852435 VISL 42.65% 12/31/2007N/A13.5730 12/31/200813.57313.85141 12/31/200913.85115.387119 VISL 52.50% 12/31/2007N/A13.7350 12/31/200813.73514.03898 12/31/200914.03815.618385 VISL 62.80% 12/31/2007N/A13.4130 12/31/200813.41313.66715 12/31/200913.66715.16038 VISL 72.45% 12/31/2007N/A13.7900 12/31/200813.79014.101252 12/31/200914.10115.696608 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 82.75% 12/31/2007N/A13.4660 12/31/200813.46613.72844 12/31/200913.72815.235464 VISL 92.60% 12/31/2007N/A13.6270 12/31/200813.62713.913328 12/31/200913.91315.464938 Templeton Global Bond Securities Fund VISB 11.70% 12/31/2007N/A30.65067 12/31/200830.65032.00263 12/31/200932.00237.34056 VISB 10 2.95% 12/31/2007N/A24.1370 12/31/200824.13724.8883 12/31/200924.88828.67933 VISB 11 2.10% 12/31/2008N/A29.6285 12/31/200929.62834.43310 VISB 13 3.10% 12/31/2009N/A27.79110 VISB 14 2.25% 12/31/2009N/A33.4023 VISB 22.00% 12/31/2007N/A29.01613 12/31/200829.01630.20518 12/31/200930.20535.13827 VISB 32.40% 12/31/2007N/A26.9710 12/31/200826.97127.96437 12/31/200927.96432.40166 VISB 42.70% 12/31/2007N/A25.5330 12/31/200825.53326.3948 12/31/200926.39430.49025 VISB 52.55% 12/31/2007N/A26.2430 12/31/200826.24327.16817 12/31/200927.16831.43165 VISB 62.85% 12/31/2007N/A24.8430 12/31/200824.84325.6422 12/31/200925.64229.5774 VISB 72.50% 12/31/2007N/A26.2850 12/31/200826.28527.22541 12/31/200927.22531.51462 VISB 82.80% 12/31/2007N/A24.8330 12/31/200824.83325.6449 12/31/200925.64429.59469 VISB 92.65% 12/31/2007N/A25.5490 12/31/200825.54926.42328 12/31/200926.42330.53972 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 79 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 12.45% 12/31/2008N/A27.49814 12/31/200927.49831.84616 VISC 10 3.00% 12/31/2008N/A24.6410 12/31/200924.64128.3802 VISC 11 2.30% 12/31/2009N/A32.8621 VISC 12 3.15% 12/31/2009N/A27.5022 VISC 13 1.75% 12/31/2009N/A36.9642 VISC 22.75% 12/31/2008N/A25.9010 12/31/200925.90129.9060 VISC 32.60% 12/31/2008N/A26.6884 12/31/200926.68830.86112 VISC 42.90% 12/31/2008N/A25.1370 12/31/200925.13728.9810 VISC 52.15% 12/31/2008N/A29.1945 12/31/200929.19433.91217 VISC 72.55% 12/31/2008N/A27.16810 12/31/200927.16831.43116 VISC 82.85% 12/31/2008N/A25.6421 12/31/200925.64229.5775 VISC 92.70% 12/31/2008N/A26.39411 12/31/200926.39430.49031 VISI 10 2.65% 12/31/2007N/A25.5490 12/31/200825.54926.42321 12/31/200926.42330.53943 VISI 11 1.80% 12/31/2008N/A31.30671 12/31/200931.30636.492142 VISI 13 1.95% 12/31/2009N/A35.36364 VISI 14 2.80% 12/31/2009N/A29.59422 VISI 21.70% 12/31/2007N/A30.65029 12/31/200830.65032.00229 12/31/200932.00237.34049 VISI 32.10% 12/31/2007N/A28.4910 12/31/200828.49129.62881 12/31/200929.62834.433166 VISI 42.40% 12/31/2007N/A26.9710 12/31/200826.97127.96411 12/31/200927.96432.40124 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A27.7210 12/31/200827.72128.78435 12/31/200928.78433.402126 VISI 62.55% 12/31/2007N/A26.2430 12/31/200826.24327.1682 12/31/200927.16831.43115 VISI 72.20% 12/31/2007N/A27.8230 12/31/200827.82328.905115 12/31/200928.90533.558190 VISI 82.50% 12/31/2007N/A26.2850 12/31/200826.28527.22510 12/31/200927.22531.514139 VISI 92.35% 12/31/2007N/A27.0430 12/31/200827.04328.05372 12/31/200928.05332.520261 VISL 11.65% 12/31/2007N/A30.93156 12/31/200830.93132.31256 12/31/200932.31237.72174 VISL 10 2.90% 12/31/2007N/A24.3670 12/31/200824.36725.1379 12/31/200925.13728.98150 VISL 11 2.05% 12/31/2008N/A29.78362 12/31/200929.78334.630196 VISL 13 3.05% 12/31/2009N/A28.08421 VISL 14 2.20% 12/31/2009N/A33.55823 VISL 21.95% 12/31/2007N/A29.28215 12/31/200829.28230.49717 12/31/200930.49735.49625 VISL 32.35% 12/31/2007N/A27.2190 12/31/200827.21928.23533 12/31/200928.23532.73199 VISL 42.65% 12/31/2007N/A25.7680 12/31/200825.76826.6497 12/31/200926.64930.80115 VISL 52.50% 12/31/2007N/A26.4830 12/31/200826.48327.43134 12/31/200927.43131.75184 VISL 62.80% 12/31/2007N/A25.0710 12/31/200825.07125.8907 12/31/200925.89029.8789 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 80 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 72.45% 12/31/2007N/A26.5350 12/31/200826.53527.49854 12/31/200927.49831.84682 VISL 82.75% 12/31/2007N/A25.0690 12/31/200825.06925.9019 12/31/200925.90129.90676 VISL 92.60% 12/31/2007N/A25.7920 12/31/200825.79226.68873 12/31/200926.68830.861192 Templeton Growth Securities Fund VISB 11.70% 12/31/2007N/A28.340213 12/31/200828.34016.069265 12/31/200916.06920.71255 VISB 10 2.95% 12/31/2007N/A23.8470 12/31/200823.84713.35315 12/31/200913.35316.99825 VISB 11 2.10% 12/31/2008N/A15.14525 12/31/200915.14519.44332 VISB 13 3.10% 12/31/2009N/A16.5990 VISB 14 2.25% 12/31/2009N/A18.9877 VISB 22.00% 12/31/2007N/A27.19071 12/31/200827.19015.37176 12/31/200915.37119.75312 VISB 32.40% 12/31/2007N/A25.7290 12/31/200825.72914.487106 12/31/200914.48718.542267 VISB 42.70% 12/31/2007N/A24.6840 12/31/200824.68413.8576 12/31/200913.85717.68339 VISB 52.55% 12/31/2007N/A25.2010 12/31/200825.20114.16868 12/31/200914.16818.107175 VISB 62.85% 12/31/2007N/A24.1780 12/31/200824.17813.5525 12/31/200913.55217.26839 VISB 72.50% 12/31/2007N/A25.3760 12/31/200825.37614.274123 12/31/200914.27418.251151 VISB 82.80% 12/31/2007N/A24.3460 12/31/200824.34613.65327 12/31/200913.65317.40642 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 92.65% 12/31/2007N/A24.8550 12/31/200824.85513.96072 12/31/200913.96017.823128 VISC 12.45% 12/31/2008N/A14.3803 12/31/200914.38018.3964 VISC 10 3.00% 12/31/2008N/A13.2550 12/31/200913.25516.8642 VISC 11 2.30% 12/31/2009N/A18.8383 VISC 12 3.15% 12/31/2009N/A16.4681 VISC 13 1.75% 12/31/2009N/A20.5500 VISC 22.75% 12/31/2008N/A13.7552 12/31/200913.75517.5441 VISC 32.60% 12/31/2008N/A14.0640 12/31/200914.06417.9650 VISC 42.90% 12/31/2008N/A13.4520 12/31/200913.45217.1320 VISC 52.15% 12/31/2008N/A15.0332 12/31/200915.03319.2905 VISC 72.55% 12/31/2008N/A14.1682 12/31/200914.16818.1075 VISC 82.85% 12/31/2008N/A13.5520 12/31/200913.55217.2680 VISC 92.70% 12/31/2008N/A13.8574 12/31/200913.85717.6834 VISI 10 2.65% 12/31/2007N/A24.8550 12/31/200824.85513.96027 12/31/200913.96017.82354 VISI 11 1.80% 12/31/2008N/A15.833153 12/31/200915.83320.387261 VISI 13 1.95% 12/31/2009N/A19.90978 VISI 14 2.80% 12/31/2009N/A17.4060 VISI 21.70% 12/31/2007N/A28.34079 12/31/200828.34016.069113 12/31/200916.06920.71261 VISI 32.10% 12/31/2007N/A26.8170 12/31/200826.81715.145225 12/31/200915.14519.443494 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 81 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 42.40% 12/31/2007N/A25.7290 12/31/200825.72914.48733 12/31/200914.48718.54268 VISI 52.25% 12/31/2007N/A26.2670 12/31/200826.26714.812165 12/31/200914.81218.987350 VISI 62.55% 12/31/2007N/A25.2010 12/31/200825.20114.1687 12/31/200914.16818.10729 VISI 72.20% 12/31/2007N/A26.4490 12/31/200826.44914.922257 12/31/200914.92219.138365 VISI 82.50% 12/31/2007N/A25.3760 12/31/200825.37614.27468 12/31/200914.27418.251103 VISI 92.35% 12/31/2007N/A25.9070 12/31/200825.90714.594217 12/31/200914.59418.689305 VISL 11.65% 12/31/2007N/A28.536245 12/31/200828.53616.189260 12/31/200916.18920.87730 VISL 10 2.90% 12/31/2007N/A24.0120 12/31/200824.01213.45219 12/31/200913.45217.13231 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11 2.05% 12/31/2008N/A15.25747 12/31/200915.25719.59764 VISL 13 3.05% 12/31/2009N/A16.7311 VISL 14 2.20% 12/31/2009N/A19.13813 VISL 21.95% 12/31/2007N/A27.37851 12/31/200827.37815.48551 12/31/200915.48519.9099 VISL 32.35% 12/31/2007N/A25.9070 12/31/200825.90714.59481 12/31/200914.59418.689208 VISL 42.65% 12/31/2007N/A24.8550 12/31/200824.85513.9605 12/31/200913.96017.82331 VISL 52.50% 12/31/2007N/A25.3760 12/31/200825.37614.27443 12/31/200914.27418.251122 VISL 62.80% 12/31/2007N/A24.3460 12/31/200824.34613.6533 12/31/200913.65317.40616 VISL 72.45% 12/31/2007N/A25.5510 12/31/200825.55114.38097 12/31/200914.38018.396147 VISL 82.75% 12/31/2007N/A24.5150 12/31/200824.51513.75516 12/31/200913.75517.54460 VISL 92.60% 12/31/2007N/A25.0280 12/31/200825.02814.06463 12/31/200914.06417.965112 The Allianz VisionSM Variable Annuity Contract SAI – January 24, 2011 Appendix 82
